                                                              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 1 of 521




                                                          1    J. BRUCE ALVERSON, ESQ.
                                                               Nevada Bar No. 1339
                                                          2    KARIE N. WILSON, ESQ.
                                                               Nevada Bar No. 7957
                                                          3    ALVERSON TAYLOR & SANDERS
                                                               6605 Grand Montecito Pkwy, Ste. 200
                                                          4    Las Vegas, NV 89149
                                                               702-384-7000 Phone
                                                          5    702-385-7000 Fax

                                                          6    MATTHEW G. COOGAN (pro hac vice)
                                                               mcoogan@lswlaw.com
                                                          7    JOHN S. SIFFERT (pro hac vice)
                                                               jsiffert@lswlaw.com
                                                          8    BRICE JASTROW (pro hac vice)
                                                               bjastrow@lswlaw.com
                                                          9    LANKLER SIFFERT & WOHL LLP
                                                               500 Fifth Avenue
                                                         10    New York, NY 10110
                                                               (212) 921-8399
ALVERSON TAYLOR & SANDERS




                                                         11
                     6605 GRAND MONTECITO PKWY STE 200




                                                               Attorneys for Respondent Jing Cao
                                                         12
                                                                                          UNITED STATES DISTRICT COURT
                             LAS VEGAS, NV 89149




                                                         13                                    DISTRICT OF NEVADA
                                 (702) 384-7000
                                   LAWYERS




                                                         14
                                                               In re Ex Parte Application of                          Case Number
                                                         15                                                     2:20-cv-02333-KJD-BNW
                                                               EVENSTAR MASTER FUND SPC for and on
                                                         16    Behalf of EVENSTAR MASTER SUB-FUND
                                                               I SEGRAGATED PORTFOLIO; and                       DECLARATION OF
                                                         17    EVENSTAR SPECIAL SITUATIONS                      MATTHEW G. COOGAN
                                                               LIMITED,
                                                         18
                                                                                     Applicants,
                                                         19
                                                               For an Order Pursuant to 28 U.S.C. 1782 to
                                                         20    Obtain Discovery from JING CAO MO for
                                                               Use in a Foreign Proceeding
                                                         21    ______________________________________

                                                         22

                                                         23

                                                         24

                                                                                                            1
                                                              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 2 of 521




                                                          1           I, MATTHEW G. COOGAN, an attorney admitted to practice in the courts of the State of

                                                          2    New York, declare as follows:

                                                          3           1.      I am a member of Lankler Siffert & Wohl LLP (“LSW”), attorneys for Jing Cao

                                                          4    in the above matter.

                                                          5           2.      I submit this declaration in support of Ms. Cao’s Reply Memorandum of Points

                                                          6    and Authorities in Further Support of her Motion to Quash Subpoenas Issued by Evenstar Master

                                                          7    Fund SPC and Evenstar Special Situations Limited Pursuant to 28 U.S.C. § 1782 (ECF No. 49). I

                                                          8    am familiar with the facts and circumstances set forth herein.

                                                          9           3.      Attached as Exhibit 1 is a true and correct copy of a Fang Holdings Limited press

                                                         10    release dated December 24, 2019.
ALVERSON TAYLOR & SANDERS




                                                         11           4.      Attached as Exhibit 2 is a true and correct copy of an SEC Schedule 13D filed by
                     6605 GRAND MONTECITO PKWY STE 200




                                                         12    Fang Holdings Limited on January 6, 2020.
                             LAS VEGAS, NV 89149




                                                         13           5.      Attached as Exhibit 3 is a true and correct copy of an SEC Form 20-F filed by
                                 (702) 384-7000
                                   LAWYERS




                                                         14    Fang Holdings Limited on May 27, 2020.

                                                         15           6.      Attached as Exhibit 4 is a true and correct copy of an SEC Schedule 13D/A filed

                                                         16    by Fang Holdings Limited on June 24, 2020.

                                                         17           7.      Attached as Exhibit 5 is a true and correct copy of an SEC Form 20-F filed by

                                                         18    Fang Holdings Limited on May 14, 2019.

                                                         19           8.      Attached as Exhibit 6 is a true and correct copy of an IRS Form 990 filed by

                                                         20    Research Center on Natural Conservation Inc. on November 14, 2016.

                                                         21           I declare under penalty of perjury that the foregoing is true and correct.

                                                         22    Dated: New York, NY
                                                                      June 3, 2021
                                                         23
                                                                                                                      Matthew G. Coogan
                                                         24

                                                                                                                2
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 3 of 521




                    Exhibit 1



       December 24, 2019
        Press Release from
      Fang Holdings Limited
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 4 of 521




Fang Enters into an Agreenient to Acquire
Equity Interests in CIH

NEWS PROVIDED BY
Fang Holdings Limited-+
Dec 24, 2019, 17:00 ET




BEIJING, Dec. 24, 2019 /PRNewswire/ -- Fang Holdings Limited (NYSE: SFUN) ("Fang"), a leading
real estate internet portal in China, today announced that with the approval of the audit
committee and the board of directors, it has entered into an agreement (Agreement) with Next
Decade Technology Limited and Media Partner Investments Limited (together the "Sellers")
which are affiliated companies of Fang's chairman Mr. Vincent Mo to acquire certain equity
interests in China Index Holdings Ltd . ("CIH"). Fang agrees to buy and the Sellers agree to sell,
within the next 12 months, at a fixed price of US$5.99 per share, in an aggregate up to 15
million ordinary shares (mostly Class B) of CIH beneficially owned by the Sellers in the
Agreement. According to the Agreement, Fang will have the absolute and sole discretion to
determine the number of shares to purchase, the timing of the purchase, and whether a single
or a series of transactions. Both parties also agree that Fang will not seek to gain a controlling
voting power in CIH as a result of the proposed transaction, unless it is approved separately by
the audit committee and the board of directors of each of Fang and CIH.


About Fang


Fang operates a leading real estate Internet portal in China in terms of the number of page
views and visitors to its websites. Through its websites, Fang provides primarily marketing,
listing, leads generation and financial services for China's fast-growing real estate and home
furnishing and improvement sectors. Its user-friendly websites support active online
communities and networks of users seeking information on, and value-added services for, the
real estate and home furnishing and improvement sectors in China. Fang currently maintairyg
          Case
approximately 652:20-cv-02333-KJD-BNW
                 offices to focus on local Document 51 Filed
                                           market needs and 06/03/21
                                                             its websitePage
                                                                         and5database
                                                                              of 521  contains
real estate related content covering 658 cities in China. For more information about Fang,
please visit http://ir.fang.com.


Safe Harbor Statements


This press release contains forward-looking statements within the meaning of Section 27A of
the Securities Act of 1933, as amended, and Section 21 E of the Securities Exchange Act of 1934,
as amended. Such forward-looking statements are made under the "safe harbor" provisions of
the U.S. Private Securities Litigation Reform Act of 1995.


These forward-looking statements can be identified by terminology such as "will," "expects," "is
expected to," "anticipates," "aim," "future," "intends," "plans," "believes," "are likely to," "estimates,"
"may," "should" and similar expressions, and include, without limitation, statements regarding
Fang's future financial performance, revenue guidance, growth and growth rates, market
position and continued business transformation. Such statements are based upon
management's current expectations and current market and operating conditions, and relate
to events that involve known or unknown risks, uncertainties and other factors, all of which are
difficult to predict and many of which are beyond Fang's control, which may cause its actual
results, performance or achievements to differ materially from those in the forward-looking
statements. Potential risks and uncertainties include, without limitation, the impact of Fang's
transformation back to a technology-driven Internet platform and the impact of current and
future government policies affecting China's real estate market. Further information regarding
these and other risks, uncertainties or factors is included in Fang's filings with the U.S. Securities
and Exchange Commission. Fang does not undertake any obligation to update any forward-
looking statement as a result of new information, future events or otherwise, except as required
under law.


SOURCE Fang Holdings Limited




Related Links

www.fang.com
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 6 of 521




                    Exhibit 2



         January 6, 2020
      Fang Holdings Limited
          Schedule 13D
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 7 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 8 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 9 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 10 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 11 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 12 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 13 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 14 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 15 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 16 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 17 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 18 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 19 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 20 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 21 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 22 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 23 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 24 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 25 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 26 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 27 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 28 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 29 of 521




                    Exhibit 3



           May 27, 2020
       Fang Holdings Limited
            Form 20-F
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 30 of 521

Table of Contents


                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                                           WASHINGTON, D.C. 20549




                                                               FORM 20-F

(Mark One)

  ☐ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES
    EXCHANGE ACT OF 1934

                                                                         OR

  ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
    ACT OF 1934
    For the fiscal year ended December 31, 2019

                                                                         OR

  ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
    ACT OF 1934

                       For the transition period from ___________________________ to ___________________________

                                                                         OR

  ☐ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
    EXCHANGE ACT OF 1934
                                                 Date of event requiring this shell company report:

                                                       Commission file number: 001-34862


                                                    Fang Holdings Limited
                                                 (Exact name of registrant as specified in its charter)

                                                                        N/A
                                                   (Translation of Registrant’s name into English)

                                                                   Cayman Islands
                                                    (Jurisdiction of incorporation or organization)

                                                  Tower A, No. 20 Guogongzhuang Middle Street
                                                         Fengtai District, Beijing 100070
                                                         The People’s Republic of China
                                                      (Address of principal executive offices)

                                                 Vincent Tianquan Mo, Executive Chairman
                                                         Telephone: +86-10-5631 8000
                                                            Fax: +86-10-5631 8010
                                    (Telephone, E-mail and/or Facsimile Number of Company Contact Person)

Securities registered or to be registered pursuant to Section 12(b) of the Act:

                           Title of Each Class                                    Trading Symbol          Name of Each Exchange on Which Registered
American depositary shares (each American depositary                                 SFUN                    The New York Stock Exchange
share representing one Class A ordinary share, par value
HK$1.00 each)
Class A ordinary shares, with a par value of HK$1.00 each*                                                   The New York Stock Exchange
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 31 of 521


* Not for trading, but only in connection with the listing on the New York Stock Exchange of American depositary shares

Securities registered or to be registered pursuant to Section 12(g) of the Act:

                                                                        None
                                                                   (Title of Class)
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 32 of 521
Table of Contents

         Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:

                                                                         None
                                                                    (Title of Class)

     Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by
the annual report:

         Class A ordinary shares, par value HK$1.00 each                                       65,403,527
         Class B ordinary shares, par value HK$1.00 each                                       24,336,650

    Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act
                                                                                                                                       ☐ Yes     ☒ No

    If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934
                                                                                                                                         ☐ Yes ☒ No

    Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange
Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been
subject to such filing requirements for the past 90 days.
                                                                                                                                    ☒ Yes ☐ No

     Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to
Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required
to submit such files).
                                                                                                                                  ☒ Yes ☐ No

     Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer. See definition of
“large accelerated filer, “accelerated filer” and “emerging growth company” in Rule 12b-2 of the Exchange Act.

Large accelerated filer ☐                       Accelerated filer ☒                                      Non-accelerated filer ☐
                                                                                                         Emerging growth company ☐

     If an emerging growth company that prepares its financial statements in accordance with U.S. GAAP, indicate by check mark if the
registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards † provided
pursuant to Section 13(a) of the Exchange Act. ☐

   † The term “new or revised financial accounting standard” refers to any update issued by the Financial Accounting Standards Board to its
Accounting Standards Codification after April 5, 2012.

     Indicate by check mark whether the registrant has filed a report on and attestation to its management’s assessment of the effectiveness of its
internal control over financial reporting under Section 404(b) of the Sarbanes-Oxley Act (15 U.S.C. 7262(b)) by the registered public accounting
firm that prepared or issued its audit report. ☒

    Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing:

       U.S. GAAP ☒                              International Financial Reporting Standards as issued                              Other ☐
                                                by the International Accounting Standards Board ☐

     If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has
elected to follow:
                                                                                                                        ☐ Item 17 ☐ Item 18

    If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).
                                                                                                                                   ☐ Yes ☒ No

         (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS)

    Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the
Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.

       ☐ Yes      ☐ No
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 33 of 521
Table of Contents


                                         TABLE OF CONTENTS

                                                                                          Page
INTRODUCTION                                                                                       1
FORWARD-LOOKING STATEMENTS                                                                         3
PART I                                                                                             4
ITEM 1.    IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS                                   4
ITEM 2.    OFFER STATISTICS AND EXPECTED TIMETABLE                                                 4
ITEM 3.    KEY INFORMATION                                                                         4
ITEM 4.    INFORMATION ON THE COMPANY                                                             37
ITEM 4A.   UNRESOLVED STAFF COMMENTS                                                              59
ITEM 5.    OPERATING AND FINANCIAL REVIEW AND PROSPECTS                                           59
ITEM 6.    DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES                                             77
ITEM 7.    MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS                                      92
ITEM 8.    FINANCIAL INFORMATION                                                                  99
ITEM 9.    THE OFFER AND LISTING                                                                  99
ITEM 10.   ADDITIONAL INFORMATION                                                                100
ITEM 11.   QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK                            108
ITEM 12.   DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES                                110
PART II                                                                                          112
ITEM 13.   DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES                                       112
ITEM 14.   MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS          112
ITEM 15.   CONTROLS AND PROCEDURES                                                               112
ITEM 16A.  AUDIT COMMITTEE FINANCIAL EXPERT                                                      113
ITEM 16B.  CODE OF ETHICS                                                                        113
ITEM 16C.  PRINCIPAL ACCOUNTANT FEES AND SERVICES                                                113
ITEM 16D.  EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES                            113
ITEM 16E.  PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS                114
ITEM 16F.  CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT                                          114
ITEM 16G.  CORPORATE GOVERNANCE                                                                  114
ITEM 16H.  MINE SAFETY DISCLOSURE                                                                115
PART III                                                                                         116
ITEM 17.   FINANCIAL STATEMENTS                                                                  116
ITEM 18.   FINANCIAL STATEMENTS                                                                  116
ITEM 19.   EXHIBITS                                                                              116
SIGNATURES                                                                                       121
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 34 of 521
Table of Contents

                                                              INTRODUCTION

        Except where the context otherwise requires and for purposes of this annual report on Form 20-F only:

·       “we,” “us,” “our company,” “our,” “SouFun” or “Fang” refers to Fang Holdings Limited (formerly known as SouFun.com Limited and
        SouFun Holdings Limited), its subsidiaries, and, in the context of describing our operations and consolidated financial information, our
        consolidated controlled entities in China;

·       “ADSs” refers to our American depositary shares, with each ADS representing one Class A ordinary share, and “ADRs” refers to
        American depositary receipts, which, if issued, evidence our ADSs;

·       “CIH” refers to China Index Holdings Limited a company listed on the NASDAQ Stock Market under the ticker symbol ‘‘CIH,’’ which
        was separated from our company, via a stock distribution on June 11, 2019, and its subsidiaries and variable interest entity, Beijing
        Zhong Zhi Hong Yuan Data Information Technology Co., Ltd.;

·       “CSRC” refers to the China Securities Regulatory Commission;

·       “China” or “PRC” or “Chinese” refers to the People’s Republic of China, excluding, for the purpose of this annual report only, the
        Hong Kong Special Administrative Region, the Macau Special Administrative Region and Taiwan;

·        “Exchange Act” refers to the Securities Exchange Act of 1934, as amended;

·        “Hong Kong dollars” or “HK$” refers to the legal currency of the Hong Kong Special Administrative Region;

·        “MIIT” refers to the Ministry of Industry and Information Technology and its compete local branches;

·        “MOFCOM” refers to the Ministry of Commerce and its competent local branches;

·        “MOHURD” refers to the Ministry of Housing and Urban-Rural Development and its competent local branches;

·       ‘‘monthly unique visitors’’ in a given month, refers to the aggregate number of daily unique visitors to our websites, mobile apps or
        mobile WAP websites in such month. Once a visitor has visited a website, mobile app or mobile WAP website in a given day, all
        subsequent visits from the same IP address or device to a specific channel during such day do not count towards the daily unique visitor
        number for such specific channel. The combined number of monthly unique visitors to our websites, mobile apps and mobile WAP
        websites is the sum of the monthly unique visitors for each website, mobile app and mobile WAP website. The average number of
        monthly unique visitors for a given year is the average of the monthly unique visitors in each month in such year;

·        “PBOC” refers to People’s Bank of China;

·        “RMB” or “Renminbi” refers to the legal currency of China;

·        “SAFE” refers to the State Administration of Foreign Exchange and its competent local branches;

·        “SAIC” refers to the State Administration for Industry and Commerce and its competent local branches;

·        “SAT” refers to the State Administration of Taxation and its competent local branches;

·        “SEC” refers to the U.S. Securities and Exchange Commission;

·        “Securities Act” refers to the Securities Act of 1933, as amended;

·       “shares” or “ordinary shares” refers to our ordinary shares, including both Class A ordinary shares and Class B ordinary shares;

·        “sq.m.” refers to square meter(s); and

·        “U.S. dollars,” “US$” or “$” refers to the legal currency of the United States of America.

                                                                       1
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 35 of 521
Table of Contents

         This annual report includes our audited consolidated statements of comprehensive income (loss) for 2017, 2018 and 2019, our audited
consolidated balance sheets as of December 31, 2018 and 2019, our audited consolidated statements of shareholders’ equity and our audited
consolidated statements of cash flows for 2017, 2018 and 2019.

                                                                      2
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 36 of 521
Table of Contents

                                                   FORWARD-LOOKING STATEMENTS

          This annual report contains forward-looking statements that involve risks and uncertainties. All statements other than statements of
historical facts are forward-looking statements. These forward-looking statements are made under the “safe harbor” provisions of the U.S.
Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks, uncertainties and other factors that may
cause our actual results, performance or achievements to be materially different from those expressed or implied by the forward-looking
statements.

          You can identify these forward-looking statements by words or phrases such as “may,” “will,” “expect,” “is expected to,” “anticipate,”
“aim,” “estimate,” “intend,” “plan,” “believe,” “are likely to” or other similar expressions. We have based these forward-looking statements
largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition,
results of operations, business strategy and financial needs. These forward-looking statements include, but are not limited to:

         ·    our anticipated business activities and the expected impact of these actions on our results of operations and financial condition;

         ·    expected changes in our revenues and certain cost or expense items;

         ·    our ability to attract clients and further enhance our brand recognition;

         ·    trends and competition in the real estate, home furnishings and improvement sites and online advertising industries;

         ·    PRC laws, regulations and policies relating to the real estate, home furnishings and improvement sites and advertising and
              financing industries and the use of the Internet to conduct these activities; and

         ·    the length and severity of the recent COVID-19 outbreak and its impact on our business and industry.

         You should read this annual report and the documents that we refer to in this annual report thoroughly and with the understanding that
our actual future results may be materially different from and worse than what we expect. We qualify all of our forward-looking statements by
these cautionary statements. Other sections of this annual report, including the section titled “Risk Factors”, include additional factors which
could adversely impact our business and financial performance. Moreover, we operate in an evolving environment. New risk factors and
uncertainties emerge from time to time and it is not possible for our management to predict all risk factors and uncertainties, nor can we assess
the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially
from those contained in any forward-looking statements.

        You should not rely upon forward-looking statements as predictions of future events. Except as required by law, we undertake
No obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.

                                                       MARKET AND INDUSTRY DATA

         Market data and certain industry forecasts used in this annual report were obtained from internal surveys, market research, publicly
available information and industry publications. Industry publications generally state that the information contained therein has been obtained
from sources believed to be reliable, but that the accuracy and completeness of such information is not guaranteed. Similarly, internal surveys,
industry forecasts and market research, while believed to be reliable, have not been independently verified, and we make No representation as to
the accuracy of such information.

                                                                          3
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 37 of 521
Table of Contents

                                                                     PART I

ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS

         Not applicable.

ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE

         Not applicable.

ITEM 3. KEY INFORMATION


A. Selected Financial Data

         We have derived our selected consolidated statement of comprehensive income (loss) data (except for ADS information) for 2017, 2018
and 2019 and our selected consolidated balance sheet data as of December 31, 2018 and 2019, from our audited consolidated financial
statements included in this annual report. Our selected statement of comprehensive income (loss) data (except for ADS information) for 2016 and
our selected consolidated balance sheet data as of December 31, 2016 and 2017 are based on the unaudited financial data derived from our
management accounts, which were adjusted to retrospectively present discontinued operations as described below. Our financial statements have
been prepared in accordance with U.S. GAAP. We have omitted the selected financial data as of and for the year ended December 31, 2015, as
the provision of the information retrospectively adjusted to present our discontinued operations would take a significant amount of time and
cause us to incur unreasonable effort and expense.

          On June 11, 2019, we completed the separation of CIH from us into an independent publicly traded company via a dividend
distribution of all the CIH’s ordinary shares owned by us to our equity holders. The business of CIH comprises (1) certain information and
analytics services, initially operated as part of our value-added services, and (2) certain marketplace services, initially operated as part of our
listing services. Following the spin-off of CIH, we have retained our business operating a real estate Internet portal focusing primarily on serving
the residential property sector. Consequently, certain of our value-added services, listing services and other related services were accounted for
as discontinued operations in accordance with U.S. GAAP in our consolidated financial statements. As required by U.S. GAAP, we have
presented the assets and liabilities of the discontinued operations separately on the consolidated balance sheets as of December 31, 2016, 2017
and 2018, and the results of the discontinued operations, less income taxes, as a separate component of income, which is income from
discontinued operations, on the consolidated statements of comprehensive income (loss) for the fiscal years ended December 31, 2016, 2017,
2018 and 2019.

         You should read the following information in conjunction with our audited consolidated financial statements and related notes and
“Item 5. Operating and Financial Review and Prospects” in this annual report. Our historical operating results presented below are not
necessarily indicative of the results to be expected for any future fiscal period.

                                                                         4
                Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 38 of 521

Table of Contents

                                                                                                                Year Ended December 31,
                                                                                           2016(1)              2017(1)             2018(1)            2019
                                                                                              (U.S. dollars in thousands, except share data and ADS data)
Consolidated statement of comprehensive income (loss) data:
Revenues:
Marketing services                                                                            147,418             149,267             98,377              94,639
Listing services                                                                               96,802             141,454             81,741              63,471
Leads generation services(2)                                                                       —                   —              21,303              43,300
Financial services                                                                             29,602              12,055             18,060               9,561
E-commerce services                                                                           577,684              87,809             15,384               2,847
Value-added services                                                                           25,559               4,753              5,182               5,893
Total revenues                                                                                877,065             395,338            240,047             219,711
Cost of revenue:
Cost of services                                                                             (677,738)           (163,598)           (46,392)            (28,260)
Gross profit                                                                                  199,327             231,740            193,655             191,451
Operating income (expenses):
Selling expenses                                                                             (223,357)            (83,579)            (59,064)           (73,662)
General and administrative expenses                                                          (147,175)           (129,719)           (129,224)           (99,442)
Other income                                                                                      415                 699               4,427              6,518
Operating income (loss) from continuing operations                                           (170,790)             19,141               9,794             24,865
Foreign exchange gain (loss)                                                                   (1,882)                 15                (598)               154
Interest income                                                                                11,361              11,052              10,202              9,038
Interest expense                                                                              (20,477)            (16,153)            (21,174)           (25,402)
Change in fair value of securities                                                                 —                  518            (167,402)           (46,062)
Realized gain on available-for-sale securities                                                 10,583               2,421                 761                861
Government grants                                                                               6,223               3,025               1,224                927
Investment income, net                                                                          3,281               6,692               6,816              2,644
Other non-operating loss                                                                           —               (4,562)                (30)                —
Impairment on investments                                                                      (2,232)             (2,768)                 —                  —
Income (loss) from continuing operations before income taxes (1)                             (163,933)             19,381            (160,407)           (32,975)
Income tax benefit (expenses)                                                                 (22,236)            (18,352)             18,989              9,544
Income (loss) from continuing operations, net of income taxes (1)                            (186,169)              1,029            (141,418)           (23,431)
Income from discontinued operations, net of income taxes (1)                                   16,534              20,675              26,509             13,181
Net income (loss)                                                                            (169,635)             21,704            (114,909)           (10,250)
Net (loss) income attributable to noncontrolling interests from continuing operations(1)           —                   (3)                  2                 (1)
Net income (loss) attributable to Fang Holdings Limited’s shareholders                       (169,635)             21,707            (114,911)           (10,249)
Net income (loss) attributable to Fang Holdings Limited’s shareholders from
   continuing operations (1)                                                                 (186,169)              1,032            (141,420)           (23,430)
Net income attributable to Fang Holdings Limited’s shareholders from discontinued
   operations(1)                                                                               16,534              20,675             26,509              13,181
Other comprehensive income (loss), before tax:
Foreign currency translation adjustments                                                      (60,732)             56,571             (46,648)           (26,703)
Amounts reclassified from accumulated other comprehensive income                              (10,583)             (2,736)             (1,493)              (861)
Unrealized gain (loss) on available-for-sale securities                                         7,326             212,838               1,493                861
Gain (loss) on intra-entity foreign transactions of long-term-investment nature                (6,996)              1,872              (3,034)               497
Separation of real estate information, analytics and marketplace services business                 —                   —                   —               3,672
Other comprehensive income (loss), before tax                                                 (70,985)            268,545             (49,682)           (22,534)
Income tax expense related to components of other comprehensive income                             —              (49,566)                 —                  —
Other comprehensive income (loss), net of tax                                                 (70,985)            218,979             (49,682)           (22,534)
Comprehensive income (loss)                                                                  (240,620)            240,683            (164,591)           (32,784)
Comprehensive income (loss) attributable to noncontrolling interests from continuing
   operations                                                                                      —                   (3)                  2                 (1)
Comprehensive income (loss) attributable to Fang Holdings Limited’s shareholders             (240,620)            240,686            (164,593)           (32,783)
Earnings (loss) per share for Class A and Class B ordinary shares and per ADS (3)
Basic                                                                                            (1.81)              0.24               (1.29)                (0.11)
Diluted                                                                                          (1.81)              0.24               (1.29)                (0.11)
Earnings (loss) per share for Class A and Class B ordinary shares and per ADS
   from continuing operations(1)(3)
Basic                                                                                            (1.99)              0.01               (1.59)                (0.26)
Diluted                                                                                          (1.99)              0.01               (1.59)                (0.26)
Earnings per share for Class A and Class B ordinary shares and per ADS from
   discontinued operations(1)(3)
Basic                                                                                             0.18               0.23                0.30                 0.15
Diluted                                                                                           0.18               0.23                0.30                 0.15
Weighted average number of Class A and Class B ordinary shares outstanding
   and ADSs outstanding:
Basic                                                                                      93,605,749          88,475,665         88,749,432          89,511,052
Diluted                                                                                    93,605,749          91,585,677         88,749,432          89,511,052

                                                                                      5
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 39 of 521
Table of Contents

(1) Financial data for 2016, 2017 and 2018 has been recast to present the results of the separation of CIH as discontinued operations.
(2) We launched our leads generation services in late 2017 and began to recognize revenue from our leads generation services in 2018.
(3) Earnings (loss) per share for Class A and Class B ordinary shares (diluted) and earnings (loss) per ADS (diluted) for each year from 2016 to
    2019 have been computed, after considering the potential dilutive effect of the shares underlying employees’ share options, restricted shares
    and convertible senior notes. We changed our ADS share ratio from five ADSs representing one Class A ordinary share to one ADS
    representing one Class A ordinary share effective from July 8, 2019, and such ADS share ratio change has been retrospectively applied for
    each year indicated in this table.

                                                                                                    As of December 31,
                                                                                2016              2017                 2018            2019
                                                                                                 (U.S. dollars in thousands)
Consolidated balance sheet data:
Cash and cash equivalents and short-term investments                             325,834            248,696            187,226          300,002
Total current assets                                                             793,210            748,412            668,837          686,680
Total assets                                                                   1,614,813          2,000,255          1,824,436        1,812,902
Long term loans, less current portion                                             65,190            114,109            123,215          184,158
Convertible senior notes                                                         295,268            291,365            254,435          168,929
Total Fang shareholder’s equity                                                  487,130            739,583            594,506          589,759


B. Capitalization and Indebtedness

         Not applicable.


C. Reasons for the Offer and Use of Proceeds

         Not applicable.


D. Risk Factors

          An investment in our ADSs or notes involves risks. You should carefully consider the risks described below, as well as the other
information included or incorporated by reference in this annual report, before making an investment decision. Our business, financial condition
or results of operations could be materially adversely affected by any of these risks. The market or trading price of our ADSs or notes could
decline due to any of these risks, and you may lose all or part of your investment. In addition, the risks discussed below also include forward-
looking statements and our actual results may differ substantially from those discussed in these forward-looking statements. You should also
review the section of this annual report captioned “Forward-Looking Statements.” Please note that additional risks not presently known to us,
that we currently deem immaterial or that we have not anticipated may also impair our business and operations.

                                                                        6
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 40 of 521
Table of Contents

Risks related to our business

We may continue to incur losses in the future, and may not be able to return to profitability, which may cause the market price of our ADSs
to decline.

         We incurred net loss from continuing operations of US$23.4 million in 2019, primarily due to the combined effect of the decrease in
our revenues and the change in fair value of securities. Our ability to achieve profitability in the future depends on our ability to control costs and
to provide products and services to meet the market demands and attract new customers, the competitiveness of our products and services, and
the regulatory environment in China’s real estate market. Due to the numerous risks and uncertainties associated with the development of our
business and the regulatory environment, we cannot guarantee that we may be able to return to profitability in the short-term or long-term, which
may cause the market price of our ADSs to decline.

Our business could be materially and adversely affected by fluctuations in, and government measures influencing, China’s real estate
industry.

          We conduct our real estate services business primarily in China, and our business depends substantially on conditions of the PRC real
estate market. In particular, our new home business, which accounted for 40.0%, 50.8% and 59.5% of our total revenues in 2017, 2018 and
2019, respectively, depends upon growth in the real estate-related industry nationwide and in specific regions in China. Demand for private
residential property in China has grown rapidly in recent years, but such growth is often coupled with volatility in market conditions and
fluctuation in property prices. Fluctuations of supply and demand in China’s real estate market are caused by economic, social, political and
other factors. To the extent fluctuations in the real estate market adversely affect the demand for real estate and home-related products and
services and for real estate- and home-related advertising and financing, demand for our products and services, as well as the level of our growth
and profitability, may be materially reduced.

          The real estate market in China is typically affected by changes in government policies affecting the real estate and financial markets
and related areas. In the past, the PRC government has adopted various administrative measures to curb what it perceived as unsustainable
growth in the real estate market, particularly when the real estate market in China experienced rapid and significant increases in home sales as
well as prices. In February 2013, for example, the State Council announced certain plans to address the rapid increase in property prices in
certain cities since late 2012, including raising minimum down-payments and loan rates for second home buyers in cities where prices
experienced a rapid increase and enforcing a 20% capital gains tax on the sale of existing homes. In part due to these policies, the real estate
market in China experienced a slowdown and real estate development declined in 2014. In March 2015, the PRC government issued a new
policy to reduce the down-payment requirements and exempt certain home owners from paying sales taxes if they sell after owning the property
for two years. Beginning in September 2016, certain cities, such as Beijing and Shanghai, increased the down-payment requirements again and
tightened the determination of first home buyers who are often eligible for relaxed regulations. Relevant government authorities have recently
also promulgated legislations to ban financings to home buyers for down-payment and ceased granting or renewing real estate broker licenses in
certain cities. Beginning in March 2017, certain cities, such as Beijing and Guangzhou, further increased the minimum down-payments for
second home buyers. In April 2019, Housing Fund Management Center of the Central Government Organs issued Circular on Matters relating to
Adjusting the Policy for Individual Housing Loans via the Housing Provident Fund to Further Upgrade Services, which adjusts the proportion of
down-payment. Under the circular, if the first house that a loan applicant purchases is not an economically affordable house, the down-payment
shall not be lower than 30% of the total purchase price. The circular also adjusts the maximum limit of loan for the second house purchase. The
maximum limit of loan for the first house purchase shall be RMB1.2 million, and the benchmark interest rate of loan shall apply; the maximum
limit of loan for the second house purchase shall be RMB600,000, and the loan interest rate shall be 1.1 times of the benchmark interest rate of
loan for the same period.

         In addition to government policies aimed specifically at controlling growth in real estate markets in China, our business, financial
condition and results of operations may also be negatively affected by other macroeconomic and regulatory measures. Any future policies in the
following areas could cause a decline in home sales and prices, which in turn could affect the demand for our services and negatively impact our
business, financial condition and results of operation:

         ·     restrictive monetary policies adopted by the PRC government, including any significant increase in interest rates;

         ·     adverse developments in the credit markets and/or mortgage financing markets resulting from PRC government policies;

         ·     policies regarding land supply;

         ·     significant increases in transaction costs as a result of changes in PRC government policies regarding transaction taxes, such as
               the sales tax on residential property sales by individuals within two years of purchase;

                                                                          7
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 41 of 521
Table of Contents

         ·     adverse changes in PRC government policies regarding the acquisition and/or ownership of real estate;

         ·     adverse changes in PRC national or local government policies or practices regarding brokerage, referral or related fees and
               commissions; or

         ·     other PRC government policies or regulations that burden real estate transactions or ownership.

Our business depends substantially on revenues from our marketing services, and participants in the real estate and home-related sectors
may choose other advertising media over online advertising or other online advertisers, which could lead to a decline in our revenues.

          All of our marketing service revenues are generated through our websites and mobile apps, and we expect to continue to derive a
significant portion of our revenues from marketing services. Marketing services accounted for 37.8%, 41.0% and 43.1% of our revenues in 2017,
2018 and 2019, respectively, constituting our largest source of revenues in 2019. In particular, our new home business accounted for 81.4%,
99.7% and 100.0% of our marketing service revenues in 2017, 2018 and 2019, respectively. Our new home business primarily consists of sales
of marketing services to residential property developers and their sales agents who are promoting newly developed properties for sale.

          Although the online marketing industry in China has been growing, advertisers in the real estate sector in China have typically relied on
traditional forms of advertising media, such as newspapers, magazines and outdoor advertising. If we are unable to retain and develop our base of
advertising customers, including real estate developers, our business may not grow as quickly as we expect. Moreover, advertisers may not
continue to do business with us if they do not perceive our marketing services to be effective or our user demographics to be desirable.

         Our ability to continue to generate and maintain marketing service revenues depends on a number of factors, many of which are beyond
our control, including:

         ·     overall demand from property developers for online advertising;

         ·     the amount of user traffic on our websites and mobile apps, our ability to achieve user demographic characteristics that are
               attractive to advertisers, and our ability to demonstrate such user traffic and demographic characteristics through our website
               traffic tracking tools and reporting systems;

         ·     potential downward pressure on online marketing pricing due to increased competition from other online advertisers and
               traditional advertising media;

         ·     widespread adoption of technologies that permit Internet users to selectively block unwanted web views, including
               advertisements on web pages; and

         ·     emergence and user acceptance of new marketing channels, including social networking platforms and “We Media.”

        If we are unable to remain competitive and provide value to our advertisers, they may stop placing advertisements with us, which
would have a material adverse effect on our business, financial condition and results of operations.

If we are unable to continue to obtain listings from our key customer groups, including real estate developers, agents, brokers and property
owners and managers, our business, financial condition and results of operations could be materially and adversely affected.

           We derive a significant portion of our revenues from our listing services. In 2017, 2018 and 2019, listing service revenues represented
approximately 35.8%, 34.1% and 28.9% of our total revenues, respectively. The success of the listing service business depends on our ability to
persuade real estate developers, real estate agents, brokers, developers and property owners and managers to list their properties on our websites
and mobile apps. We believe having large numbers of high-quality listings from such real estate professionals attracts users to our websites and
mobile apps, thereby enhancing our attractiveness to advertisers and other real estate market participants. However, substantially all of our
listing agreements are nonexclusive. Our listing customers may stop using our listing services and may choose to use the services of one or more
of our competitors or seek alternative means of listing, such as real estate magazines or newspapers. If owners of large numbers of property
listings, such as major developers or large brokers or property owners in key real estate markets, choose not to renew their existing agreements
with us, our websites and mobile apps could become less attractive to users. If we experience reduced user traffic on our websites and mobile
apps, advertisers and other real estate market participants may discontinue the use of or be unwilling to pay for our services. In such an event,
our competitive position could be significantly weakened and our business, financial condition and results of operations could be materially and
adversely affected.

                                                                        8
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 42 of 521
Table of Contents

Our future growth depends in part on our ability to continue to operate the retained business after the separation of CIH.

          On June 11, 2019, we completed a spin-off of our wholly-owned subsidiary, CIH, via a dividend distribution of all the CIH’s ordinary
shares owned by us to our equity holders, and the associated business comprising (1) certain information and analytics services, initially operated
as part of our value-added services, and (2) certain marketplace services, initially operated as part of our listing services. Following the spin-off
of CIH, we have retained our business operating a real estate Internet portal focusing primarily on serving the residential property sector, while
CIH strategically focuses on serving the commercial property sector in China, allowing each company to more effectively pursue its own distinct
operating priorities and strategies. See “Item 7.B. Major Shareholders and Related Party Transactions—Related Party Transactions—Separation
and Distribution Related Agreements in connection with the Separation of CIH.”

          Whether we can continue to grow the retained business depends on our ability to manage and develop these services effectively. If we
are not successful in assuring our employees of our prospects after the separation and distribution, our employees may seek other employment,
which could materially and adversely affect our business operation. If we fail to retain our qualified personnel or replace them when they leave,
we may be unable to continue our development, which may cause the price of our ADSs to fall.

We derive a substantial portion of our revenues from several major urban centers in China, in particular, Beijing, Shanghai, Chengdu,
Chongqing, Tianjin and Shenzhen and we face market risks due to concentration of our revenues in these major urban areas.

          We derive a substantial portion of our revenues from several major urban centers in China, including Beijing, Shanghai, Chengdu,
Chongqing, Tianjin and Shenzhen. In 2019, we generated revenues of US$68.6 million from these six urban centers, representing 31.2% of our
total revenues. We expect these six urban centers to continue to be important regional sources of revenues in all of our revenue categories. If any
of these major urban centers experience events which negatively impact the real estate industry or online advertising, such as a serious economic
downturn or contraction, a natural disaster, or slower growth due to adverse governmental policies or otherwise, demand for our services could
decline significantly and our business and revenue growth prospects could be materially and adversely impacted.

We may fail to compete successfully against current or future competitors, which could significantly reduce our market share and materially
and adversely affect our business, financial condition and results of operations.

          We face competition from other companies in each of our primary business activities. In particular, the online real estate Internet
service market in China is becoming increasingly competitive. For example, in March 2015, 58.com, an online marketplace, acquired
Anjuke.com, an online real estate sales and rental service provider in China, which will likely increase competition in our market. The barriers of
entry for establishing Internet-based businesses are low, thereby allowing new entrants to emerge rapidly. As the online real estate Internet
service industry in China is relatively new and constantly evolving, our current or future competitors may be able to better position themselves to
compete as the industry matures. We also face competition from companies in other media that offer online advertising, online listing and
similar services. Any of these competitors may offer products and services that provide significant advantages over those offered by us in terms
of performance, price, scope, creativity or other advantages. These products and services may achieve greater market acceptance than our service
offerings, and thus weaken our brand. Increased competition in the online real estate Internet service industry in China could make it difficult for
us to retain existing customers and attract new customers, and could lead to a reduction in our fees. Furthermore, our current competitors include
major Internet portals in China that provide real estate Internet services, such as Sina.com, 58.com, ke.com and Tencent’s house.qq.com, which
may have more established brand names, larger visitor numbers and more extensive Internet distribution channels than we do.

          In addition, we have faced and may continue to face strong competition from regionally focused websites and mobile apps providing
regional real estate listings together with localized services, as well as other emerging channels, including social network platforms and “We
Media.” Any of our current or future competitors may also receive investments from or enter into other commercial or strategic relationships
with larger, well-established and well-financed companies and obtain significantly greater financial, marketing and content licensing and
development resources than us. Furthermore, some of our competitors receive support from local governments, which may place us at a
disadvantage when competing with them in their local markets. We cannot assure you that we will be able to compete successfully against our
current or future competitors. Any failure to compete effectively in the real estate Internet services market in China would have a material
adverse effect on our business, financial condition and results of operations.

Failure to maintain and enhance brand awareness for our websites and mobile apps could lead to loss of existing customers and qualified
personnel.

          We believe maintaining and enhancing our brand name as a leading real estate Internet company in China is a critical part of our
strategy. In July 2014, we changed the address of our principal website from www.soufun.com to www.fang.com. “Fang” means “home” in
Chinese. In conjunction with our change of web address, we also launched our new “Fang Tian Xia” brand (“房天下” in Chinese, which can be
approximately translated as “world of homes” in English). In September 2016, we changed our name to Fang Holdings Limited. We believe that
this new and simplified address will be much easier for Chinese users to remember and access, thereby improving our brand recognition. In
addition to promoting our websites and brand through our direct sales force, we also intend to continue to pursue other means to enhance brand
awareness, including publication of real estate research reports, event sponsorships, portal collaboration arrangements, and advertising and
marketing activities. We cannot assure you that our efforts will be successful in maintaining or enhancing our brand awareness. If our brand
enhancement strategy is unsuccessful, or if other brands surpass our brand in market recognition in one or more cities in which we operate, we
may fail to attract new or retain existing users, customers or qualified personnel, which could materially decrease our revenues and profitability.

                                                                         9
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 43 of 521
Table of Contents

Our business, financial condition and results of operations may be adversely affected by the COVID-19 outbreak.

         The recent outbreak of COVID-19 has and is continuing to spread rapidly throughout the world. The epidemic has resulted in
quarantines, travel restrictions, and the temporary closure of facilities in China and many other countries for the past few months. On March 11,
2020, the World Health Organization declared COVID-19 a global pandemic. Government efforts to contain the spread of COVID-19 through
city lockdowns or “stay-at-home” orders, widespread business closures, restrictions on travel and emergency quarantines, among others, have
caused significant and unprecedented disruptions to the global economy and normal business operations across sectors and countries. Many
businesses and social activities in China and other countries and regions were severely disrupted.

         Such disruption and the potential slowdown of China’s economy in 2020 and beyond could have a material adverse effect on our
business, financial condition and results of operations. In particular, potential impacts include, but are not limited to, the following:

    ·    The outbreak of COVID-19 may result in a general slowdown in China’s real estate industry, adversely affecting the demand for our
         services.

    ·    Our customers may not have sufficient budget or cashflow to pay for the services provided by us, or may fail to make the payment in a
         timely manner, or at all.

    ·    Some of our customers may not be well capitalized and may be vulnerable to the COVID-19 outbreak and the slowdown of the
         macroeconomic conditions, and if they cannot resume their business for a prolonged virus outbreak, the demand for our services may
         be negatively affected.

    ·    We may experience lower work efficiency and productivity, which may adversely affect its service quality.

         We have adopted business contingency plans, which include, among others, telecommuting and daily monitoring of employees’ health
condition and travel activities, to reduce the risk of infection and continuously develop our business. We have experienced business disruptions
due to quarantine measures to contain the spread of COVID-19, and has experienced a delay in the collection of accounts receivables from our
customers, especially those in Wuhan, where the strictest quarantine measures were implemented in China. We may experience similar delay or
even default from our customers in the near future, which could materially and adversely affect our business, financial condition and results of
operations. In addition, our investment portfolio has experienced significant decrease in fair value as a result of the market volatility due to the
COVID-19 outbreak. Moreover, if the outbreak persists or escalates, we may be subject to further negative impact on our business operations.

Unauthorized use of our intellectual property by third parties, and the expenses incurred in protecting our intellectual property rights, may
materially and adversely affect our business, financial condition, results of operations, reputation and competitive advantage.

          Our copyrights, trademarks, trade secrets, domain names and other intellectual property are important to our business. Unauthorized use
of such intellectual property, whether owned by us or licensed to us, may materially and adversely affect our business, financial condition,
results of operations, reputation and competitive advantages. We rely on intellectual property laws and contractual arrangements with our key
employees and certain of our customers, collaborators and others to protect our intellectual property rights. The measures we take to protect our
intellectual property rights may not be adequate and policing the unauthorized use of our intellectual property is difficult and expensive.

          In addition, the validity, enforceability and scope of protection of intellectual property in Internet-related industries in China are
uncertain and still evolving, and could involve substantial risks. The laws and enforcement procedures in China are not yet well developed, and
do not protect intellectual property rights to the same extent as laws and enforcement procedures in the United States and other jurisdictions.
Furthermore, litigation may be necessary in the future to enforce our intellectual property rights, which could result in substantial costs and
diversion of our resources and have a material adverse effect on our business, financial condition and results of operations. If we are unable to
adequately protect the intellectual property rights that we own or use, we may lose these rights and our business, growth prospects and
profitability may suffer.

                                                                         10
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 44 of 521
Table of Contents

Regulation of the Internet industry in China, including censorship of information distributed over the Internet, may materially and adversely
affect our business.

          China has enacted laws, rules and regulations governing Internet access and the distribution of news, information or other content, as
well as products and services, through the Internet. In the past, the PRC government has prohibited the distribution of information through the
Internet that it deems to be in violation of applicable PRC laws, rules and regulations. In particular, under regulations promulgated by the State
Council, the MIIT, the General Administration of Press, Publication , Radio, Film and Television (formerly the State Press and Publications
Administration) and the Ministry of Culture, Internet content providers and Internet publishers are prohibited from posting or displaying content
over the Internet that, among other things: (1) opposes the fundamental principles of the PRC constitution, (2) compromises state security,
divulges state secrets, subverts state power or damages national unity, (3) disseminates rumors, disturbs social order or disrupts social stability,
(4) propagates obscenity, pornography, gambling, violence, murder or fear or incites the commission of crimes, or (5) insults or slanders a third
party or infringes upon the lawful right of a third party.

         If any Internet content we offer through our consolidated controlled entities were deemed by the PRC government to violate any of
such content restrictions, we would not be able to continue such offerings and could be subject to penalties, including confiscation of illegal
revenues, fines, suspension of business and revocation of required licenses, which could have a material adverse effect on our business, financial
condition and results of operations. We may also be subject to potential liability for any unlawful actions of our customers or affiliates or for
content we distribute that is deemed inappropriate. It may be difficult to determine the type of content that may result in liability to us, and if we
are found to be liable, we may be forced to cease operation of our websites and mobile apps in China.

If we fail to maintain the applicable licenses and approvals under the complex regulatory environment for Internet-based businesses and
online advertising businesses in China, or fail to pass annual government inspection or obtain renewal of the business license, our business,
financial condition and results of operations would be materially and adversely affected.

          The Internet and online advertising industries in China are still at a relatively early stage of development and are highly regulated by the
PRC government. Various regulatory authorities of the PRC government, such as the State Council, the MIIT, the SAIC, the National Radio and
Television Administration (or the NRTA, formerly known as the State Administration of Press, Publication, Radio, Film and Television, or the
SARFT), and the Ministry of Public Security, are empowered to issue and implement regulations governing various aspects of the Internet and
advertising industries. Moreover, new laws, rules and regulations may be adopted, or new interpretations of existing laws, rules and regulations
may be released, to address issues that arise from time to time. As a result, substantial uncertainties exist regarding the interpretation and
implementation of any current and future PRC laws, rules and regulations applicable to the Internet and online advertising industries.

          We are required to obtain applicable licenses or approvals from various regulatory authorities in order to provide advertising and value-
added services and products. These licenses or approvals are essential to the operation of our business and are generally subject to annual review
by the relevant PRC governmental authorities. For example, both Beijing SouFun Science and Technology Development Co., Ltd. (“Beijing
Technology”) and Beijing Century Jia Tian Xia Technology Development Co., Ltd. (“Beijing JTX Technology”) hold the ICP license, as
required under the applicable PRC laws, rules and regulations; and both Beijing Technology and Beijing JTX Technology hold the approval for
operating electronic bulletin board services as required under the applicable PRC laws, rules and regulations. Beijing Advertising, Shanghai
Century JTX Network and certain other consolidated controlled entities are allowed to provide marketing services in accordance with the
business scope indicated in each of their respective business licenses.

          Pursuant to the relevant regulations promulgated by the NRTA, any company engaged in Internet broadcasting activities must obtain an
Internet Audio/Video Program Transmission License issued by the NRTA and operate in accordance with the scope as stipulated in such license.
Some of our consolidated controlled entities provide certain Internet live-streaming services. We have obtained for such consolidated controlled
entities Internet Culture Operation License for exhibitions and competitions of online cultural products, Internet Audio/Video Program
Transmission License for professional (real estate information) audio program production (excluding interviews) and broadcasting services, and
Operating Permit for producing radio and television program. However, due to the uncertainties of interpretation and implementation of existing
and future laws and regulations, the licenses we held may be deemed insufficient by governmental authorities, which may subject us to fines or
other regulatory actions by relevant regulators if our practice is deemed as violating relevant laws and regulations.

          Some of our consolidated controlled entities, however, may be required to obtain additional licenses. For example, since our websites
and mobile apps include online residential communities that allow visitors to post information, including graphics or weblinks to videos, other
websites and mobile apps or data in microblogs or online discussion forums, on our websites and mobile apps for discussion with other users, the
release of such information on our websites and mobile apps may be deemed as providing Internet publication services and therefore require
Internet publication licenses. Similarly, if we or third parties post information that may be viewed as news information, the release of such
information on our websites and mobile apps may be deemed as Internet news information services and therefore require Internet news
information licenses. We, like many other similarly situated business operators, have been operating our businesses without such licenses.
Certain of our relevant consolidated controlled entities have applied to the relevant government authorities for Internet publication licenses again
in accordance with applicable PRC laws, rules and regulations, and pursuant to the request by the relevant governmental authorities, we are now
preparing the relevant supplementary materials for such application. In addition, we are still in discussions with the relevant government
authorities on our application for, and the authorities’ issuance of, Internet news information service licenses.

                                                                          11
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 45 of 521
Table of Contents

         Moreover, certain services licenses, including, for example, the financing guarantee license, the online video recording and
broadcasting license and real estate service licenses, held by certain of our subsidiaries, have expired, and the holders have applied for renewals,
which are currently awaiting approval from the relevant regulators.

          Under the applicable PRC laws, rules and regulations, the failure to obtain and/or maintain business licenses, an Internet publication
licenses and/or Internet news information service licenses may subject the entity to various penalties, including confiscation of revenues,
imposition of fines and/or restrictions on the entity conducting such activities’ business operations, or the discontinuation of their operations.
Although our relevant consolidated controlled entities have not received any revenues directly from Internet publication services or Internet
news information services, we cannot assure you that the PRC regulatory authorities will not impose any such penalties. Any such disruption in
the business operations of our consolidated controlled entities could materially and adversely affect our business, financial condition and results
of operations.

Unexpected network interruptions or security breaches, including “hacking” or computer virus attacks, may cause delays or interruptions of
service, resulting in reduced use and performance of our websites and mobile apps and damage our reputation and brands.

          Our business depends heavily on the performance and reliability of China’s Internet infrastructure, the continued accessibility of
bandwidth and servers on our service providers’ networks and the continuing performance, reliability and availability of our technology
platform. Any failure to maintain the satisfactory performance, reliability, security and availability of our computer and hardware systems may
cause significant harm to our reputation and our ability to attract and maintain customers and visitor traffic. Major risks related to our network
infrastructure include:

         ·     any breakdown or system failure resulting in a sustained shutdown of our servers, including failures which may be attributable to
               sustained power shutdowns, or efforts to gain unauthorized access to our systems causing loss or corruption of data or
               malfunctions of software or hardware;

         ·     any disruption or failure in the national backbone network, which would prevent our customers and users from accessing our
               websites and mobile apps;

         ·     any damage from fire, flood, earthquake and other natural disasters; and

         ·     computer viruses, hackings and similar events.

          Computer viruses and hackings may cause delays or other service interruptions and could result in significant damage to our hardware,
software systems and databases, disruptions to our business activities, such as to our e-mail and other communication systems, breaches of
security and inadvertent disclosure of confidential or sensitive information, inadvertent transmissions of computer viruses and interruptions of
access to our websites and mobile apps through the use of denial-of-service or similar attacks. In addition, the inadvertent transmission of
computer viruses could expose us to a material risk of loss or litigation and possible liability. All of our servers and routers, including back-up
servers, are currently hosted by third-party service providers in Beijing and all information on our websites and mobile apps is backed up
periodically. Any hacking, security breach or other system disruption or failure which occurs in between our backups could disrupt our business
or cause us to lose, and be unable to recover, data such as real estate listings, contact information and other important customer information.

          We also do not maintain insurance policies covering losses relating to our systems and do not have business interruption insurance.
Moreover, the low coverage limits of our property insurance policies may not be adequate to compensate us for all losses, particularly with
respect to any loss of business and reputation that may occur. To improve our performance and to prevent disruption of our services, we may
have to make substantial investments to deploy additional servers or create one or more copies of our websites and mobile apps to mirror our
online resources, either of which could increase our expenses and reduce our net income.

Breaches of security in connection with our websites could expose us to potential liability and harm our reputation.

          Ensuring secured transmission of confidential information through public networks is essential to maintaining the confidence of our
customers and users. Our existing security measures may not be adequate to protect such confidential information. In addition, computer and
network systems are susceptible to breaches by computer hackers. Security breaches could expose us to litigation and potential liability for
failing to secure confidential customer information, and could harm our reputation and reduce our ability to attract customers and users. Any
future security breaches, if any, may result in a material adverse effect on our business, financial condition and results of operations.

                                                                         12
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 46 of 521
Table of Contents

The successful operation of our business depends upon the performance and reliability of the Internet infrastructure and
telecommunications networks in China.

          Our business depends on the performance and reliability of the Internet infrastructure in China. Substantially all access to the Internet is
maintained through state-controlled telecommunication operators under the administrative control and regulatory supervision of MIIT. In
addition, the national networks in China are connected to the Internet through international gateways controlled by the PRC government. These
international gateways are generally the only channels through which a domestic user can connect to the Internet. We cannot assure you that
more sophisticated Internet infrastructure will be developed in China. We may not have access to alternative networks in the event of disruptions,
failures or other problems with China’s Internet infrastructure. In addition, the Internet infrastructure in China may not support the demands
associated with the continued growth in Internet usage.

          We also rely on China Telecommunications Corporation (“China Telecom”) and China United Network Communications Group
Co., Ltd. (“China Unicom”) to provide us with data communications capacity primarily through local telecommunications lines and Internet data
centers to host our servers. We do not have access to alternative services in the event of disruptions, failures or other problems with the fixed
telecommunications networks of China Telecom and China Unicom, or if China Telecom or China Unicom otherwise fails to provide such
services. Any unscheduled service interruption could disrupt our operations, damage our reputation and result in a decrease in our revenues.
Furthermore, we have No control over the costs of the services provided by China Telecom and China Unicom. If the prices that we pay for
telecommunications and Internet services rise significantly, our gross margins could be significantly reduced. In addition, if Internet access fees
or other charges to Internet users increase, our user traffic may decrease, which in turn may cause our revenues to decline.

You should not rely on our quarterly operating results as an indication of our future performance because our quarterly financial results are
subject to fluctuations.

          The real estate sector in China is characterized by seasonal fluctuations, which may cause our revenues to fluctuate significantly from
quarter to quarter. The first quarter of each year generally contributes the smallest portion of our annual revenues due to reduced advertising and
marketing activity of our customers in the PRC real estate industry during and around the Chinese Lunar New Year holiday, which generally
occurs in January or February of each year. Furthermore, as we are substantially dependent on sales of listing and marketing, our quarterly
revenues and results of operations are likely to be affected by:

         ·     seasonality of the real estate market and real estate consumers’ purchasing patterns;

         ·     our ability to retain existing customers and attract new customers for our listing, marketing and e-commerce services;

         ·     our ability to successfully introduce new service offerings on our platform;

         ·     the amount and timing of our operating expenses and capital expenditures;

         ·     the adoption of new, or changes to existing, governmental regulations;

         ·     a shortfall in our revenues relative to our forecasts and a decline in our operating results; and

         ·     economic conditions in general and specific to the real estate industry and to China.

        As a result, you should not rely on our quarter-to-quarter comparisons of our results of operations as indicators of likely future
performance.

Failure to continue to develop and expand our content, service offerings and features, and to develop or incorporate the technologies that
support them, could jeopardize our competitive position.

          As an Internet portal company, we participate in an industry characterized by rapidly changing technology and new products and
services. To remain competitive, we must continue to develop and expand our content and service offerings. We must also continue to enhance
and improve the user interface, functionality and features of our websites and mobile apps. These efforts may require us to develop internally, or
to license, increasingly complex technologies. In addition, many of our competitors are continually introducing new Internet-related products,
services and technologies, which will require us to update or modify our own technology to keep pace. Developing and integrating new products,
services and technologies into our existing businesses could be expensive and time-consuming. Furthermore, such new features, functions and
services may not achieve market acceptance or serve to enhance our brand loyalty. We may not succeed in incorporating new Internet
technologies, or, in order to do so, we may incur substantial expenses. If we fail to develop and introduce or acquire new features, functions,
services or technologies effectively and on a timely basis, we may not continue to attract new users and may be unable to retain our existing
users, which could affect our marketability as a popular advertising and listing media. If we are not successful in incorporating new Internet
technologies, our future profitability and revenue growth could be materially and adversely affected.

                                                                         13
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 47 of 521
Table of Contents

Our revenues and profitability could suffer if we are unable to successfully implement our growth strategies or manage our growth
effectively.

          We intend to grow our business by rolling out our full suite of services to more cities across China. We also plan to expand into new
sectors. We intend to improve our open platform business by introducing a number of cloud products empowered by our big data capabilities.
However, some of our growth strategies relate to new services and technologies for which there are No established markets in China or relate to
services, technologies, new geographic markets or new businesses in which we have limited or No experience. We do not have experience
providing these services and may not select the right third parties to partner with or establish or maintain some business relationship with them at
commercially reasonable terms. Moreover, due to the breadth and diversity of the PRC real estate market and the PRC microfinance market as
well as other industries and sectors we plan to expand into, our business model may not be successful in new and untested markets as demand
and preferences may vary significantly by region. As a result, we may not be able to leverage our experience to expand into other parts of China
or to enter into businesses with respect to new products or services. We cannot assure you that we will be able to successfully grow our business
in our existing cities. There can be No assurance that we will be able to enter new geographic markets or deliver new services and technologies
on a commercially viable basis or in a timely manner, or at all. If we are unable to successfully implement our growth strategies, our revenues
and profitability may not grow as we expect, and our competitiveness may be materially and adversely affected.

          Increases in the volume of our website traffic as a result of our expansion into new geographic regions could also strain the capacity of
our existing computer systems, which could lead to slower response times or system failures. This would cause the number of real estate search
inquiries, advertising impressions, other revenue producing offerings and our informational offerings to decline, any of which could significantly
reduce our revenue growth and our brand loyalty. We may need to incur additional costs to upgrade our computer systems in order to
accommodate increased demand if our systems cannot handle current or higher volumes of traffic. Mismanagement of any of our services in new
or existing markets or the deterioration of the quality of our services could significantly damage our brand names and reputation and adversely
impact our ability to attract and retain customers and visitor traffic.

        Our growth plans place a significant demand on our management, systems and other resources. In addition to training and managing a
growing workforce, we will need to continue to develop and improve our financial and management controls and our reporting systems and
procedures. We cannot assure you that we will be able to efficiently or effectively manage the growth of our operations, and any failure to do so
may limit our future growth and have a material adverse effect on our business, financial condition and results of operations.

We rely on the creditworthiness of our borrowers, which may limit our ability to recover from a defaulting borrower.

          We launched our financial services focusing on the provision of loans to home buyers and other borrowers in 2015. A significant
portion of our loan portfolio consists of secured loans. As of December 31, 2019, 7.3% of our outstanding loans receivable were unsecured. We
have implemented credit evaluation procedures to enable us to select borrowers based on their creditworthiness. However, we do not have
significant experience with assessing creditworthiness and loan underwriting and, as a result, our evaluation may not be reliable. We also do not
have experience in collecting loans in default or working with borrowers to resolve payment difficulties with their loans. Our ability to recover
payments from defaulting borrowers of unsecured loans may be more limited than those secured by collateral or mortgage. For our secured
loans, the value of collateral securing our loans is subject to change, and may fall below the outstanding amount of the loans and thus be
insufficient to cover our loss in the event of a customer default.

          Our borrowers’ ability to repay our loans is affected by a number of factors, including economic development in the regions where
these borrowers reside or operate, market conditions in the industries where these borrowers conduct business, development of these borrowers’
businesses, borrowers’ employment situations and, in particular, as well as the conditions of the real estate market in China. If our borrowers
default, we may apply to enforce our claims against the defaulting borrowers and their assets, including the collateral pledged to us, through
court proceedings. However, the procedures for enforcing the assets and liquidating or otherwise realizing the value of the assets may be
protracted or ultimately unsuccessful, and the enforcement process may be difficult for various reasons. As a result, if our borrowers default for
any reason, our business, results of operations and financial condition may be materially and adversely affected.

Our financial services are subject to various regulatory restrictions.

         We obtained approvals to engage in the microfinancing business from government authorities of four cities, including Beihai, Shanghai,
Chongqing and Tianjin. Pursuant to Notice on Regulating the “Cash Loan” Business, issued by Office of the Leading Group for the Special
Campaign against Internet Financial Risks and the Office of the Leading Group for the Special Campaign against Peer-to-peer Lending Risks on
December 1, 2017, or Notice on Regulating Cash Loan, internet microfinance businesses is strictly regulated. According to the Notice on
Regulating Cash Loan, among other requirements, microfinance companies are required to suspend distribution of internet microloans that are
not supported by specific scenarios and No specific purpose, gradually reduce the outstanding loan balance within the prescribed time limit and
complete rectifications within the prescribed time limit. Our subsidiaries with microfinancing approvals in Shanghai provide a small amount of
unsecured loans for our employees, which may be deemed as “cash loans” and be prohibited under the Notice on Regulating Cash Loan.

                                                                         14
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 48 of 521
Table of Contents

          According to the Guiding Opinions on the Pilot Operation of Microfinance Companies, or the Guiding Opinions jointly issued by the
China Banking Regulatory Commission and the PBOC on May 4, 2008, microfinance companies are limited liability companies or joint stock
companies established with the capital contribution from natural persons, legal persons and other organizations, which do not accept public
deposits and engage in the microfinance business. To set up a microfinance company, an applicant shall submit a formal application to the
competent administrative departments at the provincial level. Upon approval, the applicant shall apply to the local branch of the SAIC to obtain
a business license for the microfinance company. In addition, the applicant shall complete certain filings with the local police department, the
local office of the China Banking Regulatory Commission and the local branch of the PBOC. According to the Guiding Opinions, a provincial
government may launch pilot programs for microfinance companies within prefectural regions of the province only after it designates a
department (finance office or other relevant institutions) to be in charge of supervision and administration of microfinance companies and is
willing to be responsible for risk management and disposals with respect to microfinance companies. Consequently, microfinance companies are
primarily regulated locally by provincial governments under rules and regulations promulgated by the provincial governments.

         In November 2009, the provincial government of the Guangxi Zhuang Autonomous Region issued the Management Measures of
Microfinance Companies in Guangxi Zhuang Autonomous Region. In 2014, we obtained approvals to engage in the microfinancing business
from government authorities of Beihai city, Guangxi Zhuang Autonomous Region. Pursuant to the Management Measures of Microfinance
Companies in Guangxi Zhuang Autonomous Region, Beihai Tian Xia Dai Microfinance Co., Ltd. (“Beihai Tian Xia Dai Microfinance”) with
microfinancing approvals cannot conduct microfinancing business outside Beihai city. However, Beihai Tian Xia Dai Microfinance provided
loans outside Beihai city, and as a result, it may face the risk of being rectified by the relevant authorities.

Changes in the interest rates and spread could negatively affect the revenue generated from our financial services.

          Our financial services generate revenue primarily from interest income. The interest rates we charge the borrowers are linked to the
PBOC benchmark rate, which may fluctuate significantly due to changes in the PRC government’s monetary policies. If we are required to lower
the interest rates we charge our borrowers to reflect the decrease in the PBOC benchmark interest, the interest earned from our loans will decline.
Furthermore, we may face fierce price competition, and as a result we may also lower our interest rates. Either case could negatively affect the
revenue generated from our financial services.

The members of our senior management team, in particular, Mr. Vincent Tianquan Mo (“Mr. Mo”), our founding shareholder, director and
executive chairman, have played an important role in the growth and development of our business, and if we are unable to continue to retain
their services, our business, financial condition and results of operations could be materially and adversely affected.

          Our future success is significantly dependent upon the continued services of our senior management. In particular, Mr. Mo has played
an important role in the growth and development of our business. To date, we have relied heavily on the expertise and experience of Mr. Mo and
other senior management personnel in our business operations, including their extensive knowledge of the PRC real estate market, their strong
reputation in the PRC real estate industry, and their relationships with our employees, relevant regulatory authorities and many of our customers.
If Mr. Mo or other senior management personnel are unable or unwilling to continue in their present positions, we may not be able to locate
suitable or qualified replacements and may incur additional expenses to identify their successors. In addition, if Mr. Mo or other senior
management personnel joins a competitor or forms a competing company, we may lose our customers, and our collaboration arrangements may
be disrupted, which would have a material adverse effect on our business, financial condition and results of operations. We do not maintain key-
man insurance for Mr. Mo or other senior management personnel.

Failure to attract and retain qualified personnel could jeopardize our competitive position.

          As our industry is characterized by high demand and intense competition for talent, we may need to offer higher compensation and other
benefits in order to attract and retain quality sales, technical and other operational personnel in the future. We have from time to time in the past
experienced, and we expect in the future to continue to experience, difficulty in hiring and retaining highly skilled employees with appropriate
qualifications. We cannot assure you we will be able to attract or retain the quality personnel that we need to achieve our business objectives. If
we fail to successfully attract new personnel or retain and motivate our current personnel, we may lose competitiveness and our business,
financial condition and results of operations could be materially and adversely affected.

                                                                        15
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 49 of 521
Table of Contents

We may be subject to intellectual property infringement or misappropriation claims by third parties, which may force us to incur substantial
legal expenses and, if determined adversely against us, could materially disrupt our business.

          We cannot be certain that our services and information provided on our websites and mobile apps do not or will not infringe patents,
copyrights or other intellectual property rights held by third parties. From time to time, we may be subject to legal proceedings and claims
alleging infringement of patents, trademarks or copyrights, or misappropriation of creative ideas or formats, or other infringement of proprietary
intellectual property rights.

          We have applied to register in China the Chinese and English dual-language “SouFun” trademark as well as “SouFun” in English and
“搜房” (“SouFun” in Chinese) individually, and have successfully registered such trademarks in some industry categories, but our applications
for certain other industry categories conflict with existing registrations or applications for similar trademarks by another PRC company in such
industry categories, which have resulted in litigations. In April 2014, the Higher People’s Court of Beijing Municipality reversed a lower court’s
judgment in favor of us and ordered the PRC Trademark Review and Adjudication Board of SAIC to reconsider another PRC company’s
trademark application for “SOFANG” that it had previously rejected. In April 2015, the Supreme People’s Court of the PRC accepted our
application for retrial over the judgment of the Higher People’s Court of Beijing Municipality but ultimately denied our application.
Nevertheless, in 2015, we obtained new trademarks “Fang.com” in English and “房天下” (“Fang Tian Xia” in Chinese) and began to market our
services under these new brands in connection with the transformation of our business model. We therefore do not currently expect our business
would be materially and adversely affected even if we lose the right to use the trademark relating to “SouFun” in certain limited industry
categories.

          Moreover, we have previously been involved in disputes arising from alleged infringement of third parties’ copyrights on our websites
and mobile apps, such as the use of photos or articles to which we did not have the rights, which led to judgments against us. We could be subject
to similar claims, suits or judgments in the future if we post information to which we do not have the rights. Any such claims, regardless of
merits, may involve us in time-consuming and costly litigation or investigation and divert significant management and staff resources. If we are
found to have violated the intellectual property rights of others, we may be enjoined from using such intellectual property and may also be
ordered to pay fines or monetary damages. As a result, we would be required to enter into expensive royalty or licensing arrangements or to
develop alternative technologies, business methods, content or other intellectual property. We expect that the likelihood of such claims may
increase as the number of competitors in our markets grows and as related patents and trademarks are registered and copyrights are obtained by
such competitors. In addition, as we have expanded, and may continue to expand, our business into new geographical markets, we may be
exposed to such claims in jurisdictions other than China and the scope of intellectual property protection in these overseas jurisdictions may be
different from or greater than that in China. The intellectual property laws in overseas jurisdictions may also impose more stringent compliance
requirements and cause more potential damages or penalties than those in China. Such claims in overseas jurisdictions, if successful, could
require us to pay significant compensatory and punitive damage awards as well as expose us to costly and time-consuming litigation or
investigations, all of which could materially disrupt our business and have a material adverse effect on our growth and profitability.

We are exposed to potential liability for information on our websites and mobile apps and for products and services sold through our websites
and mobile apps and we may incur significant costs and damage to our reputation as a result of defending against such potential liability.

          We provide third-party content on our websites and mobile apps such as real estate listings, links to third-party websites,
advertisements and content provided by customers and users of our community-oriented services. We could be exposed to liability with respect
to such third-party information. Among other things, we may face assertions that, by directly or indirectly providing such third-party content or
links to other websites, we should be liable for defamation, negligence, copyright or trademark infringement, or other actions by parties
providing such content or operating those websites. We may also face assertions that content on our websites, including statistics or other data
we compile internally, or information contained in websites linked to our websites and mobile apps contains false information, errors or
omissions, and users and our customers could seek damages for losses incurred as a result of their reliance upon or otherwise relating to incorrect
information. We may also be subject to fines and other sanctions by the government for such incorrect information, misleading information and
other information prohibited by the PRC laws and regulations. Moreover, our relevant consolidated controlled entities, as Internet advertising
service providers, are obligated under PRC laws and regulations to monitor the advertising content shown on our websites and mobile apps for
compliance with applicable law. Violation of applicable law may result in penalties, including fines, confiscation of advertising fees, orders to
cease dissemination of the offending advertisements and orders to publish advertisements correcting the misleading information. In case of
serious violations, the PRC authorities may revoke the offending entities’ advertising licenses and/or business licenses. In addition, our websites
and mobile apps could be used as a platform for fraudulent transactions and third-party products and services sold through our websites and
mobile apps may be defective. The measures we take to guard against liability for third-party content, information, products and services may
not be adequate to exonerate us from relevant civil and other liabilities.

                                                                        16
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 50 of 521
Table of Contents

        Any such claims, with or without merit, could be time-consuming to defend and result in litigation and significant diversion of
management’s attention and resources. Even if these claims do not result in liability to us, we could incur significant costs in investigating and
defending against these claims and suffer damage to our reputation.

Potential acquisitions and office, training facility and land purchases, which form part of our strategy, may disrupt our ability to manage our
business effectively, including our ability to successfully integrate acquired businesses into our existing operations.

         Potential acquisitions form part of our strategy to further expand and operate our business. Acquisitions and the subsequent integration
of new companies or businesses will require significant attention from our management, in particular to ensure that the acquisition does not
disrupt any existing collaborations, or affect our users’ opinion and perception of our services and customer support. In addition, our
management will need to ensure that the acquired business is effectively integrated into our existing operations.

          The diversion of our management’s attention and any difficulties encountered in integration could have a material adverse effect on our
ability to manage our business. In addition, acquisitions could expose us to potential risks, including:

         ·     risks associated with the assimilation of new operations, services, technologies and personnel;

         ·     unforeseen or hidden liabilities;

         ·     the diversion of resources from our existing businesses and technologies;

         ·     the inability to generate sufficient revenues to offset the costs and expenses of acquisitions; and

         ·     potential loss of, or harm to, relationships with employees, customers and users as a result of the integration of new businesses.

          In addition, in connection with our business expansion, we have acquired office space and training facilities as well as commercial land
and may continue to do so in the future if suitable opportunities arise. For more details on our recent office, training facility and land
acquisitions, see “Item 5.A. Operating and Financial Review and Prospects—Operating Results” and “Item 4.B. Information on the Company—
Business Overview—Facilities” in this annual report. Acquisition of property has inherent risks, including the fluctuation of property value,
which could potentially lead to potential asset write-off if the value of such properties were to substantially decrease.

If we fail to achieve and maintain an effective system of internal control over financial reporting, we may be unable to accurately report our
financial results or prevent fraud, which could result in harm to our business, loss of investor confidence in our financial reporting and a
lower trading price of our ADSs or notes.

          Effective internal controls are necessary for us to provide accurate and timely financial reports and effectively prevent fraud. We
discovered in 2019 and in the past, and may in the future discover, areas of our internal controls involving deficiencies, significant deficiencies or
material weaknesses that have required or will require improvements in our procedures on the preparation, review, approval and disclosure of
financial reports.

          In the course of preparing and auditing our consolidated financial statements for the year ended December 31, 2019, we and our
independent registered public accounting firm, respectively, identified one material weakness in our internal control over financial reporting as
of December 31, 2019. A “material weakness” is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such
that there is a reasonable possibility that a material misstatement of our company’s annual or interim consolidated financial statements will not
be prevented or detected on a timely basis. The material weakness identified is that we did not have sufficient financial reporting and accounting
personnel to formalize, design, implement and operate key controls over financial reporting process in order to report financial information in
accordance with U.S. GAAP and SEC reporting requirements. To remedy our identified material weakness subsequent to December 31, 2019,
we plan to undertake steps to strengthen our internal control over financial reporting, including: (1) hiring more qualified resources including
financial director and financial controller, equipped with relevant U.S. GAAP and SEC reporting experience and qualifications to strengthen the
financial reporting function and to set up a financial and system control framework, (2) implementing regular and continuous U.S. GAAP
accounting and financial reporting training programs for our accounting and financial reporting personnel, (3) establishing effective oversight
and clarifying reporting requirements for non-recurring and complex transactions to ensure consolidated financial statements and related
disclosures are accurate, complete and in compliance with SEC reporting requirements, and (4) upgrading our operating and accounting systems
to prevent systematic errors.

          Our internal control over financial reporting will not prevent or detect all errors and all fraud. A control system, No matter how well
designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. Because of the
inherent limitations in all control systems, No evaluation of controls can provide absolute assurance that misstatements due to error or fraud will
not occur or that all control issues and instances of fraud will be detected.

                                                                         17
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 51 of 521
Table of Contents

          A lack of effective internal control over financial reporting could result in the loss of investor confidence in the reliability of our
financial statements and negatively impact the trading price of our ADSs. In addition, if we fail to achieve and maintain the adequacy of our
internal controls, as such standards are modified, supplemented or amended from time to time or as necessary to correct deficiencies or
weaknesses in our controls, we may not be able to provide accurate financial statements, which could cause us to fail to meet our reporting
obligations or provide accurate financial statements, and cause investors to lose confidence in our reported financial information and have a
negative effect on the trading price of our ADSs.

Certain of our leased property interests may be defective and we may be forced to relocate operations affected by such defects, which could
cause significant disruption to our business.

         As of December 31, 2019, we had leased properties in approximately 60 cities in China in addition to our principal executive offices in
Beijing, China. A number of these leased properties, all of which were used as offices, contained defects in the leasehold interests. Such defects
included the lack of proper title or right to lease and the landlords’ failure to duly register the leases with the relevant PRC government authority.
A number of lease agreements were not renewed timely.

          In situations where a tenant lacks evidence of the landlord’s title or right to lease, the relevant lease agreement may not be valid or
enforceable under PRC laws, rules and regulations, and may also be subject to challenge by third parties. In addition, under PRC laws, rules and
regulations, the failure to register the lease agreement will not affect its effectiveness between the tenant and the landlord, however, such lease
agreement may be subject to challenge by and unenforceable against a third party who leases the same property from the landlord and has duly
registered the lease with the competent PRC government authority. Furthermore, the landlord and the tenant may be subject to administrative
fines for such failure to register the lease.

         We have taken steps to renew lease agreements and cause our landlords to procure valid evidence as to the title or right to lease, as well
as to complete the lease registration procedures. However, we cannot assure you that such defects will be cured in a timely manner or at all. Our
business may be interrupted and additional relocation costs may be incurred if we are required to relocate operations affected by such defects.
Moreover, if our lease agreements are challenged by third parties, it could result in diversion of management attention and cause us to incur costs
associated with defending such actions, even if such challenges are ultimately determined in our favor.

We have limited business insurance coverage in China.

          The insurance industry in China is still at an early stage of development and PRC insurance companies offer only limited business
insurance products. As a result, we do not have any business disruption insurance or litigation insurance coverage for our operations in China.
Any business disruption, litigation or natural disaster may cause us to incur substantial costs and result in the diversion of our resources, as well
as significantly disrupt our operations, and have a material adverse effect on our business, financial position and results of operations.

Certain of our loans may be declared immediately repayable.

          Certain of our consolidated controlled entities obtained from a PRC commercial bank loans in the aggregated principal amount of
approximately RMB422.3 million (US$60.5 million) as of December 31, 2019. According to loan agreement, if the borrowers fail to maintain
certain financial indicators, the bank will be entitled to declare the loans immediately repayable. Even though we obtained a waiver from the
lender indicating that the lender permanently gave up its right to demand payment as a result of the violation as of December 31, 2019, we would
be in default at the December 31, 2019 balance sheet date and it is probable that we will be unable to comply with all provisions of the debt
agreement for a period of one year from the balance sheet date. As of the date of this annual report, the bank has not indicated its intention for us
to immediately repay such loans; however, we cannot assure you that the bank would not change its position and declare such loans immediately
repayable in the future, which may adversely affect our liquidity position.

We may be subject to liabilities as a result of the separation and distribution.

          We have entered into various business, financing and other contracts in the ordinary course of business. Some of the contracts require
us to notify or seek prior consent from the counterparties in connection with material changes to our business operations or corporate structure.
We believe that we have carried out our contractual obligations and are not otherwise in material default or violation of those contracts.
However, if any contractual counterparties find us in default or violation due to failure to notify them or seek their prior consent in connection
with the separation of CIH or otherwise, they may terminate their business relationship with us, declare any repayment obligations immediately
due and/or pursue legal actions against us, which may materially and adversely affect our business operations, financial condition and results of
operations.

                                                                          18
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 52 of 521
Table of Contents

CIH and we may fail to perform under certain transaction agreements that are executed as part of the separation and distribution, and we
may not have necessary systems and services in place when these transaction agreements expire.

           In connection with the separation and distribution, CIH and we have entered into several agreements, including separation and
distribution agreement and related ancillary agreements. The separation and distribution agreement and related ancillary agreements determine,
among other things, the allocation of business, assets and liabilities between us and CIH following the separation and distribution for those
respective areas and include any necessary indemnifications related to liabilities and obligations. CIH and we have also entered into a business
cooperation agreement, which establishes a business cooperation between us and CIH in connection with the listing service business for an
initial term of ten years commencing from its signing date. See “Item 4.B. Information on the Company—Business Overview—Separation of
CIH” and “Item 7.B. Major Shareholders and Related Party Transactions—Related Party Transactions—Separation and Distribution Related
Agreements in connection with the Separation of CIH—Separation and Distribution Agreement” for details of the agreements between CIH and
us in connection with the separation and distribution. If CIH is unable to satisfy its obligations under these agreements, we could incur
operational difficulties or losses that could have a material and adverse effect on our business, financial condition and results of operations.

Potential indemnification liabilities owing to CIH pursuant to the separation and distribution agreement could materially and adversely
affect our business, financial condition and results of operations.

          The separation and distribution agreement provides for, among other things, indemnification obligations generally designed to make us
financially responsible for, among others, certain liabilities associated with our business, certain guarantee, indemnification and tax liabilities, as
well as any breach by us of the separation and distribution agreement and related ancillary agreements as well as any untrue statement or alleged
untrue statement of a material fact or omission or alleged omission to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, with respect to all information contained in any disclosure document that describes the separation or the
distribution or us and our subsidiaries or primarily relates to the transactions contemplated by the separation and distribution agreement, subject
to certain exceptions. If we are required to indemnify CIH under the circumstances set forth in the separation and distribution agreement, we
may be subject to substantial liabilities. See “Item 7.B. Major Shareholders and Related Party Transactions—Related Party Transactions—
Separation and Distribution Related Agreements in connection with the Separation of CIH—Separation and Distribution Agreement.”

Third party claims, litigation or government investigations to which we may be subject or in which we may be involved may significantly
increase our expenses and adversely affect our stock price.

          We may be or may be expected to be a party to various third-party claims, lawsuits, or government investigations from time to time.
For example, in February 2019, we were served with a subpoena from a court in Beijing, in which a third party claimed that a contract we entered
into was invalid. Pursuant to such contract, we received certain assets from a debtor’s nominee to discharge its indebtedness. The debtor
subsequently alleged that such contract was invalid because the transfer price of such assets was below the fair market value. We vigorously
contested the allegation and the received a judgment in our favor. Such third party appealed to a higher court, and the case is still under review as
of the date of this annual report. Any lawsuits or government investigations, whether actual or threatened, in which we may be involved, whether
as plaintiff or defendant, could cost us a significant amount of time and money, could distract management’s attention away from operating our
business, could result in negative publicity and could adversely affect our stock price. In addition, if any claims are determined against us or if a
settlement requires us to pay a large monetary amount or take other action that materially restricts or impedes our operations, our profitability
could be significantly reduced and our financial position could be adversely affected. Our insurance may not be sufficient to cover any losses we
incur in connection with litigation claims.

Our leads generation business has a limited operating history, which makes it difficult to evaluate its value.

         In late 2017, we launched our real estate consumer mining services, or our leads generation services, which, we believe, has enjoyed a
rapid growth since its launch. However, the historical growth of our leads generation business may not be indicative of its future performance,
and we cannot assure you that any significant growth of the past will be sustainable or achievable at all in the future. The growth prospects of our
leads generation business involve risks and uncertainties that fast-growing businesses with a limited operating history in our industry may
encounter. We cannot assure you that we will be able to effectively manage the growth of our leads generation. If the market for such services
does not develop as we expect or if we fail to address the needs of this dynamic market, the growth prospects of our leads generation business
will be materially and adversely affected.

We may not be able to ensure the conversion rate of the leads we generate from our leads generation services.

          The acceptance and popularity of our leads generation services is premised on the conversion rate of the leads we generate into deal
successes. We strive to provide the best content and services to attract potential consumers and secure quality leads for our customers. However,
the successful conversion of a business lead into a paying customer also implicates many other factors, such as the sales capacity and product
quality of our customers, the macro economy downturn, and a shift in policy affecting the real estate related sectors, most of which are beyond
our control. If the conversion rate of the leads we generate is not to the satisfaction of our customers, the need for such services may diminish or
vanish, which would harm our business, financial condition and results of operations.

                                                                          19
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 53 of 521
Table of Contents

Any catastrophe, including natural catastrophes and outbreaks of health pandemics, such as the recent outbreak of COVID-19, and other
extraordinary events, could disrupt our business operation.

          The occurrence of unforeseen or catastrophic events, including extreme weather events and other natural disasters, man-made disasters,
or the emergence of epidemics or pandemics, depending on their scale, may cause different degrees of damage to the national and local
economies and could cause a disruption in our operations and have a material adverse effect on our financial condition and results of operations.
Natural disaster, health pandemic, or other event beyond our control may give rise to server interruptions, breakdowns, system failures or
Internet failures, which could cause the loss or corruption of data or malfunctions of software or hardware as well as adversely affect our ability
to provide products or services.

         Our business operations could also be disrupted if any of our employees has contracted or is suspected of contracting any contagious
disease or condition, such as COVID-19, Ebola virus disease, H1N1 flu, H7N9 flu, avian flu, Severe Acute Respiratory Syndrome, or SARS, or
other epidemics, since it could require our employees to be quarantined and/or our offices to be closed down and disinfected. In addition, our
business, results of operations and financial condition could be adversely affected to the extent that any of these epidemics harms the Chinese
economy, China’s real estate industry and business operations of our customers in general.

Risks related to our corporate structure

If the PRC government determines that the structure contracts that establish the structure for our business operations do not comply with
applicable PRC laws, rules and regulations, we could be subject to severe penalties or be forced to restructure our ownership structure.

          As we are a Cayman Islands company and our PRC subsidiaries and their branch companies in China are treated as foreign-invested
enterprises under applicable PRC laws, we are subject to ownership limitations as well as special approval requirements on foreign investment.
We used to operate under a tighter regulatory regime which was restrictive of foreign investment in advertising and Internet content distribution
businesses, except for the further lifting up of value-added telecommunication services by foreign enterprises in China (Shanghai) Pilot Free
Zone as otherwise provided. Under the current regulatory regime, Internet content distribution is permitted to operators with less than 50.0%
foreign investment and advertising is permitted to all qualified operators. We may consider further optimizing our corporate structure in light of
the evolving regulatory environment.

           To comply with applicable PRC laws, rules and regulations, we conduct our operations in China primarily through our wholly-owned
PRC subsidiaries and our consolidated controlled entities. Our wholly-owned PRC subsidiaries, our consolidated controlled entities (excluding
their subsidiaries) and their respective shareholders have entered into a series of contractual arrangements, which consist of exclusive technical
consultancy and service agreements, equity pledge agreements, operating agreements, shareholders’ proxy agreements, loan agreements and
exclusive call option agreements (collectively, the “Structure Contracts”). See “Item 7.B. Major Shareholders and Related Party Transactions—
Related Party Transactions—Structure Contracts” of this annual report. As a result of these contractual arrangements, we exercise the ability to
control the consolidated controlled entities through our power to direct the activities of consolidated controlled entities that most significantly
impact their economic performance, and the obligation to absorb losses of or the right to all the residual benefits of the consolidated controlled
entities that could potentially be significant to these entities. Accordingly, we consolidate their results in our financial statements. Our
consolidated controlled entities hold the licenses and approvals that are essential to the operation of our Internet content distribution business. As
certain agreements with our customers for Internet content distribution were entered into directly with our PRC subsidiaries and not our
consolidated controlled entities, there can be No assurance that the PRC government will not deem our Internet content distribution to be in
violation of applicable PRC laws, rules and regulations.

          On July 13, 2006, MIIT publicly released the Notice on Strengthening the Administration of Foreign Investment in Operating Value-
Added Telecommunications Business (the “MIIT Notice”), which reiterates certain provisions under China’s Administrative Rules on Foreign-
Invested Telecommunications Enterprises prohibiting, among others, the renting, transferring or sale of a telecommunications license to foreign
investors in any form. Under the MIIT Notice, holders of valued-added telecommunications business operating licenses, or their shareholders,
must also directly own the domain names and trademarks used by such license holders in their daily operations. To comply with this requirement
under the MIIT Notice, we have assigned all registered trademarks, trademark applications and domain names relating to “SouFun,” “Jia Tian
Xia,” “Fang.com” and “Fang Tian Xia” to the relevant majority-owned subsidiary or consolidated controlled entities in order to maintain their
respective ICP licenses to operate as value-added telecommunication service providers. Due to a lack of interpretative materials from the
authorities, we cannot assure you that MIIT will not consider our corporate structure and the contractual arrangements as a kind of foreign
investment in telecommunication services, in which case we may be found in violation of the MIIT Notice.

          In 2011, various media sources reported that the CSRC prepared a report proposing pre-approval by a competent central government
authority of offshore listings by China-based companies with variable interest entity structures, such as ours, that operate in industry sectors
subject to foreign investment restrictions. However, it is unclear whether the CSRC officially issued or submitted such a report to a higher level
government authority or what any such report provides, or whether any new PRC laws or regulations relating to variable interest entity structures
will be adopted or what they would provide.

                                                                         20
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 54 of 521
Table of Contents

         On March 15, 2019, the Foreign Investment Law was formally passed by the thirteenth National People’s Congress and it took effect on
January 1, 2020. For further details of the Foreign Investment Law, please see “—Substantial uncertainties exist with respect to the adoption of
new or revised PRC laws relating to our corporate structure, corporate governance and business operations.”

         If the past or current ownership structures, Structure Contracts and businesses of our company, our PRC subsidiaries and our
consolidated controlled entities are found to be in violation of any existing or future PRC laws, rules or regulations, MIIT and other relevant PRC
regulatory authorities would have broad discretion in dealing with such violations, including:

         ·     revoking the business and operating licenses of our PRC subsidiaries or consolidated controlled entities, whose business and
               operating licenses are essential to the operation of our business;

         ·     levying fines and/or confiscating our income or the income of our PRC subsidiaries and/or consolidated controlled entities;

         ·     shutting down our servers or blocking our websites;

         ·     discontinuing or restricting our operations or the operations of our PRC subsidiaries and/or consolidated controlled entities;

         ·     imposing conditions or requirements with which we, our PRC subsidiaries and/or consolidated controlled entities may not be
               able to comply;

         ·     requiring us, our PRC subsidiaries and/or consolidated controlled entities to restructure the relevant ownership structure,
               operations or contractual arrangements; and

         ·     taking other regulatory or enforcement actions that could be harmful to our business.

          We cannot assure you that the relevant PRC regulatory authorities will not require that we amend our Structure Contracts to comply
with the MIIT Notice or that we can restructure our ownership structure without material disruption to our business. In addition, new PRC laws,
rules and regulations may be introduced to impose additional requirements that may be applicable to our corporate structure and contractual
arrangements. The imposition of any of these penalties and the effect of any new PRC laws, rules and regulations applicable to our corporate
structure and contractual arrangements could materially disrupt our ability to conduct our business and have a material adverse effect on our
financial condition and results of operations.

          We cannot assure you that we will be able to enforce the Structure Contracts. Although we believe we are in compliance with current
PRC regulations, we cannot assure you that the PRC government would agree that these contractual arrangements comply with PRC licensing,
registration or other regulatory requirements, with existing policies or with requirements or policies that may be adopted in the future. PRC laws
and regulations governing the validity of these contractual arrangements are open to varying interpretations and the relevant government
authorities have broad discretion in interpreting these laws and regulations.

Substantial uncertainties exist with respect to the adoption of new or revised PRC laws relating to our corporate structure, corporate
governance and business operations.

          On March 15, 2019, the National People’s Congress promulgated the Foreign Investment Law, which became effective on January 1,
2020 and replaced the trio of existing laws regulating foreign investment in China, namely, the Sino-foreign Equity Joint Venture Enterprise
Law, the Sino-foreign Cooperative Joint Venture Enterprise Law and the Wholly Foreign-invested Enterprise Law. The Foreign Investment Law
embodies an expected PRC regulatory trend to rationalize its foreign investment regulatory regime in line with prevailing international practice
and the legislative efforts to unify the corporate legal requirements for both foreign and domestic investments. However, since it is relatively
new, uncertainties still exist in relation to its interpretation and implementation, and failure to take timely and appropriate measures to cope with
the regulatory-compliance challenges could result in material and adverse effect on us. For instance, though the Foreign Investment Law does not
explicitly classify contractual arrangements as a form of foreign investment, it contains a catch-all provision under the definition of “foreign
investment”, which includes investments made by foreign investors in China through means stipulated in laws or administrative regulations or
other methods prescribed by the State Council. Therefore, it still leaves leeway for future laws, administrative regulations or provisions
promulgated by the Stale Council to provide for contractual arrangements as a form of foreign investment, at which time it will be uncertain
whether our contractual arrangements will be deemed to be in violation of the market access requirements for foreign investment in the PRC and
if yes, how our contractual arrangements should be dealt with. In addition, if future laws, administrative regulations or provisions prescribed by
the State Council mandate further actions to be taken by companies with respect to existing contractual arrangements, we may face substantial
uncertainties as to whether we can complete such actions in a timely manner, or at all. In the worst-case scenario, we may be required to unwind
our existing contractual arrangements and/or dispose of the relevant business operations, which could have a material adverse effect on our
current corporate structure, our listing service business and results of operations.

                                                                         21
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 55 of 521
Table of Contents

We may lose the ability to utilize assets held by our consolidated controlled entities that are important to the operation of our business if any
of these entities goes bankrupt or becomes subject to a dissolution or liquidation proceeding.

          Our wholly-owned PRC subsidiaries are considered foreign-invested enterprises in China and are, therefore, not permitted under PRC
law to hold the ICP licenses and to operate the online advertising businesses that are critical to our operations. As a result, our consolidated
controlled entities are the holders of the ICP licenses required for operating our websites and our advertising business in China. We do not have
any direct or indirect shareholding interests in these consolidated controlled entities. They are instead held directly or indirectly by Mr. Mo, our
founder and executive chairman, together with Mr. Jiangong Dai, our former director and former chief executive officer, or Mr. Jianning Dai,
our general manager for asset management. Mr. Jiangong Dai and Mr. Jianning Dai are nephews of Mr. Mo. Each of Mr. Mo, Mr. Jiangong Dai
and Mr. Jianning Dai is a PRC citizen. Through the Structure Contracts, we exercise management, financial and voting control over these
consolidated controlled entities through our rights to all the residual benefits of the consolidated controlled entities and our obligation to fund
losses of the consolidated controlled entities and also have a contractual right, to the extent permitted by PRC laws, rules and regulations, to
acquire the equity interests in these entities. Consequently, if any of these consolidated controlled entities goes bankrupt and all or part of its
assets become subject to liens or rights of third-party creditors, we may be unable to continue some or all of our business activities, which could
materially and adversely affect our business, financial condition and results of operations. If any of our consolidated controlled entities
undergoes a voluntary or involuntary liquidation proceeding, the shareholders or unrelated third-party creditors may claim rights to some or all
of these assets, thereby hindering our ability to operate our business, which could materially and adversely affect our business, financial
condition and results of operations.

Contractual or other arrangements among our affiliates may be subject to scrutiny by PRC tax authorities, and a finding that we or our
affiliates owe additional taxes could substantially reduce our profitability and the value of your investment.

         As a result of the Structure Contracts, we are entitled to substantially all of the economic benefits of ownership of the consolidated
controlled entities and also bear substantially all of the economic risks associated with consolidated controlled entities. If the PRC tax authorities
determine that the economic terms, including pricing, of our arrangements with our consolidated controlled entities were not determined on an
arm’s length basis, we could be subject to significant additional tax liabilities. In particular, the PRC tax authorities may perform a transfer
pricing adjustment, which could result in a reduction, for PRC tax purposes, of deductions recorded by our consolidated controlled entities. Such
a reduction could increase the tax liabilities of our consolidated controlled entities without reducing the tax liabilities of our PRC subsidiaries.
This increased tax liability could further result in late payment fees and other penalties to our consolidated controlled entities for underpaid taxes.
Any of these events could materially reduce our net income.

Contractual arrangements, including voting proxies, with our consolidated controlled entities for our Internet content distribution and
marketing businesses may not be as effective in providing operational control as direct or indirect ownership.

          Since the applicable PRC laws, rules and regulations restrict foreign ownership in the Internet content distribution and marketing
businesses, we conduct our Internet content distribution and advertising businesses and derive related revenues through the Structure Contracts
with our consolidated controlled entities. As we have No direct or indirect ownership interest in our consolidated controlled entities, these
Structure Contracts, including the voting proxies granted to us, may not be as effective in providing us with control over these companies as
direct or indirect ownership. If we were the controlling shareholders of these companies with direct or indirect ownership, we would be able to
exercise our rights as shareholders to effect changes in the board of directors, which in turn could effect change, subject to any applicable
fiduciary obligations, at the management level. However, if any of our consolidated controlled entities or their shareholders fail to perform their
obligations under these contractual arrangements, or if they were otherwise to act in bad faith towards us, we may be forced to (1) incur
substantial costs and resources to enforce such arrangements, including the voting proxies, and (2) rely on legal remedies available under PRC
law, including exercising our call option right over the equity interests in our consolidated controlled entities, seeking specific performance or
injunctive relief, and claiming monetary damages.

          Furthermore, pursuant to the equity interest pledge agreements between certain of our PRC subsidiaries and the individual shareholders
of our consolidated controlled entities, each individual shareholder of our consolidated controlled entity agrees to pledge his equity interests in
the consolidated controlled entities to our subsidiaries to secure the relevant consolidated controlled entities’ performance of their obligations
under the exclusive technical consultancy and service agreements of the Structure Contracts. The equity interest pledges of shareholders of
consolidated controlled entities under these equity pledge agreements have been registered with the relevant local branch of SAIC. The equity
interest pledge agreements with the consolidated controlled entities’ individual shareholders provide that the pledged equity interest shall
constitute security for consulting and service fees under the exclusive technical consultancy and service agreements. The scope of pledge is not
limited by the amount of the registered capital of that consolidated controlled entity. However, it is possible that a PRC court may take the
position that the amount listed on the equity pledge registration forms represents the full amount of the collateral that has been registered and
perfected. If this is the case, the obligations that are supposed to be secured in the equity interest pledge agreements in excess of the amount
listed on the equity pledge registration forms could be determined by the PRC court as unsecured debt, which takes last priority among creditors.
Such a decision could materially and adversely affect our liquidity and our ability to fund and expand our business.

                                                                          22
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 56 of 521
Table of Contents

          In anticipation of our originally proposed acquisition of a controlling stake in Chongqing Wanli New Energy Co., Ltd., a PRC company
listed on the Shanghai Stock Exchange (stock code: 600847) (“Wanli”) and the sale of a portion of our equity interest in five wholly-owned
subsidiaries that operate as our service platforms for online advertising business to Wanli (which was terminated in February 2017), in
December 2015, we underwent an internal restructuring, whereby we terminated all of our previous structure contracts and caused Beijing
Zhong Zhi Shi Zheng and Jia Tian Xia Network, our wholly-owned PRC subsidiaries, to enter into a series of structure contracts in 2016, or the
2016 Structure Contracts, with our consolidated controlled entities, with terms and conditions substantially similar to those of our previous
structure contracts. In February 2017, we terminated the transaction with Wanli in light of substantial regulatory uncertainties in China. Among
the 2016 Structure Contracts, Beijing Zhong Zhi Shi Zheng entered into a series of contractual arrangements with certain of our consolidated
controlled entities and their nominee shareholders. In anticipation of the separation and distribution in relation to CIH, which is the parent
company of Beijing Zhong Zhi Shi Zheng, we terminated the foregoing contractual arrangements between our group and these entities on
May 15, 2018, and subsequently caused Beijing Tuo Shi Huan Yu Network Technology Co., Ltd. (“Beijing TuoShi”), our wholly-owned PRC
subsidiary, to enter into a new series of contractual arrangements with these consolidated controlled entities in 2018, with terms and conditions
substantially similar to the 2016 Structure Contracts. In 2019, we entered into a supplemental agreement with Beijing TuoShi, Beijing
Technology, Mr. Mo, Mr. Jiangong Dai and Mr. Jianning Dai to transfer all the rights, obligations and responsibilities of Mr. Jiangong Dai under
certain Structure Contracts to Mr. Jianning Dai. See “Item 7.B. Major Shareholders and Related Party Transactions—Related Party Transactions
—Structure Contracts” of this annual report. We believe that our contractual arrangements with our consolidated controlled entities for our
Internet content distribution and marketing businesses are not materially affected by our internal restructuring. We cannot assure you, however,
that our current Structure Contracts are as effective as the previous ones in terms of controlling our Internet content distribution and marketing
businesses, nor can we assure you that these contractual arrangements will not be further modified. Any modification could potentially adversely
affect our control, or result in our loss of control, over the Internet content distribution and marketing businesses. In the event that we are unable
to enforce these contractual arrangements, or if we experience significant delays or other obstacles in the process of enforcing these contractual
arrangements, our business, financial condition and results of operations could be materially and adversely affected.

Our business may suffer if we fail to carry out our business arrangements related to online video broadcasting related business with certain
consolidated controlled entities of our company.

         Beijing Technology, which holds licenses of online video recording and broadcasting, entered into a cooperation agreement with certain
of our wholly-owned subsidiaries, under which Beijing Technology is responsible for the operation of online video broadcasting, while those
subsidiaries are responsible for relevant technical support. During its possession of the domain name “fang.com,” Beijing Technology published
online videos by embedding videos on webpages or placing video links on “fang.com.”

          Although such business cooperation agreement does not violate current PRC laws and regulations regarding online broadcasting and
recording, we cannot assure you that due to any change of laws and regulatory policies, the abovementioned business cooperation agreement will
not be deemed void, revocable or unenforceable under then applicable PRC laws amended from time to time or by regulatory authorities in the
future. Should any of the above occur, the relevant business of the relevant subsidiaries will be impaired, which would have a material adverse
effect on our business, financial condition and results of operations.

         Moreover, under the applicable PRC laws, rules and regulations, the failure to maintain licenses of online video recording and
broadcasting may subject the entity to various penalties, including confiscation of revenues, imposition of fines and/or restrictions on the entity
conducting such activities’ business operations, or the discontinuation of their operations.

The shareholders of our consolidated controlled entities may have potential conflicts of interest with us, and if any such conflicts of interest
are not resolved in our favor, our business may be materially and adversely affected.

          We operate through a number of consolidated controlled entities in China. Mr. Mo, Mr. Jiangong Dai and Mr. Jianning Dai together
hold 100.0% of the equity interest in these consolidated controlled entities. The interests of Mr. Mo, Mr. Jiangong Dai and Mr. Jianning Dai as
the nominee shareholders of the consolidated controlled entities may differ from the interests of our company as a whole, as what is in the best
interests of our consolidated controlled entities may not be in the best interests of us and our other shareholders. We cannot assure you that when
conflicts of interest arise, Mr. Mo, Mr. Jiangong Dai or Mr. Jianning Dai will act in the best interests of our company or that conflicts of interest
will be resolved in our favor. In addition, Mr. Mo, Mr. Jiangong Dai and Mr. Jianning Dai may breach or cause our consolidated controlled
entities and their respective subsidiaries to breach or refuse to renew the existing contractual arrangements with us. We rely on Mr. Mo,
Mr. Jiangong Dai and Mr. Jianning Dai to comply with the laws of China, which protect contracts and provide that directors and executive
officers owe a duty of loyalty to our company and require them to avoid conflicts of interest and not to take advantage of their positions for
personal gains. We also rely on Mr. Mo to abide by the laws of the Cayman Islands, which provide that directors have a duty of care and a duty
of loyalty to act honestly in good faith with a view to our best interests. However, the legal frameworks of China and the Cayman Islands do not
provide guidance on resolving conflicts in the event of a conflict between the laws of China and the Cayman Islands regarding which corporate
governance regime controls. If we cannot resolve any conflicts of interest or disputes between us and Mr. Mo, Mr. Jiangong Dai or Mr. Jianning
Dai, we would have to rely on legal proceedings, which could result in disruption of our business and subject us to substantial uncertainty as to
the outcome of any such legal proceedings.

                                                                         23
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 57 of 521
Table of Contents

           In addition, Mr. Jiangong Dai continued to be a nominee shareholder of our certain consolidated controlled entities following his
resignation from our board of directors in February 2016. We did not exercise, nor did we designate any third party to exercise, the call option
under the Structure Contracts to acquire from Mr. Jiangong Dai the equity interests he holds in our consolidated controlled entities. Although the
relevant Structure Contracts to which Mr. Jiangong Dai is a party remain to be effective and binding, we cannot assure you that we will be able
to fully exercise our contractual rights against Mr. Jiangong Dai (e.g., to request him to sell his equity interests in our consolidated controlled
entities to us when permitted by applicable PRC laws). Nor can we assure you that Mr. Jiangong Dai will not act against the best interests of us
and our other shareholders in the future since he No longer owes any fiduciary duties to our company. Should we encounter any difficulties in
exercising our contractual rights under the Structure Contracts against Mr. Jiangong Dai to retain our control over such consolidated controlled
entities, our business, financial condition and results of operations will be materially and adversely affected.

We are controlled by our significant shareholders and their affiliated entities, whose interests may differ from our other shareholders.

           As of April 30, 2020, Mr. Mo may be deemed to have voting and dispositive power with respect to: (1) 510,994 Class A ordinary
shares represented by ADSs and 11,355,645 Class B ordinary shares owned by Media Partner Technology Limited (“Media Partner”), with
respect to Mr. Mo and his family members, (2) 1,138,132 Class A ordinary shares, including 14,177 Class A ordinary shares represented by
ADSs, and 10,230,645 Class B ordinary shares owned by Next Decade Investments Limited (“Next Decade”), with respect to Mr. Mo and his
family members, (3) 957,265 Class A ordinary shares owned by Safari Group Holdings Limited (“Safari”), (4) 1,472,298 Class A ordinary
shares owned by Deanhale Limited, (5) 926,461 Class A ordinary shares owned by Karistone Limited, and (6) 441,656 Class A ordinary shares
represented by ADSs owned by Open Land Holdings Limited, collectively presenting approximately 30.1% of our outstanding share capital and
approximately 71.7% of our voting power under our dual-class ordinary share structure. The shares in Media Partner and Next Decade are held
in irrevocable discretionary trusts, for which Mr. Mo acts as a protector. Media Partner and Next Decade could exert substantial influence over
the outcome of any corporate transaction or other matters submitted to the shareholders for approval, including mergers, consolidations, the sale
of all or substantially all of our assets, election of directors and other significant corporate actions. This concentration of ownership may also
discourage, delay or prevent a change in control of our company, which could deprive our shareholders of an opportunity to receive a premium
for their shares as part of a sale of our company and might reduce the price of our ADSs or notes. These actions may be taken even if they are
opposed by our other shareholders, including the investors in the ADSs.

          The continuing cooperation of our significant shareholders on an on-going basis, including Media Partner and Next Decade, is
important to our businesses. Without their consent or cooperation, we could be prevented from entering into transactions or conducting business
that could be beneficial to us. We cannot assure you, however, that the interests of our significant shareholders would not differ from the
interests of our other shareholders, including investors in the ADSs.

Risks related to doing business in China

China’s economic, political and social conditions, as well as government policies, could have a material adverse effect on our business,
financial condition and results of operations.

          Our business and operations are primarily conducted in China. Accordingly, our financial condition and results of operations have been,
and are expected to continue to be, affected by the economic, political and social developments in relation to the Internet, online marketing and
real estate industries in China. A slowdown of economic growth in China could reduce the sale of real estate and related products and services,
which in turn could materially and adversely affect our business, financial condition and results of operations.

           The PRC economy differs from the economies of most developed countries in many respects, including: a higher level of government
involvement; the on-going development of a market-oriented economy; a rapid growth rate; a higher level of control over foreign exchange; and
a less efficient allocation of resources.

        While the PRC economy has experienced significant growth since the late 1970s, growth has been uneven, both geographically and
among various sectors of the economy. Growth rates in China have lowered in recent years. The PRC government has implemented various
measures to encourage economic growth and guide the allocation of resources. These measures are intended to benefit the overall PRC economy,
but may also have a negative effect on us. For example, our business, financial condition and results of operations could be adversely affected by
PRC government control over capital investments or changes in tax regulations that are applicable to us.

                                                                        24
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 58 of 521
Table of Contents

         The PRC economy has been transitioning from a centrally-planned economy to a more market-oriented economy. Although the PRC
government has implemented measures since the late 1970s which emphasize the utilization of market forces for economic reform, the PRC
government continues to play a significant role in regulating industry development by imposing industrial policies. The PRC government also
exercises significant control over China’s economic growth through the allocation of resources, controlling payment of foreign currency-
denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies.

          According to the Guiding Opinions on the Pilot Operation of Microfinance Companies (the “Guiding Opinions”) jointly issued by the
China Banking Regulatory Commission and the PBOC on May 4, 2008, microfinance companies are limited liability companies or joint stock
companies established with the capital contribution from natural persons, legal persons and other organizations, which do not accept public
deposits and engage in the microfinance business. To set up a microfinance company, an applicant shall submit a formal application to the
competent administrative departments at the provincial level. Upon approval, the applicant shall apply to the local branch of the SAIC to obtain
a business license for the microfinance company. In addition, the applicant shall complete certain filings with the local police department, the
local office of the China Banking Regulatory Commission and the local branch of the PBOC.

         According to the Guiding Opinions, a provincial government may launch pilot programs for microfinance companies within prefectural
regions of the province only after it designates a department (finance office or other relevant institutions) to be in charge of supervision and
administration of microfinance companies and is willing to be responsible for risk management and disposals with respect to microfinance
companies. Consequently, microfinance companies are primarily regulated locally by provincial governments under rules and regulations
promulgated by the provincial governments.

         In November 2009, the provincial government of the Guangxi Zhuang Autonomous Region issued the Management Measures of
Microfinance Companies in Guangxi Zhuang Autonomous Region. In 2014, we obtained approvals to engage in the microfinancing business
from government authorities of Beihai city, Guangxi Zhuang Autonomous Region. Pursuant to the Management Measures of Microfinance
Companies in Guangxi Zhuang Autonomous Region, Beihai Tian Xia Dai Microfinance Co., Ltd. (“Beihai Tian Xia Dai Microfinance”) with
microfinancing approvals cannot conduct microfinancing business outside Beihai city. However, Beihai Tian Xia Dai Microfinance has provided
loans outside Beihai city. Beihai Tian Xia Dai Microfinance may face the risk of being rectified by relevant authorities.

The discontinuation of any of the preferential tax treatments currently available to us in China could materially and adversely affect our
financial condition and results of operations.

          In March 2007, the National People’s Congress of China enacted the PRC Enterprise Income Tax Law (the “New EIT Law”), which
became effective on January 1, 2008 and was amended in February 2017 and December 2018. In April 2008, the relevant PRC governmental
authorities issued the Administrative Measures for Certification of High and New Technology Enterprises which was amended in January 2016.
“High and new technology enterprises” would be entitled to a statutory tax rate of 15.0%. Currently, eight of our PRC subsidiaries or
consolidated controlled entities are qualified as “high and new technology enterprises.” We cannot assure you that our PRC subsidiaries or
consolidated controlled entities will continue to be entitled to preferential tax rates as qualified “high and new technology enterprises” under the
New EIT Law. We also cannot assure you that the tax authorities will not, in the future, discontinue any of our preferential tax treatments,
potentially with retroactive effect. In the event that preferential tax treatment for any of our subsidiaries or consolidated controlled entities is
discontinued, the affected entity will become subject to a 25.0% standard enterprise income tax rate, which would increase our income tax
expenses and could materially reduce our net income and profitability. See also “Item 5.A. Operating and Financial Review and Prospects—
Operating Results—Components of our Results of Operations—Taxation—China” of this annual report.

We may be treated as a resident enterprise for PRC tax purposes under the New EIT Law and therefore be subject to PRC taxation on our
worldwide income.

           We are incorporated under the laws of the Cayman Islands. Under the New EIT Law and its implementation rules, an enterprise
incorporated in a foreign country or region may be classified as either a “non-resident enterprise” or a “resident enterprise.” If any enterprise
incorporated in a foreign country or region has its “de facto management bodies” located within the PRC territory, such enterprise will be
considered a PRC tax resident enterprise and thus will normally be subject to enterprise income tax at the rate of 25.0% on its worldwide income.
The relevant implementing rules provide that “de facto management bodies” means the bodies which exercise substantial and overall
management and control over the manufacturing and business operations, personnel, accounting, properties and other factors of an enterprise. In
April 2009, the SAT issued the Notice Regarding the Determination of Chinese-Controlled Offshore-Incorporated Enterprises as PRC Tax
Resident Enterprises on the Basis of De Facto Management Bodies (“Circular 82”), which sets forth certain specific criteria for determining
whether the “de facto management body” of a Chinese-controlled offshore-incorporated enterprise is located in China. However, Circular 82
only applies to offshore enterprises controlled by PRC enterprises and not those controlled by PRC individuals or foreigners in China, such as
our company. See “Item 10.D. Additional Information—Exchange Controls—Regulations relating to Foreign Exchange, Taxation and Dividend
Distribution—Taxation and Dividend Distribution” of this annual report. Substantially all of the members of our management are currently
located in China and we expect them to continue to be located in China. Due to the lack of clear guidance on the criteria pursuant to which the
PRC tax authorities will determine our tax residency under the New EIT Law, it remains unclear whether the PRC tax authorities will treat us as
a PRC resident enterprise. As a result, our PRC legal counsel is unable to express an opinion as to the likelihood that we will be subject to the tax
applicable to resident enterprises or non-resident enterprises under the New EIT Law. If we are deemed to be a PRC tax resident enterprise, we
will be subject to an enterprise income tax rate of 25.0% on our worldwide income, which would have an impact on our effective tax rate and an
adverse effect on our net income and results of operations. The New EIT Law provides that dividend income between qualified resident
enterprises is exempt income, which the implementing rules have clarified to mean a dividend derived by a resident enterprise on an equity
interest it directly owns in another resident enterprise. It is possible, therefore, that dividends we receive through our offshore subsidiaries from
our PRC subsidiaries, would be exempt income under the New EIT Law and its implementing rules if our offshore subsidiaries are deemed to be
a “resident enterprise.” If we are deemed to be a PRC tax resident enterprise, we would then be obliged to withhold PRC withholding income tax
on the gross amount of dividends we pay to shareholders who are non-PRC tax residents. The withholding income tax rate is 10.0% for non-
resident enterprises and 20.0% for non-resident individuals, unless otherwise provided under the applicable double tax treaties between China
and the governments of other jurisdictions.

                                                                         25
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 59 of 521
Table of Contents

We rely primarily on dividends and other distributions on equity paid by our subsidiaries, and any limitation on the ability of our subsidiaries
to make payments to us could have a material adverse effect on our ability to conduct our business as well as our liquidity.

          As a holding company, we rely primarily on dividends and other distributions on equity paid by our subsidiaries for our cash and
financing requirements, which include funds necessary to pay dividends and other cash distributions to our shareholders, service any debt we
may incur and to pay our operating expenses. If our subsidiaries incur debt in the future, the instruments governing the debt may restrict their
ability to pay dividends or make other distributions to us.

          Our subsidiaries are primarily entities incorporated and established in China and therefore, are subject to certain limitations with respect
to dividend payments. PRC regulations currently allow payment of dividends only out of accumulated profits determined in accordance with
accounting standards and regulations in China. Each year, our subsidiaries in China and our consolidated controlled entities are required to
allocate a portion of their after-tax profits to their respective reserve funds, until the reserves reach 50.0% of their respective registered capital.
Allocations to these reserves and funds can only be used for specific purposes and are not transferable to us in the form of loans, advances or
cash dividends. Such restrictions on the ability of our subsidiaries and consolidated controlled entities to transfer funds to us could adversely
limit our ability to grow, pay dividends, make investments or acquisitions that could benefit our businesses or otherwise fund and conduct our
businesses.

          Under the relevant PRC tax law applicable to us prior to January 1, 2008, dividend payments to foreign investors made by foreign-
invested enterprises were exempted from PRC withholding tax. However, under the New EIT Law and its implementing rules, non-resident
enterprises without an establishment in China, or whose income has No connection with their institutions and establishment inside China, are
subject to withholding tax at the rate of 10.0% with respect to their PRC-sourced dividend income, subject to applicable tax agreements or
treaties between the PRC and other tax jurisdictions. Similarly, any gains realized on the transfer of shares by such investors are also subject to a
10.0% PRC income tax if such gains are regarded as income from sources within China.

          According to the Mainland and Hong Kong Special Administrative Region Arrangement on the Avoidance of Double Taxation and the
Prevention of Fiscal Evasion with Respect to Taxes on Income (the “Avoidance of Double Taxation Arrangement”), dividends derived by a Hong
Kong resident enterprise from a PRC resident enterprise are subject to withholding tax at the rate of 5.0%, provided that such Hong Kong
resident enterprise directly owns at least 25.0% of the equity interest in the PRC resident enterprise. However, under the New EIT Law and its
implementation rules, as well as Circular No. 9 issued by SAT in February 2018 (“Circular 9”), dividends from our PRC subsidiaries paid to us
through our Hong Kong subsidiaries may be subject to withholding tax at a rate of 10.0% if our Hong Kong subsidiaries cannot be considered as
a “beneficial owner” or the main purpose test clause of Avoidance of Double Taxation Arrangement may apply to us.

          We hold equity interests in several of our major PRC subsidiaries indirectly through subsidiaries incorporated in Hong Kong. Neither
we nor our PRC legal counsel is certain as to whether it is more likely than not that PRC tax authorities would require or permit our Hong Kong-
incorporated subsidiaries to be treated as PRC resident enterprises. To the extent that such Hong Kong-incorporated subsidiaries are each
considered a “non-resident enterprise” under the Avoidance of Double Taxation Arrangement, dividends derived by such Hong Kong-
incorporated subsidiaries from our PRC subsidiaries may be subject to a maximum withholding tax rate of 10.0%. See “Item 10.D. Additional
Information—Exchange Controls—Regulation relating to Foreign Exchange, Taxation and Dividend Distribution—Taxation and Dividend
Distribution” of this annual report.

         The discontinuation of the previously available exemption from withholding tax as a result of the New EIT Law and its implementing
rules have and will increase our income tax expenses and reduce our net income, and may materially reduce our profitability.

                                                                          26
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 60 of 521
Table of Contents

PRC regulations on loans to PRC entities by offshore holding companies may affect our ability to capitalize or otherwise fund our PRC
operations.

          On August 29, 2008, SAFE promulgated the Circular on the Relevant Operating Issues Concerning the Improvement of the
Administration of the Payment and Settlement of Foreign Currency Capital of Foreign Invested Enterprises (“SAFE Circular 142”), regulating
the conversion by a foreign-invested enterprise of foreign currency registered capital into RMB by restricting how the converted RMB may be
used. SAFE Circular 142 provides that the RMB capital converted from foreign currency registered capital of a foreign-invested enterprise may
only be used for purposes within the business scope approved by the applicable governmental authority and may not be used for equity
investments within China. In addition, SAFE strengthened its oversight of the flow and use of the RMB capital converted from foreign currency
registered capital of a foreign-invested company. The use of such RMB capital may not be altered without SAFE approval, and such RMB
capital may not in any case be used to repay RMB loans if the proceeds of such loans have not been used. Violations of SAFE Circular 142
could result in severe monetary or other penalties.

         On March 30, 2015, SAFE promulgated the Circular on the Reform of Administration of the Payment and Settlement of Foreign
Currency Capital of Foreign Invested Enterprises (“SAFE Circular 19”), which became effective on June 1, 2015. SAFE Circular 19 abolishes
the SAFE Circular 142, providing that the RMB capital converted from foreign currency registered capital of a foreign-invested enterprise shall
be used for purposes within its approved business scope, and allows a foreign-invested enterprise to use the RMB capital converted from its
foreign currency registered capital for equity investments within China. However, such converted RMB capital still cannot be used to repay
RMB loans between enterprises under SAFE Circular 19. However, the Circular of the State Administration of Foreign Exchange on Reforming
and Regulating Policies on the Control over Foreign Exchange Settlement of Capital Accounts (“SAFE Circular 16”) implemented in June 2016
removes the prohibition of using the RMB capital converted from foreign currency registered capital to repay RMB loans between enterprises.

         On October 23, 2019, SAFE promulgated the Circular of the State Administration of Foreign Exchange on Further Promoting Cross-
border Trade and Investment Facilitation, regulating the reforming measures on the registration management of corporate foreign loans,
including (1) canceling the management requirement for a non-bank debtor to conduct foreign debt deregistration with a local foreign exchange
bureau and replacing with a bank within the jurisdiction of the foreign exchange management department, (2) canceling the time limit for a non-
bank debtor conducting foreign debt deregistration, and (3) conducting the pilot cancelation of foreign debt registration of non-financial
enterprises.

          In light of the various requirements imposed by PRC regulations on loans to PRC entities by offshore holding companies, we may not
be able to obtain the necessary government approvals with respect to future loans by us to our wholly-owned subsidiaries or consolidated
controlled entities or with respect to future capital contributions by us to our PRC subsidiaries. If we fail to complete such registrations or obtain
such approvals, our ability to capitalize or otherwise fund our PRC operations may be negatively affected, which could adversely affect our
liquidity and our ability to fund and expand our business.

We may be subject to fines and legal or administrative sanctions in connection with certain historical intra-group funding transactions.

          We have occasionally engaged in intra-group funding transactions, including dividend distributions from our consolidated controlled
entities and payment advances made by one subsidiary on behalf of another. These transactions are typically deemed as non-interest-bearing
loans and receivables from the relevant “debtors.”

          Pursuant to the General Lending Code implemented in August 1996 by the PBOC, the central bank of China, commercial lending in
China must be made by or through a PRC-qualified financial institution as defined under the General Lending Code. As none of the payors in
our intra-group transactions is or was at the relevant time a PRC qualified financial institution as defined under the General Lending Code, the
PBOC may impose a fine for non-compliance on each of the payors in an amount equal to one to five times the value of any income received
from its non-compliance, and the payors may be required to terminate such loans. On August 6, 2015, the Supreme People’s Court issued the
Provisions of the Supreme People’s Court on Several Issues concerning the Application of Law in the Trial of Private Lending Cases (the
“Provisions”), which provide that if the purpose of a lending contract concluded between two enterprises is for their business operation, and the
lending contract does not contain the circumstances as stipulated in Article 52 of the PRC Contract Law and Article 14 of the Provisions, i.e.,
those that will result in contracts being null and void, the people’s court shall consider such lending contract to be effective. As the General
Lending Code has not been repealed and the Provisions were issued by the Supreme People’s Court as guidance for courts’ trial in private
lending cases, it remains uncertain how the General Lending Code will be interpreted and implemented. If the PBOC and/or other governmental
authorities decide to apply the General Lending Code and thereby instruct the payors to terminate such transactions, we have to fully repay the
funds advanced in such transactions.

                                                                          27
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 61 of 521
Table of Contents

          Moreover, pursuant to the PRC Foreign Currency Administration Regulations promulgated by the State Council in January 1996, and
amended in August 2008, a PRC entity is required to apply for SAFE approval prior to extending commercial loans to offshore entities such as
our company. As there is No specific definition of “commercial loans” under the Foreign Currency Administration Regulations and PRC
governmental authorities have not issued any implementation rules with respect to the provision of commercial loans to offshore entities, it is not
clear whether such provision will be applied to the non-interest bearing loans described above. Under the Foreign Currency Administration
Regulations, an entity may be required to correct the violation and be subject to a warning and/or a fine for the violation of the foreign
registration administrative regulations. If SAFE determines that the PRC Foreign Currency Administration Regulations do apply to us, it may
require us to register the deemed overseas loans and rectify any prior non-compliance by properly obtaining SAFE approval. SAFE may also
impose a warning and/or fine based on the PRC Foreign Currency Administration Regulations. We cannot assure you that we will be able to
complete the necessary registration and filing procedures required by the PRC Foreign Currency Administration Regulations. In addition, it is
not clear whether SAFE may consider the making of payments in Renminbi which should have been made in foreign currency to be foreign
currency arbitrage, which may be deemed a violation and may subject a violator to warnings, penalties or other sanctions. Due to a general
uncertainty over the interpretation and implementation of the PRC Foreign Currency Administration Regulations as well as the broad
enforcement discretion granted to SAFE, we cannot assure you that we will not be subject to such warnings, penalties or other administrative
penalties resulting from our intra-group transactions that may be deemed as overseas loans.

          According to the New EIT Law, loan arrangements between related parties without interest are not considered arms-length transactions.
Therefore, the PRC taxation authorities could impose enterprise income and VAT on the payors for the deemed interest income that would have
been derived from our intra-group transactions. The deemed interest rate would be determined by reference to the lending rate over the relevant
period published by the PBOC. We cannot assure you that we will not be subject to fines, or legal or administrative sanctions as a result of non-
compliance with the General Lending Code and the Foreign Currency Administration Regulations. Further, we cannot assure you that the PRC
taxation authorities will not impose enterprise income and VAT taxes on the payors for any deemed interest income with respect to our intra-
group transactions. Because the applicable PRC laws, rules and regulations do not provide clear definitions for several key terms and because the
relevant PRC regulatory authorities have significant discretion on the interpretation of such matters, we cannot predict the likelihood that the
risks described here will materialize.

The PRC legal system embodies uncertainties, which could limit the legal protections available to you and us.

          In 1979, the PRC government began to promulgate a comprehensive system of laws and regulations governing economic matters in
general. The overall effect of such legislation has significantly enhanced the protections afforded to various forms of foreign investment in
China. Our PRC operating subsidiaries are subject to laws and regulations applicable to foreign-invested enterprises in China. In particular, they
are subject to PRC laws, rules and regulations governing foreign companies’ ownership and operation of Internet content distribution and
advertising businesses as well as of the real estate and microfinancing sectors. Such laws and regulations are subject to change, and their
interpretation and enforcement involve uncertainties, which could limit the legal protections available to us and our investors. In addition, we
cannot predict the effect of future developments in the PRC legal system, including the promulgation of new laws, changes to existing laws or the
interpretation or enforcement of such laws, or the preemption of local regulations by PRC laws, rules and regulations.

           Moreover, China has a civil law system based on written statutes, which, unlike common law systems, is a system in which decided
judicial cases have little precedential value. Furthermore, interpretation of statutes and regulations may be subject to government policies
reflecting domestic political changes. The relative inexperience of China’s judiciary in many cases creates additional uncertainty as to the
outcome of litigation. In addition, enforcement of existing laws or contracts based on existing laws may be uncertain and sporadic, and it may be
difficult to obtain swift and equitable enforcement within China. All such uncertainties could materially and adversely affect our business,
financial condition and results of operations.

Government control of currency conversion may limit our ability to utilize our revenues effectively.

          Substantially all of our revenues and operating expenses are denominated in Renminbi. Under applicable PRC law, the Renminbi is
freely convertible to foreign currencies with respect to “current account” transactions, but not with respect to “capital account” transactions.
Current account transactions include ordinary course import or export transactions, payments for services rendered and payments of license fees,
royalties, interest on loans and dividends. Capital account transactions include cross-border investments and repayments of the principal of loans.

          Accordingly, our PRC subsidiaries currently may purchase foreign currencies for settlement of current account transactions, including
payment of dividends to us, without prior SAFE approval by complying with certain procedural requirements. However, we cannot assure you
that the relevant PRC governmental authorities will not limit or eliminate the ability of our PRC subsidiaries to purchase and retain foreign
currencies in the future. Foreign exchange transactions under the capital account are still subject to limitations and require approvals from or
registration with relevant government authorities or pilot banks. This could affect our PRC subsidiaries’ ability to obtain debt or equity financing
from outside China, including by means of loans or capital contributions from us.

         Since substantially all of our revenues are denominated in Renminbi, including fees and payments from our PRC consolidated
controlled entities pursuant to the Structure Contracts, existing and future restrictions on currency exchange may limit our ability to utilize
revenues generated in Renminbi to fund expenditures denominated in foreign currencies, including any dividends that our PRC subsidiaries may
pay to us in the future.

                                                                        28
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 62 of 521
Table of Contents

PRC regulations relating to the establishment of offshore special purpose companies by PRC residents may subject our PRC resident
beneficial owners or our PRC subsidiaries to liability or penalties, limit our ability to inject capital into our PRC subsidiaries, limit our PRC
subsidiaries’ ability to increase their registered capital or distribute profits to us, or may otherwise adversely affect us.

           SAFE promulgated the Circular on Relevant Issues Concerning Foreign Exchange Control on Domestic Residents’ Offshore Investment
and Financing and Roundtrip Investment through Special Purpose Vehicles (“SAFE Circular 37”) on July 4, 2014, which replaced the former
circular commonly known as Circular 75 promulgated by SAFE on October 21, 2005. SAFE Circular 37 requires PRC residents to register with
local branches of SAFE in connection with their direct establishment or indirect control of an offshore entity, for the purpose of overseas
investment and financing, with such PRC residents’ legally owned assets or equity interests in domestic enterprises or offshore assets or
interests, referred to in SAFE Circular 37 as a “special purpose vehicle.” Pursuant to SAFE Circular 37, “control” refers to the act through which
a PRC resident obtains the right to carry out business operation of, to gain proceeds from or to make decisions on a special purpose vehicle by
means of, among others, shareholding entrustment arrangement. SAFE Circular 37 further requires amendment to the registration in the event of
any significant changes with respect to the special purpose vehicle, such as increase or decrease of capital contributed by PRC individuals, share
transfer or exchange, merger, division or other material event. In the event that a PRC shareholder holding interests in a special purpose vehicle
fails to fulfill the required SAFE registration, the PRC subsidiaries of that special purpose vehicle may be prohibited from making profit
distributions to the offshore parent and from carrying out subsequent cross-border foreign exchange activities, and the special purpose vehicle
may be restricted in its ability to contribute additional capital into its PRC subsidiaries. Moreover, failure to comply with the various SAFE
registration requirements described above could result in liability under PRC law for evasion of foreign exchange controls. According to the
Notice on Further Simplifying and Improving Policies for the Foreign Exchange Administration of Direct Investment released on February 13,
2015 by SAFE, local banks will examine and handle foreign exchange registration for overseas direct investment, including the initial foreign
exchange registration and amendment registration, under SAFE Circular 37 from June 1, 2015.

         We are aware that Mr. Vincent Tianquan Mo, controlling shareholder of Fang and a PRC resident, has not completed the registration as
of the date of this annual report. We have notified all PRC residents or entities who directly or indirectly hold shares in our Cayman Islands
holding company and who are known to us as being PRC residents to complete the foreign exchange registrations. However, we may not be
informed of the identities of all the PRC residents or entities holding direct or indirect interest in our company, nor can we compel our beneficial
owners to comply with SAFE registration requirements. As a result, we cannot assure you that all of our shareholders or beneficial owners who
are PRC residents or entities have complied with, and will in the future make, obtain or update any applicable registrations or approvals required
by, SAFE regulations. Failure by such shareholders or beneficial owners to comply with SAFE regulations, or failure by us to amend the foreign
exchange registrations of our PRC subsidiaries, could subject us to fines or legal sanctions, restrict our overseas or cross-border investment
activities, limit our PRC subsidiaries’ ability to make distributions or pay dividends to us or affect our ownership structure, which could
adversely affect our business and prospects.

Regulations in China may make it more difficult for us to pursue growth through acquisitions.

          On August 8, 2006, six PRC regulatory agencies jointly promulgated the Regulations on Mergers and Acquisitions of Domestic
Companies by Foreign Investors (the “M&A Rules”), which became effective on September 8, 2006 and was amended on June 22, 2009. The
M&A Rules and other regulations and rules concerning mergers and acquisitions established additional procedures and requirements that could
make merger and acquisition activities by foreign investors more time-consuming and complex. For example, the M&A Rules require that
MOFCOM be notified in advance of any change-of-control transaction in which a foreign investor takes control of a PRC domestic enterprise or
a foreign company with substantial PRC operations, if certain thresholds under the Provisions on Thresholds for Prior Notification of
Concentrations of Undertakings, issued by the State Council on August 3, 2008 and was amended on September 18, 2018, are triggered.
According to the Notice regarding the Establishment of the Security Review System for Mergers and Acquisitions of Domestic Enterprises by
Foreign Investors issued by the General Office of the State Council in February 2011 and the Implementing Rules Concerning Security Review
on the Mergers and Acquisitions by Foreign Investors of Domestic Enterprises issued by MOFCOM in August 2011, mergers and acquisitions
by foreign investors involved in an industry related to national security are subject to strict review by MOFCOM. These rules also prohibit any
transactions attempting to bypass such security review, including by controlling entities through contractual arrangements. We believe that our
business is not in an industry related to national security. However, we cannot preclude the possibility that MOFCOM or other government
agencies may publish interpretations contrary to our understanding or broaden the scope of such security review in the future. Although we have
No current plans to make any acquisitions, we may elect to grow our business in the future in part by directly acquiring complementary
businesses in China. Complying with the requirements of these regulations to complete such transactions could be time-consuming, and any
required approval processes, including obtaining any required MOFCOM approvals, may delay or inhibit our ability to complete such
transactions.

                                                                         29
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 63 of 521
Table of Contents

We may be subject to fines and legal or administrative sanctions if we or our PRC citizen employees fail to comply with PRC regulations with
respect to the registration of such employees’ share options and restricted share units.

          In February 2012, SAFE promulgated the Notices on Issues concerning the Foreign Exchange Administration for Domestic Individuals
Participating in Stock Incentive Plan of Overseas Publicly-Listed Company (the “Stock Option Rule”). Under the Stock Option Rule, a Chinese
entity’s directors, supervisors, senior management officers, other staff, or individuals who have an employment or labor relationship with such
Chinese entity and who are granted stock options by an overseas publicly listed company are required, through a PRC agent or PRC subsidiary
of such overseas publicly listed company, to register with SAFE and complete certain other procedures. Our local employees who have been
granted stock options are subject to these regulations. We have designated our relevant PRC subsidiaries to handle the registration and other
procedures required by the Stock Option Rule. If we or our PRC option holders fail to comply with these rules, we and our PRC option holders
may be subject to fines and other legal or administrative sanctions. See “Item 4.B. Information on the Company—Business Overview—
Regulation—Regulations relating to Employee Share Options” of this annual report.

We face uncertainties with respect to indirect transfers of equity interests in PRC resident enterprises by their non-PRC holding companies.
Enhanced scrutiny over acquisition transactions by the PRC tax authorities may have a negative impact on potential acquisitions we may
pursue in the future.

          On February 3, 2015, the SAT issued the Public Notice Regarding Certain Corporate Income Tax Matters on Indirect Transfer of
Properties by Non-Tax Resident Enterprises (“Public Notice 7”). According to Public Notice 7, where a non-resident enterprise investor transfers
taxable assets through the offshore transfer of a foreign intermediate holding company, the non-resident enterprise investor, being the transfer,
may be subject to PRC enterprise income tax, if the indirect transfer is considered to be an abusive use of company structure without reasonable
commercial purposes. As a result, gains derived from such indirect transfer may be subject to PRC withholding tax at the rate of up to 10.0%. In
addition, Public Notice 7 provides clearer criteria than Circular 698 on how to assess reasonable commercial purposes and has introduced safe
harbors for internal group restructurings and the purchase and sale of equity through a public securities market. Public Notice 7 also brings
challenges to both the foreign transferor and transferee (or other person who is obligated to pay for the transfer) of the taxable assets. Where a
non-resident enterprise conducts an “indirect transfer” by transferring the taxable assets indirectly by disposing of the equity interests of an
overseas holding company, the non-resident enterprise being the transferor, or the transferee, or the PRC entity which directly owned the taxable
assets may report to the relevant tax authority such indirect transfer. Using a “substance over form” principle, the PRC tax authority may re-
characterize such indirect transfer as a direct transfer of the equity interests in the PRC tax resident enterprise and other properties in China. As a
result, gains derived from such indirect transfer may be subject to PRC enterprise income tax, and the transferee or other person who is obligated
to pay for the transfer is obligated to withhold the applicable taxes, currently at a rate of up to 10.0% for the transfer of equity interests in a PRC
resident enterprise. Both the transferor and the transferee may be subject to penalties under PRC tax laws if the transferee fails to withhold the
taxes and the transferor fails to pay the taxes.

         Pursuant to the Notice on Issues Relevant to Withholding of Non-PRC Resident Enterprises Income Tax at Source (“SAT Circular 37”)
issued by the SAT, which became effective as of December 1, 2017, transferees are subject to filing obligations and withholding obligations.
Both the transferor and the transferee may be subject to penalties under PRC tax laws if the transferee fails to withhold the taxes and the
transferor fails to pay the taxes.

          We face uncertainties with respect to the reporting and consequences of private equity financing transactions, share exchange or other
transactions involving the transfer of shares in our company by investors that are non-PRC resident enterprises, or sale or purchase of shares in
other non-PRC resident companies or other taxable assets by us. Our company and other non-resident enterprises in our group may be subject to
filing obligations or being taxed if our company and other non-resident enterprises in our group are transferors in such transactions, and may be
subject to filling obligations and withholding obligations if our company and other non-resident enterprises in our group are transferees in such
transactions, under SAT Circular 37 and Public Notice 7. For the transfer of shares in our company by investors that are non-PRC resident
enterprises, our PRC subsidiaries may be subject to filing obligations and withholding obligations under SAT Circular 37 and Public Notice 7.
As a result, we may be required to expend valuable resources to comply with SAT Circular 37 and Public Notice 7 or to request the relevant
transferors from whom we purchase taxable assets to comply with these circulars, or to establish that our company and other non-resident
enterprises in our group should not be taxed under these circulars. The PRC tax authorities have the discretion under SAT Circular 37 and Public
Notice 7 to make adjustments to the taxable capital gains based on the difference between the fair value of the taxable assets transferred and the
cost of investment. If the PRC tax authorities make adjustments to the taxable income of the transactions under SAT Circular 37 and Public
Notice 7, our income tax costs associated with such transactions will be increased, which may have an adverse effect on our financial condition
and results of operations. We have made acquisitions in the past and may conduct additional acquisitions in the future. We cannot assure you that
the PRC tax authorities will not, at their discretion, adjust any capital gains and impose tax return filing obligations on us or require us to provide
assistance to them for the investigation of any transactions we were involved in. Heightened scrutiny over acquisition transactions by the PRC tax
authorities may have a negative impact on potential acquisitions we may pursue in the future.

Our independent registered public accounting firm is located in China, a jurisdiction where PCAOB is currently unable to conduct
inspections without the approval of the PRC authorities, and as such, investors may be deprived of the benefits of such inspection.

         Our independent registered public accounting firm that issues the audit reports included in our annual reports filed with the SEC, as an
auditor of companies that are traded publicly in the United States and a firm registered with the Public Company Accounting Oversight Board
(United States), or PCAOB, is required by the laws of the United States to undergo regular inspections by PCAOB to assess its compliance with
the laws of the United States and professional standards. Our auditor is located in China, a jurisdiction where PCAOB is currently unable to
conduct inspections without the approval of the PRC authorities, our auditor is not currently inspected by the PCAOB.

                                                                          30
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 64 of 521
Table of Contents

          On December 7, 2018, the SEC and the PCAOB issued a joint statement highlighting continued challenges faced by the U.S. regulators
in their oversight of financial statement audits of U.S.-listed companies with significant operations in China. On April 21, 2020, the SEC and the
PCAOB issued another joint statement highlighting the significant disclosure, financial reporting and other risks associated with emerging
market investments, including the PCAOB’s continued inability to inspect audit work papers in China. These joint statements reflect a
heightened interest in an issue that has vexed U.S. regulators in recent years. However, it remains unclear what further actions the SEC and the
PCAOB will take to address the problem and its impact on Chinese companies listed in the United States.

           Inspections of other firms that PCAOB has conducted outside of China have identified deficiencies in those firms’ audit procedures and
quality control procedures, which may be addressed as part of the inspection process to improve future audit quality. This lack of PCAOB
inspections in China prevents the PCAOB from regularly evaluating our auditor’s audits and its quality control procedures. As a result, investors
may be deprived of the benefits of PCAOB inspections. The inability of the PCAOB to conduct inspections of auditors in China makes it more
difficult to evaluate the effectiveness of our auditor’s audit procedures or quality control procedures as compared to auditors outside of China that
are subject to PCAOB inspections. Investors may lose confidence in our reported financial information and procedures and the quality of our
financial statements.

          In June 2019, a bipartisan group of lawmakers introduced bills in both houses of the U.S. Congress, which if passed, would require the
SEC to maintain a list of issuers for which the PCAOB is not able to inspect or investigate an auditor report issued by a foreign public
accounting firm. The proposed Ensuring Quality Information and Transparency for Abroad-Based Listings on our Exchanges (EQUITABLE)
Act prescribes increased disclosure requirements for these issuers and, beginning in 2025, the delisting from U.S. national securities exchanges
of issuers included on the SEC’s list for three consecutive years. On May 20, 2020, the U.S. Senate passed the Holding Foreign Companies
Accountable Act, which in effect would prohibit securities of any registrant from being listed on any of the U.S. securities exchanges or traded
“over-the-counter” if registrant’s financial statements have, for a period of three years, been audited by an accounting firm branch or office that
is not subject to PCAOB inspection. Enactment of any of such legislations or other efforts to increase U.S. regulatory access to audit information
could cause investor uncertainty for affected issuers, including us, and the market price of the ADSs could be adversely affected. There is
uncertainty as to whether and when these bills or legislations will be enacted in the proposed form, or at all.

Proceedings instituted by the SEC against certain China-based accounting firms, including our independent registered public accounting
firm, could result in financial statements being determined to not be in compliance with the requirements of the Exchange Act.

          In January 2014, Judge Cameron Elliot, a SEC administrative law judge, issued an initial decision suspending the Chinese member
firms of the “Big Four” accounting firms, including our independent registered public accounting firm, from, among other things, practicing
before the SEC for six months. In February 2014, the initial decision was appealed. While under appeal and in February 2015, the Chinese
member firms of “Big Four” accounting firms reached a settlement with the SEC. As part of the settlement, each of the Chinese member firms of
“Big Four” accounting firms agreed to settlement terms that include a censure; undertakings to make a payment to the SEC; procedures and
undertakings as to future requests for documents by the SEC; and possible additional proceedings and remedies should those undertakings not be
adhered to.

         Had the settlement terms not been adhered to, Chinese member firms of “Big Four” accounting firms could have been suspended from
practicing before the SEC which could in turn delay the timely filing of our financial statements with the SEC. In addition, it could be difficult for
us to timely identify and engage another registered public accounting firm to audit and issue an opinion on our financial statements. A
delinquency in our filings with the SEC may result in the delisting of our shares from The New York Stock Exchange or deregistration from the
SEC, or both, which would substantially reduce or effectively terminate the trading of our shares in the United States and could adversely harm
our reputation and adversely affect our business and prospects.

Fluctuations in the exchange rates of the Renminbi could materially and adversely affect the value of our shares, ADSs or notes and result in
foreign currency exchange losses.

          Substantially all of our revenues, costs and expenses, are denominated in Renminbi, and the functional currency of our principal
operating subsidiaries and consolidated controlled entities is the Renminbi. On the other hand, a portion of our expenditures are denominated in
foreign currencies, primarily the U.S. dollar, and we use the U.S. dollar as our reporting currency. The ADSs and our convertible senior notes
are also denominated in U.S. dollars. As a result, the value of your investment in our ADSs or notes will be affected by fluctuations in exchange
rates, particularly appreciation or depreciation in the value of the Renminbi relative to the U.S. dollar and other foreign currencies, without giving
effect to any underlying change in our business or results of operations.

                                                                         31
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 65 of 521
Table of Contents

          The exchange rates between the Renminbi and the U.S. dollar and other foreign currencies are affected by, among other things, changes
in China’s political and economic conditions. In July 2005, the PRC government discontinued pegging the Renminbi to the U.S. dollar.
However, the PBOC regularly intervenes in the foreign exchange market to prevent significant short-term fluctuations in the exchange rate.
Between July 2008 and June 2010, the exchange rate between the Renminbi and the U.S. dollar had been stable and traded within a narrow
range. However, the Renminbi fluctuated significantly during that period against other freely traded currencies, in tandem with the U.S. dollar.
Since June 2010, the Renminbi had started to slowly appreciate against the U.S. dollar, though there have been periods when the U.S. dollar has
appreciated against the Renminbi. On August 11, 2015, the PBOC allowed the Renminbi to depreciate by approximately 2% against the U.S.
dollar. Since October 1, 2016, the Renminbi has joined the International Monetary Fund (IMF)’s basket of currencies that make up the Special
Drawing Right (SDR), along with the U.S. dollar, the Euro, the Japanese yen and the British pound. In the fourth quarter of 2016, the Renminbi
has depreciated significantly in the backdrop of a surging U.S. dollar and persistent capital outflows of China. While appreciating approximately
by 7% against the U.S. dollar in 2017, the Renminbi in 2018 depreciated approximately by 5% against the U.S. dollar. With the development of
the foreign exchange market and progress towards interest rate liberalization and Renminbi internationalization, the PRC government may in the
future announce further changes to the exchange rate system and we cannot assure you that the Renminbi will not appreciate or depreciate
significantly in value against the U.S. dollar in the future. It is difficult to predict how market forces or PRC or U.S. government policy may
impact the exchange rate between the Renminbi and the U.S. dollar in the future.

          There remains significant international pressure on the PRC government to adopt a flexible currency policy. Any significant
appreciation or depreciation of the Renminbi may materially and adversely affect our revenues, earnings and financial position, and the value of,
and any dividends payable on, our ADSs in U.S. dollars. For example, to the extent that we need to convert U.S. dollars we receive from
offshore financing transactions into Renminbi to pay our operating expenses, appreciation of the Renminbi against the U.S. dollar would have an
adverse effect on the Renminbi amount we would receive from the conversion. Conversely, a significant depreciation of the Renminbi against
the U.S. dollar may significantly reduce the U.S. dollar equivalent of our earnings, which in turn could adversely affect the price of our ADSs.
Fluctuations in the exchange rate will also affect the relative value of any dividend we declare and distribute that will be exchanged into U.S.
dollars and earnings from and the value of any U.S. dollar-denominated investments we make in the future. To the extent that we need to convert
future financing proceeds into Renminbi for our operations, any appreciation of the Renminbi against the relevant foreign currencies would
materially reduce the Renminbi amounts we would receive from the conversion. On the other hand, if we decide to convert our Renminbi into
U.S. dollars for the purpose of making payments of dividends on our shares or for other business purposes when the U.S. dollar appreciates
against the Renminbi, the amounts of U.S. dollars we would receive from such conversion would be reduced. In addition, any depreciation of
our U.S. dollar-denominated monetary assets could result in a charge to our income statement and a reduction in the value of our assets.

          In addition, very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations.To date, we
have not entered into any hedging transactions to reduce our exposure to foreign currency exchange risk. While we may decide to enter into
hedging transactions in the future, the availability and effectiveness of these hedging transactions may be limited and we may not be able to
successfully hedge our exposure at all. In addition, our currency exchange losses may be magnified by PRC exchange control regulations that
restrict our ability to convert Renminbi into foreign currency.

You may experience difficulties in effecting service of legal process, enforcing foreign judgments or bringing original actions in China based
on United States or other foreign laws against us or our management.

          We are an exempted company incorporated under the laws of the Cayman Islands. We conduct our operations in China and
substantially all of our assets are located in China. In addition, certain of our directors and executive officers reside in China, and most of the
assets of these persons are located within China. As a result, it may not be possible to effect service of process within the United States or
elsewhere outside China upon these directors and executive officers, including with respect to matters arising under U.S. federal securities laws
or applicable state securities laws. Our PRC legal counsel has advised us that the recognition and enforcement of foreign judgments are provided
for under the PRC Civil Procedure Law. PRC courts may recognize and enforce foreign judgments in accordance with the requirements of the
PRC Civil Procedure Law based either on treaties between China and the country where the judgment is made or on reciprocity between
jurisdictions. Currently, there are No treaties between the United States and China for the recognition or enforcement of U.S. court judgments in
China. As a result, recognition and enforcement in China of judgments of a court in the United States or any other jurisdiction in relation to any
matter not subject to a binding arbitration agreement may be difficult. Pursuant to the PRC Civil Procedure Law, any matter, including matters
arising under U.S. federal securities laws, in relation to assets or personal relationships may be brought as an original action in China, only if the
institution of such action satisfies the conditions specified in the PRC Civil Procedure Law. As a result of the conditions set forth in the PRC
Civil Procedure Law and the discretion of the PRC courts to determine whether the conditions are satisfied and whether to accept the action for
adjudication, there remains uncertainty as to whether an investor will be able to bring an original action in a PRC court based on U.S. federal
securities laws. In addition, in the event that foreign judgments contravene the basic principles of laws of China, endanger PRC state sovereignty
or security, or are in conflict with the public interest of China, PRC courts will not recognize and enforce such foreign judgments.

You may face difficulties in protecting your interests, and your ability to protect your rights through U.S. courts may be limited, because we
are incorporated under Cayman Islands law and conduct our operations primarily in China.

          We are an exempted company with limited liability incorporated under the laws of the Cayman Islands. Our corporate affairs are
governed by our memorandum and articles of association, the Companies Law (2020 Revision) of the Cayman Islands and the common law of
the Cayman Islands. The rights of shareholders to take action against the directors, actions by minority shareholders and the fiduciary duties of
our directors to us under Cayman Islands law are to a large extent governed by the common law of the Cayman Islands. The common law of the
Cayman Islands is derived in part from comparatively limited judicial precedent in the Cayman Islands as well as from the common law of
England, the decisions of whose courts are of persuasive authority, but are not binding, on a court in the Cayman Islands. The rights of our
shareholders and the fiduciary duties of our directors under Cayman Islands law are not as clearly established as they would be under statutes or
judicial precedent in some jurisdictions in the United States. In particular, the Cayman Islands have a less developed body of securities laws than
the United States. Some states in the United States, such as Delaware, have more fully developed and judicially interpreted bodies of corporate
law than the Cayman Islands. In addition, Cayman Islands companies may not have standing to initiate a shareholder derivative action in a
federal court of the United States.

                                                                         32
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 66 of 521
Table of Contents

         Shareholders of Cayman Islands exempted companies like us have No general rights under Cayman Islands law to inspect corporate
records (other than our memorandum and articles of association) or to obtain copies of lists of shareholders of these companies. Our directors
have discretion to determine whether or not, and under what conditions, our corporate records may be inspected by our shareholders, but are not
obliged to make them available to our shareholders. This may make it more difficult for you to obtain the information needed to establish any
facts necessary for a shareholder resolution or to solicit proxies from other shareholders in connection with a proxy contest.

         Certain corporate governance practices in the Cayman Islands, which is our home country, differ significantly from requirements for
companies incorporated in other jurisdictions such as the United States. If we choose to follow home country practice in the future, our
shareholders may be afforded less protection than they otherwise would under rules and regulations applicable to U.S. domestic issuers.

          In addition, we conduct substantially all of our business operations in China, and substantially all of our directors and senior
management are based in China. The SEC, U.S. Department of Justice and other authorities often have substantial difficulties in bringing and
enforcing actions against non-U.S. companies and non-U.S. persons, including company directors and officers, in certain emerging markets,
including China. Additionally, our public shareholders may have limited rights and few practical remedies in emerging markets where we
operate, as shareholder claims that are common in the United States, including class action securities law and fraud claims, generally are difficult
or impossible to pursue as a matter of law or practicality in many emerging markets, including China.

         As a result of all of the above, our public shareholders may have more difficulty in protecting their interests in the face of actions taken
by management, members of the board of directors or controlling shareholders than they would as public shareholders of a company
incorporated in the United States.

Risks related to our ADSs, ordinary shares and notes

The market price movement of our ADSs and notes may be volatile.

          The market prices of our ADSs and/or notes may be volatile and subject to wide fluctuations. Among the factors that could affect the
prices of our ADSs and/or notes are risk factors described in this section and other factors, including:

         ·     announcements of competitive developments;

         ·     regulatory developments in our target markets in China which affect us, our users, our customers or our competitors;

         ·     actual or anticipated fluctuations in our quarterly results of operations;

         ·     market acceptance of our existing and new services and our expansion from a media platform to media, transaction and financial
               platforms;

         ·     failure of our quarterly financial and results of operations to meet market expectations or failure to meet our previously
               announced guidance;

         ·     changes in financial estimates by securities research analysts;

         ·     changes in the economic performance or market valuations of other online or offline real estate and home-related services
               companies;

         ·     additions or departures of our executive officers and other key personnel;

                                                                         33
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 67 of 521
Table of Contents

         ·     announcements regarding intellectual property litigation (or potential litigation) involving us or any of our directors and officers;

         ·     negative publicity and short seller reports that make allegations against us or our affiliates, even if unfounded;

         ·     fluctuations in the exchange rates between the U.S. dollar and the Renminbi;

         ·     fluctuations in short or long-term interest rates; and

         ·     sales or perceived sales of additional ordinary shares, ADSs or notes, including under the registration statement we have on file
               with the SEC to enable certain of our affiliates to sell their shares.

          In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are not related to
the operating performance of particular industries or companies. For example, the capital and credit markets have experienced significant
volatility and disruption in recent years. In September 2008, such volatility and disruption reached extreme levels and developed into a global
crisis. As a result, stock prices of a broad range of companies worldwide, whether or not they were related to financial services, declined
significantly. Future market fluctuations may also have a material adverse effect on the market prices of our ADSs and/or notes.

We may need additional capital, and the sale of additional ADSs, convertible notes or other equity securities could result in additional
dilution to our shareholders, while the incurrence of debt may impose restrictions on our operations.

          We believe that our current cash and cash equivalents and anticipated cash flow from operations will be sufficient to meet our
anticipated cash needs for the foreseeable future. We may, however, require additional cash resources due to changed business conditions or
other future developments, including any investments or acquisitions we may decide to pursue and the expansion of our financial services. If
these resources are insufficient to satisfy our cash requirements, we may seek to sell equity or debt securities or obtain a credit facility. The sale
of equity securities would result in dilution to our shareholders. The incurrence of indebtedness would result in increased debt service obligations
and could require us to agree to operating and financing covenants that would restrict our operations.

As a foreign private issuer, we are permitted to, and we rely on exemptions from certain corporate governance standards of The New York
Stock Exchange applicable to U.S. issuers, including the requirement that a majority of an issuer’s directors consist of independent directors.
This may afford less protection to holders of our ordinary shares, ADSs and notes.

          We are a “foreign private issuer” under the securities laws of the United States and the rules of The New York Stock Exchange. Under
the securities laws of the United States, “foreign private issuers” are subject to different disclosure requirements than U.S. domiciled registrants,
as well as different financial reporting requirements. Under the rules of The New York Stock Exchange, a “foreign private issuer” is subject to
less stringent corporate governance requirements. Subject to certain exceptions, the rules of The New York Stock Exchange permit a “foreign
private issuer” to follow its home country practice in lieu of the listing requirements of The New York Stock Exchange. The corporate
governance practice in our home country, the Cayman Islands, does not require a majority of our board to consist of independent directors or that
we have annual meetings to elect directors. We currently rely on the exemptions provided by The New York Stock Exchange to a foreign private
issuer and have an audit committee comprised of independent directors, a compensation committee with one non-independent director and a
nominating and corporate governance committee with one non-independent director. As a result, you may not have the same protections afforded
to stockholders of companies that are subject to all of the corporate governance requirements of The New York Stock Exchange.

As a foreign private issuer, we are exempt from certain disclosure requirements under the Exchange Act, which may afford less protection to
our shareholders than they would enjoy if we were a U.S. company.

          As a foreign private issuer, we are exempt from, among other things, the rules prescribing the furnishing and content of proxy
statements under the Exchange Act. In addition, our executive officers, directors and principal shareholders are exempt from the reporting and
short-swing profit and recovery provisions contained in Section 16 of the Exchange Act. We are also not required under the Exchange Act to file
periodic reports and financial statements with the SEC as frequently or as promptly as U.S. companies whose securities are registered under the
Exchange Act. As a result, our shareholders may be afforded less protection than they would under the Exchange Act rules applicable to U.S.
companies.

The voting rights of holders of ADSs are limited by the terms of the deposit agreement.

          A holder of our ADSs may only exercise the voting rights with respect to the underlying Class A ordinary shares in accordance with the
provisions of the deposit agreement. Upon receipt of voting instructions of a holder of ADSs in the manner set forth in the deposit agreement and
the restricted deposit agreement pursuant to which ADSs are issuable upon conversion of the notes, the depositary will endeavor to vote the
underlying ordinary shares in accordance with these instructions. Under our amended and restated articles of association and Cayman Islands
law, the minimum notice period required for convening a general meeting is 10 clear days. When a general meeting is convened, you may not
receive sufficient notice to permit you to withdraw the underlying Class A ordinary shares represented by your ADSs and allow you to cast your
vote as a direct shareholder with respect to any specific matter. In addition, the depositary and its agents may not be able to send voting
instructions to you or carry out your voting instructions in a timely manner. We will make all reasonable efforts to cause the depositary to extend
voting rights to you in a timely manner, but we cannot assure you that you will receive the voting materials in time to ensure that you can instruct
the depositary to vote your shares. Furthermore, the depositary and its agents will not be responsible for any failure to carry out any instructions
to vote, for the manner in which any vote is cast or for the effect of any such vote. As a result, you may not be able to exercise your right to vote
and you may lack recourse if the underlying Class A ordinary shares represented by your ADSs are not voted as you requested.

                                                                         34
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 68 of 521
Table of Contents

You may not be able to participate in rights offerings and may experience dilution of your holdings.

          We may, from time to time, distribute rights to our shareholders, including rights to acquire securities. We cannot offer or sell securities
in the United States unless we register those securities under the Securities Act or unless an exemption from the registration requirements of the
Securities Act is available. Under the deposit agreement, the depositary will not distribute rights to holders of ADSs unless the distribution and
sale of rights and the securities to which these rights relate are either exempt from registration under the Securities Act with respect to all holders
of ADSs, or are registered under the Securities Act. The depositary may, but is not required to, attempt to sell such undistributed rights to third
parties in this situation. We can give No assurances that we will be able to establish an exemption from registration under the Securities Act, and
we are under No obligation to file a registration statement with respect to these rights or underlying securities or to endeavor to have a
registration statement declared effective. Accordingly, holders of ADSs may be unable to participate in any rights offerings and may experience
dilution of their holdings as a result.

          If the depositary is unable to sell rights that are not exercised or not distributed or if the sale is not lawful or reasonably practicable, it
will allow the rights to lapse, in which case you will receive No value for these rights.

You may not receive distributions on ordinary shares or any value for them if it is illegal or impractical to make them available to you.

          The depositary for our ADSs has agreed to pay to you the cash dividends or other distributions it or its custodian receives on ordinary
shares or other deposited securities after deducting its fees and expenses. You will receive these distributions in proportion to the number of
ordinary shares your ADSs represent. For example, as of the date of this annual report, each ADS represents one Class A ordinary share.
However, the depositary is not required to make such distributions if it decides that it is unlawful or impractical to make a distribution available
to any holder of ADSs. For example, it would be unlawful to make a distribution to holders of ADSs if it consisted of securities that required
registration under the Securities Act, but were not properly registered or distributed pursuant to an applicable exemption from registration. It
could also be impracticable to make a distribution if doing so would entail fees and expenses that would exceed the value of the distribution or
the distribution consisted of property that could not be transported or transferred. We have not undertaken any obligation to register under U.S.
securities laws any ADSs, ordinary shares, rights or other securities that may be distributed to our shareholders. We also have not undertaken
any obligation to take any other action to permit the distribution of ADSs, ordinary shares, rights or anything else to holders of ADSs. This
means that you may not receive any distribution we make on our ordinary shares or any value for it if it is illegal or impractical for us to make
such distribution available to you, such as if an exemption from registration under the U.S. securities laws is not available. These restrictions may
decrease the value of your ADSs.

We may be required to withhold PRC income tax on any dividend we pay you, and any gain you realize on the transfer of our ordinary
shares and/or ADSs may also be subject to PRC withholding tax.

          Pursuant to the New EIT Law, we and our offshore subsidiaries may be treated as a PRC resident enterprise for PRC tax purposes. See
“—Risks related to doing business in China—We may be treated as a resident enterprise for PRC tax purposes under the New EIT Law and
therefore be subject to PRC taxation on our worldwide income.” If we and our offshore subsidiaries are so treated by the PRC tax authorities, we
would be obligated to withhold a 10.0% PRC withholding tax for non-resident enterprises or a 20.0% PRC withholding tax for non-resident
individuals, or a withholding tax at a reduced rate as provided under the applicable double tax treaty between China and the governments of
other jurisdictions on any dividend we pay to you, subject to completion of the record-filing procedures and approval from the relevant tax
authorities, pursuant to a Circular No. 124 issued by SAT in August 2009 (“Circular 124”).

          On November 1, 2015, Circular 124 was repealed by the Administrative Measures for Tax Convention Treatment for Non-resident
Taxpayers issued by SAT (“Circular 60”). Circular 60 provides that non-resident taxpayers are not required to obtain pre-approval from the
relevant tax authority in order to enjoy the reduced withholding tax rate. Instead, they may, upon self-assessment that the prescribed criteria are
met, submit the relevant statements and materials directly to the competent tax authorities for the tax return filing, which will be subject to post-
filing examinations by the relevant tax authorities.

                                                                            35
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 69 of 521
Table of Contents

         In addition, any gain realized by any investors who are non-resident enterprises or non-resident individuals of China from the transfer
of our ordinary shares, ADSs and/or notes could be regarded as being derived from sources within China and be subject to a 10.0% or 20.0%
PRC withholding tax, respectively. Such PRC withholding tax would reduce your investment return on our ordinary shares, ADSs and/or notes
and may also materially and adversely affect the prices of our ADSs and/or notes.

Our dual-class ordinary share structure with different voting rights could discourage others from pursuing any change of control
transactions that holders of our Class A ordinary shares and ADSs may view as beneficial.

          Our ordinary shares are divided into Class A ordinary shares and Class B ordinary shares. Holders of Class A ordinary shares are
entitled to one vote per share, while holders of Class B ordinary shares are entitled to 10 votes per share. Each ADS represents one Class A
ordinary share and the number of votes to which each ADS would be entitled to is the number of Class A ordinary shares it represents. A number
of our shareholders, including primarily Media Partner and Next Decade, whose shares are held in irrevocable discretionary trusts established by
Mr. Mo, hold Class B ordinary shares. We intend to maintain the dual-class ordinary share structure. Each Class B ordinary share is convertible
into one Class A ordinary share at any time by its holder and Class A ordinary shares are not convertible into Class B ordinary shares under any
circumstances. Upon any sale, transfer or disposition of Class B ordinary shares by a Class B ordinary shareholder to any person or entity which
is not a majority-owned and majority-controlled subsidiary of certain of our shareholders as set forth in our amended and restated articles of
association, such Class B ordinary shares will be automatically and immediately converted into the equal number of Class A ordinary shares.

          Due to the disparate voting powers attached to these classes of shares, our shareholders holding Class B ordinary shares have significant
voting power over matters requiring shareholder approval, including election of directors and significant corporate transactions, such as a merger
or sale of our company or our assets. This concentrated control could discourage others from pursuing any potential merger, takeover or other
change-of-control transactions that holders of Class A ordinary shares and ADSs may view as beneficial.

Our articles of association contain anti-takeover provisions that could adversely affect the rights of holders of our ordinary shares and ADSs

         We have included certain provisions in our current articles of association that would limit the ability of others to acquire control of our
company. These provisions could deprive our shareholders of the opportunity to sell their ordinary shares at a premium over the prevailing
market price by discouraging third parties from seeking to obtain control of our company in a tender offer or similar transactions. These
provisions include the following:

         ·     A dual-class ordinary share structure; and

         ·     Our board of directors, without further action by our shareholders, may issue preferred shares with special voting rights
               compared to our ordinary shares.

Servicing our debt requires a significant amount of cash, and we may not have sufficient cash flow from our business to pay our substantial
debt.

         Our ability to make scheduled payments of the principal of, to pay interest on or to refinance our indebtedness, including the notes,
depends on our future performance, which is subject to economic, financial, competitive and other factors beyond our control. Our business may
not continue to generate cash flow from operations in the future sufficient to service our debt and make necessary capital expenditures. If we are
unable to generate such cash flow, we may be required to adopt one or more alternatives, such as selling assets, restructuring debt or obtaining
additional equity capital on terms that may be onerous or highly dilutive. Our ability to refinance our indebtedness will depend on the capital
markets and our financial condition at such time. We may not be able to engage in any of these activities or engage in these activities on
desirable terms, which could result in a default on our debt obligations.

We may incur more debt or take other actions which would intensify the risks discussed above.

         We and our subsidiaries and consolidated controlled entities may incur substantial additional debt in the future, some of which may be
secured debt. We will not be restricted under the terms of the indenture governing the notes from incurring additional debt, securing existing or
future debt, recapitalizing our debt or taking a number of other actions that are not limited by the terms of the indenture governing the notes that
could have the effect of diminishing our ability to make payments on the notes when due.

                                                                         36
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 70 of 521
Table of Contents

We may not have the ability to raise the funds necessary to repurchase the 2022 Notes upon a fundamental change (as defined in the
relevant note documents), and our future debt may contain limitations on our ability to repurchase the notes.

          Holders of certain of our outstanding notes will have the right to require us to repurchase their notes upon the occurrence of a
fundamental change (as defined in the relevant note documents) at a repurchase price equal to 100.0% of the principal amount of the notes to be
repurchased, plus accrued and unpaid interest under certain circumstances. However, we may not have enough available cash or be able to
obtain financing at the time we are required to make repurchases of notes surrendered therefor. In addition, our ability to repurchase the notes
may be limited by law, by regulatory authority or by agreements governing our future indebtedness. Our failure to repurchase notes at a time
when the repurchase is required by the relevant note documents would constitute a default under such documents. A default under the relevant
note documents or the fundamental change itself could also lead to a default under agreements governing any future indebtedness. If the
repayment of any future indebtedness were to be accelerated after any applicable notice or grace periods, we may not have sufficient funds to
repay the indebtedness and repurchase the notes.

The future sale of substantial amounts of ADSs and/or convertible notes could lower the market price for the ADSs and/or our outstanding
notes, as the case may be.

          Sales of substantial amounts of ADSs and/or notes that may be converted or exchanged into ADSs or ordinary shares in the public
market, or the perception that these sales could occur, could adversely affect the market price of our ADSs, could materially impair our ability to
raise capital through equity offerings in the future and could adversely impact the trading price of the ADSs and/or the notes. The ADSs
outstanding not held by our affiliates are freely tradable without restriction or further registration under the Securities Act, and shares held by
our affiliates may also be sold in the public market in the future subject to the restrictions in Rule 144 under the Securities Act. We may also
issue additional options in the future which may be exercised for additional ordinary shares and additional restricted shares and restricted share
units. We cannot predict what effect, if any, market sales of securities held by our significant shareholders or any other shareholder or the
availability of these securities for future sale will have on the market price of the ADSs or the trading price of the notes.

We may be or become a passive foreign investment company (“PFIC”), which could result in adverse U.S. tax consequences to U.S.
investors.

          A non-U.S. corporation is deemed a PFIC for any taxable year if either (1) at least 75% of its gross income for such year is passive
income, or (2) at least 50% of the value of its assets (based on an average of the quarterly values of the assets) during such year is attributable to
assets that produce passive income or are held for the production of passive income. We operate an active real estate Internet portal in China.
Based on the market price of our ADSs, the value of our assets, and the composition of our income and assets, we may have been a PFIC for the
taxable year ended December 31, 2019. The determination of whether a non-U.S. corporation is a PFIC is made on an annual basis after the close
of each tax year. There can be No assurance that we will not be a PFIC for our current taxable year or any future tax year. One consequential
factor affecting the outcome of annual PFIC determination in current and future tax years will be our market capitalization. Because items of
working capital are generally treated as passive assets for PFIC purposes, accumulating cash, cash equivalents and other assets such as short-
term and long-term investments that are readily convertible into cash increases the risk that we will be classified as a PFIC for U.S. federal
income tax purposes. A determination that we are a PFIC could result in adverse U.S. tax consequences to you if you are a U.S. taxpayer and
own our ADSs or ordinary shares, in the form of increased tax liabilities and burdensome reporting requirements. For example, if we were a
PFIC, you would generally be taxed at the higher ordinary income rates, rather than the lower capital gain rates, if you dispose of ADSs or
ordinary shares at a gain in a later year, even if we are not a PFIC in that year. In addition, a portion of the tax imposed on your gain would be
increased by an interest charge. Certain elections may be available to certain of our holders, however, that would mitigate these adverse tax
consequences to varying degrees. Also, if we were classified as a PFIC in any taxable year, you would not be able to benefit from any
preferential tax rate (if any) with respect to any dividend distribution that you may receive from us in that year or in the following year. Since
our business and assets may evolve over time in ways that are different from what we currently anticipate, we cannot assure you that we will not
be a PFIC for our current taxable year or any future taxable year. For more information on the tax consequences to you if we were treated as a
PFIC, see “Item 10.E. Additional Information—Taxation—U.S. Federal Income Taxation” of this annual report.

ITEM 4. INFORMATION ON THE COMPANY

A. History and Development of the Company

         We were incorporated on June 18, 1999 as Fly High Holdings Limited, under the laws of the British Virgin Islands, and on July 14,
1999, we changed our name to SouFun.com Limited. On June 17, 2004, we changed our corporate domicile to the Cayman Islands, becoming a
Cayman Islands exempted company with limited liability. On June 22, 2004, we changed our name to SouFun Holdings Limited. On
September 23, 2016, we changed our name to Fang Holdings Limited. Since our inception, we have conducted our operations in China primarily
through our PRC subsidiaries and consolidated controlled entities.

          On September 17, 2010, we completed our initial public offering and listing of 2,933,238 ADSs, each representing four Class A
ordinary shares, on the New York Stock Exchange, which are traded under the symbol of “SFUN.” Concurrently with our initial public offering,
our majority shareholder, Telstra International Holdings Ltd. (“Telstra International”), an indirect, wholly owned subsidiary of Telstra
Corporation Limited, a Fortune Global 500 company, sold to General Atlantic Mauritius Limited (“General Atlantic”), Hunt 7-A Guernsey L.P.
Inc. (“Hunt 7-A”), Hunt 7-B Guernsey L.P. Inc. (“Hunt 7-B”), Hunt 6-A Guernsey L.P. Inc. (“Hunt 6-A,” together with Hunt 7-A and Hunt 7-B,
“Apax”), Next Decade and Digital Link Investments Limited (“Digital Link”), all of its remaining shares in our company in a private sale at the
initial public offering price.

                                                                         37
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 71 of 521
Table of Contents

         On February 18, 2011, we changed our ADS share ratio from one ADS representing four Class A ordinary shares to one ADS
representing one Class A ordinary share.

         On April 7, 2014, we changed our ADS share ratio from one ADS representing one Class A ordinary share to five ADSs representing
one Class A ordinary share.

          On July 19, 2018, we entered into definitive agreements to acquire a 10% equity interest in Wanli from a shareholder of Wanli for a
cash consideration of RMB500 million, of which RMB200 million will compensate the seller in connection with the Business Disposal (defined
below). In connection with the acquisition, the seller agrees agreed (1) to enter into an irrevocable voting proxy agreement with a term of three
years to adhere to our action in Wanli’s future meetings of shareholders and board of directors and (2) to purchase from Wanli its battery
business for a price of No less than RMB680 million within three years after the consummation of the acquisition (the “Business Disposal”).
Following the completion of the acquisition on August 10, 2018, we have become the largest shareholder of Wanli.

          On June 11, 2019, we completed the separation of CIH from us into an independent publicly traded company via a dividend
distribution of all the CIH’s ordinary shares owned by us to our equity holders. The business of CIH comprises (1) certain information and
analytics services, initially operated as part of our value-added services, and (2) certain marketplace services, initially operated as part of our
listing services. Following the spin-off of CIH, we have retained our business operating a real estate Internet portal focusing primarily on serving
the residential property sector, while CIH strategically focuses on serving the commercial property sector in China, allowing each company to
more effectively pursue its own distinct operating priorities and strategies.

         On July 8, 2019, we changed our ADS share ratio from five ADSs representing one Class A ordinary share to one ADS representing
one Class A ordinary share.

         Our principal executive offices are located Tower A, No. 20 Guogongzhuang Middle Street, Fengtai District, Beijing 100070, the
People’s Republic of China. Our telephone number at this address is +8610 5631 8000. Our website address is www.fang.com. We do not
incorporate the information on our website into this annual report.

B. Business Overview

Overview

           We believe we operate a leading real estate Internet portal in China in terms of the number of page views and visitors to our websites in
2019. Our user-friendly websites and mobile apps support active online communities and networks of users seeking information on, and services
for, the real estate and home-related sectors in China. Our service offerings include:

         ·     Marketing services: We offer advertisement services via our online platform to real estate developers in the marketing phase of
               new property developments as well as real estate brokers and suppliers of home furnishing and improvement-related products
               and services. Marketing services were our largest source of revenues in 2019.

         ·     Listing services: We offer listing services via our online platform to real estate developers, real estate agents and brokers,
               property managers, property owners, and suppliers of home furnishing and improvement-related products and services to allow
               them to post information related to properties and home furnishing and improvement-related products and services on our online
               platform. Listing services were our second largest source of revenues in 2019.

         ·     Leads generation services: Our leads generation services connect our customers with scattered demand for real estate and home
               furnishing and improvement-related services by extending their reach and visibility from a limited number of local consumers to
               a large number of users and user communities on our online platform to generate sales leads for our customers. Leads generation
               services were our third largest source of revenues in 2019.

         ·     Financial services: We provide financial services primarily though our offline micro loan subsidiaries. We provide primarily
               secured consumer loans to individuals that meet our credit assessment requirements. We launched financial services in
               August 2014.

          ·    E-commerce services: Our e-commerce services primarily include Fang membership services and direct sales services for new
               homes. We provide both free and paid Fang membership services to our registered members. Our free services include primarily
               regular updates regarding local property developments, tours to visit property developments and other services relating to
               property purchases. Our paid services primarily include offers to purchase properties at a discount from our partner developers
               and dedicated information and related services to facilitate property purchases. We ceased entering into new contracts for our
               direct sales services for new homes, online home-decorating services and online real estate brokerage services in 2018 due to the
               change in our business development strategies.

         ·     Value-added services: We provide value-added services primarily including portal collaboration.

                                                                        38
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 72 of 521
Table of Contents

          We have built a large and active community of users, who are attracted by the comprehensive real estate and home related content
available on our portal that forms the foundation of our service offerings. We currently maintain approximately 74 offices across China to focus
on local market needs. Our user base has also attracted numerous customers, which include real estate developers, real estate agents and brokers,
property owners, property managers, mortgage brokers, lenders and suppliers of home furnishing and improvement and other home-related
products and services. Our diverse offerings and broad geographic coverage have resulted in an active and dynamic online community that
provides an effective and targeted channel for advertisers to market their products and services, and serves as a centralized source of information,
products and services for consumers in the real estate and home furnishing and improvement and other home-related markets. With our leading
Internet portal, we believe that we are well positioned to develop integrated media and financing platforms, increase synergy and capture
additional growth opportunities in the real estate market in China.

          On June 11, 2019, we completed the separation of CIH from us to form two independent, publicly traded companies with differing
business objectives and opportunities, via a dividend distribution of all the CIH’s ordinary shares owned by us to our equity holders. Following
the completion of the separation of CIH from us, CIH has the exclusive right to operate the spun-off business comprising certain portions of our
listing and value-added services, and we have the exclusive right to operate the retained business. In particular, the spun-off business comprises
(1) certain information and analytics services, initially operated as part of our value-added services, and (2) certain marketplace services, initially
operated as part of our listing services. Following the separation and distribution, CIH strategically focuses on serving the commercial property
sector in China to capture the enormous market opportunity from its rapid development, while we retain our business operating a real estate
Internet portal focusing primarily on serving the residential property sector.

Our Services

         We provide (1) marketing services, (2) listing services, (3) leads generation services, (4) financial services, (5) e-commerce services and
(6) value-added services to participants in the PRC real estate and home-related sectors primarily through our websites and our mobile apps.

    Marketing Services

          We target our marketing services toward participants in China’s real estate and home-related sectors. Marketing is one of our most
important businesses. Our revenues generated from marketing services were US$149.3 million, US$98.4 million and US$94.6 million in 2017,
2018 and 2019, respectively, representing 37.8%, 41.0% and 43.1% of our revenues, respectively. Our marketing services are delivered through
our website www.fang.com and our mobile apps, which can be downloaded for both iOS- and Android-based operating systems, and include
traditional Internet advertisements such as banners, links, logos and floating signs, as well as featured promotions, which are specially-tailored
packages of traditional online advertising tools. Customers of our marketing services include a broad range of participants in the PRC real estate
and home-related sectors, such as:

         ·     real estate developers;

         ·     real estate professionals, such as agents and brokers;

         ·     retailers and other suppliers of home furnishing and improvement products and services; and

         ·     home design, decoration and re-modeling companies.

          We also combine traditional online advertising tools with new marketing strategies to create featured promotion packages for our
customers. Using the inherent flexibility of website advertising, we create customized marketing and promotional packages with additional
features at the request of our customers to meet the different needs of various customers operating in diverse geographic markets in China. We
believe that we have the opportunity to provide additional features to generate additional revenues without incurring significant additional costs.
Marketing services have been and will continue to be a growth area for us, as we believe that participants in China’s real estate and home-related
sectors are increasingly looking to the Internet and mobile apps as an additional vehicle through which to attract customers.

          We generally enter into two main types of marketing contracts with our customers. The first type is a framework contract prescribing
the total payment amount and price of products. The second type is an order contract with payment due within 90 days of the execution of the
contract. Our marketing framework contracts generally have a one-year term.

                                                                          39
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 73 of 521
Table of Contents

    Listing Services

          Prior to the separation of CIH, our listing services included basic listing services and special listing services on our websites and mobile
apps. Following the spin-off of CIH, we retained our basic listing services, while the special listing services, namely the specialized marketing
campaigns provided primarily to developers through online channels and offline themed events, are operated by CIH. Revenue from special
listing services have been classified and reported under discontinued operations for all the periods presented. Our revenues generated from listing
services were US$141.5 million, US$81.7 million and US$63.5 million in 2017, 2018 and 2019, respectively, representing 35.8%, 34.1% and
28.9% of our revenues, respectively.

         Real estate agents, brokers, managers, developers, owners and suppliers of home furnishing and improvement products and services
subscribe to our basic listing services for a fee, which allow them to post listings for properties or home furnishing and improvement products
and services over the subscription periods. All visitors to our websites and mobile apps have access to listing information free of charge.

          Most of our basic listing subscription contracts are one to three months in duration. We typically collect payments for such
subscriptions for our basic listing services before the signing of a subscription contract. We also offer longer arrangements, such as to certain
large real estate agencies. For subscription contracts with longer terms, the contract prices are generally payable in installments every one to three
months until the end of the contract term.

          We offer free trials of our basic listing services. These free trials allow users to experience our basic listing services and high user
traffic. While there is No time restriction on our free trials, there are incentives for free trial users to upgrade their free trial accounts to paid
subscriptions for our basic listing services because listings posted through free trial accounts are featured in less prominent positions and
rankings than those of subscribers. The average number of paying subscribers to our basic listing services was approximately 265,650, 206,250
and 160,050 in 2017, 2018 and 2019, respectively.

          In addition, we allow individual property owners to list their own properties for sale or rent on our property listing sections without
charge. Such free listings do not enjoy prime positioning and are strictly limited to individual, non-real estate professional home owners. To help
prevent real estate professionals from abusing the individual property owner basic listing service, we have created a customer hotline for our
users to report any abuse.

           Our basic listing services help us build our comprehensive database of information regarding new, secondary and rental properties as
well as home furnishing and improvement products and services in major urban centers across China. The large amount of our basic listings
attracts significant user traffic on our websites and mobile apps, which we believe can be leveraged to yield more marketing customers and
higher marketing fees from our institutional customers.

          We update the listing data on our websites and mobile apps on a daily basis through our proprietary content management process and
software. This proprietary content management process is monitored by our listing monitoring team and allows our customers to submit listing
information in a specific format. Our listing monitoring team periodically checks all listing information uploaded to our websites and mobile
apps to identify common anomalies in posted information in order to limit unreliable data. Once we discover false information in a listing, we
liaise with the real estate agent or broker to rectify the listing immediately. If such listing information is not revised on a timely basis, we will
move it into a database that cannot be accessed by our users.

    Leads Generation Services

         We launched our leads generation services in late 2017 and began to recognize revenue in 2018. Our revenues generated from leads
generation services were US$21.3 million and US$43.3 million in 2018 and 2019, respectively, representing 8.9% and 19.7% of our revenues,
respectively. We provide leads generation services to real estate developers, real estate brokers and, to a lesser extent, suppliers of home
furnishing and improvement-related products and services by connecting our customers with scattered demand for real estate and home
furnishing and improvement-related services. We charge the service fee based on the number of sales leads we delivered during a certain period
of time. We recognize revenues upon our delivery of the sales leads to our customers.

    Financial Services

         Our revenues generated from financial services were US$12.1 million, US$18.1 million and US$9.6 million in 2017, 2018 and 2019,
respectively, representing 3.0%, 7.5% and 4.3% of our revenues, respectively.

         We primarily provide secured consumer loans to individuals that meet our credit assessment requirements. We generally charge
borrowers both interest and service fees. We assess each individual loan receivable for impairment on a quarterly basis. As part of our
impairment assessment, we consider the timeliness of collection to date, changes in the value of collateral provided by the borrowers and
expected default rates.

       We obtained approvals to engage in the microfinancing business from government authorities of four cities, including Beihai, Shanghai,
Chongqing and Tianjin.

                                                                          40
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 74 of 521
Table of Contents

    E-commerce Services

          Our e-commerce services, first launched in 2011, primarily include Fang membership services and direct sales services for new homes.
Our revenues generated from e-commerce services were US$87.8 million, US$15.4 million and US$2.8 million in 2017, 2018 and 2019,
respectively, representing 22.2%, 6.4% and 1.3% of our revenues, respectively. We ceased entering into new contracts for our direct sales
services for new homes, online home-decorating services and online real estate brokerage services in early 2018 due to the change in our
business development strategies.

         Fang Membership Services. We provide both free and paid membership services to the registered members of our Fang cards on our
websites and mobile apps. Our free services include primarily regular updates regarding local property developments, tours to visit property
developments and other services relating to properties purchases. Our paid services primarily include offers to home buyers to purchase
properties with discounts from our partner developers and dedicated information and related services to facilitate property purchases, which we
began to offer in 2011. Our membership fees for paid services generally range from RMB500 to RMB50,000. The discount is reflected as a fixed
amount off, or a percentage discount to, the total purchase price paid by a home buyer for a specified property, or a combination of both, which
is determined by us and our partner developers. The discounts are significantly higher than our membership fees, resulting in net savings for our
members. Membership fees are refundable until our members use the discounts to purchase properties or pursuant to our refund policy. Our
members pay a specified fee each time in order to be eligible for the discount provided for a particular property. To promote our services and
reach additional customers, we may promote the property developments through other advertising channels and pay real estate agents for
customer referrals. In 2019, we offered paid Fang membership services covering approximately 143 property developments in 34 cities in China.
Our revenues from Fang membership services totaled US$10.3 million, US$2.8 million and US$0.6 million in 2017, 2018 and 2019,
respectively, or 11.7%, 17.9% and 22.3%, respectively, of our total revenues generated from e-commerce for the same periods.

          Direct Sales Services. We launched our direct sales services in August 2014. We promote property developments of our developer
clients primarily through our websites and mobile apps. Different from our Fang membership services, potential individual buyers can register
with us free of charge if they are interested in any real estate properties covered by our direct sales services. In addition, individual buyers can
enjoy discounted prices for properties that we offer from our developer clients. We charge our developer clients a fee for each property they sold
through our direct sales services. Our fee generally is a predetermined percentage of the value of the individual transaction and is refundable
pursuant to our refund policy. Our revenues from direct sales services totaled US$26.9 million, US$5.3 million and US$0.9 million in 2017,
2018 and 2019, respectively, or 30.6%, 34.4% and 30.5%, respectively, of our total revenues generated from e-commerce for the same periods.

          Online Sublease Services. We launched our online sublease services in the second quarter of 2015. We promote and market real
properties leased from third parties on our websites and mobile apps, and sublease such properties to our customers for rental fees. We suspended
our online sublease services in 2019 due to our transformation back to a technology-driven open platform and our business development
strategies.

    Value-added Services

           In addition to listing, marketing, e-commerce and financial services, we also provide value-added services which primarily include
portal collaboration. Prior to the separation of CIH, our value-added services also included data and analytics services, which has been operated
by CIH following the spin-off of CIH. Revenue from data and analytics services have been classified and reported under discontinued operations
for all the periods presented.

Our Websites

          Our principal website, www.fang.com, is the leading real estate Internet portal and one of the leading home furnishing and
improvement websites in China in terms of visitor traffic. As part of our effort to promote our brand recognition, we changed the address of our
principal website from www.soufun.com to www.fang.com in July 2014. “Fang” means “home” in Chinese. We believe that this new and
simplified address will be much easier for Chinese users to remember and access, thereby improving our brand recognition. According to our
own records, our websites, including www.fang.com received a monthly average of approximately 100 million unique visitors in the fourth
quarter of 2019. In addition, we had approximately 110 million registered members of our www.fang.com website and had about 25 million
registered members of our free and paid Fang membership services as of December 31, 2019.

          As of December 31, 2019, our www.fang.com website contained contents covering 665 cities across China, as well as Hong Kong,
Taiwan, Singapore, Japan, United States, Canada, Australia, United Kingdom and Spain. This website also contains links to other specialized
real estate and home furnishing and improvement websites, including our www.jiatx.com website, our e-commerce transaction and payment
platform.

                                                                         41
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 75 of 521
Table of Contents

         We believe user satisfaction ultimately rests on the appeal, attraction and functionality of our websites. Our Internet technology and
sales and marketing teams spend considerable time and resources upgrading and enhancing our websites based on market trends and feedback
from users and our marketing and listing customers. We distinguish ourselves from other websites focused on real estate and home-related
products and services through the quality and breadth of our content. We also maintain a centralized customer service hotline and e-mail
reporting system through which users can obtain assistance or otherwise contact us.

         Our www.fang.com website covers a wide spectrum of PRC real estate and home furnishing and improvement and other home-related
information and constitutes the foundation and gateway for our primary business activities. We aim at providing a central forum of reliable
information regarding China’s real estate and home-related markets that is helpful to market participants in the transaction process. Our content,
which is generally free to our website users, is designed to assist users with each step of the real estate and home furnishing and improvement
and other home-related transaction process. Our extensive home-related content and information is organized into the following sections and
categories on our website, which are intended to address the individual needs of our users.

    Online Property Listings and Search Engines for New Home and Secondary and Rental Properties

         Our www.fang.com website contains databases for new home, secondary and rental properties, and provides search engines on such
properties in our databases.

          With our on-the-ground capabilities in approximately 74 offices in China, we devote significant resources to collect first-hand real
estate market intelligence and listing information in such markets and to update such information on a regular basis. Our user-friendly search
engines and website interfaces allow users to tailor their searches to specific types of properties by using search criteria. Users seeking
information on properties in specific geographic locations can narrow their searches to a specific city and often to specific districts or areas in the
vicinity of a particular subway line within that city by using pull-down menus. Users can further refine their searches using selection criteria,
including price range, type of property, number of rooms and size. After selecting search parameters, users are directed to a page listing available
properties as well as basic information about each individual property, including location, price, number of rooms and the source of the listing.

    Information on Home Related Products and Services

          Our www.fang.com website contains information regarding design firms, contractors, do-it-yourself projects, building materials and a
wide range of products and services relevant to home decoration and re-modeling, furniture and other home furnishing and services. We provide
an efficient platform for companies in the home-related sector, which primarily include suppliers of furnishing and improvement products and
services and are usually small in size, to promote their brands and establish their presence on the Internet. We also provide search tools enabling
visitors to search for specific businesses by area of expertise, product or service category. For example, a visitor interested in searching for
suppliers and installers of window products in Beijing can use our pull-down search tools to focus their search for businesses providing such
products and services.

          Other pull-down menus allow visitors to view numerous design concepts, model interior decoration plans or other home improvement
ideas. After selecting search parameters, users are directed to a page listing applicable home furnishing and improvement products and services
as well as basic information about each home furnishing and improvement product or service, including price, product and service information
and the source of the information. Much of the content, pictures and graphics are provided by other users of the website, which allows people
interested in home decoration and furnishing to share ideas and information online. Users can also use this section to find and compare the work
and experience of architects and interior designers.

    Online Residential Communities

          We offer online residential community services through our website,www.fang.com. Such online residential community services
provide a forum for visitors to share personal views, anecdotes and other information regarding different aspects of the PRC real estate market,
specific property developments and residential communities and other subjects. They also provide a platform for conducting real estate and home
furnishing and improvement and other home-related transactions online. We believe our electronic bulletin board forums, blogs and other online
community-oriented services are valuable means for enhancing loyalty and brand awareness among our users by creating virtual communities
sharing a common interest in PRC real estate and home-related topics. In addition to using such forums to increase website traffic, we are also
exploring ways to generate new revenue streams from our online forums and community-oriented services.

Our Mobile Channels

         We have developed a comprehensive real-estate mobile platform comprising our own mobile app, ‘‘Fang Tian Xia,’’ our mobile WAP
websites and New Media Matrix, primarily to provide content to and attracts consumers in China’s real estate and home furnishing and
improvement-related sectors.

                                                                          42
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 76 of 521
Table of Contents

    Mobile apps and WAP websites

        We have developed a series of mobile apps to meet the diverse needs of home buyers, renters and real estate agents. As of April 30,
2020, we had approximately 17 iOS and 17 Android-based mobile apps, respectively. These mobile apps are downloadable through our websites
and major app stores in China.

    New Media Matrix

         We also actively explore and develop new types of mobile channels to expand our mobile access points and user base. Launched in
November 2017, our New Media Matrix is a flexible and dynamic communication channel, which includes various self-owned or self-operated
programs and media accounts on popular third-party mobile platforms in China, such as Tencent, Baidu, Weibo, Alibaba and Toutiao, to provide
frequent, up-to-date property and home furnishing and improvement-related information to home buyers, renters, and real estate agents.

Our National Coverage

          As of December 31, 2019, we provided advertisement, property listing, search services, and other real estate-related content in 665
cities in China. We believe this extensive nationwide coverage enhances our national brand image, which enables us to deliver consistent, high-
quality services to customers. The real estate industry is inherently a local business, and online marketing and listing services targeted at the real
estate industry are most effective when delivered by personnel familiar with and experienced in the relevant local markets. Our network of
branch offices enables us to tailor our services to local conditions and the needs of local property developers and real estate professionals. Our
local personnel also provide our headquarters with valuable data insights regarding these local real estate markets, which contributes to our
collective knowledge and expertise about real estate markets throughout China.

          We derive a substantial portion of our revenues from several major urban centers in China, including Beijing, Shanghai, Chengdu,
Chongqing, Tianjin and Shenzhen. We also offer limited listing and other information relating to the real estate markets in Hong Kong, Taiwan,
Singapore, Japan, United States, Canada, Australia, United Kingdom and Spain, but these markets do not constitute a material part of our
business.

Brand Awareness and Marketing

          We employ a variety of marketing and branding promotion methods to promote our online platform and brands recognition and attract
our customers, including our directed selling efforts and other methods, such as cooperation with affiliated or third-party partners in the areas of
research, academic organizations and the publication of various research reports, event sponsorships, portal collaboration arrangements and
marketing alliances. We believe we have become commonly associated with China’s growing real estate and home furnishing and improvement-
related sectors.

         Real estate knowledge base. Our knowledge of China’s real estate and home furnishing and improvement-related sectors provides a
valuable competitive advantage and helps promote our brand names in China’s real estate and furnishing and improvement-related markets. We
promote our brand and marketing our service offerings by enhancing the comprehensiveness of our listing data and real estate information on
our online platform. We strategically cooperate with our affiliates, including CIH, to improve both the quality and quantity of content and
information on our online platform. We also seek to recruit and retain employees well-versed in China’s real estate and home furnishing and
improvement-related sectors through a variety of incentive measures, including share-based compensation plans.

          Collaboration arrangements with third-parties. We cooperate with well-known third-party online platforms in China to effectively
promote our brand and marketing our service offerings by providing valuable real estate and home furnishing and improvement-related data and
information to the consumers on these platforms. We operate various mini programs and media accounts on WeChat and Weibo to promote our
brand and market our services. Our collaboration arrangements with these online platforms through our New Media Matrix have contributed the
rapidest growth of our user base.

          Advertising and marketing. We also conduct both online and offline marketing and advertising activities to promote awareness of our
online platform and service offerings, “Fang Tian Xia” and “Fang.com” brands, such as advertisements on billboards or online channels with
high traffic.

                                                                          43
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 77 of 521
Table of Contents

Our Sales Force

         We have built a sales and marketing team experienced in the online advertising, Internet and real estate industries. As of December 31,
2019, our sales and marketing team consisted of over 2,000 members. We also occasionally engage sales agents to collect information on local
markets or for specific business lines within local markets. Our sales and marketing team, together with these sales agents, work closely with our
customers in local markets and help us gain insight into developments in these local markets, the competitive landscape and new market
opportunities, which assists us in setting our prices and strategies for each locality.

         Our sales and marketing personnel are divided into the new home group, secondary and rental properties group, home furnishing and
improvement group. This structure allows our sales and marketing personnel to gain expertise with a specific subset of customers within the
market sectors that we target, and effectively design market-tailored services to customers within each subset.

         To motivate our sales and marketing personnel, a majority of their compensation consists of performance incentives such as
commissions and bonuses. Sales quotas are assigned to all sales personnel according to monthly, quarterly and annual sales plans. We also apply
a merit-based promotion system to motivate our sales personnel.

          We are focused on training programs designed to improve the sales and marketing skills of our staff. We provide three types of training
to our sales and marketing personnel: (1) mandatory onboarding training for each new sales and marketing employee during a three-month
probationary period, (2) rotation training that places every sales and marketing employee in different posts for a certain period of time, and
(3) regular training in which weekly seminars and case studies are conducted for sales and marketing personnel. The combination of our training,
performance-based compensation, and merit-based promotion system have been effective in identifying, motivating and retaining strong
performers.

Our Technology

         The key components of our technology platform include:

          Large-scale system infrastructure. We have designed our system to handle large amounts of data flow with a high degree of scalability
and reliability. Our distributed architecture uses parallel computing technology and clusters of low-cost computers to handle high-volume visitor
traffic and process large amounts of information.

          Anti-fraud and anti-spam technology. We have also developed a proprietary anti-fraud and anti-spam system through which we are able
to detect and monitor fraudulent activities and identify and filter spam messages. We seek to continuously improve the accuracy and
effectiveness of this technology through machine-learning capability and customizable rules.

          Data mining technology. Our big data storage and distribution system stores and processes a large amount of multi-dimensional user
data, including time and location, user behavior, consumption and social data, which serve as the foundation of our big data technology.
Synthesizing a wide variety of data from our users, we have built our recommendation model through machine learning. The model can predict a
user’s preference for types of properties or home furnishing and improvements-related services and products, such as location, price range and
room size, which allows us to make accurate and personalized recommendations of real estate agents, brokers, properties, services and products
to our users.

Seasonality

          The real estate sector in China is characterized by seasonal fluctuations, which may cause our revenues to fluctuate significantly from
quarter to quarter. The first quarter of each year generally contributes the smallest portion of our annual revenues due to reduced advertising and
marketing activity of our customers in the PRC real estate industry during and around the Chinese Lunar New Year holiday, which generally
occurs in January or February of each year. In contrast, the third quarter of each year generally contributes the largest portion of our annual
revenues due to increased advertising and marketing activity of our customers in the PRC real estate industry as most property purchases take
place in September and October of each year in terms of monthly transaction volumes. See “Item 3.D. Key Information—Risk Factors—Risks
related to our business—You should not rely on our quarterly operating results as an indication of our future performance because our quarterly
financial results are subject to fluctuations.”

Competition

          We face competition from other companies in each of our primary business activities. We compete with these companies primarily on
our ability to attract users to our online platform and attract customers using our service offerings and on the basis of the quality and quantity of
real estate listings and other content and services. We compete for developers’ business on the basis on online traffic volume, customer loyalty,
geographic coverage and service offerings. We also compete for qualified employees with skills and experience related to sales, real estate
services, advertising, technology and the Internet industry.

         Our competitors may have more established brand names, larger visitor numbers and more extensive distribution channels than we do,
either overall, or in specific regions in which we operate. Some of our competitors may have greater access to capital markets, more financial
and other resources and a longer operating history than us.

                                                                          44
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 78 of 521
Table of Contents

         Other existing and potential competitors primarily include:

         ·    real estate and home furnishing and improvement websites and mobile apps offering listing and marketing services in China
              including real estate websites and mobile apps sponsored or supported by local governments in China, which may be able to use
              such government connections to develop relationships with locally-active real estate developers;

         ·    traditional advertising media such as general-purpose and real estate-focused newspapers, magazines, television and outdoor
              advertising that compete for overall advertising spending; and

         ·    online listing service providers, including general-purpose Internet portals and regional websites and mobile apps dedicated to
              online listing. We believe the key players in the markets for online real estate marketing and listing services in China include
              58.com and Anjuke.com. We also compete with general-purpose advertising media, such as Toutiao and WeChat.

Intellectual Property

          Our copyrights, trademarks, trade secrets, domain names and other intellectual property are important to our business. We rely on
intellectual property laws and contractual arrangements with our key employees and certain of our customers, collaborators and others to protect
our intellectual property rights. Despite these measures, we cannot assure you that we will be able to prevent unauthorized use of our intellectual
property, which would adversely affect our business.

          Our applications for the “SouFun” trademark for certain industry categories in China conflict with existing registrations of or
applications for similar trademarks, which have resulted in litigations. In April 2014, the Higher People’s Court of Beijing Municipality reversed
a lower court’s judgment in favor of us and ordered the PRC Trademark Review and Adjudication Board of SAIC to reconsider another PRC
company’s trademark application for “SOFANG” that it had previously rejected. In April 2015, the Supreme People’s Court of the PRC accepted
our application for retrial over the judgment of the Higher People’s Court of Beijing Municipality but ultimately denied our application. See
“Item 3.D. Key Information—Risk Factors—Risks related to our business—Unauthorized use of our intellectual property by third parties, and
the expenses incurred in protecting our intellectual property rights, may materially and adversely affect our business, financial condition, results
of operations, reputation and competitive advantage” and “—We may be subject to intellectual property infringement or misappropriation claims
by third parties, which may force us to incur substantial legal expenses and, if determined adversely against us, could materially disrupt our
business.” In 2015, we obtained new trademarks “Fang.com” in English and “房天下” (“Fang Tian Xia” in Chinese) and began to market our
services under these new brands in connection with the transformation of our business model. We therefore do not currently expect our business
would be materially and adversely affected even if we lose the right to use the trademark relating to “SouFun” in certain limited industry
categories.

         As of December 31, 2019, we held 351 registered copyrights and owned or licensed 801 registered trademarks in China. As of the same
date, we had 235 trademark applications in various industry categories, pending with the PRC Trademark Office.

        We have also filed applications to register certain trademarks in a number of other jurisdictions, including Hong Kong, Macao, Taiwan,
Canada, Australia, France, Japan, Singapore, Spain, the United Kingdom and the United States.

        As of December 31, 2019, we owned or licensed 1,066 registered domain names, including our official website,www.fang.com, and
domain names registered in connection with www.jiatx.com and www.fangtx.com.

         As of December 31, 2019, we had four registered patents and six patent applications relating to database maintenance and computer
data backup under review by the State Intellectual Property Office of the PRC.

                                                                        45
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 79 of 521
Table of Contents

Facilities

         Our principal executive offices are located at Tower A, No. 20 Guogongzhuang Middle Street, Fengtai District, Beijing 100070, the
People’s Republic of China, with approximately 69,313 sq.m. of office space. As of December 31, 2019, we leased or owned properties with an
aggregate gross floor area of approximately 49,674 sq.m. for our local offices across China in addition to our principal executive offices in
Beijing. Our leased properties mainly consist of office premises, all of which are leased from independent third parties. We believe our existing
leased and owned premises are adequate for our current business operations and that additional space can be obtained on commercially
reasonable terms to meet our future requirements. See “Item 3.D. Key Information—Risk Factors—Risks related to our business—Certain of our
leased property interests may be defective and we may be forced to relocate operations affected by such defects, which could cause significant
disruption to our business.”

         We own an office building with a total usable office space of approximately 69,313 sq.m. in Beijing as our headquarters.

         We own an office building with a gross floor area of 325,000 square feet at 72 Wall Street, New York. It is currently under major
refurnishment work.

         We own certain commercial properties of approximately 3,111 sq.m and 22,064.8 sq.m, in Sanya, Hainan province and Wuhan, Hubei
province, China, respectively. We also own office space of 46,681 sq.m, together with 373 parking spaces, in an office building in Chengdu,
Sichuan province, 1264.67 sq.m, in an office building in Changzhou, Jiangsu province, as well as office space of 30,843 sq.m in an office
building in Chongqing. We primarily use these properties as our local offices.

         We own certain Meilin lake villa properties of 10,308 sq.m. in Changzhou, Jiangsu province, China.

         In addition, we own a portion of a building known as the BaoAn Building located at 800 Dongfang Road, Pudong, Shanghai. The
property has usable space of approximately 42,000 sq.m. and is currently used for offices, retail space and a hotel. We acquired the property to
support our expansion in Shanghai and the East China region, which consists of 15 cities including Jiangsu provincial capital Nanjing and
Zhejiang provincial capital Hangzhou.

         We own a building in Hangzhou with usable space of approximately 27,030 sq.m. as our branch office in Hangzhou.

         We also purchased a total net rentable area of 264,964 square feet in an office building in San Francisco. Our San Francisco office is
primarily used as our technology and research center in the US.

Insurance

         We maintain property insurance to cover potential damages to a portion of our property. In addition, we provide medical,
unemployment and other insurance to our employees in compliance with applicable PRC laws, rules and regulations. We do not maintain
insurance policies covering losses relating to our systems and do not have business interruption insurance.

Legal Proceedings

           In January 2018, we applied for an arbitration at China International Economic and Trade Arbitration Commission as a claimant for the
indebtedness owed to us and breach of contract by a third party. According to the award made by the arbitral tribunal on September 6, 2019, the
arbitral tribunal supported our claims.

         In April and May 2018, we were involved in suits as one of the defendants for trade mark infringement claimed by a third party,
alleging RMB99.9 million, RMB300 million, and RMB500 million, respectively. In March 2019, the People’s High Court of Beijing ruled that
we were not the proper defendant for the suits involving RMB300 million and RMB500 million. In June 2019, the Supreme People’s Court
upheld the ruling of the People’s High Court of Beijing for the cases involving RMB300 million and RMB500 million. The suit involving
RMB99.9 million is still ongoing and we are vigorously contesting the allegations.

          In February 2019, we were served with a subpoena from a court in Beijing, in which a third party claimed that a contract we entered into
was invalid. Pursuant to such contract, we received certain assets from a debtor’s nominee to discharge its indebtedness. The debtor subsequently
alleged that such contract was invalid because the transfer price of such assets was below the fair market value. We vigorously contested the
allegation and received a judgment in our favor. Such third party appealed to a higher court and the case is still under review as of the date of this
annual report.

          Saved as disclosed above, we are currently not involved in any material legal or arbitration proceedings. From time to time, we may be
subject to claims and legal actions arising in the ordinary course of business, such as intellectual property infringement claims against us for use
of others’ articles or photographs and employment disputes. Such claims or legal actions, even if without merit, could result in the expenditure of
significant financial and management resources and potentially result in civil liability for damages.

                                                                         46
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 80 of 521
Table of Contents

Regulation

          Our business is subject to substantial regulation by the PRC government. This section sets forth a summary of certain significant PRC
regulations that affect our business and the industries within which we operate. See “Item 3.D. Key Information—Risk Factors” which discusses
risks related to regulation of our business and industry.

    General

          The telecommunications industry, including Internet information services and Internet access services, is highly regulated by the PRC
government. Regulations issued or implemented by the State Council, MIIT and other relevant government authorities cover virtually every
aspect of telecommunications network operations, including entry into the telecommunications industry, the scope of permissible business
activities, interconnection and transmission line arrangements, tariff policy and foreign investment.

         MIIT, under the leadership of the State Council, is responsible for, among other things:

         ·    formulating and enforcing telecommunications industry policy, standards and regulations;

         ·    granting licenses to provide telecommunications and Internet services;

         ·    formulating tariff and service charge policies for telecommunications and Internet services;

         ·    supervising the operations of telecommunications and Internet service providers; and

         ·    maintaining fair and orderly market competition among telecommunications and Internet service providers.

         In addition to the regulations promulgated by the central PRC government, some local governments have also promulgated local
rules applicable to Internet companies operating within their respective jurisdictions.

         In 1994, the Standing Committee of the National People’s Congress promulgated the PRC Advertising Law. In addition, SAIC and
other ministries and agencies have issued regulations that further regulate our advertising business, as discussed below.

    Restrictions on Foreign Ownership in the Online Advertising Industry

    Internet Content Provision and Wireless Value-Added Services

          In September 2000, the State Council promulgated the Telecommunications Regulations, amended in July 2014 and February 2016,
which categorize all telecommunications businesses in China as either basic telecommunications businesses or value-added telecommunications
businesses. In February 2003, MIIT amended the original classification of telecommunications business with Internet content provision services
and wireless value-added services being classified as value-added telecommunications businesses. In December 2015, MIIT further amended the
classification of telecommunications business, which sets out in details of the information service business classification under the category of
value-added telecommunications businesses. In June 2019, MIIT further amended the classification of basic telecommunications businesses. The
Telecommunications Regulations also set forth extensive guidelines with respect to different aspects of telecommunications operations in China.

          In order to comply with China’s commitments with respect to its entry into the World Trade Organization, the State Council
promulgated the Administrative Rules on Foreign-invested Telecommunications Enterprises in December 2001, as amended in September 2008
and February 2016. The Administrative Rules on Foreign-invested Telecommunications Enterprises set forth detailed requirements with respect
to capitalization, investor qualifications and application procedures in connection with the establishment of a foreign-invested
telecommunications enterprise. Pursuant to these administrative rules, the ultimate capital contribution ratio of the foreign investor or investors
in a foreign-invested telecommunications enterprise that aims to provide value-added telecommunications services may not exceed 50.0%. In
addition, pursuant to the Foreign Investment Industrial Guidance Catalog issued by the PRC government, the permitted foreign investment in
value-added telecommunications service providers may not be more than 50.0%. However, for a foreign investor to acquire any equity interest in
a value-added telecommunications business in China, it must satisfy a number of stringent performance and operational experience
requirements, including demonstrating a track record and experience in operating a value-added telecommunications business overseas.
Moreover, foreign investors that meet these requirements must obtain approvals from MIIT and MOFCOM or their authorized local
counterparts, which retain considerable discretion in granting approvals.

          In July 2006, MIIT publicly released the Circular on Strengthening the Administration of Foreign Investment in Value-Added
Telecommunications Services, or the MIIT Notice. According to the MIIT Notice, if any foreign investor intends to invest in a PRC
telecommunications business, a foreign-invested telecommunications enterprise must be established and such enterprise must apply for the
relevant telecommunications business licenses. Under the MIIT Notice, domestic telecommunications enterprises may not rent, transfer or sell a
telecommunications license to foreign investors in any form, nor may they provide any resources, premises, facilities and other assistance in any
form to foreign investors for their illegal operation of any telecommunications business in China.

                                                                        47
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 81 of 521
Table of Contents

         As a result of current PRC laws, rules and regulations that impose substantial restrictions on foreign investment in the Internet business
in China, we conduct this portion of our operations through a series of contractual arrangements among our PRC subsidiaries and our
consolidated controlled entities.

         In the opinion of our PRC legal counsel:

         ·    each of the Structure Contracts is legal, valid and binding on the contracting parties under applicable PRC laws, rules and
              regulations;

         ·    the execution, delivery, effectiveness, enforceability and performance of each of the Structure Contracts do not violate any
              published PRC laws, rules and regulations currently in force and effect;

         ·    none of our Structure Contracts contravenes any published PRC laws, rules and regulations currently in force and effect; and

         ·    No filings, registrations, consents, approvals, permits, authorizations, certificates and licenses of any PRC government authorities
              are currently required in connection with the execution, delivery, effectiveness, performance and enforceability of each Structure
              Contract, provided that the pledges of equity interests under the Structure Contracts should be registered with competent PRC
              government authorities, and provided further that the exercise of the call option in the future must be approved and registered by
              competent PRC government authorities.

          However, there are substantial uncertainties regarding the interpretation and application of current or future PRC laws, rules and
regulations, including the laws and regulations governing the enforcement and performance of our Structure Contracts in the event of any
imposition of statutory liens, bankruptcy and criminal proceedings. Accordingly, we cannot assure you that the PRC regulatory authorities will
not ultimately take a contrary view from that of our PRC legal counsel. See “Item 3.D. Key Information—Risk Factors—Risks related to our
corporate structure—If the PRC government determines that the structure contracts that establish the structure for our business operations do not
comply with applicable PRC laws, rules and regulations, we could be subject to severe penalties or be forced to restructure our ownership
structure” and “Item 3.D. Key Information—Risk Factors—Risks related to our corporate structure—Substantial uncertainties exist with respect
to the adoption of new or revised PRC laws relating to our corporate structure, corporate governance and business operations.”

    Regulations relating to Our Business

    Internet Content Provision Services

         The provision of real estate and home-related and other content on Internet websites is subject to applicable PRC laws, rules and
regulations relating to the telecommunications industry and the Internet, and regulated by various government authorities, including MIIT and
SAIC. The principal regulations governing the telecommunications industry and the Internet include:

         ·    The Telecommunications Regulations (Revised in 2016);

         ·    The Catalog of Classes of Telecommunications Business (Revised in 2019);

         ·    The Administrative Measures for Telecommunications Business Operating Licenses (2017); and

         ·    The Internet Information Services Administrative Measures (2011).

          Under these regulations, Internet content provision services are classified as value-added telecommunications businesses, and a
commercial operator must obtain a telecommunications and information services operating license, or ICP license, from the appropriate
telecommunications authority in order to carry out commercial Internet content provision operations in China. If an Internet content provider is
not engaged in commercial Internet content operations, it is only required to file a record with the appropriate telecommunications authority. In
addition, the regulations also provide that operators involved in Internet content provision in sensitive and strategic sectors, including news,
publishing, education, health care, medicine and medical devices, must obtain additional approvals from the relevant authorities in relation to
those sectors.

         Two of our consolidated controlled entities, Beijing Technology and Beijing JTX Technology, each hold an ICP license issued by the
Beijing Telecommunications Administration Bureau, a municipal branch of MIIT.

         On December 21, 2013, the State Council promulgated the Decision of the State Council on Temporary Adjustments to the
Administrative Approval Items or Special Administrative Measures on Access Prescribed in the Relevant Administrative Regulations or State
Council’s Documents in China (Shanghai) Pilot Free Trade Zone, which provides that temporary adjustments shall be made to special
administrative measures on access in respect of qualification requirements and restrictions on shareholding proportion under the Administrative
Rules on Foreign-invested Telecommunications Enterprises.

                                                                        48
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 82 of 521
Table of Contents

          Pursuant to the Opinions of the MIIT and the People’s Government of Shanghai Municipality on Further Opening Up Value-added
Telecommunications Business in China (Shanghai) Pilot Free Trade Zone (“Pilot Opinions”), which were jointly issued by the MIIT and
People’s Government of Shanghai Municipality on January 6, 2014, foreign ownership in telecommunications service business (only include
apps stores), which China has committed to opening-up after its WTO entry, may exceed 50% on a pilot basis. Foreign ownership in online data
processing and transaction processing (operational electronic commerce) shall not exceed 55%. Except for the Internet connection service
business (provision of internet connection service for online users), the scope for other businesses services specified by the Pilot Opinions can be
nationwide. On April 15, 2014, MIIT promulgated the Circular on Printing and Distributing the Administrative Measures of China (Shanghai)
Pilot Free Trade Zone for the Pilot Operation of Value-added Telecommunications Business by Foreign Investment, which further provides the
requirements and procedures for foreign-invested enterprises to apply for and obtain the approval to conduct value-added telecommunications
business based in the China (Shanghai) Pilot Free Trade Zone.

          On May 29, 2015, MIIT promulgated the Circular on Relaxing the Geographical Restrictions Imposed on Certain Service Facilities
Providing Value-added Telecommunication Services in the China (Shanghai) Pilot Free Trade Zone, which extends the geographical scope of
establishing an agent of call center business and edge routers for domestic Internet virtual private network business from the China (Shanghai)
Pilot Free Trade Zone to Shanghai Municipality. On June 19, 2015, MIIT further issued the Circular of the MIIT on Removing the Restrictions
on Shareholding Ratio Held by Foreign Investors in Online Data Processing and Transaction Processing (Operational E-commerce) Business,
which liberalizes the foreign ownership restrictions in online data processing and transaction processing (operational electronic commerce)
business by expanding the business areas from the China (Shanghai) Pilot Free Trade Zone to nationwide, and the foreign ownership may be up
to 100%.

         The MIIT Notice requires that a value-added telecommunications business operator (or its shareholders) must own domain names and
trademarks used by it in the value-added telecommunications business, and have premises and facilities appropriate for such business. To comply
with the MIIT Notice, all of our related trademarks and domain names are owned directly by Beijing Technology and Beijing JTX Technology.

          Furthermore, according to the Administrative Provisions on Online Publishing Services, jointly issued by the MIIT and the SARFT in
February 2016, all entities that are engaged in Internet publication services in China must be approved by competent publication administrative
department and acquire an Online Publishing Service License. The online publishing services defined in the Administrative Provisions on Online
Publishing Services refer to the provision of online publications to the public through information networks while the Online Publications refer
to digitized works with characteristics of publishing, such as editing, production or processing provided to the public through information
networks.

    Advertising Services

         SAIC is responsible for regulating advertising activities in China. The principal regulations governing advertising in China, including
online advertising, include:

         ·    the Advertising Law (Revised in 2018); and

         ·    the Administration of Advertising Regulations (1987).

          These regulations stipulate that companies that engage in advertising activities in China must obtain from SAIC or its local branches a
business license which specifically includes operating an advertising business within its business scope. Companies conducting advertising
activities without such a license may be subject to penalties, including fines, confiscation of illegal revenues and orders to cease advertising
operations. The business license of an advertising company is valid for the duration of its existence, unless the license is suspended or revoked
due to a violation of any relevant law or regulation.

         The business scope of each of Beijing Advertising, Beijing Technology, Beijing JTX Technology, Shanghai Century JTX Network and
Beijing Yi Ran Ju Ke includes operating an advertising business, which allows them to engage in the advertising business.

    Electronic Bulletin Board Services

          In November 2000, MIIT adopted the Administrative Regulations on Internet Electronic Bulletin Board Services, which required that
an Internet content service provider providing online bulletin board service register with, and obtain approval from, local telecommunications
authorities. The Administrative Regulations on Internet Electronic Bulletin Board Services was abolished by MIIT on September 23, 2014, and
the management of Internet electronic bulletin board services is currently governed by the Telecommunications Regulations, the Internet
Information Services Administrative Measures and the Administrative Measures for Telecommunications Business Operating Licenses, which
provide that an Internet content provider that intends to provide online bulletin board services shall fulfill the approval formalities.

                                                                        49
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 83 of 521
Table of Contents

          On November 6, 2006, the Beijing Telecommunications Administration Bureau issued to Beijing Technology, respectively, an
approval for operating electronic bulletin board services on www.fang.com, respectively. Beijing JTX Technology also obtained approval for
operating electronic bulletin board services on www.jiatx.com on June 15, 2007. These approvals each have an original validity which is keyed
to the corresponding ICP license and their continued validity is subject to the fulfillment of certain conditions and qualifications.

    Internet Live-Streaming Services

          On July 6, 2004, the SARFT promulgated the Rules for the Administration of Broadcasting of Audio/Video Programs through the
Internet and Other Information Networks, or the A/V Broadcasting Rules, which were replaced by Provisions on the Administration of Private
Network and Targeted Communication Audiovisual Program Services which took effect on June 1, 2016. For an entity that engages in content
delivery, integrated broadcast control, transmission distribution and other private network and targeted communication to send audio-visual
program service, an Internet Audio/Video Program Transmission License is required.

           On April 13, 2005, the State Council announced Several Decisions on Investment by Non-state-owned Companies in Culture-related
Business in China. These decisions encourage and support non-state-owned companies to enter certain culture-related business in China, subject
to restrictions and prohibitions for investment in audio/video broadcasting, website news and certain other businesses by non-state-owned
companies. These decisions authorize the SARFT, the Ministry of Culture and Tourism and the GAPP to adopt detailed implementation
rules according to these decisions.

          On December 20, 2007, the SARFT and the MIIT jointly issued the Rules for the Administration of Internet Audio and Video Program
Services, commonly known as Circular 56, which came into effect as of January 31, 2008 and was amended in August 2015. Circular 56
reiterates the requirement set forth in the A/V Broadcasting Rules that online audio/video service providers must obtain an Internet Audio/Video
Program Transmission License from the SARFT. Furthermore, Circular 56 requires all online audio/video service providers to be either wholly
state-owned or state-controlled companies. According to relevant official answers to press questions published on the SARFT’s website dated
February 3, 2008, officials from the SARFT and the MIIT clarified that online audio/video service providers that already had been operating
lawfully prior to the issuance of Circular 56 may re-register and continue to operate without becoming state-owned or controlled, provided that
such providers have not engaged in any unlawful activities. This exemption will not be granted to online audio/video service providers
established after Circular 56 was issued. These policies have been reflected in the Application Procedure for Audio/Video Program Transmission
License. Failure to obtain the Internet Audio/Video Program Transmission License may subject an online audio/video service provider to
various penalties, including fines of up to RMB30,000, seizure of related equipment and servers used primarily for such activities and even
suspension of its online audio/video services.

          In addition, the Cyberspace Administration promulgated the Administrative Provisions on Internet Live-Streaming Services, or Internet
Live-Streaming Services Provisions, on November 4, 2016, which came into effect on December 1, 2016. According to the Internet Live-
Streaming Services Provisions, an Internet live-streaming service provider shall (1) establish a live-streaming content review platform,
(2) conduct authentication registration of Internet live-streaming issuers based on their identity certificates, business licenses and organization
code certificates, (3) follow the principle of “background real name, foreground voluntary”, conduct verification of online live-streaming users
based on valid identity information such as mobile phone number, and validate registration of online live-streaming publishers based on their
identity documents, business licenses, organization code certificates, and so forth, and (4) enter into a service agreement with Internet live-
streaming services user to specify both parties’ rights and obligations.

           In March 2018, the Office for SARFT issued the Notice on Further Regulating the Transmission Order of Internet Audio-Visual
Programs, which requires that, among others, audio-visual platforms shall (1) not to produce or transmit programs intended to parody or
denigrate classic works, (2) not to re-edit, re-dub, re-caption or otherwise ridicule classic works, radio and television programs, or original
Internet audio-visual programs without authorization, (3) not to transmit re-edited programs which unfairly distort the original content,
(4) strictly monitor the adapted content uploaded by platform users and not provide transmission channels for illicit content, (5) immediately
take down unauthorized content upon receipt of complaints from copyright owners, radio and television stations, or film and television
production institutions, (6) strengthen the administration of movie trailers and prevent improper broadcasting of movie clips and trailers prior to
authorized release, and (7) strengthen the administration of sponsorship and endorsement for Internet audio-visual programs. Pursuant to this
notice, the provincial branches of SAPPRFT shall have the authority to supervise radio and television stations and websites that offer audio-
visual programs within its jurisdiction and require them to further improve their content management systems and implement relevant
management requirements.

                                                                        50
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 84 of 521
Table of Contents

    Regulations on the Real Estate Service Industry

          The principal regulations governing the real estate service industry in China include the Law on the Administration of the Urban Real
Estate, as amended in August 2019, the Real Estate Brokerage Administration Measures issued by the MOHURD, the NDRC, and the PRC
Ministry of Human Resources and Social Security on January 20, 2011, which became effective on April 1, 2011, and was further amended on
March 1, 2016 and became effective on April 1, 2016.

    Real Estate Service Companies

          In accordance with the Law on the Administration of the Urban Real Estate and the Real Estate Brokerage Administration Measures,
real estate services refer to services of real estate consultation, appraisal and brokerage. A real estate service company is required to meet certain
financial and personnel requirements and register with the SAIC or its local counterpart. To be qualified to engage in real estate services, a
company is required to file with the relevant local branch of SAIC. Pursuant to the Real Estate Brokerage Administration Measures, a real estate
brokerage company must have a certain number of real estate brokers and real estate broker assistants, and shall file with the local real estate
regulatory authority within thirty days following the issuance of its business license. Local authorities have specific requirements on employing
such brokers and the registration formalities.

          On May 11, 2011, the MOHURD and the NDRC jointly issued the Notice of Strengthening the Real Estate Brokerage Administration
and Further Standardizing the Order of Real Estate Transactions. On June 13, 2013, the MOHURD and the SAIC jointly issued the Notice of
Focusing on Special Administration on Market of Real Estate Agencies. According to these notices, a real estate brokerage company is forbidden
to display any false or unverified information. The real estate brokerage company and its brokers shall not conceal transaction price and other
transaction information from the transacting parties. Such entities are also prohibited from obtaining any gains by purchasing or renting a
property at a lower price and then selling or leasing such property at a higher price. The real estate brokerage company is also required to
establish a separate account for transaction settlement if the real estate brokerage company is responsible to collect and pay the transaction
amount on behalf of the transaction parties.

    Real Estate Service Brokers

          In accordance with the Real Estate Brokerage Administration Measures, the PRC government implemented the occupational
qualification system for real estate broker personnel.

          Pursuant to the Interim Regulations on Professional Qualification for Real Estate Brokerage Professionals and the Implementation
Rules on the Examinations of Real Estate Brokerage Professional Qualification issued by the PRC Ministry of Human Resources and Social
Security and the MOHURD on December 18, 2001 and the relevant circulars, to practice as a qualified real estate broker, an individual was
required to pass an exam and obtain a qualification certificate for real estate brokers, However, the State Council issued the Decision of the State
Council on Canceling and Adjusting a Batch of Administrative Examination and Approval Items on July 22, 2014, which eliminated the
qualification certificate requirement for real estate brokers. On June 25, 2015, the PRC Ministry of Human Resources and Social Security and
the MOHURD further jointly issued Interim Provisions on the Occupational Qualification System of Professional Real Estate Brokers and the
Implementing Measures for Occupational Qualification Exams of Professional Real Estate Brokers, which provide that real estate brokerage
professional qualifications are divided into three levels, namely associate real estate broker, real estate broker and senior real estate broker. The
associate real estate broker and real estate broker shall pass the examination as a method to evaluate their professional skills.

    Real Estate Service Charges

          According to the Notice on Release of Management of Real Estate Consultant and Brokerage Charges jointly issued by the NDRC and
the MOHURD which became effective on July 1, 2014, a real estate service company must display its service charges, or commissions. The
commissions for the real estate brokerage services are subject to the regulation of the local branch of the MOHURD and the competent pricing
department of people’s government at the provincial level, the local authorities may decide to apply “government-guided” prices or “market-
adjusted” prices according to the local situation. The commissions for the real estate consulting services shall be based on “market-adjusted”
prices, and the real estate consulting service providers may negotiate and determine their commission rates with clients.

    Regulations on Microfinance Companies

          According to the Guiding Opinions on the Pilot Operation of Microfinance Companies (the “Guiding Opinions”) jointly issued by the
China Banking Regulatory Commission and the PBOC on May 4, 2008, microfinance companies are limited liability companies or joint stock
companies established with the capital contribution from natural persons, legal persons and other organizations, which do not accept public
deposits and engage in the microfinance business. To set up a microfinance company, an applicant shall submit a formal application to the
competent administrative departments at the provincial level. Upon approval, the applicant shall apply to the local branch of the SAIC to obtain
a business license for the microfinance company. In addition, the applicant shall complete certain filings with the local police department, the
local office of the China Banking Regulatory Commission and the local branch of the PBOC. According to the Guiding Opinions, the aggregate
balance of the loans granted to any single borrower may not exceed 5% of the net capital of the microfinance company. The PBOC is responsible
for monitoring the interest rates and fund flows of microfinance companies and record the relevant information into the PBOC’s credit
information system. Microfinance companies are required to provide information regarding their borrowers, loan amounts, guarantees for loans
and loan repayment to the credit information system.

                                                                          51
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 85 of 521
Table of Contents

         According to the Guiding Opinions, a provincial government may launch pilot programs for microfinance companies within prefectural
regions of the province only after it designates a department (finance office or other relevant institutions) to be in charge of supervision and
administration of microfinance companies and is willing to be responsible for risk management and disposals with respect to microfinance
companies. Consequently, microfinance companies are primarily regulated locally by provincial governments under rules and regulations
promulgated by the provincial governments.

          Pursuant to Notice on Regulating the “Cash Loan” Business, issued by Office of the Leading Group for the Special Campaign against
Internet Financial Risks and the Office of the Leading Group for the Special Campaign against Peer-to-peer Lending Risks on December 1st,
2017 (“Notice on Regulating Cash Loan”), internet microfinance businesses are strictly regulated. According to the Notice on Regulating Cash
Loan, among other requirements, microfinance companies are required to suspend distribution of internet microloans that are not supported by
specific scenarios and No specific purpose, gradually reduce the inventory business within a time limit and rectification shall be completed
within the prescribed time limit. Issuing “campus loans” and “down payment loans” are also prohibited.

          According to Notice on Regulating Cash Loan, microfinance companies may not sell, transfer, and disguise the company’s credit assets
through Internet platforms or local trading venues. Providing real property financing and other debt financing matchmaking services in relation
to the purchase of real properties are also prohibited. Violation of these requirements may subject the relevant authorities to various penalties,
including restrictions on the entity conducting such activities’ business operations, or canceling business qualifications and/or closing the entity.

    Regulations on Entrusted Loans

          The General Lending Code was promulgated by the PBOC on June 28, 1996 and came into effect on August 1, 1996. The General
Lending Code defines a “loan provider” as a PRC owned financial institution established in China that engages in the provision of interest
bearing loans. One type of loan defined in and regulated in accordance with the General Lending Code is the entrusted loan. Entrusted loans are
arrangements whereby the capital for a loan is supplied by a government department, an enterprise or a natural person (the “capital provider”)
and entrusted to a financial institution as the loan provider. Entrusted loans are made by the loan provider to a specified borrower for a particular
purpose and in an amount, for a term and at an interest rate determined by the capital provider. The term “specified borrower” describes the party
specified by the capital provider as the person who will receive the amount of an entrusted loan (the “loan recipient”). While the loan provider
exercises supervision over and receives repayment from the loan recipient, the loan provider does not assume any risk of default in repayment by
the loan recipient. In accordance with the General Lending Code and the relevant judicial interpretation from the Supreme People’s Court of the
PRC, in an entrusted loan arrangement, the relationship between the loan provider and the capital provider is that of trustee and trustor; and the
relationship between the loan provider and the loan recipient is that of lender and borrower. No creditor/debtor relationship exists between the
capital provider and the loan recipient. The General Lending Code requires that loan providers must be authorized by and have been granted a
financial institution license or a financial institution operation license from the PBOC; and must have registered with the SAIC. The General
Lending Code further stipulates that enterprises which are not authorized and registered as loan providers must not breach the laws of the PRC
by engaging in intercompany loan transactions or the provision of loans through unauthorized means. An intercompany loan is a loan provided
directly from one company to another where the loan provider is not authorized and registered as a loan provider.

           According to the Opinions of the Ministry of Housing and Urban-Rural Development and other Authorities on Strengthening the
Administration Over the Real Estate Agencies to Promote the Healthy Development of the Industry issued by the MOHURD, the MIIT, the SAT,
the SAIC, the PRC National Development and Reform Commission, the CSRC and the PBOC on July 29, 2016, real estate service companies,
which prepare the housing loan applications on behalf of clients, shall not compel clients to choose financial institutions designated by them, nor
shall they associate the loan application services with other services. A real estate service company shall not, by itself or cooperating with other
entities, offer illegal financial products and services, or receive any commissions from financial institutions. In addition, financial institutions are
strictly prohibited from cooperating with real estate service companies which have not gone through the filing formalities with competent real
estate authorities.

    Regulations relating to Information Security and Confidentiality of User Identity and Information

        Internet content in China is also regulated and restricted from a state security standpoint. Based on the Decision of the Standing
Committee of the National People’s Congress on Internet Security Protection enacted by the Standing Committee of the National People’s
Congress, any effort to undertake the following actions may be subject to criminal punishment in China:

         ·    gain improper entry into a computer or system of national strategic importance;

                                                                          52
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 86 of 521
Table of Contents

         ·    disseminate politically disruptive information;

         ·    leak government secrets;

         ·    spread false commercial information; or

         ·    infringe intellectual property rights.

           The Ministry of Public Security has also promulgated measures that prohibit the use of the Internet in ways that, among other things,
result in the leakage of government secrets or the spread of socially destabilizing content. The Ministry of Public Security has supervision and
inspection powers in this regard, and we may be subject to the jurisdiction of the local security bureaus. If an ICP license holder violates these
measures, the PRC government may revoke its license and shut down its website.

         The security and confidentiality of information on the identity of Internet users are also regulated in China. The Administrative
Measures on Internet Information Service promulgated by the PRC State Council in September 2000 and revised in January 2011 require Internet
content service providers to maintain an adequate system that protects the security of user information. In January 2006, the Ministry of Public
Security promulgated the Regulations on Technical Measures of Internet Security Protection, requiring Internet service providers to utilize
standard technical measures for Internet security protection.

          On December 29, 2011, the MIIT promulgated the Several Provisions on Regulating the Market Order of Internet Information Services,
effective on March 15, 2012. It stipulates that ICP operators may not, without a user’s consent, collect the user’s information that can be used
alone or in combination with other information to identify the user and may not provide any such information to third parties without the user’s
prior consent. ICP operators may only collect users’ personal information that is necessary to provide their services and must expressly inform
the users of the method, content and purpose of the collection and use of such personal information. In addition, an ICP operator may only use
users’ personal information for the stated purposes under the ICP operator’s scope of service. ICP operators are also required to ensure the proper
security of users’ personal information, and take immediate remedial measures if users’ personal information is suspected to have been
inappropriately disclosed. If the consequences of any such disclosure are expected to be serious, ICP operators must immediately report the
incident to the telecommunications regulatory authority and cooperate with the authorities in their investigations.

          On December 28, 2012, the Standing Committee of the National People’s Congress of the PRC issued the Decision on Strengthening
the Protection of Online Information. Most requirements under this decision relevant to ICP operators are consistent with the requirements
already established under the MIIT provisions discussed above, but are often stricter and broader. Under this decision, ICP operators are required
to take such technical and other measures necessary to safeguard information against inappropriate disclosure. To further implement this
decision and relevant rules, the MIIT issued the Regulation of Protection of Telecommunication and Internet User Information on July 16, 2013,
effective on September 1, 2013, which contains detailed requirements on the use and collection of personal information as well as security
measures required to be taken by telecommunications business operators and Internet information service providers.

          In addition, the Standing Committee of the National People’s Congress promulgated the Cyber Security Law of the People’s Republic
of China, or the Cyber Security Law, effective June 2017, to protect cyberspace security and order. Pursuant to the Cyber Security Law, any
individual or organization using the network must comply with the constitution and the applicable laws, follow the public order and respect
social moralities, and must not endanger cyber security, or engage in activities by making use of the network that endanger the national security,
honor and interests, or infringe on the fame, privacy, intellectual property and other legitimate rights and interests of others. The Cyber Security
Law sets forth various security protection obligations for network operators, which are defined as ‘‘owners and administrators of networks and
network service providers,’’ including, among others, complying with a series of requirements of tiered cyber protection systems, verifying
users’ real identity, localizing the personal information and important data gathered and produced by key information infrastructure operators
during operations within the PRC, and providing assistance and support to government authorities where necessary for protecting national
security and investigating crimes. Furthermore, on October 1, 2019, Cyberspace Administration of China issued Provisions on the Cyber
Protection of Personal Information of Children to protect the security of personal information of children and promote the healthy growth of
children.

    Regulations relating to Trademarks

          Both the PRC Trademark Law, last amended on November 1, 2019, and the Implementation Regulation of the PRC Trademark Law,
effective on May 1, 2014, provide protection to the holders of registered trademarks and trade names. The PRC Trademark Office handles
trademark registrations and grants a renewable term of rights of 10 years to registered trademarks. In addition, trademark license agreements
must be filed with the Trademark Office.

          After receiving a trademark registration application, the PRC Trademark Office will make a public announcement with respect to the
proposed trademark registration application if the relevant trademark passes the preliminary examination. Any person may, within three months
after such public announcement, object to such trademark application. The PRC Trademark Office will then decide who is entitled to the
trademark registration, and its decisions may be appealed to the PRC Trademark Review and Adjudication Board, whose decision may be
further appealed through judicial proceedings. If No objection is filed within three months after the public announcement period or if the
objection has been overruled, the PRC Trademark Office will approve the registration and issue a registration certificate, upon which the
trademark is registered and will be effective for a renewable 10-year period, unless otherwise revoked.

                                                                         53
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 87 of 521
Table of Contents

    Regulations relating to Patents

          According to the Patent Law of the PRC promulgated by the Standing Committee of the National People’s Congress on March 12,
1984, as last amended on December 27, 2008, and effective from October 1, 2009, and the Implementation Rules of the Patent Law of the PRC,
promulgated by the State Council on June 15, 2001 and as last amended on January 9, 2010, there are three types of patents in the PRC, including
invention patents, utility model patents and design patents. The protection period is 20 years for an invention patent and 10 years for a utility
model patent and a design patent, commencing from their respective application dates. Any individual or entity that utilizes a patent or conducts
any other activity in infringement of a patent without prior authorization of the patent holder shall pay compensation to the patent holder and is
subject to a fine imposed by relevant administrative authorities, and, if constituting a crime, shall be held criminally liable in accordance with the
law. According to the PRC Patent Law, for public health purposes, the State Intellectual Property Office of the PRC may grant a compulsory
license for manufacturing patented drugs and exporting them to countries or regions covered under relevant international treaties to which PRC
has acceded. In addition, according to the Patent Law, any organization or individual that applies for a patent in a foreign country for an
invention or utility model patent established in China is required to report to the State Intellectual Property Office for confidentiality
examination.

    Regulations relating to Copyrights

         According to the Copyright Law of the PRC, which took effect on June 1, 1991, and was last amended February 26, 2010 and
subsequently enforced on April 1, 2010, copyright includes computer software, and the Copyright Protection Centre of China provides a
voluntary register system for copyright.

          According to the Regulation on Computer Software Protection, which took effect on October 1, 1991 and was last amended on
January 30, 2013 and subsequently enforced on March 1, 2013, the software copyright shall exist from the date on which its development has
been completed, and software copyright owner may register with the software registration institution recognized by the copyright administration
department of the State Council. On February 20, 2002, the National Copyright Administration of the PRC issued the Measures on Computer
Software Copyright Registration, which outlines the operational procedures for registration of software copyright, as well as registration of the
license for the software copyright and software copyright transfer contracts. The Copyright Protection Center of the PRC is mandated as the
software registration agency under the regulations.

    Regulations relating to Domain Names

         Domain names are protected under the Administrative Measures on the Internet Domain Names issued by the MIIT, on August 24,
2017 and effective from November 1, 2017, and the Implementing Rules on Registration of Country Code Top Level Domain issued by China
Internet Network Information Center on June 18, 2019. The MIIT is the main regulatory body responsible for the administration of PRC internet
domain names. Domain name registrations are handled through domain name service agencies established under the relevant regulations, and the
applicants become domain name holders upon successful registration.

    Regulations relating to Employee Share Options

          Under the Stock Option Rule promulgated by SAFE in February 2012, a PRC entity’s directors, supervisors, senior management
officers, other staff or individuals who have an employment or labor relationship with a Chinese entity and are granted stock options by an
overseas publicly listed company are required, through a PRC agent or PRC subsidiary of such overseas publicly listed company, to register with
SAFE and complete certain other procedures. We and our PRC resident employees who have been granted stock options are subject to these
regulations. We have designated our PRC relevant subsidiaries to handle the registration and other procedures required by the Stock Option
Rule. If we or our PRC option holders fail to comply with these regulations in the future, we or our PRC option holders may be subject to fines
and legal sanctions.

    Regulations relating to Employees

         The principal PRC laws and regulations that govern employment include:

         ·          the PRC Labor Law which became effective on January 1, 1995 and was amended on August 27, 2009 and December 29,
                    2018; and

                                                                         54
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 88 of 521
Table of Contents

         ·          the PRC Labor Contract Law which became effective on January 1, 2008, and its amendments which became effective on
                    July 1, 2013.

           Pursuant to the PRC Labor Law and the PRC Labor Contract Law, employers must execute written labor contracts with full-time
employees. All employers must compensate their employees with wages equal to at least the local minimum wage standards. All employers are
required to establish a system for labor safety and sanitation, strictly abide by state rules and standards and provide employees with workplace
safety training. Violations of the PRC Labor Contract Law and the PRC Labor Law may result in the imposition of fines and other administrative
liabilities. Criminal liability may arise for serious violations.

         In addition, employers in China are obliged to provide employees with welfare schemes covering pension insurance, unemployment
insurance, maternity insurance, work-related injury insurance, medical insurance and housing funds.

    Regulations relating to Foreign Investment

          On March 15, 2019, the National People’s Congress promulgated the Foreign Investment Law, which came into effect on January 1,
2020 and replaced the trio of existing laws regulating foreign investment in China, namely, the Sino-foreign Equity Joint Venture Enterprise
Law, the Sino-foreign Cooperative Joint Venture Enterprise Law and the Wholly Foreign-invested Enterprise Law. The existing foreign-invested
enterprises established prior to the effective of the Foreign Investment Law may keep their corporate forms within five years. The implementing
rules of the Foreign Investment Law will be stipulated separately by State Council. Pursuant to the Foreign Investment Law, ‘‘foreign investors’’
means natural person, enterprise, or other organization of a foreign country; ‘‘foreign-invested enterprises’’ means any enterprise established
under PRC law that is wholly or partially invested by foreign investors and ‘‘foreign investment’’ means any foreign investor’s direct or indirect
investment in mainland China, including: (1) establishing FIEs in mainland China either individually or jointly with other investors;
(2) obtaining stock shares, stock equity, property shares, other similar interests in Chinese domestic enterprises; (3) investing in new projects in
mainland China either individually or jointly with other investors; and (4) making investment through other means provided by laws,
administrative regulations, or State Council provisions.

          The Foreign Investment Law stipulates that China implements the management system of pre-establishment national treatment plus a
negative list to foreign investment and the government generally will not expropriate foreign investment, except under special circumstances, in
which case it will provide fair and reasonable compensation to foreign investors. Foreign investors are barred from investing in prohibited
industries on the negative list and must comply with the specified requirements when investing in restricted industries on that list. When a license
is required to enter a certain industry, the foreign investor must apply for one, and the government must treat the application the same as one by a
domestic enterprise, except where laws or regulations provide otherwise. In addition, foreign investors or foreign-invested enterprises are
required to file information reports and foreign investment which affects or is likely to have effect on the national security shall be subject to the
national security review.

          The Implementing Regulations of the Foreign Investment Law of the PRC was promulgated on December 26, 2019 by the State Council
and became effective on 1 January 2020, which replaced the Regulations on Implementing the Sino-Foreign Equity Joint Venture Enterprise
Law, the Provisional Regulations on the Duration of Sino-Foreign Equity Joint Venture Enterprises, the Regulations on Implementing the Wholly
Foreign-Owned Enterprise Law and the Regulations on Implementing the Sino-Foreign Cooperative Joint Venture Enterprise Law. The
Implementing Regulation of the Foreign Investment Law specifies that No foreign investor may invest in any industry forbidden by the negative
list and foreign investors making investments the restricted industry shall comply with the special administrative measures for restricted access
as requirements on shareholding and senior executives as stipulated in the negative list. In addition, foreign investors or foreign-invested
enterprises are required to file information reports and foreign investment which affects or is likely to have effect on the national security shall
be subject to the national security review. Pursuant to the Implementing Regulation of the Foreign Investment Law, foreign investors or foreign-
invested enterprises shall submit the investment information to the competent department of commerce through the enterprise registration system
and the National Enterprise Credit Information Publicity System. The competent department of commerce and the department for market
regulation under the State Council shall effectively ensure the linkage of relevant business systems, and provide guidance for foreign investors or
foreign-invested enterprises on submission of investment information. On December 26, 2019, the Supreme People’s Court issued the
Interpretations of the Foreign Investment Law. Both the Implementing Regulations of the Foreign Investment Law and the Interpretations of the
Foreign Investment Law came into effect since January 1, 2020.

    Regulations relating to Foreign Investment in Value-Added Telecommunications Industry

         According to the Administrative Rules on Foreign-invested Telecommunications Enterprises issued by the State Council effective in
January 2002, as amended in September 2008 and February 2016, a foreign investor may hold No more than a 50% equity interest in a value-
added telecommunications services provider in China and such foreign investor must have experience operating in such industry.

          Pursuant to the Opinions of the MIIT and the People’s Government of Shanghai Municipality on Further Opening Up Value-added
Telecommunications Business in China (Shanghai) Pilot Free Trade Zone (“Pilot Opinions”), which were jointly issued by the MIIT and
People’s Government of Shanghai Municipality on January 6, 2014, foreign ownership in telecommunications service business (only include
apps stores), which China has committed to opening-up after its WTO entry, may exceed 50% on a pilot basis. Foreign ownership in online data
processing and transaction processing (operational electronic commerce) shall not exceed 55%. Except for the Internet connection service
business (provision of internet connection service for online users), the scope for other businesses services specified by the Pilot Opinions can be
nationwide. On April 15, 2014, MIIT promulgated the Circular on Printing and Distributing the Administrative Measures of China (Shanghai)
Pilot Free Trade Zone for the Pilot Operation of Value-added Telecommunications Business by Foreign Investment, which further provides the
requirements and procedures for foreign-invested enterprises to apply for and obtain the approval to conduct value-added telecommunications
business based in the China (Shanghai) Pilot Free Trade Zone.

                                                                         55
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 89 of 521
Table of Contents

          On May 29, 2015, MIIT promulgated the Circular on Relaxing the Geographical Restrictions Imposed on Certain Service Facilities
Providing Value-added Telecommunication Services in the China (Shanghai) Pilot Free Trade Zone, which extends the geographical scope of
establishing an agent of call center business and edge routers for domestic Internet virtual private network business from the China (Shanghai)
Pilot Free Trade Zone to Shanghai Municipality. On June 19, 2015, MIIT further issued the Circular of the MIIT on Removing the Restrictions
on Shareholding Ratio Held by Foreign Investors in Online Data Processing and Transaction Processing (Operational E-commerce) Business,
which liberalizes the foreign ownership restrictions in online data processing and transaction processing (operational electronic commerce)
business by expanding the business areas from the China (Shanghai) Pilot Free Trade Zone to nationwide, and the foreign ownership may be up
to 100%.

         The MIIT Notice requires that a value-added telecommunications business operator (or its shareholders) must own domain names and
trademarks used by it in the value-added telecommunications business, and have premises and facilities appropriate for such business. To comply
with the MIIT Notice, all of our related trademarks and domain names are owned directly by Beijing Technology and Beijing JTX Technology.

    Regulations relating to the Establishment of Offshore Special Vehicle by PRC Residents

          Pursuant to the Circular 37 promulgated by SAFE, which became effective on July 4, 2014, a PRC resident, including a PRC resident
natural person or a PRC company, shall register with the local SAFE branch before it contributes assets or its equity interests into an overseas
SPV established or controlled by the PRC resident for the purpose of investment and financing. When the overseas SPV that fulfilled the initial
registration formalities undergoes certain major changes, including but not limited to, the change in the PRC-resident shareholder of the overseas
SPV, name of the overseas SPV, term of operation, or any increase or reduction of the registered capital of the overseas SPV, share transfer or
swap, and merger or division, the PRC resident shall timely register such change with the local SAFE branch.

          We have requested our beneficial owners who are PRC residents to make the necessary applications, filings and amendments required
by SAFE. However, we cannot provide any assurances that all of our beneficial owners who are PRC residents will continue to make, obtain or
amend any applicable registrations or approvals required by these SAFE regulations. The failure or inability of our PRC resident beneficial
owners to comply with the registration procedures set forth therein may subject us to fines and legal sanctions, restrict our cross-border
investment activities, or limit our ability to contribute additional capital into our PRC subsidiaries, or limit our PRC subsidiaries’ ability to pay
dividends or make other distributions to our company or otherwise adversely affect our business. Moreover, failure to comply with the SAFE
registration requirements could result in liability under PRC laws for evasion of foreign exchange restrictions.

C. Organizational Structure

         We conduct substantially all of our operations in China through our PRC subsidiaries and consolidated controlled entities. For more
information regarding the contractual arrangements among our PRC subsidiaries and consolidated controlled entities, see “Item 7.B. Major
Shareholders and Related Party Transactions—Related Party Transactions—Structure Contracts.”

         The following is a list of our principal subsidiaries and consolidated controlled entities as of the date of this annual report:

                                                                          56
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 90 of 521
Table of Contents
Name                                                          Place of Formation                    Relationship

Beijing Hong An Tu Sheng Network              China                                Wholly-owned subsidiary
Technology Co., Ltd. (“Beijing Hong An”)

Beijing Li Man Wan Jia Network Technology     China                                Wholly-owned subsidiary
Co., Ltd. (“Beijing Li Man Wan Jia”)

Beijing SouFun Network Technology             China                                Wholly-owned subsidiary
Co., Ltd. (“Soufun Network”)

Beihai Tian Xia Dai Microfinance Co., Ltd.    China                                Wholly-owned subsidiary
(“Beihai Tian Xia Dai Microfinance”)

Beijing Tuo Shi Huan Yu Network               China                                Wholly-owned subsidiary
Technology Co., Ltd. (“Beijing Tuo Shi”)

Best Work Holdings (New York) LLC             United States                        Wholly-owned subsidiary

Best Fang Holdings LLC                        United States                        Wholly-owned subsidiary

Chongqing Tian Xia Dai Microfinance           China                                Wholly-owned subsidiary
Co., Ltd. (“Chongqing Tian Xia Dai
Microfinance”)

Hangzhou SouFun Network Technology            China                                Wholly-owned subsidiary
Co., Ltd. (“Hangzhou SouFun Network”)

Hong Kong Property Network Limited            Hong Kong                            Wholly-owned subsidiary

Shanghai BaoAn Enterprise Co., Ltd.           China                                Wholly-owned subsidiary
(“Shanghai BaoAn Enterprise”)

Shanghai BaoAn Hotel Co., Ltd. (“Shanghai     China                                Wholly-owned subsidiary
BaoAn Hotel”)

Shanghai SouFun Microfinance Co., Ltd.        China                                Wholly-owned subsidiary
(“Shanghai SouFun Microfinance”)

SouFun Media Technology (Beijing) Co., Ltd.   China                                Wholly-owned subsidiary
(“SouFun Media”)

Tianjin Jia Tian Xia Microfinance Co., Ltd.   China                                Wholly-owned subsidiary
(“Tianjin Jia Tian Xia Microfinance”)

Beijing Hua Ju Tian Xia Network Technology    China                                Consolidated controlled subsidiary
Co., Ltd. (“Beijing Hua Ju Tian Xia”)

Beijing SouFun Science and Technology         China                                Consolidated controlled subsidiary
Development Co., Ltd. (“Beijing
Technology”)

Beijing Yi Ran Ju Ke Technology               China                                Consolidated controlled subsidiary
Development Co., Ltd. (“Beijing Yi Ran Ju
Ke”)

Fang Tian Xia Financial Information Service   China                                Consolidated controlled subsidiary
(Beijing) Ltd. (previously known as Beijing
Tianxia Dai Information service Co., Ltd.)
(“Tianxia Dai Information”)

Hangzhou Nuo Guan Real Estate Broking         China                                Consolidated controlled subsidiary
Co., Ltd. (“Hangzhou Nuo Guan”)

Shanghai Jia Biao Tang Real Estate Broking    China                                Consolidated controlled subsidiary
Co., Ltd. (“Shanghai JBT Real Estate
Broking”)

Shenzhen Yi Ran Ju Ke Real Estate Broking     China                                Consolidated controlled subsidiary
Co., Ltd. (“Shenzhen Yi Ran Ju Ke”)

Wuhan SouFun Yi Ran Ju Ke Real Estate         China                                Consolidated controlled subsidiary
Agents Co., Ltd. (“Wuhan Yi Ran Ju Ke”)
                                                                     57
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 91 of 521
Table of Contents
          The following diagram illustrates our corporate structure including our principal subsidiaries and consolidated controlled entities as of
the date of this annual report:




* The diagram above omits the names of subsidiaries and consolidated controlled entities that are insignificant individually and in the
aggregate.
(1) Each of Shanghai BaoAn Enterprise and Shanghai BaoAn Hotel is owned as to 25.0% by Shanghai China Index, one of our consolidated
    controlled entities.
(2) Shanghai SouFun Microfinance is owned as to 20.0% by Beijing Technology and as to 10.0% by Beijing JTX Technology, both of which
    are our consolidated controlled entities.
(3) Shanghai JBT Real Estate Broking is owned as to 30.0% by Beijing Jia Tian Xia Advertising Co., Ltd. which is our consolidated controlled
    entity.

                                                                         58
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 92 of 521
Table of Contents

D. Property, Plant and Equipment

         See “Item 4.B. Information on the Company—Business Overview—Facilities.”

ITEM 4A. UNRESOLVED STAFF COMMENTS

         None.

ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS

         The following discussion of our financial condition and results of operations is based upon and should be read in conjunction with our
consolidated financial statements and their related notes included elsewhere in this annual report. This discussion contains forward-looking
statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. See “Forward-Looking Statements.” In
evaluating our business, you should carefully consider the information provided under “Item 3.D. Key Information—Risk Factors.” We caution
you that our businesses and financial performance are subject to substantial risks and uncertainties.

A. OPERATING RESULTS

Overview

           We believe we operate a leading real estate Internet portal in China in terms of the number of page views and visitors to our websites in
2019. Our user-friendly websites and mobile apps support active online communities and networks of users seeking information on, and services
for, the real estate and home-related sectors in China. Our service offerings include:

         ·    Marketing services: We offer advertisement services via our online platform to real estate developers in the marketing phase of
              new property developments as well as real estate brokers and suppliers of home furnishing and improvement-related products and
              services.

         ·    Listing services: We offer listing services via our online platform to real estate developers, real estate agents and brokers, property
              managers, property owners, and suppliers of home furnishing and improvement-related products and services to allow them to post
              information related to properties and home furnishing and improvement-related products and services on our online platform.

         ·    Leads generation services: Our leads generation services connect our customers with scattered demand for real estate and home
              furnishing and improvement-related services by extending their reach and visibility from a limited number of local consumers to a
              large number of users and user communities on our online platform to generate sales leads for our customers.

         ·    Financial services: We provide financial services primarily though our offline micro loan subsidiaries. We provide primarily
              secured consumer loans to individuals that meet our credit assessment requirements. We launched financial services in
              August 2014.

         ·    E-commerce services: Our e-commerce services primarily include Fang membership services and direct sales services for new
              homes. We provide both free and paid Fang membership services to our registered members. Our free services include primarily
              regular updates regarding local property developments, tours to visit property developments and other services relating to property
              purchases. Our paid services primarily include offers to purchase properties at a discount from our partner developers and
              dedicated information and related services to facilitate property purchases. We ceased entering into new contracts for our direct
              sales services for new homes, online home-decorating services and online real estate brokerage services in 2018 due to the change
              in our business development strategies. We suspended our online sublease services in 2019 due to our transformation back to a
              technology-driven open platform and our business development strategies.

                                                                         59
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 93 of 521
Table of Contents

          ·   Value-added services: We provide value-added services including portal collaboration.

         We have built a large and active community of users who are attracted by the comprehensive real estate and home-related content
available on our portal that forms the foundation of our service offerings. According to our own records, in the fourth quarter of 2019, our
websites, including www.fang.com, received a monthly average of approximately 100 million unique visitors and generated a monthly average
of approximately 140 million website visits. We currently maintain approximately 74 offices to focus on local market needs.

         Our revenues, net loss from continuing operations attributable to our shareholders in 2019 were US$219.7 million and US$23.4 million,
respectively. Marketing, listing, leads generation, financial, value-added and e-commerce services accounted for 43.1%, 28.9%, 19.7%, 4.3%,
2.7% and 1.3%, respectively, of our revenues in 2019.

Key Operating and Financial Performance Metrics

          We monitor the key operating and financial performance metrics set forth in the tables below to help us evaluate growth trends,
establish budgets, measure the effectiveness of our sales and marketing efforts and assess our operational efficiencies.

                                                                                                                   Year Ended December 31
Selected Metrics                                                                                                  2018                2019
Average monthly unique visitors (million)*(1)                                                                            152                  115
Average monthly mobile unique visitors (million)*(2)                                                                     117                   86

*   Source: Internal records for data in 2018 and 2019
(1) Refers to the number of combined average monthly unique visitors for our websites, mobile apps and WAP websites, which includes the
    number of average monthly mobile unique visitors.
(2) Refers to the number of combined average monthly unique visitors for our mobile apps and WAP websites.

Factors Affecting Our Results of Operations

      Economic growth in China and in the PRC real estate market

         We conduct substantially all of our business and operations in China. Accordingly, our results of operations have been, and are expected
to continue to be, affected by the general performance of China’s economy. As a leading real estate Internet portal, our financial results have
also been affected by the performance of the real estate and home furnishing and improvement sectors in China.

         The recent outbreak of COVID-19 has and is continuing to spread rapidly throughout China and other parts of the world since
January 2020. The disruption and the potential slowdown of China’s economy in 2020 and beyond could have a material adverse effect on the
performance of the real estate and home furnishing and improvement sectors in China, and ultimately, on our results of operations. See “Item
3.D. Key Information—Risk Factors—Risks related to our business—Our business, financial condition and results of operations may be
adversely affected by the COVID-19 outbreak.”

      Growth in China’s Internet and online marketing sectors

          We are an Internet portal company and a majority of our revenues are generated from our marketing and listing services. As such, our
results of operations are heavily dependent on the successful and continued development of China’s Internet and online marketing sectors. The
Internet has emerged as an increasingly attractive and cost-effective advertising channel in China, especially as the number of Internet users,
disposable income of urban households and network infrastructure in China have increased.

      Performance of certain geographic areas and urban centers in China

          A substantial portion of our revenues are concentrated in China’s major urban centers including Beijing, Shanghai, Chengdu,
Chongqing, Tianjin and Shenzhen. Although our percentage of revenues from these six urban centers has decreased as we expanded our
operations elsewhere in China, we expect customers in these cities to continue to represent a significant portion of our revenues in the near term.
We may also expand into new geographic areas and sectors. As of December 31, 2019, we had established real estate-related content, search
services, marketing and listing coverage of 665 cities across China. The financial performance of newly penetrated cities will have a substantial
impact on our results of operations as we expand into new markets, as we may incur significant additional operating expenses, including hiring
new sales and other personnel, in order to expand our operations.

                                                                        60
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 94 of 521
Table of Contents

    Competition in China’s online real estate and home-related Internet services

          We face competition from other companies in each of our primary business activities. In particular, the online real estate and home-
related Internet service market in China has become increasingly competitive, and such competition may continue to intensify in future periods.
As the barriers to entry for establishing Internet-based businesses are typically low, it is possible for new entrants to emerge and rapidly scale up
their operations. We expect additional companies to enter the online real estate and home-related Internet service industry in China and a wider
range of online services in this area to be introduced.

          We expect to face additional competition as we develop and offer new services. For example, we launched our leads generation services
in late 2017. Some of our customers offer the same or similar services. Accordingly, we may face competition from these customers. In addition,
such competition may adversely affect our relationships with these customers and our business.

    PRC regulations affecting the Internet, online marketing, real estate and financing industries

          The Internet, online marketing, real estate and financing industries in China are heavily regulated. PRC laws, rules and regulations
cover virtually every aspect of these industries, including entry into the industry, the scope of permissible business activities and foreign
investment. The PRC government also exercises considerable direct and indirect influence over these industries by imposing industry policies
and other economic measures. Many of these regulations have recently been implemented and are expected to be refined and adjusted over time.
Moreover, the PRC government regulates interest rates, real estate transaction taxes and the acquisition and ownership of real estate. It also
regulates Internet access and the distribution of news, information or other content, as well as products and services, through the Internet. The
PRC government also levies business taxes, value-added taxes, surcharges and cultural construction fees on advertising-related sales in China,
such as sales of our marketing, listing, leads generation, financial, e-commerce and value-added services. In addition, because certain of our PRC
subsidiaries and consolidated controlled entities currently qualify as “high and new technology enterprises” or “Software Enterprise,” they enjoy
tax holidays or lower rates from the relevant PRC tax authorities or under local governmental policies. If we were to lose such preferential tax
treatment, we would be subject to a higher enterprise income tax rate, which would have a material adverse effect on our financial condition,
results of operations and profitability. See “Item 4.B. Information on the Company—Business Overview—Regulation.” Political, economic and
social factors may also lead to further policy refinement and adjustments. The imposition of new laws and regulations, or changes to current laws
and regulations, could have a material impact on our business, financial condition and results of operations.

    Our ability to grow financial services while maintaining effective risk management

          We began to offer financial services in the third quarter of 2014. We offer secured entrusted loans, mortgage loans as well as unsecured
loans to real estate developers, property buyers and other borrowers and charge interest, service fees and guarantee fees. In 2019, our financial
services primarily focused on secured business loans and consumer loans to individual borrowers. As of December 31, 2019, we had loans
receivable with a principal balance of US$63.4 million. The lending market has historically been dominated by commercial banks and other
financial institutions. Compared with these market participants, we have significant less experience in managing the lending business. The
growth of our financial services will depend on our ability to develop attractive loan products and services and manage related credit risk.

    Demand for home furnishing and improvement information and products

          As China’s real estate market has expanded and matured, the ancillary home furnishing and improvement industry has also been
growing to meet rising consumer demand. Similarly, we have expanded our marketing and listing services to suppliers of home furnishing and
improvement products and services. By adding this category of advertisers and clients, we have been able to expand our sources of marketing
and listing service revenues and, accordingly, expect the rate of increase in our revenues to continue to benefit from the continued growth of
China’s home furnishing and improvement sectors.

    Our ability to grow the retained business following the completion of the separation of CIH from us

          On June 11, 2019, we completed the separation of CIH from us into an independent publicly traded company, whose business
comprises (1) certain information and analytics services, initially operated as part of our value-added services, and (2) certain marketplace
services, initially operated as part of our listing services. Following the completion of the separation and distribution, we continue to retain our
business operating a real estate Internet portal in China and pursue our strategy of enhancing our online operations and residential property-
related business. We anticipate dedicating our managerial attention and resources to developing the retained business in light of the distinct needs
of China’s residential property market, and whether we can continue to grow the retained business depends on our ability to manage and develop
such business effectively.

                                                                         61
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 95 of 521
Table of Contents

Basis of Presentation

          To comply with applicable PRC laws, rules and regulations restricting foreign ownership of companies that operate Internet content
provision and online advertising services, we operate our websites and mobile apps and provide such services in China through contractual
arrangements with our consolidated controlled entities. Under the current regulatory regime, Internet content distribution is permitted to
operators with less than 50.0% foreign investment and advertising is permitted to all qualified operators. We may consider further optimizing our
corporate structure in light of the evolving regulatory environment. The equity interests of the consolidated controlled entities are held directly or
indirectly by Mr. Mo, our founder and executive chairman, together with Mr. Jiangong Dai and Mr. Jianning Dai, but the effective control of the
consolidated controlled entities has been transferred to us through a series of Structure Contracts. We have funded these consolidated controlled
entities’ paid-in capital by extending loans to Mr. Mo, Mr. Jiangong Dai and Mr. Jianning Dai. Pursuant to the terms of the Structure Contracts,
we are obligated to bear substantially all of the risk of losses from our consolidated controlled entities’ activities and are entitled to receive
substantially all of their profits, if any. See “Item 7.B. Major Shareholders and Related Party Transactions—Related Party Transactions—
Structure Contracts” and our consolidated financial statements included elsewhere in this annual report.

          Based on these Structure Contracts, we believe that, notwithstanding our lack of equity ownership, the arrangements provide us with
effective control over our consolidated controlled entities. Accordingly, the financial results of these entities are included in our consolidated
financial statements.

         We refer to our consolidated controlled entities as PRC entities we control through contractual arrangements together with their
subsidiaries, or the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries in our consolidated financial statements and related
notes included elsewhere in this annual report.

          On June 11, 2019, we completed the separation of CIH from us into an independent publicly traded company via a dividend
distribution of all the CIH’s ordinary shares owned by us to our equity holders. The business of CIH comprises (1) certain information and
analytics services, initially operated as part of our value-added services, and (2) certain marketplace services, initially operated as part of our
listing services. Following the spin-off of CIH, we have retained our business operating a real estate Internet portal focusing primarily on serving
the residential property sector, while CIH strategically focuses on serving the commercial property sector in China. Consequently, certain of our
value-added services, listing services and other related services were accounted for as discontinued operations in accordance with U.S. GAAP in
our consolidated financial statements. For the periods presented, the assets and liabilities of the discontinued operations prior to the spin-off of
CIH are presented separately on the consolidated balance sheets, and the results of the discontinued operations, less income taxes, are reported as
income from discontinued operations, on the consolidated statements of comprehensive income (loss). For more details, see Note 2 and Note 15
to our consolidated financial statements included elsewhere in this annual report.

Components of our Results of Operations

    Revenues

         We derive our revenues from marketing services, listing services, leads generation services, financial services, e-commerce services,
and value-added services.

    Marketing Services

           Our marketing service revenues consist of revenues derived from the advertising services provided by our new home, secondary and
rental properties and home furnishing and improvement businesses. We offer marketing services on our websites and mobile apps, primarily
through banner advertisements, floating links, logos and other media insertions. We offer our marketing services to real estate developers as well
as real estate brokers and suppliers of home furnishing and improvement-related products and services. Marketing services allow our customers
to place advertisements at particular areas on our websites or mobile apps, in particular formats and over particular periods of time.

     Listing Services

          Our listing service revenues consist of revenues derived fromour basic listing services. Prior to the separation of CIH, our listing
services included basic listing services and special listing services on our websites and mobile apps. Following the spin-off of CIH, we retained
our basic listing services, while the special listing services, namely the specialized marketing campaigns provided primarily to developers
through online channels and offline themed events, are operated by CIH. Basic listing services are targeted at real estate agents, brokers,
developers, property owners, property managers and others seeking to sell or rent new and secondary properties and allow visitors to our
websites and mobile apps to search for product suppliers and service providers in China’s home furnishing and improvement sector. Revenues
from basic listing services are predominantly derived from our secondary and rental business.

                                                                         62
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 96 of 521
Table of Contents

    Leads Generation Services

        We provide leads generation services to real estate developers, real estate brokers and, to a lesser extent, suppliers of home furnishing
and improvement-related products and services by connecting our customers with scattered demand for real estate and home furnishing and
improvement-related services. We charge the service fee based on the number of sales leads we delivered during a certain period of time.

    Financial Services

         Our revenues from financial services consist of interest income and service fees from primarily secured consumer loans to individuals
that meet our credit assessment requirements.

    E-commerce Services

          Our e-commerce services, first launched in 2011, primarily include Fang membership services and direct sales services for new homes.
Our Fang membership services enable paid members to purchase specified properties from our partner real-estate developers at a discount
significantly greater than the membership fees charged by us. We ceased entering into new contracts for our direct sales services for new homes,
online home-decorating services and online real estate brokerage services in early 2018 due to the change in our business development strategies.

    Value-added services

         We provide value-added services primarily including portal collaboration.

    Cost of Revenues

          Our cost of revenues includes cost of services. Cost of services primarily consists of staff costs, tax surcharges, rental costs incurred in
relation to sublease services, server and bandwidth leasing fees, payments to third-party real estate agents and other direct costs incurred in
providing the related services. Prior to January 1, 2018, value-added taxes were also included in cost of revenues. Staff costs include salary and
benefits paid to members of our editorial staff, customer service personnel, personnel dedicated to servicing and designing websites and mobile
apps for our customers and personnel in the brokerage function. Cost of revenues also includes share-based compensation expenses in connection
with share options and other share-based compensation granted to our editorial and production staff. In 2017, 2018 and 2019, our cost of
revenues represented 41.4%, 19.3% and 12.9% of our revenues, respectively. We have adopted the new revenue recognition standards, ASC 606,
effective January 1, 2018, which relate to the change in the presentation of value-added tax from gross basis to net basis. For the impact of
adopting ASC 606 on our cost of revenues, see “—Recent Accounting Pronouncements.”

    Operating Expenses

         Our operating expenses consist of selling expenses and general and administrative expenses.

    Selling Expenses

          Our selling expenses primarily consist of staff costs, such as salaries and benefits paid to personnel in our sales and distribution
department, costs for promoting our Fang membership services, operating lease expenses, which include rental expenses related to our selling
and distribution department, traveling and communication expenses, office expenses and advertising and promotion expenses, including fees we
pay to other Internet portals for the purpose of promoting and increasing traffic to our websites and mobile apps. Selling expenses also include
other expenses incurred in relation to our selling and distribution activities and share-based compensation costs in connection with share options
and other share-based compensation granted to our sales and marketing personnel.

    General and Administrative Expenses

         General and administrative expenses primarily consist of staff costs, such as salaries and benefits paid to our management and general
administrative, product and development personnel, bad debt expenses relating to uncollectible accounts and loans receivable, office expenses,
communication expenses, professional service fees and other expenses for general and administrative purposes, as well as maintenance expenses.
Our general and administrative expenses also include share-based compensation costs in connection with share options and other share-based
compensation granted to our general administrative, technical and research personnel.

                                                                         63
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 97 of 521
Table of Contents

    Taxation

         We are subject to income tax on an entity basis on profits arising in or derived from the jurisdictions where we, our subsidiaries or our
consolidated controlled entities are domiciled or have operations.

    Cayman Islands

           Under the current laws of the Cayman Islands, the Cayman Islands currently levies No taxes on individuals or corporations based upon
profits, income, gains or appreciation and there is No taxation in the nature of inheritance tax or estate duty. There are No other taxes likely to be
material to us levied by the government of the Cayman Islands except for stamp duties, which may be applicable on instruments executed in, or
after execution, brought within the jurisdiction of the Cayman Islands. In addition, the Cayman Islands does not impose withholding tax on
dividend payments.

    British Virgin Islands

         Under the current laws of the British Virgin Islands, or BVI, all dividends, interests, rents, royalties, compensations and other amounts
paid by subsidiaries incorporated in the BVI to persons who are not residents in the BVI and any capital gains realized with respect to any shares,
debt obligations, or other securities of subsidiaries incorporated in the BVI by persons who are not residents in the BVI are exempt from all
provisions of the Income Tax Ordinance in the BVI.

         No estate, inheritance, succession or gift tax, rate, duty, levy or other charge is payable by persons who are not residents in the BVI
with respect to any shares, debt obligation or other securities of companies incorporated in the BVI.

         All instruments relating to transfers of property to or by subsidiaries incorporated in the BVI and all instruments relating to transactions
in respect of the shares, debt obligations or other securities of the Company and all instruments relating to other transactions relating to the
business of the Company are exempt from payment of stamp duty in the BVI. This assumes that such subsidiaries incorporated in the BVI do not
hold an interest in real estate in the BVI.

         There are currently No withholding taxes or exchange control regulations in the BVI applicable tosubsidiaries incorporated in the BVI.

    Hong Kong

          Under the Hong Kong tax laws, subsidiaries in Hong Kong are subject to the Hong Kong profits tax rate at 16.5% and they are
exempted from income tax on their foreign-derived income and there are No withholding taxes in Hong Kong on remittance of dividends. A
two-tiered profits tax rates regime was introduced in 2018 where the first HK$2 million of assessable profits earned by a company will be taxed
at half of the current tax rate (8.25%) while the remaining profits will continue to be taxed at 16.5%. There is an anti-fragmentation measure
where each group will have to nominate only one company in the group to benefit from the progressive rates. No provision for Hong Kong
profits tax has been made in the financial statements as the subsidiaries in Hong Kong have No assessable profits for the three years ended
December 31, 2019.

    United States

         On December 22, 2017, the Tax Act was enacted and contains significant changes to U.S. income tax law. Effective in 2018, the Tax
Act reduces the U.S. statutory tax rate from 35% to 21% and creates new taxes focused on foreign-sourced earnings and related-party payments,
including the creation of the base erosion anti-abuse tax and a new tax on global intangible low-taxed income, or GILTI.

         The SEC staff issued SAB 118 on December 22, 2017, which allows companies to record provisional amounts during a measurement
period not to extend beyond one year of the enactment date.

         The Tax Act reduces the U.S. statutory tax rate from 35% to 21% for years after 2017. Accordingly, we re-measured our deferred taxes
as of December 31, 2017, to reflect the reduced rate that will apply in future periods when these deferred taxes are settled or realized. As Best
Work Holdings (New York) LLC is loss making since incorporated, therefore we recognized a deferred tax asset of US$13.8 million to reflect
the reduced U.S. tax rate and full valuation allowance is provided and corresponding remeasurement were made to unrecognized tax benefit and
valuation allowance.

    Singapore

         Our Singapore-incorporated subsidiary does not conduct any substantive operations of its own. No provision for Singapore profits tax
has been made in the financial statements as this entity has No assessable profits for the three years ended December 31, 2019.

                                                                         64
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 98 of 521
Table of Contents

    China

          In March 2007, a new enterprise income tax law in China was enacted and then amended in February 2017 and December 2018. The
New EIT Law applies a unified 25% enterprise income tax, or EIT, rate to both foreign invested enterprises and domestic enterprises, unless a
preferential EIT rate is otherwise stipulated. On April 14, 2008, relevant governmental regulatory authorities issued the Administrative Measures
for Certification of High and New Technology Enterprises which was amended in January 2016. High and New Technology Enterprise, or
HNTE, status under the New EIT Law would entitle qualified and approved entities to a favorable EIT tax rate of 15%. The SAT issued Circular
No. 203 in April 2009 and Circular 24 in June 2017 stipulating that entities which qualified for the HNTE status should apply with competent tax
authorities to enjoy the reduced EIT rate of 15% provided under the New EIT Law starting from the year when the new HNTE certificate
becomes effective. The HNTE certificate is effective for a period of three years and can be renewed for another three years. Subsequently, an
entity needs to re-apply for the HNTE status in order to enjoy the preferential tax rate of 15%.

         We obtained HNTE certificates for SouFun Media, SouFun Network, Beijing Technology, Beijing JTX Technology and Beijing Hong
An Tu Sheng in November 2015 and have subsequently renewed such HNTE certificates in September and October 2018. Therefore, these five
subsidiaries can enjoy the preferential tax rate of 15% from 2015 to 2020. Beijing Tuoshi received the HNTE certificate in December 2016 and
had subsequently renewed the HNTE certificate in December 2019. Beijing Tuoshi can enjoy the preferential tax rate of 15% from 2016 to 2021.
We also applied for the HNTE status for Beijing Li Man Wan Jia and Beijing Hua Ju Tian Xia in 2018 and received the HNTE certificates in
September 2018. Beijing Li Man Wan Jia and Beijing Hua Ju Tian Xia can enjoy the preferential tax rate of 15% for 2018, 2019 and 2020.

          If any entities fail to maintain the HNTE qualification under the New EIT Law, they will No longer qualify for the preferential tax rate
of 15%, which could have a material and adverse effect on our results of operations and financial position provided that they do not qualify for
any other preferential tax treatment. Historically, the abovementioned PRC subsidiaries have successfully obtained or renewed their HNTE
certificates when the previous certificates had expired.

         Subsequent to government approval in May 2014, Beijing Li Man Wan Jia and Beijing Hua Ju Tian Xia obtained the Software
Enterprise status with effect from January 1, 2013. Accordingly, these three subsidiaries are entitled to the two-year EIT exemption for years
2013 and 2014 and a reduced EIT rate of 12.5% for years 2015, 2016 and 2017.

         Dividends paid by our PRC subsidiaries out of the profits earned after December 31, 2007 to non-PRC tax resident investors are subject
to PRC withholding tax. The withholding tax on dividends is 10%, unless a foreign investor’s tax jurisdiction has a tax treaty with the PRC that
provides a lower withholding tax rate and the foreign investor is recognized as the beneficial owner of the income under the relevant tax rules.

         Moreover, the New EIT Law treats enterprises established outside of China with “effective management and control” located in China
as PRC resident enterprises for tax purposes. The term “effective management and control” is generally defined as exercising overall
management and control over the business, personnel, accounting, properties, etc. of an enterprise. Our company, if considered a PRC resident
enterprise for tax purposes, would be subject to the PRC EIT at the rate of 25% on our worldwide income for the period after January 1, 2008.
As of December 31, 2018 and 2019, we had not accrued for PRC tax on such basis.

Critical Accounting Policies

          We prepare our financial statements in conformity with U.S. GAAP, which requires us to make judgments, estimates and assumptions
that affect the reported amounts of our assets and liabilities, disclosure of contingent assets and liabilities on the date of each set of financial
statements and the reported amounts of revenues and expenses during each financial reporting period. We continually evaluate these estimates
and assumptions based on the most recently available information, our own historical experience and various other assumptions that we believe
to be reasonable under the circumstances. Since the use of estimates and assumptions is an integral component of the financial reporting process,
actual results could differ from those estimates and assumptions.

          An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters
that are highly uncertain at the time such estimate is made, and if different accounting estimates that reasonably could have been used, or
changes in the accounting estimates that are reasonably likely to occur periodically could materially impact the consolidated financial statements.
We believe the following critical accounting policies reflect the more significant estimates and assumptions used in the preparation of our
consolidated financial statements. The following descriptions of critical accounting policies, judgments and estimates should be read in
conjunction with our consolidated financial statements and other disclosures included elsewhere in this annual report.

                                                                         65
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 99 of 521
Table of Contents

    Revenue Recognition

    Periods prior to January 1, 2018

        Revenue recognition for multiple-element arrangements requires judgment to determine if multiple elements exist, whether elements can
be accounted for as separate units of accounting, and if so, the fair value for each of the elements.

          We enter into arrangements that can include various combinations of services. Where elements are delivered over different periods of
time, and when allowed under U.S. GAAP, revenue is allocated to the respective elements based on their relative selling prices at the inception of
the arrangement, and revenue is recognized as each element is delivered. We use a hierarchy to determine the fair value to be used for allocating
revenue to elements: (1) vendor-specific objective evidence of fair value, or VSOE, (2) third-party evidence, and (3) best estimate of selling
price, or ESP. Generally, VSOE is the price charged when the deliverable is sold separately or the price established by management for a product
that is not yet sold if it is probable that the price will not change before introduction into the marketplace. ESPs are established as best estimates
of what the selling prices would be if the deliverables were sold regularly on a stand-alone basis. The process of determining ESPs requires our
judgment and consideration of multiple factors that may vary over time depending upon the unique facts and circumstances related to each
deliverable.

    Adoption of ASC 606, Revenue from Contracts with Customers

         We adopted the new revenue recognition standards, or ASC 606, effective January 1, 2018 using the modified retrospective method for
contracts which were not completed at the date of initial adoption.

          Our policy before the adoption of ASC 606 was to require written signed contracts by both us and our customers as persuasive evidence
of our revenue arrangements. In certain cases where services are being delivered prior to the receipt of the written signed contracts by both
parties, revenue had been deferred until such time the written signed contracts are collected. Under the new revenue standard, revenues may be
recognized prior to the receipt of the written signed contracts by both parties (assuming all other revenue recognition criteria are satisfied), as
long as the revenue arrangements between us and our customers are legally enforceable. As a result, we made an adjustment to increase the
opening balance of retained earnings as of January 1, 2018 by US$2.8 million.

          Before the adoption of ASC 606, we assessed whether collectability is reasonably assured at the outset of the arrangement, and
subsequently reassessed if there was a substantive change in facts and circumstances. If the collectability of all or a portion of the fee is not
reasonably assured, all revenue recognition were deferred until payment was received (assuming all of the other revenue recognition criteria have
been met). Upon the adoption of ASC 606, if it is not probable that we will collect substantially all of the consideration to which we will be
entitled in exchange for the goods or services that will be transferred to the customer, consideration received from the customer is initially
recorded as a liability. We will recognize nonrefundable consideration received as revenue only when one of the following events has occurred:

         ·    we have No remaining obligations to transfer goods or services to the customer and all, or substantially all of the consideration has
              been received;

         ·    the contract has been terminated; or

         ·    we have transferred control of the goods or services to which the consideration that has been received relates, and has stopped
              transferring (and have No obligation under the contract to transfer) additional goods or services to the customer, if applicable.

         As a result, we made an adjustment to decrease the opening balance of retained earnings as of January 1, 2018 by US$0.5 million.

          In addition, our revenues are presented net of value-added tax collected on behalf of governments starting from January 1, 2018. Prior
to January 1, 2018, value-added tax collected on behalf of governments was presented as gross in both revenues and cost of revenues. We have
elected to adopt the practical expedient for incremental costs to obtain a contract with a customer, with amortization periods of one year or less to
be recorded in selling and marketing expenses when incurred. We have elected the practical expedient not to disclose the information about
remaining performance obligations which are part of the contracts that have an original expected duration of one year or less.

         Since the adoption of ASC 606 starting from January 1, 2018, we recognize revenues upon the satisfaction of its performance
obligation in an amount that reflects the consideration to which we expect to be entitled to in exchange for those goods or services, excluding
amounts collected on behalf of third parties, such as value-added taxes. For each performance obligation satisfied over time, we recognize
revenue over time by measuring the progress toward complete satisfaction of that performance obligation. If we do not satisfy a performance
obligation over time, the performance obligation is satisfied at a point in time.

         Our contracts with customers often include promises to transfer multiple products and services. For these contracts, we account for
individual performance obligations separately if they are capable of being distinct and distinct within the context of the contract. Determining
whether products and services are considered distinct performance obligations may require significant judgment. Judgment is also required to
determine the stand-alone selling price, or SSP, for each distinct performance obligation. In instances where SSP is not directly observable, such
as when we do not sell the product or service separately, we determine the SSP using information that may include market conditions and other
observable inputs.

                                                                         66
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 100 of 521
Table of Contents

    Accounts Receivable and Allowance for Doubtful Accounts

         We review the accounts receivable on a periodic basis and makes general and specific allowances when there is doubt as to the
collectability of individual balances.

           We maintain a general and specific allowance for doubtful accounts for estimated losses inherent in our accounts receivable portfolio.
Accounts receivable balances with large creditworthy customers and balances which we have registered the pledge of the titles of real estate
properties as collateral from customers are reviewed by us individually for collectability. All other balances are reviewed on a pooled basis. A
percentage of general allowance is applied to the balances of accounts receivable in each aging category, excluding those which are assessed
individually for collectability. We consider various factors, including historical loss experience, current market conditions, the financial
condition of our debtors, any receivables in dispute, the fair value of real estate properties whose titles have been pledged as collateral, the aging
of receivables and current payment patterns of sour debtors, in establishing the required allowance. Accounts receivable balances are written off
after all collection efforts have been exhausted.

    Loans Receivable

         Loans receivable consists primarily of secured consumer loans to individuals that have passed our credit assessment. Such amounts are
recorded at the principal amount less impairment as of the balance sheet date. The loan periods extended by us to the borrowers generally range
from three to thirty-six months.

          An allowance for credit loss is recorded when, based on current information and events, it is probable that we will be unable to collect
all amounts due according to the contractual terms of the loan agreement. We assess the allowance for credit loss related to loans receivable on a
quarterly basis, either on an individual or collective basis. We consider various factors in evaluating loans receivable for possible impairment on
an individual basis. These factors include the amount of the loan, historical experience, value of collateral, if any, credit quality and age of the
receivables balances. Impairment is measured on an individual loan basis using either the present value of expected future cash flows discounted
at the loan’s effective interest rate or the fair value of the collateral if the loan is secured. We evaluate the remainder of our loans receivables
portfolio for impairment on a collective basis in accordance with ASC 450-20, “Loss Contingencies” and record an allowance for credit loss at
the portfolio segment level.

          Loan principal and interest receivables are charged-off when the loan principal and interest receivables are deemed to be uncollectible,
which is generally identified if any of the following conditions are met : (1) the borrower is dead, missing or incapacitate and there is No legal
heir and presentee or the legal heir and presentee refuse to abide the contract; (2) identification of fraud, and the fraud is officially reported to and
filed with relevant law enforcement departments; (3) outstanding amount following 180 days past due after all collection efforts based on
management’s judgment.

    Income Taxes

          We follow the liability method of accounting for income taxes, whereby deferred tax assets and liabilities are recognized based on the
future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities
and their respective tax bases, and attributable to operating loss and tax credit carryforwards, if any. We reduce carrying amounts of deferred tax
assets by a valuation allowance, if, based on the available evidence, it is “more-likely-than-not” that such assets will not be realized.
Accordingly, we assess the need to establish valuation allowances for deferred tax assets at each reporting period based on a “more-likely-than-
not” realization threshold. This assessment considers, among other matters, the nature, frequency and severity of current and cumulative losses,
forecasts of future profitability, the duration of statutory carryforward periods, our experience with operating loss and tax credit carryforwards, if
any, not expiring.

          We apply ASC 740, “Income Taxes” to account for uncertainties in income taxes. In accordance with the provisions of ASC 740, we
recognize in our financial statements the impact of a tax position if a tax return position or future tax position is “more-likely-than-not” to prevail
based on the facts and technical merits of the position. Tax positions that meet the “more-likely-than-not” recognition threshold are measured at
the largest amount of tax benefit that has a greater than fifty percent likelihood of being realized upon settlement.

          Our estimated liability for unrecognized tax benefits, which is included in “other non-current liabilities,” is periodically assessed for
adequacy and may be affected by changing interpretations of laws, rulings by tax authorities, changes and/or developments with respect to tax
audits and expiration of the statutes of limitation. The outcome for a particular audit cannot be determined with certainty prior to the conclusion
of the audit and, in some cases, the appeal or litigation process. The actual benefits ultimately realized may differ from our estimates. As each
audit is concluded, adjustments, if any, are recorded in our financial statements. Additionally, in future periods, changes in facts, circumstances
and new information may require us to adjust the recognition and measurement estimates with regard to individual tax positions. Changes in
recognition and measurement estimates are recognized in the period in which the changes occur.

          Interest and penalties arising from underpayment of income taxes are computed in accordance with the relevant tax laws. The amount
of interest expense is computed by applying the applicable statutory rate of interest to the difference between the tax position recognized and the
amount previously taken or expected to be taken in a tax return. Interest and penalties recognized in accordance with ASC 740 are classified in
our consolidated statements of comprehensive income (loss) as income tax expense.

                                                                           67
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 101 of 521
Table of Contents

    Recent Accounting Pronouncements

          In June 2016, the FASB issued ASU No. 2016-13, or ASU 2016-13, Financial Instruments — Credit Losses (Topic 326), Measurement
of Credit Losses on Financial Instruments. ASU 2016-13 changes the impairment model for most financial assets and certain other instruments.
The standard will replace “incurred loss” approach with an “expected loss” model for instruments measured at amortized cost. For available-for-
sale debt securities, entities will be required to record allowances rather than reduce the carrying amount, as they do today under the other-than-
temporary impairment model. The standard is effective for public business entities for annual periods beginning after December 15, 2019, and
interim periods therein. Early adoption is permitted. We are currently evaluating the impact of adopting this standard on our consolidated
financial statements.

          In August 2018, the FASB issued ASU 2018-13, Fair Value Measurement (Topic 820): Disclosure Framework—Changes to the
Disclosure Requirements for Fair Value Measurement. ASU 2018-13 eliminates, adds and modifies certain disclosure requirements for fair value
measurements. The amendments applicable to the disclosures of changes in unrealized gains and losses, the range and weighted average of
significant unobservable inputs used to develop Level 3 fair value measurements, and the narrative description of measurement uncertainty
should be applied prospectively for only the most recent interim or annual period presented in the initial year of adoption. This ASU is effective
for all entities for fiscal years beginning after December 15, 2019, including interim periods therein. All other amendments should be applied
retrospectively to all periods presented upon their effective date. Early adoption is permitted, and an entity is also permitted to early adopt any
removed or modified disclosures and delay adoption of the additional disclosures until their effective date. We are in the process of evaluating the
impact on our consolidated financial statements upon adoption.

                                                                        68
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 102 of 521
Table of Contents

Results of Operations
         The following table sets forth selected financial data from our consolidated statements of comprehensive income (loss) for the periods
indicated.
                                                                                          Year Ended December 31,
                                                               2017(1)                             2018(1)                           2019
                                                                      Percentage                          Percentage                        Percentage
                                                        Amount         of revenue          Amount          of revenue       Amount          of revenue
                                                                                    (US$ in thousands, except percentage)
Revenues
Marketing services                                       149,267              37.8%          98,377             41.0%         94,639              43.1%
Listing services                                         141,454              35.8%          81,741             34.0%         63,471              28.9%
Leads generation services(2)                                  —                 —            21,303              8.9%         43,300              19.7%
Financial services                                        12,055               3.0%          18,060              7.5%          9,561               4.3%
E-commerce services                                       87,809              22.2%          15,384              6.4%          2,847               1.3%
Value-added services                                       4,753               1.2%           5,182              2.2%          5,893               2.7%
Total revenues                                           395,338             100.0%         240,047            100.0%        219,711             100.0%
Cost of revenues
Cost of services                                        (163,598)            (41.4)%        (46,392)           (19.3)%       (28,260)            (12.9)%
Total cost of revenues                                  (163,598)            (41.4)%        (46,392)           (19.3)%       (28,260)            (12.9)%
Gross profit                                             231,740              58.6%         193,655             80.7%        191,451              87.1%
Operating income (expenses)
Selling expenses                                         (83,579)            (21.1)%        (59,064)           (24.6)%       (73,662)            (33.5)%
General and administrative expenses                     (129,719)            (32.8)%       (129,224)           (53.8)%       (99,442)            (45.3)%
Other income                                                 699               0.2%           4,427              1.8%          6,518               3.0%
Operating income from continuing operations               19,141               4.8%           9,794              4.1%         24,865              11.3%
Foreign exchange gain (loss)                                  15                —              (598)            (0.2)%           154               0.1%
Interest income                                           11,052               2.8%          10,202              4.3%          9,038               4.1%
Interest expenses                                        (16,153)             (4.1)%        (21,174)            (8.8)%       (25,402)            (11.5)%
Change in fair value of securities                           518               0.1%         167,402            (69.7)%       (46,062)            (21.0)%
Realized gain on available-for-sale securities             2,421               0.6%             761              0.3%            861               0.4%
Government grants                                          3,025               0.8%           1,224              0.5%            927               0.4%
Investment income, net                                     6,692               1.7%           6,816              2.8%          2,644               1.2%
Impairment on investments                                 (2,768)             (0.7)%             —                —               —                 —
Other non-operating loss                                  (4,562)             (1.2)%            (30)             0.0%             —                 —
Income (loss) from continuing operations
   before income taxes                                     19,381              4.9%        (160,407)           (66.8)%       (32,975)            (15.0)%
Income tax benefit (expenses)                             (18,352)            (4.6)%         18,989              7.9%          9,544               4.3%
Income (loss) from continuing operations, net
   of income taxes                                          1,029             0.3%         (141,418)           (58.9)%       (23,431)            (10.7)%
Income from discontinued operations, net of
   income taxes                                           20,675              5.2%           26,509             11.0%         13,181               6.0%
Net income (loss)                                         21,704              5.5%         (114,909)           (47.9)%       (10,250)             (4.7)%
Net income (loss) attributable to noncontrolling
   interests from continuing operations                        (3)             —                   2              0.0%            (1)               —
Net income (loss) attributable to Fang Holdings
   Limited’s shareholders                                 21,707              5.5%         (114,911)           (47.9)%       (10,249)             (4.7)%
Net income (loss) attributable to Fang Holdings
   Limited’s shareholders from continuing
   operations                                               1,032             0.3%         (141,420)           (58.9)%       (23,430)            (10.7)%
Net income attributable to Fang Holdings
   Limited’s shareholders from discontinued
   operations                                             20,675              5.2%           26,509             11.0%         13,181               6.0%

(1) Financial data for 2017 and 2018 has been recast to present the results of the separation of CIH as discontinued operations.
(2) We launched our leads generation services in late 2017 and began to recognize revenue from our leads generation servicesin 2018.

                                                                        69
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 103 of 521
Table of Contents

    Revenues

          Our revenue decreased 8.5% year-over-year in 2019, primarily due to decline in revenue from listing service and e-commerce services,
partially offset by an increase in revenue from leads generation services. Our revenues decreased 39.3% year-over-year in 2018, primarily due to
decline in revenue from e-commerce services, listing services and marketing services, partially offset by an increase in revenue from leads
generation services.

         Marketing Services. Our marketing service revenues consist of revenues derived from the advertising services provided by our new
home, secondary and rental properties and home furnishing and improvement businesses. We offer marketing services on our websites and
mobile apps, primarily through banner advertisements, floating links, logos and other media insertions. Revenues from marketing services
decreased 3.8% year-over-year in 2019, primarily due to a slowdown in the real estate market and the increased competition for similar services
in China. Revenues from marketing services decreased 34.1% year-over-year in 2018, primarily due to (1) the revenues are presented net of
value-added tax collected on behalf of government due to the adoption of ASC 606 from January 1, 2018, and (2) a slowdown in the real estate
market and the increased competition for similar services in China. In 2017, 2018 and 2019, revenues generated from our marketing services
represented 37.8%, 41.0% and 43.1% of our revenues, respectively.

         The following table presents our marketing service revenues by our customer category, both in absolute amount and as a percentage of
total marketing service revenues, for the periods indicated.

                                                                                  Year Ended December 31,
                                                       2017                                 2018                             2019
                                             Amount              %               Amount                %            Amount            %
                                                                            (US$ in thousands, except percentage)
New home                                        121,497               81.4%          98,049               99.7%        94,635             100.0%
Home furnishing and improvement                      —                  —               328                0.3%             4               0.0%
Secondary and rental                             27,770               18.6%              —                  —              —                —
Total marketing service revenues                149,267              100.0%          98,377              100.0%        94,639             100.0%

         New home business accounted for 81.4%, 99.7% and 100.0% of our marketing service revenues in 2017, 2018 and 2019, respectively.
New home business primarily consists of marketing services for newly developed properties for sale. Our new home customers are largely real
estate developers and their sales agents who are promoting newly developed properties for sale.

          Listing Services. Revenues from our listing services decreased 22.4% year-over-year in 2019, primarily due to the decrease in number
of paying subscribers. Revenues from our listing services decreased 42.2% year-over-year in 2018, primarily due to (1) the presentation on a net
basis of value-added tax following the adoption of ASC 606 from January 1, 2018, and (2) the decrease in number of paying subscribers. In
2017, 2018 and 2019, revenues from our listing services represented 35.8%, 34.1% and 28.9% of our revenues, respectively. We believe that
listing service revenues will continue to remain a significant source of revenue. However, regulatory efforts to require additional down payments
and other actions to dampen the growing market for secondary homes have impacted and may continue to impact our revenues.

         The average revenue per paying subscriber was US$623, US$400 and US$397 for 2017, 2018 and 2019, respectively.

                                                                       70
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 104 of 521
Table of Contents

          The following table presents our listing service revenues by our customer category, both in absolute amount and as a percentage of total
listing service revenues, for the periods indicated.

                                                                                  Year Ended December 31,
                                                        2017                                2018                                   2019
                                             Amount              %               Amount                %               Amount             %
                                                                            (US$ in thousands, except percentage)
Secondary and rental properties                 141,454              100.0%          81,442                99.6%           63,379              99.9%
Other                                                —                 —                299                 0.4%               92               0.1%
Total listing service revenues                  141,454              100.0%          81,741               100.0%           63,471             100.0%

         Secondary and rental properties business accounted for 100.0%, 99.6% and 99.9% of our listing service revenues in 2017, 2018 and
2019, respectively.

          Leads Generation Services. We provide leads generation services to real estate developers, real estate brokers and, to a lesser extent,
suppliers of home furnishing and improvement-related products and services by connecting our customers with scattered demand for real estate
and home furnishing and improvement-related services. We charge the service fee based on the number of sales leads we delivered during a
certain period of time. We launched our leads generation services in late 2017 and began to recognize revenue from our leads generation services
in 2018. Revenues from leads generation services increased significantly year-over year in 2019, primarily due to (1) our increased efforts to
promote our leads generation services in 2019 to attract potential consumers and secure quality leads for our customers, and (2) an increased
acceptance and popularity of our leads generation services. In 2018 and 2019, revenues from leads generation services represented 8.9% and
19.7% of our revenues, respectively.

         The following table sets forth a breakdown of our leads generation service revenues by our customer category, both in absolute amount
and as a percentage of our total leads generation service revenues, for the period indicated.

                                                                                              Year Ended December 31,
                                                                                 2018                                           2019
                                                                     Amount                   %                   Amount                  %
                                                                                        (US$ in thousands, except percentage)
New home                                                                  15,877                   74.5%                34,651                 80.0%
Secondary properties                                                       2,577                   12.1%                 6,593                 15.2%
Home furnishing and improvement                                            2,849                   13.4%                 2,056                  4.8%
Total leads generation service revenues                                   21,303                  100.0%                43,300                100.0%

          Our new home business primarily consists of sales to residential property developers and their sales agents who are promoting newly
developed properties for sale. Our secondary properties business primarily consists of sales to real estate brokers who are promoting secondary
properties for sale. Our home furnishing and improvement business primarily consists of sales to suppliers of home furnishing and improvement-
related products and services.

         Financial Services. Revenues from financial services decreased 47.1% year-over year in 2019, primarily due to decreased average
balance of loans receivable. Revenues from financial services increased 49.8% year-over year in 2018, primarily due to increased average
balance of loans receivable, partially offset by the presentation on a net basis of value-added tax following the adoption of ASC 606 from
January 1, 2018. In 2017, 2018 and 2019, revenues from financial services represented 3.0%, 7.5% and 4.3% of our revenues, respectively.

          E-commerce Services. Revenues from e-commerce services decreased 81.5% year-over-year in 2019, primarily because (1) we
strategically transformed from a transaction-oriented platform back to a technology-driven open platform, and (2) we suspended our online
sublease services in 2019 due to our business development strategies. Revenues from e-commerce services decreased 82.5% year-over-year in
2018, primarily due to (1) our business transformation from a transaction-oriented platform back to a technology-driven open platform, and
(2) the presentation on a net basis of value-added tax following the adoption of ASC 606 from January 1, 2018. Revenues from e-commerce
services represented 22.2%, 6.4% and 1.3% of our revenues in 2017, 2018 and 2019, respectively.

                                                                       71
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 105 of 521
Table of Contents

          The following table presents our e-commerce service revenues by our customer category, both in absolute amount and as a percentage
of total e-commerce service revenues, for the periods indicated.

                                                                                      Year Ended December 31,
                                                           2017                               2018                               2019
                                                 Amount             %              Amount               %               Amount            %
                                                                                (US$ in thousands, except percentage)
New home                                             36,672             41.8%           8,046               52.3%           1,503              52.8%
Other                                                51,137             58.2%           7,338               47.7%           1,344              47.2%
Total e-commerce service revenues                    87,809            100.0%          15,384              100.0%           2,847             100.0%

         Other product groups accounted for a decreasing portion of our e-commerce services revenues from 2017 to 2018 as we discontinued
our online real estate brokerage services, and the percentage remained relatively stable in 2019 as compared to 2018.

         Value-Added Services. Revenues from value-added services increased 13.7% year-over-year in 2019, primarily due to our improved
customer management and increase in our product price. Revenues from value-added services increased 9.0% year-over-year in 2018, primarily
due to our improved customer management and increase in our product price. In 2017, 2018 and 2019, revenues from value-added services
represented 1.2%, 2.2% and 2.7% of our revenues, respectively.

    Cost of Revenues

         Our cost of revenues consists of staff costs, rental costs incurred in relation to sublease services, server and bandwidth leasing fees,
payments to third-party real estate agents and other direct costs incurred in providing the related services. Our cost of revenues as a percentage of
our revenues was 41.4%, 19.3% and 12.9% in 2017, 2018 and 2019, respectively. Prior to January 1, 2018, cost of revenues also included value-
added taxes.

          Our cost of revenues decreased 39.1% year-over-year in 2019, primarily due to a decline in staff costs from US$12.0 million in 2018 to
US$11.3 million in 2019 as a result of the reduction in staff headcount and the optimization in our cost structure under the technology-driven
open platform model. Our cost of revenues decreased 71.6% year-over-year in 2018, primarily due to (1) a decline in staff costs from US$56.1
million in 2017 to US$12.0 million in 2018 as a result of the reduction in staff headcount of our brokerage team for secondary properties and the
optimization in our cost structure under the technology-driven open platform model, and (2) the decrease in value-added tax as a result of the
adoption of ASC 606 from January 1, 2018.

    Gross Profit and Gross Margin

        As a result of the foregoing, our gross profit decreased 1.1% year-over-year in 2019 and decreased 16.4% year-over-year in 2018. Our
gross margin was 58.6%, 80.7% and 87.1% in 2017, 2018 and 2019, respectively.

    Operating Expenses

         Our operating expenses decreased 8.1% year-over-year in 2019, primarily due to the decrease in bad debt expenses and share-based
compensation expenses. Our operating expenses decreased 11.7% year-over-year in 2018, primarily due to the decrease in advertising expenses,
management staff costs and bad debt expenses. In 2017, 2018 and 2019, our operating expenses represented 54.0%, 78.4% and 78.8% of our
revenues, respectively.

         The following table sets forth our operating expenses, in absolute amount and as a percentage of our total operating expenses, for the
periods indicated.

                                                                                    Year Ended December 31,
                                                         2017                                 2018                               2019
                                              Amount               %               Amount                %              Amount            %
                                                                              (US$ in thousands, except percentage)
Selling expenses                                  83,579                39.2%          59,064               31.4%          73,662              42.6%
General and administrative expenses              129,719                60.8%         129,224               68.6%          99,442              57.4%
Total                                            213,298               100.0%         188,288              100.0%         173,104             100.0%

          Selling Expenses. Our selling expenses increased 24.7% year-over-year in 2019 primarily due to (1) an increase of US$4.5 million in
advertising and promotion expenses, primarily due to our increased efforts to promote our leads generation services in 2019 to attract potential
consumers and secure quality leads for our customers, and our increased efforts to preserve competitiveness for our marketing services given the
increased competition for similar services in China, and (2) an increase of US$3.4 million in staff cost relating to marketing services and leads
generation services. Our selling expenses decreased 29.3% year-over-year in 2018, primarily due to the decrease in selling expenses associated
with our e-commerce services and advertising and promotional expenses.

          General and Administrative Expenses. Our general and administrative expenses decreased 23.0% year-over-year in 2019, primarily due
to the decrease in management staff costs and bad debt expenses. Our general and administrative expenses decreased 0.4% year-over-year in
2018, primarily due to the decrease in bad debt expenses.

                                                                         72
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 106 of 521
Table of Contents

         Other Income. Other income in 2019 consisted of rental income of US$5.2 million, income from litigation of US$0.4 million and loss
from hotel operation of US$1.7 million. Other income in 2018 consisted of rental income of US$2.6 million, income from litigation of US$1.4
million and loss from hotel operation of US$0.7 million.

    Operating Income (Loss) from Continuing Operations and Operating Margin

        As a result of the foregoing, we generated operating income from continuing operations of US$9.8 million and US$24.9 million in 2018
and 2019, respectively. Our operating margin was 4.8%, 4.1% and 11.3% in 2017, 2018 and 2019, respectively.

    Interest Income

          Our interest income, consisting primarily of interest income from cash and cash equivalent, restricted cash as well as fixed rate time
deposits, remained relatively stable at US$10.2 million and US$9.0 million in 2018 and 2019, respectively.

    Interest Expenses

         Our interest expenses consist primarily of interest incurred as a result of our bank borrowings, short-term bond payable and convertible
senior notes. Our interest expenses increased 20.0% year-over-year in 2019, primarily due to additional bank borrowings amounted to US$73.1
million and short-term bond payable amounted to US$102.0 million. Our interest expenses increased 31.1% year-over-year in 2018, primarily
due to additional bank borrowings amounted to US$76.3 million.

    Change in Fair Value of Securities

        Our change in fair value of securities decreased 72.5% from US$167.4 million in 2018 to US$46.1 million in 2019, primarily due to
market volatility.

    Investment Income, Net

         Our investment income, which primarily consisted of dividends from the respective long-term investments in companies including
Color Life, Hopefluent, and World Union totaled US$6.7 million, US$6.8 million and US$2.6 million in 2017, 2018 and 2019, respectively.

    Impairment on Investments

          We had US$2.8 million, nil and nil impairment on investments in 2017, 2018 and 2019, respectively. The impairment resulted from the
deteriorating financial condition of Sindeo, of which company we held 11.03% equity interest, while Sindeo completed its wind-down procedure
in 2017.

    Income Tax (Expenses) Benefit

          Our effective tax rate was 94.7%, 11.8% and 28.9% in 2017, 2018 and 2019, respectively. The effective tax rate of 28.9% in 2019 was
higher than the statutory income tax rate of 25% primarily due to the effect of (1) reversal of previously recorded unrecognized tax benefits,
provision and reversal of related interest and penalty liabilities in the amount of US$20.3 million because of expiration of statutory limitation,
and (2) research and development super deduction of US$3.2 million, partially offset by (1) the effect of international tax rate differences in the
amount of US$8.2 million, (2) non-deductible expenses in the amount of US$6.4 million, and (3) provision of withholding tax of PRC
subsidiaries in the amount of US$4.7 million based on the dividend tax rate applied to the profits generated by these subsidiaries and expected to
be distributed. In 2017, 2018 and 2019, we recorded changes in valuation allowances of US$8.8 million, US$1.3 million and US$1.3 million,
respectively, primarily attributable to operating losses arising from entities operating online real estate brokerage service and not anticipating
sufficient taxable income in foreseeable future.

          The effective tax rate of 11.8% in 2018 was lower than the statutory income tax rate of 25% primarily due to(1) non-deductible
expenses in the amount of US$16.0 million, (2) provision of withholding tax of PRC subsidiaries in the amount of US$11.7 million based on the
dividend tax rate applied to the profits generated by these subsidiaries and expected to be distributed, and (3) the effect of international tax rate
differences in the amount of US$6.9 million, partially offset by (1) reversal of previously recorded unrecognized tax benefits in the amount of
US$8.9 million because of expiration of statutory limitation, (2) the effect of tax holidays or preferential tax rates in the amount of US$3.5
million, and (3) research and development super deduction of US$2.7 million.

          The effective tax rate of 94.7% in 2017 was higher than the statutory income tax rate of 25% primarily due to(1) interest and penalties
on unrecognized tax benefits in the amount of US$9.3 million, (2) changes in valuation allowance in the amount of US$8.8 million, and (3) non-
deductible expenses in the amount of US$7.7 million, partially offset by (1) the effect of tax holidays or preferential tax rates in the amount of
US$9.5 million, and (2) reversal of previously recorded unrecognized tax benefits in the amount of US$4.3 million because of expiration of
statutory limitation.

                                                                         73
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 107 of 521
Table of Contents

B. Liquidity and Capital Resources

          Historically, we have financed our liquidity requirements primarily through cash generated from operations, bank borrowings, short-
term bond, convertible senior notes and equity financings. As of December 31, 2019, we had US$105.3 million in cash and cash equivalents,
US$219.1 million in current portion of restricted cash and US$194.7 million in short-term investments, compared to US$171.2 million,
US$245.5 million and US$16.0 million as of December 31, 2018, respectively. Of our cash and cash equivalents as of December 31, 2019,
US$93.9 million was held inside the PRC and US$11.4 million was held outside of the PRC. See “Item 3.D. Key Information—Risk Factors—
Risks related to doing business in China—We rely primarily on dividends and other distributions on equity paid by our subsidiaries, and any
limitation on the ability of our subsidiaries to make payments to us could have a material adverse effect on our ability to conduct our business as
well as our liquidity” and “Item 3.D. Key Information—Risk Factors—Risks related to doing business in China—Government control of
currency conversion may limit our ability to utilize our revenues effectively” for additional discussion. All of our investments with original
stated maturities of 90 days or less and readily convertible to known amount of cash are classified as cash and cash equivalents. As of
December 31, 2017, 2018 and 2019, we had short-term investments of US$55.8 million, US$16.0 million and US$194.7 million, respectively.

          On October 29, 2019, Soufun Network, one of our PRC subsidiaries, through a consolidated trust, purchased a 364-day RMB-
denominated structured note (“the Structured Note”) issued by Guotai Junan Financial Products Limited (“GTJA”), a financial institution in
Hong Kong, at a total consideration of RMB720.0 million (equivalent to US$102.0 million). The transaction cost related to the issuance of the
Structured Note is US$796,000. In connection with the issuance of the Structured Note, GTJA purchased a 364-day RMB-denominated short-
term bond issued by our company with an aggregate principal amount of RMB720.0 million due 2020 (the “2020 Bonds”) in reliance on
Regulation S under the Securities Act. All the repayments of the principal and interests under the 2020 Bonds received by GTJA are designated
to the settlement of the Structured Note. The transfer of the Structured Note is subject to prior written consent of GTJA.

         As of December 31, 2019, we had U.S. dollar-denominated short-term borrowings of US$194.8 million and RMB denominated short-
term borrowings of US$69.8 million obtained from financial institutions in the United States and the PRC. These bank borrowings are secured
by bank deposits of approximately US$258.8 million, placed with financial institutions in China. The cash deposits pledged for these bank
borrowings could be released after we repay the bank borrowings in full. These pledged deposits are classified as restricted cash on our
consolidated balance sheets. Certain of these bank borrowings included cross default provisions.

         As of December 31, 2019, we had U.S.-dollar denominated long-term bank borrowings of US$63.4 million and RMB denominated
long-term bank borrowings of US$120.8 million obtained from financial institutions in the United States and PRC, respectively.

         These bank borrowings, which totaled US$448.8 million, were incurred to satisfy the operating needs of our company and our offshore
subsidiaries outside of the PRC, including repurchase of convertible notes, property acquisitions, leasehold improvement and construction.

          In December 2013 and January 2014, we sold an aggregate principal amount of US$350.0 million and US$50.0 million, respectively, of
convertible senior notes due 2018 (the “2018 Notes”). The 2018 Notes were offered to qualified institutional buyers pursuant to Rule 144A under
the Securities Act and certain non-U.S. persons in compliance with Regulation S under the Securities Act. The 2018 Notes may be converted,
under certain circumstances, based on the current conversion rate of 50.9709 ADSs per US$1,000 principal amount of 2018 Notes (after the five-
for-one ADS ratio change effected in April 2014 and dividend distributions in August 2014 and March 2015, respectively), which is equivalent
to a conversion price of approximately US$19.62 per ADS. The net proceeds to us from the issuance of the 2018 Notes were US$390.5 million.
We are required to pay cash interest at an annual rate of 2.00% on the 2018 Notes. Interest is payable semiannually in arrears on June 15 and
December 15 of each year, beginning on June 15, 2014. We incurred debt issuance costs of US$9.5 million, which are being amortized to
interest expense to the first put date of the 2018 Notes. On November 15, 2016, our company delivered a notice of repurchase right at the option
of the holder to the holders of the 2018 Notes. Upon completion of the repurchase on December 15, 2016, an aggregate principal amount of
US$394.3 million of the notes was tendered for repurchase, representing approximately 98.6% of the outstanding principal amount of the 2018
Notes prior to such repurchase. The 2018 Notes matured in December 2018, and we repurchased the remaining balance of US$5,700 of the 2018
Notes upon maturity.

          In September and November 2015, we sold an aggregate principal amount of US$100.0 million and US$200.0 million, respectively, of
convertible notes due 2022 (the “2022 Notes,” collective with the 2018 Notes, the “notes”). The 2022 Notes were offered to certain non-U.S.
persons in compliance with Regulation S under the Securities Act. The 2022 Notes may be converted, under certain circumstances, based on the
current conversion rate of 27.9086 Class A ordinary shares per US$1,000 principal amount of the 2022 Notes, which is equivalent to a
conversion price of approximately US$35.83 per Class A ordinary share. The net proceeds to us from the issuance of the 2022 Notes were
US$300.0 million. We are required to pay cash interest at an annual rate of 1.5% on the 2022 Notes. Interest is payable semiannually in arrears
on March 31 and September 30 of each year, beginning on March 31, 2016. We incurred debt issuance costs of US$1.1 million, which are being
amortized to interest expense to the first put date of the 2022 Notes. In October 2018, we repurchased a total of US$50 million of the 2022 Notes,
representing approximately 25% of the outstanding principal amount of the 2022 Notes prior to such repurchase, for a consideration of US$38.9
million, and the difference was recorded in convertible notes as unamortized premium. In October 2019 and December 2019, we repurchased
from certain holders of the 2022 Notes in an aggregate principal amount of US$82.94 million for a total consideration of US$83.12 million. See
“Item 7.B. Major Shareholders and Related Party Transactions—Related Party Transactions—Redemption of convertible notes.” As of the date
of this annual report, an aggregate principal amount of US$167.06 million of the 2022 Notes remained outstanding.

         The notes are senior unsecured obligations and rank (1) senior in right of payment to any of our indebtedness that is expressly
subordinated in right of payment to the relevant notes, (2) equal in right of payment to any of our unsecured indebtedness that is not so
subordinated, (3) effectively junior in right of payment to any of our secured indebtedness to the extent of the value of the assets securing such
indebtedness, and (4) structurally junior to all indebtedness and other liabilities (including trade payables) of our subsidiaries and consolidated
controlled entities.

                                                                         74
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 108 of 521
Table of Contents

          We believe that our working capital is sufficient for our present requirements, taking into consideration the potential impact the
outbreak of COVID-19 may have on our business and operations. We may, however, seek additional cash resources due to changed business
conditions or other future developments, including selling debt securities or additional equity securities or obtaining credit facilities to meet our
cash needs. See “Item 3.D. Key Information—Risks Factors—Risks related to our ADSs, ordinary shares and notes—We may need additional
capital, and the sale of additional ADSs, convertible notes or other equity securities could result in additional dilution to our shareholders, while
the incurrence of debt may impose restrictions on our operations.”

Cash Flows

         The following table sets forth information regarding our cash flows for the periods indicated.

                                                                                                          Year Ended December 31,
                                                                                              2017                  2018                 2019
                                                                                                             (US$ in thousands)
Consolidated statements of cash flows data
Net cash generated from operating activities                                                     126,889                55,005               69,259
Net cash used in investing activities                                                           (284,512)             (106,665)             (57,003)
Net cash generated from (used in) financing activities                                            71,969                34,700              (74,116)
Exchange rate effect on cash, cash equivalents and restricted cash                                29,302               (26,728)             (18,882)
Net decrease in cash, cash equivalents and restricted cash                                       (56,352)              (43,688)             (80,742)
Cash, cash equivalents and restricted cash at beginning of year                                  547,612               491,260              447,572
Cash, cash equivalents and restricted cash at end of year                                        491,260               447,572              366,830

    Net Cash Generated from Operating Activities

         We had net cash generated from operating activities of US$69.3 million in 2019, which was primarily attributable to net loss of
US$10.3 million, adjusted for (1) change in fair value of securities in amount of US$45.3 million, (2) the depreciation and amortization expense
of US$25.2 million, (3) compensation expenses related to investment in CIH of US$13.6 million, and (4) an increase of deferred revenue of
US$12.6 million primarily as a result of an increase in advance from customers, partially offset by an increase of US$19.0 million in accounts
receivable.

          We had net cash generated from operating activities of US$55.0 million in 2018, which was primarily attributable to net loss of
US$114.9 million, adjusted for (1) change in fair value of securities in amount of US$165.9 million, (2) the depreciation and amortization
expense of US$25.9 million, and (3) allowance for doubtful accounts of US$24.6 million, partially offset by (1) a decrease of US$42.9 million in
accrued expenses and other liabilities primarily due to a decrease in the amount payable to sales and marketing agents and payroll payables, and
(2) an increase of US$18.4 million in accounts receivable.

          We had net cash generated from operating activities of US$126.9 million in 2017, which was primarily attributable to (1) our net
income of US$21.7 million during this period, (2) a decrease in loans receivable of US$45.7 million provided to property buyers, real estate
developers and other borrowers primarily as a result of bank loans deposited at relevant banks to secure our loans, and (3) an increase of
deferred revenue of US$30.3 million primarily as a result of an increase in advance from customers, partially offset by (1) a decrease of US$39.3
million in accrued expenses and other liabilities primarily due to a decrease in accrued unrecognized tax benefits, and (2) a decrease in
customers’ refundable fees of US$22.7 million.

    Net Cash Used in Investing Activities

         Our net cash used in investing activities was US$57.0 million in 2019, primarily attributable to (1) acquisition of short-term investment
of US$249.9 million, (2) origination of loans receivable of US$118.8 million, (3) acquisition of long-term investments of US$44.4 million, and
(4) acquisition of property and equipment of US$12.1 million, partially offset by (1) collection of loans receivable of US$181.8 million, (2)
proceeds from short-term investments of US$176.2 million, and (3) proceeds from disposal of equity investments with readily determinable fair
value of US$10.3 million.

          Our net cash used in investing activities was US$106.7 million in 2018, primarily attributable to (1) acquisition of short-term
investment of US$721.7 million, (2) origination of loans receivable of US$134.8 million, (3) acquisition of property and equipment of US$96.1
million, and (4) acquisition of long-term investments of US$84.5 million, partially offset by (1) proceeds from short-term investments of
US$759.7 million, (2) repayment of loans receivable of US$149.5 million, and (3) proceeds from government in connection with the purchase of
land use right of US$14.4 million.

                                                                         75
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 109 of 521
Table of Contents

          Our net cash used in investing activities was US$284.5 million in 2017, primarily attributable to (1) acquisition of short-term
investment of US$383.1 million, (2) origination of loans receivable of US$212.8 million, and (3) deposits for non- current assets of US$55.5
million, partially offset by (1) proceeds from maturity of fixed-rate time deposits of US$373.4 million, and (2) repayment of loans receivable of
US$86.9 million.

    Net Cash Generated from (Used in) Financing Activities

         Our net cash used in financing activities was US$74.1 million in 2019, primarily due to (1) redemption of convertible senior notes in
amount of US$83.1 million, (2) repayment of loans in amount of US$43.7 million, and (3) cash disposed in connection with the separation of
CIH of US$19.9 million, partially offset by proceeds from issuance of long-term loans of US$71.2 million. In addition, we purchased the
Structured Note at a consideration of US$102.8 million in connection with our issuance of the 2020 Bonds with an aggregate principal amount of
US$102.0 million.

          Our net cash generated from financing activities was US$34.7 million in 2018, primarily due to (1) proceeds of US$36.3 million from
short term loans, and (2) proceeds of US$66.8 million from long term loans, partially offset by (1) redemption of convertible senior notes in
amount of US$44.6 million, and (2) repayment of US$26.9 million loans.

       Our net cash generated from financing activities was US$72.0 million in 2017, primarily due to proceeds from long-term loans of
US$111.5 million, partially offset by repayment of loans of US$44.0 million.

Capital Expenditures

          Our capital expenditures were US$100.1 million, US$96.1 million and US$12.1 million in 2017, 2018 and 2019, respectively. There
are also constructions as well as development and renovation needs. We bought more land and properties. We expect our capital expenditures to
increase in the future as our business continues to develop and expand as we make further improvements to our websites and our services.

Inflation

         According to the National Bureau of Statistics of China, the change in the consumer price index in China was 1.6%, 2.1% and 2.9% in
2017, 2018 and 2019, respectively. Recent inflation has not had a material impact on our results of operations. However, we cannot assure you
that we will not be adversely affected by inflation or deflation in China in the future.

C. Research and Development, Patents and Licenses, etc.

          We have a team of experienced engineers who are primarily based at our headquarters in Beijing. We recruit most of our engineers
locally and have established various recruiting and training programs with leading universities in China. We compete aggressively for
engineering talent to help us address challenges such as Chinese language processing, information retrieval and high-performance computing.
See “Item 4. B. Information on the Company—Business Overview—Intellectual Property.”

D. Trend Information

          The COVID-19 has resulted in quarantines, travel restrictions, and temporary closure of facilities in China and many other countries
since early 2020. Consequently, the COVID-19 outbreak may materially adversely affect our business, results of operations and financial
condition for the current fiscal year and beyond, including but not limited to business disturbances, slowdown in revenue growth and delayed
collection of accounts receivables from our customers. Because of the significant uncertainties surrounding the COVID-19 outbreak, the extent
of business disturbances and related financial impact cannot be reasonably estimated at this time. See “Item 3. D. Key Information—Risk
Factors” of this annual report.

          Other than as disclosed in this annual report, we are not aware of any trends, uncertainties, demands, commitments or events for the
year of 2019 that are reasonably likely to have a material adverse effect on our net revenues, income, profitability, liquidity or capital resources,
or that caused the disclosed financial information to be not necessarily indicative of future operating results or financial condition.

E. Off-Balance Sheet Arrangements

           We do not currently have any material outstanding off-balance sheet arrangements or commitments. We have No plans to enter into
transactions involving, or otherwise form relationships with, unconsolidated entities or financial partnerships established for the purpose of
facilitating off-balance sheet arrangements or commitments.

                                                                         76
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 110 of 521
Table of Contents

F. Tabular Disclosure of Contractual Obligations

         The following table sets forth our contractual obligations as of December 31, 2019.

                                                                                            Payment due by period(1)
                                                                                Less than        One to three        Three to five      More than
                                                               Total            one year             years              years           five years
                                                                                              (US$ in thousands)
Convertible senior notes with principal and interest             174,438              2,506            171,932                  —                 —
Operating leases                                                   4,903              2,940              1,963                  —                 —
Capital commitment                                                24,959             12,469             11,764                 363               363
Loan principal and interest expense obligation                   322,597             87,877             67,586              68,674            98,460

(1) Our estimated liability for unrecognized tax benefits is included in other non-current liabilities. As of December 31, 2019, we had accrued
    unrecognized tax benefits and related interest and penalties of US$121.9 million. As we are currently unable to make a reasonably reliable
    estimate of the possible change and the timing of payments in individual years in connection with these tax liabilities, such amounts were not
    included in the contractual obligation table. For borrowings with a floating interest rate amounted to US$70.6 million, the most recent rates
    between 4.10% and 4.29% as of December 31, 2019 were applied.

           Our 2022 Notes will mature in September and November 2022, respectively, unless earlier repurchased or converted into our ADSs
based on the current conversion rate of 27.9086 Class A ordinary shares per US$1,000 principal amount of the 2022 Notes, which is equivalent
to a conversion price of approximately US$35.83 per Class A ordinary share. The conversion rate is subject to certain corporate events. The
interest is payable semiannually in arrears on March 31 and September 30 of each year, beginning on March 31, 2016. As of the date of this
annual report, an aggregate principal amount of US$167.06 million of the 2022 Notes remain outstanding.

         Our loan principal and interest expense obligations relate to our U.S.-dollar denominated bank borrowings of US$85.9 million and
RMB denominated bank borrowings of US$236.7 million obtained from financial institutions in the United States and PRC. US$90.1 million of
bank borrowings are secured by bank deposits of approximately US$36.3 million placed with financial institutions in China. These pledged
deposits are classified as restricted cash on our consolidated balance sheets.

         US$228.7 million of bank borrowings were secured by building and construction in progress as of December 31, 2019.

         Our capital commitments relate primarily to the construction project of a building in Tianjin, respectively. These properties will be used
as our new branch offices.

G. Safe Harbor

         See “Forward-Looking Statements.”

ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES

A. Directors and Executive Officers

         The following table sets forth certain information relating to our directors and executive officers as of the date of this annual report.

Name                                                                     Age                                               Position
Vincent Tianquan Mo                                                        56                         Executive chairman of the board of directors
Jian Liu                                                                   44                         Chief executive officer
Shaohua Zhang                                                              56                         Independent director
Howard Huyue Zhang                                                         49                         Independent director
Hong Qin                                                                   57                         Independent director
Zhizhi Gong                                                                40                         Director
Frank Hua Lei                                                              40                         Chief investment officer
Zijin Li                                                                   35                         Acting chief financial officer and board
                                                                                                      secretary
Zhihong Zhang                                                              50                         Chief operations officer

                                                                           77
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 111 of 521
Table of Contents

         Vincent Tianquan Mo is our founder and has served as our executive chairman of our board of directors since 1999. Mo also serves as
the chairman of the board of directors of China Index Holdings Limited (NASDAQ: CIH) and a director of the board of directors of Hopefluent
Group Holdings Limited (0733.HK). Prior to founding Fang Holdings Limited and China Index Holdings Limited, Mr. Mo served as an
Executive Vice President at Asia Development and Finance Corporation from 1996 to 1998, a General Manager for Asia at Teleres, a venture of
Dow Jones & Co., and AEGON US which provides online commercial real estate information services from 1994 to 1996. Mr. Mo holds a
bachelor’s degree in engineering from South China University of Technology, a master’s degree of science degree in business administration
from Tsinghua University and a master of arts degree and Ph.D candidate in economics from Indianan University. Mr. Mo is the uncle of
Mr. Jianning Dai, who is our general manager for asset management.

         Jian Liu has served as our chief executive officer since January 2019. Mr. Liu joined us in April 2000 and was appointed from our chief
operations officer to our president on July 1, 2016. Mr. Liu was also our first chief information officer. Prior to joining us, Mr. Liu worked at the
information center of Ningbo Economic Committee in Zhejiang Province. Mr. Liu holds a bachelor’s degree in computer science from Ningbo
University.

         Shaohua Zhang has served as an independent director of our company and a member of our audit committee since August 2018.
Mr. Zhang served as an executive director and the general manager of Shun Cheong Holdings Ltd. (currently known as IDG Energy Investment
Limited), a company listed on the Hong Kong Stock Exchange (stock code: 0650), from March 2008 to August 2016. He was an independent
non-executive director of Shun Cheong Holdings Ltd. from September 2006 to March 2008. Mr. Zhang is an entrepreneur with over 20 years of
experience in starting up, developing and managing businesses in various industries. Mr. Zhang founded Beijing Beyondal Electric Co., Ltd. and
has been the managing director since 2003, a company with a good market share in setting up internet data centers in China. He also served as
the general manager of GE Digital Energy (China). Mr. Zhang received a bachelor’s degree in science from China University of Technology in
1985 and a master’s degree in economics (majoring in business administration) from the Capital University of Economics and Business in 1988.

          Howard Huyue Zhang has served as an independent director of our company and a member and the chair of our audit committee since
May 2019. Mr. Zhang has also served as a managing director of real estate investment division of CITIC Private Equity Funds Management
Co., Ltd., a private equity asset management company in China, since March 2018. Mr. Zhang had served as a managing director at Blackstone
Group (HK) Limited, a subsidiary of Blackstone Group L.P. (NYSE: BX), from October 2014 to January 2018. Mr. Zhang was the chief
investment officer at Infrared NF Investment Advisers Limited, a Hong Kong-based private equity real estate fund, from 2008 to
September 2014, and was responsible for acquisitions in the real estate market of China. He had also worked at Citigroup Property Investors, a
principal investment firm based in the United States. Mr. Zhang has extensive real estate investment and asset management experience in the
Greater China area and the United States. Mr. Zhang received a bachelor’s degree from Tsinghua University in architecture and a master’s
degree from Massachusetts Institute of Technology in real estate. He is also a chartered financial analyst.

         Hong Qin has served as an independent director of our company, a member of our audit committee and compensation committee, and a
member and the chair of our nominating and corporate governance committee since November 2019. Ms. Qin has also served as a senior
research fellow at the National Institute of Development and Strategy of Renmin University of China since May 2019. Ms. Qin worked at the
Policy Research Center of the Ministry of Housing and Urban-Rural Development of the PRC from May 1992 to April 2019, where she served in
various positions and was the director from October 2011 to April 2019. Ms. Qin has extensive real estate policy research experience. Ms. Qin
received a bachelor’s degree from Shandong University of Finance and Economics in business economics in 1985 and a master’s degree from
Chinese Academy of Social Sciences in urban economics in 1988.

         Zhizhi Gong has served as a director of our company since May 2016. Ms. Gong is a managing director of the Carlyle Group where she
focuses on Asia private equity investment and buyout opportunities. She joined the Carlyle Group in 2010 and is based in Beijing. Ms. Gong also
serves as chairwoman of the supervisory board of Focus Media Information Technology Co., Ltd., a company listed on the Shenzhen Stock
Exchange. In 2015, Ms. Gong was also a member of the board of directors of Natural Beauty BioTechnology Limited, a company listed on the
Hong Kong Stock Exchange. Prior to joining the Carlyle Group, Ms. Gong was a principal at Apax Partners, where she was a founding member
of the Greater China team. Prior to that, Ms. Gong worked at the investment banking department at China International Capital Corporate
Limited. Ms. Gong received her M.B.A. from Harvard Business School and B.A. in economics from Peking University.

          Frank Hua Lei has served as our chief investment officer since January 2019. Mr. Lei had served as the acting chief financial officer of
our company since September 2016 and as our chief financial officer from November 2016 to January 2019. He joined us in 2009 and has
accumulated extensive experience across multiple functions in our company. Prior to the recent appointments, Mr. Lei had been the managing
director of our company’s investment management division and the deputy chief financial officer in 2015 and 2014, respectively. Mr. Lei holds a
Ph.D. in finance from University of the West of England in the United Kingdom, a master’s degree in banking and finance from Loughborough
University in the United Kingdom and a bachelor’s degree in economics from Beijing Forestry University in China.

          Zijin Li has served as our acting chief financial officer and board secretary since January 2019. Mr. Li joined us in 2018 as a senior
director in charge of reporting and internal control, and then served as our deputy chief financial officer. Prior to joining us, Mr. Li worked for
Aofan International Group in Australia for 10 years in financial management positions and worked for Fenghui Leasing Ltd. in China for 3 years
as its General Manager of Finance Department. Mr. Li holds a master’s degree and a bachelor’s degree from Sydney University of Technology.

                                                                         78
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 112 of 521
Table of Contents

         Zhihong Zhang has served as our chief operations officer since July 2016. Ms. Zhang served as senior vice president of our company
from April 2016 to July 2016 and was in charge of the financial and operation optimization. Prior to that, she served as the financial director, vice
president of the resale group and vice president of the sales department of our company. She holds an MBA degree from China Foreign
Economic and Trade University.

B. Compensation

Compensation of Directors and Executive Officers

         Our executive directors and executive officers receive compensation in the form of salaries, annual bonuses and share options. Our
independent directors receive annual compensation in connection with the performance of their duties. All directors receive reimbursements
from us for expenses necessarily and reasonably incurred by them for providing services to us or in the performance of their duties. We have
entered into service contracts with our executive officers. None of these service contracts provide benefits to our directors and executive officers
upon termination.

          In 2019, we paid aggregate cash compensation of approximately US$14.3 million to our directors and executive officers as a group,
including the US$13.6 million compensation expenses recognized related to our purchase of ordinary shares of CIH. See “Item 7.B. Major
Shareholders and Related Party Transactions—Related Party Transactions—Sale and Purchase Agreement” and Note 5 to our consolidated
financial statements included elsewhere in this annual report for details. Other than the statutory benefits that we are required by the PRC law to
contribute for each employee, including pension insurance, we have not set aside or accrued any amount to provide pension, retirement or other
similar benefits to our directors and executive officers.

Share Options

1999 Stock Incentive Plan

          At a meeting held on September 1, 1999, our board of directors reserved a total of 12.0% of our fully diluted share capital for issuance
upon the exercise of options to be granted to our executive directors, officers and employees or their affiliated entities from time to time. On
September 1, 1999, our shareholders approved the stock-related award incentive plan (the “1999 Stock Incentive Plan”). The number of options
awarded to a person was based on the person’s potential ability to contribute to our success, the person’s position with us and other factors
deemed relevant and necessary by our board of directors. As of April 30, 2020, we had awarded to several of our employees and directors
options to purchase 9,708,100 ordinary shares of our company under the 1999 Stock Incentive Plan. As of April 30, 2020, options to purchase
2,845,170 ordinary shares remained outstanding. Options generally do not vest unless the grantee remains under our employment or in service
with us on the given vesting date. However, the 1999 Stock Incentive Plan provides that in circumstances where there is a change in the control
of our company, if No substitution or assumption is provided by the successor corporation, the outstanding options will automatically vest and
become exercisable for a period of 30 days, after which such options will terminate. The termination date for the options granted is 10 years after
the date of grant.

    a. Standard Stock Options

          From September 1, 1999 to September 30, 2006, we awarded standard stock options exercisable to acquire Class A or Class B ordinary
shares of our company. All standard stock options were granted to employees and directors and vested over the requisite service periods of three
to four years using a graded vesting. The maturity life of the standard stock options was 10 years originally. On April 20, 2010, our board of
directors resolved to extend the maturity life of the standard stock option 10 years to 15 years.

        From 2001 to 2003, we awarded 1,739,500 standard stock options, classified as liability awards, with exercise prices ranging from
HK$1.00 to HK$5.00. In April 2010, we agreed with the grantees to modify the Hong Kong dollar exercise currency to U.S. dollars. The
modified exercise prices of these options range from US$0.13 to US$0.64.

    b. Special Stock Options

          As of April 30, 2020, we had awarded 18,327,800 special stock optionsto purchase 9,163,900 ordinary shares to our employees and
directors, with exercise prices ranging from US$1.99 to US$10.63, since December 31, 2006. Terms for special stock options are the same as
standard stock options, except that two special stock options are exercisable into one Class A ordinary share. These special stock options vest
10.0% after the first year of service, 20% after the second year of service, 40.0% after the third year of service and 30.0% after the fourth year of
service, except for special stock options granted in September 2010, which vest 20.0% after the first year of service, 20.0% after the second year
of service, 30.0% after the third year of service and 30.0% after the fourth year of service. The maturity life of the special stock options is 10
years.

          In December 2018, we extended the expiration date of share options to purchase 252,500 ordinary shares granted in 2008 under the
1999 Stock Incentive Plan to certain employees from December 30, 2018 to December 30, 2028. The replacement awards were fully vested as of
the replacement date. The total incremental share-based compensation of US$0.6 million resulting from the modification is fully recognized
during the year ended December 31, 2018.

                                                                         79
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 113 of 521
Table of Contents

         In 2018, we extended the expiration date of share options to purchase 518,175 ordinary shares granted under the 1999 Stock Incentive
Plan to certain employees for a term of period ranging from two days to nine years. These stock options had expired prior to December 31, 2017.
The awards granted were fully vested as of the extension date. These transactions were accounted for as new grant. The total incremental share-
based compensation of US$2.8 million resulting from such new grant is fully recognized in 2018.

         In April 2019, we extended the expiration date of share options to purchase 119,920 ordinary shares granted under the 1999 Stock
Incentive Plan to certain employees, to July 27, 2019 and March 30, 2020, respectively. These stock options would have been expired between
April 27, 2019 and December 30, 2019 if not modified. These options were fully vested as of the date of the modification and US$0.02 million
incremental compensation cost was recognized for the year ended December 31, 2019 resulting from the modification.

         In June 2019, we extended the expiration date of share options to purchase 119,920 ordinary shares granted under the 1999 Plan to
certain employees to July 27, 2020 and March 30, 2021, respectively. These stock options would have been expired between July 27, 2019 and
March 30, 2020 if not modified. These options were fully vested as of the date of the modification and US$0.01 million of incremental
compensation cost was recognized for the year ended December 31, 2019 resulting from the modification.

         In December 2019, we extended the expiration date of share options to purchase 225,000 ordinary shares granted under the 1999 Plan to
certain employees to December 30, 2029. These stock options would have been expired on December 30, 2019 if not modified. These options
were expected to be vested on November 14, 2020. There was US$0.8 million of incremental compensation cost resulting from the modification,
of which US$0.03 million was recognized for the year ended December 31, 2019.

          Our board of directors may amend, alter, suspend or terminate the 1999 Stock Incentive Plan at any time, provided, however, that our
board of directors must first seek the approval of our shareholders and, if such amendment, alteration, suspension or termination would adversely
affect the rights of an optionee under any option granted prior to that date, the approval of such optionee. Without further action by our board of
directors, our 1999 Stock Incentive Plan has No specified termination date.

2010 Stock Incentive Plan

         We adopted our 2010 stock incentive plan (the “2010 Stock Incentive Plan”) on August 4, 2010. The purpose of our 2010 Stock
Incentive Plan is to recognize and acknowledge the contributions made to our company by eligible participants and to promote the success of our
business. By providing an opportunity to have a personal stake in our company, our 2010 Stock Incentive Plan aims to:

         ·    attract and retain the best available personnel;

         ·    to provide an additional incentive to our employees, directors and consultants; and

         ·    to promote the success of our business.

         As of April 30, 2020, we had awarded options to purchase 8,969,792 of our ordinary shares under the 2010 Stock Incentive Plan, with
an exercise price per share ranging from US$1.99 to US$30.00.

    a. Eligible Participants

         Under the 2010 Stock Incentive Plan, our board of directors or its designated committee may, at its discretion, offer to grant an option
to subscribe for such number of our ordinary shares at an exercise price as our directors may determine to the following parties:

         ·    any full-time or part-time employees, executives or officers of us, our parent or any of our subsidiaries;

         ·    any directors, including non-executive directors and independent non-executive directors, of us, our parent or any of our
              subsidiaries;

         ·    any advisers, consultants and agents to us or any of our subsidiaries; and

         ·    such other persons who, in the sole opinion of our board of directors or its designated committee, has made contributions to the
              business or other development of us.

                                                                        80
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 114 of 521
Table of Contents

    b. Maximum Number of Ordinary Shares

          The maximum number of ordinary shares in respect of which options may be granted (including ordinary shares in respect of which
options, whether exercised or still outstanding, have already been granted) under the 2010 Stock Incentive Plan may not in the aggregate exceed
10.0% of the total number of ordinary shares in issue from time to time, including ordinary shares issuable upon conversion of any preferred
shares in issue from time to time. As of April 30, 2020, there were outstanding options to purchase 2,611,570 of our ordinary shares under the
2010 Stock Incentive Plan, of which options to purchase 2,373,970 ordinary shares were exercisable.

    c. Price of Ordinary Shares

          The determination by our board of directors, or its designated committee, of the exercise price will be by reference to the fair market
value of the ordinary shares, and the exercise price may be the same as, higher, or lower than the fair market value, except for options or awards
which are incentive stock options or subject to Rule 409A of the Internal Revenue Code. If there exists a public market for our ordinary shares,
including our ADSs, the fair market value of our ordinary shares will be (1) the closing price for the last market trading day prior to the time of
the determination (or, if No closing price was reported on that date, on the last trading date on which a closing price was reported) on the stock
exchange determined by our board of directors, or its designated committee, to be the primary market for our ordinary shares or ADSs, or (2) if
the ordinary shares are not traded on any such exchange or national market system, the average of the closing bid and asked prices of an ordinary
shares on the New York Stock Exchange for the day prior to the time of the determination (or, if not such prices were reported on that date, on
the last date on which such prices were reported), in each case, as reported in The Wall Street Journal or such other source as the board of
directors or its designated committee deems reliable. If there is No established market for our ordinary shares, our board of directors, or its
designated committee, will determine the fair market value of our ordinary shares in good faith by reference to the placing price of the latest
private placement of our ordinary shares and the development of our business operations since such latest private placement.

    d. Performance Criteria

          The 2010 Stock Incentive Plan allows our board of directors, or its designated committee, to establish the performance criteria when
granting stock options on the basis of any one of, or combination of, increase in our share price, earnings per share, total shareholder return,
return on equity, return on assets, return on investment, net operating income, cash flow, revenue, economic value-added, personal management
objectives, or other measures of performance selected by our board of directors, or its designated committee. Partial achievement of the specified
criteria may result in a vesting corresponding to the degree of achievement as specified in the award agreement with the relevant optionee.

    e. Time of Exercise of Options

         The time and conditions under which an option may be exercised will be determined by the board of directors, or its designated
committee, under the terms of the 2010 Stock Incentive Plan and as specified in the award agreement with a grantee. Notwithstanding the
foregoing, in the case of any options granted to an officer, director or consultant that may become exercisable, the award agreement governing
such grant may provide that the options may become exercisable, subject to reasonable conditions such as the officer, director or consultant’s
continuous service at any time or during any period established in the award agreement governing such grant.

    f. Administration

         Our board of directors has established a stock option committee, comprised of a single member, Mr. Mo, to administer the 2010 Stock
Incentive Plan with respect to option grants to non-officer/director employees as well as consultants. Our compensation committee has the
authority under the 2010 Stock Incentive Plan to determine stock option grants to our officers and directors.

    g. Termination

        Unless terminated earlier, the 2010 Stock Incentive Plan will continue for a term of 10 years. Our board of directors has the authority to
amend or terminate the 2010 Stock Incentive Plan subject to shareholder approval with respect to certain amendments. However, No such action
may impair the rights of any grantee of any options unless agreed by the grantee.

2015 Stock Incentive Plan

          We adopted our 2015 stock incentive plan (the “2015 Stock Incentive Plan”) on July 3, 2015. The purpose of our 2015 Stock Incentive
Plan is to recognize and acknowledge the contributions made to our company by eligible participants and to promote the success of our business.
By providing an opportunity to have a personal stake in our company, our 2015 Stock Incentive Plan aims to:

         ·    attract and retain the best available personnel;

         ·    to provide an additional incentive to our employees, directors and consultants; and

         ·    to promote the success of our business.

                                                                        81
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 115 of 521
Table of Contents

          In August 2017, we replaced share options to purchase 1,377,730 ordinary shares granted during the years ended December 31, 2015
and 2016 under the 2015 Stock Incentive Plan to 200 employees with (i) 153,036 options to purchase 153,036 ordinary shares and (ii) 1,224,694
restricted shares. The exercise price of 153,036 options was reduced from a range of US$27.2 and US$30.0 per ordinary share to US$18.1 per
ordinary share. The replacement awards were subject to graded vesting over four years from the replacement date, in which 25% of the awards
vest at the end of each of the four years. The total incremental share-based compensation of US$12.5 million resulting from the modification is
recognized ratably over the new requisite service period. The total unamortized share-based compensation of US$7.4 million resulting from the
modification is recognized ratably over the original requisite service period.

         In June 2019, we granted options to certain of our officers and employees under the 2015 Stock Incentive Plan to purchase 1,423,337
ordinary shares at exercise prices of US$5.85 per ordinary share. The options were subject to graded vesting over four years from the grant date,
in which 25% of the awards vest at the end of each of the four years. The options have a contractual term of ten years.

         As of April 30, 2020, we had awarded options to purchase 2,993,537 of our ordinary shares under the 2015 Stock Incentive Plan, with
an exercise price per share ranging from US$1.99 to US$27.2, and granted 1,675,525 restricted shares.

    a. Eligible Participants

         Under our 2015 Stock Incentive Plan, our board of directors or its designated committee may, at its discretion, offer to grant an option
to subscribe for such number of our ordinary shares at an exercise price as our directors may determine to the following parties:

         ·    any full-time or part-time employees, executives or officers of us, our parent or any of our subsidiaries;

         ·    any directors, including non-executive directors and independent non-executive directors, of us, our parent or any of our
              subsidiaries;

         ·    any advisers, consultants and agents to us or any of our subsidiaries; and

         ·    such other persons who, in the sole opinion of our board of directors or its designated committee, has made contributions to the
              business or other development of us.

    b. Maximum Number of Ordinary Shares

         The maximum number of ordinary shares in respect of which options may be granted for each fiscal year during which the 2015 Stock
Incentive Plan is effective may be up to 1.5% of our outstanding ordinary shares as of the last day of the previous fiscal year. As of April 30,
2020, there were outstanding options to purchase 1,737,957 of our ordinary shares under the 2015 Stock Incentive Plan, of which options to
purchase 273,620 ordinary shares were exercisable.

    c. Price of Ordinary Shares

          The determination by our board of directors, or its designated committee, of the exercise price will be by reference to the fair market
value of the ordinary shares, and the exercise price may be the same as, higher, or lower than the fair market value, except for options or awards
which are incentive stock options or subject to Rule 409A of the Internal Revenue Code. If there exists a public market for our ordinary shares,
including our ADSs, the fair market value of our ordinary shares will be (1) the closing price for the last market trading day prior to the time of
the determination (or, if No closing price was reported on that date, on the last trading date on which a closing price was reported) on the stock
exchange determined by our board of directors, or its designated committee, to be the primary market for our ordinary shares or the New York
Stock Exchange, whichever is applicable, or (2) if the Ordinary Shares are not traded on any such exchange or national market system, the
average of the closing bid and asked prices of an ordinary share on the New York Stock Exchange for the day prior to the time of the
determination (or, if No such prices were reported on that date, on the last date on which such prices were reported), in each case, as reported in
The Wall Street Journal or such other source as the board of directors or its designated committee deems reliable. If there is No established
market for our ordinary shares, our board of directors, or its designated committee, will determine the fair market value of our ordinary shares in
good faith by reference to the placing price of the latest private placement of our ordinary shares and the development of our business operations
since such latest private placement.

                                                                        82
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 116 of 521
Table of Contents

    d. Performance Criteria

          The 2015 Stock Incentive Plan allows our board of directors, or its designated committee, to establish the performance criteria when
granting stock options on the basis of any one of, or combination of, increase in our share price, earnings per share, total shareholder return,
return on equity, return on assets, return on investment, net operating income, cash flow, revenue, economic value-added, personal management
objectives, or other measures of performance selected by our board of directors, or its designated committee. Partial achievement of the specified
criteria may result in a vesting corresponding to the degree of achievement as specified in the award agreement with the relevant optionee.

    e. Time of Exercise of Options

         The time and conditions under which an option may be exercised will be determined by the board of directors, or its designated
committee, under the terms of the 2015 Stock Incentive Plan and as specified in the award agreement with a grantee. Notwithstanding the
foregoing, in the case of any options granted to an officer, director or consultant that may become exercisable, the award agreement governing
such grant may provide that the options may become exercisable, subject to reasonable conditions such as the officer, director or consultant’s
continuous service at any time or during any period established in the award agreement governing such grant.

    f. Dissolution, Liquidation or Change in Control

         In the event of the proposed dissolution or liquidation of our company, our board of directors, or its designated committee, will notify
the grantee as soon as practicable prior to the effective date of such proposed transaction. Any options will terminate immediately prior to the
consummation of such proposed action. In the event of a change in control or a merger of our company, each option may be assumed or an
equivalent stock option or right may be substituted by the successor corporation. In the event that No such substitution or assumption occurs, the
outstanding options will automatically vest and become exercisable for a limited period of time as determined by our board of directors, or its
designated committee, and such options will terminate upon the expiration of such period.

    g. Termination

         Unless terminated earlier, the 2015 Stock Incentive Plan will continue for a term of five years. Our board of directors has the authority
to amend or terminate the 2015 Stock Incentive Plan subject to shareholder approval with respect to certain amendments. However, No such
action may impair the rights of any grantee of any options unless agreed by the grantee.

         In connection with separation of CIH from us and in order to make our equity awards holders whole against the adverse changes in the
awards’ value following the separation, CIH issued the equivalent number of CIH’s equity awards to the holders of our equity awards to make
them whole under the separation. Such CIH’s equity awards have a nominal exercise price and may be exercisable if and to the extent that the
corresponding equity awards of our company are exercised. There was US$0.8 million incremental compensation cost resulting from the
modification, of which US$0.6 million were recognized for the year ended December 31, 2019.

          In November 2019, we reduced the exercise prices of share options to purchase 5,991,867 ordinary shares from the original exercise
price ranging from US$5.0 to US$30.0 per share to the new exercise price of $1.99 per share, which were granted to certain of our employees
under the 1999 Stock Incentive Plan, 2010 Stock Incentive Plan and 2015 Stock Incentive Plan during the years from 2006 to 2019. In addition
to the adjustment of exercise price, we also adjusted the vesting schedules for certain share options. See Note 18 to our consolidated financial
statements included elsewhere in this annual report for details. There was US$9.1 million of incremental compensation cost resulting from the
modification, of which US$1.1 million were recognized for the year ended December 31, 2019.

         The following table summarizes, as of the date of this annual report, the outstanding options and restricted shares that we granted to our
current directors and executive officers:

                                                                        83
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 117 of 521
Table of Contents

Share options

                                          Number of Class   Number of Class
                                            A ordinary        B ordinary
                                            shares to be      shares to be
                                            issued upon       issued upon       Exercise price
                                             exercise of       exercise of      per ordinary
Name                                           options           options         share (US$)          Date of grant          Date of expiration
Media Partner / Mr. Mo(1)
                                                 112,500                —                1.99     December 30, 2018        December 30, 2026
                                                 112,500                —                1.99     December 30, 2018        December 30, 2027
                                                 112,500                —                1.99     December 31, 2008        December 30, 2028
                                                 112,500                —                1.99     December 31, 2009        December 30, 2029
                                                 500,000                —                1.99     September 17, 2010       September 16, 2030
                                                  75,000                —                1.99       August 15, 2012          August 14, 2022
                                                  50,000                —                1.99      December 1, 2016         December 1, 2026
                                                 144,169                —                1.99        June 7, 2019             June 6, 2029
Next Decade / Mr. Mo(1)                               —          1,754,500               1.99     September 30, 2006       September 29, 2021
                                                 112,500                —                1.99     December 30, 2018        December 30, 2026
                                                 112,500                —                1.99     December 30, 2018        December 30, 2027
                                                 112,500                —                1.99     December 31, 2008        December 30, 2028
                                                 112,500                —                1.99     December 31, 2009        December 30, 2029
                                                 500,000                —                1.99     September 17, 2010       September 16, 2030
                                                  75,000                —                1.99       August 15, 2012          August 14, 2022
                                                  50,000                —                1.99      December 1, 2016         December 1, 2026
                                                 144,168                —                1.99        June 7, 2019             June 6, 2029
Qian Zhao(2)                                           *                —               30.00       March 31, 2015           March 31, 2025
                                                       *                —                27.2      February 25, 2016        February 24, 2026
Sam Hanhui Sun(3)                                      *                —               30.00       March 31, 2015           March 31, 2025
                                                       *                —                27.2      February 25, 2016        February 24, 2026
Jian Liu                                               *                —                1.99     September 17, 2010       September 16, 2025
                                                       *                —                1.99       August 15, 2012          August 14, 2022
                                                       *                —                1.99      December 1, 2016         December 1, 2026
                                                       *                —                1.99        June 7, 2019             June 6, 2029
Frank Hua Lei                                          *                —                1.99     September 17, 2010       September 16, 2020
                                                       *                —                1.99        July 26, 2012            July 25, 2022
                                                       *                —                1.99      December 1, 2016         December 1, 2026
                                                       *                —                1.99        June 7, 2019             June 6, 2029
Zhihong Zhang                                          *                —                1.99     September 17, 2010       September 16, 2025
                                                       *                —                1.99        July 26, 2012            July 25, 2022
                                                       *                —                1.99      December 1, 2016         December 1, 2026
                                                       *                —                1.99        June 7, 2019             June 6, 2029
Zijin Li                                               *                —                1.99        June 7, 2019             June 6, 2029


*      Upon exercise of all options granted, would beneficially own less than 1.0% of our outstanding ordinary shares.
(1)    Represents options granted to Mr. Mo in his capacity as our executive chairman. Pursuant to resolutions passed by our board of
       directors on August 4, 2010, our board of directors resolved that such options be assigned and allocated to Media Partner and Next
       Decade.
(2)    Mr. Qian Zhao resigned from our board of directors, effective from November 18, 2019.
(3)    Mr. Sam Hanhui Sun resigned from our board of directors, effective from May 22, 2019.

                                                                       84
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 118 of 521
Table of Contents

Restricted shares

                                                                           Number of Class A
                                                                            ordinary shares
                                                                             represented by
Name                                                                        restricted shares           Date of grant           Date of expiration
Media Partner / Mr. Mo(1)                                                                    *        August 29, 2017           August 28, 2027
Next Decade / Mr. Mo(1)                                                                      *        August 29, 2017           August 28, 2027
Jian Liu                                                                                     *        August 29, 2017           August 28, 2027
Frank Hua Lei                                                                                *        August 29, 2017           August 28, 2027
Zhihong Zhang                                                                                *        August 29, 2017           August 28, 2027
Total                                                                                  260,090


* Aggregate number of shares represented by all grants of restricted shares to the person accounts for less than 1.0% of our total outstanding
shares on an as converted basis or voting power.

(1) Represents restricted shares granted to Mr. Mo in his capacity as our executive chairman.

C. Board Practices

Board of Directors

           Our board of directors currently consists of five members. A director is not required to hold any shares in our company by way of
qualification. A director may vote with respect to any contract or transaction in which he or she is materially interested provided the nature of the
interest is disclosed prior to its consideration and any vote on such contract or transaction. Our board of directors may exercise all the powers of
the Company to borrow money, mortgage its business, property and uncalled capital, and issue debentures or other securities whenever money is
borrowed or as security for any obligation of the company or of any third party. None of our non-executive directors has a service contract with
us that provides for benefits upon termination of employment.

                                                                         85
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 119 of 521
Table of Contents

        Mr. Sam Hanhui Sun resigned from our board of directors, effective from May 22, 2019, replaced with Mr. Howard Huyue Zhang, who
was appointed as an independent director of our board and a member and the chair of the audit committee of our board, effective from the same
date.

         Mr. Qian Zhao resigned from our board of directors, effective from November 18, 2019, replaced with Ms. Hong Qin, who was
appointed as an independent director of our board, a member of the audit committee, a member of the compensation committee, and a member
and the chair of the nominating and corporate governance committee of our board, effective from the same date.

Duties of Directors

           Under Cayman Islands law, our directors have a duty of loyalty to act honestly in good faith with a view to our best interests. Our
directors also have a duty to exercise the care, diligence and skills that a reasonably prudent person would exercise in comparable circumstances.
In fulfilling their duty of care to us, our directors must ensure compliance with our fifth amended and restated memorandum and articles of
association. We have, in certain circumstances, the right to seek damages against our directors if a duty owed by our directors is breached.

          Our board of directors has overall responsibility for managing our operations. The functions and powers of our board of directors
include, among others:

         ·    convening shareholders’ meetings and reporting its work to shareholders at such meetings;

         ·    implementing shareholders’ resolutions;

         ·    determining our business plans and investment proposals;

         ·    formulating our profit distribution plans and loss recovery plans;

         ·    determining our debt and finance policies and proposals for the increase or decrease in our registered capital and the issuance of
              debentures;

         ·    formulating our major acquisition and disposition plans, and plans for merger, division or dissolution;

         ·    proposing amendments to our fifth amended and restated memorandum and articles of association; and

         ·    exercising any other powers conferred by the shareholders’ meetings or under our fifth amended and restated memorandum and
              articles of association.

Board Committees

         Audit Committee. Our audit committee consists of Howard Huyue Zhang, who chairs our audit committee, Hong Qin and Shaohua
Zhang. Our board of directors has determined that all of our audit committee members are “independent directors” within the meaning of
Section 303A of the New York Stock Exchange Listed Company Manual and meet the criteria for independence set forth in Section 10A of the
Exchange Act. In addition, our board of directors has determined that Howard Huyue Zhang is qualified as an audit committee financial expert
within the meaning of the SEC rules and regulations.

         Our audit committee is responsible for, among other things:

         ·    Appointing, retaining, terminating, overseeing and determining compensation of the independent auditor. The independent auditor
              shall report directly to the Committee. The Committee has the sole authority to approve the hiring and discharging of the
              independent auditors, all engagement fees and terms thereof and, to the extent permissible under applicable regulatory guidelines,
              all non-audit engagements of the independent auditors.

         ·    Reviewing the scope and results of the annual audit with the independent auditor.

         ·    Reviewing and discussing, with the internal auditors or the person(s) in the financial department acting as internal auditor(s), the
              overall scope and plans for their audits and determine whether the internal audit function has the appropriate resources and
              expertise.

         ·    Reviewing and discussing with management and the independent auditors, the adequacy and effectiveness of our disclosure
              controls, internal accounting and financial controls, the quality of the financial and accounting personnel, and any relevant
              recommendations.

                                                                        86
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 120 of 521
Table of Contents

         ·   Discussing our guidelines and policies with respect to risk assessment and risk management, reviewing contingent liabilities and
             risks that may be material to us, and reviewing major legislative, regulatory and accounting developments which could materially
             impact our contingent liabilities and risks.

         ·   Reviewing and discussing with management and the independent auditors the annual audited financial statements and unaudited
             quarterly financial statements and proposed filings with the SEC, including reviewing our specific disclosures under
             “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and among others, discussing the
             following matter with the independent accountants: (1) the quality as well as acceptability of the accounting principles applied in
             the financial statements, (2) new or changed regulatory or accounting policies (including an analysis of the effect of alternative
             GAAP methods); off-balance sheet structures; significant estimates, judgments, uncertainties or unusual transactions; and
             accounting policies relating to significant financial statement items, and (3) financial statement presentations.

         ·   Reviewing the reports prepared by management and by our independent auditors, assessing the adequacy and effectiveness of our
             internal controls and procedures, prior to the inclusion of such reports in our periodic filings as required under SEC rules. The
             Committee reviews disclosures regarding our internal controls that are required to be included in SEC reports.

         ·   Reviewing on a regular basis management’s assessment (and the basis therefore) of the adequacy and effectiveness of our system
             of disclosure controls and procedures, including by meeting periodically with our management, independent auditors and legal
             counsel to review their assessment of such disclosure controls and procedures and to review, before its release, the disclosure
             regarding such system of disclosure controls and procedures required under SEC rules to be contained in our periodic filings.

         ·   Recommending to our board of directors whether the audited financial statements are satisfactory to be included in our annual or
             other reports to the SEC.

         ·   At least annually, reviewing any management letters or internal control reports prepared by the independent auditors or our
             internal auditors and responses to prior management letters, and reviewing with the independent auditors our internal quality
             control and financial controls, including the budget, staffing and responsibilities of our financial and accounting staff.

         ·   Reviewing and discussing our earnings press releases, as well as financial information and earnings guidance provided to analysts
             and rating agencies, including the type and presentation of information to be included in earnings press releases.

         ·   Periodically meeting in separate sessions with management, with internal auditors (or other personnel responsible for the internal
             audit function) and with independent auditors.

         ·   Reviewing with the independent auditor any audit problems or difficulties the independent auditor encountered in the course of
             audit work (e.g., restrictions on the scope of the independent auditor’s activities or access to requested information and any
             significant disagreements with management) and the management’s response. The audit committee shall also be responsible for
             the resolution of disagreements between management and the independent auditors regarding financial reporting.

         ·   Setting clear hiring policies for employees or former employees of the independent auditors.

         ·   Reviewing and approving or prohibiting all proposed related-party transactions in accordance with our related party transaction
             policy and procedures.

         ·   Monitoring compliance with and reviewing, and approving or prohibiting, actual and potential conflicts with our code of business
             conduct and ethics, including reviewing the adequacy and effectiveness of our procedures to ensure proper compliance.

         ·   Establishing procedures for (1) the receipt, retention and treatment of complaints received by us regarding accounting, internal
             accounting controls, or auditing matters, and (2) the confidential, anonymous submission by employees of concerns regarding
             questionable accounting or auditing matters. Review periodically with management and our internal accounting department these
             procedures and any significant complaints received.

         ·   Pre-approving all audit services and permissible non-audit services by the independent auditors, as set forth in Section 10A of the
             Exchange Act and the rules and regulations promulgated thereunder by the SEC. The audit committee may establish pre-approval
             policies and procedures, as permitted by Section 10A of the Exchange Act and the rules and regulations promulgated thereunder
             by the SEC, for the engagement of independent auditors to render services to us, including but not limited to policies that would
             allow the delegation of pre-approval authority to one or more members of the audit committee, provided that any pre-approvals
             delegated to one or more members of the audit committee are reported to the audit committee at its next scheduled meeting.

                                                                      87
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 121 of 521
Table of Contents

         ·   Evaluating at least annually, the independent auditors’ qualifications, performance and independence, which evaluation shall
             include a review and evaluation of the lead partner of the independent auditor and consideration whether there should be a rotation
             of the lead partner or independent auditing firm, and take appropriate action to oversee the independence of the independent
             auditors.

         ·   At least annually, obtaining and reviewing a report by the independent auditors describing: (1) the audit firm’s internal quality-
             control procedures, (2) any material issues raised by the most recent internal quality-control review, or peer review, of the audit
             firm, or by any inquiry or investigation by governmental or professional authorities, within the preceding five years, respecting one
             or more independent audits carried out by the audit firm, and any steps taken to deal with any such issues, (3) all relationships
             between the independent auditors and us to enable the audit committee to assess the auditors’ independence, and (4) any other
             matters required to be included in a letter from the independent auditors pursuant to applicable requirements of the Public
             Company Accounting Oversight Board regarding independent auditor’s communications with the audit committee concerning
             independence.

         ·   Reviewing and reassessing, at least annually, the audit committee’s performance and the adequacy of its charter and report its
             conclusion and any recommendations to our board of directors.

         ·   Reporting regularly to the full board of directors.

         ·   Investigating matters came to its attention at the company’s expenses.

          Nominating and Corporate Governance Committee. We have established a nominating and corporate governance committee, which is
responsible for identifying individuals qualified to become directors and recommends director nominees to be approved by our board of
directors. The members of our nominating and corporate governance committee include Hong Qin, who chairs our nominating and corporate
governance committee, and Mr. Mo, our executive chairman.

        Compensation Committee. Our compensation committee consists of Mr. Mo, who chairs our compensation committee, and Hong Qin.

        Our compensation committee is responsible for:

         ·   Establishing our general compensation philosophy, and, in consultation with senior management, overseeing the development and
             implementation of compensation programs.

         ·   At least annually, reviewing and evaluating and, if necessary, revising our compensation plans, policies and programs adopted by
             the management.

         ·   At least annually, reviewing and approving corporate goals and objectives relevant to compensation of the CEO and evaluate the
             CEO’s performance in light of those goals and objectives.

         ·   At least annually, either as a committee or together with the other independent directors (as directed by our board of directors),
             determining and approving, based on the evaluation described above, all compensation arrangements with the CEO including,
             without limitation: (1) the annual base salary level, (2) the annual incentive opportunity level, (3) the long-term incentive
             opportunity level, (4) employment agreements, severance arrangements and change-in-control agreements/provisions, in each case
             as, when and if appropriate, and (5) any special or supplemental benefits. In determining the long-term incentive component of the
             CEO’s compensation, the compensation committee shall consider our performance and relative stockholder return, the value of
             similar incentive awards to chief executive officers at comparable companies, and the awards given to the CEO in past years. The
             compensation committee may choose to discuss the CEO’s compensation with the board of directors.

         ·   Reviewing and approving, or making recommendations to our board of directors with respect to our non-CEO executive officer
             compensation, incentive-compensation plans and equity-based plans. The compensation committee shall attempt to ensure that our
             compensation scheme is effective in retaining and attracting key employees, implements business strategies and objectives for
             enhanced shareholder value, and is administered in a fair and equitable manner consistent with our compensation philosophy. The
             compensation committee shall also seek the input of the Chief Executive Officer with respect to the performance evaluation and
             compensation of executives other than the Chief Executive Officer.

                                                                      88
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 122 of 521
Table of Contents

        ·    Periodically reviewing the compensation of our directors and approving changes or making recommendations to our board of
             directors with respect thereto.

        ·    Evaluating periodically the internal equity and external competitiveness of compensation of the CEO, the other executive officers,
             and key management personnel and initiating actions or recommending changes to our board of directors, as appropriate.

        ·    Advising on the setting of compensation for officers whose compensation is not subject to the approval of the compensation
             committee.

        ·    Managing and reviewing annually and approving any long-term incentive compensation or equity or stock option plans, programs
             or similar arrangements, annual bonuses, employee pension and welfare benefit plans. With respect to each plan the compensation
             committee shall have responsibility for:

             ·      setting performance targets under all annual bonus and long-term incentive compensation plans as appropriate;

             ·      certifying that any and all performance targets used for any performance-based equity compensation plans have been met
                    before payment of any executive bonus or compensation;

             ·      approving all amendments to, and terminations of, all compensation plans and any awards under such plans or any inducement
                    grant of options made to a person not previously an employee or director;

             ·      granting any awards under any performance-based annual bonus, long-term incentive compensation and equity compensation
                    plans to executive officers or current employees with the potential to become the CEO or an executive officer, including stock
                    options and other equity rights (e.g., restricted stock or stock purchase rights);

             ·      approving which executive officers are entitled to awards under our stock option plan(s);

             ·      repurchasing securities from terminated employees; and

             ·      conducting an annual review of all compensation plans, including reviewing each plan’s administrative costs, reviewing
                    current plan features relative to any proposed new features, and assessing the performance of each plan’s internal and external
                    administrators if any duties have been delegated.

        ·    Reviewing and approving officer and director indemnification and insurance matters.

        ·    Reviewing and approving any employee loan in an amount equal to or greater than US$250,000 unless such transaction is subject
             to the approval of the audit committee as a related-party transaction.

        ·    Reviewing and considering on an annual basis whether the compensation policies and practices for all employees are reasonably
             likely to have a material adverse effect on us in accordance with SEC rules.

        ·    Providing the compensation committee reports on executive compensation to our board of directors.

        ·    Receiving, reviewing and conferring with the audit committee with respect to any concerns raised by any parties directly or
             indirectly to the compensation committee and take action in response to such concerns as may be deemed appropriate by the
             compensation committee.

        ·    Reviewing and approving the annual report on executive compensation for inclusion in our annual report on Form 20-F filed with
             the SEC.

        ·    Administering, interpreting and taking all other actions necessary or appropriate as granted to the compensation committee under
             our executive compensation and other plans.

        ·    Directing any officer or employee or request any employee of our advisors, consultants or counsel or such other individual as it
             may deem appropriate to attend a compensation committee meeting or meet with any compensation committee members.

        ·    Reviewing the compensation committee’s charter on an annual basis and recommend changes, as appropriate, to our board of
             directors.

                                                                         89
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 123 of 521
Table of Contents

           ·   Evaluating the performance of the compensation committee on an annual basis. In conducting such self-evaluation, the
               compensation committee shall evaluate whether its charter appropriately addresses the matters that are or should be within its
               scope and shall recommend such changes as it deems necessary or appropriate to the board for consideration. The compensation
               committee shall address all matters that it considers relevant to its performance, including at least, the adequacy, appropriateness
               and quality of the information and recommendations presented by it to the board of directors, the manner in which they were
               discussed or debated, and whether the number and length of meetings of the compensation committee were adequate for it to
               complete its work in a thorough and thoughtful manner.

          Our board of directors has established a stock option committee, comprised of a single member, Mr. Mo, to administer the 2010 Stock
Incentive Plan with respect to option grants to our non-officer/director employees as well as consultants. Our compensation committee is
responsible for administering the 2010 Stock Incentive Plan and the 2015 Stock Incentive Plan with respect to option grants to our executive
officers and directors.

           No director or officer may be directly involved in decisions regarding his or her own compensation.

         Pursuant to the subscription agreement by and among our company, Safari Group Holdings Limited, Safari Group CB Holdings
Limited, and Safari Parent Limited, dated September 17, 2015, Safari Parent Limited, an affiliate of the Carlyle Group, is entitled to nominate
one director to our board of directors so long as the Carlyle Group beneficially owns at least 1.0% of our total outstanding share capital
calculated on a fully diluted basis.

Terms of Directors and Executive Officers

          Each of our directors holds office until a successor has been duly elected and qualified unless the director was appointed by our board
of directors, in which case such director holds office until the following annual meeting of shareholders, at which time such director is eligible
for reelection. Officers are elected by and serve at the discretion of our board of directors.

D. Employees

        We had 5,795, 4,367 and 3,359 employees as of December 31, 2017, 2018 and 2019, respectively. The following table sets forth the
number of our employees categorized by function as of December 31, 2019:

Function                                                                                                                               Number
Editorial and production                                                                                                                        523
Sales and marketing                                                                                                                           2,364
Management and general administrative                                                                                                           217
Technical and research                                                                                                                          255
Total                                                                                                                                         3,359

         We began to downsize our workforce in the fourth quarter of 2016 to transform our online real estate brokerage business to a model of a
mix of franchisees and self-owned agencies.

        Our employees receive a base salary and are eligible for performance-based bonuses. We have granted share options to certain of our
employees. For more information, see “Item 6.B. Directors, Senior Management and Employees—Compensation—Share Options.”

        As required by PRC regulations, we participate in various employee benefit plans that are organized by municipal and provincial
governments, including housing, pension, medical and unemployment benefit plans. We make monthly payments to these plans for each of our
employees based on the employee’s compensation.

         We believe we maintain a good working relationship with our employees and we have not experienced any significant labor disputes.
We believe this is primarily attributable to our well-established reputation and brand name within the PRC real estate industry, our strong
corporate culture, as well as the positive career development opportunities we provide to our employees. Our employees have not entered into
any collective bargaining agreements, and No labor union has been established by our employees.

E. Share Ownership

           The following table sets forth information concerning the beneficial ownership of our ordinary shares as of April 30, 2020 by:

           ·   each of our directors and executive officers; and
           ·   each person known to us to beneficially own more than 5.0% of our ordinary shares.

                                                                          90
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 124 of 521
Table of Contents

         The calculation and information provided in the table below is based on our records, information filed with the SEC and information
provided to us, except where otherwise noted. The information is based upon in the table below is based upon the fact that there are 89,740,177
ordinary shares, consisting of 65,403,527 Class A ordinary shares and 24,336,650 Class B ordinary shares issued and outstanding as of April 30,
2020.

         Beneficial ownership is determined in accordance with the rules and regulations of the SEC. In computing the number of shares
beneficially owned by a person and the percentage ownership of that person, we have included shares that the person has the right to acquire
within 60 days, including through the exercise of any option, warrant, or other right or the conversion of any other security. These shares,
however, are not included in the computation of the percentage ownership of any other person.

                                                                                                                                   Percentage of
                                                                                                                                     Aggregate
                                                                               Ordinary shares beneficially owned                     Voting
                                                           Class A No.            Percent           Class B No.     Percent           Power(1)
Principal Shareholders:
Mr. Vincent Tianquan Mo and his affiliated
   entities (2)                                               5,446,806                   8.2%       21,586,290            88.7%             71.7%
Digital Link Investments Limited(3)                                   *                     *         2,750,360            11.3%              9.0%
General Atlantic Singapore Fund Pte. Ltd.(4)                 11,106,442                  17.0%               —               —                3.6%
Safari Group Holdings Limited(5)                              3,418,803                   5.2%               —               —                1.1%
IDG and its affiliated entities(6)                            8,534,277                  13.0%               —               —                2.8%
FIL Limited(7)                                                1,686,447                   2.6%               —               —                0.5%
Fosun International Limited(8)                                3,286,208                   5.0%               —               —                1.1%
Directors and Executive Officers:
Mr. Vincent Tianquan Mo(2)                                    5,446,806                    8.2%      21,586,290            88.7%             71.7%
Qian Zhao                                                             *                      *               —               —                  *
Sam Hanhui Sun                                                        *                      *               —               —                  *
Howard Huyue Zhang                                                   —                     —                 —               —                 —
Hong Qin                                                             —                     —                 —               —                 —
Jian Liu                                                              *                      *               —               —                  *
Zijin Li                                                              *                      *               —               —                  *
Zhihong Zhang                                                         *                      *               —               —                  *
Frank Hua Lei                                                         *                      *               —               —                  *
Zhizhi Gong                                                           *                      *               —               —                  *
All directors and executive officers as a group               5,603,943                    8.6%      21,586,290            88.7%             71.7%


* Less than 1.0% of total outstanding voting securities on an as converted basis.
** Except where otherwise disclosed in the footnotes below, the business address of our directors and executive officers is Tower A, No. 20
   Guogongzhuang Middle Street, Fengtai District, Beijing 100070, People’s Republic of China.

(1) For each person and group included in this column, percentage of total voting power represents dividing the voting power beneficially owned
    by such person or group by the voting power of all of our Class A and Class B ordinary shares as a single class. In respect of all matters upon
    which the ordinary shares are entitled to vote, each Class A ordinary share is entitled to one vote, and each Class B ordinary share is entitled
    to ten votes, voting together as one class. Each Class B ordinary share is convertible into one Class A ordinary share at any time by the holder
    thereof. Class A ordinary shares are not convertible into Class B ordinary share unless approved by our board of directors.
(2) Represents ordinary shares held by Media Partner, Next Decade, Ateefa Limited, Deanhale Limited, Karistone Limited, and Open Land
    Holdings Limited, including (1) 510,994 Class A ordinary shares represented by ADSs and 11,355,645 Class B ordinary shares held by
    Media Partner; (2) 1,138,132 Class A ordinary shares, including 14,177 Class A ordinary shares represented by ADSs, and 10,230,645
    Class B ordinary shares held by Next Decade; (3) 957,265 Class A ordinary shares owned by Ateefa Limited as a shareholder of Safari
    Group Holdings Limited; (4) 1,472,298 Class A ordinary shares held by Deanhale Limited; (5) 926,461 Class A ordinary shares held by
    Karistone Limited, a British Virgin Islands company; and (6) 441,656 Class A ordinary shares represented by ADSs held by Open Land
    Holdings Limited, a Hong Kong company. All of the shares of Media Partner and Next Decade, each a British Virgin Islands company, are
    held in irrevocable discretionary family trusts established by Mr. Mo. The address of Media Partner is P.O. Box 957, Offshore Incorporations
    Centre, Road Town, Tortola, British Virgin Islands. Mr. Mo acts as a protector of these family trusts, and Deutsche Bank International Trust
    Co. (Cayman) Limited and Credit Suisse Trust Limited act as the trustee of these trusts, respectively. The address of Mr. Vincent Tianquan
    Mo and his affiliated entities is c/o Tower A, No. 20 Guogongzhuang Middle Street, Fengtai District, Beijing, People’s Republic of China.
(3) Includes 387,561 Class A ordinary shares and 2,750,360 Class B ordinary shares. The address of Digital Link Investments Limited, a British
    Virgin Islands company, is Apt 3B, Taggart Tower, 109 Repulse Bay Road, Hong Kong. Shan Li (our director until May 2017 when he
    resigned) is the sole shareholder of Digital Link Investments Limited.

                                                                          91
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 125 of 521
Table of Contents

(4) Represents Class A ordinary shares (as represented by 11,106,442 ADSs) beneficially owned by General Atlantic Singapore Fund Pte. Ltd. as
    reported in a Schedule 13D/A filed by it and its affiliates on December 10, 2019. General Atlantic Singapore Fund Pte. Ltd. is a Singapore
    company and its principal address is Asia Square Tower 1, 8 Marina View, #41-04, Singapore 018960.
(5) Represents 3,418,803 Class A ordinary shares beneficially owned by Safari Group Holdings Limited. Safari Group Holdings Limited is
    owned as to 72.0% by Safari Parent Limited, a Cayman Islands company, and as to 28.0% by Ateefa Limited, a British Virgin Islands
    company. Safari Parent Limited is affiliated with the Carlyle Group. Mr. Mo is the sole shareholder of Ateefa Limited. The address of Safari
    Group Holdings Limited is the offices of Intertrust Corporate Services (Cayman) Limited, 190 Elgin Avenue, George Town, Grand Cayman
    KY1-9005, Cayman Islands.
(6) Represents Class A ordinary shares beneficially owned by IDG and its affiliates as reported in a Schedule 13D/A filed by it and its affiliates
    on December 2, 2019, including 8,534,277 Class A ordinary shares held by IDG-Accel China Capital L.P., IDG-Accel China Capital
    Investors L.P., IDG Alternative Global Limited, Chuang Xi Capital Holdings Limited, Quartz Fortune Limited, IDG Ultimate Global
    Limited, Velda Power Limited and Clever Sight Limited, including 1,955,277 Class A ordinary shares issuable pursuant to convertible notes
    beneficially owned by IDG and its affiliated entities. IDG-Accel China Capital L.P. and IDG-Accel China Capital Investors L.P. have the
    same ultimate general partner, IDG-Accel China Capital GP Associates Ltd., of which Quan Zhou and Chi Sing Ho are directors. Chi Sing
    Ho is also a director of IDG Alternative Global Limited, Chuang Xi Capital Holdings Limited, Quartz Fortune Limited, IDG Ultimate
    Global Limited, Velda Power Limited and Clever Sight Limited.
(7) Represents Class A ordinary shares (as represented by 1,686,447 ADSs) beneficially owned by FIL Limited and its affiliates as reported in a
    Schedule 13G/A filed by it on February 7, 2020. The address of FIL Limited is Pembroke Hall, 42 Crow Lane, Hamilton, Bermuda, HM19.
(8) Represents Class A ordinary shares (as represented by 3,286,208 ADSs) beneficially owned by Fosun International Limited and its affiliates
    as reported in a Schedule 13G/A filed by it on February 14, 2020. The address of Fosun International Limited is Room 808, ICBC Tower, 3
    Garden Road, Central, Hong Kong.

         JPMorgan Chase Bank, N.A., the depositary of our ADSs, has advised us that as of April 30, 2020, of the 89,740,177 issued and
outstanding ordinary shares, including both Class A ordinary shares and Class B ordinary shares, approximately 88.7% of our outstanding
Class A ordinary shares, were in the form of ADSs. None of our outstanding Class B ordinary shares was held by any record holder with an
address in the United States.

          Our ordinary shares are divided into Class A ordinary shares and Class B ordinary shares. Holders of Class A ordinary shares are
entitled to one vote per share, while holders of Class B ordinary shares are entitled to 10 votes per share. We intend to maintain the dual-class
ordinary share structure. Each Class B ordinary share is convertible into one Class A ordinary share at any time by its holder and Class A
ordinary shares are not convertible into Class B ordinary shares under any circumstances. Upon transfer of any Class B ordinary share by its
holder to any person or entity that is not a majority-owned and majority-controlled subsidiary of certain of our shareholders as set forth in our
amended and restated articles of association, such Class B ordinary share will be automatically and immediately converted into a Class A
ordinary share.

         On March 18, 2014, we announced the change of the ratio of our American Depositary Receipts representing Class A ordinary shares
from one ADS for one Class A ordinary share to five ADSs for one Class A ordinary share. The record date for the ratio change was March 28,
2014. For our ADS holders, this ratio change had the same effect as a five-for-one ADS split. There was No change to our Class A ordinary
shares or Class B ordinary shares. The effect of the ratio change on the ADS trading price on New York Stock Exchange occurred on April 7,
2014.

          On June 25, 2019, we announced the change of the ratio of our American Depositary Receipts representing Class A ordinary shares
from five ADSs for one Class A ordinary shares to one ADS for one Class A ordinary share. For our ADS holders, this ratio change had the same
effect as a one-for-five reverse ADS split. There was No change to our Class A ordinary shares or Class B ordinary shares. The effect of the ratio
change on the ADS trading price on New York Stock Exchange occurred on July 8, 2019.

          Subject to any contractual restrictions and applicable law, we and our subsidiaries, affiliates or significant shareholders may from time
to time, in their sole discretion, purchase, repay, redeem or retire any of our outstanding debt or equity securities (including any publicly issued
debt or equity securities), in privately negotiated or open market transactions, by tender offer or otherwise.

ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS

A. Major Shareholders

         See “Item 6.E. Directors, Senior Management and Employees—Share Ownership.”

                                                                         92
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 126 of 521
Table of Contents

B. Related Party Transactions

Structure Contracts

          PRC laws and regulations restrict and impose conditions on foreign investment in certain industries in China. We used to operate under
a tighter regulatory regime which was restrictive of foreign investment in Internet content distribution and advertising businesses and adopted a
series of Structure Contracts with our consolidated controlled entities (excluding their subsidiaries) and their nominee shareholders to operate
our businesses. Under the current regulatory regime, Internet content distribution is permitted to operators with less than 50.0% foreign
investment and advertising is permitted to all qualified operators. We may consider further optimizing our corporate structure in light of the
evolving regulatory environment.

          In anticipation of our originally proposed acquisition of a controlling stake in Wanli and the sale of a portion of our equity interest in
our subsidiaries to Wanli (which was terminated in February 2017), in December 2015, we underwent an internal restructuring, whereby we
terminated all of our previous structure contracts and caused Beijing Zhong Zhi Shi Zheng and Jia Tian Xia Network, our then wholly-owned
PRC subsidiaries, to enter into the 2016 Structure Contracts with our consolidated controlled entities, with terms and conditions substantially
similar to those of our previous structure contracts. Under the 2016 Structure Contracts, the equity interests of our consolidated controlled
entities were held by our nominee shareholders, i.e., Vincent Tianquan Mo, executive chairman of our board of directors, Richard Jiangong Dai,
our director (until February 2016 when Mr. Jiangong Dai resigned) and former chief executive officer, and certain wholly-owned subsidiaries of
theirs, and we exercised effective control over our consolidated controlled entities through Beijing Zhong Zhi Shi Zheng and Jia Tian Xia
Network.

          Among the 2016 Structure Contracts, Beijing Zhong Zhi Shi Zheng entered into a series of contractual arrangements with Shanghai
China Index Investment Consulting Co., Ltd., Beijing Yi Ran Ju Ke Technology Development Co., Ltd., Beijing SouFun Technology
Development Co., Ltd., Beijing Century Jiatianxia Technology Development Co., Ltd., Shanghai Century Jiatianxia Internet Technology
Development Co., Ltd. and their nominee shareholders. In anticipation of the separation and distribution in relation to CIH, which is the parent
company of Beijing Zhong Zhi Shi Zheng, we terminated the foregoing contractual arrangements between our group and these entities on
May 15, 2018, and subsequently caused Beijing TuoShi, our wholly-owned PRC subsidiary, to enter into a new series of contractual
arrangements with these consolidated controlled entities in 2018, with terms and conditions substantially similar to the 2016 Structure Contracts.
In 2019, we entered into a supplemental agreement with Beijing TuoShi, Beijing Technology, Mr. Mo, Mr. Jiangong Dai and Mr. Jianning Dai
to transfer all the rights, obligations and responsibilities of Mr. Jiangong Dai under certain Structure Contracts to Mr. Jianning Dai.

         For a detailed description of the regulatory environment that necessitates the adoption of our corporate structure, see “Item 4.B.
Information on the Company—Business Overview—Regulation.” For a detailed description of the risks associated with our corporate structure,
see “Item 3.D. Key Information—Risk Factors—Risks related to our corporate structure.”

         The Structure Contracts enable us to:

         ·    receive substantially all of the economic benefits from our consolidated controlled entities in consideration of the services provided
              by our subsidiaries;

         ·    exercise effective control over our consolidated controlled entities; and

         ·    hold an exclusive option to purchase all or part of the equity interests in our consolidated controlled entities when and to the extent
              permitted by PRC laws.

         We did not separately enter into any Structure Contracts with the subsidiaries of the consolidated controlled entities with which we
entered into the Structure Contracts. The following is a summary of the material terms under our Structure Contracts among our wholly-owned
PRC subsidiaries, our consolidated controlled entities and the nominee shareholders of these consolidated controlled entities.

Exclusive Technical Consultancy and Services Agreements

          Under the exclusive technical consultancy and service agreements, our wholly-owned PRC subsidiary has the exclusive right to provide
our consolidated controlled entities with relevant technical services relating to their business, such as information technology system operations
and maintenance services, or technology supporting services for their advertising products. In exchange for these services, each of the
consolidated controlled entities has agreed to make monthly payments to the service provider for such services. The original term of each
agreement is 10 years, and our wholly-owned PRC subsidiary can unilaterally extend the term of the exclusive technical consultancy and
services agreements and such request will be unconditionally agreed to by the consolidated controlled entities.

Equity Pledge Agreements

          In order to secure the payment obligations of the consolidated controlled entities under the exclusive technical consultancy and services
agreements, except as disclosed below, the nominee shareholders have pledged to our wholly-owned PRC subsidiary their entire equity interests
in the consolidated controlled entities. Under these agreements, the nominee shareholders may not transfer the pledged equity interest without
the prior written consent of our wholly-owned PRC subsidiary. Our wholly-owned PRC subsidiary also has the right to collect dividends of the
consolidated controlled entities from their nominee shareholders. These agreements will remain valid for 10 years and can be extended at the sole
discretion of our wholly-owned PRC subsidiary.

                                                                         93
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 127 of 521
Table of Contents

Operating Agreements

          Under the operating agreements, our wholly-owned PRC subsidiary has undertaken to enter into guarantee contracts with third parties,
as required by third parties, to guarantee the performance of the consolidated controlled entities under their business contracts with third parties.
In return, the consolidated controlled entities are required to pledge their accounts receivable and mortgage all of their assets as counter-security
to our wholly-owned PRC subsidiary. Each of the consolidated controlled entities and the nominee shareholders has agreed not to enter into any
transaction that would substantially affect the assets, rights, obligations or operations of the consolidated controlled entities without the prior
written consent of our wholly-owned PRC subsidiary. The original term of each agreement is 10 years. These agreements can be extended prior
to expiration with written confirmation from our wholly-owned PRC subsidiary, or can be terminated by our wholly-owned PRC subsidiary,
upon 30 days’ advance notice.

Shareholders’ Proxy Agreements

          Under the shareholders’ proxy agreements, the nominee shareholders agreed to irrevocably entrust our wholly-owned PRC subsidiary
to exercise their rights as the registered shareholders of the consolidated controlled entities to attend shareholders’ meetings and cast votes. Our
wholly-owned PRC subsidiary may assign part or all of these proxy rights to its designated employees, and will be indemnified for any loss
under these agreements. These agreements will also be binding upon successors of the parties or transferees of the parties’ equity interests. These
agreements will remain in effect until terminated upon written consent by all the parties to the agreements or by their successors.

Loan Agreements

          Under the loan agreements and the related transfer agreements, the nominee shareholders received loans from us to make contributions
to the registered capital of the consolidated controlled entities between 2004 and 2015, and agreed to repay the loans, upon request, by
transferring their entire equity interests in the consolidated controlled entities to our wholly-owned PRC subsidiary or its respective designees,
when permitted by applicable PRC laws, rules and regulations.

Exclusive Call Option Agreements

          Under the exclusive call option agreements, our wholly-owned PRC subsidiary or any third party designated by it has the right to
acquire from the nominee shareholders of the consolidated controlled entities their entire equity interests in such consolidated controlled entities
when permitted by applicable PRC laws, rules and regulations. The proceeds from the exercise of the call option will be applied to repay the
loans under the loan agreements described above. These agreements each has an original term of 10 years and may be extended for another 10
years at our sole discretion.

Telstra Private Placement

          In connection with the private placement by Telstra International in September 2010, on August 13, 2010, we entered into an investor’s
rights agreement with General Atlantic, Apax, Next Decade, Media Partner and Digital Link and a registration rights agreement with General
Atlantic and Apax. We terminated these agreements on September 23, 2015.

2015 Registration Rights Agreements

          On September 24, 2015, we entered into a registration rights agreement with Safari and Safari CB, under which each of Safari and
Safari CB has demand registration rights pursuant to which we will be required to effect the registration of all or a portion of its Class A ordinary
shares (issuable pursuant to the 2022 Notes in the case of Safari CB), provided that the aggregate price of registrable securities to be sold to the
public is expected to equal or exceed US$20.0 million.

          On November 4, 2015, we entered into a registration rights agreement with IDG Alternative and China Merchants Bank Co., Ltd.
Tianjin Pilot Free Trade Zone Branch (“CMB”), under which we are required to file a registration statement on Form F-3 within 45 days after
the closing of the private placement transactions in November 2015, in order to effect the registration of all or a portion of the Class A ordinary
shares held by IDG Alternative or CMB in the case it enforces its security interest on the Class A ordinary shares held by IDG Alternative. In
addition, promptly after the offering and sale of any of their Class A ordinary shares, we will be required to file a prospectus to be used for such
offering and sale in accordance with the Securities Act.

         On November 9, 2015, we and Karistone Limited entered into a registration rights agreement with each of IDG-Accel, IDG-Accel
Investors, Winning Star Global Limited, Rainbow Zone Enterprise Inc., Chuang Xi Capital Holdings Limited and Wealth Harvest Global
Limited, respectively, under which we are required to file a registration statement on Form F-3 within 45 days after the closing of the private
placement transactions in November 2015, in order to effect the registration of all or a portion of Class A ordinary shares held by each of
Karistone Limited, IDG-Accel, IDG-Accel Investors, Winning Star Global Limited, Rainbow Zone Enterprise Inc., Chuang Xi Capital Holdings
Limited and Wealth Harvest Global Limited (collectively, the “Right Holders”). In addition, promptly after the offering and sale of any of their
Class A ordinary shares, we will be required to file a prospectus to be used for such offering and sale in accordance with the Securities Act. Each
of the Right Holders also has the right to request that its Class A ordinary shares be included in any registration of our Class A ordinary shares,
other than registrations on Form F-4 or S-8 or in compensation or acquisition-related registrations. In addition, the underwriters may, for
marketing reasons, cut back all or a part of the shares that any of the Right Holders has requested to be registered in any incidental registration
and we will have the right to terminate any registration we initiated prior to its effectiveness regardless of any request for inclusion by any of the
Right Holders.

                                                                         94
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 128 of 521
Table of Contents

Separation and Distribution Related Agreements in connection with the Separation of CIH

          On May 24, 2019, we entered into with CIH a separation and distribution agreement and related ancillary agreements, including
intellectual property right license agreement, business cooperation agreement, data service agreement, software license agreement and lease
framework agreement in connection with the separation and distribution to provide a framework for our relationship with CIH after the
separation and distribution. These agreements provide for the allocation between us and CIH of business, assets, employees, liabilities and
obligations (including investments, property and employee benefits and tax-related assets and liabilities) attributable to periods prior to, at and
after our separation and distribution and govern certain relationships between us and CIH after the separation and distribution. The summaries of
each of the aforementioned agreements are listed as below.

         Separation and Distribution Agreement

          We have entered into a separation and distribution agreement with CIH, which sets forth our agreements with CIH regarding the
principal transactions necessary to separate CIH from us. It also sets forth other agreements that govern certain aspects of our relationship with
CIH after the completion of the separation and distribution.

          Delineation of business. According to the separation and distribution agreement, CIH has the exclusive right to operate the spun-off
business comprising certain portions of our listing and value-added services, and we have the exclusive right to operate the retained business. In
particular, the spun-off business comprises (1) certain information and analytics services, initially operated as part of our value-added services,
and (2) certain marketplace services, initially operated as part of our listing services. Following the separation and distribution, CIH will
strategically focus on serving the commercial property sector in China to capture the enormous market opportunity from its rapid development,
while we retain our business operating a real estate Internet portal focusing primarily on serving the residential property sector.

           Transfer of assets and assumption of liabilities. The separation and distribution agreement identifies assets to be transferred, liabilities
to be assumed and contracts to be assigned to CIH as part of the separation of Fang into two independent companies, and describes when and
how these transfers, assumptions and assignments will occur. In particular, the separation and distribution agreement provides that, subject to the
terms and conditions contained in the agreement: (1) we assigned to CIH all of the assets and liabilities of us related to the spun-off business; and
(2) all of the assets and liabilities (including whether accrued, contingent or otherwise) other than the foregoing are retained or assumed by us,
including but not limited to the tax liability that may be borne by us in the event that the separation and distribution were considered as not tax-
free by competent taxation authorities, and the potential liability associated with the assets retained in us after the separation and distribution.

          Except as expressly set forth in the separation and distribution agreement or any ancillary agreement, neither we nor CIH will make any
representation or warranty as to the assets, business or liabilities transferred or assumed as part of the separation, as to any approvals or
notifications required in connection with the transfers, as to the value of or the freedom from any security interests of any of the assets
transferred, as to the absence or presence of any defenses or right of setoff or freedom from counterclaim with respect to any claim or other asset
of either us or CIH, or as to the legal sufficiency of any assignment, document or instrument delivered to convey title to any asset or thing of
value to be transferred in connection with the separation. All assets will be transferred on an “as is,” “where is” basis and the respective
transferees would bear the economic and legal risks that any conveyance would prove to be insufficient to vest in the transferee good and
marketable title, free and clear of all security interests, that any necessary consents or governmental approval are not obtained or that any
requirements of laws, agreements, security interests, or judgments are not complied with.

          To the extent that any transfers contemplated by the separation and distribution agreement have not been consummated on or prior to
the date of the separation, the parties will agree to cooperate to affect such transfers as promptly as practicable following the date of the
separation. In addition, each of the parties will agree to cooperate with each other and use reasonable best efforts to take or to cause to be taken
all actions, and to do, or to cause to be done, all things reasonably necessary under applicable law or contractual obligations to consummate and
make effective the transactions contemplated by the separation and distribution agreement and the ancillary agreements.

                                                                          95
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 129 of 521
Table of Contents

          The distribution. The separation and distribution agreement also governs the rights and obligations of the parties regarding the
distribution. On the distribution date, we will cause CIH’s share registrar and depositary to distribute to our equity holders that hold our ordinary
shares or ADSs as of the record date all of CIH’s issued and outstanding ordinary shares (including those represented by ADSs) prior to the
separation and distribution. No fractional ordinary shares will be distributed in the distribution. Our ADSs holders will receive cash in lieu of any
fractional ADSs. The separation and distribution agreement provides that the distribution is subject to satisfaction (or waiver by us) of certain
conditions. We will have the sole and absolute discretion to determine the terms of, and whether to proceed with, the distribution.

         Settlement of accounts between us and CIH. The separation and distribution agreement provides that all inter-company receivables and
payables as to which there were No third parties and that are between us or our subsidiaries or consolidated affiliated entities, on the one hand,
and CIH or its subsidiaries and VIE, on the other hand, other than accounts related to the agreements to be entered into in connection with the
separation and distribution and post-separation agreements between CIH and us and other than any accrued liabilities incurred in connection with
providing the services that will be memorialized by certain ancillary agreements, in each case existing as of or immediately prior to the
completion of the separation and distribution, would be settled, capitalized, cancelled, assigned or assumed by us or one or more of our
subsidiaries.

          Releases. Except as otherwise provided in the separation and distribution agreement or any ancillary agreement, each party will release
and forever discharge the other party from all liabilities existing or arising from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur or any conditions existing or alleged to have existed on or before the separation and distribution. The releases
will not extend to obligations or liabilities under any agreements between the parties that remain in effect following the separation, including the
separation and distribution agreement or any ancillary agreement.

          Claims and indemnification. In general, each party to the separation and distribution agreement will assume or retain liability for all
pending, threatened and unasserted legal matters related to its own business or its assumed or retained liabilities and will indemnify the other
party for any liability to the extent arising out of or resulting from such assumed or retained legal matters.

         Intellectual property. Following the distribution, we will continue to own Fang.com and other intellectual property rights associated
with such brands and will license to CIH certain intellectual property rights for the operation of its business.

         Employee Matters. We and CIH have agreed to allocate liabilities and responsibilities relating to certain employee benefit matters,
including the issuance of share options by CIH to reflect the share options granted under our equity compensation programs.

          Tax Matters. We and CIH have agreed that after to separation, all tax liabilities (1) resulting or arising from the contribution of the
spun-off business to CIH, the distribution of CIH’s ordinary shares and the other separation transactions, (2) in the event that the separation and
distribution is considered as not tax-free by competent taxation authorities or (3) otherwise attributable to us or relating to the retained business,
will be borne by us. Neither we nor CIH will indemnify our equity holders against any tax liability if the distribution, together with certain
related transactions, does not qualify as tax-free for U.S. federal income tax or PRC tax purposes. As a result, CIH is generally expected to be
liable only for tax liabilities attributable to, or incurred with respect to, the spun-off business or otherwise attributable to CIH after the
distribution date.

          Legal matters. Except as otherwise set forth in the separation and distribution agreement, CIH will assume the liability for, and control
of, all pending and threatened legal matters related to the spun-off business or assumed liabilities and CIH will indemnify us for any liability
arising out of or resulting from such assumed legal matters. Each party to a claim will agree to cooperate in defending any claims against the
other party for events that took place prior to, on or after the date of separation. We will retain liability for pending and threatened legal matters
related to the retained business.

           Further assurances. In addition to the actions specifically provided for in the separation and distribution agreement, except as otherwise
set forth therein or in any ancillary agreement, both we and Fang will agree to use reasonable best efforts, prior to, on and after the distribution
date, to take, or cause to be taken, all actions, and to do, or cause to be done, all things necessary, proper or advisable under applicable laws,
regulations and agreements to consummate and make effective the transactions contemplated by the separation and distribution agreement and
the ancillary agreements.

         Business Cooperation Agreement

          CIH and we have entered into a business cooperation agreement in respect of CIH’s cooperation on certain commercial property-related
business, particularly CIH’s listing services, operated through our website, Fang.com, after the separation and distribution. The initial term of
this agreement is 10 years commencing from the signing date and may be terminated by mutual written agreement between CIH and us.

                                                                          96
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 130 of 521
Table of Contents

          Business Cooperation. CIH has the exclusive right to operate all the commercial property-related business, such as the online listing of
commercial properties and lands as well as the advertising and marketing services provided through our commercial property-related web pages,
for which we are responsible for operating and maintaining at CIH’s expenses, which includes IT system upgrade, servers maintenance and
software upgrade. We have the exclusive right to operate all the residential property-related business, except for those provided by CIH to clients
relating to residential property-related business, including the information and analytics services as well as promotion services. CIH historically
cooperated with us to operate CIH’s commercial property-related business through our web pages and are in the process of migrating such
business to CIH’s own website, 3fang.com and 3fang mobile application.

          Intellectual Property Cooperation. We agree to authorize CIH to use for free certain of our trademarks, copyrights, patents and other
intellectual properties in connection with the operation of CIH’s commercial property-related business.

          Revenue and Expenses Allocation. Originally under the business cooperation agreement, during the term of our cooperation, we have
the right to receive (1) 100% of the revenue generated by residential property-related business on our residential property-related web pages,
(2) 85% of the revenue generated by commercial property-related business on our residential property-related web pages, and (3) 15% of the
revenue generated by residential property-related business on our commercial property-related web pages. CIH has the right to receive (1) 100%
of the revenue generated by commercial property-related business on our commercial property-related web pages, for which CIH will bear the
cost for operating and maintaining the related web pages and servers, (2) 85% of the revenue generated by residential property-related business
on our commercial property-related web pages, and (3) 15% of the revenue generated by commercial property-related business on our residential
property-related web pages. We and CIH have agreed to terminate, effective from January 1, 2020, such revenue allocation arrangement, and as
a result, we will have the right to receive 100% of the revenue generated by business on our residential real estate channel, whereas CIH will
have the right to receive 100% of the revenue generated by business on CIH’s commercial real estate channel.

         Data License Agreement

          We have entered into a data license agreement with CIH, pursuant to which, we agree to license the right of using certain data to CIH for
development of CIH’s business, and CIH agrees to provide certain data to us, including property appraisal and transaction data. Each of CIH and
us will not pay any royalty fees. The term of the data license agreement is 10 years commencing from the signing date and may be terminated by
mutual agreement between CIH and us.

         Software License Agreement

         We have entered into a software license agreement with CIH, pursuant to which, we agree to license the right of using certain of our
software, at annual royalty fee of RMB500,000 (US$71,821), subject to adjustment. The term of the software license agreement is 10 years
commencing from the signing date and may be terminated by mutual agreement between CIH and us.

         Intellectual Property License Agreement

          In connection with the separation, we have entered into an intellectual property license agreement with CIH, pursuant to which CIH was
granted a non-exclusive and royalty-free right to use certain of our intellectual properties in connection with the operation of CIH’s business. The
intellectual property license agreement is valid for a term of 10 years commencing from the signing date and may be terminated by mutual
written agreement between CIH and us.

         Lease Framework Agreement

           We and CIH have entered into a lease framework agreement, pursuant to which we agree to lease properties owned by us or our
affiliates to CIH at market price. The lessors and lessees have entered into detailed lease agreements in accordance with this framework
agreement based on CIH’s actual demands. The initial term of this agreement is 10 years commencing from the signing date and may be
terminated by mutual written agreement between CIH and us. As of December 31, 2019, we have prepaid rental fees from CIH in the amount of
US$1,426.

Sale and Purchase Agreement

          On December 24, 2019, we entered into an agreement with Next Decade and Media Partner, pursuant to which we agreed to buy and the
Next Decade and Media Partner agreed to sell, in the future 12 months, at a fixed price of US$5.99 per share, up to 15 million shares of CIH,
most of which will be Class B ordinary shares of CIH. According to the agreement, we have the rights to decide how many shares to purchase,
when to purchase, and whether it be one transaction or multiple transactions, and we will not seek to have a control stake of CIH through this
transaction, unless separately approved by both audit committees and boards of us and CIH. On December 27, 2019, we exercised a portion of
the call options and acquired 5 million Class B ordinary shares of CIH from Next Decade and Media Partner. As of December 31, 2019, the fair
value of the call option for the remaining 10 million ordinary shares of CIH was US$1,384. Total unrealized gain of US$1,149 was recorded in
change in fair value of securities for the year ended December 31, 2019. For more details, see Note 5 to our consolidated financial statements
included elselvhere in this annual report.

                                                                        97
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 131 of 521
Table of Contents

Redemption of convertible notes

          In 2019, pursuant to note repurchase agreements, we repurchased (1) from Safari Group CB Holdings Limited of the 2022 Notes in the
principal amount of US$28.0 million to redeem the portion held by Mr. Mo through Ateefa Limited’s shareholding in Safari Group CB Holdings
Limited, and (2) from IDG Alternative Global Limited of the 2022 Notes in the principal amount of US$54.94 million to redeem the portion held
by Mr. Mo through Deanhale Limited’s shareholding in IDG Alternative Global Limited. Each of Ateefa Limited and Deanhale Limited is a
British Virgin Islands company wholly-owned by Mr. Mo. See “Item 5. B. Operating and Financial Review and Prospects—Liquidity and
Capital Resources.” For more details, see Note 14 to our consolidated financial statements included elsewhere in this annual report.

Other Related Party Transactions

         We had relationships with the following related parties in 2017, 2018 and 2019:

Name of Related Party                                                                                Relationship with Fang
Vincent Tianquan Mo                                                          Executive chairman of the board of directors and controlling
                                                                             shareholder of our company
Richard Jiangong Dai                                                         Former director and former chief executive officer of our company
Beihai Silver Beach 1 Hotel and Property Management Company, Ltd.            A company under the control of Vincent Tianquan Mo
  (“Beihai Silver Beach”)
Che Tian Xia Company Ltd. (“Che Tian Xia”)                                   A company under the control of Vincent Tianquan Mo
CIH and its subsidiaries                                                     A company under the control of Vincent Tianquan Mo and our
                                                                             company can exercise significant influence over
Wanli                                                                        Equity method investment
Media Partner                                                                A company under the control of Vincent Tianquan Mo
Next Decade                                                                  A company under the control of Vincent Tianquan Mo
Shanghai Yuyue Electronic Technology Development Co., Ltd                    A company under the control of Vincent Tianquan Mo
  (“Shanghai Yuyue”)
Wall Street Global Training Center, Inc. (“Training Center”)                 A company under the control of Vincent Tianquan Mo

        In 2011, we entered into an agreement with Training Center to lease to it office space of approximately 220 square feet in a building
owned by us located in New York City, free of charge. The estimated fair value of the free office space was insignificant for each of the years
ended December 31, 2017, 2018 and 2019.

         In February 2012, we entered into an agreement with Mr. Mo, our executive chairman, to lease a building owned by him for a 10-year
period from March 1, 2012. The deemed rental expense of US$0.2 million, US$0.2 million and US$0.2 million for 2017, 2018 and 2019,
respectively, and the corresponding shareholder contribution were included in our consolidated financial statements.

          In April 2013, we entered into an agreement with Beihai Silver Beach, pursuant to which Beihai Silver Beach was engaged to manage
the hotel and office leasing operations owned by the BaoAn Entities for 10 years. The management fees incurred for the years ended
December 31, 2017, 2018 and 2019 were US$0.5 million, US$0.5 million and US$0.7 million, respectively.

         In April 2013, we entered into an agreement with Che Tian Xia to use its domain name for seven years free of charge.

          We entered into certain agreements with CIH regarding listing services for commercial properties, office building leases, IT services
and software licenses. During period from the completion of the separation of CIH from us to December 31, 2019, we made certain cash
collections and cash payments on behalf of CIH and vice versa. In November 2019, we entered into an agreement with CIH, according to which,
net balances between CIH, its subsidiaries and variable interest entity, on the one hand, and our company, our subsidiaries and consolidated
affiliated entities, on the other hand, are to be settled on a quarterly basis. Accordingly, the amounts due to CIH were US$0.3 million, after
offsetting amounts due from CIH of US$9.3 million.

           In June 2019 and September 2019, we entered into a series of disposal agreement with Shanghai Yuyue to transfer our shareholding in
42 subsidiaries which used to provide marketing, listing, leads generating services and ecommerce business to Shanghai Yuyue. Revenues
generated by these entities were US$8.7 million for the year ended December 31, 2018 and US$1.5 million before the disposal in 2019. Upon
the disposal, Shanghai Yuyue assumes net liabilities of these entities at carrying amount. Accordingly, there was No disposal gain or loss as a
result of the transaction. For the year ended December 31, 2019, noncash net liability distributed to Shanghai Yuyue in connection with the
disposal was US$8.8 million.

         In 2019, we entered into an agreement with Wanli and its affiliate to purchase data and services for a total consideration of US$0.3
million. We prepaid US$0.3 million to Wanli in 2019.

         As of December 31, 2017, 2018 and 2019, we had US$0.2 million, nil and US$0.6 million, respectively, due from our related parties,
and had nil, US$19,000 and US$9.2 million, respectively, due to our related parties.

         For more details of our related party transactions in 2019, see Note 19 to our consolidated financial statements included elsewhere in
this annual report.

                                                                        98
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 132 of 521
Table of Contents

Stock Incentive Plans

         See “Item 6.B. Directors, Senior Management and Employees—Compensation—Share Options.”

C. Interests of Experts and Counsels

         Not applicable.

ITEM 8. FINANCIAL INFORMATION

A. Consolidated Statements and Other Financial Information

         We have appended consolidated financial statements filed as part of this annual report.

Legal Proceedings

         See “Item 4.B. Information on the Company—Business Overview—Legal Proceedings.”

Dividend Policy

          Our board of directors has the discretion over whether to pay dividends on our ordinary shares. In addition, our shareholders may
declare dividends but No dividends shall be declared in excess of the amount recommended by our board of directors. If our board of directors
decides to pay dividends on our ordinary shares, the form, frequency and amount will be based upon our future operations and earnings, capital
requirements and surplus, general financial condition, shareholders’ interests, contractual restrictions and such other factors as our board of
directors may deem relevant. For a description of our corporate structure and its potential impact upon our ability to pay dividends, see “Item
3.D. Key Information—Risk Factors—Risks related to doing business in China—We rely primarily on dividends and other distributions on
equity paid by our subsidiaries, and any limitation on the ability of our subsidiaries to make payments to us could have a material adverse effect
on our ability to conduct our business as well as our liquidity.”

          Holders of ADSs are entitled to receiving dividends, subject to the terms of the deposit agreement, to the same extent as the holders of
our ordinary shares. Cash dividends, if any, will be paid to the depositary in U.S. dollars and paid to holders of ADSs according to the terms of
the deposit agreement. Other distributions, if any, will be paid by the depositary to holders of ADSs in any means it deems legal, fair and
practical. Under the deposit agreement, the depositary is required to distribute dividends to holders of ADSs unless such distribution is
prohibited by law. The amounts distributed to holders will be net of fees, expenses, taxes and other governmental charges payable by holders
under the deposit agreement.

          In August 2014, we declared a cash dividend of US$1.00 per share on our ordinary shares (US$0.20 per ADS), or an aggregate of
US$82.4 million to holders of our ordinary shares and ADSs, payable to shareholders of record on August 18, 2014. As of December 31, 2014,
all the declared dividends had been paid.

          In March 2015, we declared a cash dividend of US$1.00 per share on our ordinary shares (US$0.20 per ADS), or an aggregate of
US$82.8 million to holders of our ordinary shares and ADSs, payable to shareholders of record on March 13, 2015. As of the date of this annual
report, all the declared dividends had been paid.

B. Significant Changes

         Except as disclosed elsewhere in this annual report, we have not experienced any significant changes since the date of our audited
consolidated financial statements included in this annual report.

ITEM 9. THE OFFER AND LISTING

A. Offer and Listing Details

         Our ADSs have been listed for trading on the New York Stock Exchange under the symbol “SFUN” since September 17, 2010.

B. Plan of Distribution

         Not applicable.

                                                                        99
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 133 of 521
Table of Contents

C. Markets

         Our ADSs have been listed for trading on the New York Stock Exchange under the symbol “SFUN” since September 17, 2010.

D. Selling Shareholders

         Not applicable.

E. Dilution

         Not applicable.

F. Expenses of the Issue

         Not applicable.

ITEM 10. ADDITIONAL INFORMATION

A. Share Capital

         Not applicable.

B. Memorandum and Articles of Association

          We incorporated by reference into this annual report the description of our fifth amended and restated memorandum and articles of
association contained in our current report on Form 6-K originally filed with the SEC on August 3, 2012. Our shareholders adopted our fifth
amended and restated memorandum and articles of association by a special resolution on August 1, 2012.

C. Material Contracts

        Material contracts other than in the ordinary course of business are described in “Item 4. Information on the Company” and in “Item 7.
Major Shareholders and Related Party Transactions” and elsewhere in this annual report.

D. Exchange Controls

Regulations relating to Foreign Exchange, Taxation and Dividend Distribution

Foreign Exchange

          The principal regulation governing foreign exchange in China is the Foreign Currency Administration Regulations issued by the State
Council in January 1996 and as amended in August 2008 and the Regulations of Settlement, Sale and Payment of Foreign Exchange, which were
promulgated by the PBOC on June 20, 1996, and became effective on July 1, 1996. The Renminbi is freely convertible for current account
transactions, such as trade and service-related foreign exchange transactions, but not for capital account transactions, such as direct investments,
loans or investments in securities outside China, without the prior approval of the relevant government authorities. Pursuant to the Foreign
Currency Administration Regulations, foreign-invested enterprises in China may purchase foreign exchange at authorized commercial banks
without the approval of SAFE for trade and service-related foreign exchange transactions by providing commercial documents evidencing these
transactions. They may also retain foreign exchange, subject to a cap approved by SAFE, to satisfy foreign exchange liabilities or to pay
dividends.

          According to the Provisions on the Foreign Exchange Administration of Domestic Direct Investment of Foreign Investors promulgated
by the SAFE on May 11, 2013, implemented on May 13, 2013 and amended on October 10, 2018 and December 30, 2019, direct investment
from foreign investors within the PRC territory shall be subject to registration management. Enterprises involved in domestic direct investment
shall register with the SAFE and its branch offices. Banks shall provide the relevant domestic direct investment service in accordance with the
registration information filed with the foreign exchange authorities.

          According to the Notice of the State Administration of Foreign Exchange on Further Simplifying and Improving Policies for the
Foreign Exchange Administration of Direct Investment promulgated by the SAFE on February 13, 2015 and amended on November 10, 2018
and December 30, 2019, policies for the Foreign Exchange Administration of Direct Investment has been improved and simplified as follows:
(1) canceling two administrative approval items, including confirmation of foreign exchange registration under domestic direct investment and
confirmation of foreign exchange registration under overseas direct investment; instead, banks shall directly examine and handle foreign
exchange registration under direct investment pursuant to the Operating Guidelines for Foreign Exchange Business in Direct Investment and the
SAFE and its branch offices shall indirectly supervise the foreign exchange registration under direct investment through banks; (2) canceling the
registration for confirmation of the non-cash capital contribution of foreign investors under domestic direct investment and the registration for
confirmation of the capital contribution made by foreign investors for acquisition of the equity interests from China; (3) canceling the filing of
foreign exchange under overseas reinvestment; and (4) canceling the annual foreign exchange inspection of direct investment and changing to
the registration of inventory interests.

                                                                        100
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 134 of 521
Table of Contents

          On October 23, 2019, the SAFE promulgated Circular of the State Administration of Foreign Exchange on Further Promoting Cross-
border Trade and Investment Facilitation, canceling restrictions on domestic equity investments by capital of non-investment foreign-invested
Enterprises, foreign exchange settlement by using capital under domestic asset realization accounts, the quantity of opened foreign exchange
capital accounts and the security deposit use and foreign exchange settlement of foreign investors. At the same day, the SAFE issued Circular of
the State Administration of Foreign Exchange on Streamlining Foreign Exchange Accounts, which became effective on March 2, 2020 to further
simplify the foreign exchange accounts.

Taxation and Dividend Distribution

           We are incorporated in the Cayman Islands. The Cayman Islands currently levies No taxes on individuals or corporations based upon
profits, income, gains or appreciation and there is No taxation in the nature of inheritance tax or estate duty. There are No other taxes likely to be
material to us levied by the government of the Cayman Islands except for stamp duties, which may be applicable on instruments executed in, or
after execution, brought within the jurisdiction of the Cayman Islands. In addition, the Cayman Islands does not impose withholding tax on
dividend payments.

         In March 2007, the National People’s Congress of China enacted the New EIT Law, which took effect on January 1, 2008, as amended
in February 2017 and December 2018. Under the New EIT Law, foreign-invested enterprises, such as our subsidiaries and consolidated
controlled entities, are subject to enterprise income tax at a uniform rate of 25.0% if No tax preferential policy is applicable. In addition, under
the New EIT Law, enterprises organized under the laws of jurisdictions outside China may be classified as either “non-resident enterprises” or
“resident enterprises.” Non-resident enterprises without an establishment or place of business in China are subject to withholding tax at the rate
of 10.0% with respect to their PRC-sourced dividend income, which rate can be reduced under applicable double tax treaties or arrangements. As
we are incorporated in the Caymans Islands, we may be regarded as a “non-resident enterprise.” We hold equity interests in several of our major
PRC subsidiaries indirectly through subsidiaries incorporated in Hong Kong. According to the Avoidance of Double Taxation Arrangement
between Mainland China and Hong Kong, dividends declared by a resident enterprise in mainland China to a Hong Kong resident enterprise
should be subject to withholding tax at a rate of 5.0%, provided, however, that such Hong Kong resident enterprise directly owns at least 25.0%
of the equity interest in the PRC resident enterprise. In September 2013, SouFun Media and SouFun Network were granted a reduced
withholding tax rate of 5% on earnings to be distributed to their Hong Kong parent entities between 2013 and 2015.

          In August 2009, SAT issued Circular 124. Pursuant to Circular 124, non-tax residents of China who wish to enjoy a treaty benefit on
their China-sourced income under a Sino-foreign double tax agreement have to go through either an “approval application” procedure (for
passive income—dividends, interest, royalties and capital gains) or “record filing” procedure (for active income—business profits of a
permanent establishment, service fees and personal employment income) in which specific forms attached to Circular 124 have to be submitted
to the relevant Chinese tax authorities together with the relevant supporting documentation. On November 1, 2015, Circular 124 was repealed by
the Administrative Measures for Tax Convention Treatment for Non-resident Taxpayers issued by SAT (“Circular 60”). Circular 60 abolishes
the “approval application” procedure and provides that any non-resident taxpayer filing a tax return shall determine whether such taxpayer is
entitled to the treaty benefit, and shall submit the relevant statements and materials to the competent tax authority for the tax return filing. In the
case of withholding at source and designated withholding, where a non-resident taxpayer who considers it meets the conditions for enjoying the
convention treatment needs to be entitled to the convention treatment, the taxpayer shall take the initiative to propose the same to the withholding
agent, and provide the withholding agent with the relevant statements and materials for the withholding declaration. The withholding agent shall
withhold tax in accordance with the conventions, and forward the relevant statements and materials to the competent tax authority when making
the withholding declaration.

          In addition, SAT released Circular 9 in February 2018. Circular 9 provides guidance for the determination of “beneficial ownership” for
the purpose of claiming benefits under double taxation arrangements by treaty residents in respect of articles of dividends, royalties and interest
under double taxation arrangements. Under Circular 9, a “beneficial owner” shall generally engage in “substantive business activities” which is
further referred to as manufacturing, trading and management activities under Article 2 of Circular 9. Circular 9 also sets forth several factors,
the existence of which generally does not provide support that the treaty resident is a “beneficial owner.” According to Circular9, non-resident
enterprises which could not provide valid supporting documents as “beneficiary owners” could not be approved to enjoy treaty benefits.
Therefore, dividends from our PRC subsidiaries paid to us through our Hong Kong subsidiaries may be subject to a withholding tax rate of
10.0% if our Hong Kong subsidiaries cannot be considered as a “beneficial owner” under Circular 9.

                                                                         101
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 135 of 521
Table of Contents

           On November 14, 2019, SAT issued the Administrative Measures for Entitlement to Treaty Benefits for Non-resident Taxpayers,
effective on January 1, 2020, which stipulates entitlement to treaty benefits for non-resident taxpayers, who shall be tax residents of the other
contracting party in accordance with the provisions of the clauses on residents of the tax treaties, shall be handled by means of “self-judgment of
eligibility, declaration of entitlement, and retention of relevant materials for future reference”. Where non-resident taxpayers judge by themselves
that they meet the conditions for entitlement to treaty benefits, they may obtain such entitlement themselves at the time of making tax
declarations, or at the time of making withholding declarations via withholding agents. At the same time, they shall collect, gather and retain
relevant materials for future reference in accordance with the provisions of these measures, and shall accept the follow-up administration of tax
authorities.

         Despite the above, the New EIT Law also provides that an enterprise incorporated outside China with its “de facto management bodies”
located within mainland China should be considered a PRC resident enterprise and therefore be subject to enterprise income tax on its worldwide
income at the rate of 25.0%.

          The implementing rules for the New EIT Law, last amended on April 23, 2019, defines “de facto management organization” as the
body that exercises substantial and comprehensive control over the production, operation, personnel, accounting, property and other factors of an
enterprise. SAT issued Circular 82 in April 2009. Circular 82 provides certain specific criteria for determining whether the “de facto
management bodies” of a Chinese-controlled offshore-incorporated enterprise is located in China. Although Circular 82 only applies to offshore
enterprises controlled by PRC enterprises, not those controlled by PRC individuals or foreigners in China, like us, the determining criteria set
forth in Circular 82 may reflect SAT’s general position on how the “de facto management bodies” test should be applied in determining the tax
resident status of offshore enterprises, regardless of whether they are controlled by PRC enterprises, individuals or foreigners. On January 29,
2014, SAT issued the Notice concerning the Determination of Resident Enterprises Based on the Standards of Actual Management Institutions,
amended some provisions of Circular 82.

          Substantially all members of our management are currently located in China and we expect them to continue to be located in China for
the foreseeable future. Therefore, if we are deemed to be a PRC tax resident enterprise, we will be subject to an enterprise income tax rate of
25.0% on our worldwide income if No preferential tax treatment is applicable. According to the New EIT Law and its implementing rules,
dividends are exempted from income tax if such dividends are received by a resident enterprise on an equity interest it directly owns in another
resident enterprise. Therefore, it is possible that dividends we derive through our Hong Kong subsidiaries from our PRC subsidiaries would be
tax exempt income under the New EIT Law if our Hong Kong subsidiaries are also deemed to be “resident enterprises.”

         If we are deemed to be a PRC tax resident enterprise, we would then be obliged to withhold PRC withholding income tax on the gross
amount of dividends declared to shareholders who are non-PRC tax residents. The withholding income tax rate is 10.0% for non-resident
enterprises and 20.0% for non-resident individuals, unless otherwise provided under the applicable double tax treaties between China and
governments of other jurisdictions.

         Significant uncertainties still exist with respect to the interpretation of the New EIT Law and its implementing rules. Any increase in the
enterprise income tax rate applicable to us, the imposition of PRC income tax on our global income or the imposition of withholding tax on
dividends declared by our subsidiaries to us could have a material adverse effect on our business, financial condition and results of operations.

Regulations relating to Foreign Exchange in Certain Onshore and Offshore Transactions

          Pursuant to SAFE Circular 37, a PRC resident must register with the local SAFE branch before such PRC resident contributes assets or
equity interests in an Overseas SPV that is established or controlled by the PRC resident for the purpose of conducting investment or financing,
and following the initial registration, the PRC resident is required to register with the local SAFE branch for any major change in respect of the
Overseas SPV, including, among other things, a change in the PRC resident shareholder of the Overseas SPV, the name of the Overseas SPV, its
term of operation, or any increase or reduction in the registered capital of the Overseas SPV, any share transfer or swap, and any merger or
division.

          According to the Notice on Further Simplifying and Improving Policies for the Foreign Exchange Administration of Direct Investment
released on February 13, 2015 by SAFE, amended on December 30, 2019, local banks will examine and handle foreign exchange registration for
overseas direct investment, including the initial foreign exchange registration and amendment registration, under SAFE Circular 37 from June 1,
2015. Any failure to comply with these registration procedures may result in penalties, including the imposition of fines, criminal liability, and
restrictions on the ability of the PRC subsidiary of the Overseas SPV to distribute dividends to its overseas shareholders.

                                                                       102
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 136 of 521
Table of Contents

E. Taxation

Cayman Islands Taxation

          The Cayman Islands currently levies No taxes on individuals or corporations based upon profits, income, gains or appreciation and
there is No taxation in the nature of inheritance tax or estate duty. There are No other taxes likely to be material to us levied by the government
of the Cayman Islands except for stamp duties which may be applicable on instruments executed in, or, after execution, brought within the
jurisdiction of the Cayman Islands. The Cayman Islands is not a party to any double tax treaties that are applicable to any payments made to or
by our company. There are No exchange control regulations or currency restrictions in the Cayman Islands.

          Payments of dividends and capital in respect of our shares will not be subject to taxation in the Cayman Islands and No withholding
will be required on the payment of a dividend or capital to any holder of our shares, nor will gains derived from the disposal of our shares or the
ADSs be subject to Cayman Islands income or corporation tax.

         No stamp duty is payable in respect of the issue of our shares or on an instrument of transfer in respect of our shares.

People’s Republic of China Taxation

          The PRC enterprise income tax is calculated based on the taxable income determined under the PRC laws and accounting standards.
Under the New EIT Law, all domestic and foreign- invested companies in China are subject to a uniform enterprise income tax at the rate of 25%
and dividends from a PRC subsidiary to its foreign parent company are subject to a withholding tax at the rate of 10%, unless such foreign
parent company’s jurisdiction of incorporation has a tax treaty with China that provides for a reduced rate of withholding tax, or the tax is
otherwise exempted or reduced pursuant to the PRC tax laws. Our subsidiaries in China are considered foreign investment entities (“FIEs”), and
certain of these subsidiaries are directly held by our subsidiaries in Hong Kong. According to the effective tax treaty between China and Hong
Kong, dividends payable by an FIE in China to a company in Hong Kong which directly holds at least 25% of the equity interests in the FIE will
be subject to a withholding tax of 5%.

          In February 2009, SAT issued Circular No. 81. According to Circular No. 81, in order to enjoy the preferential treatment on dividend
withholding tax rates, an enterprise must be the “beneficial owner” of the relevant dividend income, and No enterprise is entitled to enjoy
preferential treatment pursuant to any tax treaties if such enterprise qualifies for such preferential tax rates through any transaction or
arrangement, the major purpose of which is to obtain such preferential tax treatment. The tax authority in charge has the right to make
adjustments to the applicable tax rates, if it determines that any taxpayer has enjoyed preferential treatment under tax treaties as a result of such
transaction or arrangement.

          In February 2018, SAT issued Circular No. 9 to provide guidance on the criteria to determine whether an enterprise qualifies as the
“beneficial owner” of the PRC sourced income for the purpose of obtaining preferential treatment under tax treaties. Pursuant to Circular No. 9,
the PRC tax authorities will review and grant tax preferential treatment on a case-by-case basis and adopt the “substance over form” principle in
the review. Circular 9 specifies that a beneficial owner should generally carry out substantial business activities and own and have control over
the income, the assets or other rights generating the income. Therefore, an agent or a conduit company will not be regarded as a beneficial owner
of such income. Circular 9 provides that the tax authorities shall make the decision based on a comprehensive consideration of all determining
factors provided in Circular 9 rather than the status of a single determining factor. Since the two circulars were issued, it has remained unclear
how the PRC tax authorities will implement them in practice and to what extent they will affect the dividend withholding tax rates for dividends
distributed by our subsidiaries in China to our Hong Kong subsidiary. If the relevant tax authority determines that any of our Hong Kong
subsidiaries is a conduit company and does not qualify as the “beneficial owner” of the dividend income it receives from our PRC subsidiaries,
the higher 10% withholding tax rate may apply to such dividends.

           On November 14, 2019, SAT issued the Administrative Measures for Entitlement to Treaty Benefits for Non-resident Taxpayers,
effective on January 1, 2020, which stipulates entitlement to treaty benefits for non-resident taxpayers, who shall be tax residents of the other
contracting party in accordance with the provisions of the clauses on residents of the tax treaties, shall be handled by means of “self-judgment of
eligibility, declaration of entitlement, and retention of relevant materials for future reference”. Where non-resident taxpayers judge by themselves
that they meet the conditions for entitlement to treaty benefits, they may obtain such entitlement themselves at the time of making tax
declarations, or at the time of making withholding declarations via withholding agents. At the same time, they shall collect, gather and retain
relevant materials for future reference in accordance with the provisions of these measures, and shall accept the follow-up administration of tax
authorities.

          Under the New EIT Law, an enterprise established outside of China with its “de facto management body” within China is considered a
resident enterprise and will be subject to enterprise income tax at the rate of 25% on its worldwide income. The “de facto management body” is
defined as the organizational body that effectively exercises overall management and control over production and business operations, personnel,
finance and accounting, and properties of the enterprise. It remains unclear how the PRC tax authorities will interpret such a broad definition. If
the PRC tax authorities determine that we should be classified as a resident enterprise, our global income will be subject to income tax at a
uniform rate of 25%, which may have a material adverse effect on our financial condition and results of operations. Notwithstanding the
foregoing provision, the New EIT Law also provides that, if a resident enterprise directly invests in another resident enterprise, the dividends
received by the investing resident enterprise from the invested enterprise are exempted from income tax, subject to certain conditions. However,
it remains unclear how the PRC tax authorities will interpret the PRC tax resident treatment of an offshore company, like us, having indirect
ownership interests in PRC enterprises through intermediary holding vehicles.

                                                                         103
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 137 of 521
Table of Contents

         The implementing rules for the New EIT Law defines “de facto management organization” as the body that exercises substantial and
comprehensive control over the production, operation, personnel, accounting, property and other factors of an enterprise. SAT issued Circular 82
in April 2009, which provides certain specific criteria for determining whether the “de facto management bodies” of a Chinese-controlled
offshore-incorporated enterprise is located in China. Although Circular 82 only applies to offshore enterprises controlled by PRC enterprises, not
those controlled by PRC individuals or foreigners in China, like us, the determining criteria set forth in Circular 82 may reflect SAT’s general
position on how the “de facto management bodies” test should be applied in determining the tax resident status of offshore enterprises,
regardless of whether they are controlled by PRC enterprises, individuals or foreigners. On January 29, 2014, SAT issued the Notice concerning
the Determination of Resident Enterprises Based on the Standards of Actual Management Institutions, which amended some provisions of
Circular 82.

         If we were treated as a PRC resident enterprise, any interest payable to non-resident enterprise holders of the notes and dividends
payable to non-resident enterprise holders of our ordinary shares or ADSs may be treated as income derived from sources within PRC and
therefore subject to a 10% withholding tax (or 20% in the case of non-resident individual holders) unless an applicable income tax treaty
provides otherwise. In addition, capital gains realized by non-resident enterprise holders upon the disposition of the notes, our ordinary shares or
ADSs may be treated as income derived from sources within China and therefore subject to 10% income tax (or 20% in the case of non-resident
individual holders) unless an applicable income tax treaty provides otherwise.

        A description of the PRC tax considerations applicable to CIH’s separation from us is contained in the registration statement of CIH on
Form F-1 (File No. 333-231376) filed with the SEC on May 24, 2019, as amended.

U.S. Federal Income Taxation

          The following discussion describes the material U.S. federal income tax consequences of the ownership and disposition of our ADSs or
ordinary shares under currently applicable law. This discussion does not address any U.S. federal consequences other than U.S. federal income
tax consequences (such as the gift or estate tax). This discussion also does not address any state, local or non-U.S. tax consequences of an
investment in our ordinary shares or ADSs. This discussion applies to you only if you are a U.S. holder (as defined below) and beneficially own
our ordinary shares or ADSs as capital assets for U.S. federal income tax purposes. This discussion does not apply to you if you are a member of
a class of holders subject to special rules, such as:

          ·   dealers in securities or currencies;

          ·   traders in securities that elect to use a mark-to-market method of accounting for securities holdings;

          ·   banks or other financial institutions;

          ·   insurance companies;

          ·   tax-exempt organizations;

          ·   partnerships and other entities treated as partnerships for U.S. federal income tax purposes or persons holding ordinary shares or
              ADSs through any such entities;

          ·   real estate investment trusts;

          ·   regulated investment companies;

          ·   persons that hold ordinary shares or ADSs as part of a hedge, straddle, constructive sale, conversion transaction or other integrated
              investment;

          ·   U.S. holders (as defined below) whose functional currency for tax purposes is not the U.S. dollar;

          ·   certain former citizens or long-term residents of the United States;

          ·   persons subject to special tax accounting rules as a result of any item of gross income with respect to our ordinary shares or ADSs
              being taken into account in an “applicable financial statement” as defined in Section 451(b) of the Code (as defined below);

          ·   persons liable for alternative minimum tax; or

          ·   persons who actually or constructively own 10.0% or more of the total combined voting power of all classes of our shares
              (including ADSs) entitled to vote or 10.0% or more of the total value of our shares (including ADSs.

                                                                        104
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 138 of 521
Table of Contents

          This discussion is based on the U.S. Internal Revenue Code of 1986, as amended, or the Code, its legislative history, existing and
proposed regulations promulgated thereunder, published rulings and court decisions, all as currently in effect. These laws are subject to change,
possibly on a retroactive basis. In addition, this discussion relies in part on our assumptions regarding the projected value of our shares and the
nature of our business. Finally, this discussion is based in part upon the representations of the depositary and the assumption that each obligation
in the deposit agreement and any related agreement will be performed in accordance with its terms.

          We believe that certain of our purchases of CIH’s ordinary shares in December 2019 and thereafter from Next Decade and Media
Partner do not affect the conclusions regarding the U.S. federal income tax treatment of CIH’s separation from us in June 2019 in any material
respect. A description of the U.S. federal income tax considerations applicable to CIH’s separation from us is contained in the registration
statement of CIH on Form F-1 (file No. 333-231376) filed with the SEC on May 24, 2019, as amended. If we were a PFIC for our 2019 taxable
year, U.S. holders who held our ADSs or ordinary shares at the time of the separation could recognize gain (but not loss) in a deemed disposition
of our ADSs or ordinary shares, and the deemed disposition would be subject to the rules described under “—Status as a PFIC” below.

          You should consult your own tax advisor concerning the particular U.S. federal income tax consequences to you of the purchase,
ownership and disposition of our ordinary shares or ADSs, as well as the consequences to you arising under the laws of any other taxing
jurisdiction.

       For purposes of the U.S. federal income tax discussion below, you are a “U.S. holder” if you beneficially own our ordinary shares or
ADSs and are:

          ·   a citizen or resident of the United States for U.S. federal income tax purposes;

          ·   a corporation, or other entity taxable as a corporation, that was created or organized in or under the laws of the United States or
              any political subdivision of the United States;

          ·   an estate the income of which is subject to U.S. federal income tax regardless of its source; or

          ·   a trust, if (1) a court within the United States is able to exercise primary supervision over its administration and one or more U.S.
              persons have the authority to control all substantial decisions of the trust, or (2) the trust has a valid election in effect to be treated
              as a U.S. person.

        If a partnership or other flow-through entity holds ordinary shares or ADSs, the tax treatment of a partner or other owner will generally
depend on the status of the partner or other owner and the activities of the partnership or other flow-through entity. A holder of ordinary shares or
ADSs that is a partnership or a partner in such partnership should consult its own tax advisor regarding the U.S. federal income tax
consequences of the purchase, ownership and disposition of the ordinary shares or ADSs.

         ADSs. If you hold ADSs, for U.S. federal income tax purposes, you generally will be treated as the owner of the underlying ordinary
shares that are represented by such ADSs. Accordingly, deposits or withdrawals of ordinary shares for ADSs will not be subject to U.S. federal
income tax.

          Dividends on Ordinary Shares or ADSs. Subject to the passive foreign investment company, or PFIC, discussion below, the gross
amount of any distributions (including amounts withheld to reflect PRC withholding taxes, if any) you receive on your ordinary shares or ADSs
are generally treated as dividend income if the distributions are made from our current or accumulated earnings and profits, calculated according
to U.S. federal income tax principles. Such income (including any withheld taxes) will be includable in your gross income on the day actually or
constructively received by you, in the case of ordinary shares, or by the depositary in the case of ADSs. Distributions in excess of current and
accumulated earnings and profits will be treated first as a non-taxable return of capital to the extent of your basis in the ordinary shares or ADSs
and thereafter as a capital gain. If you are a non-corporate U.S. holder, including an individual, and have held your ADSs for a sufficient period
of time, dividend distributions paid on our ADSs (but not our ordinary shares) will generally constitute qualified dividend income taxed at a
preferential rate as long as our ADSs continue to be readily tradable on the New York Stock Exchange. Based on existing guidance, it is not clear
whether a dividend on an ordinary share will be treated as a qualified dividend, because the ordinary shares are not themselves listed on a U.S.
exchange. If, however, we are treated as a PRC “resident enterprise” under PRC law, we may be eligible for the benefits of the income tax treaty
between the United States and the PRC, in which case dividends paid on our ordinary shares and ADSs would both be treated as qualified
dividends (subject to the relevant holding period requirements). You should consult your own tax advisor as to the rate of tax that will apply to
you with respect to dividend distributions, if any, you receive from us.

          We do not intend to calculate our earnings and profits according to U.S. tax accounting principles. Accordingly, notwithstanding the
discussion in the preceding paragraph, distributions on our ordinary shares or ADSs, if any, will generally be taxed to you as dividend
distributions for U.S. tax purposes. If you are a corporation, you will not be entitled to claim a dividends-received deduction with respect to
distributions you receive from us. In the event we are treated as a PRC “resident enterprise” under PRC law, we may be required to withhold
PRC income tax on dividends paid to you under the New EIT Law. See “Item 3.D. Key Information—Risk Factors—Risks related to our ADSs,
ordinary shares and notes—We may be required to withhold PRC income tax on any dividend we pay you, and any gain you realize on the
transfer of our ordinary shares and/or ADSs may also be subject to PRC withholding tax.” Subject to generally applicable limitations, you may
be eligible to claim a deduction or a foreign tax credit for PRC tax withheld at the appropriate rate. Dividends generally will be categorized as
“passive category income” or, in the case of some U.S. holders, as “general category income” for foreign tax credit limitation purposes. The
rules governing the use of foreign tax credits are very complex, and you are urged to consult your own tax advisor as to your ability, and the
various limitations on your ability, to claim foreign tax credits in connection with the receipt of dividends.

                                                                          105
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 139 of 521
Table of Contents

          Sales and Other Dispositions of Ordinary Shares or ADSs.Subject to the PFIC discussion below, when you sell or otherwise dispose of
ordinary shares or ADSs in a taxable transaction, you will generally recognize capital gain or loss in an amount equal to the difference between
the amount realized on the sale or other taxable disposition and your adjusted tax basis in the ordinary shares or ADSs, both as determined in
U.S. dollars. Any gain or loss you recognize will be long-term capital gain or loss if you have held the ordinary shares or ADSs for more than
one year at the time of disposition. If you are an individual, long-term capital gain will be taxed at preferential rates. Your ability to deduct
capital losses will be subject to various limitations.

           The gain or loss you recognize on a sale or disposition of our ordinary shares or ADSs generally will be treated as arising from sources
within the United States for foreign tax credit limitation purposes. However, if gains from the disposition of ordinary shares or ADSs are taxed
under the New EIT Law, see “Item 3.D. Key Information—Risk Factors—Risks related to our ADSs, ordinary shares and notes—We may be
required to withhold PRC income tax on any dividend we pay you, and any gain you realize on the transfer of our ordinary shares and/or ADSs
may also be subject to PRC withholding tax,” the income tax treaty between the United States and the PRC may apply, in which case you may
elect to treat such gains as arising from sources within China for foreign tax credit limitation purposes. You are urged to consult your own tax
advisors regarding the tax consequences to you under your particular circumstances if any PRC withholding tax is imposed on the disposition of
ordinary shares or ADSs, including the availability of the foreign tax credit.

          Status as a PFIC. If we are a PFIC in any taxable year in which you hold ordinary shares or ADSs, you will generally be subject to
additional taxes and interest charges on certain “excess distributions” we make and on any gain realized on the disposition or deemed disposition
of your ordinary shares or ADSs, regardless of whether we continue to be a PFIC in the year in which you receive an “excess distribution” or
dispose of or are deemed to dispose of your ordinary shares or ADSs. Distributions in respect of your ordinary shares or ADSs during a taxable
year will generally constitute “excess distributions” if, in the aggregate, they exceed 125% of the average amount of distributions in respect of
your ordinary shares or ADSs over the three preceding taxable years or, if shorter, the portion of your holding period before such taxable year.

          To compute the tax on excess distributions or any gain, (1) the excess distribution or the gain will be allocated ratably to each day in
your holding period, (2) the amount allocated to the current year and any tax year before we first became a PFIC will be taxed as ordinary
income in the current year, (3) the amount allocated to other taxable years will be taxable at the highest applicable marginal rate in effect for that
year, and (4) an interest charge at the rate for underpayment of taxes for any period described under (3) above will be imposed with respect to
any portion of the excess distribution or gain that is allocated to such period. In addition, if we are a PFIC or were in the year prior to a
distribution, No distribution that you receive from us will qualify for taxation at the preferential rate discussed in the “—U.S. Federal Income
Taxation—Dividends on Ordinary Shares or ADSs” section above.

          We will be classified as a PFIC in any taxable year if, after the application of certain look-through rules, either: (1) 75.0% or more of
our gross income for the taxable year is passive income (such as certain dividends, interest, rents or royalties), or (2) the average percentage
value (determined on a quarterly basis) of our gross assets during the taxable year that produce passive income or are held for the production of
passive income is at least 50.0% of the value of our total assets. For purposes of the asset test, any cash, cash equivalents, cash invested in short-
term, interest bearing, debt instruments, or bank deposits, and any other current asset that is readily convertible into cash, will generally count as
a passive asset.

          We may have been a PFIC for our 2019 taxable year and may be a PFIC in the current or future taxable years. Our expectations are
based on assumptions as to our projections of the value of our outstanding shares and of the other cash that we will hold and generate in the
ordinary course of our business. We have not conducted a separate appraisal of the values of our assets for this purpose. Although the law in this
regard is not entirely clear, we treat our consolidated controlled entities as being owned by us for U.S. federal income tax purposes. There can be
No assurance that we will not be a PFIC in the current or any future taxable years, as PFIC status is re-tested each year and depends on the actual
facts in such year. We could become or remain a PFIC, for example, if our market capitalization (i.e., our share price multiplied by the total
number of our outstanding ordinary shares) at any time in the future is sufficiently low, if it is determined that we are not the owner of our
consolidated controlled entities for U.S. federal income tax purposes, or if our business and assets evolve. Because items of working capital are
generally treated as passive assets for PFIC purposes, accumulating cash, cash equivalents and other assets such as short-term and long-term
investments that are readily convertible into cash increases the risk that we will be classified as a PFIC. In addition, there is No assurance that the
Internal Revenue Service, or IRS, will agree with our determination as to whether the assets and the income derived from our assets constitute
passive assets and income under the PFIC rules.

                                                                         106
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 140 of 521
Table of Contents

         If we are a PFIC in any year, as a U.S. holder, you will generally be required to file a return on IRS Form 8621 regarding your ordinary
shares or ADSs on an annual basis. You should consult your own tax adviser regarding reporting requirements with regard to your ordinary
shares or ADSs.

          If we are a PFIC in any year, so long as the ADSs are and remain “marketable,” you will be able to avoid the excess distribution
rules described above by making a timely so-called “mark-to-market” election with respect to such U.S. holder’s ADSs. The ADSs will be
“marketable” as long as they remain regularly traded on a national securities exchange, such as The New York Stock Exchange. If you make this
election in a timely fashion, you will generally recognize as ordinary income or ordinary loss (limited to the amount of prior ordinary gain) the
difference between the adjusted tax basis of your ADSs on the first day of any taxable year and their value on the last day of that taxable year.
Your basis in the ADSs will be adjusted to reflect any such income or loss. A mark-to-market election will be effective for the taxable year for
which the election is made and for all subsequent taxable years, unless the ADSs are No longer regularly traded on a qualified exchange or the
IRS consents to the revocation of the election. However, because a mark-to-market election cannot be made for any lower-tier PFICs that we may
own, you may continue to be subject to the PFIC rules with respect to any indirect interest in any investments held by us that are treated as an
equity interest in a PFIC for U.S. federal income tax purposes, including our subsidiaries. In addition, because our ordinary shares are not
regularly traded on a national securities exchange, you will not be able to make a mark-to-market election with respect to any ordinary shares
held by such U.S. holder. You should consult your own tax advisors with respect to making a mark-to-market election.

          In addition, if we are a PFIC in any year, you might be able to avoid the excess distribution rules described above by making a timely
so-called “qualified electing fund,” or QEF, election to be taxed currently on your pro rata portion of our income and gain. However, we do not
intend to provide the information that would be necessary for you to make a QEF election. Accordingly, you generally will not be able to make
or maintain a QEF election with respect to your ADSs or ordinary shares.

         You should consult with your tax advisors regarding the U.S. federal income tax consequences of holding ADSs or ordinary shares if
we are considered to be a PFIC in any taxable year as well as your eligibility for a “mark-to-market” election and whether making such an
election would be advisable to you in your particular circumstances.

Additional Tax on Net Investment Income

         If you are an individual, estate or trust whose income exceeds certain thresholds, you will be subject to a 3.8% Medicare contribution
tax on net investment income, including, among other things, dividends on, and capital gains from, the sale or other taxable disposition of, your
ordinary shares or ADSs, subject to certain limitations and exceptions.

U.S. Information Reporting and Backup Withholding Rules

         In general, dividend payments with respect to the ordinary shares or ADSs and the proceeds received on the sale or other disposition of
those ordinary shares or ADSs may be subject to information reporting to the IRS, and to backup withholding (currently imposed at a rate of
24.0%). Backup withholding will not apply, however, if you (1) are a corporation or come within certain other exempt categories and, when
required, can demonstrate that fact or (2) provide a taxpayer identification number, certify as to No loss of exemption from backup withholding
and otherwise comply with the applicable backup withholding rules. To establish your status as an exempt person, you will generally be
required to provide certification on IRS Form W-9. Any amounts withheld from payments to you under the backup withholding rules will
generally be allowed as a refund or a credit against your U.S. federal income tax liability, provided that you timely furnish the required
information to the IRS.

          You may be required to report information with respect to your ordinary shares or ADSs not held through a custodial account with a
U.S. financial institution to the IRS. In general, if you hold specified “foreign financial assets” (which generally would include ordinary shares
or ADSs) with an aggregate value exceeding $50,000, you will be required to report information about those assets on IRS Form 8938, which
must be attached to your annual income tax return. Higher asset thresholds apply if you file a joint tax return or reside abroad. If you fail to
report required information, you could become subject to substantial penalties. You should consult your own tax advisor regarding your
obligation to file IRS Form 8938.

         You should consult your own tax advisor regarding the application of the U.S. federal income tax laws to their particular situations as
well as any additional tax consequences resulting from purchasing, holding or disposing of ordinary shares or ADSs, including the applicability
and effect of the tax laws of any state, local or foreign jurisdiction and any estate, gift, and inheritance laws.

                                                                        107
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 141 of 521
Table of Contents

F. Dividends and Paying Agents

         Not applicable.

G. Statement by Experts

         Not applicable.

H. Documents on display

          We have previously filed with the SEC our registration statement on Form F-1 (File Number 333-169170), as amended, and a
prospectus under the Securities Act with respect to our ordinary shares represented by our ADSs, and a related registration statement on Form F-
6 (File Number 333-169176) with respect to our ADSs, as amended. We have also filed with the SEC registration statements on Form S-8 (File
Numbers 333-173157 and 333-207182) with respect to our ADSs, as amended. In addition, we have filed with the SEC an automatic shelf
registration statement on Form F-3 (File Number 333-208628), as amended, and a prospectus under the Securities Act with respect to our
ordinary shares and ADSs.

          We are subject to the periodic reporting and other informational requirements of the Exchange Act. Under the Exchange Act, we are
required to file reports and other information with the SEC. Specifically, we are required to file annually a Form 20-F within four months after
the end of each fiscal year for fiscal years ending on or after December 15, 2011. Copies of reports and other information, when so filed, may be
inspected without charge and may be obtained at prescribed rates at the public reference facilities maintained by the SEC at 100 F Street, N.E.,
Room 1580, Washington, D.C. 20549. The public may obtain information regarding the Washington, D.C. Public Reference Room by calling
the SEC at 1-800-SEC-0330. The SEC also maintains a web site at www.sec.gov that contains reports, proxy and information statements, and
other information regarding registrants that make electronic filings with the SEC using its EDGAR system.

          As a foreign private issuer, we are exempt from the rules of the Exchange Act prescribing the furnishing and content of quarterly
reports and proxy statements, and our executive officers, directors and principal shareholders are exempt from the reporting and short-swing
profit recovery provisions contained in Section 16 of the Exchange Act. In addition, we are not required under the Exchange Act to file periodic
reports and financial statements with the SEC as frequently or as promptly as U.S. companies whose securities are registered under the Exchange
Act.

          We will furnish JPMorgan Chase Bank, N.A., the depositary, with our annual reports, which include a review of operations and annual
audited consolidated financial statements prepared in conformity with accounting principles generally accepted in the United States of America
(“U.S. GAAP” or “GAAP”), and all notices of shareholders’ meeting and other reports and communications that are made generally available to
our shareholders. The depositary makes such notices, reports and communications available to holders of ADSs and, upon our request, mails to
all record holders of ADSs the information contained in any notice of a shareholders’ meeting received by the depositary from us.

I. Subsidiary Information

         Not applicable.

ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK

          Our primary market risk exposure is interest rate risk associated with short and long-term borrowings bearing variable interest rates. We
are also exposed to foreign currency risk, which can adversely affect our operating profits.

         The following discussion should be read in conjunction with the notes to our audited consolidated financial statements contained in this
annual report, which provide further information on our debt and derivative instruments contained in this annual report.

Liquidity Risk

         The principal method we use to manage liquidity risk arising from liabilities is maintaining an adequate level of cash and cash
equivalents with different banks. In 2017, 2018 and 2019, we monitored our liquidity risks by considering the maturity of our financial assets
and projected cash flows from operations. Our objective is to maintain a balance between a continuity of funding and flexibility through
settlement from customers and subsequent payment to vendors to meet our working capital requirements.

                                                                       108
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 142 of 521
Table of Contents

Interest Rate Risk

          Our earnings are affected by changes in interest rates due to the impact of such changes on interest income and expense from interest-
bearing financial assets and liabilities. Our interest-bearing financial assets and liabilities are predominately denominated in Renminbi and U.S.
dollars. Our interest-bearing financial assets consist primarily of structured notes, cash deposits with fixed interest rates and loan receivables.

Foreign Currency Risk

         Substantially all of our revenues, cash and cash equivalent assets, costs and expenses, are denominated in Renminbi, and the functional
currency of our principal operating subsidiaries and consolidated controlled entities is the Renminbi. On the other hand, a portion of our
expenditures are denominated in foreign currencies, primarily the U.S. dollar, and we use the U.S. dollar as our functional and reporting
currency. The ADSs are also traded in U.S. dollars. As a result, the value of your investment in our ADSs will be affected by fluctuations in
exchange rates, particularly appreciation or depreciation in the value of the Renminbi relative to the U.S. dollar and other foreign currencies,
without giving effect to any underlying change in our business or results of operations. For example, if the Renminbi had weakened 5.0% against
the U.S. dollar with all other variables held constant, our profit for 2017 would have been US$0.8 million lower, our loss for 2018 would have
been US$2.8 million lower and our loss for 2019 would have been US$2.0 million lower. See “Item 3.D. Key Information—Risk Factors—
Risks related to doing business in China—Fluctuations in the exchange rates of the Renminbi could materially and adversely affect the value of
our shares, ADSs or notes and result in foreign currency exchange losses.”

          From time to time we manage to convert Renminbi into foreign currencies for purchases of equipment from overseas suppliers and for
certain expenses. The Renminbi is not freely convertible into foreign currencies. In July 2005, the PRC government discontinued pegging the
Renminbi to the U.S. dollar. However, the PBOC, regularly intervenes in the foreign exchange market to prevent significant short-term
fluctuations in the exchange rate. Nevertheless, under China’s current exchange rate regime, the Renminbi may appreciate or depreciate
significantly in value against the U.S. dollar in the medium to long term.

          Very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations. To date, we have not
entered into any hedging transactions to reduce our exposure to foreign currency exchange risk. While we may decide to enter into hedging
transactions in the future, the availability and effectiveness of these hedging transactions may be limited and we may not be able to successfully
hedge our exposure at all. In addition, our currency exchange losses may be magnified by PRC exchange control regulations that restrict our
ability to convert Renminbi into other currencies.

Credit Risk

          Assets that potentially subject us to significant concentration of credit risk primarily consist of cash and cash equivalents, restricted
cash, fixed-rate time deposits and structured notes classified as short-term investments, accounts receivable, funds receivable, loans receivable
and commitment deposits. As of December 31, 2019, we had US$456.3 million in cash and cash equivalents, restricted cash and fixed-rate time
deposits classified as short-term investments, 95.9% and 4.1% of which were held by financial institutions in the PRC and financial institutions
outside of the PRC, respectively. Under PRC law, it is generally required that a commercial bank in the PRC that holds third-party cash deposits
protect the depositors’ rights and interests over their deposited money; PRC banks are subject to a series of risk control regulatory standards; and
PRC bank regulatory authorities are empowered to take over the operation and management of any PRC bank that faces a material credit crisis.
In the event of bankruptcy of one of the financial institutions in which we have deposits or investments, it may be unlikely to claim our deposits
or investments back in full. We selected reputable financial institutions with high credit ratings to deposit its assets. We regularly monitor the
ratings of the financial institutions in case of any defaults. There has been No recent history of default in relation to these financial institutions.

         As of December 31, 2019, we had US$103.9 million of short-term investment in the Structured Note. The repayments of the principal
and interests of the 2020 Bonds received by GTJA are required to settle the Structured Note. We actively monitor the risks of default of the 2020
Bonds to limit the exposure to credit risk of the Structured Note.

         Accounts receivable are typically unsecured and are derived from revenue earned from customers in the PRC. The risk with respect to
accounts receivable is mitigated by credit evaluations we perform on our customers and our ongoing monitoring of outstanding balances. We
regularly review the creditworthiness of our customers and require collateral from our customers in certain circumstances when accounts
receivables become long overdue.

        Funds receivable represent amounts due from third-party payment service providers. We carefully consider and monitor the credit
worthiness of the third-party payment service providers to mitigate any risks associated with funds receivable.

         We are also exposed to default risk on our loans receivables. We assess the allowance for credit loss related to loans receivable on a
quarterly basis, either on an individual or collective basis. As of December 31, 2018 and 2019, No single borrower comprised a significant
portion of our loan portfolio.

                                                                         109
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 143 of 521
Table of Contents

         We regularly review the creditworthiness of real estate developers and require collateral from real estate developers in certain
circumstances when commitment deposits become overdue.

ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES

A. Debt Securities

         Not applicable.

B. Warrants and Rights

         Not applicable.

C. Other Securities

         Not applicable.

D. American Depositary Shares

         On March 18, 2014, we announced the change of the ratio of our American Depositary Receipts representing Class A ordinary shares
from one ADS for one Class A ordinary share to five ADSs for one Class A ordinary share. The record date for the ratio change was March 28,
2014. For our ADS holders, this ratio change had the same effect as a five-for-one ADS split. There was No change to our Class A ordinary
shares or Class B ordinary shares. The effect of the ratio change on the ADS trading price on New York Stock Exchange occurred on April 7,
2014.

          On June 25, 2019, we announced the change of the ratio of our American Depositary Receipts representing Class A ordinary shares
from five ADSs for one Class A ordinary share to one ADS for one Class A ordinary share. For our ADS holders, this ratio change had the same
effect as a one-for-five reverse ADS split. There was No change to our Class A ordinary shares or Class B ordinary shares. The effect of the ratio
change on the ADS trading price on New York Stock Exchange occurred on July 8, 2019.

         JPMorgan Chase Bank, N.A., our depositary, may charge each person to whom ADSs are issued, including, without limitation,
issuances against deposits of shares, issuances in respect of share distributions, rights and other distributions, issuances pursuant to a stock
dividend or stock split declared by us or issuances pursuant to a merger, exchange of securities or any other transaction or event affecting the
ADSs or deposited securities, and each person surrendering ADSs for withdrawal of deposited securities in any manner permitted by the deposit
agreement or whose ADRs are cancelled or reduced for any other reason, $5.00 for each 100 ADSs (or any portion thereof) issued, delivered,
reduced, cancelled or surrendered, the case may be. The depositary may sell (by public or private sale) sufficient securities and property received
in respect of a share distribution, rights and/or other distribution prior to such deposit to pay such charge.

         The following additional charges shall be incurred by the ADR holders, by any party depositing or withdrawing ordinary shares or by
any party surrendering ADSs or to whom ADSs are issued (including, without limitation, issuance pursuant to a stock dividend or stock split
declared by us or an exchange of stock regarding the ADRs or the deposited securities or a distribution of ADSs), whichever is applicable:

         ·    a fee of $1.50 per ADR or ADRs for transfers of certificated or direct registration ADRs;

         ·    a fee of up to $0.05 per ADS for any cash distribution made pursuant to the deposit agreement;

         ·    a fee of up to $0.05 per ADS per calendar year (or portion thereof) for services performed by the depositary in administering the
              ADRs (which fee may be charged on a periodic basis during each calendar year and shall be assessed against holders of ADRs as
              of the record date or record dates set by the depositary during each calendar year and shall be payable in the manner described in
              the next succeeding provision);

         ·    reimbursement of such fees, charges and expenses as are incurred by the depositary and/or any of the depositary’s agents
              (including, without limitation, the custodian and expenses incurred on behalf of holders in connection with compliance with
              foreign exchange control regulations or any law or regulation relating to foreign investment) in connection with the servicing of
              the ordinary shares or other deposited securities, the delivery of deposited securities or otherwise in connection with the
              depositary’s or its custodian’s compliance with applicable law, rule or regulation (which charge shall be assessed on a
              proportionate basis against holders as of the record date or dates set by the depositary and shall be payable at the sole discretion of
              the depositary by billing such holders or by deducting such charge from one or more cash dividends or other cash distributions);

                                                                        110
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 144 of 521
Table of Contents

         ·    a fee for the distribution of securities (or the sale of securities in connection with a distribution), such fee being in an amount equal
              to the fee for the execution and delivery of ADSs which would have been charged as a result of the deposit of such securities
              (treating all such securities as if they were ordinary shares) but which securities or the net cash proceeds from the sale thereof are
              instead distributed by the depositary to those holders entitled thereto;

         ·    stock transfer or other taxes and other governmental charges;

         ·    cable, telex and facsimile transmission and delivery charges incurred at your request in connection with the deposit or delivery of
              ordinary shares;

         ·    transfer or registration fees for the registration of transfer of deposited securities on any applicable register in connection with the
              deposit or withdrawal of deposited securities; and

         ·    expenses of the depositary in connection with the conversion of foreign currency into U.S. dollars.

        We will pay all other charges and expenses of the depositary and any agent of the depositary (except the custodian) pursuant to
agreements from time to time between us and the depositary. The charges described above may be amended from time to time by agreement
between us and the depositary.

          Our depositary has agreed to reimburse us for certain expenses we incur that are related to establishment and maintenance of the ADR
program, including investor relations expenses and exchange application and listing fees. Neither the depositary nor we can determine the exact
amount to be made available to us because (1) the number of ADSs that will be issued and outstanding, (2) the level of fees to be charged to
holders of ADSs, and (3) our reimbursable expenses related to the ADR program are not known at this time. The depositary collects its fees for
issuance and cancellation of ADSs directly from investors depositing ordinary shares or surrendering ADSs for the purpose of withdrawal or
from intermediaries acting for them. The depositary collects fees for making distributions to investors by deducting those fees from the amounts
distributed or by selling a portion of distributable property to pay the fees. The depositary may collect its annual fee for depositary services by
deduction from cash distributions, or by directly billing investors, or by charging the book-entry system accounts of participants acting for them.
The depositary may generally refuse to provide services to any holder until the fees and expenses owing by such holder for those services or
otherwise are paid.

                                                                         111
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 145 of 521
Table of Contents

                                                                      PART II

ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES

         Not applicable.

ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS

A. Material Modifications to the Rights of Security Holders

         None.

B. Use of Proceeds

         Not applicable.

ITEM 15. CONTROLS AND PROCEDURES

Disclosure Controls and Procedures

          Our management, with the participation of our chief executive officer and acting chief financial officer, has performed an evaluation of
the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) as of the end of the period
covered by this report, as required by Rule 13a-15(b) under the Exchange Act.

          Based upon that evaluation, our management has concluded that, as of December 31, 2019, our disclosure controls and procedures
were not effective in certain respects, primarily due to the material weakness in our internal controls, as discussed below, to ensure that the
information required to be disclosed by us in the reports that we file and furnish under the Exchange Act was recorded, processed, summarized
and reported, within the time periods specified in the SEC’s rules and forms, and that the information required to be disclosed by us in the
reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our chief executive
officer and acting chief financial officer, to allow timely decisions regarding required disclosure.

Management’s Annual Report on Internal Control over Financial Reporting

          Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in
Rule 13a-15(f) under the Exchange Act. Our management evaluated the effectiveness of our internal control over financial reporting, as required
by Rule 13a-15(c) of the Exchange Act, based on criteria established in the Internal Control-Integrated Framework issued by the Committee of
Sponsoring Organizations of the Treadway Commission (2013 framework). Based on this evaluation, our management has concluded that our
internal control over financial reporting was not effective as of December 31, 2018 due to the existence of a material weakness, as described
below.

         Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. In addition,
projections of any evaluation of effectiveness of our internal control over financial reporting to future periods are subject to the risk that controls
may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate.

         A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a
reasonable possibility that a material misstatement of the company’s financial statements will not be prevented or detected on a timely basis. Our
material weakness is that we did not have sufficient financial reporting and accounting personnel to formalize, design, implement and operate
key controls over financial reporting process in order to report financial information in accordance with U.S. GAAP and SEC reporting
requirements.

          Notwithstanding the identified material weakness, management, including our chief executive officer and acting chief financial officer,
believes the consolidated financial statements included in this annual report on Form 20-F present fairly, in all material respects, our financial
condition, results of operations and cash flows in conformity with U.S. GAAP.

Attestation Report of the Registered Public Accounting Firm

          Our independent registered public accounting firm, KPMG Huazhen LLP, has audited the effectiveness of our internal control over
financial reporting as of December 31, 2019, as stated in its report, which appears on page F-2 of this annual report.

                                                                         112
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 146 of 521
Table of Contents

Changes in Internal Control over Financial Reporting

         We are currently in the process of remediating the material weakness described above. In 2020, we will continue to implement
additional measures to remediate the existing material weakness as discussed above. However, we cannot assure you that we will remediate our
material weakness in a timely manner. See “Item 3. D. Key Information—Risk Factors—Risks related to our business—If we fail to achieve and
maintain an effective system of internal control over financial reporting, we may be unable to accurately report our financial results or prevent
fraud, which could result in harm to our business, loss of investor confidence in our financial reporting and a lower trading price of our ADSs or
notes.”

ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT

          Our board of directors has determined that Howard Huyue Zhang is an “audit committee financial expert” as defined by SEC rules, and
that he satisfies the independence requirements of Section 303A of the New York Stock Exchange Listed Company Manual and Rule 10A-3
promulgated under the Exchange Act.

ITEM 16B. CODE OF ETHICS

         Our board of directors has adopted our code of conduct and ethics, a code that applies to members of the board of directors including its
chairman and other senior officers, including the chief executive officer, the acting chief financial officer and the chief operations officer. This
code is publicly available on our website at ir.fang.com.

ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES

         The following table sets forth the aggregate fees by categories specified below in connection with certain professional services rendered
by our independent registered public accounting firms, Ernst & Young Hua Ming LLP and KPMG Huazhen LLP, for the years ended
December 31, 2018 and 2019, respectively. Save as disclosed below, we did not pay any other fees to Ernst & Young Hua Ming LLP and KPMG
Huazhen LLP during the periods indicated below.

                                                                                                                  2018                    2019
                                                                                                                   (U.S. dollars in thousands)
Audit fees(1)                                                                                                          1,741                     1,493
Audit-related fees(2)                                                                                                    800                       750
Total                                                                                                                  2,541                     2,243


       (1) Audit fees are defined as the audit that needs to be performed each year in order to issue opinions on our consolidated financial
           statements and audit of internal control over financial reporting as well as limited procedures performed in relation to interim
           financial information. We paid or accrued expenses of US$0.5 million and US$0.1 million for the years ended December 31, 2018
           and 2019 related to Ernst & Young Hua Ming LLP. We paid or accrued expenses of US$1.2 million and US$1.35 million to KPMG
           Huazhen LLP related to its audit of our annual financial statements and audit of our internal control over financial reporting for the
           years ended December 31, 2018 and 2019, audit of adjustments to the 2017 consolidated financial statements to retrospectively
           present discontinued operations as described in Note 15 to our consolidated financial statements included elsewhere in this annual
           report, and limited procedures performed in relation to interim financial information.
       (2) Audit-related fees are related to services that are normally provided by the principal accountant in connection with regulatory filings
           or engagements for those fiscal years.

Policy on Pre-Approval of Audit and Non-Audit Services of Independent Auditors

          Our audit committee is responsible for pre-approving all audit and non-audit services provided by our auditor. These services may
include audit services, audit related services, tax services and other services, as described above. Pre-approval is detailed as to the particular
service or categories of services, and is subject to a specific budget. Our management and our auditor report to the audit committee regarding the
extent of services provided in accordance with this pre-approval and the fees for the services performed to date on an annual basis. The audit
committee may also pre-approve additional services on a case-by-case basis.

ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES

         Not applicable.

                                                                        113
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 147 of 521
Table of Contents

ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS

         Not applicable.

ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT

         We changed our independent registered public accounting firm in July 2018, and the disclosure called for by this item has been
previously reported in our annual report on Form 20-F for the fiscal year ended December 31, 2018 filed with the SEC on May 14, 2019.

ITEM 16G. CORPORATE GOVERNANCE

         As a foreign private issuer with shares listed on the New York Stock Exchange, we are subject to corporate governance requirements
imposed by the New York Stock Exchange. Under Section 303A of the New York Stock Exchange Listed Company Manual, New York Stock
Exchange listed non-US companies may, in general, follow their home country corporate governance practices in lieu of some of the New York
Stock Exchange corporate governance requirements. A New York Stock Exchange listed non-U.S. company is simply required to provide a
general summary of the significant differences to its U.S. investors either on the company website or in its annual report distributed to its U.S.
investors.

       We are committed to a high standard of corporate governance. As such, we endeavor to comply with most of the New York Stock
Exchange corporate governance practices. However, the following are ways in which our current corporate governance practices differ from
New York Stock Exchange corporate governance requirements since the laws of Cayman Islands do not require such compliance:

         ·    We are not required to schedule an executive session at least once a year to be attended by only independent directors and all
              directors are currently entitled to attend all of our board meetings.

         ·    We have not yet adopted or disclosed a method for interested parties to communicate directly with the presiding director or with
              non-management directors as a group.

         ·    We are not required to obtain shareholder approval for the adoption of, or material revisions to, our equity compensation plans and
              our directors may amend, materially revise, or terminate our equity compensation plans, but No such action will affect any
              outstanding award in any manner materially adverse to a participant without the consent of the participant.

                                                                       114
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 148 of 521
Table of Contents

         ·    Our compensation committee and our nominating and corporate governance committee are comprised with a majority of
              independent directors and not only independent directors. Our executive chairman, Mr. Mo, who serves on both our compensation
              committee and nominating and corporate governance committee, is not independent under the relevant New York Stock Exchange
              rules.

         None of the above practices conflicts with the laws of the Cayman Islands or our fifth amended and restated memorandum and articles
of association.

        We may in the future determine to voluntarily comply with one or more of the foregoing provisions.

ITEM 16H. MINE SAFETY DISCLOSURE

        Not applicable.

                                                                    115
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 149 of 521
Table of Contents

                                                                    PART III

ITEM 17. FINANCIAL STATEMENTS

         We have elected to provide financial statements pursuant to Item 18.

ITEM 18. FINANCIAL STATEMENTS

         Our consolidated financial statements are included at the end of this annual report.

ITEM 19. EXHIBITS

         We have filed the following documents as exhibits to this annual report:

Exhibit No.                                                               Description of Exhibit
       1.1           Fifth Amended and Restated Memorandum and Articles of Association (incorporated by reference to Exhibit 99.2 of our
                     Current Report on Form 6-K filed with the SEC on August 3, 2012).
       2.1           Specimen ordinary share certificate (incorporated by reference to our Registration Statement on Form F-1 filed with the
                     SEC on September 2, 2010).
       2.2           Specimen American depositary receipt (incorporated by reference to our Registration Statement on Form F-6 filed with the
                     SEC on March 18, 2014).
       2.3           Form of Deposit Agreement (incorporated by reference to our Registration Statement on Form F-6 filed with the SEC on
                     September 2, 2010).
       2.4           Form of Amendment No. 1 to Deposit Agreement (incorporated by reference to Exhibit (a)(2) of our Registration
                     Statement on Form F-6 filed with the SEC on January 31, 2011).
       2.5           Form of Amendment No. 2 to Deposit Agreement (incorporated by reference to Exhibit (a)(3) of our Registration
                     Statement on Form F-6 filed with the SEC on May 15, 2012).
       2.6           Form of Amendment No. 3 to Deposit Agreement (incorporated by reference to Exhibit (a) of our Registration Statement
                     on Form F-6 filed with the SEC on March 18, 2014).
       2.7           Form of Restricted Deposit Agreement by and among SouFun Holdings Limited, JPMorgan Chase Bank, N.A. and the
                     holders of American depositary receipts issued thereunder (incorporated by reference to Exhibit 99.3 of our Registration
                     Statement on Form 6-K filed with the SEC on December 4, 2013).
       2.8           Form of Indenture by and among SouFun Holdings Limited, JPMorgan Chase Bank, N.A. and the holders of American
                     depositary receipts issued thereunder (incorporated by reference to Exhibit 99.2 of our Current Report on Form 6-K filed
                     with the SEC on December 18, 2013).
                     Certain instruments which define rights of holders of long-term debt of Fang and its subsidiaries are not being filed
                     because the total amount of securities authorized under each such instrument does not exceed 10% of the total consolidated
                     assets of SouFun and its subsidiaries. We will furnish a copy of each such instrument to the SEC upon request.
       2.9           Amendment No. 1 to the Amended and Restated Deposit Agreement (incorporated by reference to Exhibit (a)(2) of our
                     Registration Statement on Form F-6 filed with the SEC on June 25, 2019).
      2.10*          Description of securities
       4.1           Registration Rights Agreement among SouFun Holdings Limited, Vincent Tianquan Mo, Next Decade, Media Partner,
                     Digital Link, Shan Li, IDG-Accel China Capital L.P., and IDG-Accel China Capital Investors L.P., dated April 11, 2014
                     (incorporated by reference to Exhibit 4.2 of our Annual Report on Form 20-F filed with the SEC on April 30, 2014).
       4.2           Termination and Release Agreement among SouFun Holdings Limited, General Atlantic and Apax, dated September 23,
                     2015 (incorporated by reference to Exhibit 4.3 of our Annual Report 20-F filed with the SEC on May 17, 2016).
       4.3           Termination and Release Agreement among SouFun Holdings Limited, General Atlantic, Apax, Next Decade, Media
                     Partner and Digital Link, dated September 23, 2015 (incorporated by reference to Exhibit 4.4 of our Annual Report 20-F
                     filed with the SEC on May 17, 2016).
       4.4           Registration Rights Agreement among SouFun Holdings Limited, Safari Group Holdings Limited and Safari Group CB
                     Holdings Limited, dated September 24, 2015 (incorporated by reference to Exhibit 99.15 to the Schedule 13D filed with
                     the SEC by Vincent Tianquan Mo on October 9, 2015).
       4.5           Supplemental Agreement among SouFun Holdings Limited, IDG Alternative Global Limited and China Merchants Bank
                     Co., Ltd., Tianjin Pilot Free Trade Zone Branch, dated November 4, 2015 (incorporated by reference to Exhibit 99.19 to
                     the Amendment No. 1 to Schedule 13D filed with the SEC by Vincent Tianquan Mo on November 12, 2015).
       4.6           Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and IDG-Accel China Capital L.P.,
                     dated November 10, 2015 (incorporated by reference to Exhibit 99.45 to the Amendment No. 1 to Schedule 13D filed with
                     the SEC by Vincent Tianquan Mo on November 12, 2015).

                                                                       116
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 150 of 521
Table of Contents

      4.7           Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and IDG-Accel China Capital
                    Investors L.P., dated November 10, 2015 (incorporated by reference to Exhibit 99.46 to the Amendment No. 1 to
                    Schedule 13D filed with the SEC by Vincent Tianquan Mo on November 12, 2015).
      4.8           Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and Winning Star Global Limited,
                    dated November 10, 2015 (incorporated by reference to Exhibit 99.47 to the Amendment No. 1 to Schedule 13D filed with
                    the SEC by Vincent Tianquan Mo on November 12, 2015).
      4.9           Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and Rainbow Zone Enterprise Inc.,
                    dated November 10, 2015 (incorporated by reference to Exhibit 99.48 to the Amendment No. 1 to Schedule 13D filed with
                    the SEC by Vincent Tianquan Mo on November 12, 2015).
      4.10          Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and Chuang Xi Capital Holdings
                    Limited, dated November 10, 2015 (incorporated by reference to Exhibit 99.49 to the Amendment No. 1 to Schedule 13D
                    filed with the SEC by Vincent Tianquan Mo on November 12, 2015).
      4.11          Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and Wealth Harvest Global Limited,
                    dated November 10, 2015 (incorporated by reference to Exhibit 99.50 to the Amendment No. 1 to Schedule 13D filed with
                    the SEC by Vincent Tianquan Mo on November 12, 2015).
      4.12          Stock Related Award Incentive Plan of 1999 (incorporated by reference to our Registration Statement on Form F-1 filed
                    with the SEC on September 2, 2010).
      4.13          2010 Stock Incentive Plan (incorporated by reference to our Registration Statement on Form F-1 filed with the SEC on
                    September 2, 2010).
      4.14          2015 Stock Incentive Plan (incorporated by reference to Exhibit 99.2 to our Current Report on Form 6-K filed with the
                    SEC on July 6, 2015).
      4.15          Form of Employment Agreement (incorporated by reference to our Registration Statement on Form F-1 filed with the SEC
                    on September 2, 2010).
      4.16          Form of Indemnification Agreement (incorporated by reference to our Registration Statement on Form F-1 filed with the
                    SEC on September 2, 2010).
      4.17          Form of Loan Agreement between and among Beijing Tuo Shi Huan Yu, SouFun Media or SouFun Network, Mr. Mo
                    and/or Mr. Dai as shareholders of a consolidated controlled entity (incorporated by reference to Exhibit 4.19 of our Annual
                    Report 20-F filed with the SEC on May 17, 2016).
     4.17.1         Schedule of Loan Agreements between and among certain PRC subsidiary of Fang Holdings Limited and shareholders of a
                    consolidated controlled entity (incorporated by reference to Exhibit 4.17.1 of our Annual Report on Form 20-F filed with
                    the SEC on May 12, 2017).
      4.18          Form of Creditor’s Rights Transfer Agreement among Beijing Zhong Zhi Shi Zheng or Jia Tian Xia Network, Beijing Tuo
                    Shi Huan Yu, SouFun Media or SouFun Network, and Mr. Mo and/or Mr. Dai as shareholders of a consolidated controlled
                    entity (incorporated by reference to Exhibit 4.20 of our Annual Report 20-F filed with the SEC on May 17, 2016).
    4.18.1*         Schedule of Creditor’s Rights Transfer Agreements among certain PRC subsidiaries of Fang Holdings Limited and
                    shareholders of certain consolidated controlled entity.
      4.19          Form of Equity Pledge Agreement among Beijing Zhong Zhi Shi Zheng or Jia Tian Xia Network, Mr. Mo and/or Mr. Dai
                    and/or other shareholders of a consolidated controlled entity pledging the shares of the consolidated controlled entity
                    (incorporated by reference to Exhibit 4.21 of our Annual Report 20-F filed with the SEC on May 17, 2016).
    4.19.1*         Schedule of Equity Pledge Agreements among certain PRC subsidiary of Fang Holdings Limited and shareholders of a
                    consolidated controlled entity.
      4.20          Form of Shareholders’ Proxy Agreement among Beijing Zhong Zhi Shi Zheng or Jia Tian Xia Network, a consolidated
                    controlled entity, Mr. Mo and/or Mr. Dai and/or other shareholders of the consolidated controlled entity (incorporated by
                    reference to Exhibit 4.22 of our Annual Report 20-F filed with the SEC on May 17, 2016).
    4.20.1*         Schedule of Shareholders’ Proxy Agreements among certain PRC subsidiary of Fang Holdings Limited, a consolidated
                    controlled entity and shareholders of the consolidated controlled entity.
      4.21          Form of Operating Agreement among Beijing Zhong Zhi Shi Zheng or Jia Tian Xia Network, a consolidated controlled
                    entity, Mr. Mo and/or Mr. Dai and/or other shareholders of the consolidated controlled entity (incorporated by reference to
                    Exhibit 4.23 of our Annual Report 20-F filed with the SEC on May 17, 2016).
    4.21.1*         Schedule of Operating Agreements among certain PRC subsidiary of Fang Holdings Limited, a consolidated controlled
                    entity and shareholders of the consolidated controlled entity.
      4.22          Form of Exclusive Technical Consultancy and Services Agreement between Beijing Zhong Zhi Shi Zheng or Jia Tian Xia
                    Network and a consolidated controlled entity (incorporated by reference to Exhibit 4.24 of our Annual Report 20-F filed
                    with the SEC on May 17, 2016).
    4.22.1*         Schedule of Exclusive Technical Consultancy and Services Agreements between certain PRC subsidiary of Fang Holdings
                    Limited and a consolidated controlled entity.
      4.23          Form of Exclusive Call Option Agreement among Fang Holdings Limited, Mr. Mo and/or Mr. Dai and/or other
                    shareholders of a consolidated controlled entity, the consolidated controlled entity and certain PRC subsidiaries of Fang
                    Holdings Limited (incorporated by reference to Exhibit 4.23 of our Annual Report on Form 20-F filed with the SEC on
                    May 14, 2019).

                                                                    117
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 151 of 521
Table of Contents

    4.23.1*         Schedule of Exclusive Call Option Agreements among Fang Holdings Limited, shareholders of a consolidated controlled
                    entity, the consolidated controlled entity and certain PRC subsidiaries of Fang Holdings Limited.
      4.24          Form of Intra-group Memorandum of Understanding between SouFun Network or SouFun Media and a consolidated
                    controlled entity (incorporated by reference to our Registration Statement on Form F-1 filed with the SEC on September 2,
                    2010).
     4.24.1         Schedule of Intra-group Memorandums of Understanding between certain PRC subsidiary of SouFun Holdings Limited
                    and a consolidated controlled entity (incorporated by reference to Exhibit 4.16.1 of our Annual Report 20-F filed with the
                    SEC on April 26, 2012).
      4.25          Summary Translation of Strategic Cooperation Agreement between Beijing SouFun Network Technology Co., Ltd. and
                    Shenzhen World Union Properties Consultancy Co., Ltd.(incorporated by reference to Exhibit 99.4 of our Current Report
                    on Form 6-K filed with the SEC on July 11, 2014).
      4.26          Summary Translation of Investment and Cooperation Framework Agreement between SouFun Holdings Limited and
                    Hopefluent Group Holdings Limited (incorporated by reference to Exhibit 99.5 of our Current Report on Form 6-K filed
                    with the SEC on July 11, 2014).
      4.27          Summary Translation of Joint Venture Agreement between SouFun Holdings Limited and Tospur Real Estate Consulting
                    Co., Ltd. (incorporated by reference to Exhibit 99.3 of our Current Report on Form 6-K filed with the SEC on
                    November 13, 2014).
      4.28          Summary Translation of Shareholders Agreement among Beijing China Index Information Co., Ltd., Shanghai SouFun
                    Advertising Co., Ltd., Beijing Tian Xia Dai Information Service Co., Ltd., Beijing RunZe Microfinance Co., Ltd. and
                    certain other parties thereto (incorporated by reference to Exhibit 4.36 of our Annual Report on Form 20-F filed with the
                    SEC on April 28, 2015).
      4.29          Summary Translation of Investment and Cooperation Agreement between SouFun Holdings Limited and Colour Life
                    Services Group Co., Limited (incorporated by reference to Exhibit 4.37 of our Annual Report on Form 20-F filed with the
                    SEC on April 28, 2015).
      4.30          Subscription Agreement between SouFun Holdings Limited and IDG Alternative Global Limited, dated September 17,
                    2015 (incorporated by reference to Exhibit 99.2 of our Current Report on Form 6-K filed with the SEC on September 21,
                    2015).
      4.31          Subscription Agreement among SouFun Holdings Limited, Safari Group Holdings Limited, Safari Group CB Holdings
                    Limited and Safari Parent Limited, dated September 17, 2015 (incorporated by reference to Exhibit 99.3 of our Current
                    Report on Form 6-K filed with the SEC on September 21, 2015).
      4.32          Subscription Agreement Supplement among SouFun Holdings Limited, Safari Group Holdings Limited and Safari Group
                    CB Holdings Limited, dated November 23, 2015 (incorporated by reference to Exhibit 99.2 of our Current Report on
                    Form 6-K filed with the SEC on November 23, 2015).
      4.33          Convertible Note (US$28.00 million) by SouFun Holdings Limited, dated September 24, 2015 (incorporated by reference
                    to Exhibit 99.3 to the Schedule 13D filed with the SEC by Vincent Tianquan Mo on October 9, 2015).
      4.34          Convertible Note (US$72.00 million) by SouFun Holdings Limited, dated September 24, 2015 (incorporated by reference
                    to Exhibit 99.4 to the Schedule 13D filed with the SEC by Vincent Tianquan Mo on October 9, 2015).
      4.35          Subscription Agreement Supplement between IDG Alternative Global Limited and SouFun Holdings Limited, dated
                    October 29, 2015 (incorporated by reference to Exhibit 99.17 to the Amendment No. 1 to Schedule 13D filed with the SEC
                    by Vincent Tianquan Mo on November 12, 2015).
      4.36          Letter Agreement between IDG Alternative Global Limited and SouFun Holdings Limited, dated November 4, 2015
                    (incorporated by reference to Exhibit 99.18 to the Amendment No. 1 to Schedule 13D filed with the SEC by Vincent
                    Tianquan Mo on November 12, 2015).
      4.37          Supplemental Agreement among the IDG Alternative Global Limited, China Merchants Bank Co., Ltd., Tianjin Pilot Free
                    Trade Zone Branch and SouFun Holdings Limited, dated November 4, 2015 (incorporated by reference to Exhibit 99.19 to
                    the Amendment No. 1 to Schedule 13D filed with the SEC by Vincent Tianquan Mo on November 12, 2015).
      4.38          Convertible Note (US$200.00 million) by SouFun Holdings Limited, dated November 4, 2015 (incorporated by reference
                    to Exhibit 99.20 to the Amendment No. 1 to Schedule 13D filed with the SEC by Vincent Tianquan Mo on November 12,
                    2015).
      4.39          Subscription Agreement between SouFun Holdings Limited and Karistone Limited, dated November 9, 2015 (incorporated
                    by reference to Exhibit 99.26 to the Amendment No. 1 to Schedule 13D filed with the SEC by Vincent Tianquan Mo on
                    November 12, 2015).
      4.40          Subscription Agreement between SouFun Holdings Limited and IDG-Accel China Capital L.P., dated November 9, 2015
                    (incorporated by reference to Exhibit 99.11 of our Current Report on Form 6-K filed with the SEC on November 23, 2015).
      4.41          Subscription Agreement between SouFun Holdings Limited and IDG-Accel China Capital Investors L.P., dated
                    November 9, 2015 (incorporated by reference to Exhibit 99.12 of our Current Report on Form 6-K filed with the SEC on
                    November 23, 2015).
      4.42          Subscription Agreement between SouFun Holdings Limited and Winning Star Global Limited, dated November 9, 2015
                    (incorporated by reference to Exhibit 99.13 of our Current Report on Form 6-K filed with the SEC on November 23, 2015).

                                                                    118
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 152 of 521
Table of Contents

      4.43          Subscription Agreement between SouFun Holdings Limited and Rainbow Zone Enterprise Inc., dated November 9, 2015
                    (incorporated by reference to Exhibit 99.14 of our Current Report on Form 6-K filed with the SEC on November 23, 2015).
      4.44          Subscription Agreement between SouFun Holdings Limited and Chuang Xi Capital Holdings Limited, dated November 9,
                    2015 (incorporated by reference to Exhibit 99.15 of our Current Report on Form 6-K filed with the SEC on November 23,
                    2015).
      4.45          Subscription Agreement between SouFun Holdings Limited and Wealth Harvest Global Limited, dated November 9, 2015
                    (incorporated by reference to Exhibit 99.16 of our Current Report on Form 6-K filed with the SEC on November 23, 2015).
      4.46          Summary Translation of Cooperation Framework Agreement among SouFun Holdings Limited, Chongqing Wanli New
                    Energy Co., Ltd. and other relevant parties, dated November 13, 2015 (incorporated by reference to Exhibit 99.3 of our
                    Current Report on Form 6-K filed with the SEC on November 13, 2015).
      4.47          Summary Translation of Share Subscription Agreement among Beijing SouFun Fang Tian Xia Network Technology
                    Co., Ltd., Beijing Fang Tian Xia Network Technology Co., Ltd., Beijing SouFun Decorative Engineering Co., Ltd.,
                    Beijing SouFun Science and Technology Development Co., Ltd., Chongqing Wanli New Energy Co., Ltd. and other
                    relevant parties, dated January 19, 2016 (incorporated by reference to Exhibit 99.2 of our Current Report on Form 6-K filed
                    with the SEC on January 22, 2016).
      4.48          Summary Translation of Compensation Agreement among Beijing SouFun Fang Tian Xia Network Technology Co., Ltd.,
                    Beijing Fang Tian Xia Network Technology Co., Ltd., Beijing SouFun Decorative Engineering Co., Ltd. and Chongqing
                    Wanli New Energy Co., Ltd., dated January 19, 2016 (incorporated by reference to Exhibit 99.3 of our Current Report on
                    Form 6-K filed with the SEC on January 22, 2016).
      4.49          Summary Translation of the Non-compete Agreement among Vincent Tianquan Mo, SouFun Holdings Limited and
                    Chongqing Wanli New Energy Co., Ltd., dated May 2, 2016 (incorporated by reference to Exhibit 4.58 of our Annual
                    Report 20-F filed with the SEC on May 17, 2016).
      4.50          Summary Translation of Commercial Properties Purchase Agreement between Beijing SouFun Network Technology
                    Co., Ltd. and Beijing Jinyu Dacheng Co., Ltd., dated November 10, 2015 (incorporated by reference to Exhibit 99.24 of
                    our Current Report on Form 6-K filed with the SEC on November 23, 2015).
      4.51          Summary Translation of Share Subscription and Asset Purchase Termination Agreement among Beijing SouFun Fang Tian
                    Xia Network Technology Co., Ltd., Beijing Fang Tian Xia Network Technology Co., Ltd., Beijing SouFun Decorative
                    Engineering Co., Ltd., Beijing SouFun Science and Technology Development Co., Ltd., Chongqing Wanli New Energy
                    Co., Ltd. and other relevant parties, dated February 22, 2017 (incorporated by reference to Exhibit 4.51 of our Annual
                    Report on Form 20-F filed with the SEC on May 12, 2017).
      4.52          Summary Translation of Share Transfer Agreement among Shenzhen Nanfang Tongzheng Investment Co., Ltd., Jia Tian
                    Xia Asset Management Co., Ltd. and Mr. Xicheng Liu in relation to Chongqing Wanli New Energy Co., Ltd, dated July 19,
                    2018 (incorporated by reference to Exhibit 4.52 of our Annual Report on Form 20-F filed with the SEC on May 14, 2019).
      4.53          Form of separation and distribution agreement between Fang Holdings Limited and China Index Holdings Limited, dated
                    May 24, 2019 (incorporated by reference to Exhibit 10.3 of the registration statement of China Index Holdings Limited on
                    Form F-1 (file No. 333-231376) filed with the SEC on May 24, 2019).
      4.54          English translation of form of business cooperation agreement between Fang Holdings Limited and Beijing Zhong Zhi Shi
                    Zheng Data Information Technology Co., Ltd., dated May 24, 2019 (incorporated by reference to Exhibit 10.4 of the
                    registration statement of China Index Holdings Limited on Form F-1 (file No. 333-231376) filed with the SEC on May 24,
                    2019).
      4.55          English translation of form of data license agreement between Fang Holdings Limited and Beijing Zhong Zhi Shi Zheng
                    Data Information Technology Co., Ltd., dated May 24, 2019 (incorporated by reference to Exhibit 10.5 of the registration
                    statement of China Index Holdings Limited on Form F-1 (file No. 333-231376) filed with the SEC on May 24, 2019).
      4.56          English translation of form of intellectual property right license agreement between Fang Holdings Limited and Beijing
                    Zhong Zhi Shi Zheng Data Information Technology Co., Ltd., dated May 24, 2019 (incorporated by reference to
                    Exhibit 10.6 of the registration statement of China Index Holdings Limited on Form F-1 (file No. 333-231376) filed with
                    the SEC on May 24, 2019).
      4.57          English translation of form of lease framework agreement between Fang Holdings Limited and Beijing Zhong Zhi Shi
                    Zheng Data Information Technology Co., Ltd., dated September 30, 2018 (incorporated by reference to Exhibit 10.7 of the
                    registration statement of China Index Holdings Limited on Form F-1 (file No. 333-231376) filed with the SEC on May 24,
                    2019).
      4.58          English translation of form of software license agreement between Fang Holdings Limited and Beijing Zhong Zhi Shi
                    Zheng Data Information Technology Co., Ltd., dated May 24, 2019 (incorporated by reference to Exhibit 10.8 of the
                    registration statement of China Index Holdings Limited on Form F-1 (file No. 333-231376) filed with the SEC on May 24,
                    2019).
      4.59          Sale and purchase agreement among Fang Holdings Limited, Media Partner Technology Limited and Next Decade
                    Investments Limited, dated December 24, 2019 (incorporated by reference to Exhibit 99.1 to our Schedule 13D filed with
                    the SEC on January 6, 2020).

                                                                    119
                Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 153 of 521
Table of Contents

      4.60*          Form of Supplemental Agreement to the Structure Contracts among Fang Holdings Limited, Mr. Mo and/or Mr. Jiangong
                     Dai and/or Mr. Jianning Dai and/or other shareholders of a consolidated controlled entity, the consolidated controlled
                     entity and certain PRC subsidiaries of Fang Holdings Limited.
      4.60.1*        Schedule of Supplemental Agreement to the Structure Contracts among Fang Holdings Limited, Mr. Mo and/or
                     Mr. Jiangong Dai and/or Mr. Jianning Dai and/or other shareholders of a consolidated controlled entity, the consolidated
                     controlled entity and certain PRC subsidiaries of Fang Holdings Limited.
       8.1*          List of Principal Subsidiaries and Consolidated Controlled Entities.
       11.1          Code of Business Conduct and Ethics (incorporated by reference to Exhibit 99.1 of our Registration Statement on Form F-1
                     filed with the SEC on September 2, 2010).
       12.1*         CEO Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
       12.2*         CFO Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
      13.1**         CEO Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
      13.2**         CFO Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
       15.1*         Consent of Jingtian & Gongcheng.
       15.2*         Consent of KPMG Huazhen LLP.
       15.3*         Consent of Ernst & Young Hua Ming LLP.
       16.1          Letter dated May 14, 2019 from Ernst & Young Hua Ming LLP to the Securities and Exchange Commission (incorporated
                     by reference to Exhibit 16.1 of our Annual Report on Form 20-F filed with the SEC on May 14, 2019).
     101.INS*        XBRL Instance Document.
     101.SCH*        XBRL Taxonomy Extension Schema Document.
     101.CAL*        XBRL Taxonomy Extension Calculation Linkbase Document.
     101.DEF*        XBRL Taxonomy Extension Definition Linkbase Document.
     101.LAB*        XBRL Taxonomy Extension Label Linkbase Document.
     101.PRE*        XBRL Taxonomy Extension Presentation Linkbase Document.


*         Filed herewith
**        Furnished herewith

                                                                    120
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 154 of 521
Table of Contents

                                                                 SIGNATURES

         The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and that it has duly caused and authorized the
undersigned to sign this annual report on its behalf.

FANG HOLDINGS LIMITED

                                                                           By:       /s/ Vincent Tianquan Mo
                                                                           Name:     Vincent Tianquan Mo
                                                                           Title:    Executive Chairman
Date: May 27, 2020

                                                                        121
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 155 of 521
Table of Contents


                                          Report of Independent Registered Public Accounting Firm

To the Shareholders and Board of Directors
Fang Holdings Limited:

Opinion on the Consolidated Financial Statements

We have audited the accompanying consolidated balance sheets of Fang Holdings Limited and subsidiaries (the “Company”) as of December 31,
2018 and 2019, the related consolidated statements of comprehensive income (loss), shareholders’ equity, and cash flows for the years then
ended, and the related notes (collectively, the “consolidated financial statements”). In our opinion, the consolidated financial statements present
fairly, in all material respects, the financial position of the Company as of December 31, 2018 and 2019, and the results of its operations and its
cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles.

We also have audited the adjustments to the 2017 consolidated financial statements to retrospectively present discontinued operations as
described in Note 15. In our opinion, such adjustments are appropriate and have been properly applied. We were not engaged to audit, review, or
apply any procedures to the 2017 consolidated financial statements of the Company other than with respect to the adjustments and, accordingly,
we do not express an opinion or any other form of assurance on the 2017 consolidated financial statements taken as a whole.

We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States) (PCAOB), the
Company’s internal control over financial reporting as of December 31, 2019, based on criteria established in Internal Control — Integrated
Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission, and our report dated May 27, 2020
expressed an adverse opinion on the effectiveness of the Company’s internal control over financial reporting.

Changes in Accounting Principle

As discussed in Note 2 to the consolidated financial statements, as of January 1, 2018, the Company has changed its method of accounting for
revenue recognition due to the adoption of Accounting Standards Codification (“ASC”) Topic 606, Revenue from Contracts with Customers and
has changed its method of accounting for investments in equity securities due to the adoption of Accounting Standards Update No. 2016-01,
Financial Instruments - Overall (Subtopic 825-10), Recognition and Measurement of Financial Assets and Financial Liabilities. In addition, as
of January 1, 2019, the Company has changed its method of accounting for leases due to the adoption of ASC Topic 842, Leases.

Basis for Opinion

These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on
these consolidated financial statements based on our audits. We are a public accounting firm registered with the PCAOB and are required to be
independent with respect to the Company in accordance with the U.S. federal securities laws and the applicable rules and regulations of the
Securities and Exchange Commission and the PCAOB.

We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain
reasonable assurance about whether the consolidated financial statements are free of material misstatement, whether due to error or fraud. Our
audits included performing procedures to assess the risks of material misstatement of the consolidated financial statements, whether due to error
or fraud, and performing procedures that respond to those risks. Such procedures included examining, on a test basis, evidence regarding the
amounts and disclosures in the consolidated financial statements. Our audits also included evaluating the accounting principles used and
significant estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe
that our audits provide a reasonable basis for our opinion.

/s/ KPMG Huazhen LLP

We have served as the Company’s auditor since 2018.

Beijing, China
May 27, 2020

                                                                       F-1
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 156 of 521
Table of Contents

                                          Report of Independent Registered Public Accounting Firm

To the Shareholders and Board of Directors
Fang Holdings Limited:

Opinion on Internal Control Over Financial Reporting

We have audited Fang Holdings Limited and subsidiaries’ (the “Company”) internal control over financial reporting as of December 31, 2019,
based on criteria established in Internal Control — Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the
Treadway Commission. In our opinion, because of the effect of the material weakness, described below, on the achievement of the objectives of
the control criteria, the Company has not maintained effective internal control over financial reporting as of December 31, 2019, based on
criteria established in Internal Control — Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway
Commission.

We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States) (PCAOB), the
consolidated balance sheets of the Company as of December 31, 2018 and 2019, the related consolidated statements of comprehensive income
(loss), shareholders’ equity, and cash flows for the years then ended, and the related notes (collectively, the “consolidated financial statements”),
and our report dated May 27, 2020 expressed an unqualified opinion on those consolidated financial statements.

We also have audited the adjustments to the 2017 consolidated financial statements to retrospectively present discontinued operations, and our
opinion was that such adjustments are appropriate and have been properly applied. We were not engaged to audit, review, or apply any
procedures to the 2017 consolidated financial statements of the Company other than with respect to the adjustments and, accordingly, we do not
express an opinion or any other form of assurance on the 2017 consolidated financial statements taken as a whole.

A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable
possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely
basis. A material weakness related to the lack of sufficient financial reporting and accounting personnel to formalize, design, implement and
operate key controls over financial reporting process in order to report financial information in accordance with U.S. GAAP and SEC reporting
requirements has been identified and included in management’s assessment. The material weakness was considered in determining the nature,
timing, and extent of audit tests applied in our audit of the 2019 consolidated financial statements, and this report does not affect our report on
those consolidated financial statements.

Basis for Opinion

The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the
effectiveness of internal control over financial reporting, included in the accompanying Management’s Annual Report on Internal Control over
Financial Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit.
We are a public accounting firm registered with the PCAOB and are required to be independent with respect to the Company in accordance with
the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

We conducted our audit in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain
reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit of
internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a
material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our
audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a
reasonable basis for our opinion.

Definition and Limitations of Internal Control Over Financial Reporting

A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A
company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in
reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting
principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and
directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or
disposition of the company’s assets that could have a material effect on the financial statements.

Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any
evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that
the degree of compliance with the policies or procedures may deteriorate.

/s/ KPMG Huazhen LLP

Beijing, China
May 27, 2020

                                                                         F-2
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 157 of 521
Table of Contents

                                             Report of Independent Registered Public Accounting Firm

To the Shareholders and the Board of Directors of Fang Holdings Limited

Opinion on the Financial Statements

We have audited, before the effects of the adjustments for the retrospective presentation of discontinued operations as discussed in Note 15 to the
consolidated financial statements, the accompanying consolidated statements of comprehensive income, shareholders’ equity and cash flows of
Fang Holdings Limited (the Company) for the year ended December 31, 2017, and the related notes (collectively referred to as the “consolidated
financial statements”). In our opinion, the consolidated financial statements, before the effects of the adjustments for the retrospective
presentation of discontinued operations as discussed in Note 15 to the consolidated financial statements, present fairly, in all material respects,
the results of the Company’s operations and its cash flows for the year ended December 31, 2017, in conformity with U.S. generally accepted
accounting principles.

We were not engaged to audit, review, or apply any procedures to the adjustments for the retrospective presentation of discontinued operations as
discussed in Note 15 to the consolidated financial statements and, accordingly, we do not express an opinion or any other form of assurance
about whether such adjustments are appropriate and have been properly applied. Those adjustments were audited by other auditors.

Adoption of New Accounting Standard

As discussed in Note 2 to the consolidated financial statements, the accompanying consolidated statement of cash flows for the year ended
December 31, 2017 has been adjusted for the retrospective application of the authoritative guidance on the presentation and classification of
restricted cash which was adopted by the Company on January 1, 2018.

Basis for Opinion

These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the Company’s
financial statements based on our audits. We are a public accounting firm registered with the PCAOB and are required to be independent with
respect to the Company in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and
Exchange Commission and the PCAOB.

We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain
reasonable assurance about whether the financial statements are free of material misstatement, whether due to error or fraud. Our audits included
performing procedures to assess the risks of material misstatement of the financial statements, whether due to error or fraud, and performing
procedures that respond to those risks. Such procedures included examining, on a test basis, evidence regarding the amounts and disclosures in
the financial statements. Our audits also included evaluating the accounting principles used and significant estimates made by management, as
well as evaluating the overall presentation of the financial statements. We believe that our audits provide a reasonable basis for our opinion.

/s/ Ernst & Young Hua Ming LLP

We served as the Company’s auditor from 2008 to 2018.

Shenzhen, The People’s Republic of China
May 15, 2018
except for Note 2, as to which the date is May 14, 2019, related to the effect of the restatement related to the presentation and classification of
restricted cash in the consolidated statements of cash flows

                                                                         F-3
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 158 of 521
Table of Contents

                                                       FANG HOLDINGS LIMITED

                                              CONSOLIDATED BALANCE SHEETS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                                   As of December 31,
                                                                                          Notes                2018                 2019
                                                                                                               US$                   US$

ASSETS
Current assets:
Cash and cash equivalents                                                                                         171,183             105,282
Restricted cash, current                                                                                          245,474             219,096
Short-term investments                                                                     5                       16,043             194,720
Accounts receivable, net of allowance of US$33,276 and US$21,810 as of
  December 31, 2018 and 2019, respectively (including account receivable of
  the People’s Republic of China (“PRC”) Domestic Entities and the PRC
  Domestic Entities’ subsidiaries that can only be used to settle their own
  obligations of US$2,988 and US$324 as of December 31, 2018 and 2019,
  respectively)                                                                            6                          58,687           66,379
Funds receivable                                                                                                       5,474            8,372
Prepayments and other current assets                                                       7                          27,894           31,509
Commitment deposits                                                                                                      191              188
Loans receivable, current (net of allowance of US$3,697 and US$2,905 as of
  December 31, 2018 and 2019, respectively)                                                8                      117,602              60,490
Amounts due from related parties                                                           19                          —                  644
Current assets of discontinued operations                                                  15                      26,289                  —
Total current assets                                                                                              668,837             686,680

Non-current assets:
Property and equipment, net (including property and equipment, net of the PRC
  Domestic Entities and the PRC Domestic Entities’ subsidiaries that can only
  be used to settle their own obligations of US$324,564 and US$339,407 as of
  December 31, 2018 and 2019, respectively)                                                9                      727,739             695,457
Land use rights                                                                                                    33,153                  —
Loans receivable, non-current (net of allowance of US$132 and nil as of
  December 31, 2018 and 2019, respectively)                                                8                           6,249                  —
Deferred tax assets                                                                        17                          2,202               6,570
Restricted cash, non-current portion (including restricted cash, noncurrent
  portion of the PRC Domestic Entities and the PRC Domestic Entities’
  subsidiaries that can only be used to settle their own obligations of nil and
  US$1,433 as of December 31, 2018 and 2019, respectively)                                                          6,990              42,452
Deposits for non-current assets                                                                                       902                 618
Long-term investments                                                                      5                      373,233             341,946
Other non-current assets                                                                   10                       4,558              39,179
Non-current assets of discontinued operations                                              15                         573                  —
Total non-current assets                                                                                        1,155,599           1,126,222
Total assets                                                                                                    1,824,436           1,812,902

                              The accompanying notes are an integral part of the consolidated financial statements.

                                                                      F-4
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 159 of 521
Table of Contents

                                                    FANG HOLDINGS LIMITED
                                          CONSOLIDATED BALANCE SHEETS (continued)
                 (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                                    As of December 31,
                                                                                           Notes                2018                 2019
                                                                                                                US$                   US$

LIABILITIES AND SHAREHOLDERS’ EQUITY

Current liabilities:
Short-term loans and current portion of long-term loans (including short-term
  loans and current portion of long-term loans of the PRC Domestic Entities
  and the PRC Domestic Entities’ subsidiaries without recourse to the Company
  of US$76,267 and US$70,215 as of December 31, 2018 and 2019,
  respectively)                                                                             11                     297,811             264,624
Short term bond payable                                                                     12                          —              102,779
Deferred revenue (including deferred revenue of the PRC Domestic Entities and
  the PRC Domestic Entities’ subsidiaries without recourse to the Company of
  US$32,816 and US$32,254 as of December 31, 2018 and 2019, respectively)                                          142,473             134,143
Accrued expenses and other liabilities (including accrued expenses and other
  liabilities of the PRC Domestic Entities and the PRC Domestic Entities’
  subsidiaries without recourse to the Company of US$36,266 and US$54,543
  as of December 31, 2018 and 2019, respectively)                                           13                     118,924             120,244
Customers’ refundable fees (including customers’ refundable fees of the PRC
  Domestic Entities and the PRC Domestic Entities’ subsidiaries without
  recourse to the Company of US$3,274 and US$2,209 as of December 31,
  2018 and 2019, respectively)                                                                                          3,976               4,981
Income tax payable (including income tax payable of the PRC Domestic Entities
  and the PRC Domestic Entities’ subsidiaries without recourse to the Company
  of US$1,982 and US$305 as of December 31, 2018 and 2019, respectively)                                             2,383               4,207
Amounts due to related parties                                                              19                          19               9,227
Current liabilities of discontinued operations                                              15                      35,327                  —
Total current liabilities                                                                                          600,913             640,205

Non-current liabilities:
Long-term loans, less current portion (including long-term loans, less current
  portion of the PRC Domestic Entities and the PRC Domestic Entities’
  subsidiaries without recourse to the Company of US$44,891 and US$46,525
  as of December 31, 2018 and 2019, respectively)                                           11                     123,215             184,158
Convertible senior notes                                                                    14                     254,435             168,929
Deferred tax liabilities (including deferred tax liabilities of the PRC Domestic
  Entities and the PRC Domestic Entities’ subsidiaries without recourse to the
  Company of US$10,488 and US$656 as of December 31, 2018 and 2019,
  respectively)                                                                             17                         97,578           90,723
Other non-current liabilities (including other non-current liabilities of the PRC
  Domestic Entities and the PRC Domestic Entities’ subsidiaries without
  recourse to the Company of US$51,144 and US$64,456 as of December 31,
  2018 and 2019, respectively)                                                                                     150,837             138,435
Non-current liabilities of discontinued operations                                          15                       2,258                  —
Total non-current liabilities                                                                                      628,323             582,245
Total liabilities                                                                                                1,229,236           1,222,450

Commitments and contingencies                                                               21                            —                   —

                               The accompanying notes are an integral part of the consolidated financial statements.

                                                                        F-5
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 160 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                         CONSOLIDATED BALANCE SHEETS (continued)
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                                  As of December 31,
                                                                                         Notes                2018                 2019
                                                                                                              US$                   US$
Shareholders’ equity:
  Class A ordinary shares, par value Hong Kong Dollar (“HK$”) 1 per share,
     600,000,000 shares authorized for Class A and Class B in aggregate;
     72,069,645 and 71,775,686 shares issued as of December 31, 2018 and
     2019; 65,004,587 and 65,403,527 shares outstanding as of December 31,
     2018 and 2019                                                                        16                         9,286                9,244
  Class B ordinary shares, par value HK$1 per share, 600,000,000 shares
     authorized for Class A and Class B in aggregate; 24,336,650 shares and
     24,336,650 shares issued and outstanding as at December 31, 2018 and
     December 31, 2019, respectively; each Class B ordinary share is
     convertible into one Class A ordinary share                                          16                       3,124               3,124
Additional paid-in capital                                                                                       517,802             528,620
Accumulated other comprehensive loss                                                                             (75,837)            (98,371)
Retained earnings                                                                                                276,746             270,358
  Less: Treasury shares (7,065,058 and 6,372,159 shares as of December 31,
     2018 and 2019, respectively.)                                                        16                    (136,615)           (123,216)
Total Fang Holdings Limited shareholders’ equity                                                                 594,506             589,759
Noncontrolling interests                                                                                             694                 693
Total shareholders’ equity                                                                                       595,200             590,452
Total liabilities and shareholders’ equity                                                                     1,824,436           1,812,902

                             The accompanying notes are an integral part of the consolidated financial statements.

                                                                     F-6
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 161 of 521
Table of Contents

                                                       FANG HOLDINGS LIMITED

                            CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS)
                 (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                        For the Years Ended December 31,
                                                                                     Notes             2017            2018          2019
                                                                                                       US$             US$           US$
Revenues
  Marketing services                                                                                    149,267         98,377       94,639
  Listing services                                                                                      141,454         81,741       63,471
  Leads generation services                                                                                  —          21,303       43,300
  Financial services                                                                                     12,055         18,060        9,561
  Value-added services                                                                                    4,753          5,182        5,893
  E-commerce services                                                                                    87,809         15,384        2,847
Total revenues                                                                         4                395,338        240,047      219,711

  Cost of services                                                                                     (163,598)       (46,392)      (28,260)

Gross profit                                                                                            231,740        193,655      191,451

Operating income (expenses)
  Selling expenses (including related party amounts of nil, nil and US$2,311
     for the years ended December 31, 2017, 2018 and 2019, respectively)                                (83,579)       (59,064)      (73,662)
  General and administrative expenses (including related party amounts of
     US$501, US$685 and US$853 for the years ended December 31, 2017,
     2018 and 2019, respectively)                                                                      (129,719)      (129,224)      (99,442)
  Other income (including related party amounts of nil, nil and US$1,411 for
     the years ended December 31, 2017, 2018 and 2019, respectively)                                        699          4,427         6,518
Operating income from continuing operations                                                              19,141          9,794        24,865
  Foreign exchange gain (loss)                                                                               15           (598)          154
  Interest income                                                                                        11,052         10,202         9,038
  Interest expense                                                                                      (16,153)       (21,174)      (25,402)
  Change in fair value of securities                                                   5                    518       (167,402)      (46,062)
  Realized gain on sale of available-for-sale securities (including
     accumulated other comprehensive income reclassifications for
     unrealized gain on available-for-sale securities of US$2,421, US$761
     and US$861 for the years ended December 31, 2017, 2018 and 2019,
     respectively)                                                                                        2,421            761           861
  Government grants                                                                                       3,025          1,224           927
  Investment income, net                                                               5                  6,692          6,816         2,644
  Other non-operating loss                                                                               (4,562)           (30)           —
  Impairment on investments                                                            5                 (2,768)            —             —
Income (loss) from continuing operations before income taxes                                             19,381       (160,407)      (32,975)
  Income tax (expense) benefits                                                       17                (18,352)        18,989         9,544
Income (loss) from continuing operations, net of income taxes                                             1,029       (141,418)      (23,431)
Income from discontinued operations, net of income taxes                              15                 20,675         26,509        13,181
Net income (loss)                                                                                        21,704       (114,909)      (10,250)
  Net income (loss) attributable to noncontrolling interests from continuing
     operations                                                                                              (3)             2            (1)
  Net income (loss) attributable to Fang Holdings Limited’s shareholders                                 21,707       (114,911)      (10,249)
  Net income (loss) attributable to Fang Holdings Limited’s shareholders
     from continuing operations                                                                           1,032       (141,420)      (23,430)
  Net income attributable to Fang Holdings Limited’s shareholders from
     discontinued operations                                                                             20,675         26,509       13,181

                              The accompanying notes are an integral part of the consolidated financial statements.

                                                                      F-7
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 162 of 521
Table of Contents

                                                    FANG HOLDINGS LIMITED
                      CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (continued)
                 (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                    For the Years Ended December 31,
                                                                      Notes                2017                    2018                2019
                                                                                           US$                     US$                 US$
Other comprehensive income (loss), before tax
  Foreign currency translation adjustments                                                     56,571                (46,648)             (26,703)
  Unrealized gain on available-for-sale securities                                            212,838                  1,493                  861
  Amounts reclassified from accumulated other
    comprehensive income                                                                          (2,736)              (1,493)                (861)
  Gain (loss) on intra-entity foreign transactions of long-
    term-investment nature                                                                        1,872                (3,034)                 497
  Separation of real estate information, analytics and
    marketplace services business                                                                  —                      —                 3,672
Other comprehensive income (loss), before tax                                                 268,545                (49,682)             (22,534)
  Income tax expense related to components of other
    comprehensive income                                                                      (49,566)                   —                     —
Other comprehensive income (loss), net of tax                                                 218,979               (49,682)              (22,534)
Comprehensive income (loss)                                                                   240,683              (164,591)              (32,784)
  Comprehensive income (loss) attributable to
    noncontrolling interests                                                                          (3)                  2                     (1)
  Comprehensive income (loss) attributable to Fang
    Holdings Limited’s shareholders                                                           240,686              (164,593)              (32,783)

Earnings (loss) per share for Class A and Class B
  ordinary shares
  Basic                                                                23                           0.24                (1.29)                (0.11)
  Diluted                                                              23                           0.24                (1.29)                (0.11)

Earnings (loss) per share for Class A and Class B
  ordinary shares from continuing operations
  Basic                                                                23                           0.01                (1.59)                (0.26)
  Diluted                                                              23                           0.01                (1.59)                (0.26)

Earnings per share for Class A and Class B ordinary
  shares from discontinued operations
  Basic                                                                23                           0.23                 0.30                 0.15
  Diluted                                                              23                           0.23                 0.30                 0.15

Weighted average number of Class A and Class B
 ordinary shares outstanding:
 Basic                                                                 23                  88,475,665            88,749,432            89,511,052
 Diluted                                                               23                  91,585,677            88,749,432            89,511,052

                               The accompanying notes are an integral part of the consolidated financial statements.

                                                                       F-8
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 163 of 521
Table of Contents

                                                          FANG HOLDINGS LIMITED

                                        CONSOLIDATED STATEMENTS OF CASH FLOWS
                 (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                   For the Years Ended December 31,
                                                                                           2017                   2018                2019
                                                                                           US$                    US$                 US$

CASH FLOWS FROM OPERATING ACTIVITIES
Net income (loss)                                                                              21,704             (114,909)             (10,250)
Adjustments to reconcile net income (loss) to net cash generated from operating
  activities:
  Share-based compensation                                                                      7,218               14,082                8,820
  Depreciation of property and equipment                                                       27,589               25,923               25,247
  Amortization of land use rights                                                                 372                  812                   —
  Deferred tax benefits                                                                          (317)             (21,271)             (10,498)
  Net allowance for doubtful accounts and loans receivable                                     32,614               24,598                8,784
  Realized and unrealized loss (gain) related to investment securities                         (3,254)             165,931               45,287
  Impairment on investments                                                                     2,768                   —                    —
  Amortization of loan origination costs                                                          191                   —                   414
  Amortization of transaction costs for structured note                                            —                    —                   136
  Amortization of issuance costs and unamortized discount (premium) for
     convertible senior notes                                                                     1,797                1,665                  (715)
  Loss on disposal of property and equipment                                                      5,571                  985                 2,257
  Deemed rental expense (Note 19)                                                                   159                  162                   156
  Allowance of doubtful accounts of commitment deposit                                              206                   —                     —
  Compensation expenses related to investment in China Index Holding Limited
     (“CIH”) (Note 5)                                                                               —                    —               13,608
  Foreign currency exchange gain, net                                                               —                    —                1,192
  Reduction in the carrying amount of the right-of-use assets                                       —                    —                2,511


Changes in operating assets and liabilities, net of effects of spinoff of CIH and
  disposal of subsidiaries:
  Accounts receivable                                                                            (437)              (18,395)            (18,958)
  Funds receivable                                                                              2,330                   509              (3,021)
  Prepayments and other current assets                                                          9,405                 3,405              (5,450)
  Commitment deposits                                                                             816                 5,608                  —
  Loans receivable, current                                                                    30,901                    —                   —
  Loans receivable, non-current                                                                14,800                    —                   —
  Amounts due from related parties                                                               (445)                  167                (148)
  Other non-current assets                                                                      5,644                (3,443)             (1,117)
  Deferred revenue                                                                             30,260                12,644              12,604
  Accrued expenses and other liabilities                                                      (39,343)              (42,877)              2,660
  Customers’ refundable fees                                                                  (22,651)               (2,861)              1,082
  Income tax payable                                                                           (1,685)                 (294)              1,204
  Amounts due to related parties                                                                   —                     —                  285
  Other non-current liabilities                                                                   676                 2,564              (6,831)
Net cash generated from operating activities                                                  126,889                55,005              69,259

                               The accompanying notes are an integral part of the consolidated financial statements.

                                                                         F-9
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 164 of 521
Table of Contents

                                                    FANG HOLDINGS LIMITED
                                  CONSOLIDATED STATEMENTS OF CASH FLOWS (continued)
                 (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                   For the Years Ended December 31,
                                                                                            2017                  2018                 2019
                                                                                            US$                   US$                  US$

CASH FLOWS FROM INVESTING ACTIVITIES
  Acquisition of short-term investments                                                       (383,064)            (721,703)            (249,937)
  Proceeds from maturity and disposal of fixed-rate time deposits and trading
     securities                                                                                373,363              164,350               10,118
  Proceeds from disposal of available-for-sale securities                                       13,931              595,363              166,032
  Acquisition of property and equipment                                                        (65,885)             (96,117)             (12,097)
  Origination of loans receivable                                                             (212,824)            (134,802)            (118,825)
  Collection of loans receivable                                                                86,931              149,545              181,767
  Purchase of land use rights                                                                  (34,263)                  —                    —
  Proceeds from government in connection of purchase of land use rights                             —                14,368                   —
  Acquisition of long-term investments                                                         (13,000)             (84,544)             (44,418)
  Proceeds from disposal of property and equipment                                               5,755                  230                   10
  Proceeds from disposal of equity investments with readily determinable fair
     value                                                                                          —                 6,645                10,347
  Deposits for non-current assets                                                              (55,456)                  —                     —
Net cash used in investing activities                                                         (284,512)            (106,665)              (57,003)

CASH FLOWS FROM FINANCING ACTIVITIES

  Proceeds from exercise of share options                                                        4,785                2,974                   21
  Proceeds from short-term loans                                                                    —                36,327                2,396
  Proceeds from long-term loans                                                                111,475               66,843               71,215
  Proceeds from issuance of short term bond                                                         —                    —               102,009
  Purchase of structured note in connection with issuance of short term bond                        —                    —              (102,805)
  Repayment of loans                                                                           (43,989)             (26,884)             (43,651)
  Proceeds from disposal of subsidiaries, net of US$1,378 cash disposed                             —                    —                   262
  Redemption of convertible senior notes                                                            —               (44,560)             (83,118)
  Payment of loan origination costs                                                               (302)                  —                  (528)
  Cash disposed in connection with the spinoff of CIH                                               —                    —               (19,917)
Net cash generated from (used in) financing activities                                          71,969               34,700              (74,116)
Exchange rate effect on cash, cash equivalents and restricted cash                              29,302              (26,728)             (18,882)
Net decrease in cash, cash equivalents and restricted cash                                     (56,352)             (43,688)             (80,742)
Cash, cash equivalents and restricted cash at beginning of year                                547,612              491,260              447,572
Cash, cash equivalents and restricted cash at end of year                                      491,260              447,572              366,830

Supplemental schedule of cash flow information:
Income tax paid                                                                                  7,979                8,218                 9,597
Interest paid                                                                                   16,895               12,215                20,886
Acquisition of property and equipment through utilization of deposits                          244,568               57,102                   275
Acquisition of property and equipment included in accrued expenses and other
   liabilities                                                                                   6,121               10,438                   3,914
Long-term investments received in settlement of funds receivable                                12,058                   —                       —
Shareholder contribution of call option (Note 5)                                                    —                    —                      693

The following table provides a reconciliation of cash, cash equivalents and restricted cash reported within the consolidated balance sheets that
sum to the total of the same such amounts shown in the consolidated statements of cash flows.

                                                                                                          As of December 31,
                                                                                            2017                 2018                  2019
                                                                                            US$                  US$                   US$
Cash and cash equivalents                                                                      228,276              195,108              105,282
Restricted cash, current                                                                       223,002              245,474              219,096
Restricted cash, non-current portion                                                            39,982                6,990               42,452
Total cash, cash equivalents and restricted cash                                               491,260              447,572              366,830

                                                                       F-10
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 165 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                         CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (continued)
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                  Total Fang Holdings Limited’s Equity
                                                                       Accumulated Other Comprehensive Income (Loss)
                                                                                   Unrealized gain Intra-entity
                        Number of                                        Foreign           on        foreign
                         Ordinary                 Additional            currency    available-for- currency
                           Shares         Ordinary Paid-in Treasury translation           sale     transaction        Retained Noncontrolling Total
                    Class A     Class B    Shares Capital     stock adjustments        securities      loss     Total Earnings Interests      Equity
Balance as of
  December 31,
  2016             64,012,758 24,336,650 12,281 488,943(136,615) (77,602)    3,249    (6,996)(81,349)203,870                            695 487,825
Net profit for the
  year                     —          —      —       —       —        —         —         —        — 21,704                                 — 21,704
Other
  comprehensive
  loss:
Foreign currency
  translation
  adjustments                     —          —      —       —       — 56,571      —      — 56,571          —                          —      56,571
Unrealized gain on
  available-for-sale
  securities                      —          —      —       —       —     — 163,272      — 163,272         —                          — 163,272
Foreign currency
  transaction gain                —          —      —       —       —     —       — 1,872       1,872      —                          —       1,872
Amounts reclassified
  from accumulated
  other comprehensive
  income                          —          —      —       —       —     — (2,736)      — (2,736)                                    —      (2,736)
Contribution by
  noncontrolling
  interests                       —          —      —       —       —     —       —      —         —       —                          (3)        (3)
Contribution from
  shareholder                     —          —      —      159      —     —       —      —         —       —                          —        159
Share-based
  compensation                    —          —      —    7,218      —     —       —      —         —       —                          —       7,218
Exercise of share
  options                    347,304         —      47   4,346      —     —       —      —         —       —                          —       4,393
Balance as of
  December 31, 2017 64,360,062 24,336,650 12,328 500,666 (136,615 ) (21,031) 163,785 (5,124 ) 137,630 225,574                        692 740,275

                              The accompanying notes are an integral part of the consolidated financial statements.

                                                                       F-11
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 166 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                         CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (continued)
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                  Total Fang Holdings Limited’s Equity
                                                                       Accumulated Other Comprehensive Income (Loss)
                                                                                                      Intra-
                                                                                  Unrealized gain     entity
                        Number of                                        Foreign          on         foreign
                         Ordinary                 Additional            currency    available-for- currency
                           Shares         Ordinary Paid-in Treasury translation          sale      transaction       Retained Noncontrolling Total
                    Class A     Class B    Shares Capital     stock adjustments       securities       loss    Total Earnings Interests      Equity
Balance as of
  December 31,
  2017             64,360,062 24,336,650 12,328 500,666(136,615) (21,031)          163,785   (5,124) 137,630 225,574                    692 740,275
Cumulative
  effect of
  adoption of
  ASC 606                  —          —      —        —       —         —               —        —         — 2,298                       —     2,298
Cumulative
  effect of
  adoption of
  ASU 2016-01              —          —      —        —       —         —         (163,785)      — (163,785)163,785                      —           —
Balance as
  of January 1, 2018        64,360,062 24,336,650 12,328 500,666 (136,615) (21,031)       — (5,124) (26,155) 391,657               692 742,573
Net (loss) profit for the
  year                               —         —      —       —        —         —        —      —        — (114,911)                2 (114,909)
Other comprehensive
  loss:
Foreign currency
  translation adjustments            —         —      —       —        — (46,648)         —      — (46,648)        —                —    (46,648)
Loss on intra-entity
  foreign transactions of
  long-term investment
  nature                             —         —      —       —        —         —        — (3,034) (3,034)        —                —     (3,034)
Unrealized gain on
  available-for-sale
  securities                         —         —      —       —        —         —     1,493     — 1,493           —                —        1,493
Amounts reclassified
  from accumulated other
  comprehensive income               —         —      —       —        —         — (1,493)       — (1,493)         —                —     (1,493)
Contribution from
  shareholder                        —         —      —      162       —         —        —      —        —        —                —         162
Share-based
  compensation                       —         —      — 14,082         —         —        —      —        —        —                —     14,082
Exercise of share options
  and vesting of unvested
  shares                        644,525        —      82 2,892         —         —        —      —        —        —                —        2,974
Balance as of
  December 31, 2018         65,004,587 24,336,650 12,410 517,802 (136,615 ) (67,679)      — (8,158 ) (75,837) 276,746              694 595,200

                               The accompanying notes are an integral part of the consolidated financial statements.

                                                                       F-12
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 167 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                         CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (continued)
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                           Total Fang Holdings Limited’s Equity
                                                                    Accumulated Other Comprehensive Income (Loss)
                                                                                Unrealized gain Intra-entity
                                                                      Foreign          on         foreign
                    Number of Ordinary            Additional         currency    available-for- currency
                           Shares         Ordinary Paid-in Treasury translation       sale      transaction        Retained Noncontrolling Total
                    Class A     Class B    Shares Capital    stock adjustments     securities       loss     Total Earnings Interests      Equity
Balance as of
  December 31,
  2018            65,004,587 24,336,650 12,410 517,802(136,615) (67,679)                          —       (8,158)(75,837)276,746        694 595,200
Net loss for the year            —         —      —       —        —      —                       —           —       — (10,249)       (1) (10,250)
Other comprehensive
  loss:
Foreign currency
  translation
  adjustments                    —         —      —       —        — (26,703)                      —          — (26,703)        —      — (26,703)
Gain on intra-entity
  foreign transactions
  of long-term
  investment nature              —         —      —       —        —      —                        —        497      497        —      —     497
Unrealized gain on
  available-for-sale
  securities                     —         —      —       —        —      —                       861         —      861        —      —     861
Amounts reclassified
  from accumulated
  other comprehensive
  income                         —         —      —       —        —      —                       (861)       —     (861)       —      —     (861)
Contribution from
  shareholder                    —         —      —    2,014       —      —                        —          —        —        —      —    2,014
Separation of real
  estate information,
  analytics and
  marketplace services
  business                       —         —      —       —        — 3,672                         —          —    3,672 17,181        —   20,853
Share-based
  compensation                   —         —      —    8,820       —      —                        —          —        —        —      —    8,820
Exercise of share
  options and vesting
  of unvested shares       398,940         —      —       —     7,714     —                        —          —        —    (7,693)    —       21
Others                           —         —     (42)    (16)   5,685     —                        —          —        —    (5,627)    —       —
Balance as of
  December 31, 2019 65,403,527 24,336,650 12,368 528,620 (123,216 ) (90,710)                       —      (7,661 ) (98,371) 270,358   693 590,452

                               The accompanying notes are an integral part of the consolidated financial statements.

                                                                            F-13
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 168 of 521
Table of Contents

                                                         FANG HOLDINGS LIMITED

                                  NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                 (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.        ORGANIZATION AND BASIS OF PRESENTATION

          The Company was incorporated on June 18, 1999 as Fly High Holdings Limited under the laws of the British Virgin Islands (“BVI”). In
          June 2004, the Company changed its name to SouFun Holdings Limited and its corporate domicile to the Cayman Islands and became a
          Cayman Islands company with limited liability under the Companies Law of the Cayman Islands. In 2016, the Company changed its
          name to Fang Holdings Limited (formerly known as SouFun Holdings Limited). The accompanying consolidated financial statements
          include the financial statements of (i) Fang Holdings Limited (the “Company”), (ii) its subsidiaries located outside of the People’s
          Republic of China (the “PRC”) (the “non-PRC subsidiaries”), (iii) wholly foreign owned entities in the PRC (the “WOFEs”) and their
          subsidiaries, (iv) entities controlled through contractual arrangements (the “PRC Domestic Entities”) and (v) the PRC Domestic
          Entities’ subsidiaries. The Company, and where appropriate, the term “Company” also refers to its non-PRC subsidiaries, WOFEs, PRC
          Domestic Entities and the PRC Domestic Entities’ subsidiaries as a whole.

          The Company is principally engaged in the provision of marketing services, listing services, leads generation, financial services, value-
          added services and e-commerce services to the real estate and home furnishing industries in the PRC. Details of the Company’s major
          subsidiaries, PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries as of December 31, 2019 were as follows:

                                                       Date of                Place of
Company                                             Establishment          Establishment                        Principal Activities

Beijing SouFun Internet Information              December 17,
  Service Co., Ltd. (“Beijing Internet”)         2003                   PRC                   Provision of marketing services and listing services

SouFun Media Technology (Beijing)                November 28,                                 Provision of technology, leads generation and
  Co., Ltd. (“SouFun Media”)                     2002                   PRC                   information consultancy services

Beijing SouFun Network Technology                                                             Provision of technology, leads generation and
  Co., Ltd. (“SouFun Network”)                   March 16, 2006         PRC                   information consultancy services

Beijing SouFun Science and Technology
  Development Co., Ltd. (“Beijing                                                             Provision of marketing services, leads generation
  Technology”)                                   March 14, 2006         PRC                   services and listing services

Beijing Century Jia Tian Xia Technology
  Development Co., Ltd. (“Beijing JTX            December 21,
  Technology”)                                   2006                   PRC                   Provision of marketing services and listing services

Beijing Hong An Tu Sheng Network
  Technology Co., Ltd. (“Beijing Hong            November 15,                                 Provision of technology, leads generation and
  An”)                                           2010                   PRC                   information consultancy services

Beijing Tuo Shi Huan Yu Network                  November 19,                                 Provision of technology, leads generation and
  Technology Co., Ltd. (“Beijing TuoShi”)        2010                   PRC                   information consultancy services

Beijing Yi Ran Ju Ke Technology                                                               Provision of marketing services, rental services,
  Development Co., Ltd. (“Beijing Yi Ran                                                      leads generation services and real estate agency
  Ju Ke”)                                        July 8, 2011           PRC                   services

Beijing Hua Ju Tian Xia Network
  Technology Co., Ltd. (“Beijing Hua Ju                                                       Provision of technology and information
  Tian Xia”)                                     July 25, 2012          PRC                   consultancy services

                                                                       F-14
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 169 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.        ORGANIZATION AND BASIS OF PRESENTATION (continued)

                                                    Date of            Place of
Company                                          Establishment      Establishment                     Principal Activities

Beijing Li Man Wan Jia Network
  Technology Co., Ltd. (“Beijing Li Man                                              Provision of technology, leads generation and
  Wan Jia”)                                   July 25, 2012      PRC                 information consultancy services

Shanghai Jia Biao Tang Real Estate
  Broking Co., Ltd. (“Shanghai JBT Real                                              Provision of real estate agency services, marketing
  Estate Broking”)                            July 7, 2005       PRC                 services and listing services

Tianjin Jia Tian Xia Network Technology
  Co., Ltd. (“Jia Tian Xia Network                                                   Provision of technology and information
  Technology”)                                April 15, 2014     PRC                 consultancy services

Hangzhou SouFun Network Technology
  Co., Ltd., (“Hangzhou SouFun                                                       Provision of technology and information
  Network”)                                   August 27, 2013    PRC                 consultancy services

Wuhan SouFun Yi Ran Ju Ke Real Estate                                                Provision of real estate agency services, leads
 Agents Co., Ltd. (“Wuhan Yi Ran Ju           December 13,                           generation services and real estate information
 Ke”)                                         2013               PRC                 services

Hangzhou Ji Ju Real Estate Agents Co., Ltd.   December 23,                           Provision of real estate agency services and real
  (“Hanzhou Ji Ju”)                           2013               PRC                 estate information services

Fang Tian Xia Financial Information
  Service (Beijing) Ltd. (previously known
  as Beijing Tianxia Dai Information
  service Co., Ltd.)                          April 9, 2014      PRC                 Provision of finance information services

Shanghai SouFun Microfinance Co.,Ltd.
  (“Shanghai SouFun Microfinance”)            January 19, 2015   PRC                 Provision of Microfinance services

Beihai Tian Xia Dai Microfinance Co., Ltd.    September 12,
  (“Beihai Tian Xia Dai Microfinance”)        2014               PRC                 Provision of microfinance services

Shanghai BaoAn Enterprise Co., Ltd.
  (“Shanghai BaoAn Enterprise”)               March 31, 2013     PRC                 Lease, resale and management of property

Shanghai BaoAn Hotel Co., Ltd. (“Shanghai                                            Operation and management of hotel, restaurant and
  BaoAn Hotel”)                               March 31, 2013     PRC                 other catering business

                                                                 F-15
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 170 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.        ORGANIZATION AND BASIS OF PRESENTATION (continued)

                                                   Date of             Place of
Company                                         Establishment       Establishment                     Principal Activities

Chongqing Tian Xia Dai Microfinance Co.,
  Ltd (“Chongqing Tian Xia Dai                December 11,
  Microfinance”)                              2014               PRC                 Provision of microfinance services

Tianjin Jia Tian Xia Microfinance Co., Ltd.
  (“Tianjin Jia Tian Xia Microfinance”)       December 5, 2014   PRC                 Provision of microfinance services

Guangzhou Fang Tian Xia Real Estate
  Broking Co., Ltd. (“Guangzhou Fang
  Tian Xia”)                                  March 9, 2015      PRC                 Provision of real estate agency services

Beijing Cun Fang Real Estate Broking
  Co., Ltd. (“Beijing Cun Fang”)              April 7, 2015      PRC                 Provision of real estate agency services

Tianjin Fang Tian Xia Real Estate Broking
  Co., Ltd. (“Tianjin Fang Tian Xia”)         May 21, 2015       PRC                 Provision of real estate agency services

Nanjing Cun Fang Real Estate Broking
  Co., Ltd. (“Nanjing Cun Fang”)              April 30, 2015     PRC                 Provision of real estate agency services

                                                                 F-16
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 171 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.        ORGANIZATION AND BASIS OF PRESENTATION (continued)

                                                 Date of              Place of
Company                                       Establishment        Establishment                     Principal Activities

Nanchang Cun Fang Real Estate Broking
  Co., Ltd. (“Nanchang Cun Fang”)           June 3, 2015        PRC                 Provision of real estate agency services

Chongqing Fang Tian Xia Real Estate
  Broking Co., Ltd. (“Chongqing Fang
  Tian Xia”)                                May 27, 2015        PRC                 Provision of real estate agency services

Shanghai SouFun Fang Tian Xia Broking
  Co., Ltd. (“Shanghai Fang Tian Xia”)      April 16, 2015      PRC                 Provision of real estate agency services

Beijing Li Tian Rong Ze Yi Jia Technology
  Development Co., Ltd. (“Beijing Li Tian                                           Provision of technology and information
  Rong Ze”)                                 September 4, 2015   PRC                 consultancy services

Hong Kong Property Network Limited
  (“HK Property”)                           May 19, 2011        Hong Kong           Investment holding

Best Fang Holdings LLC                                          United States of
                                            Aug 30, 2017        America             Investment holding

Best Work Holdings (New York) LLC                               United States of
  (“Best Work”)                             March 14, 2011      America             Investment holding

                                                                F-17
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 172 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.       ORGANIZATION AND BASIS OF PRESENTATION (continued)

        In order to comply with PRC laws and regulations which restrict foreign control of companies involved in internet content provision
        (“ICP”) and advertising businesses, the Company operates its websites and provides online marketing, listing and leads generation
        services in the PRC through its PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries.

        The equity interests of the PRC Domestic Entities are legally held directly by Vincent Tianquan Mo, executive chairman of the board of
        directors, Richard Jiangong Dai, a director of the board who resigned from the board effective February 25, 2016, or Jianning Dai,
        general manager of the Company’s subsidiary. The effective control of the PRC Domestic Entities is held by the Company through two
        of its WOFEs, namely, SouFun Network and Jia Tian Xia Network Technology as a result of a series of contractual arrangements and
        their supplementary agreements signed with each of the PRC Domestic Entities which arrangements and agreements contain similar
        provisions regarding obligations and rights of the Company and the PRC Domestic Entities (hereinafter, together the “Contractual
        Agreements”). As a result of the Contractual Agreements, the Company maintains the ability to approve decisions made by the PRC
        Domestic Entities, is entitled to substantially all of the economic benefits from the PRC Domestic Entities and is obligated to absorb all
        of the PRC Domestic Entities’ expected losses.

        Therefore, the Company consolidates the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries in accordance with the
        United States of America Securities and Exchange Commission (“SEC”) Regulation S-X Article 3A-02 and Accounting Standards
        Codification (“ASC”) 810, Consolidation (“ASC 810”).

        The following is a summary of the Contractual Agreements:

        Exclusive Technical Consultancy and Service Agreements

        The WOFEs provide the following exclusive technical services to the PRC Domestic Entities: (i) access to information assembled by
        the WOFEs concerning the real estate industry and companies in this sector to enable the PRC Domestic Entities to target potential
        customers and provide research services; and (ii) technical information technology system support to enable the PRC Domestic Entities
        to service the needs of its customers. The agreements can be extended indefinitely at the sole discretion of the WOFEs.

        Operating Agreements

        Pursuant to the operating agreements, each PRC Domestic Entity and its legal shareholders have agreed not to enter into any transaction
        that would substantially affect the assets, rights, obligations or operations of the PRC Domestic Entity without prior written consent
        from the WOFEs. In addition, the PRC Domestic Entities will appoint or remove their directors and executive officers based on
        instruction from the WOFEs. The agreements can be extended indefinitely at the sole discretion of the WOFEs.

        Equity Pledge Agreements, Shareholders Proxy Agreements and Exclusive Call Option Agreements

        In order to secure the payment obligations of each PRC Domestic Entity under the exclusive technical consultancy and service
        agreements, the legal shareholders have pledged their entire respective ownership interests in each Domestic PRC Entity to the WOFEs.
        The legal shareholders shall not transfer the pledged ownership interests without the prior written consent from the WOFEs. The
        WOFEs are entitled to dividends and funds obtained through conversion, auction or sale of the ownership interests that the legal
        shareholders pledged to the WOFEs. The agreements can be extended at the sole discretion of the WOFEs.

        The legal shareholders irrevocably appoint the WOFEs to act as proxy for the legal shareholders to exercise their respective rights as
        shareholders of the PRC Domestic Entities to attend shareholders’ meetings and cast votes. The agreements will remain valid until
        terminated upon written consent by the WOFEs, the PRC Domestic Entities and their legal shareholders or by their successors.

                                                                      F-18
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 173 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.       ORGANIZATION AND BASIS OF PRESENTATION (continued)

        The legal shareholders granted the Company or any third party designated by the Company the exclusive right to acquire from the legal
        shareholders the whole or part of the respective equity interests in each PRC Domestic Entity at a price equivalent to the historical cost
        when permitted by applicable PRC laws and regulations. The legal shareholders shall not sell, transfer or dispose of the equity interests
        in the PRC Domestic Entities without the prior written consent of the Company or any third party designated by the Company. The
        proceeds from the exercise of the call option will be applied to repay the loans under the loan agreements. The Company does not have
        to make any additional payment to the legal shareholders. The PRC Domestic Entities will not distribute any dividend without the prior
        written consent from the WOFEs. The agreements can be extended indefinitely at the sole discretion of the Company.

        Loan Agreements

        The WOFEs provided loans to the legal shareholders to enable them to contribute the registered capital of the PRC Domestic Entities.
        Under the terms of the loan agreements, the legal shareholders will repay the loans by transferring their legal ownership in the PRC
        Domestic Entities to the WOFEs when permitted by applicable PRC laws and regulations. Any gains from the transfer shall be paid
        back to the WOFEs or any third party designated by the WOFEs. The legal shareholders shall repay the loan by means of transferring
        their respective equity interests in the PRC Domestic Entities to the WOFEs or any other person designated by the WOFEs.

        Supplementary Agreements

        In addition to the above contractual agreements, the Company, the WOFEs, the PRC Domestic Entities and their legal shareholders
        entered into supplementary agreements in March 2010 to memorialize certain terms previously agreed amongst the Company, the
        WOFEs, the PRC Domestic Entities and their legal shareholders. While these supplementary agreements were signed in 2010, the
        terms, intent and substance of all the agreements above remained unchanged. Pursuant to the supplementary agreements:

         ·          the WOFEs have unilateral discretion in setting the technical service fees charged to the PRC Domestic Entities;

         ·          the WOFEs are obligated to provide financial support to the PRC Domestic Entities in the event the PRC Domestic Entities
                    incur losses;

         ·          the annual budget of the PRC Domestic Entities should be assessed and approved by the WOFEs;

         ·          the legal shareholders agree to remit any profits distributed from the PRC Domestic Entities to the Company upon request by
                    the Company; and

         ·          the PRC Domestic Entities are obligated to transfer their entire retained earnings, after deduction of PRC income tax, to the
                    WOFEs in the form of a donation upon the WOFEs’ request.

        All of these provisions have been incorporated into the Contractual Agreements signed subsequent to March 2010.

        Furthermore, the WOFEs and the PRC Domestic Entities entered into supplementary agreements in March 2013 to memorialize the
        following terms previously agreed between the WOFEs and the PRC Domestic Entities when the Exclusive Call Option Agreements
        were entered into:

         ·          the legal shareholders agreed to remit the purchase consideration received from the exercise of the exclusive right to acquire
                    the equity interests in the PRC Domestic Entities to the WOFEs or any entity designated by the WOFEs.

        This provision has been incorporated into the Contractual Agreements signed subsequent to March 2013.

                                                                       F-19
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 174 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.       ORGANIZATION AND BASIS OF PRESENTATION (continued)

        Through the design of the aforementioned agreements, the legal shareholders of the PRC Domestic Entities effectively assigned their
        full voting rights to the WOFEs, which give the WOFEs the power to direct the activities that most significantly impact the PRC
        Domestic Entities’ economic performance. The WOFEs obtained the ability to approve decisions made by the PRC Domestic Entities
        and the ability to acquire the equity interests in the PRC Domestic Entities when permitted by PRC law. The WOFEs are obligated to
        absorb a majority of the expected losses from the PRC Domestic Entities’ activities through providing unlimited financial support to the
        PRC Domestic Entities and are entitled to receive a majority of profits from the PRC Domestic Entities through the exclusive technical
        consultancy and service fees. As a result, the Company, through the WOFEs, is the primary beneficiary of the PRC Domestic Entities.
        Accordingly, in accordance with SEC Regulation S-X Article 3A-02 and ASC 810, the Company, through the WOFEs, has
        consolidated the operating results of the PRC Domestic Entities in the Company’s financial statements.

        The carrying amounts of the assets, liabilities, the results of operations and cash flows of the PRC Domestic Entities and the PRC
        Domestic Entities’ subsidiaries included in the Company’s consolidated balance sheets, consolidated statements of comprehensive
        income (loss) and consolidated statements of cash flows were as follows:

                                                                                                                  As of December 31,
                                                                                                              2018                 2019
                                                                                                              US$                   US$
        ASSETS
        Current assets:
        Cash and cash equivalents                                                                                34,004               13,670
        Restricted cash, current                                                                                214,876              217,951
        Short-term investments                                                                                    5,586                   —
        Accounts receivable (net of allowance of US$12,913 and US$10,978 as of December 31,
          2018 and 2019, respectively)                                                                           25,910               40,836
        Funds receivable                                                                                          5,124                8,182
        Prepayments and other current assets                                                                     25,384               27,644
        Commitment deposits                                                                                         191                  188
        Total current assets                                                                                    311,075              308,471

        Non-current assets:
        Property and equipment, net                                                                             358,432              342,146
        Land use rights                                                                                          32,428                   —
        Deferred tax assets                                                                                           2                2,442
        Deposits for non-current assets                                                                              95                  265
        Long-term investments                                                                                   273,340              219,201
        Restricted cash, non-current portion                                                                         —                35,363
        Other non-current assets                                                                                  1,815               32,972
        Total non-current assets                                                                                666,112              632,389
        Total assets                                                                                            977,187              940,860

                                                                     F-20
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 175 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.       ORGANIZATION AND BASIS OF PRESENTATION (continued)

                                                                                                                 As of December 31,
                                                                                                             2018                 2019
                                                                                                             US$                   US$
        Current liabilities:
        Short-term loans and current portion of long-term loans                                                  76,267               70,215
        Deferred revenue                                                                                         32,816               32,254
        Accrued expenses and other liabilities                                                                   36,266               54,543
        Customer’s refundable fees                                                                                3,274                2,209
        Income tax payable                                                                                        1,982                  305
        Amounts due to related parties                                                                               —                10,253
        Intercompany payable to the non PRC Domestic Entities                                                   445,556              408,775
        Total current liabilities                                                                               596,161              578,554

        Non-current liabilities:
        Long-term loans, less current portion                                                                    44,891               46,525
        Deferred tax liabilities                                                                                 10,488                  656
        Other non-current liabilities                                                                            51,144               64,456
        Total non-current liabilities                                                                           106,523              111,637
        Total liabilities                                                                                       702,684              690,191
        Net assets                                                                                              274,503              250,669

        Intercompany payable to the non PRC Domestic Entities represents the amounts due to the WOFE and its wholly-owned subsidiaries,
        which are eliminated upon consolidation.

                                                                                               For the Years Ended December 31,
                                                                                        2017                  2018                2019
                                                                                        US$                   US$                 US$
        Total revenues                                                                      91,087               89,111              102,383
        Net loss                                                                            (6,484)             (79,229)             (23,543)

                                                                                               For the Years Ended December 31,
                                                                                        2017                  2018                2019
                                                                                        US$                   US$                 US$
        Net cash generated from operating activities                                       122,327               26,241               29,288
        Net cash used in investing activities                                              (99,946)              (9,851)              (3,991)
        Net cash (used in) generated from financing activities                               8,565              (25,220)              (2,904)

        As of December 31, 2019, except for the restricted cash, current of US$215,450, accounts receivable of US$324, restricted cash, non-
        current portion of US$35,363 and property and equipment of US$339,407, which are all pledged to secure bank borrowings (Note 11),
        there was No other pledge or collateralization of the assets of the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries.

                                                                    F-21
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 176 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.       ORGANIZATION AND BASIS OF PRESENTATION (continued)

        Creditors of the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries have No recourse to the general credit of their
        respective primary beneficiary. The amounts of liabilities of the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries
        have been parenthetically presented on the consolidated balance sheets. The PRC Domestic Entities held certain registered copyrights,
        trademarks and registered domain names, which are used for the Company’s business operations. All of these revenue-producing assets
        were internally developed, for which the Company did not incur significant development costs. There were No other assets of the PRC
        Domestic Entities or the PRC Domestic Entities’ subsidiaries that can only be used to settle their own obligations except for accounts
        receivable of US$324, restricted cash - noncurrent portion of US$1,433 and property and equipment of US$339,407 pledged to secure
        bank borrowings.

        Basis of Presentation

        The accompanying consolidated financial statements have been prepared in accordance with the United States generally accepted
        accounting principles (“U.S. GAAP”).

        On June 11, 2019, the Company completed the separation and distribution of its real estate information, analytics and marketplace
        services business into a separate, independent public company, CIH. The spin-off was completed by way of distribution to Fang’s
        stockholders of all of the then issued and outstanding shares of common stock of CIH on the basis of one share of CIH common stock
        for every one share of Fang common stock held as of the close of business on May 28, 2019 (the record date for the distribution). As a
        result of the distribution, CIH is now an independent public company, and its common stock is listed under the symbol “CIH” on the
        Nasdaq Global Market. The separation represented a strategic shift that has a major effect on Fang’s operations and financial results.
        As a result, the business operated by CIH has been reclassified as discontinued operations. For the periods presented, the assets and
        liabilities of the discontinued operations are presented separately on the consolidated balance sheets, and the results of the discontinued
        operations, less income taxes, are reported as income from discontinued operations, on the consolidated statements of comprehensive
        income (loss). See note 2-Discontinued Operations and note 15.

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

        Use of Estimates

        The preparation of the consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and
        assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the balance sheet
        dates and the reported amounts of revenues and expenses during the reporting periods. Significant estimates and assumptions reflected
        in the Company’s financial statements include, but are not limited to, estimated stand-alone selling prices of performance obligations,
        allowance for doubtful accounts, allowance for credit losses, useful lives of property and equipment, realization of deferred tax assets,
        impairment of long-lived assets, share-based compensation expense, uncertain income tax positions, fair value of the embedded
        derivatives in the convertible senior notes and fair value of short term and long term investments. Changes in facts and circumstances
        may result in revised estimates. Actual results could materially differ from those estimates.

        Principles of Consolidation

        The consolidated financial statements include the financial statements of the Company, its non-PRC subsidiaries, WOFEs, the PRC
        Domestic Entities in which the Company, through its WOFEs, has a controlling financial interest, and the PRC Domestic Entities’
        subsidiaries. The Company has determined that it has a controlling financial interest, even though it does not hold a majority of the
        voting equity interest in an entity, because the Company has the ability to control the PRC Domestic Entities through the WOFEs’
        rights to all the residual benefits of the PRC Domestic Entities and the WOFEs’ obligation to fund losses of the PRC Domestic Entities.
        As a result, the PRC Domestic Entities are included in the consolidated financial statements. All significant intercompany balances and
        transactions between the Company, its subsidiaries, the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries have been
        eliminated in consolidation, except for the intercompany transactions between continuing operations and discontinued operations before
        the disposal of the discontinued operations, which are considered to continue after the disposal of the discontinued operations are
        presented separately in continuing operations and discontinued operations in a way that reflects the continuance of those transactions.

                                                                       F-22
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 177 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Foreign Currency Translation and Transactions

        The functional currency of the Company and its non-PRC subsidiaries is the United States dollars (“US$”). The WOFEs, PRC
        Domestic Entities and PRC Domestic Entities’ subsidiaries determine their functional currency to be the Chinese Renminbi (“RMB”)
        based on the criteria of ASC 830, Foreign Currency Matters. The Company uses US$ as its reporting currency.

        Transactions denominated in foreign currencies are remeasured into the functional currency at the exchange rates prevailing on the
        transaction dates. Foreign currency denominated financial assets and liabilities are remeasured at the exchange rates prevailing at the
        balance sheet date. Exchange gains and losses are included in the consolidated statements of comprehensive income (loss).

        The assets and liabilities of the Company’s PRC subsidiaries, PRC Domestic Entities and PRC Domestic Entities’ subsidiaries are
        translated into US$ at the exchange rates prevailing at the balance sheet date. The consolidated statements of comprehensive income
        (loss) of these entities are translated into US$ at the weighted average exchange rates for the year. The resulting translation gains
        (losses) are recorded in accumulated other comprehensive income (loss) as a component of shareholders’ equity.

        For the purpose of the consolidated statements of cash flows, cash flows of the Company’s PRC subsidiaries, PRC Domestic Entities
        and PRC Domestic Entities’ subsidiaries are translated into US$ at the exchange rates prevailing on the dates of the cash flows.
        Frequently recurring cash flows of these entities which arise throughout the year are translated into US$ at the weighted average
        exchange rates for the year.

        Transaction gains and losses are recognized in the consolidated statements of operations. Gains and losses on intra-entity foreign
        currency transactions that are of a long-term-investment nature (that is, settlement is not planned or anticipated in the foreseeable
        future) between consolidated entities are not recognized in earnings, but are included as a component of other comprehensive income
        (loss).

        Cash and Cash Equivalents

        Cash and cash equivalents represent cash on hand and demand deposits placed with banks or other financial institutions with original
        maturity of 90 days or less at the date of purchase which are unrestricted as to withdrawal and use. In addition, all highly liquid
        investments with original stated maturity of 90 days or less are classified as cash equivalents.

        Restricted Cash

        Restricted cash represents cash pledged to financial institutions as collateral for the Company’s bank loans, andcash deposits in banks
        that are restricted as to withdrawal or usage according to certain contracts with customers. The restricted cash is not available for
        withdrawal or the Company’s general use until after the corresponding bank loans are repaid, or the performance obligation is satisfied.

        The Accounting Standards Update (“ASU”) 2016-18, Statement of Cash Flows (Topic 230): Restricted Cash, required that restricted
        cash should be included with cash and cash equivalents when reconciling the beginning-of-period and end-of-period total amounts
        shown on the consolidated statements of cash flows. The guidance was effective as of January 1, 2018 and the Company applied it using
        a retrospective transition method to each period presented. The adoption of this guidance changed the presentation and classification of
        restricted cash in the Company’s consolidated statements of cash flows. For the year ended December 31, 2017, substantially all of the
        changes in restricted cash of US$51,900, was previously reported as part of financing activities in the consolidated statement of cash
        flows.

                                                                      F-23
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 178 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Investments

        Periods prior to January 1, 2018

        All highly liquid investments with original maturities of greater than 90 days but less than 365 days are classified as short-term
        investments which are stated at their approximate fair value.

        The Company accounts for its investments in accordance with ASC 320,Investments-Debt and Equity Securities (“ASC 320”). The
        Company classifies the investments in debt and equity securities as “held-to-maturity”, “trading” or “available-for-sale”, whose
        classification determines the respective accounting methods stipulated by ASC 320. Dividend and interest income, including
        amortization of the premium and discount arising at acquisition, for all categories of investments in securities are included in earnings.
        Any realized gains or losses on the sale of the investments are determined on a specific identification method, and such gains and losses
        are reflected in the consolidated statements of comprehensive income (loss).

        The securities that the Company has positive intent and ability to hold to maturity are classified as held-to-maturity securities and stated
        at amortized cost. For individual securities classified as held-to-maturity securities, the Company evaluates whether a decline in fair
        value below the amortized cost basis is other-than-temporary in accordance with the Company’s policy and ASC 320. If the Company
        concludes that it does not intend or is not required to sell an impaired debt security before the recovery of its amortized cost basis, the
        impairment is considered temporary and the held-to-maturity securities continue to be recognized at the amortized costs. When the
        Company intends to sell an impaired debt security or it is more likely than not that it will be required to sell prior to recovery of its
        amortized cost basis, an other-than-temporary impairment is deemed to have occurred. In these instances, the other-than-temporary
        impairment loss is recognized in the consolidated statements of comprehensive income (loss) equal to the entire excess of the debt
        security’s amortized cost basis over its fair value at the balance sheet date of the reporting period for which the assessment is made.

        The securities that are bought and held principally for the purpose of selling them in the near term are classified as trading securities.
        Unrealized holding gains and losses for trading securities are included in earnings.

        Investments not classified as trading or as held-to-maturity are classified as available-for-sale securities. Available-for-sale securities are
        reported at fair value, with unrealized gains and losses recorded in accumulated other comprehensive income (loss) in shareholders’
        equity. Realized gains or losses are charged to earnings during the period in which the gain or loss is realized. An impairment loss on
        the available-for-sale securities are recognized in the consolidated statements of comprehensive income (loss) when the decline in value
        is determined to be other-than-temporary. No impairment loss was recognized for the year ended December 31, 2017.

        In accordance with ASC 325 Investments-Other, for investments in an investee over which the Company does not have significant
        influence and which do not have readily determinable fair value, the Company carries the investment at cost and only adjusted for
        other-than-temporary declines in fair value and distributions of earnings that exceed the Company’s share of earnings since its
        investment. Management regularly evaluates the impairment of the cost method investments based on performance and financial
        position of the investee as well as other evidence of market value. Such evaluation included, but is not limited to, reviewing the
        investee’s cash position, recent financing, projected and historical financial performance, cash flow forecasts and financing needs. An
        impairment loss is recognized in earnings equal to the excess of the investment’s cost over its fair value at the balance sheet date of the
        reporting period for which the assessment is made. The fair value would then become the new cost basis of investment. An impairment
        loss of US$2,768 was recognized for the year ended December 31, 2017.

                                                                       F-24
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 179 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Period commencing January 1, 2018

        The Company adopted ASU 2016-01, Financial Instruments—Overall (Subtopic 825-10), Recognition and Measurement of Financial
        Assets and Liabilities from January 1, 2018, which requires all equity securities with readily determinable fair values, other than those
        accounted for under equity method of accounting or those that result in consolidation of the investee, to be measured at fair value with
        changes in the fair value recognized through net income. Change in fair value of available-for-sale equity securities are reported in
        earnings. Upon the adoption of ASU 2016-01, accumulated unrealized gain, net of income taxes, of US$163,785 was reclassified from
        accumulated other comprehensive income to retained earnings as of January 1, 2018.

        (1) Debt Securities

        The Company accounts for its debt investments in accordance with ASC 320,Investments-Debt Securities (“ASC 320”). The Company
        classifies the debt investments as “held-to-maturity”, “trading” or “available-for-sale”, whose classification determines the respective
        accounting methods stipulated by ASC 320. Interest income, including amortization of the premium and discount arising at acquisition,
        for all categories of debt investments are included in earnings. Any realized gains or losses on the sale of the debt investments are
        determined on a specific identification method, and such gains and losses are reflected in the consolidated statements of comprehensive
        income (loss).

        The debt securities that the Company has positive intent and ability to hold to maturity are classified as held-to-maturity securities and
        stated at amortized cost. For individual securities classified as held-to-maturity securities, the Company evaluates whether a decline in
        fair value below the amortized cost basis is other-than-temporary in accordance with the Company’s policy and ASC 320. If the
        Company concludes that it does not intend or is not required to sell an impaired debt security before the recovery of its amortized cost
        basis, the impairment is considered temporary and the held-to-maturity securities continue to be recognized at the amortized costs.
        When the Company intends to sell an impaired debt security or it is more likely than not that it will be required to sell prior to recovery
        of its amortized cost basis, an other-than-temporary impairment is deemed to have occurred. In these instances, the other-than-
        temporary impairment loss is recognized in the consolidated statements of comprehensive income (loss) equal to the entire excess of the
        debt security’s amortized cost basis over its fair value at the balance sheet date of the reporting period for which the assessment is made.

        The debt securities that are bought and held principally for the purpose of selling them in the near term are classified as trading
        securities. Unrealized holding gains and losses for trading securities are included in earnings. All highly liquid investments with original
        maturities of greater than 90 days but less than 365 days are classified as short-term investments which are stated at their approximate
        fair value.

        Investments not classified as trading or as held-to-maturity are classified as available-for-sale securities. Available-for-sale debt
        securities are reported at fair value, with unrealized gains and losses recorded in accumulated other comprehensive income (loss) in
        shareholders’ equity. Realized gains or losses are charged to earnings during the period in which the gain or loss is realized. An
        impairment loss on the available-for-sale securities are recognized in the consolidated statements of comprehensive income (loss) when
        the decline in value is determined to be other-than-temporary. No impairment loss was recognized for the years ended December 31,
        2018 and 2019, respectively.

        (2) Equity Securities

        All equity investments with readily determinable fair values, other than those accounted for under equity method of accounting or those
        that result in consolidation of the investee, are measured at fair value with changes in the fair value recognized through net income.

                                                                      F-25
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 180 of 521
Table of Contents

        Equity investments without readily determinable fair values which do not qualify for net asset value per share (or its equivalent)
        practical expedient and over which the Company does not have the ability to exercise significant influence through the investments in
        common stock, are accounted for under the measurement alternative. The carrying values of equity investments without readily
        determinable fair values are measured at cost, less any impairment, plus or minus changes resulting from observable price changes in
        orderly transactions for identical or similar investments of the same issuer. All gains and losses on these investments, realized and
        unrealized, are recognized in the consolidated statements of comprehensive income (loss). The Company makes assessment of whether
        an investment is impaired at each reporting date, and recognizes an impairment loss equal to the difference between the carrying value
        and fair value in earnings. No impairment loss was recognized for the years ended December 31, 2018 and 2019, respectively. As a
        result of adoption of ASU 2016-01, the Company is not required to disclose the fair value for equity investments without readily
        determinable fair value.

        (3) Equity method investments

        In accordance with ASC 323 Investments-Equity Method and Joint Ventures, the Company applies the equity method of accounting to
        equity investments in common stock over which it has significant influence but does not own a majority equity interests or otherwise
        control. Under the equity method, the Company initially records its investment in the common stock of an investee at cost. The excess
        of the carrying amount of the investment over the underlying equity in net assets of the equity investee represents goodwill and
        intangible assets acquired. The Company adjusts the carrying amount of an investment for its share of the earnings or losses of the
        investee after the date of investment and reports the recognized earnings or losses in the consolidated statements of comprehensive
        income (loss). When the Company’s share of losses in the equity investee equals or exceeds its interest in the equity investee, the
        Company does not recognize further losses, unless the Company has incurred obligations or made payments or guarantees on behalf of
        the equity investee, or the Company holds other investments in the equity investee.

        The equity method investments are subject to periodic testing for other-than-temporary impairment, by considering factors including,
        but not limited to, stock prices of public companies in which the Company has an equity investment, current economic and market
        conditions, operating performance of the investees such as current earnings trends and undiscounted cash flows, and other company-
        specific information, such as recent financing rounds. Changes in these estimates and assumptions could affect the calculation of the fair
        value of the investments and the determination of whether any identified impairment is other-than-temporary. If any impairment is
        considered other-than-temporary, the Company will write down the asset to its fair value and take the corresponding charge to the
        consolidated statements of comprehensive income (loss). No impairment was recorded for equity method investments for the years
        ended December 31, 2018 and 2019, respectively.

        The Company elects fair value measurement for certain investment that would otherwise be accounted for under the equity-method of
        accounting, in accordance with ASC Topic 825-10, Financial instruments. The fair value option is applied to all of the Company’s
        financial interests in the same entity that are eligible items. Such election is irrevocable. Under fair value method, investments are
        recorded at fair value and any changes in fair value are reported in the consolidated statements of comprehensive income (loss).

        Funds Receivable

        Funds receivable represents cash collection through third-party payment service providers. The Company carefully considers and
        monitors the credit worthiness of the third-party payment service providers. An allowance for doubtful accounts is recorded in the
        period in which a loss is determined to be probable. Funds receivable balances are written off after all collection efforts have been
        exhausted.

                                                                      F-26
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 181 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Loans Receivable

        Loans receivable consists primarily of secured loans in the form of mortgage loans and unsecured loans to borrowers that have passed
        the Company’s credit assessment. Such amounts are recorded at the principal amount less impairment as of the balance sheet date. The
        loan periods extended by the Company to the borrowers generally range from 3 to 36 months.

        An allowance for credit loss is recorded when, based on current information and events, it is probable that the Company will be unable
        to collect all amounts due according to the contractual terms of the loan agreement. The Company assesses the allowance for credit loss
        related to loans receivable on a quarterly basis, either on an individual or collective basis. The Company considers various factors in
        evaluating loans receivable for possible impairment on an individual basis. These factors include the amount of the loan, historical
        experience, value of collateral, if any, credit quality and age of the receivable balances. Impairment is measured on an individual loan
        basis using either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the
        collateral if the loan is secured. The Company evaluates the remainder of its loans receivables portfolio for impairment on a collective
        basis in accordance with ASC 450-20, Loss Contingencies and records an allowance for credit loss at the portfolio segment level.

        Loan principal and interest receivables are charged-off when the loan principal and interest receivables are deemed to be uncollectible.
        In general, loan principal and interest receivables are identified as uncollectible if any of the following conditions are met : 1) the
        borrower is dead, missing or incapacitate and there is No legal heir and presentee or the legal heir and presentee refuse to abide the
        contract; 2) identification of fraud, and the fraud is officially reported to and filed with relevant law enforcement departments; 3)
        outstanding amount following 180 days past due after all collection efforts based on management’s judgment.

        Property and Equipment, Net

        Property and equipment are stated at cost and are depreciated using the straight-line method over the estimated useful lives of the assets,
        as follows:

        Category                                                                           Estimated Useful Life

        Office equipment                                                                                           3 - 5 years
        Motor vehicles                                                                                            5 - 10 years
        Leasehold improvement                                                         shorter of lease term or economic lives
        Buildings                                                                                                 12 -45 years

        Land is stated at cost and is not depreciated.

        Construction in progress represents buildings and related premises under construction, which is stated at actual construction cost less
        any impairment loss. Construction in progress is transferred to the respective category of property and equipment when completed and
        ready for its intended use.

        Interest associated with major development and construction projects is capitalized and included in the cost of the project. The
        capitalization of interest cease when the project is substantially completed or the development activity is suspended for more than a brief
        period. The amount to be capitalized is determined by applying the capitalization rate to the average amount of accumulated qualifying
        capital expenditures for assets under construction during the year.

        Repair and maintenance costs are charged to expense as incurred, whereas the cost of renewals and betterments that extend the useful
        lives of property and equipment are capitalized as additions to the related assets. Retirements, sales and disposals of assets are recorded
        by removing the cost and accumulated depreciation from the asset and accumulated depreciation accounts, respectively, with any
        resulting gain or loss reflected in the consolidated statements of comprehensive income (loss).

                                                                      F-27
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 182 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

         Impairment of Long-Lived Assets

        The Company evaluates its long-lived assets or asset group with finite lives for impairment whenever events or changes in
        circumstances, such as a significant adverse change to market conditions that will impact the future use of the assets, indicate that the
        carrying amount of an asset group may not be fully recoverable. When these events occur, the Company evaluates the impairment by
        comparing the carrying amount of the assets to future undiscounted cash flows expected to result from the use of the assets and their
        eventual disposition. If the sum of the expected undiscounted cash flows is less than the carrying amount of the assets, the Company
        recognizes an impairment loss based on the excess of the carrying amount of the asset group over its fair value, but not below the fair
        values of the individual long-lived assets within the asset group. No impairment charge was recognized for any of the years presented.
        Asset groups to be disposed of would be reported at the lower of the carrying amount or fair value less costs to sell, and No longer
        depreciated. The assets and liabilities of a disposal group classified as held for sale would be presented separately in the appropriate
        asset and liability sections of the consolidated balance sheets.

        Fair Value of Financial Instruments

        Financial instruments of the Company primarily include cash and cash equivalents, restricted cash, accounts receivable, commitment
        deposits, funds receivable, short-term and long-term investments, loans receivable, short-term and long-term loans, short-term bond
        payable, convertible senior notes and related derivative liabilities. As of December 31, 2018 and 2019, the carrying values of these
        financial instruments, other than trading securities and call option included in the short-term investment (see note 5), restricted cash,
        non-current portion, long-term investments, long-term loans, less current portion, convertible senior notes and related derivative
        liabilities, approximate their fair values due to the short-term maturity of these instruments. The call option was valued using the Black-
        Sholes pricing model as of December 31, 2019. The equity investments with readily determinable fair value and trading securities were
        recorded at fair value based on the quoted price in active markets as of December 31, 2018 and 2019. The equity method investments
        carried at fair value was recorded at fair value based on the quoted price, adjusted if relevant, for other input that is indirectly
        observable in the active market as of December 31, 2019. The carrying values of long-term loans, less current portion and restricted
        cash, non-current portion approximate their fair values, as the loans and restricted cash bear interest at rates determined based on the
        prevailing interest rates in the market. The convertible senior notes were recognized based on residual proceeds after allocation to the
        derivative liabilities at fair market value. The estimated fair values of the convertible senior notes based on a market approach were
        approximately US$199,172 and US$145,437 as of December 31, 2018 and 2019, respectively, and represents a Level 3 valuation in
        accordance with ASC 820, Fair Value Measurements and Disclosures (“ASC 820”). When determining the estimated fair value of the
        convertible senior notes, the Company used a commonly accepted valuation methodology and market-based risk measurements that are
        indirectly observable, such as credit risk. The fair value of the bifurcated derivative liabilities was insignificant for the years ended
        December 31, 2018 and 2019. Prior to January 1, 2018, the Company determined that it was not practicable to estimate the fair value of
        its cost method investments as of December 31, 2017 and measures the cost method investment at fair value on a nonrecurring basis
        only if an impairment charge were to be recognized.

        The Company applies ASC 820 in measuring fair value. ASC 820 defines fair value, establishes a framework for measuring fair value
        and expands disclosures about fair value measurements.

        ASC 820 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows:

        Level 1 - Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets.

        Level 2 - Include other inputs that are directly or indirectly observable in the marketplace.

        Level 3 - Unobservable inputs which are supported by little or No market activity.

        ASC 820 describes three main approaches to measuring the fair value of assets and liabilities: (1) market approach; (2) income approach
        and (3) cost approach. The market approach uses prices and other relevant information generated from market transactions involving
        identical or comparable assets or liabilities. The income approach uses valuation techniques to convert future amounts to a single
        present value amount. The measurement is based on the value indicated by current market expectations about those future amounts. The
        cost approach is based on the amount that would currently be required to replace an asset.

                                                                       F-28
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 183 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Assets measured at fair value on a recurring basis as of December 31, 2018 and 2019 are summarized below.

                                                                       Fair Value Measurement as of December 31, 2018
                                                                  Quoted Prices
                                                                    in Active            Significant
                                                                   Markets for             Other
                                                                    Identical           Observable           Unobservable          Fair Value at
                                                                      Assets               Inputs                Inputs            December 31,
                                                                    (Level 1)             (Level 2)            (Level 3)               2018
                                                                       US$                  US$                   US$                  US$
        Equity investments with readily determinable fair
          value                                                          181,483                    —                     —                181,483
        Trading securities                                                 1,773                    —                     —                  1,773

                                                                       Fair Value Measurement as of December 31, 2019
                                                                  Quoted Prices
                                                                    in Active            Significant
                                                                   Markets for             Other
                                                                    Identical           Observable           Unobservable          Fair Value at
                                                                      Assets               Inputs                Inputs            December 31,
                                                                    (Level 1)             (Level 2)            (Level 3)               2019
                                                                       US$                  US$                   US$                  US$
        Call option                                                            —                    —                  1,384                 1,384
        Equity investments with readily determinable fair
          value                                                          121,841                    —                     —                121,841
        Equity method investments carried at fair value                    8,539                18,200                    —                 26,739

        The following table provides additional information about the reconciliation of the fair value measurements of assets and liabilities
        using significant unobservable inputs (level 3).

                                                                                                                          Call option
        Balance as of December 31, 2018                                                                                              —
        Initial recognition                                                                                                         693
        Decrease as a result of exercise                                                                                           (458)
        Change in fair value for the period                                                                                       1,149
        Balance as of December 31, 2019                                                                                           1,384

        The call option was valued using the Black-Scholes pricing model at the reporting date. The calculation was based on the exercise price,
        annual risk-free rate of 1.59%, dividend yield of 0% and volatility of 44%.

        Revenue Recognition

        Revenues are derived from marketing services, listing services, leads generation, financial services, value-added services and E-
        commerce services.

        Revenue generated by CIH, which primarily include special listing services, data and analytics service have been classified and
        reported under discontinued operations for all the periods presented. See Note 15.

        Periods prior to January 1, 2018

        Revenues for each type of service sales were recognized only when the following criteria are met: (a) persuasive evidence of an
        arrangement exists; (b) price is fixed or determinable; (c) delivery of services has occurred; and (d) collectability is reasonably assured.

        Listing Services

        Listing services revenues consist of revenues derived from both basic listing services and special listing services.

        The Company’s basic and special listing services are provided to agents, brokers, property developers, property owners, property
        managers and others seeking to sell or rent new or secondary residential and commercial properties.

        (1) Basic listing services

        Basic listing services entitle customers to post and make changes to information for properties, home furnishings and other related
        products and services in a particular area on the website and mobile apps for a specified period of time, which typically range from one
        to 36 months, in exchange for a fixed fee. Written contracts, containing all significant terms, signed by the Company and its customers
        provide persuasive evidence of the arrangement. The amount of fee to be paid is not subject to change once the contract has been
        signed. The contracts generally do not contain any specific performance target or refund guarantee. Delivery of services occurs by
        making access to the websites and mobile apps available for posting by the customers over the specified listing period. The Company
   Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 184 of 521
performs credit assessments of its customers prior to signing the written contract to ensure collectability is reasonably assured. In
accordance with ASC 605, revenues were recognized ratably over the duration of the service period as the basic listing services were
being delivered.

                                                             F-29
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 185 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        (2) Special listing services

        Special listing services consist of promotional activities associated with themed marketing campaigns, each generally over a one year
        duration and designed to recognize the leading companies within a specific real estate sector. For each special listing campaign,
        targeted leading companies participate in a collective marketing and promotional program for a specified fee, consisting of various
        online and offline promotional activities tied to the specialized theme of the campaign. Each revenue arrangement may include one or
        multiple special listing campaigns.

        The Company evaluated its special listing revenue arrangements in accordance with ASC 605-25,Revenue recognition—Multiple-
        element arrangements. The promotional services within a special listing program were accounted for as one combined unit of
        accounting, as each promotional deliverable did not have standalone value to the customer since all the deliverables were tied to the
        specialized theme of the campaign, and were not sold separately. For contractual arrangements that contain multiple special listing
        campaigns, the program for each campaign was accounted for as a separate unit of accounting. ASC 605-25 required revenues to be
        allocated to each unit of accounting on a relative fair value basis based on a selling price hierarchy. The selling price for a deliverable
        was based on vendor-specific objective evidence (“VSOE”) if available, third party evidence (“TPE”) if VSOE was not available, or
        best estimate of selling price (“BESP”) if neither VSOE nor TPE was available. The Company allocated total arrangement consideration
        to each unit of accounting based on its relative selling price, which was determined based on its BESP for that deliverable since neither
        VSOE nor TPE exist. In determining the BESP for each deliverable, the Company considered its overall pricing model and objectives
        when sold separately, as well as market or competitive conditions that may impact the price at which the Company would transact if the
        deliverable were sold regularly on a standalone basis. The Company monitored the conditions that affect its determination of selling
        price for each deliverable and reassess such estimates periodically. In accordance with ASC 250, “Accounting Changes and Error
        Corrections,” changes in the determination of the BESP were considered a change in accounting estimate and were accounted for on a
        prospective basis. The effect of changes in the BESP on the allocation of arrangement consideration was insignificant for all periods
        presented.

        Written contracts, containing all significant terms, signed by the Company and its customers provide persuasive evidence of the
        arrangement. The amount of fee to be paid is not subject to change once the contract has been signed. The contracts do not contain any
        specific performance, cancellation, termination or refund provisions. The Company performs credit assessments of its customers prior
        to signing the written contract to ensure collectability is reasonably assured. In accordance with ASC 605, “Revenue Recognition,”
        revenues were recognized ratably over the duration of the campaign period as the special listing services were being delivered.

        Marketing Services

        The Company offers marketing services on the Company’s websites and mobile apps, primarily through banner advertisements,
        floating links, logos and other media insertions. These marketing services are offered to real estate developers and to a lesser extent
        provider of products and services for home decoration and improvement. Marketing services allow customers to place advertisements
        on particular areas of the Company’s websites and mobile apps, in particular formats and over particular periods of time. Written
        contracts, containing all significant terms, signed by the Company and its customers provide persuasive evidence of the arrangement.
        The contracts generally do not contain any specific performance target or refund guarantee.

        The service fee is negotiated between the customer and the Company but once a price is agreed to and the written contract is signed by
        both parties, the price is fixed and not subject to change. The service fee is due and payable in installments over the service period. The
        marketing services typically last from several days to one year. Delivery of the service occurs upon displaying the agreed forms of
        services on the Company’s websites and mobile apps over the specified service period. The Company performs credit assessments on
        its customers prior to signing the written contract to ensure collectability is reasonably assured. Revenues were recognized ratably over
        the contract period, as there was persuasive evidence of an arrangement, the fee is fixed or determinable and collection was reasonably
        assured, as prescribed by ASC 605.

                                                                      F-30
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 186 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Since 2016, the Company began to provide marketing services whereby the sole consideration for the services is in the form of a
        specifically identified unit of a development. The Company accounts for these arrangements pursuant to ASC 845, Nonmonetary
        transactions, and have determined that the fair value of consideration received, i.e. the specifically identified real estate property, is
        more readily determinable than the marketing services surrendered. Accordingly, the fair value of property is used for measurement and
        revenues are recognized ratably over the service period. Revenue recognized under such arrangement was US$1,361 for the year ended
        December 31, 2017.

        For certain arrangements, the Company provides marketing services that contain multiple deliverables, that is, different forms of
        services to be delivered over different periods of time.

        The Company accounted for each deliverable in the arrangement as separate unit of accounting. Revenues were allocated to each unit of
        accounting on a relative fair value basis based on a selling price hierarchy and was recognized ratably over the duration of the service
        period. The selling price for a deliverable was based on its vendor-specific objective evidence (“VSOE”) if available, third party
        evidence (“TPE”) if VSOE is not available, or BESP if neither VSOE nor TPE is available. The total arrangement consideration was
        allocated to each unit of accounting based on its relative selling price which is determined based on the Company’s BESP for that
        deliverable because neither VSOE nor TPE exist. In determining its BESP for each deliverable, the Company considered its overall
        pricing model and objectives, as well as market or competitive conditions that may impact the price at which the Company would
        transact if the deliverable were sold regularly on a standalone basis. The Company monitored the conditions that affect its determination
        of selling price for each deliverable and reassesses such estimates periodically.

        E-commerce service

        E-commerce service revenues consist of revenues derived from:

         (1) Fang membership services

        The Company enters into arrangements with real-estate developers, pursuant to which the Company charges its customers RMB5,000 to
        RMB20,000 in order for them to purchase specified properties from the real estate developers at a discount significantly greater than the
        face value of the fees charged by the Company. The discount is either a fixed amount off or a fixed percentage to the price of the
        specified property. The fees paid by the customers to the Company are refundable before a purchase of the specified properties at a
        discount is made by the customers or if after the purchase, only if the customers can fulfil certain requirements under the refund policy.
        The Company chose to analogize to rights of return guidance in ASC 605-15 when accounting for refundable fees as reliable estimates
        of refunds can be made based on company-specific historical evidence. Revenues were recognized by the Company when cash
        consideration of the fees was received and the discount has been applied by the customers to pay for the purchase price of the specified
        properties, net of estimated refunds. Cash received in advance of the purchase of specified properties and provision for refunds were
        recorded as “customers’ refundable fees” . The provision of refunds was insignificant for the year ended December 31, 2017.

                                                                     F-31
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 187 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Additionally, the Company, real-estate developers and marketing agencies entered into tri-party cooperation arrangements for certain
        Fang membership services. When customers use their Fang membership cards to purchase specified properties in selected
        advertisements published by the marketing agents, a portion of the proceeds from the Fang membership services is remitted to the
        marketing agents. The Company recognized revenues from this type of Fang membership services on a net basis, representing the
        portion of proceeds received from customers that is ultimately retained by the Company as it is an agent in the arrangement.
        Commencing in 2014, the Company also entered into cooperation arrangements directly with real-estate developers for Fang
        membership services. The Company either engages third-party real estate agents or places advertisements with marketing agents to
        promote the real-estate projects. The Company recognized revenues from this type of Fang membership services on a gross basis,
        representing the proceeds received from the real-estate developers, as the Company is the primary obligor in the arrangement. Payments
        to third-party real estate agents are recorded as cost of sales, while payments to marketing agents are recorded as selling expenses. The
        portion to be remitted to third-party real estate agents and marketing agents was recorded as amounts payable to sales and marketing
        agents in “accrued expenses and other liabilities” on the consolidated balance sheets (Note 13).

         (2) Direct sales services

        The Company promotes property developments of its developer clients primarily through its websites and mobile applications (“mobile
        apps”). Potential buyers can register with the Company free of charge if they are interested in any real estate properties covered by its
        direct sales services. After the registration, the Company provides the buyers with additional information about the properties and
        related services, such as tours to visit the property developments and other services to facilitate property purchases. By using the direct
        sales services, individual buyers can enjoy discounted prices for properties that the Company offers from its developer clients. The
        Company charges its developer clients a fee for each property it sold through its direct sales services at a predetermined percentage of
        the value of the individual transaction. Thereafter, the real estate developers can request for refund only if they can fulfil certain
        requirements under the refund policy. The Company chose to analogize to rights of return guidance in ASC 605-15 when accounting for
        refundable fees as reliable estimates of refunds can be made based on company-specific historical evidence. Revenues were recognized
        by the Company based on total of successful purchase transactions made, net of estimated refunds. The provision of refunds was
        insignificant for the year ended December 31, 2017.

         (3) Sublease services

        Beginning in 2015, the Company began to provide sublease service through its websites. The Company identifies suitable properties
        and initially enters into lease agreements with the property owners. The lease agreements allow the Company to sublease the properties.
        Regardless whether the leased property is subsequently sub-leased by the Company, the lease agreement between the Company and the
        property owner remains in effect, including the Company’s obligation to make fixed rental payments over the non-cancellable lease
        term. The property owner is not a party to, and therefore not entitled to, any rights or obligations under the sublease agreement.
        Sublease rental income was recorded as revenue from subleasing services and recognized on a gross basis as the Company is the
        principal to the sublease arrangements. The sublease income was recognized on a straight-line basis over the lease term. Sublease rental
        income for the year ended December 31, 2017 was US$15,085.

         (4) Real estate online brokerage services

        Commencing in 2015, the Company provided brokerage services for sellers and buyers of secondary properties. Brokerage services may
        include property listing services, advisory services, transaction negotiation services and administration services. In addition to
        secondary property sales, the Company also assists property owners and potential tenants with leasing transactions. Commission
        revenues derived from brokerage services is recognized upon the execution, fulfillment of all performance obligations specified on the
        tri-party transaction agreement that is entered into between the seller, buyer and the Company in its capacity as broker, and cash receipt.

                                                                      F-32
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 188 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

         (5) Online decoration services

        Beginning in 2015, the Company launched online decoration services, which includes interior design, remodeling, renovation,
        furnishing and other home improvement services. The Company generally charges the customers a fixed fee. The Company recognized
        revenues based on the percentage-of-completion method and measures progress using input measures, i.e., cost-to-cost, in accordance
        with ASC 605-35, Revenue Recognition Construction-Type and Production-Type Contracts. Estimated losses, if any, were recognized
        during the period in which the loss becomes probable and reasonably estimable.

        Financial Services

        Financial services are provided through the Company’s online financial platformwww.fangtx.com and offline micro loan subsidiaries.
        The Company provides secured loans in the form of entrusted loans, mortgage loans and unsecured loans, primarily to borrowers that
        meet the Company’s credit assessment requirements. The Company ceased to provide entrusted loans since 2017. Revenues derived
        from loan interest income and annual service fees are recognized using the effective interest rate method. The Company does not accrue
        interest on loans receivable that are considered impaired or more than 90 days past due unless either the receivable has not been
        collected due to administrative reasons or the receivable is well secured and in the process of collection. Unsecured loans stop accruing
        interest when 60 days past due and are classified as impaired loan.

        Value-added Services

        The Company generates revenues from value-added services including subscription services for access to the Company’s information
        database and consulting services for customized and industry-related research reports and indices. Revenues derived from subscription
        services for access to the Company’s information database are recognized ratably over the subscription period. Revenues derived from
        consulting services for customized and industry-related research reports and indices were recognized when the relevant services were
        completed.

        The Company’s business was subject to VAT, surcharges or cultural construction fees levied on advertising-related sales in the PRC. In
        accordance with ASC 605-45, Revenue Recognition-Principal Agent Considerations, all such VAT, surcharges and cultural construction
        fees were presented as cost of revenues in the consolidated statements of comprehensive income (loss). VAT, surcharges and cultural
        construction fees for the year ended 2017 were US$33,320.

        All service fees received in advance of the provision of services were initially recorded as deferred revenues and subsequently
        recognized as revenues when the related services were performed by the Company.

        Period commencing January 1, 2018

        The Company adopted ASC 606, Revenue from Contracts with Customers (“ASC 606”), from January 1, 2018, applying the modified
        retrospective method to those contracts which were not completed as of January 1, 2018. Accordingly, revenues for the year ended
        December 31, 2018 were presented under ASC 606, while revenues for the year ended December 31, 2017 were not adjusted and
        continued to be reported under ASC 605. Upon the adoption of the ASC 606, the Company recognized the cumulative effect of US$2.3
        million, net of income taxes, as an increase to the opening retained earnings as of January 1, 2018. The cumulative effect of adoption is
        primarily related to the following reasons:

         (1) Before the adoption of ASC 606, the Company assessed whether collectability is reasonably assured at the outset of the
             arrangement, and subsequently reassessed if there was a substantive change in facts and circumstances. If the collectability of all or
             a portion of the fee is not reasonably assured, all revenue recognition were deferred until payment was received (assuming all of
             the other revenue recognition criteria have been met). Upon the adoption of ASC 606, if it is not probable that the Company will
             collect substantially all of the consideration to which it will be entitled in exchange for the goods or services that will be
             transferred to the customer, consideration received from the customer is initially recorded as a liability. The Company will
             recognize nonrefundable consideration received as revenue only when one of the following events has occurred:

                                                                      F-33
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 189 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

            ·       the Company has No remaining obligations to transfer goods or services to the customer and all, or substantially all of the
                    consideration has been received;

            ·       the contract has been terminated; or

            ·       the Company have transferred control of the goods or services to which the consideration that has been received relates, and
                    has stopped transferring (and has No obligation under the contract to transfer) additional goods or services to the customer, if
                    applicable.

           As a result, the Company made an adjustment to decrease the opening balance of retained earnings as of January 1, 2018 by US$0.5
           million.

         (2) The Company’s policy before the adoption of ASC 606 was to require written signed contracts by both the Company and its
             customers as persuasive evidence of its revenue arrangements. In certain cases where services are being delivered prior to the
             receipt of the written signed contracts by both parties, revenue had been deferred until such time the written signed contracts are
             collected. Under the new revenue standard, revenues may be recognized prior to the receipt of the written signed contracts by both
             parties (assuming all other revenue recognition criteria are satisfied), as long as the revenue arrangements between the Company
             and its customers are legally enforceable. As a result, the Company made an adjustment to increase the opening balance of
             retained earnings as of January 1, 2018 by US$2.8 million.

        In addition, the Company’s revenues are presented net of value-added tax collected on behalf of governments starting from January 1,
        2018. Prior to January 1, 2018, value-added tax collected on behalf of governments were presented as gross in both revenues and cost of
        revenues. The Company has elected to adopt the practical expedient for incremental costs to obtain a contract with a customer, i.e. sales
        commissions, with amortization periods of one year or less to be recorded in selling expenses when incurred. The Company has elected
        the practical expedient not to disclose the information about remaining performance obligations which are part of the contracts that
        have an original expected duration of one year or less.

                                                                       F-34
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 190 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Since the adoption of ASC 606 starting from January 1, 2018, the Company recognizes revenues upon the satisfaction of its
        performance obligation (upon transfer of control of promised goods or services to customers) in an amount that reflects the
        consideration to which the Company expects to be entitled to in exchange for those goods or services, excluding amounts collected on
        behalf of third parties (for example, value-added taxes). For each performance obligation satisfied over time, the Company recognizes
        revenue over time by measuring the progress toward complete satisfaction of that performance obligation. If the Company does not
        satisfy a performance obligation over time, the performance obligation is satisfied at a point in time.

        The Company’s contracts with customers often include promises to transfer multiple products and services. For these contracts, the
        Company accounts for individual performance obligations separately if they are capable of being distinct and distinct within the context
        of the contract. Determining whether products and services are considered distinct performance obligations may require significant
        judgment. Judgment is also required to determine the stand-alone selling price (“SSP”) for each distinct performance obligation. In
        instances where SSP is not directly observable, such as when the Company does not sell the product or service separately, the Company
        determines the SSP using information that may include market conditions and other observable inputs.

        Marketing Services

        The Company offers marketing services on the Company’s websites and mobile apps, primarily through banner advertisements,
        floating links, logos and other media insertions. These marketing services are offered to real estate developers and to a lesser extent
        provider of products and services for home decoration and improvement. Marketing services allow customers to place advertisements
        on particular areas of the Company’s websites and mobile apps, in particular formats and over particular periods of time. The marketing
        services typically last from several days to one year. The Company determines that the customer simultaneously receives and consumes
        benefits provided by the Company’s performance as the Company performs during the term of the contract. Revenues from marketing
        services are recognized ratably over the service period.

        Listing Services

        Listing services revenues consist of revenues derived from both basic listing services and special listing services.

         (1) Basic listing services

        Basic listing services entitle customers to post and make changes to information for properties, home furnishings and other related
        products and services in a particular area on the website and mobile apps for a specified period of time, which typically range from one
        to 12 months, in exchange for a fixed fee. Revenues are recognized on a straight line basis over the service period. The Company
        determines that its performance pattern to be straight line since the customer simultaneously receives and consumes the benefits
        provided by the Company as the Company performs during the term of the contract and the earning process is straight line.

         (2) Special listing services

        The Company offers special listing services, consisting of a number of online and offline themed events, including industry forums,
        periodic updates and online promotions to its customers to promote their brands. The special listing services contain a number of
        defined but not identical or similar activities to be performed over the period of one year. These activities are to fulfill the special listing
        service and are not separate promises in the contract. The Company determines that each day of the promotion service is distinct
        because the customer can benefit from each increment of service on its own (that is, it is capable of being distinct) and each increment
        of service is separately identifiable because No day of service significantly modifies or customizes another and No day of service
        significantly affects either the Company’s ability to fulfill another day of service or the benefit to the customer of another day of service.
        The Company determines that it is providing a series of distinct goods or services because the services provided each day are
        substantially the same, the customer simultaneously receives and consumes the benefits provided by the Company as the Company
        performs, and the same measure of progress would be used to measure the Company’s progress toward satisfying its promise to provide
        the promotion services. Revenues of special listing services are recognized on a straight-line basis over the period of one year.

                                                                        F-35
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 191 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Value-added Services

        Value-added services consist of revenues derived from:

         (1) Data services

        The Company derives revenues by providing access and analytics tools, including appraisal and rating modules, and city maps, based
        on its proprietary database of commercial real estate information, typically through a fixed monthly fee for its data services. The
        Company determines that the customer simultaneously receives and consumes benefits provided by the Company’s performance as the
        Company performs during the term of the contract and the earning process is straight-line. Revenues from data services are recognized
        on a straight-line basis over the subscription period.

         (2) Analytics services

        The Company derives revenues by providing customized research reports to customers. There are No contractual customer acceptance
        provisions. Revenues from customized research reports are recognized when the Company delivers the reports to customers, which is
        when the control over the report has been transferred to customers.

        The Company provides data monitoring and survey services over a period of time, generally less than one year.Revenues are
        recognized on a straight-line basis over the term of the agreement since the customer simultaneously receives and consumes benefits
        provided by the Company’s performance as the Company performs during the term of the contract and the earning process is straight-
        line.

        Financial Services

        The Company provides secured loans in the form of mortgage loans and unsecured loans, primarily to borrowers that meet the
        Company’s credit assessment requirements. Revenues derived from loan interest income and annual service fees are recognized using
        the effective interest rate method. The Company does not accrue interest on loans receivable that are considered impaired or more than
        90 days past due unless either the receivable has not been collected due to administrative reasons or the receivable is well secured and
        in the process of collection. Unsecured loans stop accruing interest when 60 days past due and are classified as impaired loan.

        E-Commerce Services

        E-commerce service revenues consist of revenues derived from:

        (1) Fang membership services

        For the years ended December 31, 2018 and 2019, the Company enters into arrangements with real-estate developers, pursuant to which
        the Company charges individual buyers who are interested to purchase specified properties from the real estate developers at a discount
        significantly greater than the face value of the fees charged by the Company. The discount is either a fixed amount or a fixed percentage
        to the price of the specified property. The fees paid by the individual buyers to the Company are refundable before a purchase of the
        specified properties is consummated by the individual buyers. Upon the successful purchase of the specified properties by the individual
        buyers, a portion of the proceeds from the Fang membership services is remitted to the real-estate developers or its designated
        marketing agents.

        The Company determines real-estate developers as its customers and identifies one single performance obligation as the referral
        service. The Company determined the referral service to be satisfied at a point in time only when the purchase of the specified
        properties have been consummated by the individual buyers. Consideration payable to the real-estate developers or its designated
        marketing agents are accounted for as a reduction of the transaction price.

                                                                     F-36
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 192 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        (2) Direct sales services

        The Company promotes properties of its property developer customers primarily through its websites and mobile applications by
        providing the potential individual buyers with additional information about the properties and related services, such as tours to visit the
        properties and other services to facilitate property purchases. In return, the Company charges its property developer customers a fee for
        each property it sells at a predetermined percentage of the value of the individual transaction. The Company determines real-estate
        developers as its customers and identifies one single performance obligation as the referral service. The Company determined the
        referral service to be satisfied at a point in time only when the purchase of the specified properties have been consummated by the
        individual buyers. Revenues were recognized by the Company based on total of successful purchase transactions made.

        (3) Sublease services

        The Company identifies suitable properties and initially enters into lease agreements with the property owners. The lease agreements
        allow the Company to sublease the properties. Regardless whether the leased property is subsequently sub-leased by the Company, the
        lease agreement between the Company and the property owner remains in effect, including the Company’s obligation to make fixed
        rental payments over the non-cancellable lease term. The property owner is not a party to, and therefore not entitled to, any rights or
        obligations under the sublease agreement. Sublease rental income is recorded as revenue from subleasing services and recognized on a
        gross basis. The sublease income is recognized on a straight-line basis over the lease term.

        Sublease rental income for the years ended December 31, 2018 and 2019 was US$6,402 and US$1,145, respectively. In 2019, the
        Company ceased operation of the sublease services.

        Leads Generation Services

        The Company provides leads generation services to real estate developers, real estate agents and to a lesser extent, providers of products
        and services for home decoration and improvement. The Company’s platform generates a list of sales leads regarding potential real
        estate consumers based on each customer’s specific needs. The service fee is charged based on the number of sales leads delivered
        during a certain period of time. Revenue is recognized at a point in time upon the transfer of control of sales leads to customers.

        Contract Balances

        The timing of revenue recognition, billings and cash collections result in accounts receivable and contract liabilities (i.e. deferred
        revenue). Accounts receivable are recognized in the period when the Company has provided services to its customers and when its right
        to consideration is unconditional. The Company reviews the accounts receivable on a periodic basis and makes general and specific
        allowances when there is doubt as to the collectability of individual balances.

        The Company maintains a general and specific allowance for doubtful accounts for estimated losses inherent in its accounts receivable
        portfolio. Accounts receivable balances with large creditworthy customers and balances which the Company has registered the pledge
        of the titles of real estate properties as collateral from customers are reviewed by management individually for collectability. All other
        balances are reviewed on a pooled basis. A percentage of general allowance is applied to the balances of accounts receivable in each
        aging category, excluding those which are assessed individually for collectability. Management considers various factors, including
        historical loss experience, current market conditions, the financial condition of its debtors, any receivables in dispute, the fair value of
        real estate properties whose titles have been pledged as collateral, the aging of receivables and current payment patterns of its debtors,
        in establishing the required allowance. Accounts receivable balances are written off after all collection efforts have been exhausted.

        Amounts collected on accounts receivable are included in net cash provided by operating activities in the consolidated statements of
        cash flows.

        Deferred revenue (a contract liability) is recognized when the Company has an obligation to transfer goods or services to a customer for
        which the Company has received consideration from the customer, or for which an amount of consideration is due from the customer.
        The amounts of revenue recognized during the years ended December 31, 2018 and 2019 from the opening balance of deferred revenue
        as of January 1, 2018 and 2019, was US$46,652 and US$38,123, respectively. Decrease of deferred revenue during the year ended
        December 31, 2019, in the amount of US$27,120 was attributable to the spinoff of CIH on June 11, 2019.

                                                                       F-37
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 193 of 521
Table of Contents

                                                    FANG HOLDINGS LIMITED
                                  NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                 (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Cost of Revenues

        Cost of revenues consists of employee costs, tax surcharges, rental costs incurred in relation to sublease services, server and bandwidth
        leasing fees, payments to third-party real estate agents and other direct costs incurred in providing the related services. Prior to January
        1, 2018, VAT was also included in cost of revenues. These costs are expensed when incurred.

        Advertising Expenses

        Advertising expenses are expensed when incurred and are included in selling expenses in the consolidated statements of comprehensive
        income (loss). For the years ended December 31, 2017, 2018 and 2019, the advertising expenses charged to both continuing and
        discontinued operations were US$16,869, US$7,110 and US$11,478, respectively.

        Leases

        Leases are classified at the inception date as either a capital lease or an operating lease. A lease is a capital lease if any of the following
        conditions exists: (a) ownership is transferred to the lessee by the end of the lease term, (b) there is a bargain purchase option, (c) the
        lease term is at least 75% of the property’s estimated remaining economic life or (d) the present value of the minimum lease payments
        at the beginning of the lease term is 90% or more of the fair value of the leased property to the lessor at the inception date. The
        Company does not have capital leases for any of the years presented.

        Prior to January 1, 2019, payments made under operating lease, including land use rights, were charged to the consolidated statements
        of comprehensive income on a straight-line basis over the term of underlying lease. Leases with escalated rent provisions are
        recognized on a straight-line basis commencing with the beginning of the lease term. There are No capital improvement funding, lease
        concessions or contingent rent in the lease agreements. The Company has No legal or contractual asset retirement obligations at the end
        of the lease term.

        The company adopted ASC Topic 842, Leases (“ASC 842”) on January 1, 2019, using a modified retrospective method for leases that
        exist at, or are entered into after, January 1, 2019, and has not recast the comparative periods presented in the consolidated financial
        statements. The adoption of ASC 842 requires the recognition of right-of-use assets and lease liabilities on the balance sheet for both
        operating and finance leases. The Company elected the package of practical expedients that not to reassess: (1) whether any expired or
        existing contracts are or contain leases, (2) lease classification for any expired or existing leases, and (3) initial direct costs for any
        expired or existing leases. The Company also elected the hindsight practical expedient to determine the reasonably certain lease term
        for existing leases. The Company used its estimated incremental borrowing rate based on information available at the date of adoption
        in calculating the present value of its existing lease payments. The following table summarizes the effect on the consolidated balance
        sheet as a result of adopting ASC 842.

                                                                                  As of                                       As of
                                                                               December 31,            Effect of            January 1,
                                                                                   2018                Adoption               2019
                                                                                   US$                   US$                   US$
        Prepayments and other current assets                                           27,894                  (254)               27,640
        Other non-current assets                                                        4,558                36,803                41,361
        Land use rights                                                                33,153               (33,153)                   —
        Accrued expenses and other liabilities                                       (118,924)               (1,668)             (120,592)
        Other non-current liabilities                                                (150,837)               (1,728)             (152,565)

        Upon adoption of ASC 842, the lease liabilities are recognized upon lease commencement for operating leases based on the present
        value of lease payments over the lease term. The right-of-use assets are initially measured at cost, which comprises the initial amount of
        the lease liability adjusted for lease payments made at or before the lease commencement date, plus any initial direct costs incurred less
        any lease incentives received. As the rate implicit in the lease cannot be readily determined, the incremental borrowing rate at the lease
        commencement date is used in determining the imputed interest and present value of lease payments. The incremental borrowing rate
        was determined using a portfolio approach based on the rate of interest that the Company would have to borrow an amount equal to the
        lease payments on a collateralized basis over a similar term. The Company recognizes the single lease cost on a straight-line basis over
        the remaining lease term for operating leases.

                                                                        F-38
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 194 of 521
Table of Contents

        The Company has elected not to recognize right-of-use assets or lease liabilities for leases with an initial term of 12 months or less;
        expenses for these leases are recognized on a straight-line basis over the lease term. In addition, the Company has elected not to separate
        non-lease components (e.g., property management fees) from the lease components.

        Income Taxes

        The Company follows the liability method of accounting for income taxes, whereby deferred tax assets and liabilities are recognized
        based on the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing
        assets and liabilities and their respective tax bases, and attributable to operating loss and tax credit carryforwards, if any. The Company
        reduces the carrying amounts of deferred tax assets by a valuation allowance, if based on the available evidence, it is “more-likely-than-
        not” that such assets will not be realized. Accordingly, the need to establish valuation allowances for deferred tax assets is assessed at
        each reporting period based on a “more-likely-than-not” realization threshold. This assessment considers, among other matters, the
        nature, frequency and severity of current and cumulative losses, forecasts of futures profitability, the duration of statutory carryforward
        periods, the Company’s experience with operating loss and tax credit carryforwards, if any, not expiring.

        The Company applies ASC 740, Income taxes (“ASC 740”), to account for uncertainties in income taxes. In accordance with the
        provisions of ASC 740, the Company recognizes in its financial statements the impact of a tax position if a tax return position or future
        tax position is “more-likely-than-not” to prevail based on the facts and technical merits of the position. Tax positions that meet the
        “more-likely-than-not” recognition threshold are measured at the largest amount of tax benefit that has a greater than fifty percent
        likelihood of being realized upon settlement.

        The Company’s estimated liability for unrecognized tax benefits, which is included in “other non-current liabilities”, is periodically
        assessed for adequacy and may be affected by changing interpretations of laws, rulings by tax authorities, changes and/or developments
        with respect to tax audits, and expiration of the statutes of limitation. The outcome for a particular audit cannot be determined with
        certainty prior to the conclusion of the audit and, in some cases, appeal or litigation process. The actual benefits ultimately realized may
        differ from the Company’s estimates. As each audit is concluded, adjustments, if any, are recorded in the Company’s financial
        statements. Additionally, in future periods, changes in facts, circumstances, and new information may require the Company to adjust the
        recognition and measurement estimates with regard to individual tax positions. Changes in recognition and measurement estimates are
        recognized in the period in which the changes occur.

        Interest and penalties arising from underpayment of income taxes are computed in accordance with the related PRC tax law. The
        amount of interest expense is computed by applying the applicable statutory rate of interest to the difference between the tax position
        recognized and the amount previously taken or expected to be taken in a tax return. Interest and penalties recognized in accordance with
        ASC 740 are classified in the consolidated statements of comprehensive income (loss) as income tax expense.

                                                                      F-39
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 195 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Government Grants

        Government grants primarily consist of financial subsidies received from provincial and local governments for operating a business in
        their jurisdictions and compliance with specific policies promoted by the local governments. For certain government grants, there are
        No defined rules and regulations to govern the criteria necessary for companies to receive such benefits, and the amount of financial
        subsidy is determined at the discretion of the relevant government authorities. The government grants of non-operating nature with
        No further conditions to be met are recorded as non-operating income in “Other income, net” when received. The government grants
        with certain operating conditions are recorded as liabilities when received and will be recorded as operating income when the conditions
        are met. Government grants related to the acquisition of property and equipment and land use rights are recorded as other non-current
        liabilities on the consolidated balance sheets when the grants become receivable, and recognized as other income in the consolidated
        statements of comprehensive income (loss) on a straight-line basis over the estimated useful lives of those assets. For the years ended
        December 31, 2017 ,2018 and 2019, US$3,025, US$1,224 and US$927 respectively, of government grants were recognized in the
        consolidated statements of comprehensive income (loss).

        Share-based Compensation

        The Company’s employees and directors participate in the Company’s share-based award incentive plan which is more fully discussed
        in Note 18. The Company applies ASC 718, Compensation-Stock Compensation (“ASC 718”), to account for its employee share-based
        payments. There were No share-based payments made to non-employees for any of the years presented.

        In accordance with ASC 718, the Company determines whether a share option should be classified and accounted for as a liability
        award or an equity award. All grants of share-based awards to employees classified as equity awards are recognized in the financial
        statements based on their grant date fair values which are calculated using an option pricing model. All grants of share-based awards to
        employees and directors classified as liabilities are remeasured at the end of each reporting period with an adjustment for fair value
        recorded to the current period expense in order to properly reflect the cumulative expense based on the current fair value of the vested
        rewards over the vesting periods. The Company has elected to recognize compensation expense using the straight-line method for all
        employee equity awards granted with graded vesting based on service conditions, which were not subject to performance vesting
        conditions.

        Meanwhile, the Company uses the accelerated attribution method for equity awards with performance conditions on a tranche-by-
        tranche basis based on the probable outcome of the performance conditions. To the extent the required vesting conditions are not met
        resulting in the forfeiture of the share-based awards, previously recognized compensation expense relating to those awards is reversed.

        Cancellation of an award accompanied by the concurrent grant of a replacement award is accounted for as a modification of the terms
        of the cancelled award (“modified awards”). The compensation costs associated with the modified awards are recognized if the new
        vesting condition is achieved. Total recognized compensation cost for the awards is at least equal to the fair value of the awards at the
        grant date unless at the date of the modification the performance or service conditions of the original awards are not expected to be
        satisfied. The incremental compensation cost is measured as the excess of the fair value of the replacement award over the fair value of
        the cancelled award at the cancellation date. Therefore, in relation to the modified awards, the Company recognizes share-based
        compensation over the vesting periods of the replacement award, which comprises, (i) the amortization of the incremental portion of
        share-based compensation over the remaining vesting term and (ii) any unrecognized compensation cost of the original award over the
        original term.

        In March 2016, the Financial Accounting Standards Board (“FASB”) issued a new accounting standard update on simplifying the
        accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or
        liabilities, and classification on the statement of cash flows. The new guidance also allows an entity to account for forfeitures when they
        occur. This guidance became effective for reporting periods beginning after December 15, 2016. The Company adopted this new
        guidance on January 1, 2017. In prior years, excess tax benefits were recognized in additional paid-in capital; tax deficiencies were
        recognized either as an offset to accumulated excess tax benefits, if any, or in the consolidated statement of comprehensive income
        (loss). Excess tax benefits were not recognized until the deduction reduces taxes payable.

        Upon adoption, all excess tax benefits and tax deficiencies are recognized as income tax expense or benefit in the consolidated
        statement of comprehensive income (loss). This change was adopted prospectively and did not have a material impact on the
        Company’s consolidated financial statements. The Company elected to account for forfeitures as they occur, rather than estimate
        expected forfeitures. These changes were adopted on a modified retrospective basis, and resulted in No material cumulative effect
        adjustment to retained earnings.

        A modification to the terms of an award occurs in connection with the event of an equity restructuring (e.g. spin-off) result in the
        recognition of incremental compensation cost if there are changes in fair value, vesting conditions, or the classification of the award
        immediately before and after the restructuring. The incremental compensation, if any, is measured as the excess of the fair value of the
        post-modified award over the fair value of the award before the modification. In connection with spin-off transaction, when employees
        of the Company receive unvested equity instruments of the former subsidiary, or employees of the former subsidiary retain unvested
        equity instruments of the Company, compensation cost is recognized by the entity that receives the employee services regardless of
        which entity’s equity instruments the employee holds.

                                                                      F-40
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 196 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        Earnings (loss) per Share

        The Company computes earnings (loss) per Class A and Class B ordinary shares in accordance with ASC 260,Earnings Per Share
        (“ASC 260”), using the two class method. Under the provisions of ASC 260, basic net income (loss) per share is computed using the
        weighted average number of ordinary shares outstanding during the period except that it does not include unvested ordinary shares
        subject to repurchase or cancellation. Diluted net income per share is computed using the weighted average number of ordinary shares
        and, if dilutive, potential ordinary shares outstanding during the period. Potentially dilutive securities have been excluded from the
        computation of diluted net income per share if their inclusion is anti-dilutive. Potential ordinary shares consist of the incremental
        ordinary shares issuable upon the exercise of stock options, contracts that may be settled in the Company’s stock or cash and the
        conversion of the convertible senior notes. The dilutive effect of outstanding stock options, restricted shares and convertible senior
        notes is reflected in diluted earnings per share by application of the treasury stock method and the if-converted method, respectively.
        The computation of the diluted net income per share of Class A ordinary shares assumes the conversion of Class B ordinary shares,
        while the diluted net income per share of Class B ordinary shares does not assume the conversion of those shares.

        The liquidation and dividend rights of the holders of the Company’s Class A and Class B ordinary shares are identical, except with
        respect to voting. The Class B ordinary shareholders do not have the legal ability to cause the Company’s board of directors to declare
        unequal dividends to the holders of Class A and Class B ordinary shares. As a result, and in accordance with ASC 260, the
        undistributed earnings for each year are allocated based on the contractual participation rights of the Class A and Class B ordinary
        shares as if the earnings for the year had been distributed. As the liquidation and dividend rights are identical, the undistributed earnings
        are allocated on a proportionate basis. Further, as the conversion of Class B ordinary shares is assumed in the computation of the diluted
        net income per share of Class A ordinary shares, the undistributed earnings are equal to net income for that computation. For the
        purposes of calculating the Company’s basic and diluted earnings per Class A and Class B ordinary shares, the ordinary shares relating
        to the options that were exercised are assumed to have been outstanding from the date of exercise of such options.

        The Company uses income/(loss) from continuing operations as the control number in determining whether potential common shares
        are dilutive or antidilutive. That is, the same number of potential common shares used in computing the diluted per-share amount for
        income from continuing operations shall be used in computing all other reported diluted per-share amounts even if those amounts will
        be antidilutive to their respective basic per-share amounts.

        In connection with spin-off transaction, the Company retrospectively presents the earnings (loss) from continuing operations per share
        and earnings (loss) from discontinued operations per share separately from earnings (loss) per share for all periods presented.

        Derivative Instruments

        ASC 815, Derivatives and Hedging, requires all contracts which meet the definition of a derivative to be recognized on the balance
        sheet as either assets or liabilities and recorded at fair value. Changes in the fair value of derivative financial instruments are either
        recognized periodically in earnings or in other comprehensive income (loss) depending on the use of the derivative and whether it
        qualifies for hedge accounting. Changes in fair values of derivatives not qualified as hedges are reported in earnings. The estimated fair
        values of derivative instruments are determined at discrete points in time based on the relevant market information.


        Comprehensive Income (Loss)

        Comprehensive income (loss) is defined as the change in equity of the Company during a period from transactions and other events and
        circumstances excluding transactions resulting from investments from owners and distributions to owners. Accumulated other
        comprehensive income (loss), as presented on the consolidated balance sheets, includes (i) the cumulative foreign currency translation
        adjustments, (ii) gains and losses on intra-entity foreign currency transactions that are of a long-term-investment nature (that is,
        settlement is not planned or anticipated in the foreseeable future) between consolidated entities (iii) changes in unrealized gains on
        available-for-sale debt securities. Comprehensive income (loss) also included changes in unrealized gains on available-for-sale equity
        securities for the year ended December 31, 2017, before the adoption of ASU 2016-01. In connection with the spin-off of foreign
        subsidiaries, the cumulative translation adjustment is reclassified as part of the net adjustment to shareholders’ equity.

        Contingencies

        The Company records accruals for certain of its outstanding legal proceedings or claims when it is probable that a liability will be
        incurred and the amount of loss can be reasonably estimated. The Company evaluates, on a quarterly basis, developments in legal
        proceedings or claims that could affect the amount of any accrual, as well as any developments that would make a loss contingency
        both probable and reasonably estimable. The Company discloses the amount of the accrual if it is material.

                                                                       F-41
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 197 of 521
Table of Contents

                                                         FANG HOLDINGS LIMITED

                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        When a loss contingency is not both probable and estimable, the Company does not record an accrued liability but discloses the nature
        and the amount of the claim, if material. However, if the loss (or an additional loss in excess of the accrual) is at least reasonably
        possible, then the Company discloses an estimate of the loss or range of loss, if such estimate can be made and material, or states that
        such estimate is immaterial if it can be estimated but immaterial, or discloses that an estimate cannot be made. The assessments of
        whether a loss is probable or reasonably possible, and whether the loss or a range of loss is estimable, often involve complex judgments
        about future events. Management is often unable to estimate the loss or a range of loss, particularly where (i) the damages sought are
        indeterminate, (ii) the proceedings are in the early stages, or (iii) there is a lack of clear or consistent interpretation of laws specific to
        the industry-specific complaints among different jurisdictions. In such cases, there is considerable uncertainty regarding the timing or
        ultimate resolution of such matters, including eventual loss, fine, penalty or business impact, if any.

        Discontinued operations

        The Company considers whether the criteria of ASC 205-20, Discontinued Operations, has been met, which includes evaluating if the
        disposal of a component represents a strategic shift that has, or will have, a major effect on the Company.

        When a component of the Company’s business is expected to be disposed of other than by sale (for example, in a distribution to owners
        in a spin-off), the component shall continue to be classified as held and used until it is disposed of. Upon distribution, the Company
        retrospectively presents the assets and liabilities of the discontinued operation separately from other assets and liabilities on the
        consolidated balance sheets, and the results of operations of the discontinued operation separately on the consolidated statements of
        comprehensive income (loss) for all periods presented.

        Recent accounting pronouncements

        In June 2016, the FASB issued ASU No. 2016-13 (“ASU 2016-13”),Financial Instruments — Credit Losses (Topic 326), Measurement
        of Credit Losses on Financial Instruments. ASU 2016-13 changes the impairment model for most financial assets and certain other
        instruments. The standard will replace “incurred loss” approach with an “expected loss” model for instruments measured at amortized
        cost. For available-for-sale debt securities, entities will be required to record allowances rather than reduce the carrying amount, as they
        do today under the other-than-temporary impairment model. The standard is effective for public business entities for annual periods
        beginning after December 15, 2019, and interim periods therein. Early adoption is permitted. The Company is currently evaluating the
        impact of adopting this standard on its consolidated financial statements.

                                                                        F-42
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 198 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.       SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)
        In August 2018, the FASB issued ASU No. 2018-13,Fair Value Measurement (Topic 820): Disclosure Framework—Changes to the
        Disclosure Requirements for Fair Value Measurement. ASU No. 2018-13 eliminates, adds and modifies certain disclosure requirements
        for fair value measurements. The amendments applicable to the disclosures of changes in unrealized gains and losses, the range and
        weighted average of significant unobservable inputs used to develop Level 3 fair value measurements, and the narrative description of
        measurement uncertainty should be applied prospectively for only the most recent interim or annual period presented in the initial year
        of adoption. This ASU is effective for all entities for fiscal years beginning after December 15, 2019, including interim periods therein.
        All other amendments should be applied retrospectively to all periods presented upon their effective date. Early adoption is permitted,
        and an entity is also permitted to early adopt any removed or modified disclosures and delay adoption of the additional disclosures until
        their effective date. The Company is in the process of evaluating the impact on its consolidated financial statements upon adoption.

3.       CONCENTRATION OF RISKS
        Concentration of Credit Risk

        Assets that potentially subject the Company to significant concentration of credit risk primarily consist of cash and cash equivalents,
        restricted cash, fixed-rate time deposits and structured note classified as short-term investments, accounts receivable, funds receivable,
        loans receivable and commitment deposits.
        As of December 31, 2019, the Company had US$456,287 in cash and cash equivalents, restricted cash and fixed-rate time deposits
        classified as short-term investments, 95.9% and 4.1% of which were held by financial institutions in the PRC and financial institutions
        outside of the PRC, respectively. Under PRC law, it is generally required that a commercial bank in the PRC that holds third-party cash
        deposits protect the depositors’ rights and interests over their deposited money; PRC banks are subject to a series of risk control
        regulatory standards; and PRC bank regulatory authorities are empowered to take over the operation and management of any PRC bank
        that faces a material credit crisis. In the event of bankruptcy of one of the financial institutions in which the Company has deposits or
        investments, it may be unlikely to claim its deposits or investments back in full. The Company selected reputable financial institutions
        with high credit ratings to deposit its assets. The Company regularly monitors the ratings of the financial institutions in case of any
        defaults. There has been No recent history of default in relation to these financial institutions.

        As of December 31, 2019, the Company had US$103,879 of short-investment in structured note which is issued by Guotai
        Junan Financial Products Limited (“GTJA”), a financial institution in Hong Kong Special Administrative Region (“SAR”). The
        repayments of the principal and interests of the Company’s bond received by GTJA are required to settle the structured note (see Note
        5). The Company actively monitors the risks of default of its bond to limit the exposure to credit risk of the structured note.

        Accounts receivable are typically unsecured and are derived from revenue earned from customers in the PRC. The risk with respect to
        accounts receivable is mitigated by credit evaluations the Company performs on its customers and its ongoing monitoring of
        outstanding balances. The Company regularly reviews the creditworthiness of its customers, and requires collateral from its customers
        in certain circumstances when accounts receivables become long overdue.

        Funds receivable represent amounts due from third-party payment service providers. The Company carefully considers and monitors
        the credit worthiness of the third-party payment service providers to mitigate any risks associated with funds receivable.
        The Company is exposed to default risk on its loans receivable. The Company assesses the allowance for credit loss related to loans
        receivable on a quarterly basis, either on an individual or collective basis. As of December 31, 2018 and 2019, No single borrower
        comprised a significant portion of the Company’s loan portfolio.

        The Company regularly reviews the creditworthiness of real estate developers, and requires collateral from real estate developers in
        certain circumstances when commitment deposits become overdue.
        Concentration of Customers

        There were No revenues from customers which individually represented greater than 10% of the total revenues for any of the years
        ended December 31, 2017, 2018 and 2019. There were No accounts receivable of customers which individually accounted for greater
        than 10% of the total accounts receivable as of December 31, 2018 and 2019.

        Current Vulnerability Due to Certain Other Concentrations
        The Company’s operations may be adversely affected by significant political, economic and social uncertainties in the PRC. Although
        the PRC government has been pursuing economic reform policies for more than 30 years, No assurance can be given that the PRC
        government will continue to pursue such policies or that such policies may not be significantly altered, especially in the event of a
        change in leadership, social or political disruption or unforeseen circumstances affecting the PRC’s political, economic and social
        conditions. There is also No guarantee that the PRC government’s pursuit of economic reforms will be consistent or effective.
        The Company almost transacts all of its business in RMB, which is not freely convertible into foreign currencies. On January 1, 1994,
        the PRC government abolished the dual rate system and introduced a single rate of exchange as quoted daily by the People’s Bank of
        China (the “PBOC”). However, the unification of the exchange rates does not imply that the RMB may be readily convertible into
        United States dollars or other foreign currencies. All foreign exchange transactions continue to take place either through the PBOC or
        other banks authorized to buy and sell foreign currencies at the exchange rates quoted by the PBOC.
                                                                      F-43
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 199 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

3.       CONCENTRATION OF RISKS (continued)

        Approval of foreign currency payments by the PBOC or other institutions requires submitting a payment application form together with
        suppliers’ invoices, shipping documents and signed contracts. Additionally, the value of the RMB is subject to changes in central
        government policies and international economic and political developments affecting supply and demand in the PRC foreign exchange
        trading system market.

        Internet and advertising related businesses are subject to significant restrictions under current PRC laws and regulations. Specifically,
        foreign investors are not allowed to own more than a 50% equity interest in any ICP business. In 2016, a foreign invested entity mainly
        owned and ultimately controlled by the WFOEs obtained the ICP to operate www.fang.com.

        The Company conducts its operations in the PRC through contractual arrangements entered into between the WOFEs and the PRC
        Domestic Entities. The relevant regulatory authorities may find the current contractual arrangements and businesses to be in violation of
        any existing or future PRC laws or regulations. If the Company or any of its current or future PRC Domestic Entities or subsidiaries are
        found in violation of any existing or future laws or regulations, or fail to obtain or maintain any of the required permits or approvals, the
        relevant regulatory authorities would have broad discretion in dealing with such violations, including levying fines, confiscating the
        income of WOFEs, PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries, revoking the business licenses or operating
        licenses of WOFEs, PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries, shutting down the Company’s servers or
        blocking the Company’s websites, discontinuing or placing restrictions or onerous conditions on the Company’s operations, requiring
        the Company to undergo a costly and disruptive restructuring, or enforcement actions that could be harmful to the Company’s business.
        Any of these actions could cause significant disruption to the Company’s business operations and severely damage the Company’s
        reputation, which would in turn materially and adversely affect the Company’s business and results of operations. In addition, if the
        imposition of any of these penalties causes the Company to lose the rights to direct the actives of PRC Domestic Entities or the
        Company’s right to receive their economic benefits, the Company would No longer be able to consolidate the PRC Domestic Entities.

        In addition, if the WOFEs, PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries or their shareholders fail to perform
        their obligations under the Contractual Agreements, the Company may have to incur substantial costs and expend resources to enforce
        the Company’s rights under the contracts. The Company may have to rely on legal remedies under PRC law, including seeking specific
        performance or injunctive relief and claiming damages, which may not be effective. All of these Contractual Agreements are governed
        by PRC law and provide for the resolution of disputes through arbitration in the PRC. Accordingly, these contracts would be interpreted
        in accordance with PRC law and any disputes would be resolved in accordance with the PRC legal procedures. The legal system in the
        PRC is not as developed as in other jurisdictions, such as the United States. As a result, uncertainties in the PRC legal system could
        limit the Company’s ability to enforce these Contractual Agreements. Under PRC law, rulings by arbitrators are final, parties cannot
        appeal the arbitration results in courts, and prevailing parties may only enforce the arbitration awards in PRC courts through arbitration
        award recognition proceedings, which would incur additional expenses and delay. In the event the Company is unable to enforce these
        Contractual Agreements, the Company may not be able to exert effective control over its PRC Domestic Entities, and the Company’s
        ability to conduct its business may be negatively affected.

        The Company believes that its corporate structure and Contractual Agreements of the Company’s PRC Domestic Entities and WFOEs
        in China are in compliance with all existing PRC laws and regulations. Therefore, in the opinion of management, (i) the ownership
        structure of the Company and the PRC Domestic Entities are in compliance with existing PRC laws and regulations; (ii) the Contractual
        Agreements with PRC Domestic Entities and their nominee shareholder are valid and binding, and will not result in any violation of
        PRC laws or regulations currently in effect; and (iii) the Company’s business operations are in compliance with existing PRC law and
        regulations in all material respects.

                                                                       F-44
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 200 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

4.      REVENUE

        The following table presents revenue disaggregated by nature of services:

                                                                                                              For the Years Ended
                                                                                                                 December 31,
                                                                                                       2018                          2019
        Marketing services                                                                                     98,377                        94,639
        Listing services                                                                                       81,741                        63,471
        Leads generation services                                                                              21,303                        43,300
        Financial services                                                                                     18,060                         9,561
        Value-added services                                                                                    5,182                         5,893
        E-commerce services
          - Fang membership services                                                                            2,752                           634
          - Direct sales services                                                                               5,294                           869
          - Sub lease services                                                                                  6,402                         1,145
          - Other                                                                                                 936                           199
        Subtotal                                                                                               15,384                         2,847
        Total revenues                                                                                        240,047                       219,711

        The following table presents revenue disaggregated by categories of customers:

                                                                                                                      For the Year
                                                                                                                         Ended
                                                                                                                      December 31,
                                                                                                               2018                   2019
        Marketing services
          - New home (a)                                                                                           98,049                   94,635
          - Suppliers of home furnishing and improvement                                                              328                        4
        Subtotal                                                                                                   98,377                   94,639

        Listing services
          - Secondary and rental (b)                                                                               81,442                   63,379
          - Other                                                                                                     299                       92
        Subtotal                                                                                                   81,741                   63,471

        Leads generation services
          - New home (a)                                                                                           15,877                   34,651
          - Secondary and rental (b)                                                                                2,577                    6,593
          - Suppliers of home furnishing and improvement                                                            2,849                    2,056
        Subtotal                                                                                                   21,303                   43,300

        Financial services                                                                                         18,060                     9,561

        Value-added services                                                                                          5,182                   5,893

        E-commerce services
          - New home (a)                                                                                            8,046                     1,503
          - Other                                                                                                   7,338                     1,344
        Subtotal                                                                                                   15,384                     2,847
        Total revenues                                                                                            240,047                   219,711


        (a) New home business primarily consists of sales to residential property developers and their sales agents who are promoting newly
            developed properties for sale.

        (b) Secondary and rental business primarily consists of sales to real estate agents who are promoting secondary properties for sale or
            rental.

                                                                     F-45
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 201 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

5.      INVESTMENTS
        Short-term investments and long-term investments consisted of the following:
                                                                                                                   As of December 31,
                                                                                                               2018                 2019
                                                                                                               US$                   US$
        Short-term investments
        Trading securities                                                                                          1,773                  —
        Fixed-rate time deposits                                                                                   14,270              89,457
        Call options                                                                                                   —                1,384
        Structured note                                                                                                —              103,879
                                                                                                                   16,043             194,720

        Long-term investments:
        Equity Investments with Readily Determinable Fair Values:
        - Hopefluent Company Holdings Limited (“Hopefluent”)                                                      30,733               23,418
        - Shenzhen World Union Properties Consultancy Co., Ltd. (“World Union”)                                  150,750               98,423
                                                                                                                 181,483              121,841
        Equity Investments without Readily Determinable Fair Values:
        - Guilin Bank                                                                                             47,664               46,892
        - Xian Chuangdian Quancheng Real Estate Consultant Limited (“Chuangdian”)                                  3,330                3,276
        - Tospur Real Estate Consulting Co., Ltd. (“Tospur”)                                                      55,507               54,607
         -Foshan Nature Lvke Science                                                                                 729                  717
                                                                                                                 107,230              105,492
        Equity method investments
        - Chongqing Wanli New Energy Co., Ltd. (“Wanli”)                                                           84,520               87,874
                                                                                                                   84,520               87,874

        Equity method investments carried at fair value
        - China Index Holdings Limited (“CIH”)                                                                        —                26,739
                                                                                                                      —                26,739
                                                                                                                 373,233              341,946

        Short-term investments
        As of December 31, 2018 and 2019, the Company held fixed-rate time deposits purchased from commercial banks and financial
        institutions with maturities of less than one year.

        As of December 31, 2018, the Company held investments in PRC mutual funds in the amount of US$1,773, which were classified as
        trading securities as they were held principally for the purpose of selling in the near term. In 2018, the Company sold majority of such
        trading securities in the amount of US$11,705, and recognized a loss of US$2,091 as change in fair value of securities in the
        consolidated statements of comprehensive income (loss). In 2019, the Company disposed trading securities in the amount of US$1,648
        and recognized a loss of US$116 as change in fair value of securities in the consolidated statements of comprehensive income (loss).

        Interest income on the fixed-rate time deposits and cash and cash equivalents and restricted cash of US$11,052, US$10,202 and
        US$9,038 were recognized for the years ended December 31, 2017, 2018 and 2019, respectively.
        The call options were granted by Next Decade Technology Limited and Media Partner Investments Limited (together the “Sellers”)
        which are affiliated companies of Fang’s executive chairman, Mr. Vincent Mo in conjunction with the Company’s investment in the
        Class B ordinary shares of CIH in 2019. Pursuant to the agreement, the Company has the right to request the Sellers to sell within the
        next 12 months, at a fixed price of USD5.99 per share, in aggregate up to 15 million ordinary shares of CIH. Since the call options were
        granted to the Company from its controlling shareholder’s affiliates, they are considered a contribution by the shareholder and the fair
        value of the call option at grant date of US$693 was treated as contribution from shareholder and directly recorded as additional paid in
        capital. On December 27, 2019, the Company exercised a portion of the call options and acquired 5 million Class B ordinary shares of
        CIH from the Sellers. As of December 31, 2019, the fair value of the call option for the remaining 10 million ordinary shares of CIH
        was US$1,384. Total unrealized gain of US$1,149 was recorded in change in fair value of securities for the year ended December 31,
        2019.
        On October 29, 2019, Beijing Soufang Network Technology Co., Ltd. (“Beijing Soufang”), a PRC subsidiary of the Company, through
        a consolidated trust, purchased a 364 days RMB denominated structured note issued by GTJA in the total consideration of
        RMB720,000 (equivalent to US$102,009). The transaction cost related to the issuance of the structured note is US$796. In connection
        with the issuance of the structured note, GTJA purchased the 364 days RMB denominated short-term bond issued by the Company (the
        “Bond”) in the total consideration of RMB720,000 (Note 12). Pursuant to the agreement, all the repayments of the principal and
        interests of the Bond received by GTJA are required to settle the structured note with Beijing Soufang. The transfer of the structured
        note is subject to prior written consent of GTJA. The Company recognized the investment to the structured note at amortized cost.
        Long-term investments

        Dividends from the long-term investments of US$6,692, US$6,838 and US$2,759 were recognized as investment income in the
        consolidated statements of comprehensive income (loss) for the years ended December 31, 2017, 2018 and 2019, respectively.
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 202 of 521
                                 F-46
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 203 of 521
Table of Contents
                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)
5.      INVESTMENTS (continued)
        Equity Investments with Readily Determinable Fair Values
        On June 27, 2014, the Company acquired 27,551,733 shares of Color Life, a Hong Kong listed company, for US$13,583. The
        investment constituted a 2.76% ownership in Color Life and was classified as an available-for-sale security. In 2017, the Company sold
        20,705,000 shares for a total consideration of US$12,317, and recognized a gain of US$2,110 in the consolidated statements of
        comprehensive income (loss). As of December 31, 2017, the market price of the remaining shares declined to US$4,554. Total fair
        value decrease of US$3,735 was recorded in other comprehensive income (loss) and US$2,110 gain related to the sale was reclassified
        out of accumulated other comprehensive income for the year ended December 31, 2017. On January 1, 2018, as a result of adoption of
        ASU 2016-01, the investment was reclassified as equity investment with readily determinable fair value. In 2018, the Company sold
        6,846,733 shares for a total consideration of US$6,645, and recognized a gain of US$2,091 in the consolidated statements of
        comprehensive income (loss).
        In November 2014, the Company acquired an aggregate of 111,935,037 shares of Hopefluent, a Hong Kong listed company, for
        US$43,361. The investment constituted 17.26% ownership in Hopefluent and was classified as an available-for-sale security. In 2017,
        the Company sold 3,164,000 shares for a total consideration of US$1,614, and recognized a gain of US$626 in the consolidated
        statements of comprehensive income (loss). As of December 31, 2017, the market price of the remaining shares increased to
        US$47,729. Total fair value increase of US$18,309 was recorded in other comprehensive income and US$626 gain related to the sale
        was reclassified out of accumulated other comprehensive income for the year ended December 31, 2017. On January 1, 2018, as a
        result of adoption of ASU 2016-01, the investment was reclassified as equity investment with readily determinable fair value. As of
        December 31, 2018 and 2019, the market price of the shares declined to US$30,733 and US$23,418, respectively. Total unrealized loss
        of US$16,996 and US$7,315 were recorded in change in fair value of securities for the years ended December 31, 2018 and 2019.
        On May 29, 2015, the Company acquired an aggregate of 145,376,744 shares of World Union, a PRC listed company, at a total
        consideration of US$121,393. The investment constituted 10.06% ownership in World Union. The investment in World Union was
        classified as a cost method investment upon acquisition, as the Company could not freely sell the shares due to a lock-up provision of
        36 months. On April 8, 2016, World Union declared a stock dividend whereby four shares were distributed to shareholders for every
        ten shares held. As a result, the Company’s shareholding increased from 145,376,744 shares to 203,527,442 shares. As of December 31,
        2017, as the lock-up restriction will terminate within one year, the classification of the investment changed from a cost method to an
        available for sale security, and the fair value of the investment was measured based on the market price, adjusted for the effect of the
        remaining restriction, in accordance with ASC 820. As of December 31, 2017, the fair value of World Union was US$318,065 and the
        related tax effect of US$49,566 were recorded in other comprehensive income for the year ended December 31, 2017. As of
        December 31, 2017 and 2018, the investment constituted 9.96% ownership in World Union. On January 1, 2018, as a result of adoption
        of ASU 2016-01, the investment was reclassified as equity investment with readily determinable fair value. As of December 31, 2018,
        the fair value of World Union was US$150,750, total fair value decrease of US$161,039 was recorded in change in fair value of
        securities for the year ended December 31, 2018. In 2019, the Company sold 20,429,640 shares for a total consideration of US$10,347,
        and recognized a loss of US$4,702 in the consolidated statements of comprehensive income (loss). As of December 31, 2019, the
        investment constituted 8.99% ownership in World Union and the market price of the remaining shares decreased to US$98,423. Total
        unrealized loss of US$35,417 was recorded in change in fair value of securities for the year ended December 31, 2019.
        Equity Investments without Readily Determinable Fair Values
        On October 29, 2015, the Company acquired 11.03% of the share capital of Sindeo, a non-listed company, for US$5,000. The
        investment in Sindeo was classified as a cost method investment, as the Company does not have significant influence over Sindeo and
        because there is No readily determinable fair value. During the years ended December 31, 2016 and 2017, the impairment loss of
        US$2,232 and US$2,768, respectively, was recorded in the statement of comprehensive income (loss) to write down the carrying value
        of its investment in Sinedo to nil as of December 31, 2017 as Sindeo’s financial condition had deteriorated as evidenced by significant
        operating losses. On January 1, 2018, as a result of adoption of ASU 2016-01, the investment was reclassified as equity investment
        without readily determinable fair value, and measured at cost, less any impairment, plus or minus changes resulting from observable
        price changes in orderly transactions for identical or similar investments of the same issuer. There is No orderly transaction for an
        identical or a similar investment of Sinedo for the years ended December 31, 2018 and 2019. As of December 31, 2018 and 2019, the
        carrying value of investment in Sinedo is nil.
        On July 12, 2016, 30,595,859 shares of Guilin Bank, a PRC non-listed company, was transferred by a third-party to repay a portion of
        its overdue receivables of US$12,173 owed to the Company. On September 25, 2017, additional 42,834,202 shares of Guilin Bank was
        transferred by the third-party in full satisfaction of its remaining overdue receivables of US$24,695 to the Company. In October 2017,
        the Company received 7,343,006 shares of Guilin Bank as a stock dividend and the Company’s shareholding increased from
        73,430,061 to 80,773,067. On January 1, 2018, as a result of adoption of ASU 2016-01, the investment was reclassified as equity
        securities without readily determinable fair values, as the Company does not have significant influence over Guilin Bank and because
        there is No readily determinable fair value. The Company accounts for the investment in Guilin Bank at cost, less any impairment,
        adjusted for observable price changes for the years ended December 31, 2018 and 2019. In 2018, Guilin Bank entered into a new
        financing agreement with a group of new investors. The new financing provided the observable price for the Company’s investment.
        The Company evaluated this investment’s carrying amount based on the observable price, and recognized a gain of US$10,633 in
        change in fair value of securities for the year ended December 31, 2018. The total investment constituted 1.79% and 1.62% ownership
        in Guilin Bank as of December 31, 2018 and 2019 respectively. There is No orderly transaction for an identical or a similar investment
        of Guilin Bank for the year ended December 31, 2019. No impairment on the investment in Guilin Bank was recognized for the years
        ended December 31, 2018 and 2019.
        The legal title of investment in Guilin Bank was held by a subsidiary of CIH in the PRC prior to the spinoff of CIH. Pursuant to the
        transfer agreement between the Company and CIH, CIH is required to transfer the legal title of investment in Guilin Bank to the
        Company after the spinoff. The Company assumes all the rights and obligations with respect to such assets. As of December 31, 2019,
        the transfer of the legal title is still in progress.
                                                                    F-47
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 204 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

        On January 21, 2016, the Company acquired an aggregate of 4,411,765 shares of Chuangdian, which is listed on the National Equities
        Exchange and Quotations (“NEEQ”) in the PRC, for a total consideration of US$3,294. As of December 31, 2017, the investment
        constituted 15% ownership in Chuangdian and was classified as a cost method investment, as the Company does not have significant
        influence and because there is No readily determinable fair value, as the breadth and scope of NEEQ is not comparable to equivalent
        U.S markets. The Company received 2,766,177 and 1,378,165 shares as dividends in 2016 and 2017, respectively.

5.       INVESTMENTS (continued)

        On January 1, 2018, as a result of adoption of ASU 2016-01, the investment was reclassified as equity securities without readily
        determinable fair values. There is No orderly transaction for an identical or a similar investment of Chuangdian for the years ended
        December 31, 2018 and 2019. No impairment on the investment in Chuangdian was recognized for the years ended December 31, 2018
        and 2019.

        On December 10, 2014, the Company acquired 16% of the share capital of Tospur, a non-listed company, for US$62,257. The
        investment in Tospur was classified as a cost method investment, as the Company does not have significant influence over Tospur and
        because there is No readily determinable fair value. On January 1, 2018, as a result of adoption of ASU 2016-01, the investment was
        reclassified as equity securities without readily determinable fair values, and measured at cost, less any impairment, plus or minus
        changes resulting from observable price changes in orderly transactions for identical or similar investments of the same issuer. There is
        No orderly transaction for an identical or a similar investment of Tospur for the years ended December 31, 2018 and 2019.
        No impairment on the investment in Tospur was recognized for the years ended December 31, 2018 and 2019.

        Equity method investments

        In July 2018, the Company has entered into definitive agreements (the Agreement) to acquire a 10% equity interest in Chongqing Wanli
        New Energy Co., Ltd. (“Wanli”), a company listed on the Shanghai Stock Exchange, from a shareholder of Wanli for a cash
        consideration of US$72,852, of which US$29,141 will compensate the seller in connection with the Business Disposal (defined below).
        The difference between the cash consideration of the investment and the amount of underlying equity in net assets of Wanli was
        US$60,980 as of August 10, 2018, the closing date of the acquisition. In connection with the acquisition, the seller agrees (1) to enter
        into an irrevocable acting-in-concert agreement with a term of three years to adhere to the Company’s action in Wanli’s future meetings
        of shareholders and board of directors, (2) to purchase from Wanli its battery business for a price of No less than US$99,758 within
        three years after the consummation of the proposed acquisition (the “Business Disposal”), and (3) to ensure the profitability of Wanli
        measured by the lower of net profit or net profit excluding extraordinary items in three years subsequent to the Agreement. Following
        the consummation of the acquisition, the Company became the largest shareholder of Wanli.

        During the years ended December 31, 2018 and 2019, the Company acquired additional 4.67% and 1.88% equity interest in Wanli
        through daily transactions in the secondary market with total consideration of US$11,667 and US$4,868, respectively. As at
        December 31, 2018 and 2019, the Company holds 14.67% and 16.55% equity interest in Wanli.

        The investment is accounted for under equity method as the Company can exercise significant influence over operating and financial
        policies of Wanli.

        Equity method investments carried at fair value

        Between August and December 2019, the Company acquired 2.44% Class A ordinary shares in CIH through daily transactions in the
        secondary market with total consideration of US$9,600. On December 27, 2019, the Company exercised a portion of the call option
        received from Mr. Mo’s affiliated entities and acquired 5 million Class B ordinary shares from the sellers in exchange for US$29,950.
        The fair value of the Company’s investment in Class B ordinary shares in CIH was approximately US$16,800 as of December 27, 2019
        based on its quoted closing price, adjusted for other input that is indirectly observable in the active market. Because Mr. Mo is both an
        employee and a shareholder of the Company, and the transaction is not commensurate to other non-employee shareholders, the excess
        of the consideration transferred, which includes the fair value of the call option exercised, over the fair value of the equity interest
        acquired in the amount of US$13,608 was recognized as compensation expenses in the consolidated statements of comprehensive
        income (loss) for the year ended December 31, 2019.

        Each Class A ordinary share of CIH is entitled to one vote and each Class B ordinary share is entitled to ten votes. As at December 31,
        2019, the Company aggregately holds 7.64% equity interest in CIH, and 16.95% voting interest.

        The Company determines that it can exercise significant influence over operating and financial policies of CIH, by taking into
        considerations of 1) material transactions between the Company and CIH; 2) the outstanding call option to purchase additional shares of
        CIH. The Company elected fair value measurement for investment in CIH that would otherwise be accounted for under the equity
        method of accounting in accordance with ASC 825-10. As of December 31, 2019, the market price of the shares increased to
        US$26,739. Total unrealized gain of US$339 was recorded in change in fair value of securities for the year ended December 31, 2019.

                                                                     F-48
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 205 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

6.       ACCOUNTS RECEIVABLE

        Accounts receivable and the related allowance for doubtful accounts were summarized as follows:

                                                                                                               As of December 31,
                                                                                                           2018                 2019
                                                                                                           US$                   US$

        Accounts receivable                                                                                    91,963              88,189
        Allowance for doubtful accounts                                                                       (33,276)            (21,810)
        Accounts receivable, net                                                                               58,687              66,379

                                                                                                    For the Years Ended
                                                                                                       December 31,
                                                                                      2017                  2018               2019
                                                                                      US$                   US$                US$
        Movement in allowance for doubtful accounts:
        Balance at beginning of year                                                      34,366               31,127              33,276
        Additional provision charged to expenses                                          31,695               28,050               9,026
        Write-offs                                                                       (38,351)             (23,442)            (19,909)
        Foreign currency translation adjustments                                           3,417               (2,459)               (583)
        Balance at end of year                                                            31,127               33,276              21,810

         The recoveries of amounts previously charged off were US$2,568 and US$1,651 in 2018 and 2019, respectively.

                                                                   F-49
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 206 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

7.       PREPAYMENTS AND OTHER CURRENT ASSETS

        Prepayments and other current assets consisted of the following:

                                                                                                               As of December 31,
                                                                                                           2018                 2019
                                                                                                           US$                   US$

        Prepaid expenses                                                                                        5,971               2,862
        Advance to employees                                                                                      589                 311
        Dividends receivable                                                                                       —                1,389
        Rental deposits and others                                                                              2,324               1,105
        Interest receivable                                                                                     3,801               3,842
        Properties held for sale                                                                                9,906              17,410
        Others                                                                                                  5,303               4,590
                                                                                                               27,894              31,509

8.       LOANS RECEIVABLE

        Beginning in August 2014, the Company initially provided secured and unsecured loans to both individuals and businesses, but ceased
        to provide loans to businesses by end of 2015. Loans made to individuals consist of loans secured by pledged properties for
        consumption and property renovations use, as well as unsecured loans.

        Secured loans

        As of December 31, 2018 and 2019, the duration of secured loans ranged from3 to 36 months, and had interest rates ranging from
        7.8% to 18% per annum and 7.8% to 14.4% per annum, respectively. As of December 31, 2018 and 2019, the total outstanding balance
        is US$123,673 and US$58,754.

        Unsecured loans

        As of December 31, 2018 and 2019, the duration of unsecured loans ranged from 3to 36 months, and had interest rates ranging from
        5.4% to 18% per annum and 7% to 21.6% per annum. As of December 31, 2018 and 2019, the total outstanding balance is US$4,007
        and US$4,641.

                                                                    F-50
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 207 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

8.       LOANS RECEIVABLE (continued)

        The Company assesses the allowance for credit loss related to loans receivable on a quarterly basis, either on an individual or collective
        basis. The Company considers various factors in evaluating loans receivable for possible impairment on an individual basis. These
        factors include the amount of the loan, historical experience, value of collateral, if any, credit quality and age of the receivables
        balances. This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant revision as more
        information becomes available. When the evaluation indicates that it is probable that the scheduled interest and principal payments due
        per the loan agreement are unlikely to be collected, such loan receivable is considered impaired. Impairment is measured on an
        individual loan basis using either the present value of expected future cash flows discounted at the loan’s effective interest rate or the
        fair value of the collateral if the loan is secured. The Company evaluates the remainder of its loans receivables portfolio for impairment
        on a collective basis in accordance with ASC 450-20, Loss Contingencies, and records an allowance for credit loss at the portfolio level.
        When evaluating the loans receivable on a collective basis, the Company applies a formula-based percentage utilizing historical loss
        data to calculate the collective allowance.

        The Company’s internal credit risk ratings are categorized into three categories: pass, special attention and non-performing. A “pass”
        rating represents the highest quality loans receivable. Typically, the Company considers loans receivable with a risk rating of non-
        performing to be fully impaired, or up to the fair value of collateral, if any.

        The Company derives internal credit risk rating by taking into consideration various customer-specific factors, such as the Company’s
        specific historical experience with the borrower. Such credit risk rating is updated when facts or circumstances change. Loans
        receivable are written off at the point when they are considered uncollectible, and all outstanding balances, including any previously
        earned but uncollected interest income, will be reversed and charged against the allowance for credit loss.

        The internal credit risk rating considerations are as follows:

        · Pass: Loans for which borrowers are expected to honor the terms of the contracts. There are No indicators to question the borrowers’
        ability to repay the principal and accrued interest in full and on a timely basis.

        · Special attention: Loans for which borrowers are currently able to repay the principal and No interests are accrued when considered
        impaired or overdue more than 90 days, the repayment of loans might be adversely affected by some factors.

        · Non-performing: Loans for which borrowers may not able to repay the principal and accrued interest in full. These loans are fully
        provided for unless secured by collateral

        The Company does not accrue interest on loans receivable that are considered impaired or more than 90 days past due unless either the
        receivable has not been collected due to administrative reasons or the receivable is well secured and in the process of collection. After
        an impaired loans receivable has been placed on nonaccrual status, interest will be recognized when cash is received on a cash basis
        method-cost recovery. A loan receivable may be returned to accrual status after all of the borrower’s delinquent balances of principal
        and interest have been settled, and the borrower remains current for an appropriate period. The outstanding balance of nonaccrual loans
        as of December 31, 2018 and 2019 were US$5,749 and US$11,198.

                                                                         F-51
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 208 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

8.       LOANS RECEIVABLE (continued)

        A summary of the Company’s loans receivables is presented as follows:

                                                                                      As of December 31, 2018         As of December 31, 2019
                                                                                              US$’000                         US$’000
        Personal loans                                                                                  127,680                        63,395
        Total Loans receivable                                                                          127,680                        63,395

        Allowance for loan losses
        Individually assessed                                                                               546                           538
        Collectively assessed                                                                             3,283                         2,367
        Loans receivable, net                                                                           123,851                        60,490

        Current portion                                                                                 117,602                        60,490
        Non-current portion                                                                               6,249                            —

        Analysis of loans by credit quality indicator

        The following table summarizes the Company’s loan portfolio by credit quality indicator as of December 31, 2018 and 2019,
        respectively:

                                                                     As of December 31,                      As of December 31,
        Internal credit risk rating                                         2018                %                   2019                %
                                                                            US$                US$
        Pass                                                                    121,931           96.0                  52,197              82.3
        Special attention                                                         1,383            1.0                   1,873               3.0
        Non-performing                                                            4,366            3.0                   9,325              14.7
        Total                                                                   127,680           100                   63,395              100

        The following tables represent the aging of loans by portfolio segment as of December 31, 2018 and 2019, respectively:

                                           90-179 days    180-365 days      Over 1 year
        As of December 31, 2019              past due       past due         past due          Total              Current         Total loans
                                            US$’000         US$’000          US$’000          US$’000             US$’000          US$’000
        Personal loans                            2,283           2,669            4,998             9,950            53,445            63,395
        Total                                     2,283           2,669            4,998             9,950            53,445            63,395

                                           90-179 days    180-365 days      Over 1 year
        As of December 31, 2018              past due       past due         past due          Total              Current         Total loans
                                            US$’000         US$’000          US$’000          US$’000             US$’000          US$’000
        Personal loans                            1,717            164             3,345             5,226           122,454          127,680
        Total                                     1,717            164             3,345             5,226           122,454          127,680

                                                                    F-52
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 209 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

8.       LOANS RECEIVABLE (continued)

        Allowance for loan losses

        The following tables present the activity in the allowance for loan losses in loans receivable by loan portfolio as of and for the years
        ended December 31, 2017, 2018 and 2019, respectively:

                                                                                           For the year ended
                                                                                             December 31,
        Personal Loans                                                         2017               2018              2019
        Beginning balance                                                          3,736              4,916             3,829
        Provision                                                                  1,180              2,776             3,737
        Reversal                                                                      —              (3,660)           (4,610)
        Foreign currency translation adjustments                                      —                (203)              (51)
        Ending balance                                                             4,916              3,829             2,905
          Ending balance: individually evaluated for impairment                      574                546               538
          Ending balance: collectively evaluated for impairment                    4,342              3,283             2,367
        Loans
          Of which individually evaluated for impairment                          4,377                546                538
          Of which collectively evaluated for impairment                        144,551            127,134             62,857

9.       PROPERTY AND EQUIPMENT, NET

        Property and equipment consisted of the following:

                                                                                                                     As of December 31,
                                                                                                                 2018                 2019
                                                                                                                 US$                   US$

        Buildings                                                                                                   723,882              741,700
        Office equipment                                                                                             23,587               21,227
        Motor vehicles                                                                                                1,503                1,243
        Leasehold improvement                                                                                        22,034               17,366
        Land                                                                                                         50,731               50,731
        Total                                                                                                       821,737              832,267
        Less: Accumulated depreciation                                                                             (128,569)            (147,984)
        Construction in progress                                                                                     34,571               11,174
                                                                                                                    727,739              695,457

                                                                      F-53
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 210 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

9.       PROPERTY AND EQUIPMENT, NET (continued)

        Depreciation of property and equipment and amortization of land use rights charged to continuing and discontinued operations were
        US$27,961 and US$26,735 for the years ended December 31, 2017 and 2018, respectively. Depreciation of property and equipment
        charged to continuing and discontinued operations was US$25,247 for the year ended December 31, 2019.

        As of December 31, 2019, the Company is still in the process of obtaining the property ownership certificates for certain buildings with
        aggregate net carrying values of US$69,907.

        As of December 31, 2019, certain buildings with aggregate net carrying value ofUS$458,921 were pledged for bank borrowings.

                                                                     F-54
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 211 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

10.     OTHER NON-CURRENT ASSETS

        Other non-current assets consisted of the following:

                                                                                                     As of December 31,
                                                                                                 2018                 2019
                                                                                                 US$                   US$

        Right of use assets                                                                              —                36,269
        Rental and other deposits                                                                     1,946                  382
        Others                                                                                        2,612                2,528
        Other non-current assets, net                                                                 4,558               39,179

        The right of use assets and the amortization were summarized as follows:

                                                                                                       As of December 31, 2019
                                                                                                                 US$

        Right of use assets                                                                                               38,780
        Less: accumulated amortization                                                                                    (2,511)
        Right of use assets                                                                                               36,269

        Cash paid for amounts included in the measurement of operating lease liabilities was US$1,807 for the year ended December 31, 2019.
        Non-cash transaction amount of lease liabilities arising from acquisition of right-of-use assets was US$2,501.

        Operating lease expense was allocated to the following expense items:

                                                                                                         For the Year Ended
                                                                                                         December 31, 2019
                                                                                                                 US$

        Cost of revenues                                                                                                       374
        General and administrative expenses                                                                                    951
        Selling and marketing expenses                                                                                       1,367
        Total operating lease expenses                                                                                       2,692
        Short-term lease expenses                                                                                            2,340
        Total lease expenses                                                                                                 5,032

        The weighted average remaining lease term excluding land-use right as of December 31, 2019 was 1.37 years, and the weighted
        average discount rate of the operating leases was 6%.

                                                                    F-55
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 212 of 521
Table of Contents

        Maturities of the lease liabilities as of December 31, 2019 were as follows:

        For the Year Ended December 31                                                                             US$

        2020                                                                                                                 2,533
        2021                                                                                                                 1,296
        2022                                                                                                                   667
        2023 and thereafter                                                                                                     —
        Total undiscounted lease payments                                                                                    4,496
        Less: Imputed interest                                                                                                (275)
        Present value of lease liabilities balance                                                                           4,221
        Amounts due within 12 months                                                                                         2,361
        Long-term lease liabilities                                                                                          1,860

11.     SHORT-TERM AND LONG-TERM LOANS

        Short-term and long-term loans consisted of the following:

                                                                                                                  As of December 31,
                                                                                                              2018                 2019
                                                                                                              US$                   US$

        Short-term loans and current portion of long-term loans                                                 297,811               264,624

        Long-term loans, less current portion                                                                   123,215               184,158

        Short-term loans as of December 31, 2018 and 2019 represents US$ denominated bank borrowings of US$190,000 and US$190,000,
        respectively obtained from financial institutions in the United States and the current-portion of long-term loans of US$107,811 and
        US$74,624, respectively. The short-term loan of US$190,000 are repayable on demand and bear interest rates of 3-month London
        Interbank Offered Rate (“LIBOR”) plus 1.30% (2018: 3-month LIBOR plus 1.25%). The short-term bank borrowings were secured by
        RMB denominated bank deposits placed with financial institutions in the PRC of US$245,474 and US$215,377 as of December 31,
        2018 and 2019, respectively, and were classified as restricted cash, current on the consolidated balance sheets. The weighted average
        interest rate for the short-term borrowings for the years ended December 31, 2018 and 2019 was approximately 3.64% and 3.69%,
        respectively.

        The long-term loan of US$31,353 and US$30,578 as of December 31, 2018 and 2019 represents US$ denominated bank borrowing
        obtained from financial institutions in the United States. The long-term loan is repayable by installments from December 1, 2017 to
        November 11, 2027 and bears interest rate of 4.1% for the first 3 years; thereafter the interest rate will be floating at Industrial and
        Commercial Bank of China (USA) NA Prime plus 1.0%. US$3,218 and US$813 of the bank loan were re-classified to short term loans
        because they were repayable within twelve months as of December 31, 2018 and 2019. The loan is secured by land and building in the
        United States with carrying value of US$54,973 as of December 31, 2019. Certain bank account was funded from the loan proceeds and
        was restricted for use to pay for the tenant improvements of the collateral property and the loan payments. As of December 31, 2018
        and 2019, the balance of the account of US$5,989 and US$5,983 were classified as restricted cash (non-current) on the consolidated
        balance sheets.

                                                                     F-56
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 213 of 521
Table of Contents
                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)
11.     SHORT-TERM AND LONG-TERM LOANS, LESS CURRENT PORTION (continued)
        The long-term loans of US$70,640 and US$60,529 as of December 31, 2018 and 2019 represent RMB denominated bank borrowings
        from financial institutions in China for the purchase of buildings in Beijing, PRC. The long-term loans are repayable by installments
        from September 23, 2016 to September 22, 2026 and bear interest rate of 4.9%. As of December 31, 2018 and 2019, US$70,640 and
        US$60,529 of the bank loans were classified as short term loans because the Company did not meet certain loan covenants. Even
        though the Company obtained a waiver from the lender indicating that the lender permanently gave up its right to demand payment as a
        result of the violation as of December 31, 2019, the loan was classified as current because without the waiver, the Company would be
        in default at the December 31, 2019 balance sheet date and it is probable that the Company will be unable to comply with all provisions
        of the debt agreement for a period of one year from the balance sheet date. The loans were secured by building in the PRC with carrying
        value of US$206,449 as of December 31, 2019.
        The long-term loan of US$19,644 and US$16,983 as of December 31, 2018 and 2019 represent RMB denominated bank borrowings
        from financial institutions in China for the purchase of buildings in Wuhan, PRC. The long-term loan is repayable by installments from
        March 21, 2017 to March 21, 2027 and bears interest rate of 4.9%. As of December 31, 2018 and 2019, US$2,381 and US$2,342 of the
        bank loan were re-classified to short term loans because it was repayable within twelve months. The loan was secured by bank balance
        of US$1,433, accounts receivable with carrying amount of US$324 and building in the PRC with carrying value of US$43,298 as of
        December 31, 2019.
        The long-term loan of US$45,315 and US$40,009 as of December 31, 2018 and 2019 represent RMB denominated bank borrowings
        from financial institutions in China for the purchase of buildings in Chongqing, PRC. The long-term loan is repayable by installments
        from August 2, 2018 to August 1, 2028 and bears floating interest rate at 25% above long-term People’s Bank of China benchmark rate
        (“PBOC rate”) (2018: 40% above PBOC rate).As of December 31, 2018 and 2019, US$4,764 and US$4,572 of the bank loan was re-
        classified to short term loans because it was repayable within twelve months. The loan was secured by buildings in the PRC with
        carrying value of US$89,660 as of December 31, 2019.
        The long-term loan of US$37,266 and US$37,573 as of December 31, 2018 and 2019 represent US$ denominated bank borrowing
        obtained from financial institutions in Taiwan. The principal of the long-term loan, in the amount of US$40,000, is repayable by 10%
        on October 23, 2020 and by 90% on October 23, 2023. The loan bears an annual interest rate of 2.35% plus LIBOR of three months.
        US$2,820 was paid to the bank as service charges and accounted for as reduction of the long-term loan. As of December 31, 2018 and
        2019, nil and US$4,000 of the bank loan were re-classified to short term loans because it was repayable within twelve months. The loan
        was secured by building in the United States with carrying value of US$7,802 as of December 31, 2019. Certain bank account was
        restricted for use to pay for interest payments. As of December 31, 2019, the balance of the account of US$1,105 was classified as
        restricted cash (non-current) on the consolidated balance sheets. The Company met certain covenants in the loan agreement.
        The long-term loan of US$43,003 as of December 31, 2019 represents RMB denominated bank borrowings from financial institutions
        in China. The long-term loan is repayable by installments from March 5, 2020 to April 22, 2029 and bears interest rate of 5.98%.
        US$2,365 of the bank loan was re-classified to short term loans because it was repayable within twelve months. The loan was secured
        by buildings in the PRC with carrying value of US$56,739 and an RMB denominated bank deposits placed with financial institutions in
        the PRC of US$984, as of December 31, 2019.
        The long-term loan of US$30,107 as of December 31, 2019 represents RMB denominated bank borrowing obtained from financial
        institutions in China. The long-term loan is repayable by installments from February 27, 2020 to August 23, 2021 and bears floating
        interest rate at 5% above two-year People’s Bank of China benchmark rate. US$3 of the bank loan was re-classified to short term loans
        because it was repayable within twelve months. The bank borrowing was secured by RMB denominated bank deposits placed with
        financial institutions in the PRC of US$33,931 as of December 31, 2019, and was classified as “restricted cash, non-current” on the
        consolidated balance sheets.
12.     SHORT-TERM BOND PAYABLE
        On October 29, 2019, Fang issued a 364 days RMB denominated bond (“Bond”) at par in the amount of RMB720,000 (equivalent to
        US$102,009) with an annual interest rate of 4.8%. The issuance cost was US$528. The Company’s investment in ordinary shares of
        Hopefluent in the amount of US$23,418 was pledged as collateral for the Bond.
13.     ACCRUED EXPENSES AND OTHER LIABILITIES
        Accrued expenses and other liabilities consisted of the following:
                                                                                                                   As of December 31,
                                                                                                                 2018              2019
                                                                                                                 US$               US$

        Payroll and welfare benefit                                                                                 5,578            17,655
        Other taxes and surcharges payable                                                           (1)           38,935            30,527
        Amounts payable to employees                                                                                2,269             2,311
        Amounts payable to sales and marketing agents                                                              30,934            25,364
        Interest payables                                                                                           1,585             4,155
        Utility and property management payables                                                                    6,538             6,508
        Construction payables                                                                                       3,216             3,869
        Amounts due to foremen and suppliers of decoration services                                                 2,562             2,115
        Deposits for rental                                                                                         7,683             3,941
        Cash incentives payable to home buyers                                                       (2)            5,893             5,378
        Lease liability, current                                                                                       —              2,361
        Others                                                                                                     13,731            16,060
                                                                                                                  118,924           120,244
      Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 214 of 521
(1)      Other taxes and surcharges payable consist of VAT, cultural construction fee (“CCF”), city construction tax (“CCT”) and
         withholding individual income tax (“IIT”).
(2)      Cash incentives payable to home buyers, are payable when home buyers successfully purchase new properties through the
         Company’s platform and successfully registers on the Company’s website.
                                                           F-57
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 215 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

14.     CONVERTIBLE SENIOR NOTES

        On December 4, 2013, the Company issued US$400,000, including an US$50,000 overallotment option (the “Overallotment Option”)
        which was exercised on January 3, 2014, of convertible senior notes which would mature on December 15, 2018 (collectively the
        “December 2018 Notes”). The total net proceeds from the December 2018 Notes were US$390,455. The investors may convert the
        December 2018 Notes to Class A ordinary shares at any time in whole or in part at specified conversion prices. The conversion rate for
        the December 2018 Notes was initially 9.6839 ADSs per US$1,000 principal amount of notes (equivalent to an initial conversion price
        of approximately US$103.26 per ADS), subject to adjustment as described in the respective Subscription Agreement.

        Investors of the December 2018 Notes had the right to require the Company to repurchase for cash all or part of their notes on
        December 15, 2016, and this was exercised accordingly. The Company repurchased a total of US$394,300 of the December 2018
        Notes, which represents approximately 98.6% of the outstanding principal amount of the Notes prior to such repurchase. In 2018, upon
        maturity, the Company repurchased the remaining balance of US$5,700 of the December 2018 Notes.

        On September 24, 2015, the Company issued (i) 3,418,803 Class A ordinary shares for US$100,000 and (ii) US$100,000 of convertible
        notes which will mature on September 24, 2022 (the “September 2022 Notes”) to Safari Company (“Safari”). The Safari Company is
        beneficially owned by the Carlyle Company (“Carlyle”) (72%) and Ateefa Limited, a company owned by Vincent Tianquan Mo (28%).
        A representative of Carlyle is entitled to hold a seat on the Company’s board of directors so long as Carlyle continues to beneficially
        own at least 1% of the Company’s total outstanding share capital calculated on a fully-diluted basis. The total net proceeds from the
        Class A ordinary shares and the September 2022 Notes were US$199,645. The investors may convert the September 2022 Notes to
        Class A ordinary shares at any time in whole or in part at specified conversion prices. The conversion rate for the September 2022
        Notes is initially 27.9086 Class A Shares per US$1,000 principal amount of the Note (equivalent to an initial conversion price of
        approximately US$35.83 per Class A Share), subject to adjustment as described in the respective Subscription Agreement.

        On November 4, 2015, the Company issued (i) an aggregate of 8,436,581 Class A shares for an total consideration of US$246,770 and
        (ii) US$200,000 of convertible notes which will mature on November 3, 2022 (the “November 2022 Notes”) to IDG Alternative Global
        Limited (“IDG Alternative”). IDG Alternative is owned as to 72.53% by IDG Maximum Financial Limited, a British Virgin Islands
        company, and as to 27.47% by Deanhale Limited, a British Virgin Islands company wholly owned by Mr Mo. IDG Maximum Financial
        Limited is affiliated with IDG-Accel China Capital GP Associates Ltd. and IDG China Capital Fund GP III Associates Ltd. The total
        net proceeds from the Class A ordinary shares and the November 2022 Notes were US$446,059. The investors may convert the
        November 2022 Notes to Class A ordinary shares at any time in whole or in part at specified conversion prices. The conversion rate for
        the November 2022 Notes is initially 27.9086 Class A Shares, representing Class A ordinary shares at par value HK$1.00 per share, per
        US$1,000 principal amount of the Note (equivalent to an initial conversion price of approximately US$35.83 per Class A Share),
        subject to adjustment as described in the respective Subscription Agreement.

                                                                    F-58
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 216 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

14.     CONVERTIBLE SENIOR NOTES (continued)

        On October 25, 2018, the Company and IDG Alternative entered into a Note Repurchase Agreement (“October 25, 2018 Note
        Repurchase”) pursuant to which the Company issued five replacement notes in the total amount of US$150,000 to the same note holder
        (“New November 2022 Notes”), together with US$38,860 paid in cash in satisfaction of the November 2022 Notes. The New
        November 2022 Notes have the same terms as the November 2022 Notes, except for the change of principal amount from US$200,000
        to US$150,000.

        Subsequent to the issuance of the New November 2022 Notes, IDG Alternative sold four out of the five New November 2022 Notes, in
        aggregate of US$95,060, to four different note holders. IDG Alternative also entered into an amendment to shareholder agreement with
        Deanhale Limited. Pursuant to the amendment and satisfaction of conditions set out in the amendment, the remaining US$54,940 New
        November 2022 Note is beneficially owned by Deanhale Limited.

        In connection with the separation and distribution, on June 11, 2019, CIH agreed to issue a warrant to each of the holders of the
        September 2022 Notes and the New November 2022 Notes , which entitled them to purchase for nominal consideration such number of
        CIH’s Class A ordinary shares as calculated based on the number of the Company’s Class A ordinary shares upon the assumed
        conversion of the convertible notes immediately prior to or on the record date if and only if such holders subsequently decide to convert
        the convertible notes. The holders will be able to purchase up to 6,977,150 Class A ordinary shares in the aggregate based on the initial
        conversion rate into Fang’s Class A ordinary shares and a one-for-one distribution rate into CIH’s Class A ordinary shares. In the event
        that holders subsequently decide not to convert the convertible notes, and instead, demand payment of principal and accrued interest
        upon maturity of the convertible notes, the warrant will be canceled and the right to purchase CIH’s Class A ordinary shares will be
        forfeited. In addition, CIH also agreed to provide a guarantee for the benefit of the holders, under which the CIH is liable to the
        payment obligations under the convertible notes in the event that the Company fails to discharge its primary payment obligations under
        the convertible notes or certain circumstances relating to CIH, including, among others, change-in-control transactions or certain
        fundamental changes to CIH’s share capital.

        On October 28, 2019 (“October 28, 2019 Note Repurchase”), the Company entered into a Note Repurchase Agreement pursuant to
        which the Company redeemed the US$54,940 New November 2022 Note beneficially owned by Mr. Mo for a consideration of
        US$54,940 plus $73 equal to all the accrued and unpaid interest on the repurchase date.

        On December 31, 2019 (“December 31, 2019 Note Repurchase”), the Company and Safari entered into a Note Repurchase Agreement
        pursuant to which the Company redeemed the September 2022 Note in the principal amount of US$28,000 for a consideration of
        US$28,000 plus $105 equal to all the accrued and unpaid interest on the repurchase date. The US$28,000 note was beneficially owned
        by Mr. Mo prior to the repurchase.

        The December 2018 Notes, the September 2022 Notes, the November 2022 Notes and the New November 2022 Notes bear interest at
        the rate of 2.00%, 1.50%, 1.50% and 1.50% per annum, respectively, payable semi-annually. The December 2018 Notes, September
        2022 Notes, November 2022 Notes and New November 2022 Notes are collectively referred to as the “Notes”.

        The Notes are senior unsecured obligations and rank (i) senior in right of payment to any of the Company’s indebtedness that is
        expressly subordinated in right of payment to the Notes; (ii) equal in right of payment to any of the Company’s unsecured indebtedness
        that is not so subordinated; (iii) effectively junior in right of payment to any of the Company’s secured indebtedness to the extent of the
        value of the assets securing such indebtedness; and (iv) structurally junior to all indebtedness and other liabilities of the subsidiaries or
        consolidated controlled entities of the Company.

        The issuance costs of US$9,545, US$355 and US$711 of the December 2018 Notes, the September 2022 Notes and the November 2022
        Notes, respectively, were amortized as interest expense using the effective interest rate method through the maturity date of the
        respective Notes.

                                                                       F-59
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 217 of 521
Table of Contents

        The principal amount and unamortized premium as of December 31, 2018 and 2019 were as follows:

                                                                                                                   As of December 31,
                                                                                                               2018                 2019
                                                                                                               US$                   US$
        Principal amount                                                                                          250,000              167,060
        Unamortized premium                                                                                         4,435                1,869
                                                                                                                  254,435              168,929

        The effective interest rate was 2.86%, 1.56%, 2.46% and 0.69% for the December 2018 Notes, the September 2022 Notes, the
        November 2022 Notes and the New November 2022 Notes, respectively. For the years ended December 31, 2017, 2018 and 2019, the
        Company recognized interest expense related to the Notes of US$6,395, US$6,154 and US$2,848, respectively.

         Accounting treatment

        The Notes were originally recorded as long-term debt. The conversion option was not required to be bifurcated because the conversion
        options of the December 2018 Notes, the September 2022 Notes, the New November 2022 Notes are indexed to the Company’s ADSs
        and Class A ordinary shares, respectively, and meet all additional conditions for equity classification. Since the conversion options were
        not required to be bifurcated, the Company then determined if there were any beneficial conversion features (“BCF”) in accordance
        with ASC 470-20. The Company assessed the embedded conversion option feature of the December 2018 Notes and the September
        2022 Notes and concluded that there is No BCF because the effective conversion price of the December 2018 Notes and the September
        2022 Notes exceeded the fair value of the Company’s ADSs and Class A ordinary shares at their respective commitment dates. For the
        November 2022 Notes, the Company recognized a BCF of US$12,113 through a credit to additional paid-in capital because the fair
        value per Class A ordinary share of US$38.00 exceeded the most favorable conversion price of US$35.83 at the commitment date on
        November 4, 2015. The resulting discount of US$12,113 to the November 2022 Notes is then accreted to the redemption value as
        interest expense using the effective interest method through the consolidated statements of comprehensive income (loss) over the term
        of the November 2022 Notes. The Company did not reassess the BCF upon the exchange of the November 2022 Notes with the New
        November 2022 Notes since the exchange is not accounted for as an extinguishment.

        In connection with the make-whole fundamental change provision within the Notes agreements, the number of ADSs and Class A
        ordinary shares issuable upon conversion of the Notes will be increased if the Holders decide to convert. As (i) the fair value of the
        ADSs into which the December 2018 Notes is convertible plus the make-whole ADSs and (ii) the fair value of the Class A ordinary
        shares into which the September 2022 Notes, the November 2022 Notes and the New November 2022 Notes are convertible plus the
        make-whole Class A ordinary shares, respectively, do not approximate the fair value at the settlement date, the make-whole features are
        not indexed to the Company’s ADSs for the December 2018 Notes and Class A ordinary shares for the September 2022, the November
        2022 Notes and the New November 2022 Notes, and are required to be bifurcated. The fair values of the make-whole features were
        insignificant for the years ended December 31, 2017, 2018 and 2019.

                                                                     F-60
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 218 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

14.     CONVERTIBLE SENIOR NOTES (continued)

        The Company evaluated the embedded contingent redemption features contained in the Notes in accordance with ASC 815Derivatives
        and Hedging. The contingent redemption features were not required to be bifurcated because they are considered to be clearly and
        closely related to the debt host, as the Notes were not issued at a substantial discount and are puttable at par.

        The Company evaluated the contingent interest features contained in the Notes in accordance with ASC 815 to determine if these
        features require bifurcation. Certain embedded contingent interest features are not considered to be clearly and closely related to the
        debt host and met the definition of a derivative. Accordingly, these embedded contingent interest features were bifurcated from the
        Notes on the issuance date, and their fair values were insignificant for the years ended December 31, 2017, 2018 and 2019. For the
        embedded contingent interest features not bifurcated from the December 2018 Notes, the September 2022 Notes, the November 2022
        Notes and the New November 2022 Notes, the Company determined whether the additional interest payments need to be accrued as a
        liability in accordance with ASC 450. Since the likelihood of occurrence of such default events is remote, the Company determined that
        a liability was not probable and No accrual was made as of December 31, 2018 and 2019. The Company will continue to assess the
        accrual for these additional interest payment liabilities at each reporting date.

        In connection with October 25, 2018 Note Repurchase of the November 2022 Note and issuance of New November 2022 Notes, the
        Company evaluated the contemporaneous exchange of cash between the Company and the note holder from issuance of New
        November 2022 Notes and satisfaction of the November 2022 Notes pursuant to ASC 470-50 and concluded that they are not
        substantially different. The Company determined a new effective interest rate at the repurchase date based on the carrying amount and
        the revised cash flows.

        In connection with October 28, 2019 Note Repurchase of the New November 2022 Note for principal amount of US$54,940 and
        December 31, 2019 Note Repurchase of the September 2022 Note for a principal amount of US$28,000, which were treated as
        extinguishment of debts, the Company recognized net gain of US$1,165 for the year ended December 31, 2019. Pursuant to ASC 470-
        50-40-2, such gain was recorded as additional paid-in capital since the transaction with the controlling shareholder is treated as a
        contribution from shareholder.

        As of December 31, 2019, aggregate future principal payments for long-term debt, including long-term loans (Note 11) and convertible
        senior notes, were as follows:

                                                                            Long-term loans      Convertible senior notes         Total

        2020                                                                         74,624                           —               74,624
        2021                                                                         40,234                           —               40,234
        2022                                                                         10,166                      167,060             177,226
        2023                                                                         46,204                           —               46,204
        2024 and thereafter                                                          89,981                           —               89,981
                                                                                    261,209                      167,060             428,269

                                                                    F-61
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 219 of 521
Table of Contents

15.     DISCONTINUED OPERATIONS

        On June 11, 2019, the Company completed the spin-off of CIH into a separate and independent public company. The spin-off was
        completed by way of distribution to Fang’s stockholders of all of the then issued and outstanding shares of common stock of CIH on
        the basis of one share of CIH common stock for one share of Fang common stock held as of the close of business on May 28, 2019 (the
        record date for the distribution). As a result of the distribution, CIH is now an independent public company, and its common stock is
        listed under the symbol “CIH” on the Nasdaq Global Market.

        The separation represented a strategic shift that has a major effect on Fang’s operations and financial results, the business operated by
        CIH has been reclassified as discontinued operations. For all periods presented, the assets and liabilities of the discontinued operations
        are presented separately on the consolidated balance sheets, and the results of the discontinued operations, less income taxes, are
        reported as a separate component of income, which is income from discontinued operations, on the consolidated statements of
        comprehensive income (loss). Intercompany transactions between continuing operations and discontinued operations before the
        disposal of the discontinued operations, which are considered to continue after the disposal of the discontinued operations are presented
        separately in continuing operations and discontinued operations in a way that reflects the continuance of those transactions.

        The major classes of line items constituting operating results of discontinued operations included in the Company’s consolidated
        statements of comprehensive income (loss) were as follows.

                                                                                                         For the year ended
                                                                                          2017                  2018               2019(a)
                                                                                          US$                   US$                 US$
        Revenues                                                                              49,606                63,656               32,934
        Cost of revenues                                                                     (11,736)              (12,566)              (6,615)
        Operating expenses
           Selling expenses                                                                   (8,625)              (11,686)              (5,916)
           General and administrative expenses                                                (6,195)               (9,395)              (4,753)
        Interest income                                                                          271                   100                   37
        Realized gain on sale of available-for-sale securities                                   315                   732                   —
        Government grants                                                                        129                   211                   33
        Income from discontinued operations, before income taxes                              23,765                31,052               15,720
        Income tax expense                                                                    (3,090)               (4,543)              (2,539)
        Income from discontinued operations, net of income taxes                              20,675                26,509               13,181


        (a) CIH financial results from January 1, 2019 to June 11, 2019.

        The major classes of line items constituting assets and liabilities of discontinued operations were as follows as of December 31, 2018.

                                                                                                                  As of December 31,
                                                                                                                         2018
                                                                                                                         US$
        ASSETS
        Cash and cash equivalents                                                                                             23,925
        Accounts receivable, net                                                                                               2,263
        Prepayment and other current assets                                                                                      101
        Total current assets                                                                                                  26,289
        Property and equipment, net                                                                                              573
        Total non-current assets                                                                                                 573
        Total assets                                                                                                          26,862

        LIABILITIES AND SHAREHOLDERS’ EQUITY
        Deferred revenue                                                                                                      20,873
        Accrued expenses and other payables                                                                                   12,344
        Income tax payable                                                                                                     2,110
        Total current liabilities                                                                                             35,327
        Other non-current liabilities                                                                                          2,258
        Total non-current liabilities                                                                                          2,258
        Total liabilities                                                                                                     37,585

                                                                      F-62
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 220 of 521
Table of Contents

        Cash flows of the discontinued operations were as follows.

                                                                                                        For the year ended
                                                                                          2017                 2018                2019(a)
                                                                                          US$                  US$                  US$
        Net cash provided by operating activities                                             30,143               32,119               20,271
        Net cash provided by (used in) investing activities                                       18                  726                   (1)
        Net cash used in financing activities                                                (50,995)             (42,985)             (24,250)


        (a) CIH financial results from January 1, 2019 to June 11, 2019.

        In connection with the spinoff of CIH, noncash net liabilities distributed to the shareholders of the Company were US$40,770.

        Certain disclosure of income taxes and EPS for the years ended December 31, 2017 and 2018 were retrospectively adjusted as a result
        of the discontinued operations.

16.     SHAREHOLDERS’ EQUITY

        Ordinary Shares

        As of December 31, 2018, the Company has 72,069,645 Class A and 24,336,650 Class B ordinary shares issued. As of December 31,
        2019, the Company has 71,775,686 Class A and 24,336,650 Class B ordinary shares issued. Total outstanding shares of Class A
        ordinary shares as of December 31, 2018 and 2019 are 65,004,587 and 65,403,527, respectively. Total outstanding shares of Class B
        ordinary shares as of December 31, 2018 and 2019 are 24,336,650.

        The rights of the holders of Class A and Class B ordinary shares are identical, except with respect to voting rights. Each Class A
        ordinary share is entitled to one vote per share whereas each Class B ordinary share is entitled to 10 votes per share. Each Class B
        ordinary share is convertible into one Class A ordinary share at any time by its holder, but Class A ordinary shares are not convertible
        into Class B ordinary shares under any circumstances. Upon any transfer of Class B ordinary shares by a Class B ordinary shareholder
        to any person or entity which is not an affiliate of such holder, such Class B ordinary shares will be automatically and immediately
        converted into the equal number of Class A ordinary shares.

        No class B ordinary shares were converted into Class A ordinary shares for the years ended December 31, 2017, 2018 and 2019.

        Treasury share

        Treasury share represents shares repurchased and held by the Company. These shares have No voting rights and are not entitled to
        receive dividends and are excluded from the weighted average outstanding shares in calculation of net income per share. Treasury
        share is accounted for under the cost method. As of December 31, 2019, under the repurchase plan, the Company has repurchased an
        aggregate of 7,065,058 Class A ordinary shares on the open market for a total cash consideration of US$136,615. The Company has
        used 692,899 Class A treasury shares to settle the exercise of share options as of December 31, 2019.

                                                                     F-63
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 221 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

16.     SHAREHOLDERS’ EQUITY (continued)

        Statutory reserve

        The Company’s ability to pay dividends is primarily dependent on the Company receiving distributions of funds from its subsidiaries.
        Relevant PRC statutory laws and regulations permit payments of dividends by the Company’s PRC subsidiaries only out of their
        retained earnings, if any, as determined in accordance with PRC accounting standards and regulations. The results of operations
        reflected in the consolidated financial statements prepared in accordance with U.S. GAAP differ from those reflected in the statutory
        financial statements of the Company’s PRC subsidiaries.

        In accordance with the PRC Regulations on Enterprises with Foreign Investment and its articles of association, a foreign invested
        enterprise established in the PRC is required to provide certain statutory reserves, namely general reserve fund, the enterprise expansion
        fund and staff welfare and bonus fund which are appropriated from net profit as reported in the enterprise’s PRC statutory accounts. A
        foreign invested enterprise is required to allocate at least 10% of its annual after-tax profit to the general reserve until such reserve has
        reached 50% of its respective registered capital based on the enterprise’s PRC statutory accounts. Appropriations to the enterprise
        expansion fund and staff welfare and bonus fund are at the discretion of the board of directors for all foreign invested enterprises. The
        aforementioned reserves can only be used for specific purposes and are not distributable as cash dividends. The WOFEs were
        established as foreign invested enterprises and therefore are subject to the above mandated restrictions on distributable profits.

        Additionally, in accordance with the Company Law of the PRC, a domestic enterprise is required to provide a statutory common
        reserve of at least 10% of its annual after-tax profit until such reserve has reached 50% of its respective registered capital based on the
        enterprise’s PRC statutory accounts. A domestic enterprise is also required to provide a discretionary surplus reserve, at the discretion
        of the board of directors, from the profits determined in accordance with the enterprise’s PRC statutory accounts. The aforementioned
        reserves can only be used for specific purposes and are not distributable as cash dividends. The PRC Domestic Entities and the PRC
        Domestic Entities’ subsidiaries were established as domestic invested enterprises and therefore are subject to the above mentioned
        restrictions on distributable profits.

        As of December 31, 2018 and 2019, the PRC subsidiaries, PRC Domestic Entities and PRC Domestic Entities’ subsidiaries had
        appropriated US$15,525 and US$14,307 respectively, to the general reserve fund, which is restricted for distribution to the Company.

                                                                       F-64
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 222 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.     TAXATION

        Cayman Islands

        Under the current laws of the Cayman Islands, the Company and subsidiaries incorporated in the Cayman Islands are not subject to tax
        on income or capital gains. In addition, upon payments of dividends by the Company to its shareholders, No Cayman Islands
        withholding tax will be imposed.

        British Virgin Islands (“BVI”)

        Under the current laws of the BVI, subsidiaries incorporated in the BVI are not subject to tax on income or capital gains. In addition,
        upon payments of dividends by these companies to their shareholders, No BVI withholding tax will be imposed.

        Hong Kong

        Under the Hong Kong tax laws, subsidiaries in Hong Kong are subject to the Hong Kong profits tax rate at 16.5% and they are
        exempted from income tax on their foreign-derived income and there are No withholding taxes in Hong Kong on remittance of
        dividends. A two-tiered profits tax rates regime was introduced in 2018 where the first HK$2 million of assessable profits earned by a
        company will be taxed at half of the current tax rate (8.25%) whilst the remaining profits will continue to be taxed at 16.5%. There is an
        anti-fragmentation measure where each group will have to nominate only one company in the group to benefit from the progressive
        rates. No provision for Hong Kong profits tax has been made in the financial statements as the subsidiaries in Hong Kong have
        No assessable profits for the three years ended December 31, 2019.

        United States of America

        On December 22, 2017, the Tax Act was enacted and contains significant changes to U.S. income tax law.Effective in 2018, the Tax
        Act reduces the U.S. statutory tax rate from 35% to 21% and creates new taxes focused on foreign-sourced earnings and related-party
        payments, including the creation of the base erosion anti-abuse tax and a new tax on global intangible low-taxed income (“GILTI”).

        The Securities and Exchange Commission (SEC) staff issued SAB 118 on December 22, 2017, which allows companies to record
        provisional amounts during a measurement period not to extend beyond one year of the enactment date.

        The Tax Act reduces the U.S. statutory tax rate from 35% to 21% for years after 2017. Accordingly, the Company re-measured its
        deferred taxes as of December 31, 2017, to reflect the reduced rate that will apply in future periods when these deferred taxes are settled
        or realized. As Best Work Holdings (New York) LLC. is loss making since incorporated therefor the Company recognized a deferred
        tax asset of US$13,834 to reflect the reduced U.S. tax rate and full valuation allowance is provided and corresponding remeasurement
        were made to unrecognized tax benefit and valuation allowance.

        Singapore

        A subsidiary was incorporated in Singapore in November 2014 and does not conduct any substantive operations of its own.
        No provision for Singapore profits tax has been made in the financial statements as this entity has No assessable profits for the three
        years ended December 31, 2019.

                                                                      F-65
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 223 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.     TAXATION (continued)

        China

        In March 2007, a new enterprise income tax law (the “New EIT Law”) in the PRC was enacted which became effective on January 1,
        2008. The New EIT Law applies a unified 25% enterprise income tax (“EIT”) rate to both foreign invested enterprises and domestic
        enterprises, unless a preferential EIT rate is otherwise stipulated. On April 14, 2008, relevant governmental regulatory authorities
        released further qualification criteria, application procedures and assessment processes for meeting the High and New Technology
        Enterprise (“HNTE”) status under the New EIT Law which would entitle qualified and approved entities to a favorable EIT tax rate of
        15%. In April 2009 and June 2017, the State Administration for Taxation (“SAT”) issued Circular Guoshuihan [2009] No. 203
        (“Circular 203”) and SAT Announcement [2017] No. 24 (“Announcement 24”) stipulating that entities which qualified for the HNTE
        status should apply with in-charge tax authorities to enjoy the reduced EIT rate of 15% provided under the New EIT Law starting from
        the year when the new HNTE certificate becomes effective. The HNTE certificate is effective for a period of three years and can be
        renewed for another three years. Subsequently, an entity needs to re-apply for the HNTE status in order to be able to enjoy the
        preferential tax rate of 15%.

        The Company obtained new HNTE certificates for SouFun Media, SouFun Network, Beijing Technology,Beijing JTX Technology and
        Hong An Tu Sheng in November 2015 and subsequently renewed in September and October 2018. Therefore, these five subsidiaries
        can enjoy the preferential tax rate of 15% from 2015 to 2020. The Company received the new HNTE certificate for Beijing Tuoshi in
        December 2016 and subsequently renewed in December 2019. Therefore, Beijing Tuoshi can enjoy the preferential tax rate of 15%
        from 2016 to 2021. The Company received new HNTE certificates for Beijing Li Man Wan Jia and Beijing Hua Ju Tian Xia in 2018.
        Beijing Li Man Wan Jia and Beijing Hua Ju Tian Xia hence can enjoy the preferential tax rate of 15% from 2018 to 2020.

        If any entities fail to maintain the HNTE qualification under the New EIT Law, they will No longer qualify for the preferential tax rate
        of 15%, which could have a material and adverse effect on the Company’s results of operations and financial position provided that
        they do not qualify for any other preferential tax treatment. Historically, the abovementioned PRC subsidiaries have successfully
        obtained or renewed the HNTE certificates when the previous certificates had expired.

        Subsequent to government approval in May 2014, Beijing Li Man Wan Jia and Beijing Hua Ju Tian Xia obtained the Software
        Enterprise status with effect from January 1, 2013. Accordingly, these three subsidiaries are entitled to the two-year EIT exemption for
        years 2013 and 2014 and a reduced EIT rate of 12.5% for years 2015, 2016 and 2017.

        Moreover, the current EIT Law treats enterprises established outside of China with “effective management and control” located in the
        PRC as PRC resident enterprises for tax purposes. The term “effective management and control” is generally defined as exercising
        overall management and control over the business, personnel, accounting, properties, etc. of an enterprise. The Company, if considered
        a PRC resident enterprise for tax purposes, would be subject to the PRC EIT at the rate of 25% on its worldwide income for the period
        after January 1, 2008. As of December 31, 2018 and 2019, the Company had not accrued for PRC tax on such basis.

                                                                     F-66
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 224 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.     TAXATION (continued)

        Income (loss) from continuing operations before income taxes consisted of:

                                                                                            For the Years Ended December 31,
                                                                                     2017                  2018                2019
                                                                                     US$                   US$                 US$
        PRC                                                                              32,423            (120,523)              13,094
        Non-PRC                                                                         (13,042)            (39,884)             (46,069)
                                                                                         19,381            (160,407 )            (32,975)

        Income tax expenses (benefits) from continuing operations comprised:

                                                                                            For the Years Ended December 31,
                                                                                     2017                  2018                2019
                                                                                     US$                   US$                 US$
        Current tax expense                                                              18,669                2,282                 954
        Deferred tax benefit                                                               (317)             (21,271)            (10,498)
                                                                                         18,352              (18,989)             (9,544 )

        A reconciliation between the amount of income tax expenses (benefits) and the amount computed by applying the PRC statutory tax
        rate to income (loss) from continuing operations before income taxes was as follows:

                                                                                            For the Years Ended December 31,
                                                                                     2017                  2018                2019
                                                                                     US$                   US$                 US$
        Income (loss) from continuing operations before income taxes                     19,381            (160,407)             (32,975)
        Income tax at applicable tax rate of 25%                                          4,845             (40,102)              (8,244)
        Effect of international tax rate differences                                        472               6,891                8,236
        Non-deductible expenses                                                           7,671              16,042                6,419
        Non-taxable income                                                                   —               (1,145)                (535)
        Effect of tax holidays or preferential tax rates                                 (9,457)             (3,489)                (756)
        Effect of tax rate changes                                                       (1,725)                 —                   298
        Investment basis difference in the PRC Domestic Entities                          2,696                  —                    —
        Withholding tax                                                                      —               11,720                4,711
        Research and development super-deduction                                             —               (2,703)              (3,185)
        Changes in valuation allowance                                                    8,845               1,273                1,327
        Expiration of loss carry forwards                                                    —                  101                  124
        Expiration of unrecognized tax benefits due to applicable statute of
           limitations                                                                   (4,302)              (8,881)            (13,090)
        Interest and penalties on unrecognized tax benefits                               9,307                1,304              (7,168)
        Others                                                                               —                    —                2,319
                                                                                         18,352              (18,989)             (9,544 )

                                                                     F-67
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 225 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.     TAXATION (continued)

        A roll-forward of unrecognized tax benefits, exclusive of related interest and penalties, was as follows:

                                                                                                          As of December 31,
                                                                                           2017                  2018                 2019
                                                                                           US$                   US$                  US$

        Balance at beginning of year                                                           78,933                79,436               72,737
        Increase relating to prior year tax positions                                           4,192                   577                5,451
        Increase relating to current year tax positions                                        10,666                 6,925               14,818
        Decrease relating to reversal of prior years’ tax position                            (14,102)               (1,821)              (5,548)
        Decrease relating to expiration of applicable statute of limitations                   (4,586)               (9,220)             (13,090)
        Foreign currency translation adjustments                                                4,333                (3,160)              (1,116)
        Disposal of subsidiaries                                                                   —                     —                (2,440)
        Balance at end of year                                                                 79,436                72,737               70,812

        As of December 31, 2018 and 2019, the Company had recorded US$135,646 and US$121,904 as an accrual for unrecognized tax
        benefits and related interest and penalties, respectively, which is included in the account of “Other non-current liabilities”. As of
        December 31, 2018 and 2019, unrecognized tax benefits of US$70,350 and US$68,088 respectively, would impact the effective tax rate
        if recognized. The remaining US$2,387 and US$2,724 unrecognized tax benefit as of December 31, 2018, and 2019, respectively were
        presented as a reduction of the deferred income tax assets for tax loss carry forwards since the uncertain tax position would reduce the
        tax loss carry forwards under the tax law. The final outcome of the tax uncertainty is dependent upon various matters including tax
        examinations, interpretation of tax laws or expiration of statute of limitations. However, due to the uncertainties associated with the
        status of examinations, including the protocols of finalizing audits by the relevant tax authorities, there is a high degree of uncertainty
        regarding the future cash outflows associated with these tax uncertainties. The amount of unrecognized tax benefits may change in the
        next twelve months, pending clarification of current tax law or audit by the tax authorities. However, a reliable estimate of the range of
        the possible change cannot be made at this time.

        For the years ended December 31, 2017, 2018, and 2019, the Company recognized US$9,307, US$1,304 andUS$(7,168) in income tax
        expenses(benefits) for interest and penalties related to uncertain tax positions. Accrued interest and penalties related to unrecognized tax
        benefits were US$65,296 and US$53,816 as of December 31, 2018 and 2019, respectively.

        The Company’s PRC entities have been subject to the New EIT Law since January 1, 2008. The PRC tax authorities, US tax authorities
        and Hong Kong tax authorities have up to five years, three years and six years, respectively, to conduct examinations of the Company’s
        tax filings. Accordingly, the PRC subsidiaries’ tax years 2014 through 2019, the US subsidiaries’ tax years 2016 through 2019 and the
        Hong Kong subsidiaries’ tax years 2013 through 2019 remain open to examination by the respective taxing jurisdictions.

                                                                       F-68
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 226 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.     TAXATION (continued)

        The aggregate amount and per share effect of tax holidays and preferential tax rates from continuing operations were as follows:

                                                                                                   For the Years Ended December 31,
                                                                                          2017                    2018                2019
                                                                                          US$                     US$                 US$

        The aggregate amount                                                                     (9,457)             (3,489)                 (756)
        The aggregate effect on basic and diluted earnings per share for
          Class A and Class B ordinary shares:
          -Basic                                                                                   0.11                0.04                  0.01
          -Diluted                                                                                 0.10                0.04                  0.01

        The components of deferred taxes were as follows:

                                                                           As of December 31,
                                                                       2018                 2019
                                                                       US$                   US$

        Deferred tax assets
          Net operating losses                                               71,297                59,374
          Lease liability                                                        —                  1,055
          Impairment of assets                                                  933                 1,153
          Overcharged advertising and promotion fee                           1,061                 1,141
          Fixed assets depreciation                                             208                   332
          Less: Valuation allowance                                         (71,297)              (55,430)
        Total deferred tax assets, net                                        2,202                 7,625

        Deferred tax liabilities
          Right of use assets                                                    —                 (1,055)
          Investment basis in the PRC entities                              (72,088)              (75,774)
          BaoAn Acquisition — Property                                      (12,191)              (11,522)
          Investments                                                       (13,160)               (3,290)
          Interest capitalization                                              (139)                 (137)
        Deferred tax liabilities                                            (97,578)              (91,778)

        Net deferred income tax assets                                        2,202                 6,570
        Net deferred income tax liabilities                                 (97,578)              (90,723)

        The rollforward of valuation allowances of deferred tax assets were as follows:

                                                                           As of December 31,
                                                                       2018                 2019
                                                                       US$                   US$

        Balance as of beginning of year                                     (73,011)              (71,297)
          Additions of valuation allowance                                   (9,868)               (4,433)
          Utilization of deferred tax assets                                  8,595                 2,651
          Change in judgment about the realizability of
            deferred tax assets                                                  —                    455
          Decrease relating to disposal of entities                              —                 16,447
          Foreign currency translation adjustments                            2,987                   747
        Balance as of end of year                                           (71,297)              (55,430)

        As of December 31, 2019, the Company had net operating losses of US$41,765 from the Company’s subsidiaries incorporated in the
        US, which can be carried forward indefinitely to offset future taxable income. The remaining accumulated net operating losses of
        US$41,341, US$131,392, US$23,879, US$27,950 and US$37,464 arose from several of its PRC entities, which can be carried forward
        to offset future taxable profit and will expire in years 2020, 2021, 2022, 2023 and 2024 if not utilized.

                                                                     F-69
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 227 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.     TAXATION (continued)

        Deferred tax liabilities arising from undistributed earnings

        As of December 31, 2018 and 2019, a portion of the aggregate undistributed earnings of the PRC subsidiaries that were available for
        distribution to non-PRC parent companies was not considered to be indefinitely reinvested under ASC 740-30, “Income Taxes: Other
        Consideration or Special Areas”. In accordance with the New EIT Law, a withholding income tax will be imposed on the PRC
        subsidiaries when dividends are distributed to their non-PRC parent companies. The withholding tax rate is 10% unless a foreign
        investor’s tax jurisdiction has a tax treaty with the PRC that provides for a lower withholding tax rate and the foreign investor is
        recognized as the beneficial owner of the income under the relevant tax rules. Deferred tax liabilities amounting to US$40,436 and
        US$44,635 were provided for the withholding tax of the PRC entities as of December 31, 2018 and 2019, respectively.

        The deferred tax liabilities arising from the aggregate undistributed earnings of the PRC Domestic Entities and the PRC Domestic
        Entities’ subsidiaries that are available for distribution to the PRC tax resident parent companies, that is, the WOFEs, amounted to
        US$31,652 and US$31,139 as of December 31, 2018 and 2019, respectively.

        As of December 31, 2018 and 2019, the Company did not provide for deferred tax liabilities and foreign withholding taxes on certain
        undistributed earnings of its PRC subsidiaries, PRC Domestic Entities and PRC Domestic Entities’ subsidiaries that were available for
        distribution to non-PRC parent companies on the basis of its intent to permanently reinvest these foreign subsidiaries’ earnings. The
        cumulative amount of such temporary difference was US$319,483 and US$305,179 as of December 31, 2018 and 2019, respectively.
        The amount of the unrecognized deferred tax liability for temporary differences related to investments in PRC subsidiaries, PRC
        Domestic Entities and PRC Domestic Entities’ subsidiaries that are essentially permanent in duration was US$31,948 and US$30,518
        as of December 31, 2018 and 2019, respectively.

18.     SHARE-BASED PAYMENTS

        Stock related award incentive plan of 1999

        On September 1, 1999, the Company’s shareholders approved the 1999 Stock Related Award Incentive Plan (the “1999 Plan”). Under
        the 1999 Plan, the Company may issue up to 12% of the fully diluted ordinary shares of the Company to its directors and employees.
        The purpose of the 1999 Plan is to provide additional incentive and motivation to its directors and employees, through an equity interest
        in the Company, to work towards increasing the value of the Company. The 1999 Plan provides for accelerated vesting, subject to
        certain conditions, if there is a change in control. The 1999 Plan has No stated expiry date.

        The exercise price, vesting and other conditions of individual awards are determined by the executive chairman of the board of
        directors. The awards are typically subject to a three-year to a four-year service vesting condition and expire 10 or 15 years after the
        grant date. In addition, the grantee must return all awards and any proceeds from the sale of the awards if he/she violates certain
        provisions including a non-compete condition for a period of 2 years after cessation of employment with the Company. The non-
        compete condition does not give rise to an in-substance service condition.

                                                                       F-70
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 228 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

18.     SHARE-BASED PAYMENTS (continued)

        Stock related award incentive plan of 2010

        On August 4, 2010, the Company’s board of directors and shareholders approved the 2010 Stock Related Award Incentive Plan (the
        “2010 Plan”). Under the 2010 Plan, the Company may issue up to 10% of the total number of ordinary shares, including ordinary shares
        issuable upon conversion of any preferred shares to its directors and employees. The purpose of the 2010 Plan was to recognize and
        acknowledge the contributions made to the Company by eligible employees and to promote the success of the Company’s business. The
        2010 Plan allows the board of directors, or its designated committee, to establish the performance criteria when granting stock options
        on the basis of any one of, or combination of, increase in share price, earnings per share, total shareholder return, return on equity,
        return on assets, return on investment, net operating income, cash flow, revenue, economic value added, personal management
        objectives, or other measures of performance selected by the Company’s board of directors, or its designated committee. Partial
        achievement of the specified criteria may result in a vesting corresponding to the degree of achievement as specified in the detail rules.

        The exercise price, vesting and other conditions of individual awards are determined by the executive chairman of the board of
        directors, except for awards to officers which are determined by the board of directors or the compensation committee. The awards are
        typically subject to a four-year service vesting condition and multiple performance conditions with a contractual life of ten years. In
        addition, the grantee must return all awards and any proceeds from the sale of the awards if he/she violates certain provisions.

        Stock related award incentive plan of 2015

        On June 4, 2015, the Company’s board of directors and shareholders approved the 2015 Stock Related Award Incentive Plan (the
        “2015 Plan”). Under the 2015 Plan, the Company may issue up to 1.5% of the total number of ordinary shares, including ordinary
        shares issuable upon conversion of any preferred shares to its directors and employees. The purpose of the 2015 Plan was to recognize
        and acknowledge the contributions made to the Company by eligible employees and to promote the success of the Company’s business.
        The 2015 Plan allows the board of directors, or its designated committee, to establish the performance criteria when granting stock
        options on the basis of any one of, or combination of, increase in share price, earnings per share, total shareholder return, return on
        equity, return on assets, return on investment, net operating income, cash flow, revenue, economic value added, personal management
        objectives, or other measures of performance selected by the Company’s board of directors, or its designated committee. Partial
        achievement of the specified criteria may result in a vesting corresponding to the degree of achievement as specified in the detail rules.

        The exercise price, vesting and other conditions of individual awards are determined by the executive chairman of the board of
        directors, except for awards to officers which are determined by the board of directors or the compensation committee. The awards are
        typically subject to a four-year service vesting condition and multiple performance conditions with a contractual life of ten years. In
        addition, the grantee must return all awards and any proceeds from the sale of the awards if he/she violates certain provisions.

        New grant and modification of equity awards

        On August 29, 2017 (the “2017 Replacement Date”), the Company’s board of directors approved to replace 1,377,730 share options
        granted during the years ended December 31, 2015 and 2016 under the 2015 Plan to 200 employees with 153,036 options and
        1,224,694 restricted shares (the “Replacement Awards”). The exercise price of 153,036 options was reduced from US$27.2~US$30.0
        per share to US$18.1 per share. The replacement awards were subject to graded vesting over four years from the Replacement Date, in
        which 25% of the awards vest at the end of each of the next four years. The total incremental share-based compensation of US$12,537
        resulting from the modification is recognized ratably over the new requisite service period. The total unamortized share-based
        compensation of US$7,447 resulting from the modification is recognized ratably over the original requisite service period.

        On December 30, 2018 (the “2018 Replacement Date”), the Company’s board of directors approved to replace 252,500 share options
        granted during the year ended December 31, 2008 under the 1999 Plan to 5 employees with 252,500 options (the “2018 Replacement
        Awards”). The expiration date of 252,500 options was extended from December 30, 2018 to December 30, 2028.

                                                                      F-71
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 229 of 521
Table of Contents

        The replacement awards were fully vested as of the replacement date. The total incremental share-based compensation of US$619
        resulting from the modification is fully recognized during the year ended December 31, 2018.

        During 2018, the Company approved to extend the expiration date of an aggregate number of 518,175 share options granted under the
        1999 Plan to 10 employees for terms between 2 days and nine years. These stock options expired prior to December 31, 2017. The
        awards granted are fully vested as of the grant date. These transactions were accounted for as new grant. The total share-based
        compensation of US$2,764 resulting is fully recognized during the year ended December 31, 2018.

        On April 24, 2019, the Company approved to extend the expiration date of 119,920 share options granted under the 1999 Plan to 2
        employees to July 27, 2019 and March 30, 2020, respectively. These stock options would have been expired between April 27, 2019
        and December 30, 2019 if not modified. These options were fully vested and US$18 incremental compensation cost was recognized for
        the year ended December 31, 2019 resulting from the modification.

        On June 7, 2019, the Company approved the grant of options to certain officers and employees of the Company under the 2015 Plan to
        purchase 1,423,337 ordinary shares of The Company at exercise prices of US$5.85 per share. 25% of the awards vest at the end of each
        anniversary of the grant date over the next four years. The options have a contractual term of ten years.

        On June 11, 2019, the Company spun off its real estate information, analytics and marketplace business as a separate public company
        CIH. To protect all the existing Fang’s awards holders from changes in the value of their awards following the spin-off, CIH issued
        share options to all the existing Fang’s awards holders that entitled them to receive an equivalent number of CIH’s shares. These CIH’s
        share options have a nominal exercise price of US$0.001 with substantially the same remaining vesting terms and conditions as applied
        to Fang’s equity awards and are exercisable if and to the extent that the corresponding Fang’s equity awards are exercised. For purposes
        of the vesting of these equity awards, continued employment or service with Fang or with CIH is treated as continued employment for
        purposes of both Fang’s and CIH’s equity awards and the vesting terms of each converted grant remained unchanged. As of June 11,
        2019, the total number of outstanding stock options of Fang is 7,357,154 which includes 6,773,143 and 584,011 share options held by
        the Company’s and CIH’s employees, respectively. As of June 11, 2019, the total number of outstanding restricted shares of Fang is
        1,029,437 which includes 931,588 and 97,849 restricted shares held by the Company's and CIH's employees. There was US$848 of
        incremental compensation cost resulting from the modification, of which US$589 were recognized for the year ended December 31,
        2019.

        On June 28, 2019 the Company approved to extend the expiration date of 119,920 share options granted under the 1999 Plan to 2
        employees to July 27, 2020 and March 30, 2021, respectively. These stock options would have been expired between July 27, 2019 and
        March 30, 2020 if not modified. These options were fully vested and US$13 of incremental compensation cost was recognized for the
        year ended December 31, 2019 resulting from the modification.

        On November 15, 2019, the Company approved to reduce the exercise prices of 5,991,867 share options from US$5.0~US$30.0 per
        share to $1.99 per share, which were granted to 307 employees of the Company under the 1999, 2010 and 2015 Plan during the years
        ended December 31, 2006 to 2019. In addition to the adjustment of exercise price, 1) the share options vested at the modification day
        became subject to one additional year of service condition till November 14, 2020; 2) share options expected to be vested on or before
        November 14, 2020 became subject to one additional year of service condition following its original term; 3) share options expected to
        be vested after November 14, 2020 would follow its original term. There was US$9,146 of incremental compensation cost resulting
        from the modification, of which US$1,069 were recognized for the year ended December 31, 2019.

        On December 19, 2019, the Company approved to extend the expiration date of 225,000 share options granted under the 1999 Plan to 2
        employees to December 30, 2029. These stock options would have been expired on December 30, 2019 if not modified. These options
        were expected to be vested on November 14, 2020. There was US$793 of incremental compensation cost resulting from the
        modification, of which US$26 was recognized for the year ended December 31, 2019.

                                                                     F-72
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 230 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

18.     SHARE-BASED PAYMENTS (continued)

        A summary of the Company’s equity award activity held by both the Company’s employees and CIH’s employees under the 1999 Plan,
        2010 Plan and 2015 Plan for the year ended December 31, 2019 was stated below:

                                                                                                  Weighted
                                                                                 Weighted-        Average
                                                                                Average per      Remaining
                                                                                  Share          Contractual        Aggregate
        Options Granted to Employees                           Number of         Exercise           Term             Intrinsic
        and Directors                                           Shares             Price           (Years)            Value

        Outstanding, December 31, 2018                            6,034,054            10.92              4.50   US$      5,919
        Granted (new options)                                     1,423,337             5.85
        Granted (replacement options)                             6,456,707             2.05
        Forfeited                                                   (87,950)           16.94
        Expired                                                    (140,446)           22.27
        Exercised                                                   (11,000)            1.97
        Replaced                                                 (6,456,707)            8.70
        Outstanding, December 31, 2019                            7,217,995             3.84              5.05   US$      5,299
        Vested and expected to vest at December 31,
          2019                                                   7,217,995              3.84              5.05   US$      5,299
        Exercisable at December 31, 2019                           636,052             16.42              4.01   US$         86

        The aggregate intrinsic value as of December 31, 2019 in the table above represents the difference between the fair value of the
        Company’s ordinary share at December 31, 2019 and the exercise price.

        The fair values of the share options granted by Fang to the Company’s employees for the years ended December 31, 2019 are as
        follows:

                                                                                                Year Ended December 31, 2019
                                                                                                            US$
        Weighted average grant date fair value of option per share                                                         2.88
        Aggregate grant date fair value of options                                                                        4,099

        Total intrinsic value of options exercised by the Company’s employees for the years ended December 31, 2017, 2018 and 2019 was
        US$2,953, US$3,979 and US$64 respectively.

        As of December 31, 2019, there was US$13,314 of unrecognized share-based compensation cost related to the Company’s and CIH’s
        equity awards held by the Company’s employees that are expected to be recognized over a weighted-average vesting period of 1.52
        years.

        A summary of CIH’s share options activities held by the Company’s employees for the year ended December 31, 2019 was as follows:

                                                                                                   Weighted
                                                                                 Weighted-         Average
                                                                                Average per       Remaining
                                                                                  Share           Contractual       Aggregate
        Options Granted to Employees                           Number of         Exercise            Term            Intrinsic
        and Directors                                           Shares             Price            (Years)           Value

        Outstanding, December 31, 2018                                  —                 —                 —                    —
        CIH’s share options issued (a)                           6,773,143             0.001
        Forfeited                                                  (59,340)            0.001
        Expired                                                    (76,185)            0.001
        Outstanding, December 31, 2019                           6,637,618             0.001              4.78   US$     24,154
        Vested and expected to vest at December 31,
          2019                                                   6,637,618             0.001              4.78   US$     24,154
        Exercisable at December 31, 2019                           326,165             0.001              3.12   US$      1,187


        (a) reflects CIH’s share options issued to the Company’s employees upon the separation;

        The aggregate intrinsic value in the table above represents the difference between the fair value of CIH’s ordinary share as of
        December 31, 2019 and the exercise price of CIH’s share options, which may be exercisable if and to the extent that the corresponding
        Fang’s share options are exercised.

        The Company used the Black-Scholes option pricing model for stock options granted and primarily used the Binomial option pricing
        model for modifications to determine the fair value of the stock options for the years ended December 31, 2018 and 2019. The volatility
        assumption was estimated based on the price volatility of the shares of the Company and comparable companies in the internet media
   Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 231 of 521
business. The expected term was remaining contract life of the share options. The risk-free rates were based on the market yield of US
Treasury Bonds and Notes with maturity terms equal to the expected term of the option awards. Forfeitures were estimated based on
historical experience. The dividend yield of nil are based on the Company’s estimated dividend distribution for the stock options
granted during the year ended December 31, 2019.

                                                            F-73
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 232 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

18.     SHARE-BASED PAYMENTS (continued)

        The assumptions used to estimate the fair values of the share options granted or modified were as follows:

                                                                                                                       For the Years
                                                                                                                          Ended
                                                                                                                       December 31,
                                                                                                                           2019

        Risk-free interest rate                                                                                           1.57% to 2.42%
        Dividend yield                                                                                                                 Nil
        Expected volatility range                                                                                      39.00% to 48.06%
        Weighted average expected life                                                                                 0.07 to 10.00 years
        Estimated forfeiture rate                                                                                                       —
        Exercise multiple                                                                                                          2.2-2.8
        Fair value of ordinary share                                                                                  US$1.99 to US$5.80

        Restricted Shares

        A summary of the Company’s restricted shares held by both the Company’s employees and CIH’s employees for the year ended
        December 31, 2019 was stated below:

                                                                                               Weighted-
        Restricted Shares                                             Number of           Average Grant date
        Granted to Employees and Directors                             Shares             Fair Value per Share

        Outstanding, December 31, 2018                                      1,066,635                      17.62
        Forfeited                                                             (52,161)                     18.60
        Vested                                                               (387,940)                     17.60
        Unvested, December 31, 2019                                           626,534                      17.55

        A summary of CIH’s restricted shares activities held by the Company’s employees for the year ended December 31, 2019 was as
        follows:

                                                                                               Weighted-
        Restricted Shares                                             Number of           Average Grant date
        Granted to Employees and Directors                             Shares             Fair Value per Share

        Outstanding, December 31, 2018                                            —                           —
        CIH’s restricted shares issued (a)                                   931,588                        0.34
        Forfeited                                                            (17,032)
        Vested                                                              (350,829)
        Unvested, December 31, 2019                                          563,727                        0.34


        (a) reflects CIH’s restricted shares issued to the Company’s employees upon the separation;

        Total intrinsic value of restricted shares exercised by the Company’s employees for the year ended December 31, 2019 wasUS$668.

        As of December 31, 2019, there was US$5,033 of unrecognized share-based compensation cost related to the Company’s and CIH’s
        restricted shares held by the Company’s employees that are expected to be recognized over a weighted-average vesting period of 1.67
        years.

        Total share-based compensation expense of share-based awards granted to employees and directors charged to both continuing and
        discontinued operations were US$7,218, US$14,082 and US$8,820, respectively.

                                                                     F-74
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 233 of 521
Table of Contents

                                                   FANG HOLDINGS LIMITED
                                 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

19.     RELATED PARTY TRANSACTIONS

         a)   Related Parties

        Name of Related Parties                                                                  Relationship with the Company

        Vincent Tianquan Mo                                                      Executive chairman of the board of directors and controlling
                                                                                 shareholder of the Company

        Richard Jiangong Dai                                                     Director of the board up until February 25, 2016

        Wall Street Global Training Center, Inc.                                 A company under the control of Vincent Tianquan Mo

        Beihai Silver Beach 1 Hotel and Property Management                      A company under the control of Vincent Tianquan Mo
        Company, Ltd. (“Beihai Silver Beach”)

        Che Tian Xia Company Ltd.                                                A company under the control of Vincent Tianquan Mo

        Shanghai Yuyue Electronic Technology Development Co., Ltd                A company under the control of Vincent Tianquan Mo
        (“Shanghai Yuyue”)

        China Index Holdings and its subsidiaries (“CIH”)                        A company under the control of Vincent Tianquan Mo and the
                                                                                 Company can exercise significant influence

        Next Decade Technology Limited                                           A company under the control of Vincent Tianquan Mo

        Media Partner Investments Limited                                        A company under the control of Vincent Tianquan Mo

        Chongqing Wanli New Energy CO., LTD(“Wanli”)                             Equity method investment

         b)   The Company had the following related party transactions for the years ended December 31, 2017, 2018 and 2019:

                                                                                                For the Years Ended December 31,
                                                                                         2017                  2018                 2019
                                                                                         US$                   US$                  US$
        Office building leased from:
          -Vincent Tianquan Mo                                                                  159                  162                    156
        Management fee incurred:
          -Beihai Silver Beach                                                                  501                  523                    697
        Listing service fee incurred:
          -CIH                                                                                   —                    —                    2,331
        Office building leased to:
          -CIH                                                                                   —                    —                     615
        IT service income from:
          -CIH                                                                                   —                    —                     756
        Software license income from:
          -CIH                                                                                   —                    —                      40
        Receipt of call option for acquisition of ordinary shares of CIH (Note
          5) from:
          - Next Decade Technology Limited and Media Partner Investments
             Limited                                                                             —                    —                     693
        Acquisition of Class B ordinary shares of CIH (Note 5) from:
          - Next Decade Technology Limited and Media Partner Investments
             Limited                                                                             —                    —                29,950
        Disposal of subsidiaries to:
          - Shanghai Yuyue                                                                       —                    —                    7,394

        Free rental space to Wall Street Global Training Center, Inc.

        Starting from 2011, the Company provided Wall Street Global Training Center, Inc. with office space of approximately 220 square feet
        in the Company’s building located in New York City, United States of America, free of charge. The estimated fair value of the free
        office space was insignificant for each of the years ended December 31, 2017, 2018 and 2019.

        Office building leased from Vincent Tianquan Mo

        The Company entered into an agreement with Vincent Tianquan Mo to lease a building owned by him for a 10-year period for nil
        consideration starting from March 1, 2012. The deemed rental expense of US$159 and US$162 and US$156, and the corresponding
        contribution from shareholder were included in the consolidated financial statements for the years ended December 31, 2017, 2018 and
        2019, respectively.
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 234 of 521

                                 F-75
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 235 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

19.     RELATED PARTY TRANSACTIONS (continued)

        Management service provided by Beihai Silver Beach

        On April 1, 2013, the Company and Beihai Silver Beach entered into a contract, pursuant to which Beihai Silver Beach was engaged to
        manage the hotel and office leasing operations owned by Shanghai BaoAn Enterprise and Shanghai BaoAn Hotel for ten years. The
        management fees incurred for the years ended December 31, 2017, 2018 and 2019 were US$501 and US$523, and US$697
        respectively. The balance as of December 31, 2018 represented outstanding management fees which were unsecured and interest-free.
        The balance as of December 31, 2019 represented prepaid management fees.

        Use of domain name of Che Tian Xia Company Ltd.

        In April 2013, the Company entered into a contract with Che Tian Xia Company Ltd. to use the latter’s domain name www.youtx.com
        for seven years at nil consideration.

        Listing service fee provided by CIH

        CIH acts as an agent on behalf of the Company on listing services for commercial properties.The Company recorded the service fee
        from CIH when the Company and its customers enter into a sales contract. Prior to June 11, 2019, these transactions are presented
        separately in selling expenses and income from discontinued operations. The amounts of service fee were US$561, US$687 and
        US$1,495 for the years ended December 31, 2017 and 2018, and the period between January 1, 2019 and June 11, 2019. The amount of
        service fee was US$2,331 for the period between June 12, 2019 and December 31, 2019. On January 1, 2020, the Company and CIH
        agreed to terminate the cooperation agreement.

        Office building leased to CIH

        The Company leases out offices to CIH. Prior to June 11, 2019, these transactions are presented separately in other income and income
        from discontinued operations. The amounts of lease income were US$1,268, US$1,153 and US$490 for the years ended December 31,
        2017 and 2018, and the period between January 1, 2019 and June 11, 2019. The amount of lease income was US$615 for the period
        between June 12, 2019 and December 31, 2019.

        IT service income from CIH

        The Company entered into an IT service agreement with CIH, pursuant to which CIH agrees to utilize Fang’s server and other IT
        services. The agreement is effective from June 11, 2019. US$756 of IT service income incurred during the period from June 11, 2019
        to December 31, 2019.

        Software license income from CIH

        The Company entered into a software license agreement with CIH, pursuant to which, Fang agrees to license the right of using certain of
        its software at annual royalty fee of US$72. The term of the software license agreement is 10 years. The agreement is effective from
        June 11, 2019. US$40 of IT service income incurred during the period from June 11, 2019 to December 31, 2019.

        After the completion of the separation, there were certain cash collections and cash payments on behalf of each other between the
        Company and CIH from June 11, 2019 to December 31, 2019. In November 2019, the Company entered into an agreement with CIH to
        settle all such balances with CIH on a quarterly basis in net amounts. The balance of US$317 as of December 31, 2019 represents the
        net amount due to CIH, after offsetting with an equivalent amount due from CIH of US$9,258.

        Disposal of subsidiaries to Shanghai Yuyue

        The Company sold 100% equity interest of 42 entities which used to operate the marketing, listing, leads generating services and
        ecommerce business to Shanghai Yuyue, an entity controlled by Mr. Vincent Tianquan Mo, the controlling shareholder of the Company
        in 2019. Revenues generated by these entities were US$8,746 for the year ended December 31, 2018 and US$1,450 before their
        disposal in 2019. Upon the disposal, Shanghai Yuyue assumes net liabilities of these entities at carrying amount. Accordingly, there
        was No disposal gain or loss as a result of the transaction.

                                                                    F-76
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 236 of 521
Table of Contents

        For the year ended December 31, 2019, noncash net liability distributed to Shanghai Yuyue in connection with the disposal of
        subsidiaries were US$8,772.

        Prepayment for purchase from Wanli

        The Company entered into an agreement with Wanli and its affiliate in 2019 to purchase data and services for a total consideration of
        US$275. The Company has prepaid US$275 in cash in 2019. As of December 31, 2019, the Company has not received the related data
        and services from Wanli.

         c)   The Company had the following related party balances as of December 31, 2018 and 2019:

                                                                                                                As of December 31,
                                                                                                            2018                 2019
                                                                                                            US$                   US$
        Amounts due from a related party:
        - Beihai Silver Beach                                                                                       —                    369
        - Wanli                                                                                                     —                    275
                                                                                                                    —                    644

                                                                                                                As of December 31,
                                                                                                            2018                 2019
                                                                                                            US$                   US$
        Amounts due to a related party:
        - Beihai Silver Beach                                                                                       19                     —
        - Shanghai Yuyue                                                                                            —                   8,910
        - CIH                                                                                                       —                     317
                                                                                                                    19                  9,227

20.      EMPLOYEE DEFINED CONTRIBUTION PLAN

        Full time employees of the Company in the PRC participate in a government mandated defined contribution plan, pursuant to which
        certain pension benefits, medical care, employee housing fund and other welfare benefits are provided to employees. Chinese labor
        regulations require that the PRC subsidiaries of the Company make contributions to the government for these benefits based on certain
        percentages of the employees’ salaries. The Company has No legal obligation for the benefits beyond the contributions made. The total
        amounts for such employee benefits charged to both continuing and discontinued operations, which were expensed as incurred, were
        US$21,583, US$20,093 and US$17,624 for the years ended December 31, 2017, 2018 and 2019, respectively.

                                                                    F-77
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 237 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

21.     COMMITMENTS AND CONTINGENCIES

        Capital commitment

        The Company has commitments for the construction of fixed assets of US$24,959 as of December 31, 2019. The future payments
        schedule is presented as follows:

                                                                                           As of December 31 2019,
                                                                             Less Than 1             1–2              2-5          More Than 5
                                                            Total               Year                Years            Years           Years
        Capital commitment:                                    24,959             12,469               11,764                363            363

        Operating lease commitments

        The Group leases offices and properties under non-cancelable operating lease agreements. Future minimum lease payments under these
        non-cancelable operating lease agreements with initial terms longer than twelve months are disclosed as maturity of lease liabilities in
        Note 10.

        As of December 31, 2019, the Company had US$407 of short term lease commitments under non-cancellable operating leases.

        As previously disclosed in the consolidated financial statements for the year ended December 31, 2018 and under the previous lease
        standard (Topic 840), future minimum annual lease payments for the year subsequent to December 31, 2018 and in aggregate were as
        follows:

                                                                                                                                     US$

        2019                                                                                                                               4,368
        2020                                                                                                                               2,198
        2021                                                                                                                                 181
        2022                                                                                                                                  18
        2023 and thereafter                                                                                                                   37
                                                                                                                                           6,802

        Payments under operating leases were expensed on a straight-line basis over the periods of the respective leases.For the years ended
        December 31, 2017 and 2018, total rental expenses for all operating leases were US$27,832 and US$9,678, respectively.

        Contingencies

        In April and May 2018, the Company was involved in suits as one of the defendants for trade mark infringement claimed by a third
        party, alleging RMB99,900, RMB300,000, and RMB500,000, respectively. In March 2019, the People's High Court of Beijing ruled
        that the Company was not the proper defendant for the suits involving RMB300,000 and RMB500,000. In June 2019, the Supreme
        People's Court upheld the ruling of the People's High Court of Beijing for the cases involving RMB300,000 and RMB500,000. The suit
        involving RMB99,900 is still ongoing and the Company is vigorously contesting the allegations.

        In February 2019, the Company was served with a subpoena from a court in Beijing, in which a third party claimed that a contract the
        Company entered into was invalid. Pursuant to such contract, the Company received shares of Guilin Bank from a debtor’s nominee to
        discharge its indebtedness (See Note 5). The debtor subsequently alleged that such contract was invalid because the transfer price of
        such assets was below the fair market value. The Company vigorously contested the allegation and received a judgment in favor of the
        Company. Such third party appealed to a higher court and the case was still under review.

        In accordance with ASC Topic 450, No accrual of loss contingency was accrued as of December 31, 2019 since it is not probable that a
        liability has been incurred because of these legal proceedings and the amount of loss cannot be reasonably estimated.

        Income taxes

        As of December 31, 2019, the Company had accrued US$121,889 for unrecognized tax benefits (Note 17). The final outcome of the tax
        uncertainty is dependent upon various matters including tax examinations, interpretation of tax laws or expiration of statute of
        limitations. However, due to the uncertainties associated with the status of examinations, including the protocols of finalizing audits by
        the relevant tax authorities, there is a high degree of uncertainty regarding the future cash outflows associated with these tax
        uncertainties.

                                                                      F-78
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 238 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

22.     SEGMENT REPORTING

        In accordance with ASC 280, Segment Reporting, the Company’s chief operating decision maker has been identified as the executive
        chairman of the board of directors, who makes resource allocation decisions and assesses performance based on the Company’s
        consolidated results. As a result, the Company has only one reportable segment.

        Geographic disclosures

        As the Company generates substantially all of its revenues from customers domiciled in the PRC, No geographical segments are
        presented. All of the Company’s long-lived assets are located in the PRC except for buildings and land (i.e. including the construction
        in progress) with net book values of US$112,713 and US$99,685 as of December 31, 2018 and 2019, respectively, which are located in
        the United States of America.

23.     EARNINGS (LOSS) PER SHARE

        Basic and diluted earnings (loss) per share for each of the years presented are calculated as follows:

                                                                                                    For the Year Ended December 31,
                                                                                           2017                   2018                  2019
                                                                                                    (In thousands, except share data)
        Numerator:
        Net income (loss) attributable to Fang Holdings Limited’s
          shareholders from continuing operations                                                 1,032             (141,420)              (23,430)
        Net income attributable to Fang Holdings Limited’s shareholders from
          discontinued operations                                                              20,675                 26,509               13,181
        Net income (loss) attributable to Class A and Class B ordinary
          shareholders                                                                         21,707               (114,911)              (10,249)

        Denominator:
        Weighted average number of Class A and Class B ordinary shares
          outstanding-basic                                                               88,475,665             88,749,432             89,511,052
        Potentially dilutive ordinary shares equivalent                                    3,110,012                     —                      —
        Weighted average number of Class A and Class B ordinary shares
          outstanding-dilutive                                                            91,585,677             88,749,432             89,511,052

        Basic net income (loss) per share
        Earnings (loss) from continuing operations per share - basic                               0.01                 (1.59)                 (0.26)
        Earnings from discontinued operations per share - basic                                    0.23                  0.30                   0.15
        Earnings (loss) per share - basic                                                          0.24                 (1.29)                 (0.11)

        Diluted net income (loss) per share
        Earnings (loss) from continuing operations per share - diluted                             0.01                 (1.59)                 (0.26)
        Earnings from discontinued operations per share - diluted                                  0.23                  0.30                   0.15
        Earnings (loss) per share - diluted                                                        0.24                 (1.29)                 (0.11)

                                                                       F-79
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 239 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

23.     EARNINGS (LOSS) PER SHARE (continued)

        The repurchased but not retired ordinary shares are accounted as treasury share which are not considered outstanding and excluded
        from the calculation of basic earnings (loss) per share since the date of repurchase.

        Options to purchase 7,217,995 shares of common stock at US$1.95~US$30 per share and 626,534 restricted shares were outstanding in
        2019 but were not included in the computation of diluted EPS due to anti-dilutive effect. In addition, 2,009,489 related to the
        Company’s September 2022 Notes and 2,653,084 related to the Company’s New November 2022 Notes were not included in the
        calculation of diluted earnings (loss) per share because the impact of inclusion would be anti-dilutive.

        Options to purchase 6,034,054 shares of common stock at US$1.95~US$30 per share and 1,066,635 restricted shares were outstanding
        in 2018 but were not included in the computation of diluted EPS due to anti-dilutive effect. In addition, 2,790,860 related to the
        Company’s September 2022 Notes and 4,186,290 related to the Company’s New November 2022 Notes were not included in the
        calculation of diluted earnings (loss) per share because the impact of inclusion would be anti-dilutive.

        In 2017, the number of securities that were not included in the calculation of diluted earnings (loss) per share because the impact of
        inclusion would be anti-dilutive were as follows: 2,961,570 share options, 290,534 related to the Company’s December 2018 Notes,
        2,790,860 related to the Company’s September 2022 Notes and 5,581,720 related to the Company’s November 2022 Notes. As of
        December 31, 2017, the conversion prices for the December 2018 Notes, the September 2022 Notes and the November 2022 Notes
        were US$19.62 per ADS, US$7.166 per ADS and US$7.166 per ADS, respectively, as of December 31, 2017. There is No cash
        conversion rate.

                                                                     F-80
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 240 of 521
Table of Contents

                                                  FANG HOLDINGS LIMITED
                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

24.     PARENT COMPANY ONLY CONDENSED FINANCIAL INFORMATION


        Condensed balance sheets

                                                                                                         As of December 31,
                                                                                                     2018                 2019
                                                                                                     US$                   US$
        ASSETS
          Cash and cash equivalents                                                                       2,529              13,734
          Short-term investments                                                                             —                1,384
          Prepayments and other current assets                                                               98                  39
          Amounts due from subsidiaries                                                                  17,056                  —
          Total current assets                                                                           19,683              15,157
          Non-current assets:
          Restricted cash, non-current portion                                                            1,001               1,106
          Long-term investments                                                                          30,733              49,006
          Investment in subsidiaries, PRC Domestic Entities and PRC Domestic Entities’
            subsidiaries                                                                                869,895             898,766
          Total non-current assets                                                                      901,629             948,878
          Total assets                                                                                  921,312             964,035

           LIABILITIES AND SHAREHOLDERS’ EQUITY

           Current liabilities:
           Short-term loans and current portion of long-term loans                                       26,808               4,003
           Short term bond payable                                                                           —              102,779
           Accrued expenses and other liabilities                                                         2,575               5,045
           Amounts due to subsidiaries, PRC Domestic Entities and PRC Domestic Entities’
             subsidiaries                                                                                 5,722              29,843
           Total current liabilities                                                                     35,105             141,670
           Non-current liabilities:
           Long-term loans, less current portion                                                         37,266              63,677
           Convertible senior notes                                                                     254,435             168,929
           Total non-current liabilities                                                                291,701             232,606
           Total liabilities                                                                            326,806             374,276

        Commitments and contingencies                                                                        —                     —

        Shareholders’ equity:

        Class A ordinary shares, par value HK$1.00 per share, 600,000,000 shares authorized for
          Class A and Class B in aggregate; 72,069,645 and 71,775,686 shares issued as of
          December 31, 2018 and 2019; 65,004,587 and 65,403,527 shares outstanding as of
          December 31, 2018 and 2019                                                                      9,286                  9,244
        Class B ordinary shares, par value HK$1 per share, 600,000,000 shares authorized for
          Class A and Class B in aggregate, 24,336,650 shares and 24,336,650 shares issued and
          outstanding as at December 31, 2018 and December 31, 2019, respectively                         3,124               3,124
        Additional paid-in capital                                                                      517,802             528,620
        Accumulated other comprehensive loss                                                            (75,837)            (98,371)
        Retained earnings                                                                               276,746             270,358
        Treasury share (7,065,058 and 6,372,159 shares as of December 31, 2018 and 2019,
          respectively.)                                                                               (136,615)           (123,216)
        Total shareholders’ equity                                                                      594,506             589,759
        Total liabilities and shareholders’ equity                                                      921,312             964,035

                                                                   F-81
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 241 of 521
Table of Contents

                                                      FANG HOLDINGS LIMITED

                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

24.     PARENT COMPANY ONLY CONDENSED FINANCIAL INFORMATION (continued)


        Condensed statements of comprehensive income (loss)

                                                                                         For the Years Ended December 31,
                                                                                  2017                  2018                2019
                                                                                  US$                   US$                 US$
        Revenues                                                                           —                   —                   —
        Cost of revenues                                                                   —                   —                   —
        Gross profit                                                                       —                   —                   —
        General and administrative expenses                                              (998)             (9,348)            (26,317)
        Operating loss                                                                   (998)             (9,348)            (26,317)
        Equity in profits (losses) of subsidiaries, PRC Domestic Entities and
           PRC Domestic Entities’ subsidiaries                                       27,339              (85,190)              34,397
        Foreign exchange gain (loss)                                                    211                    7               (3,998)
        Interest income                                                                 196                   73                   65
        Interest expenses                                                            (7,233)              (7,700)              (8,978)
        Change in fair value of securities                                            2,736              (14,904)              (6,043)
        Investment income, net                                                        2,221                2,151                  625
        Impairment on investments                                                    (2,768)                  —                    —
        Income (loss) before income taxes                                            21,704             (114,911)             (10,249)
        Income tax expenses                                                              —                    —                    —
        Net income (loss)                                                            21,704             (114,911)             (10,249)
        Other comprehensive income (loss), before tax
        Foreign currency translation adjustments                                     56,571               (46,648)            (26,703)
        Unrealized gain on available-for-sale securities                             14,575                 1,493                 861
        Amounts reclassified from accumulated other comprehensive income             (2,736)               (1,493)               (861)
        Other comprehensive income recorded by subsidiaries, PRC Domestic
           Entities and PRC Domestic Entities’ subsidiaries                         198,263                    —                    —
        Gain (loss) on intra-entity foreign transactions of long-term-
           investment nature                                                              —                    —                   497
        Separation of real estate information, analytics and marketplace
           services business                                                          1,872                (3,034)              3,672
        Other comprehensive income (loss), before tax                               268,545               (49,682)            (22,534)
        Income tax expense related to components of other comprehensive
           income                                                                   (49,566)                  —                    —
        Other comprehensive income (loss), net of tax                               218,979              (49,682)             (22,534)
        Comprehensive income (loss)                                                 240,683             (164,593 )            (32,783)

                                                                   F-82
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 242 of 521
Table of Contents

                                                       FANG HOLDINGS LIMITED

                                NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
               (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

24.     PARENT COMPANY ONLY CONDENSED FINANCIAL INFORMATION (continued)


        Condensed statements of cash flows

                                                                                         2017                 2018                 2019
                                                                                         US$                  US$                  US$

        Net cash provided by (used in) operating activities                                 (67,381)               (3,302)              9,859
        Net cash provided by (used in) investing activities                                  13,931                 8,272             (25,362)
        Net cash provided by (used in) financing activities                                 (31,179)              (13,241)             26,241
        Effect of foreign currency exchange rate changes on cash, cash
          equivalents and restricted cash                                                        —                    —                   572
        Net increase (decrease) in cash, cash equivalents and restricted cash               (22,271)              (8,271)              11,310
        Cash and cash equivalents and restricted cash at beginning of year                   34,072               11,801                3,530
        Cash and cash equivalents and restricted cash at end of year                         11,801                3,530               14,840

        Basis of Presentation

        For the presentation of the parent company only condensed financial information, the Company records its investment in subsidiaries,
        PRC Domestic Entities and PRC Domestic Entities’ subsidiaries which it effectively controls through contractual agreements, under the
        equity method of accounting as prescribed in ASC 323, Investments-Equity Method and Joint Ventures. Such investments are presented
        on the condensed balance sheets as “Investment in subsidiaries, PRC Domestic Entities, and PRC Domestic Entities’ subsidiaries” and
        the subsidiaries, PRC Domestic Entities and PRC Domestic Entities’ subsidiaries’ profit or loss as “Equity in profits (losses) of
        subsidiaries, PRC Domestic Entities and PRC Domestic Entities’ subsidiaries” on the condensed statements of comprehensive income
        (loss). The parent company only condensed financial information should be read in conjunction with the Company’s consolidated
        financial statements.

25.      SUBSEQUENT EVENTS

        The recent outbreak of a novel strain of coronavirus named as COVID-19, has spread rapidly since January 2020. The epidemic has
        resulted in quarantines, travel restrictions, and the temporary closure of facilities in China and many other countries for the past few
        months. In March 2020, the World Health Organization declared the COVID-19 a pandemic. Government efforts to contain the spread
        of COVID-19 through city lockdowns or “stay-at-home” orders, widespread business closures, restrictions on travel and emergency
        quarantines, among others, have caused disruptions to the Company’s business operations. The Company has taken measures to reduce
        the impact of the COVID-19 outbreak, including monitoring its employees’ health on a daily basis and optimizing its technology
        system to support remote work arrangements. The Company has experienced business disturbance due to quarantine measures to
        contain the spread of COVID-19, and experienced delayed cash collection of accounts receivables and slowdown of revenue growth in
        the first quarter of 2020. Especially, there were significant disruption of the operation of the Company’s subsidiary and its customers
        located in Hubei province. The Company has implemented various measurements to control expenditures.

        The fair value of equity investments with readily determinable fair values and equity method investments carried at fair value as of
        April 30, 2020 has dropped by 29% since December 31, 2019, as a result of the market volatility. The Company is uncertain if those
        values will rebound in the near future.

        Given the uncertainty around the extent and timing of the potential future spread or mitigation of the COVID-19 and around the
        imposition or relaxation of protective measures, the Company cannot reasonably estimate the impact for the remainder of fiscal year
        2020.

                                                                      F-83


End of Document
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 243 of 521




                     Exhibit 4



           June 24, 2020
       Fang Holdings Limited
          Schedule 13D/A
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 244 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 245 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 246 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 247 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 248 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 249 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 250 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 251 of 521




                     Exhibit 5



           May 14, 2019
       Fang Holdings Limited
            Form 20-F
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 252 of 521



                                               UNITED STATES
                                   SECURITIES AND EXCHANGE COMMISSION
                                                    WASHINGTON, D.C. 20549



                                                         FORM 20-F

(Mark One)

   ☐ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934

                                                                  OR

   ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

                                            For the fiscal year ended December 31, 2018

                                                                  OR

   ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

                    For the transition period from ___________________________ to ___________________________

                                                                  OR

   ☐ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

                                 Date of event requiring this shell company report: _______________

                                                Commission file number: 001-34862


                                         Fang Holdings Limited
                                         (Exact name of registrant as specified in its charter)

                                                                N/A
                                           (Translation of Registrant’s name into English)

                                                            Cayman Islands
                                            (Jurisdiction of incorporation or organization)

                                           Tower A, No. 20 Guogongzhuang Middle Street
                                                  Fengtai District, Beijing 100070
                                                  The People’s Republic of China
                                              (Address of principal executive offices)

                                                 Contact Person: Executive Chairman
                                                    Telephone: +86-10-5631 8000
                                                       Fax: +86-10-5631 8010
                               (Telephone, E-mail and/or Facsimile Number of Company Contact Person)
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 253 of 521


         Securities registered or to be registered pursuant to Section 12(b) of the Act:

                   Title of Each Class                                      Trading Symbol                     Name of Each Exchange on Which Registered
  American depositary shares, five American depositary                          SFUN                                  The New York Stock Exchange
      shares representing one Class A ordinary share
Class A ordinary shares, with a par value of HK$1.00 each*                                                              The New York Stock Exchange



*   Not for trading, but only in connection with the listing on the New York Stock Exchange of American depositary shares

                                   Securities registered or to be registered pursuant to Section 12(g) of the Act: None
                              Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None

    Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual
report:

         Class A ordinary shares, par value HK$1.00 each                                              65,004,587
         Class B ordinary shares, par value HK$1.00 each                                              24,336,650

    Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes☒ No ☐

    If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 Yes ☐ No ☒

    Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934
during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing
requirements for the past 90 days. Yes ☒ No ☐

    Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of
Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such files).
Yes ☒ No ☐

    Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer. See definition of “large
accelerated filer, “accelerated filer” and “emerging growth company” in Rule 12b-2 of the Exchange Act.

Large accelerated filer ☒                                  Accelerated filer ☐                                                             Non-accelerated filer ☐
                                                                                                                                      Emerging growth company ☐

     If an emerging growth company that prepares its financial statements in accordance with U.S. GAAP, indicate by check mark if the registrant has elected
not to use the extended transition period for complying with any new or revised financial accounting standards † provided pursuant to Section 13(a) of the
Exchange Act.

    † The term “new or revised financial accounting standard” refers to any update issued by the Financial Accounting Standards Board to its Accounting
Standards Codification after April 5, 2012.

    Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing:

U.S. GAAP ☒                                          International Financial Reporting Standards as issued                     Other ☐
                                                     by the International Accounting Standards Board ☐

     If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to
follow: Item 17 ☐ Item 18 ☐

   If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐
No ☒

    (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS)

    Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities
Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ☐ No ☐
         Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 254 of 521



                                             TABLE OF CONTENTS

                                                                                            Page
INTRODUCTION                                                                                     1
FORWARD LOOKING STATEMENTS                                                                       3
PART I                                                                                           4
ITEM 1.      IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS                               4
ITEM 2.      OFFER STATISTICS AND EXPECTED TIMETABLE                                             4
ITEM 3.      KEY INFORMATION                                                                     4
ITEM 4.      INFORMATION ON THE COMPANY                                                         48
ITEM 4A.     UNRESOLVED STAFF COMMENTS                                                          79
ITEM 5.      OPERATING AND FINANCIAL REVIEW AND PROSPECTS                                       80
ITEM 6.      DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES                                        105
ITEM 7.      MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS                                 122
ITEM 8.      FINANCIAL INFORMATION                                                             128
ITEM 9.      THE OFFER AND LISTING                                                             129
ITEM 10.     ADDITIONAL INFORMATION                                                            129
ITEM 11.     QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK                        140
ITEM 12.     DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES                            142
PART II                                                                                        144
ITEM 13.     DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES                                   144
ITEM 14.     MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS      144
ITEM 15.     CONTROLS AND PROCEDURES                                                           144
ITEM 16A.    AUDIT COMMITTEE FINANCIAL EXPERT                                                  146
ITEM 16B.    CODE OF ETHICS                                                                    146
ITEM 16C.    PRINCIPAL ACCOUNTANT FEES AND SERVICES                                            146
ITEM 16D.    EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES                        147
ITEM 16E.    PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS            147
ITEM 16F.    CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT                                      147
ITEM 16G.    CORPORATE GOVERNANCE                                                              148
ITEM 16H.    MINE SAFETY DISCLOSURE                                                            148
PART III                                                                                       149
ITEM 17.     FINANCIAL STATEMENTS                                                              149
ITEM 18.     FINANCIAL STATEMENTS                                                              149
ITEM 19.     EXHIBITS                                                                          149
SIGNATURES                                                                                     155


                                                     -i-
     Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 255 of 521


                                                          INTRODUCTION

Except where the context otherwise requires and for purposes of this annual report on Form 20-F only:

·   “we,” “us,” “our company,” “our,” “SouFun” or “Fang” refers to Fang Holdings Limited (formerly known as SouFun.com Limited and SouFun
    Holdings Limited), its subsidiaries, and, in the context of describing our operations and consolidated financial information, our consolidated
    controlled entities in China (also referred to as the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries in our consolidated
    financial statements and related notes included elsewhere in this annual report);

·   “2018 Notes” refers to our $400 million aggregate principal amount of convertible senior notes due 2018;

·   “2022 Notes” refers to our $300 million aggregate principal amount of convertible notes due 2022;

·   “ADSs” refers to our American depositary shares, with five ADSs representing one Class A ordinary share, and “ADRs” refers to American
    depositary receipts, which, if issued, evidence our ADSs;

·   “CIH” refers to China Index Holdings Limited (formerly known as Selovo Investments Limited), our subsidiary, and its subsidiaries and
    variable interest entity, Beijing Zhong Zhi Hong Yuan Data Information Technology Co., Ltd., or the proposed spun-off business identified in
    this annual report, as the context indicates;

·   “CSRC” refers to the China Securities Regulatory Commission;

·   “China” or “PRC” or “Chinese” refers to the People’s Republic of China, excluding, for the purpose of this annual report only, the Hong Kong
    Special Administrative Region, the Macau Special Administrative Region and Taiwan;

·   “Exchange Act” refers to the Securities Exchange Act of 1934, as amended;

·   “Hong Kong dollars” or “HK$” refers to the legal currency of the Hong Kong Special Administrative Region;

·   “MIIT” refers to the Ministry of Industry and Information Technology and its compete local branches;

·   “MOFCOM” refers to the Ministry of Commerce and its competent local branches;

·   “MOHURD” refers to the Ministry of Housing and Urban-Rural Development and its competent local branches;

·   “notes” refers to 2018 Notes and 2022 Notes, collectively;


                                                                   1
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 256 of 521


         ·   “PBOC” refers to People’s Bank of China;

         ·   “RMB” or “Renminbi” refers to the legal currency of China;

         ·   “SAFE” refers to the State Administration of Foreign Exchange and its competent local branches;

         ·   “SAIC” refers to the State Administration for Industry and Commerce and its competent local branches;

         ·   “SAT” refers to the State Administration of Taxation and its competent local branches;

         ·   “SEC” refers to the U.S. Securities and Exchange Commission;

         ·   “Securities Act” refers to the Securities Act of 1933, as amended;

         ·   “shares” or “ordinary shares” refers to our ordinary shares, including both Class A ordinary shares and Class B ordinary shares;

         ·   “sq.m.” refers to square meter(s); and

         ·   “U.S. dollars,” “US$” or “$” refers to the legal currency of the United States of America.

         This annual report includes our audited consolidated statements of comprehensive income (loss) for 2016, 2017 and 2018, our audited consolidated
balance sheets as of December 31, 2017 and 2018, our audited consolidated statements of shareholders’ equity and our audited consolidated statements of
cash flows for 2016, 2017 and 2018.


                                                                             2
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 257 of 521


                                                           FORWARD LOOKING STATEMENTS

         This annual report contains forward-looking statements that involve risks and uncertainties. All statements other than statements of historical facts
are forward-looking statements. These forward-looking statements are made under the “safe harbor” provisions of the U.S. Private Securities Litigation
Reform Act of 1995. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or
achievements to be materially different from those expressed or implied by the forward-looking statements.

          You can identify these forward-looking statements by words or phrases such as “may,” “will,” “expect,” “is expected to,” “anticipate,” “aim,”
“estimate,” “intend,” “plan,” “believe,” “are likely to” or other similar expressions. We have based these forward-looking statements largely on our current
expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business
strategy and financial needs. These forward-looking statements include, but are not limited to:

         ·    our anticipated business activities and the expected impact of these actions on our results of operations and financial condition;

         ·    expected changes in our revenues and certain cost or expense items;

         ·    our ability to attract clients and further enhance our brand recognition;

         ·    trends and competition in the real estate, home furnishings and improvement sites and online advertising industries;

         ·    PRC laws, regulations and policies relating to the real estate, home furnishings and improvement sites and advertising and financing industries
              and the use of the Internet to conduct these activities; and

         ·    the separation and distribution of CIH from us.

          You should read this annual report and the documents that we refer to in this annual report thoroughly and with the understanding that our actual
future results may be materially different from and worse than what we expect. We qualify all of our forward-looking statements by these cautionary
statements. Other sections of this annual report, including the section titled “Risk Factors” beginning on page 7, include additional factors which could
adversely impact our business and financial performance. Moreover, we operate in an evolving environment. New risk factors and uncertainties emerge from
time to time and it is not possible for our management to predict all risk factors and uncertainties, nor can we assess the impact of all factors on our business
or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking
statements.

         You should not rely upon forward-looking statements as predictions of future events. Except as required by law, we undertake No obligation to
update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.

                                                             MARKET AND INDUSTRY DATA

          Market data and certain industry forecasts used in this annual report were obtained from internal surveys, market research, publicly available
information and industry publications. Industry publications generally state that the information contained therein has been obtained from sources believed to
be reliable, but that the accuracy and completeness of such information is not guaranteed. Similarly, internal surveys, industry forecasts and market research,
while believed to be reliable, have not been independently verified, and we make No representation as to the accuracy of such information.


                                                                                3
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 258 of 521


                                                                             PART I

ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS

         Not applicable.

ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE

         Not applicable.

ITEM 3. KEY INFORMATION


A. Selected Financial Data

         We have derived our selected consolidated statement of comprehensive income (loss) data (except for ADS information) for 2016, 2017 and 2018
and our selected consolidated balance sheet data as of December 31, 2017 and 2018, from our audited consolidated financial statements included in this
annual report. Our selected statement of comprehensive income (loss) data (except for ADS information) for 2014 and 2015 and our selected consolidated
balance sheet data as of December 31, 2014, 2015 and 2016, have been derived from our audited consolidated financial statements not included in this
annual report. Our financial statements have been prepared in accordance with U.S. GAAP.

          You should read the following information in conjunction with our audited consolidated financial statements and related notes and “Item 5.
Operating and Financial Review and Prospects” in this annual report. Our historical operating results presented below are not necessarily indicative of the
results to be expected for any future fiscal period.

                                                                                               Year Ended December 31,
                                                               2014                   2015                2016              2017                  2018
                                                                             (U.S. dollars in thousands, except share data and ADS data)
Consolidated statement of comprehensive income
  (loss) data:
Revenues:
E-commerce services                                                244,344              474,810             577,684              87,809               15,384
Marketing services                                                 294,484              249,862             165,437             149,267              119,680
Listing services                                                   145,654              107,922             118,109             165,374              113,534
Financial services                                                   3,235               29,582              29,602              12,055               18,060
Value-added services                                                15,165               21,373              25,559              29,791               36,358
  Total revenues                                                   702,882              883,549             916,391             444,296              303,016
Cost of revenue:
  Cost of services                                                (145,739)            (555,389)           (687,184)           (174,599)             (58,570)
Gross profit                                                       557,143              328,160             229,207             269,697              244,446
Operating income (expenses):
Selling expenses                                                  (147,874)            (236,603)           (229,817)            (91,250)             (69,532)
General and administrative expenses                               (100,571)            (125,405)           (151,251)           (135,688)            (138,386)
Other income (loss)                                                    835                 (625)                415                (567)               3,275
Operating income (loss)                                            309,533              (34,473)           (151,446)             42,192               39,803


                                                                               4
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 259 of 521


                                                                                            Year Ended December 31,
                                                               2014                2015                2016              2017                  2018
                                                                          (U.S. dollars in thousands, except share data and ADS data)
Foreign exchange gain (loss)                                          (44)               1,464             (1,882)               15                 (598)
Interest income                                                    43,857              22,221              11,367            11,322               10,302
Interest expense                                                  (17,308)            (16,519)            (20,791)          (16,153)             (21,174)
Change in fair value of securities                                                                                                          518 (167,402)
Realized gain on available-for-sale securities (including accumulated other comprehensive income
   reclassifications for unrealized gain on available-for-sale securities of US$10,583, US$2,736 and
   US$1,493 for the years ended December 31, 2016, 2017 and 2018 respectively)                              —         —       10,583       2,736    1,493
Government grants                                                                                        7,205     4,936       6,469       3,154    1,435
Investment income, net                                                                                      —      1,333       3,281       6,692    6,816
Other non-operating loss                                                                                                                  (4,562)     (30)
Impairment on investments                                                                               (8,417)     —     (2,232)         (2,768)      —
Income (loss) before income taxes and noncontrolling interests                                         334,826 (21,038) (144,651)         43,146 (129,355)
Income tax (expenses) benefit                                                                          (81,609) 5,905 (24,984)           (21,442) 14,446
Net income (loss)                                                                                      253,217 (15,133) (169,635)         21,704 (114,909)
Net (loss) income attributable to noncontrolling interests                                                  —      (37)       —               (3)       2
Net income (loss) attributable to Fang Holdings Limited’s shareholders                                 253,217 (15,096) (169,635)         21,707 (114,911)
Other comprehensive income (loss), before tax:
Foreign currency translation adjustments                                                                (4,323)   (55,928)    (60,732)    56,571     (46,648)
Unrealized gain (loss) on available-for-sale securities                                                 10,508     (4,002)      7,326    212,838       1,493
Amounts reclassified from accumulated other comprehensive income                                            —          —      (10,583)    (2,736)     (1,493)
Gain (loss) on intra-entity foreign transactions of long-term-investment nature                             —          —       (6,996)     1,872      (3,034)
Other comprehensive income (loss), before tax                                                            6,185    (59,930)    (70,985)   268,545     (49,682)
Income tax expense related to components of other comprehensive income                                      —          —           —     (49,566)         —
Other comprehensive income (loss), net of tax                                                            6,185    (59,930)    (70,985)   218,979     (49,682)
Comprehensive income (loss)                                                                            259,402    (75,063)   (240,620)   240,683    (164,591)
Comprehensive (loss) income attributable to noncontrolling interests                                        —         (37)         —          (3)          2
Comprehensive income (loss) attributable to Fang Holdings Limited’s shareholders                       259,402    (75,026)   (240,620)   240,686    (164,593)
Earnings (loss) per share for Class A and Class B ordinary shares:
Basic                                                                                                     3.08      (0.18)      (1.81)      0.25       (1.29)
Diluted(1)                                                                                                2.87      (0.18)      (1.81)      0.24       (1.29)
Dividend declared per ordinary share(2)                                                                   1.00       0.87          —          —           —


                                                                              5
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 260 of 521


                                                                                                 Year Ended December 31,
                                                                2014                    2015                2016              2017                2018
                                                                               (U.S. dollars in thousands, except share data and ADS data)
Earnings (loss) per ADS:
Basic                                                                   0.62                  (0.04)            (0.36)                 0.05              (0.26)
Diluted(1)                                                              0.57                  (0.04)            (0.36)                 0.05              (0.26)
Weighted average number of Class A and Class B
  ordinary shares outstanding:
Basic                                                           82,163,135             85,170,886          93,605,749          88,475,665         88,749,432
Diluted                                                         92,208,620             85,170,886          93,605,749          91,585,677         88,749,432
Weighted average number of outstanding ADS:
Basic                                                         410,815,675             425,854,430        468,028,745          442,378,325        443,747,158
Diluted                                                       461,043,100             425,854,430        468,028,745          457,928,385        443,747,158
Share-based compensation expenses included in:
Cost of revenues                                                         782                    471               443                   364              506
Selling expenses                                                       1,122                    446               512                   479              405
General and administrative expenses                                    2,779                  3,485             5,597                 6,375           13,171

(1) Earnings (loss) per share for Class A and Class B ordinary shares (diluted) and earnings (loss) per ADS (diluted) for each year from 2014 to 2018 have
    been computed, after considering the potential dilutive effect of the shares underlying employees’ share options, restricted shares and convertible senior
    notes.
(2) Dividend declared per ordinary share represents the dividend declared divided by the number of outstanding ordinary shares as of the period end.

                                                                                                   As of December 31,
                                                                2014                   2015                 2016               2017               2018
                                                                                                (U.S. dollars in thousands)
Consolidated balance sheet data:
Cash and cash equivalents and short-term investments               809,944                880,480             379,457             284,077            211,151
Total current assets                                             1,173,457              1,514,738             793,210             748,412            668,837
Total assets                                                     1,737,805              2,292,042           1,614,813           2,000,255          1,824,436
Long term loans                                                    100,000                     —               65,190             114,109            123,215
Convertible senior notes                                           393,568                287,887             295,268             291,365            254,435
Total Fang shareholder’s equity                                    632,609                853,766             487,130             739,583            594,506


B. Capitalization and Indebtedness

         Not applicable.


C. Reasons for the Offer and Use of Proceeds

         Not applicable.


                                                                                 6
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 261 of 521



D. Risk Factors

         An investment in our ADSs or notes involves risks. You should carefully consider the risks described below, as well as the other information
included or incorporated by reference in this annual report, before making an investment decision. Our business, financial condition or results of operations
could be materially adversely affected by any of these risks. The market or trading price of our ADSs or notes could decline due to any of these risks, and you
may lose all or part of your investment. In addition, the risks discussed below also include forward-looking statements and our actual results may differ
substantially from those discussed in these forward-looking statements. You should also review the section of this annual report captioned “Forward-
Looking Statements.” Please note that additional risks not presently known to us, that we currently deem immaterial or that we have not anticipated may
also impair our business and operations.

Risks related to our business

We may continue to incur losses in the future, and may not be able to return to profitability, which may cause the market price of our ADSs to decline.

          We incurred net loss of US$114.9 million in 2018, primarily due to the combined effect of the decrease in our revenues and the decrease in fair
value of our equity investments. Prior to January 1, 2018, such unrealized change in fair value of equity investments was recorded in other comprehensive
income or loss, while such unrealized change in fair value of equity investments is recorded in earnings after January 1, 2018 due to the adoption of ASU
2016-01. Our ability to achieve profitability in the future depends on our ability to control costs and to provide products and services to meet the market
demands and attract new customers, the competitiveness of our products and services, and the regulatory environment in China’s real estate market. Due to
the numerous risks and uncertainties associated with the development of our business and the regulatory environment, we cannot guarantee that we may be
able to return to profitability in the short-term or long-term, which may cause the market price of our ADSs to decline.

Our business could be materially and adversely affected by fluctuations in, and government measures influencing, China’s real estate industry.

          We conduct our real estate services business primarily in China, and our business depends substantially on conditions of the PRC real estate market.
In particular, our new home business, which accounted for 47.2%, 34.2% and 41.8% of our total revenues in 2016, 2017 and 2018, respectively, depends
upon growth in the real estate-related industry nationwide and in specific regions in China. Demand for private residential property in China has grown
rapidly in recent years, but such growth is often coupled with volatility in market conditions and fluctuation in property prices. Fluctuations of supply and
demand in China’s real estate market are caused by economic, social, political and other factors. To the extent fluctuations in the real estate market adversely
affect the demand for real estate and home-related products and services and for real estate- and home-related advertising and financing, demand for our
products and services, as well as the level of our growth and profitability, may be materially reduced.

           The real estate market in China is typically affected by changes in government policies affecting the real estate and financial markets and related
areas. In the past, the PRC government has adopted various administrative measures to curb what it perceived as unsustainable growth in the real estate
market, particularly when the real estate market in China experienced rapid and significant increases in home sales as well as prices. In February 2013, for
example, the State Council announced certain plans to address the rapid increase in property prices in certain cities since late 2012, including raising
minimum down-payments and loan rates for second home buyers in cities where prices experienced a rapid increase and enforcing a 20% capital gains tax on
the sale of existing homes. In part due to these policies, the real estate market in China experienced a slowdown and real estate development declined in 2014.
In March 2015, the PRC government issued a new policy to reduce the down-payment requirements and exempt certain home owners from paying sales
taxes if they sell after owning the property for two years. Beginning in September 2016, certain cities, such as Beijing and Shanghai, increased the down-
payment requirements again and tightened the determination of first home buyers who are often eligible for relaxed regulations. Relevant government
authorities have recently also promulgated legislations to ban financings to home buyers for down-payment and ceased granting or renewing real estate
broker licenses in certain cities. Beginning in March 2017, certain cities, such as Beijing and Guangzhou, further increased the minimum down-payments for
second home buyers.

          In addition to government policies aimed specifically at controlling growth in real estate markets in China, our business, financial condition and
results of operations may also be negatively affected by other macroeconomic and regulatory measures. Any future policies in the following areas could
cause a decline in home sales and prices, which in turn could affect the demand for our services and negatively impact our business, financial condition and
results of operation:

         ·    restrictive monetary policies adopted by the PRC government, including any significant increase in interest rates;


                                                                               7
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 262 of 521


         ·   adverse developments in the credit markets and/or mortgage financing markets resulting from PRC government policies;

         ·   policies regarding land supply;

         ·   significant increases in transaction costs as a result of changes in PRC government policies regarding transaction taxes, such as the sales tax on
             residential property sales by individuals within two years of purchase;

         ·   adverse changes in PRC government policies regarding the acquisition and/or ownership of real estate;

         ·   adverse changes in PRC national or local government policies or practices regarding brokerage, referral or related fees and commissions; or

         ·   other PRC government policies or regulations that burden real estate transactions or ownership.

Our business depends substantially on revenues from our marketing services, and participants in the real estate and home-related sectors may choose
other advertising media over online advertising or other online advertisers, which could lead to a decline in our revenues.

          All of our marketing service revenues are generated through our websites and mobile apps, and we expect to continue to derive a significant portion
of our revenues from marketing services. Marketing services accounted for 18.1%, 33.6% and 39.5% of our revenues in 2016, 2017 and 2018, respectively,
constituting our largest source of revenues in 2018. In particular, our new home business accounted for 87.4%, 81.4% and 99.7% of our marketing service
revenues in 2016, 2017 and 2018, respectively. Our new home business primarily consists of sales of marketing services to residential property developers
and their sales agents who are promoting newly developed properties for sale.


                                                                              8
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 263 of 521


         Although the online marketing industry in China has been growing, advertisers in the real estate sector in China have typically relied on traditional
forms of advertising media, such as newspapers, magazines and outdoor advertising. If we are unable to retain and develop our base of advertising customers,
including real estate developers, our business may not grow as quickly as we expect. Moreover, advertisers may not continue to do business with us if they
do not perceive our marketing services to be effective or our user demographics to be desirable.

         Our ability to continue to generate and maintain marketing service revenues depends on a number of factors, many of which are beyond our control,
including:

         ·   overall demand from property developers for online advertising;

         ·   the amount of user traffic on our websites and mobile apps, our ability to achieve user demographic characteristics that are attractive to
             advertisers, and our ability to demonstrate such user traffic and demographic characteristics through our website traffic tracking tools and
             reporting systems;

         ·   potential downward pressure on online marketing pricing due to increased competition from other online advertisers and traditional advertising
             media;

         ·   widespread adoption of technologies that permit Internet users to selectively block unwanted web views, including advertisements on web
             pages; and

         ·   emergence and user acceptance of new marketing channels, including social networking platforms and “We Media.”

         If we are unable to remain competitive and provide value to our advertisers, they may stop placing advertisements with us, which would have a
material adverse effect on our business, financial condition and results of operations.

If we are unable to continue to obtain listings from our key customer groups, including real estate developers, agents, brokers and property owners and
managers, our business, financial condition and results of operations could be materially and adversely affected.

          We derive a significant portion of our revenues from our listing services. In 2016, 2017 and 2018, listing service revenues represented
approximately 12.9%, 37.2% and 37.5% of our total revenues, respectively. The success of the listing service business depends on our ability to persuade real
estate developers, real estate agents, brokers, developers and property owners and managers to list their properties on our websites and mobile apps. We
believe having large numbers of high-quality listings from such real estate professionals attracts users to our websites and mobile apps, thereby enhancing
our attractiveness to advertisers and other real estate market participants. However, substantially all of our listing agreements are nonexclusive. Our listing
customers may stop using our listing services and may choose to use the services of one or more of our competitors or seek alternative means of listing, such
as real estate magazines or newspapers. If owners of large numbers of property listings, such as major developers or large brokers or property owners in key
real estate markets, choose not to renew their existing agreements with us, our websites and mobile apps could become less attractive to users. If we
experience reduced user traffic on our websites and mobile apps, advertisers and other real estate market participants may discontinue the use of or be
unwilling to pay for our services. In such an event, our competitive position could be significantly weakened and our business, financial condition and results
of operations could be materially and adversely affected.

Our future growth depends in part on our ability to continue to operate the retained business after the proposed separation of CIH.

          On May 10, 2019, CIH publicly filed a registration statement on Form F-1 with SEC to effect its separation from Fang through a dividend
distribution of Class A ordinary shares (including those represented by ADSs) in CIH to our equity holders. Upon the completion of the proposed separation
and distribution, CIH will have the exclusive right to operate the spun-off business comprising certain portions of our listing and value-added services, and
we will have the exclusive right to operate the retained business. CIH plans to cooperate with us to operate its commercial property-related business through
our web pages after the proposed separation and distribution and ultimately migrate such business to its own website. For more details, see “Item 4.
Information on the Company— B. Business Overview— Separation of CIH.”


                                                                               9
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 264 of 521


         Whether we can continue to grow the retained business depends on our ability to manage and develop these services effectively. If we are not
successful in assuring our employees of our prospects after the proposed separation and distribution, our employees may seek other employment, which
could materially and adversely affect our business operation. If we fail to retain our qualified personnel or replace them when they leave, we may be unable
to continue our development, which may cause the price of our ADSs to fall.

We derive a substantial portion of our revenues from several major urban centers in China, in particular, Beijing, Shanghai, Chengdu, Chongqing,
Tianjin and Shenzhen and we face market risks due to concentration of our revenues in these major urban areas.

          We derive a substantial portion of our revenues from several major urban centers in China, including Beijing, Shanghai, Chengdu, Chongqing,
Tianjin and Shenzhen. In 2016, 2017 and 2018, we generated revenues of US$465.6 million, US$180.5 million and US$152.9 million, respectively, from
these six urban centers, representing 51.0%, 41.0% and 50.5%, respectively, of our total revenues. We expect these six urban centers to continue to be
important regional sources of revenues in all of our revenue categories. If any of these major urban centers experience events which negatively impact the
real estate industry or online advertising, such as a serious economic downturn or contraction, a natural disaster, or slower growth due to adverse
governmental policies or otherwise, demand for our services could decline significantly and our business and revenue growth prospects could be materially
and adversely impacted.

We may fail to compete successfully against current or future competitors, which could significantly reduce our market share and materially and
adversely affect our business, financial condition and results of operations.

          We face competition from other companies in each of our primary business activities. In particular, the online real estate Internet service market in
China is becoming increasingly competitive. For example, in March 2015, 58.com, an online marketplace, acquired Anjuke.com, an online real estate sales
and rental service provider in China, which will likely increase competition in our market. The barriers of entry for establishing Internet-based businesses are
low, thereby allowing new entrants to emerge rapidly. As the online real estate Internet service industry in China is relatively new and constantly evolving,
our current or future competitors may be able to better position themselves to compete as the industry matures. We also face competition from companies in
other media that offer online advertising, online listing and similar services. Any of these competitors may offer products and services that provide
significant advantages over those offered by us in terms of performance, price, scope, creativity or other advantages. These products and services may
achieve greater market acceptance than our service offerings, and thus weaken our brand. Increased competition in the online real estate Internet service
industry in China could make it difficult for us to retain existing customers and attract new customers, and could lead to a reduction in our fees. Furthermore,
our current competitors include major Internet portals in China that provide real estate Internet services, such as Sina.com and Sohu.com, which may have
more established brand names, larger visitor numbers and more extensive Internet distribution channels than we do.

           In addition, we have faced and may continue to face strong competition from regionally focused websites and mobile apps providing regional real
estate listings together with localized services, as well as other emerging channels, including social network platforms and “We Media.” Any of our current
or future competitors may also receive investments from or enter into other commercial or strategic relationships with larger, well-established and well-
financed companies and obtain significantly greater financial, marketing and content licensing and development resources than us. Furthermore, some of our
competitors receive support from local governments, which may place us at a disadvantage when competing with them in their local markets. We cannot
assure you that we will be able to compete successfully against our current or future competitors. Any failure to compete effectively in the real estate Internet
services market in China would have a material adverse effect on our business, financial condition and results of operations.


                                                                               10
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 265 of 521


Failure to maintain and enhance brand awareness for our websites and mobile apps could lead to loss of existing customers and qualified personnel.

          We believe maintaining and enhancing our brand name as a leading real estate Internet company in China is a critical part of our strategy. In
July 2014, we changed the address of our principal website from www.soufun.com to www.fang.com. “Fang” means “home” in Chinese. In conjunction with
our change of web address, we also launched our new “Fang Tian Xia” brand (“房天下” in Chinese, which can be approximately translated as “world of
homes” in English). In September 2016, we changed our name to Fang Holdings Limited. We believe that this new and simplified address will be much
easier for Chinese users to remember and access, thereby improving our brand recognition. In addition to promoting our websites and brand through our
direct sales force, we also intend to continue to pursue other means to enhance brand awareness, including publication of real estate research reports, event
sponsorships, portal collaboration arrangements, and advertising and marketing activities. We cannot assure you that our efforts will be successful in
maintaining or enhancing our brand awareness. If our brand enhancement strategy is unsuccessful, or if other brands surpass our brand in market recognition
in one or more cities in which we operate, we may fail to attract new or retain existing users, customers or qualified personnel, which could materially
decrease our revenues and profitability.

Unauthorized use of our intellectual property by third parties, and the expenses incurred in protecting our intellectual property rights, may materially and
adversely affect our business, financial condition, results of operations, reputation and competitive advantage.

          Our copyrights, trademarks, trade secrets, domain names and other intellectual property are important to our business. Unauthorized use of such
intellectual property, whether owned by us or licensed to us, may materially and adversely affect our business, financial condition, results of operations,
reputation and competitive advantages. We rely on intellectual property laws and contractual arrangements with our key employees and certain of our
customers, collaborators and others to protect our intellectual property rights. The measures we take to protect our intellectual property rights may not be
adequate and policing the unauthorized use of our intellectual property is difficult and expensive.

          In addition, the validity, enforceability and scope of protection of intellectual property in Internet-related industries in China are uncertain and still
evolving, and could involve substantial risks. The laws and enforcement procedures in China are not yet well developed, and do not protect intellectual
property rights to the same extent as laws and enforcement procedures in the United States and other jurisdictions. Furthermore, litigation may be necessary
in the future to enforce our intellectual property rights, which could result in substantial costs and diversion of our resources and have a material adverse
effect on our business, financial condition and results of operations. If we are unable to adequately protect the intellectual property rights that we own or use,
we may lose these rights and our business, growth prospects and profitability may suffer.


                                                                                 11
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 266 of 521


Regulation of the Internet industry in China, including censorship of information distributed over the Internet, may materially and adversely affect our
business.

          China has enacted laws, rules and regulations governing Internet access and the distribution of news, information or other content, as well as
products and services, through the Internet. In the past, the PRC government has prohibited the distribution of information through the Internet that it deems
to be in violation of applicable PRC laws, rules and regulations. In particular, under regulations promulgated by the State Council, the MIIT, the General
Administration of Press, Publication , Radio, Film and Television (formerly the State Press and Publications Administration) and the Ministry of Culture,
Internet content providers and Internet publishers are prohibited from posting or displaying content over the Internet that, among other things: (1) opposes
the fundamental principles of the PRC constitution, (2) compromises state security, divulges state secrets, subverts state power or damages national unity, (3)
disseminates rumors, disturbs social order or disrupts social stability, (4) propagates obscenity, pornography, gambling, violence, murder or fear or incites the
commission of crimes, or (5) insults or slanders a third party or infringes upon the lawful right of a third party.

          If any Internet content we offer through our consolidated controlled entities were deemed by the PRC government to violate any of such content
restrictions, we would not be able to continue such offerings and could be subject to penalties, including confiscation of illegal revenues, fines, suspension of
business and revocation of required licenses, which could have a material adverse effect on our business, financial condition and results of operations. We
may also be subject to potential liability for any unlawful actions of our customers or affiliates or for content we distribute that is deemed inappropriate. It
may be difficult to determine the type of content that may result in liability to us, and if we are found to be liable, we may be forced to cease operation of our
websites and mobile apps in China.

If we fail to maintain the applicable licenses and approvals under the complex regulatory environment for Internet-based businesses and online
advertising businesses in China, or fail to pass annual government inspection or obtain renewal of the business license, our business, financial condition
and results of operations would be materially and adversely affected.

          The Internet and online advertising industries in China are still at a relatively early stage of development and are highly regulated by the PRC
government. Various regulatory authorities of the PRC government, such as the State Council, the MIIT, the SAIC, the General Administration of Press,
Publication, Radio, Film and Television, and the Ministry of Public Security, are empowered to issue and implement regulations governing various aspects of
the Internet and advertising industries. Moreover, new laws, rules and regulations may be adopted, or new interpretations of existing laws, rules and
regulations may be released, to address issues that arise from time to time. As a result, substantial uncertainties exist regarding the interpretation and
implementation of any current and future PRC laws, rules and regulations applicable to the Internet and online advertising industries.

          We are required to obtain applicable licenses or approvals from various regulatory authorities in order to provide advertising and value-added
services and products. These licenses or approvals are essential to the operation of our business and are generally subject to annual review by the relevant
PRC governmental authorities. For example, each of Beijing Technology, Beijing JTX Technology, Beijing Tuo Shi Hong Ye Technology Development
Co., Ltd. (“Beijing Tuo Shi Hong Ye”) and Beijing Gu Tian Xia Information Co., Ltd. (“Beijing Gu Tian Xia”) currently holds an ICP license, as required
under the applicable PRC laws, rules and regulations; and each of Beijing Technology, Beijing JTX Technology and Beijing Gu Tian Xia currently holds an
approval for operating electronic bulletin board services as required under the applicable PRC laws, rules and regulations. Beijing Advertising, Shanghai
Century JTX Network and certain other consolidated controlled entities are allowed to provide marketing services in accordance with the business scope
indicated in each of their respective business licenses.


                                                                                12
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 267 of 521


          Some of our consolidated controlled entities, however, may be required to obtain additional licenses. For example, since our websites and mobile
apps include online residential communities that allow visitors to post information, including graphics or weblinks to videos, other websites and mobile apps
or data in microblogs or online discussion forums, on our websites and mobile apps for discussion with other users, the release of such information on our
websites and mobile apps may be deemed as providing Internet publication services and therefore require Internet publication licenses. Similarly, if we or
third parties post information that may be viewed as news information, the release of such information on our websites and mobile apps may be deemed as
Internet news information services and therefore require Internet news information licenses. We, like many other similarly situated business operators, have
been operating our businesses without such licenses. Certain of our relevant consolidated controlled entities have applied to the relevant government
authorities for Internet publication licenses again in accordance with applicable PRC laws, rules and regulations, and pursuant to the request by the relevant
governmental authorities, we are now preparing the relevant supplementary materials for such application. In addition, we are still in discussions with the
relevant government authorities on our application for, and the authorities’ issuance of, Internet news information service licenses.

          Moreover, certain services licenses, including, for example, the financing guarantee license, the online video recording and broadcasting license and
real estate service licenses, held by certain of our subsidiaries, have expired, and the holders have applied for renewals, which are currently awaiting
approval from the relevant regulators.

          Under the applicable PRC laws, rules and regulations, the failure to obtain and/or maintain business licenses, an Internet publication licenses and/or
Internet news information service licenses may subject the entity to various penalties, including confiscation of revenues, imposition of fines and/or
restrictions on the entity conducting such activities’ business operations, or the discontinuation of their operations. Although our relevant consolidated
controlled entities have not received any revenues directly from Internet publication services or Internet news information services, we cannot assure you
that the PRC regulatory authorities will not impose any such penalties. Any such disruption in the business operations of our consolidated controlled entities
could materially and adversely affect our business, financial condition and results of operations.

Unexpected network interruptions or security breaches, including “hacking” or computer virus attacks, may cause delays or interruptions of service,
resulting in reduced use and performance of our websites and mobile apps and damage our reputation and brands.

          Our business depends heavily on the performance and reliability of China’s Internet infrastructure, the continued accessibility of bandwidth and
servers on our service providers’ networks and the continuing performance, reliability and availability of our technology platform. Any failure to maintain
the satisfactory performance, reliability, security and availability of our computer and hardware systems may cause significant harm to our reputation and our
ability to attract and maintain customers and visitor traffic. Major risks related to our network infrastructure include:

         ·    any breakdown or system failure resulting in a sustained shutdown of our servers, including failures which may be attributable to sustained
              power shutdowns, or efforts to gain unauthorized access to our systems causing loss or corruption of data or malfunctions of software or
              hardware;

         ·    any disruption or failure in the national backbone network, which would prevent our customers and users from accessing our websites and
              mobile apps;

         ·    any damage from fire, flood, earthquake and other natural disasters; and

         ·    computer viruses, hackings and similar events.


                                                                               13
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 268 of 521


           Computer viruses and hackings may cause delays or other service interruptions and could result in significant damage to our hardware, software
systems and databases, disruptions to our business activities, such as to our e-mail and other communication systems, breaches of security and inadvertent
disclosure of confidential or sensitive information, inadvertent transmissions of computer viruses and interruptions of access to our websites and mobile apps
through the use of denial-of-service or similar attacks. In addition, the inadvertent transmission of computer viruses could expose us to a material risk of loss
or litigation and possible liability. All of our servers and routers, including back-up servers, are currently hosted by third-party service providers in Beijing
and Shanghai and all information on our websites and mobile apps is backed up periodically. Any hacking, security breach or other system disruption or
failure which occurs in between our backups could disrupt our business or cause us to lose, and be unable to recover, data such as real estate listings, contact
information and other important customer information.

         We also do not maintain insurance policies covering losses relating to our systems and do not have business interruption insurance. Moreover, the
low coverage limits of our property insurance policies may not be adequate to compensate us for all losses, particularly with respect to any loss of business
and reputation that may occur. To improve our performance and to prevent disruption of our services, we may have to make substantial investments to
deploy additional servers or create one or more copies of our websites and mobile apps to mirror our online resources, either of which could increase our
expenses and reduce our net income.

Breaches of security in connection with our websites could expose us to potential liability and harm our reputation.

         Ensuring secured transmission of confidential information through public networks is essential to maintaining the confidence of our customers and
users. Our existing security measures may not be adequate to protect such confidential information. In addition, computer and network systems are
susceptible to breaches by computer hackers. Security breaches could expose us to litigation and potential liability for failing to secure confidential customer
information, and could harm our reputation and reduce our ability to attract customers and users. Any future security breaches, if any, may result in a material
adverse effect on our business, financial condition and results of operations.

The successful operation of our business depends upon the performance and reliability of the Internet infrastructure and telecommunications networks
in China.

          Our business depends on the performance and reliability of the Internet infrastructure in China. Substantially all access to the Internet is maintained
through state-controlled telecommunication operators under the administrative control and regulatory supervision of MIIT. In addition, the national networks
in China are connected to the Internet through international gateways controlled by the PRC government. These international gateways are generally the only
channels through which a domestic user can connect to the Internet. We cannot assure you that more sophisticated Internet infrastructure will be developed in
China. We may not have access to alternative networks in the event of disruptions, failures or other problems with China’s Internet infrastructure. In addition,
the Internet infrastructure in China may not support the demands associated with the continued growth in Internet usage.


                                                                               14
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 269 of 521


         We also rely on China Telecommunications Corporation (“China Telecom”) and China United Network Communications Group Co., Ltd. (“China
Unicom”) to provide us with data communications capacity primarily through local telecommunications lines and Internet data centers to host our servers.
We do not have access to alternative services in the event of disruptions, failures or other problems with the fixed telecommunications networks of China
Telecom and China Unicom, or if China Telecom or China Unicom otherwise fails to provide such services. Any unscheduled service interruption could
disrupt our operations, damage our reputation and result in a decrease in our revenues. Furthermore, we have No control over the costs of the services
provided by China Telecom and China Unicom. If the prices that we pay for telecommunications and Internet services rise significantly, our gross margins
could be significantly reduced. In addition, if Internet access fees or other charges to Internet users increase, our user traffic may decrease, which in turn may
cause our revenues to decline.

You should not rely on our quarterly operating results as an indication of our future performance because our quarterly financial results are subject to
fluctuations.

          The real estate sector in China is characterized by seasonal fluctuations, which may cause our revenues to fluctuate significantly from quarter to
quarter. The first quarter of each year generally contributes the smallest portion of our annual revenues due to reduced advertising and marketing activity of
our customers in the PRC real estate industry during and around the Chinese Lunar New Year holiday, which generally occurs in January or February of each
year. Furthermore, as we are substantially dependent on sales of listing and marketing, our quarterly revenues and results of operations are likely to be
affected by:

         ·    seasonality of the real estate market and real estate consumers’ purchasing patterns;

         ·    our ability to retain existing customers and attract new customers for our listing, marketing and e-commerce services;

         ·    our ability to successfully introduce new service offerings on our platform;

         ·    the amount and timing of our operating expenses and capital expenditures;

         ·    the adoption of new, or changes to existing, governmental regulations;

         ·    a shortfall in our revenues relative to our forecasts and a decline in our operating results; and

         ·    economic conditions in general and specific to the real estate industry and to China.

         As a result, you should not rely on our quarter-to-quarter comparisons of our results of operations as indicators of likely future performance.

Failure to continue to develop and expand our content, service offerings and features, and to develop or incorporate the technologies that support them,
could jeopardize our competitive position.

          As an Internet portal company, we participate in an industry characterized by rapidly changing technology and new products and services.To
remain competitive, we must continue to develop and expand our content and service offerings. We must also continue to enhance and improve the user
interface, functionality and features of our websites and mobile apps. These efforts may require us to develop internally, or to license, increasingly complex
technologies. In addition, many of our competitors are continually introducing new Internet-related products, services and technologies, which will require us
to update or modify our own technology to keep pace. Developing and integrating new products, services and technologies into our existing businesses could
be expensive and time-consuming. Furthermore, such new features, functions and services may not achieve market acceptance or serve to enhance our brand
loyalty. We may not succeed in incorporating new Internet technologies, or, in order to do so, we may incur substantial expenses. If we fail to develop and
introduce or acquire new features, functions, services or technologies effectively and on a timely basis, we may not continue to attract new users and may be
unable to retain our existing users, which could affect our marketability as a popular advertising and listing media. If we are not successful in incorporating
new Internet technologies, our future profitability and revenue growth could be materially and adversely affected.


                                                                                15
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 270 of 521


Our revenues and profitability could suffer if we are unable to successfully implement our growth strategies or manage our growth effectively.

          We intend to grow our business by rolling out our full suite of services to more cities across China. We also plan to expand into new sectors. We
intend to improve our open platform business by introducing a number of cloud products empowered by our big data capabilities. However, some of our
growth strategies relate to new services and technologies for which there are No established markets in China or relate to services, technologies, new
geographic markets or new businesses in which we have limited or No experience. We do not have experience providing these services and may not select
the right third parties to partner with or establish or maintain some business relationship with them at commercially reasonable terms. Moreover, due to the
breadth and diversity of the PRC real estate market and the PRC microfinance market as well as other industries and sectors we plan to expand into, our
business model may not be successful in new and untested markets as demand and preferences may vary significantly by region. As a result, we may not be
able to leverage our experience to expand into other parts of China or to enter into businesses with respect to new products or services. We cannot assure you
that we will be able to successfully grow our business in our existing cities. There can be No assurance that we will be able to enter new geographic markets
or deliver new services and technologies on a commercially viable basis or in a timely manner, or at all. If we are unable to successfully implement our
growth strategies, our revenues and profitability may not grow as we expect, and our competitiveness may be materially and adversely affected.

          Increases in the volume of our website traffic as a result of our expansion into new geographic regions could also strain the capacity of our existing
computer systems, which could lead to slower response times or system failures. This would cause the number of real estate search inquiries, advertising
impressions, other revenue producing offerings and our informational offerings to decline, any of which could significantly reduce our revenue growth and
our brand loyalty. We may need to incur additional costs to upgrade our computer systems in order to accommodate increased demand if our systems cannot
handle current or higher volumes of traffic. Mismanagement of any of our services in new or existing markets or the deterioration of the quality of our
services could significantly damage our brand names and reputation and adversely impact our ability to attract and retain customers and visitor traffic.

         Our growth plans place a significant demand on our management, systems and other resources. In addition to training and managing a growing
workforce, we will need to continue to develop and improve our financial and management controls and our reporting systems and procedures. We cannot
assure you that we will be able to efficiently or effectively manage the growth of our operations, and any failure to do so may limit our future growth and
have a material adverse effect on our business, financial condition and results of operations.


                                                                               16
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 271 of 521


We rely on the creditworthiness of our borrowers, which may limit our ability to recover from a defaulting borrower.

          We launched our financial services focusing on the provision of loans to home buyers and other borrowers in 2015. A significant portion of our loan
portfolio consists of secured loans. As of December 31, 2018, 3.1% of our outstanding loans receivable were unsecured. We have implemented credit
evaluation procedures to enable us to select borrowers based on their creditworthiness. However, we do not have significant experience with assessing
creditworthiness and loan underwriting and, as a result, our evaluation may not be reliable. We also do not have experience in collecting loans in default or
working with borrowers to resolve payment difficulties with their loans. Our ability to recover payments from defaulting borrowers of unsecured loans may
be more limited than those secured by collateral or mortgage. For our secured loans, the value of collateral securing our loans is subject to change, and may
fall below the outstanding amount of the loans and thus be insufficient to cover our loss in the event of a customer default.

          Our borrowers’ ability to repay our loans is affected by a number of factors, including economic development in the regions where these borrowers
reside or operate, market conditions in the industries where these borrowers conduct business, development of these borrowers’ businesses, borrowers’
employment situations and, in particular, as well as the conditions of the real estate market in China. If our borrowers default, we may apply to enforce our
claims against the defaulting borrowers and their assets, including the collateral pledged to us, through court proceedings. However, the procedures for
enforcing the assets and liquidating or otherwise realizing the value of the assets may be protracted or ultimately unsuccessful, and the enforcement process
may be difficult for various reasons. As a result, if our borrowers default for any reason, our business, results of operations and financial condition may be
materially and adversely affected.


                                                                              17
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 272 of 521


Our financial services are subject to various regulatory restrictions.

         We obtained approvals to engage in the microfinancing business from government authorities of four cities, including Beihai, Shanghai, Chongqing
and Tianjin. Pursuant to Notice on Regulating the “Cash Loan” Business, issued by Office of the Leading Group for the Special Campaign against Internet
Financial Risks and the Office of the Leading Group for the Special Campaign against Peer-to-peer Lending Risks on December 1, 2017, or Notice on
Regulating Cash Loan, internet microfinance businesses is strictly regulated. According to the Notice on Regulating Cash Loan, among other requirements,
microfinance companies are required to suspend distribution of internet microloans that are not supported by specific scenarios and No specific purpose,
gradually reduce the outstanding loan balance within the prescribed time limit and complete rectifications within the prescribed time limit. Our subsidiaries
with microfinancing approvals in Shanghai and Chongqing also provide a small amount of unsecured loans for our employees, which may be deemed as
“cash loans” and be prohibited under the Notice on Regulating Cash Loan.

          According to the Guiding Opinions on the Pilot Operation of Microfinance Companies, or the Guiding Opinions jointly issued by the China Banking
Regulatory Commission and the PBOC on May 4, 2008, microfinance companies are limited liability companies or joint stock companies established with
the capital contribution from natural persons, legal persons and other organizations, which do not accept public deposits and engage in the microfinance
business. To set up a microfinance company, an applicant shall submit a formal application to the competent administrative departments at the provincial
level. Upon approval, the applicant shall apply to the local branch of the SAIC to obtain a business license for the microfinance company. In addition, the
applicant shall complete certain filings with the local police department, the local office of the China Banking Regulatory Commission and the local branch
of the PBOC. According to the Guiding Opinions, a provincial government may launch pilot programs for microfinance companies within prefectural regions
of the province only after it designates a department (finance office or other relevant institutions) to be in charge of supervision and administration of
microfinance companies and is willing to be responsible for risk management and disposals with respect to microfinance companies. Consequently,
microfinance companies are primarily regulated locally by provincial governments under rules and regulations promulgated by the provincial governments.

          In November 2009, the provincial government of the Guangxi Zhuang Autonomous Region issued the Management Measures of Microfinance
Companies in Guangxi Zhuang Autonomous Region. In 2014, we obtained approvals to engage in the microfinancing business from government authorities
of Beihai city, Guangxi Zhuang Autonomous Region. Pursuant to the Management Measures of Microfinance Companies in Guangxi Zhuang Autonomous
Region, Beihai Tian Xia Dai Microfinance Co., Ltd. (“Beihai Tian Xia Dai Microfinance”) with microfinancing approvals cannot conduct microfinancing
business outside Beihai city. However, Beihai Tian Xia Dai Microfinance provided loans outside Beihai city, and as a result, it may face the risk of being
rectified by the relevant authorities.

Changes in the interest rates and spread could negatively affect the revenue generated from our financial services.

          Our financial services generate revenue primarily from interest income. The interest rates we charge the borrowers are linked to the PBOC
benchmark rate, which may fluctuate significantly due to changes in the PRC government’s monetary policies. If we are required to lower the interest rates
we charge our borrowers to reflect the decrease in the PBOC benchmark interest, the interest earned from our loans will decline. Furthermore, we may face
fierce price competition, and as a result we may also lower our interest rates. Either case could negatively affect the revenue generated from our financial
services.


                                                                              18
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 273 of 521


The members of our senior management team, in particular, Mr. Vincent Tianquan Mo (“Mr. Mo”), our founding shareholder, director and executive
chairman, have played an important role in the growth and development of our business, and if we are unable to continue to retain their services, our
business, financial condition and results of operations could be materially and adversely affected.

          Our future success is significantly dependent upon the continued services of our senior management. In particular, Mr. Mo has played an important
role in the growth and development of our business. To date, we have relied heavily on the expertise and experience of Mr. Mo and other senior management
personnel in our business operations, including their extensive knowledge of the PRC real estate market, their strong reputation in the PRC real estate
industry, and their relationships with our employees, relevant regulatory authorities and many of our customers. If Mr. Mo or other senior management
personnel are unable or unwilling to continue in their present positions, we may not be able to locate suitable or qualified replacements and may incur
additional expenses to identify their successors. In addition, if Mr. Mo or other senior management personnel joins a competitor or forms a competing
company, we may lose our customers, and our collaboration arrangements may be disrupted, which would have a material adverse effect on our business,
financial condition and results of operations. We do not maintain key-man insurance for Mr. Mo or other senior management personnel.

Failure to attract and retain qualified personnel could jeopardize our competitive position.

          As our industry is characterized by high demand and intense competition for talent, we may need to offer higher compensation and other benefits in
order to attract and retain quality sales, technical and other operational personnel in the future. We have from time to time in the past experienced, and we
expect in the future to continue to experience, difficulty in hiring and retaining highly skilled employees with appropriate qualifications. We cannot assure
you we will be able to attract or retain the quality personnel that we need to achieve our business objectives. If we fail to successfully attract new personnel
or retain and motivate our current personnel, we may lose competitiveness and our business, financial condition and results of operations could be materially
and adversely affected.

We may be subject to intellectual property infringement or misappropriation claims by third parties, which may force us to incur substantial legal
expenses and, if determined adversely against us, could materially disrupt our business.

          We cannot be certain that our services and information provided on our websites and mobile apps do not or will not infringe patents, copyrights or
other intellectual property rights held by third parties. From time to time, we may be subject to legal proceedings and claims alleging infringement of patents,
trademarks or copyrights, or misappropriation of creative ideas or formats, or other infringement of proprietary intellectual property rights.


                                                                               19
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 274 of 521


          We have applied to register in China the Chinese and English dual-language “SouFun” trademark as well as “SouFun” in English and “搜房”
(“SouFun” in Chinese) individually, and have successfully registered such trademarks in some industry categories, but our applications for certain other
industry categories conflict with existing registrations or applications for similar trademarks by another PRC company in such industry categories, which
have resulted in litigations. In April 2014, the Higher People’s Court of Beijing Municipality reversed a lower court’s judgment in favor of us and ordered the
PRC Trademark Review and Adjudication Board of SAIC to reconsider another PRC company’s trademark application for “SOFANG” that it had previously
rejected. In April 2015, the Supreme People’s Court of the PRC accepted our application for retrial over the judgment of the Higher People’s Court of Beijing
Municipality but ultimately denied our application. Nevertheless, in 2015, we obtained new trademarks “Fang.com” in English and “房天下” (“Fang Tian
Xia” in Chinese) and began to market our services under these new brands in connection with the transformation of our business model. We therefore do not
currently expect our business would be materially and adversely affected even if we lose the right to use the trademark relating to “SouFun” in certain limited
industry categories.

          Moreover, we have previously been involved in disputes arising from alleged infringement of third parties’ copyrights on our websites and mobile
apps, such as the use of photos or articles to which we did not have the rights, which led to judgments against us. We could be subject to similar claims, suits
or judgments in the future if we post information to which we do not have the rights. Any such claims, regardless of merits, may involve us in time-
consuming and costly litigation or investigation and divert significant management and staff resources. If we are found to have violated the intellectual
property rights of others, we may be enjoined from using such intellectual property and may also be ordered to pay fines or monetary damages. As a result,
we would be required to enter into expensive royalty or licensing arrangements or to develop alternative technologies, business methods, content or other
intellectual property. We expect that the likelihood of such claims may increase as the number of competitors in our markets grows and as related patents and
trademarks are registered and copyrights are obtained by such competitors. In addition, as we have expanded, and may continue to expand, our business into
new geographical markets, we may be exposed to such claims in jurisdictions other than China and the scope of intellectual property protection in these
overseas jurisdictions may be different from or greater than that in China. The intellectual property laws in overseas jurisdictions may also impose more
stringent compliance requirements and cause more potential damages or penalties than those in China. Such claims in overseas jurisdictions, if successful,
could require us to pay significant compensatory and punitive damage awards as well as expose us to costly and time-consuming litigation or investigations,
all of which could materially disrupt our business and have a material adverse effect on our growth and profitability.

We are exposed to potential liability for information on our websites and mobile apps and for products and services sold through our websites and mobile
apps and we may incur significant costs and damage to our reputation as a result of defending against such potential liability.

           We provide third-party content on our websites and mobile apps such as real estate listings, links to third-party websites, advertisements and content
provided by customers and users of our community-oriented services. We could be exposed to liability with respect to such third-party information. Among
other things, we may face assertions that, by directly or indirectly providing such third-party content or links to other websites, we should be liable for
defamation, negligence, copyright or trademark infringement, or other actions by parties providing such content or operating those websites. We may also
face assertions that content on our websites, including statistics or other data we compile internally, or information contained in websites linked to our
websites and mobile apps contains false information, errors or omissions, and users and our customers could seek damages for losses incurred as a result of
their reliance upon or otherwise relating to incorrect information. We may also be subject to fines and other sanctions by the government for such incorrect
information. Moreover, our relevant consolidated controlled entities, as Internet advertising service providers, are obligated under PRC laws and regulations
to monitor the advertising content shown on our websites and mobile apps for compliance with applicable law. Violation of applicable law may result in
penalties, including fines, confiscation of advertising fees, orders to cease dissemination of the offending advertisements and orders to publish advertisements
correcting the misleading information. In case of serious violations, the PRC authorities may revoke the offending entities’ advertising licenses and/or
business licenses. In addition, our websites and mobile apps could be used as a platform for fraudulent transactions and third party products and services sold
through our websites and mobile apps may be defective. The measures we take to guard against liability for third-party content, information, products and
services may not be adequate to exonerate us from relevant civil and other liabilities.


                                                                               20
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 275 of 521


          Any such claims, with or without merit, could be time-consuming to defend and result in litigation and significant diversion of management’s
attention and resources. Even if these claims do not result in liability to us, we could incur significant costs in investigating and defending against these claims
and suffer damage to our reputation.

Potential acquisitions and office, training facility and land purchases, which form part of our strategy, may disrupt our ability to manage our business
effectively, including our ability to successfully integrate acquired businesses into our existing operations.

         Potential acquisitions form part of our strategy to further expand and operate our business. Acquisitions and the subsequent integration of new
companies or businesses will require significant attention from our management, in particular to ensure that the acquisition does not disrupt any existing
collaborations, or affect our users’ opinion and perception of our services and customer support. In addition, our management will need to ensure that the
acquired business is effectively integrated into our existing operations.

        The diversion of our management’s attention and any difficulties encountered in integration could have a material adverse effect on our ability to
manage our business. In addition, acquisitions could expose us to potential risks, including:

         ·    risks associated with the assimilation of new operations, services, technologies and personnel;

         ·    unforeseen or hidden liabilities;

         ·    the diversion of resources from our existing businesses and technologies;

         ·    the inability to generate sufficient revenues to offset the costs and expenses of acquisitions; and

         ·    potential loss of, or harm to, relationships with employees, customers and users as a result of the integration of new businesses.

         In addition, in connection with our business expansion, we have acquired office space and training facilities as well as commercial land and may
continue to do so in the future if suitable opportunities arise. For more details on our recent office, training facility and land acquisitions, see “Item 5.D.
Operating and Financial Review and Prospects—A. Operating Results” and “Item 4. Information on the Company—Facilities” in this annual report.
Acquisition of property has inherent risks, including the fluctuation of property value, which could potentially lead to potential asset write-off if the value of
such properties were to substantially decrease.


                                                                                21
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 276 of 521


If we fail to achieve and maintain an effective system of internal control over financial reporting, we may be unable to accurately report our financial
results or prevent fraud, which could result in harm to our business, loss of investor confidence in our financial reporting and a lower trading price of
our ADSs or notes.

         Effective internal controls are necessary for us to provide accurate and timely financial reports and effectively prevent fraud. We discovered in 2018
and in the past, and may in the future discover, areas of our internal controls involving deficiencies, significant deficiencies or material weaknesses that have
required or will require improvements in our procedures on the preparation, review, approval and disclosure of financial reports.

          In the course of preparing and auditing our consolidated financial statements for the year ended December 31, 2018, we and our independent
registered public accounting firm identified one material weakness in our internal control over financial reporting as of December 31, 2018. A “material
weakness” is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a
material misstatement of our company’s annual or interim consolidated financial statements will not be prevented or detected on a timely basis. The material
weakness identified is that we did not have sufficient financial reporting and accounting personnel to formalize, design, implement and operate key controls
over financial reporting process in order to report financial information in accordance with U.S. GAAP and SEC reporting requirements. To remedy our
identified material weakness subsequent to December 31, 2018, we plan to undertake steps to strengthen our internal control over financial reporting,
including: (1) hiring more qualified resources including financial controller, equipped with relevant U.S. GAAP and SEC reporting experience and
qualifications to strengthen the financial reporting function and to set up a financial and system control framework, (2) implementing regular and continuous
U.S. GAAP accounting and financial reporting training programs for our accounting and financial reporting personnel, (3) establishing effective oversight
and clarifying reporting requirements for non-recurring and complex transactions to ensure consolidated financial statements and related disclosures are
accurate, complete and in compliance with SEC reporting requirements, and (4) upgrading our operating and accounting systems to prevent systematic errors.

         Our internal control over financial reporting will not prevent or detect all errors and all fraud. A control system, No matter how well designed and
operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. Because of the inherent limitations in all
control systems, No evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and
instances of fraud will be detected.

          A lack of effective internal control over financial reporting in the future could result in the loss of investor confidence in the reliability of our
financial statements and negatively impact the trading price of our ADSs. In addition, if we fail to maintain the adequacy of our internal controls, as such
standards are modified, supplemented or amended from time to time or as necessary to correct deficiencies or weaknesses in our controls, we may not be able
to provide accurate financial statements, which could cause us to fail to meet our reporting obligations or provide accurate financial statements, and cause
investors to lose confidence in our reported financial information and have a negative effect on the trading price of our ADSs.

Certain of our leased property interests may be defective and we may be forced to relocate operations affected by such defects, which could cause
significant disruption to our business.

          As of December 31, 2018, we had leased properties in approximately60 cities in China in addition to our principal executive offices in Beijing,
China. A number of these leased properties, all of which were used as offices, contained defects in the leasehold interests. Such defects included the lack of
proper title or right to lease and the landlords’ failure to duly register the leases with the relevant PRC government authority. A number of lease agreements
were not renewed timely.


                                                                               22
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 277 of 521


          In situations where a tenant lacks evidence of the landlord’s title or right to lease, the relevant lease agreement may not be valid or enforceable under
PRC laws, rules and regulations, and may also be subject to challenge by third parties. In addition, under PRC laws, rules and regulations, the failure to
register the lease agreement will not affect its effectiveness between the tenant and the landlord, however, such lease agreement may be subject to challenge
by and unenforceable against a third party who leases the same property from the landlord and has duly registered the lease with the competent PRC
government authority. Furthermore, the landlord and the tenant may be subject to administrative fines for such failure to register the lease.

          We have taken steps to renew lease agreements and cause our landlords to procure valid evidence as to the title or right to lease, as well as to
complete the lease registration procedures. However, we cannot assure you that such defects will be cured in a timely manner or at all. Our business may be
interrupted and additional relocation costs may be incurred if we are required to relocate operations affected by such defects. Moreover, if our lease
agreements are challenged by third parties, it could result in diversion of management attention and cause us to incur costs associated with defending such
actions, even if such challenges are ultimately determined in our favor.

We have limited business insurance coverage in China.

          The insurance industry in China is still at an early stage of development and PRC insurance companies offer only limited business insurance
products. As a result, we do not have any business disruption insurance or litigation insurance coverage for our operations in China. Any business disruption,
litigation or natural disaster may cause us to incur substantial costs and result in the diversion of our resources, as well as significantly disrupt our operations,
and have a material adverse effect on our business, financial position and results of operations.

Certain of our loans may be declared immediately repayable.

           Certain of our consolidated controlled entities obtained from a PRC commercial bank loans in the aggregated principal amount of approximately
RMB1.1 billion. According to loan agreement, if the borrowers fail to maintain certain financial indicators, the bank will be entitled to declare the loans
immediately repayable. Even though we obtained a waiver from the lender indicating that the lender permanently gave up its right to demand payment as a
result of the violation as of December 31, 2018, we would be in default at the December 31, 2018 balance sheet date and it is probable that we will be unable
to comply with all provisions of the debt agreement for a period of one year from the balance sheet date. As of the date of this annual report, the bank has not
indicated its intention for us to immediately repay such loans; however, we cannot assure you that the bank would not change its position and declare such
loans immediately repayable in the future, which may adversely affect our liquidity position.

We may be subject to liabilities as a result of the separation and distribution.

          We have entered into various business, financing and other contracts in the ordinary course of business. Some of the contracts require us to notify or
seek prior consent from the counterparties in connection with material changes to our business operations or corporate structure. We believe that we have
carried out our contractual obligations and are not otherwise in material default or violation of those contracts. However, if any contractual counterparties
find us in default or violation due to failure to notify them or seek their prior consent in connection with the proposed separation of CIH or otherwise, they
may terminate their business relationship with us, declare any repayment obligations immediately due and/or pursue legal actions against us, which may
materially and adversely affect our business operations, financial condition and results of operations.

Third party claims, litigation or government investigations to which we may be subject or in which we may be involved may significantly increase our
expenses and adversely affect our stock price.

          We may be or may be expected to be a party to various third party claims, lawsuits, or government investigations from time to time. For example, in
February 2019, we were served with a subpoena from a court in Beijing, in which a third party claimed that a contract we entered into was invalid. Pursuant
to such contract, we received certain assets from a debtor’s nominee to discharge its indebtedness. The debtor subsequently alleged that such contract was
invalid because the transfer price of such assets was below the fair market value. We intend to vigorously contest the allegation. Any lawsuits or government
investigations, whether actual or threatened, in which we may be involved, whether as plaintiff or defendant, could cost us a significant amount of time and
money, could distract management’s attention away from operating our business, could result in negative publicity and could adversely affect our stock price.
In addition, if any claims are determined against us or if a settlement requires us to pay a large monetary amount or take other action that materially restricts
or impedes our operations, our profitability could be significantly reduced and our financial position could be adversely affected. Our insurance may not be
sufficient to cover any losses we incur in connection with litigation claims.

Risks related to our corporate structure

If the PRC government determines that the structure contracts that establish the structure for our business operations do not comply with applicable
PRC laws, rules and regulations, we could be subject to severe penalties or be forced to restructure our ownership structure.

          As we are a Cayman Islands company and our PRC subsidiaries and their branch companies in China are treated as foreign-invested enterprises
under applicable PRC laws, we are subject to ownership limitations as well as special approval requirements on foreign investment. We used to operate under
a tighter regulatory regime which was restrictive of foreign investment in advertising and Internet content distribution businesses, except for the further lifting
up of value-added telecommunication services by foreign enterprises in China (Shanghai) Pilot Free Zone as otherwise provided. Under the current
regulatory regime, Internet content distribution is permitted to operators with less than 50.0% foreign investment and advertising is permitted to all qualified
operators. We may consider further optimizing our corporate structure in light of the evolving regulatory environment.


                                                                                 23
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 278 of 521


          To comply with applicable PRC laws, rules and regulations, we conduct our operations in China primarily through our wholly-owned PRC
subsidiaries and our consolidated controlled entities. Our wholly-owned PRC subsidiaries, our consolidated controlled entities (excluding their subsidiaries)
and their respective shareholders have entered into a series of contractual arrangements, which consist of exclusive technical consultancy and service
agreements, equity pledge agreements, operating agreements, shareholders’ proxy agreements, loan agreements and exclusive call option agreements
(collectively, the “Structure Contracts”). See “Item 7.B. Major Shareholders and Related Party Transactions—Related Party Transactions—Structure
Contracts” of this annual report. As a result of these contractual arrangements, we exercise the ability to control the consolidated controlled entities through
our power to direct the activities of consolidated controlled entities that most significantly impact their economic performance, and the obligation to absorb
losses of or the right to all the residual benefits of the consolidated controlled entities that could potentially be significant to these entities. Accordingly, we
consolidate their results in our financial statements. Our consolidated controlled entities hold the licenses and approvals that are essential to the operation of
our Internet content distribution business. As certain agreements with our customers for Internet content distribution were entered into directly with our PRC
subsidiaries and not our consolidated controlled entities, there can be No assurance that the PRC government will not deem our Internet content distribution
to be in violation of applicable PRC laws, rules and regulations.

          On July 13, 2006, MIIT publicly released the Notice on Strengthening the Administration of Foreign Investment in Operating Value-Added
Telecommunications Business (the “MIIT Notice”), which reiterates certain provisions under China’s Administrative Rules on Foreign-Invested
Telecommunications Enterprises prohibiting, among others, the renting, transferring or sale of a telecommunications license to foreign investors in any form.
Under the MIIT Notice, holders of valued-added telecommunications business operating licenses, or their shareholders, must also directly own the domain
names and trademarks used by such license holders in their daily operations. To comply with this requirement under the MIIT Notice, we have assigned all
registered trademarks, trademark applications and domain names relating to “SouFun,” “Jia Tian Xia,” “Fang.com” and “Fang Tian Xia” to the relevant
majority-owned subsidiary or consolidated controlled entities in order to maintain their respective ICP licenses to operate as value-added telecommunication
service providers. Due to a lack of interpretative materials from the authorities, we cannot assure you that MIIT will not consider our corporate structure and
the contractual arrangements as a kind of foreign investment in telecommunication services, in which case we may be found in violation of the MIIT Notice.

          In 2011, various media sources reported that the CSRC prepared a report proposing pre-approval by a competent central government authority of
offshore listings by China-based companies with variable interest entity structures, such as ours, that operate in industry sectors subject to foreign investment
restrictions. However, it is unclear whether the CSRC officially issued or submitted such a report to a higher level government authority or what any such
report provides, or whether any new PRC laws or regulations relating to variable interest entity structures will be adopted or what they would provide.

         On March 15, 2019, the Foreign Investment Law was formally passed by the thirteenth National People’s Congress and will take effect on January
1, 2020. For further details of the Foreign Investment Law, please see “—Substantial uncertainties exist with respect to the adoption of new or revised PRC
laws relating to our corporate structure, corporate governance and business operations.”


                                                                                 24
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 279 of 521


         If the past or current ownership structures, Structure Contracts and businesses of our company, our PRC subsidiaries and our consolidated
controlled entities are found to be in violation of any existing or future PRC laws, rules or regulations, MIIT and other relevant PRC regulatory authorities
would have broad discretion in dealing with such violations, including:

         ·    revoking the business and operating licenses of our PRC subsidiaries or consolidated controlled entities, whose business and operating licenses
              are essential to the operation of our business;

         ·    levying fines and/or confiscating our income or the income of our PRC subsidiaries and/or consolidated controlled entities;

         ·    shutting down our servers or blocking our websites;

         ·    discontinuing or restricting our operations or the operations of our PRC subsidiaries and/or consolidated controlled entities;

         ·    imposing conditions or requirements with which we, our PRC subsidiaries and/or consolidated controlled entities may not be able to comply;

         ·    requiring us, our PRC subsidiaries and/or consolidated controlled entities to restructure the relevant ownership structure, operations or
              contractual arrangements; and

         ·    taking other regulatory or enforcement actions that could be harmful to our business.

         We cannot assure you that the relevant PRC regulatory authorities will not require that we amend our Structure Contracts to comply with the MIIT
Notice or that we can restructure our ownership structure without material disruption to our business. In addition, new PRC laws, rules and regulations may
be introduced to impose additional requirements that may be applicable to our corporate structure and contractual arrangements. The imposition of any of
these penalties and the effect of any new PRC laws, rules and regulations applicable to our corporate structure and contractual arrangements could materially
disrupt our ability to conduct our business and have a material adverse effect on our financial condition and results of operations.

          We cannot assure you that we will be able to enforce the Structure Contracts. Although we believe we are in compliance with current PRC
regulations, we cannot assure you that the PRC government would agree that these contractual arrangements comply with PRC licensing, registration or other
regulatory requirements, with existing policies or with requirements or policies that may be adopted in the future. PRC laws and regulations governing the
validity of these contractual arrangements are open to varying interpretations and the relevant government authorities have broad discretion in interpreting
these laws and regulations.

Substantial uncertainties exist with respect to the adoption of new or revised PRC laws relating to our corporate structure, corporate governance and
business operations.

          On March 15, 2019, the National People’s Congress promulgated the Foreign Investment Law, which will become effective on January 1, 2020 and
replace the trio of existing laws regulating foreign investment in China, namely, the Sino-foreign Equity Joint Venture Enterprise Law, the Sino-foreign
Cooperative Joint Venture Enterprise Law and the Wholly Foreign-invested Enterprise Law. The Foreign Investment Law embodies an expected PRC
regulatory trend to rationalize its foreign investment regulatory regime in line with prevailing international practice and the legislative efforts to unify the
corporate legal requirements for both foreign and domestic investments. However, since it is relatively new, uncertainties still exist in relation to its
interpretation and implementation, and failure to take timely and appropriate measures to cope with the regulatory-compliance challenges could result in
material and adverse effect on us. For instance, though the Foreign Investment Law does not explicitly classify contractual arrangements as a form of foreign
investment, it contains a catch-all provision under the definition of ‘‘foreign investment’’, which includes investments made by foreign investors in China
through means stipulated in laws or administrative regulations or other methods prescribed by the State Council. Therefore, it still leaves leeway for future
laws, administrative regulations or provisions promulgated by the Stale Council to provide for contractual arrangements as a form of foreign investment, at
which time it will be uncertain whether our contractual arrangements will be deemed to be in violation of the market access requirements for foreign
investment in the PRC and if yes, how our contractual arrangements should be dealt with. In addition, if future laws, administrative regulations or provisions
prescribed by the State Council mandate further actions to be taken by companies with respect to existing contractual arrangements, we may face substantial
uncertainties as to whether we can complete such actions in a timely manner, or at all. In the worst-case scenario, we may be required to unwind our existing
contractual arrangements and/or dispose of the relevant business operations, which could have a material adverse effect on our current corporate structure,
our listing service business and results of operations.

We may lose the ability to utilize assets held by our consolidated controlled entities that are important to the operation of our business if any of these
entities goes bankrupt or becomes subject to a dissolution or liquidation proceeding.

          Our wholly-owned PRC subsidiaries are considered foreign-invested enterprises in China and are, therefore, not permitted under PRC law to hold
the ICP licenses and to operate the online advertising businesses that are critical to our operations. As a result, our consolidated controlled entities are the
holders of the ICP licenses required for operating our websites and our advertising business in China. We do not have any direct or indirect shareholding
interests in these consolidated controlled entities. They are instead held directly or indirectly by Mr. Mo, our founder and executive chairman, together with
Richard Jiangong Dai (“Mr. Dai”), our former director and former chief executive officer, or Ms. Yu Huang, the chief executive officer of CIH. Mr. Dai is a
nephew of Mr. Mo. Each of Mr. Mo, Mr. Dai and Ms. Huang is a PRC citizen. Through the Structure Contracts, we exercise management, financial and
voting control over these consolidated controlled entities through our rights to all the residual benefits of the consolidated controlled entities and our
obligation to fund losses of the consolidated controlled entities and also have a contractual right, to the extent permitted by PRC laws, rules and regulations,
to acquire the equity interests in these entities. Consequently, if any of these consolidated controlled entities goes bankrupt and all or part of its assets become
subject to liens or rights of third-party creditors, we may be unable to continue some or all of our business activities, which could materially and adversely
affect our business, financial condition and results of operations. If any of our consolidated controlled entities undergoes a voluntary or involuntary
liquidation proceeding, the shareholders or unrelated third-party creditors may claim rights to some or all of these assets, thereby hindering our ability to
operate our business, which could materially and adversely affect our business, financial condition and results of operations.


                                                                                25
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 280 of 521


Contractual or other arrangements among our affiliates may be subject to scrutiny by PRC tax authorities, and a finding that we or our affiliates owe
additional taxes could substantially reduce our profitability and the value of your investment.

          As a result of the Structure Contracts, we are entitled to substantially all of the economic benefits of ownership of the consolidated controlled entities
and also bear substantially all of the economic risks associated with consolidated controlled entities. If the PRC tax authorities determine that the economic
terms, including pricing, of our arrangements with our consolidated controlled entities were not determined on an arm’s length basis, we could be subject to
significant additional tax liabilities. In particular, the PRC tax authorities may perform a transfer pricing adjustment, which could result in a reduction, for
PRC tax purposes, of deductions recorded by our consolidated controlled entities. Such a reduction could increase the tax liabilities of our consolidated
controlled entities without reducing the tax liabilities of our PRC subsidiaries. This increased tax liability could further result in late payment fees and other
penalties to our consolidated controlled entities for underpaid taxes. Any of these events could materially reduce our net income.

Contractual arrangements, including voting proxies, with our consolidated controlled entities for our Internet content distribution and marketing
businesses may not be as effective in providing operational control as direct or indirect ownership.

          Since the applicable PRC laws, rules and regulations restrict foreign ownership in the Internet content distribution and marketing businesses, we
conduct our Internet content distribution and advertising businesses and derive related revenues through the Structure Contracts with our consolidated
controlled entities. As we have No direct or indirect ownership interest in our consolidated controlled entities, these Structure Contracts, including the voting
proxies granted to us, may not be as effective in providing us with control over these companies as direct or indirect ownership. If we were the controlling
shareholders of these companies with direct or indirect ownership, we would be able to exercise our rights as shareholders to effect changes in the board of
directors, which in turn could effect change, subject to any applicable fiduciary obligations, at the management level. However, if any of our consolidated
controlled entities or their shareholders fail to perform their obligations under these contractual arrangements, or if they were otherwise to act in bad faith
towards us, we may be forced to (1) incur substantial costs and resources to enforce such arrangements, including the voting proxies, and (2) rely on legal
remedies available under PRC law, including exercising our call option right over the equity interests in our consolidated controlled entities, seeking specific
performance or injunctive relief, and claiming monetary damages.

           Furthermore, pursuant to the equity interest pledge agreements between certain of our PRC subsidiaries and the individual shareholders of our
consolidated controlled entities, each individual shareholder of our consolidated controlled entity agrees to pledge his equity interests in the consolidated
controlled entities to our subsidiaries to secure the relevant consolidated controlled entities’ performance of their obligations under the exclusive technical
consultancy and service agreements of the Structure Contracts. The equity interest pledges of shareholders of consolidated controlled entities under these
equity pledge agreements have been registered with the relevant local branch of SAIC. The equity interest pledge agreements with the consolidated controlled
entities’ individual shareholders provide that the pledged equity interest shall constitute security for consulting and service fees under the exclusive technical
consultancy and service agreements. The scope of pledge is not limited by the amount of the registered capital of that consolidated controlled entity.
However, it is possible that a PRC court may take the position that the amount listed on the equity pledge registration forms represents the full amount of the
collateral that has been registered and perfected. If this is the case, the obligations that are supposed to be secured in the equity interest pledge agreements in
excess of the amount listed on the equity pledge registration forms could be determined by the PRC court as unsecured debt, which takes last priority among
creditors. Such a decision could materially and adversely affect our liquidity and our ability to fund and expand our business.


                                                                                26
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 281 of 521


           In anticipation of our originally proposed acquisition of a controlling stake in Chongqing Wanli New Energy Co., Ltd., a PRC company listed on
the Shanghai Stock Exchange (stock code: 600847) (“Wanli”) and the sale of a portion of our equity interest in five wholly-owned subsidiaries that operate as
our service platforms for online advertising business to Wanli (which was terminated in February 2017), in December 2015, we underwent an internal
restructuring, whereby we terminated all of our previous structure contracts and caused Beijing Zhong Zhi Shi Zheng and Jia Tian Xia Network, our wholly-
owned PRC subsidiaries, to enter into a series of structure contracts in 2016, or the 2016 Structure Contracts, with our consolidated controlled entities, with
terms and conditions substantially similar to those of our previous structure contracts. In February 2017, we terminated the transaction with Wanli in light of
substantial regulatory uncertainties in China. Nevertheless, we do not plan to recover the original Structure Contracts before the internal restructuring.
Among the 2016 Structure Contracts, Beijing Zhong Zhi Shi Zheng entered into a series of contractual arrangements with certain of our consolidated
controlled entities and their nominee shareholders. In anticipation of the separation and distribution in relation to CIH, we terminated the foregoing
contractual arrangements between our group and these entities on May 15, 2018, and subsequently caused Beijing Tuo Shi Huan Yu Network Technology
Co., Ltd. (“Beijing TuoShi”), our wholly-owned PRC subsidiary, to enter into a new series of contractual arrangements with these consolidated controlled
entities in 2018, with terms and conditions substantially similar to the 2016 Structure Contracts. CIH, through its wholly-owned subsidiary, Beijing Zhong
Zhi Shi Zheng, has entered into new contractual arrangements with Beijing Zhong Zhi Hong Yuan, which is held by our nominee shareholders, i.e., Vincent
Tianquan Mo and Ms. Yu Huang, the chief executive officer of CIH, with terms and conditions substantially similar to those of our previous structure
contracts. See “Item 7.B. Major Shareholders and Related Party Transactions—Related Party Transactions—Structure Contracts” of this annual report. We
believe that our contractual arrangements with our consolidated controlled entities for our Internet content distribution and marketing businesses are not
materially affected by our internal restructuring. We cannot assure you, however, that our current Structure Contracts are as effective as the previous ones in
terms of controlling our Internet content distribution and marketing businesses, nor can we assure you that these contractual arrangements will not be further
modified. Any modification could potentially adversely affect our control, or result in our loss of control, over the Internet content distribution and marketing
businesses. In the event that we are unable to enforce these contractual arrangements, or if we experience significant delays or other obstacles in the process
of enforcing these contractual arrangements, our business, financial condition and results of operations could be materially and adversely affected.

Our business may suffer if we fail to carry out our business arrangements related to online video broadcasting related business with certain consolidated
controlled entities of our company.

         Beijing Technology, which holds licenses of online video recording and broadcasting, entered into a cooperation agreement with certain of our
wholly-owned subsidiaries, under which Beijing Technology is responsible for the operation of online video broadcasting, while those subsidiaries are
responsible for relevant technical support. During its possession of the domain name “fang.com,” Beijing Technology published online videos by embedding
videos on webpages or placing video links on “fang.com.”


                                                                               27
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 282 of 521


          Although such business cooperation agreement does not violate current PRC laws and regulations regarding online broadcasting and recording, we
cannot assure you that due to any change of laws and regulatory policies, the abovementioned business cooperation agreement will not be deemed void,
revocable or unenforceable under then applicable PRC laws amended from time to time or by regulatory authorities in the future. Should any of the above
occur, the relevant business of the relevant subsidiaries will be impaired, which would have a material adverse effect on our business, financial condition and
results of operations.

          Moreover, under the applicable PRC laws, rules and regulations, the failure to maintain licenses of online video recording and broadcasting may
subject the entity to various penalties, including confiscation of revenues, imposition of fines and/or restrictions on the entity conducting such activities’
business operations, or the discontinuation of their operations.

The shareholders of our consolidated controlled entities may have potential conflicts of interest with us, and if any such conflicts of interest are not
resolved in our favor, our business may be materially and adversely affected.

          We operate through a number of consolidated controlled entities in China. Mr. Mo, Mr. Dai and Ms. Huang, together hold 100.0% of the equity
interest in these consolidated controlled entities. The interests of Mr. Mo, Mr. Dai and Ms. Huang as the controlling shareholders of the consolidated
controlled entities may differ from the interests of our company as a whole, as what is in the best interests of our consolidated controlled entities may not be
in the best interests of us and our other shareholders. We cannot assure you that when conflicts of interest arise, Mr. Mo, Mr. Dai and Ms. Huang will act in
the best interests of our company or that conflicts of interest will be resolved in our favor. In addition, Mr. Mo, Mr. Dai and Ms. Huang may breach or cause
our consolidated controlled entities and their respective subsidiaries to breach or refuse to renew the existing contractual arrangements with us. We rely on
Mr. Mo, Mr. Dai and Ms. Huang to comply with the laws of China, which protect contracts and provide that directors and executive officers owe a duty of
loyalty to our company and require them to avoid conflicts of interest and not to take advantage of their positions for personal gains. We also rely on Mr. Mo
to abide by the laws of the Cayman Islands, which provide that directors have a duty of care and a duty of loyalty to act honestly in good faith with a view to
our best interests. However, the legal frameworks of China and the Cayman Islands do not provide guidance on resolving conflicts in the event of a conflict
between the laws of China and the Cayman Islands regarding which corporate governance regime controls. If we cannot resolve any conflicts of interest or
disputes between us and Mr. Mo, Mr. Dai or Ms. Huang, we would have to rely on legal proceedings, which could result in disruption of our business and
subject us to substantial uncertainty as to the outcome of any such legal proceedings.

           In addition, Mr. Dai continued to be a nominee shareholder of our certain consolidated controlled entities following his resignation from our board
of directors in February 2016. We did not exercise, nor did we designate any third party to exercise, the call option under the Structure Contracts to acquire
from Mr. Dai the equity interests he holds in our consolidated controlled entities. Although the relevant Structure Contracts to which Mr. Dai is a party
remain to be effective and binding, we cannot assure you that we will be able to fully exercise our contractual rights against Mr. Dai (e.g., to request him to
sell his equity interests in our consolidated controlled entities to us when permitted by applicable PRC laws). Nor can we assure you that Mr. Dai will not act
against the best interests of us and our other shareholders in the future since he No longer owes any fiduciary duties to our company. Should we encounter
any difficulties in exercising our contractual rights under the Structure Contracts against Mr. Dai to retain our control over such consolidated controlled
entities, our business, financial condition and results of operations will be materially and adversely affected.


                                                                               28
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 283 of 521


We are controlled by our significant shareholders and their affiliated entities, whose interests may differ from our other shareholders.

         As of March 31, 2019, Mr. Mo may be deemed to have voting and dispositive power with respect to: (1) 510,994 Class A ordinary shares and
11,355,645 Class B ordinary shares owned by Media Partner Technology Limited (“Media Partner”), with respect to Mr. Mo and his family members, (2)
1,138,132 Class A ordinary shares and 10,230,645 Class B ordinary shares owned by Next Decade Investments Limited (“Next Decade”), with respect to
Mr. Mo and his family members, (3) 957,264 Class A ordinary shares owned by Safari Group Holdings Limited (“Safari”), (4) 1,472,298 Class A ordinary
shares owned by IDG Alternative Global Limited (“IDG Alternative”), and (5) 926,461 Class A ordinary shares owned by Karistone Limited, collectively
presenting approximately 29.8% of our outstanding share capital and approximately 71.6% of our voting power under our dual-class ordinary share structure.
The shares in Media Partner and Next Decade are held in irrevocable discretionary trusts, for which Mr. Mo acts as a protector. Media Partner and Next
Decade could exert substantial influence over the outcome of any corporate transaction or other matters submitted to the shareholders for approval, including
mergers, consolidations, the sale of all or substantially all of our assets, election of directors and other significant corporate actions. This concentration of
ownership may also discourage, delay or prevent a change in control of our company, which could deprive our shareholders of an opportunity to receive a
premium for their shares as part of a sale of our company and might reduce the price of our ADSs or notes. These actions may be taken even if they are
opposed by our other shareholders, including the investors in the ADSs.

         The continuing cooperation of our significant shareholders on an on-going basis, including Media Partner and Next Decade, is important to our
businesses. Without their consent or cooperation, we could be prevented from entering into transactions or conducting business that could be beneficial to us.
We cannot assure you, however, that the interests of our significant shareholders would not differ from the interests of our other shareholders, including
investors in the ADSs.

Risks related to doing business in China

China’s economic, political and social conditions, as well as government policies, could have a material adverse effect on our business, financial
condition and results of operations.

         Our business and operations are primarily conducted in China. Accordingly, our financial condition and results of operations have been, and are
expected to continue to be, affected by the economic, political and social developments in relation to the Internet, online marketing and real estate industries
in China. A slowdown of economic growth in China could reduce the sale of real estate and related products and services, which in turn could materially and
adversely affect our business, financial condition and results of operations.

         The PRC economy differs from the economies of most developed countries in many respects, including: a higher level of government involvement;
the on-going development of a market-oriented economy; a rapid growth rate; a higher level of control over foreign exchange; and a less efficient allocation
of resources.


                                                                               29
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 284 of 521


          While the PRC economy has experienced significant growth since the late 1970s, growth has been uneven, both geographically and among various
sectors of the economy. Growth rates in China have lowered in recent years. The PRC government has implemented various measures to encourage
economic growth and guide the allocation of resources. These measures are intended to benefit the overall PRC economy, but may also have a negative effect
on us. For example, our business, financial condition and results of operations could be adversely affected by PRC government control over capital
investments or changes in tax regulations that are applicable to us.

          The PRC economy has been transitioning from a centrally-planned economy to a more market-oriented economy. Although the PRC government
has implemented measures since the late 1970s which emphasize the utilization of market forces for economic reform, the PRC government continues to play
a significant role in regulating industry development by imposing industrial policies. The PRC government also exercises significant control over China’s
economic growth through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and
providing preferential treatment to particular industries or companies.

          According to the Guiding Opinions on the Pilot Operation of Microfinance Companies (the “Guiding Opinions”) jointly issued by the China
Banking Regulatory Commission and the PBOC on May 4, 2008, microfinance companies are limited liability companies or joint stock companies
established with the capital contribution from natural persons, legal persons and other organizations, which do not accept public deposits and engage in the
microfinance business. To set up a microfinance company, an applicant shall submit a formal application to the competent administrative departments at the
provincial level. Upon approval, the applicant shall apply to the local branch of the SAIC to obtain a business license for the microfinance company. In
addition, the applicant shall complete certain filings with the local police department, the local office of the China Banking Regulatory Commission and the
local branch of the PBOC.

         According to the Guiding Opinions, a provincial government may launch pilot programs for microfinance companies within prefectural regions of
the province only after it designates a department (finance office or other relevant institutions) to be in charge of supervision and administration of
microfinance companies and is willing to be responsible for risk management and disposals with respect to microfinance companies. Consequently,
microfinance companies are primarily regulated locally by provincial governments under rules and regulations promulgated by the provincial governments.

         In November 2009, the provincial government of the Guangxi Zhuang Autonomous Region issued the Management Measures of Microfinance
Companies in Guangxi Zhuang Autonomous Region. In 2014, we obtained approvals to engage in the microfinancing business from government authorities
of Beihai city, Guangxi Zhuang Autonomous Region.

          Pursuant to the Management Measures of Microfinance Companies in Guangxi Zhuang Autonomous Region, Beihai Tian Xia Dai Microfinance
Co., Ltd. (“Beihai Tian Xia Dai Microfinance”) with microfinancing approvals cannot conduct microfinancing business outside Beihai city. However, Beihai
Tian Xia Dai Microfinance has provided loans outside Beihai city. Beihai Tian Xia Dai Microfinance may face the risk of being rectified by relevant
authorities.


                                                                             30
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 285 of 521


The discontinuation of any of the preferential tax treatments currently available to us in China could materially and adversely affect our financial
condition and results of operations

          In March 2007, the National People’s Congress of China enacted the PRC Enterprise Income Tax Law (the “New EIT Law”), which became
effective on January 1, 2008 and was amended in February 2017 and December 2018. In April 2008, the relevant PRC governmental authorities issued the
Administrative Measures for Certification of High and New Technology Enterprises which was amended in January 2016. “High and new technology
enterprises” would be entitled to a statutory tax rate of 15.0%. Currently, ten of our PRC subsidiaries or consolidated controlled entities are qualified as “high
and new technology enterprises.” We cannot assure you that our PRC subsidiaries or consolidated controlled entities will continue to be entitled to
preferential tax rates as qualified “high and new technology enterprises” under the New EIT Law. We also cannot assure you that the tax authorities will not,
in the future, discontinue any of our preferential tax treatments, potentially with retroactive effect. In the event that preferential tax treatment for any of our
subsidiaries or consolidated controlled entities is discontinued, the affected entity will become subject to a 25.0% standard enterprise income tax rate, which
would increase our income tax expenses and could materially reduce our net income and profitability. See also “Item 5.A. Operating and Financial Review
and Prospects—Operating Results—Components of our Results of Operations—Taxation—China” of this annual report.

We may be treated as a resident enterprise for PRC tax purposes under the New EIT Law and therefore be subject to PRC taxation on our worldwide
income.

          We are incorporated under the laws of the Cayman Islands. Under the New EIT Law and its implementation rules, an enterprise incorporated in a
foreign country or region may be classified as either a “non-resident enterprise” or a “resident enterprise.” If any enterprise incorporated in a foreign country
or region has its “de facto management bodies” located within the PRC territory, such enterprise will be considered a PRC tax resident enterprise and thus
will normally be subject to enterprise income tax at the rate of 25.0% on its worldwide income. The relevant implementing rules provide that “de facto
management bodies” means the bodies which exercise substantial and overall management and control over the manufacturing and business operations,
personnel, accounting, properties and other factors of an enterprise. In April 2009, the SAT issued the Notice Regarding the Determination of Chinese-
Controlled Offshore-Incorporated Enterprises as PRC Tax Resident Enterprises on the Basis of De Facto Management Bodies (“Circular 82”), which sets
forth certain specific criteria for determining whether the “de facto management body” of a Chinese-controlled offshore-incorporated enterprise is located in
China. However, Circular 82 only applies to offshore enterprises controlled by PRC enterprises and not those controlled by PRC individuals or foreigners in
China, such as our company. See “Item 10.D. Additional Information—Exchange Controls—Regulations relating to Foreign Exchange, Taxation and
Dividend Distribution—Taxation and Dividend Distribution” of this annual report. Substantially all of the members of our management are currently located
in China and we expect them to continue to be located in China. Due to the lack of clear guidance on the criteria pursuant to which the PRC tax authorities
will determine our tax residency under the New EIT Law, it remains unclear whether the PRC tax authorities will treat us as a PRC resident enterprise. As a
result, our PRC legal counsel is unable to express an opinion as to the likelihood that we will be subject to the tax applicable to resident enterprises or non-
resident enterprises under the New EIT Law. If we are deemed to be a PRC tax resident enterprise, we will be subject to an enterprise income tax rate of
25.0% on our worldwide income, which would have an impact on our effective tax rate and an adverse effect on our net income and results of operations.
The New EIT Law provides that dividend income between qualified resident enterprises is exempt income, which the implementing rules have clarified to
mean a dividend derived by a resident enterprise on an equity interest it directly owns in another resident enterprise. It is possible, therefore, that dividends we
receive through our offshore subsidiaries from our PRC subsidiaries, would be exempt income under the New EIT Law and its implementing rules if our
offshore subsidiaries are deemed to be a “resident enterprise.” If we are deemed to be a PRC tax resident enterprise, we would then be obliged to withhold
PRC withholding income tax on the gross amount of dividends we pay to shareholders who are non-PRC tax residents. The withholding income tax rate is
10.0% for non-resident enterprises and 20.0% for non-resident individuals, unless otherwise provided under the applicable double tax treaties between China
and the governments of other jurisdictions.


                                                                                31
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 286 of 521


We rely primarily on dividends and other distributions on equity paid by our subsidiaries, and any limitation on the ability of our subsidiaries to make
payments to us could have a material adverse effect on our ability to conduct our business as well as our liquidity.

          As a holding company, we rely primarily on dividends and other distributions on equity paid by our subsidiaries for our cash and financing
requirements, which include funds necessary to pay dividends and other cash distributions to our shareholders, service any debt we may incur and to pay our
operating expenses. If our subsidiaries incur debt in the future, the instruments governing the debt may restrict their ability to pay dividends or make other
distributions to us.

          Our subsidiaries are primarily entities incorporated and established in China and therefore, are subject to certain limitations with respect to dividend
payments. PRC regulations currently allow payment of dividends only out of accumulated profits determined in accordance with accounting standards and
regulations in China. Each year, our subsidiaries in China and our consolidated controlled entities are required to allocate a portion of their after-tax profits to
their respective reserve funds, until the reserves reach 50.0% of their respective registered capital. Allocations to these reserves and funds can only be used
for specific purposes and are not transferable to us in the form of loans, advances or cash dividends. Such restrictions on the ability of our subsidiaries and
consolidated controlled entities to transfer funds to us could adversely limit our ability to grow, pay dividends, make investments or acquisitions that could
benefit our businesses or otherwise fund and conduct our businesses.

         Under the relevant PRC tax law applicable to us prior to January 1, 2008, dividend payments to foreign investors made by foreign-invested
enterprises were exempted from PRC withholding tax. However, under the New EIT Law and its implementing rules, non-resident enterprises without an
establishment in China, or whose income has No connection with their institutions and establishment inside China, are subject to withholding tax at the rate
of 10.0% with respect to their PRC-sourced dividend income, subject to applicable tax agreements or treaties between the PRC and other tax jurisdictions.
Similarly, any gains realized on the transfer of shares by such investors are also subject to a 10.0% PRC income tax if such gains are regarded as income
from sources within China.

          According to the Mainland and Hong Kong Special Administrative Region Arrangement on the Avoidance of Double Taxation and the Prevention
of Fiscal Evasion with Respect to Taxes on Income (the “Avoidance of Double Taxation Arrangement”), dividends derived by a Hong Kong resident
enterprise from a PRC resident enterprise are subject to withholding tax at the rate of 5.0%, provided that such Hong Kong resident enterprise directly owns
at least 25.0% of the equity interest in the PRC resident enterprise. However, under the New EIT Law and its implementation rules, as well as Circular No. 9
issued by SAT in February 2018 (“Circular 9”), dividends from our PRC subsidiaries paid to us through our Hong Kong subsidiaries may be subject to
withholding tax at a rate of 10.0% if our Hong Kong subsidiaries cannot be considered as a “beneficial owner” or the main purpose test clause of Avoidance
of Double Taxation Arrangement may apply to us.

         We hold equity interests in several of our major PRC subsidiaries indirectly through subsidiaries incorporated in Hong Kong. Neither we nor our
PRC legal counsel is certain as to whether it is more likely than not that PRC tax authorities would require or permit our Hong Kong-incorporated
subsidiaries to be treated as PRC resident enterprises. To the extent that such Hong Kong-incorporated subsidiaries are each considered a “non-resident
enterprise” under the Avoidance of Double Taxation Arrangement, dividends derived by such Hong Kong-incorporated subsidiaries from our PRC
subsidiaries may be subject to a maximum withholding tax rate of 10.0%. See “Item 10.E. Additional Information—Taxation—Regulation of Foreign
Exchange, Taxation and Dividend Distribution—Taxation and Dividend Distribution” of this annual report.


                                                                                32
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 287 of 521


          The discontinuation of the previously available exemption from withholding tax as a result of the New EIT Law and its implementing rules have and
will increase our income tax expenses and reduce our net income, and may materially reduce our profitability.

PRC regulations on loans to PRC entities by offshore holding companies may affect our ability to capitalize or otherwise fund our PRC operations.

          On August 29, 2008, SAFE promulgated the Circular on the Relevant Operating Issues Concerning the Improvement of the Administration of the
Payment and Settlement of Foreign Currency Capital of Foreign Invested Enterprises (“SAFE Circular 142”), regulating the conversion by a foreign-invested
enterprise of foreign currency registered capital into RMB by restricting how the converted RMB may be used. SAFE Circular 142 provides that the RMB
capital converted from foreign currency registered capital of a foreign-invested enterprise may only be used for purposes within the business scope approved
by the applicable governmental authority and may not be used for equity investments within China. In addition, SAFE strengthened its oversight of the flow
and use of the RMB capital converted from foreign currency registered capital of a foreign-invested company. The use of such RMB capital may not be
altered without SAFE approval, and such RMB capital may not in any case be used to repay RMB loans if the proceeds of such loans have not been used.
Violations of SAFE Circular 142 could result in severe monetary or other penalties.

         On March 30, 2015, SAFE promulgated the Circular on the Reform of Administration of the Payment and Settlement of Foreign Currency Capital
of Foreign Invested Enterprises (“SAFE Circular 19”), which became effective on June 1, 2015. SAFE Circular 19 abolishes the SAFE Circular 142,
providing that the RMB capital converted from foreign currency registered capital of a foreign-invested enterprise shall be used for purposes within its
approved business scope, and allows a foreign-invested enterprise to use the RMB capital converted from its foreign currency registered capital for equity
investments within China. However, such converted RMB capital still cannot be used to repay RMB loans between enterprises under SAFE Circular 19.
However, the Circular of the State Administration of Foreign Exchange on Reforming and Regulating Policies on the Control over Foreign Exchange
Settlement of Capital Accounts (“SAFE Circular 16”) implemented in June 2016 removes the prohibition of using the RMB capital converted from foreign
currency registered capital to repay RMB loans between enterprises.

          In light of the various requirements imposed by PRC regulations on loans to PRC entities by offshore holding companies, we may not be able to
obtain the necessary government approvals with respect to future loans by us to our wholly-owned subsidiaries or consolidated controlled entities or with
respect to future capital contributions by us to our PRC subsidiaries. If we fail to complete such registrations or obtain such approvals, our ability to capitalize
or otherwise fund our PRC operations may be negatively affected, which could adversely affect our liquidity and our ability to fund and expand our business.

We may be subject to fines and legal or administrative sanctions in connection with certain historical intra-group funding transactions.

          We have occasionally engaged in intra-group funding transactions, including dividend distributions from our consolidated controlled entities and
payment advances made by one subsidiary on behalf of another. These transactions are typically deemed as non-interest bearing loans and receivables from
the relevant “debtors.”


                                                                                33
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 288 of 521


          Pursuant to the General Lending Code implemented in August 1996 by the PBOC, the central bank of China, commercial lending in China must be
made by or through a PRC-qualified financial institution as defined under the General Lending Code. As none of the payors in our intra-group transactions is
or was at the relevant time a PRC qualified financial institution as defined under the General Lending Code, the PBOC may impose a fine for non-compliance
on each of the payors in an amount equal to one to five times the value of any income received from its non-compliance, and the payors may be required to
terminate such loans. On August 6, 2015, the Supreme People’s Court issued the Provisions of the Supreme People’s Court on Several Issues concerning the
Application of Law in the Trial of Private Lending Cases (the “Provisions”), which provide that if the purpose of a lending contract concluded between two
enterprises is for their business operation, and the lending contract does not contain the circumstances as stipulated in Article 52 of the PRC Contract Law
and Article 14 of the Provisions, i.e., those that will result in contracts being null and void, the people’s court shall consider such lending contract to be
effective. As the General Lending Code has not been repealed and the Provisions were issued by the Supreme People’s Court as guidance for courts’ trial in
private lending cases, it remains uncertain how the General Lending Code will be interpreted and implemented. If the PBOC and/or other governmental
authorities decide to apply the General Lending Code and thereby instruct the payors to terminate such transactions, we have to fully repay the funds
advanced in such transactions.

          Moreover, pursuant to the PRC Foreign Currency Administration Regulations promulgated by the State Council in January 1996, and amended in
August 2008, a PRC entity is required to apply for SAFE approval prior to extending commercial loans to offshore entities such as our company. As there is
No specific definition of “commercial loans” under the Foreign Currency Administration Regulations and PRC governmental authorities have not issued any
implementation rules with respect to the provision of commercial loans to offshore entities, it is not clear whether such provision will be applied to the non-
interest bearing loans described above. Under the Foreign Currency Administration Regulations, an entity may be required to correct the violation and be
subject to a warning and/or a fine for the violation of the foreign registration administrative regulations. If SAFE determines that the PRC Foreign Currency
Administration Regulations do apply to us, it may require us to register the deemed overseas loans and rectify any prior non-compliance by properly
obtaining SAFE approval. SAFE may also impose a warning and/or fine based on the PRC Foreign Currency Administration Regulations. We cannot assure
you that we will be able to complete the necessary registration and filing procedures required by the PRC Foreign Currency Administration Regulations. In
addition, it is not clear whether SAFE may consider the making of payments in Renminbi which should have been made in foreign currency to be foreign
currency arbitrage, which may be deemed a violation and may subject a violator to warnings, penalties or other sanctions. Due to a general uncertainty over
the interpretation and implementation of the PRC Foreign Currency Administration Regulations as well as the broad enforcement discretion granted to SAFE,
we cannot assure you that we will not be subject to such warnings, penalties or other administrative penalties resulting from our intra-group transactions that
may be deemed as overseas loans.

         According to the New EIT Law, loan arrangements between related parties without interest are not considered arms-length transactions. Therefore,
the PRC taxation authorities could impose enterprise income and VAT on the payors for the deemed interest income that would have been derived from our
intra-group transactions. The deemed interest rate would be determined by reference to the lending rate over the relevant period published by the PBOC. We
cannot assure you that we will not be subject to fines, or legal or administrative sanctions as a result of non-compliance with the General Lending Code and
the Foreign Currency Administration Regulations. Further, we cannot assure you that the PRC taxation authorities will not impose enterprise income and
VAT taxes on the payors for any deemed interest income with respect to our intra-group transactions. Because the applicable PRC laws, rules and regulations
do not provide clear definitions for several key terms and because the relevant PRC regulatory authorities have significant discretion on the interpretation of
such matters, we cannot predict the likelihood that the risks described here will materialize.


                                                                              34
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 289 of 521


The PRC legal system embodies uncertainties, which could limit the legal protections available to you and us.

          In 1979, the PRC government began to promulgate a comprehensive system of laws and regulations governing economic matters in general. The
overall effect of such legislation has significantly enhanced the protections afforded to various forms of foreign investment in China. Our PRC operating
subsidiaries are subject to laws and regulations applicable to foreign-invested enterprises in China. In particular, they are subject to PRC laws, rules and
regulations governing foreign companies’ ownership and operation of Internet content distribution and advertising businesses as well as of the real estate and
microfinancing sectors. Such laws and regulations are subject to change, and their interpretation and enforcement involve uncertainties, which could limit the
legal protections available to us and our investors. In addition, we cannot predict the effect of future developments in the PRC legal system, including the
promulgation of new laws, changes to existing laws or the interpretation or enforcement of such laws, or the preemption of local regulations by PRC laws,
rules and regulations.

          Moreover, China has a civil law system based on written statutes, which, unlike common law systems, is a system in which decided judicial cases
have little precedential value. Furthermore, interpretation of statutes and regulations may be subject to government policies reflecting domestic political
changes. The relative inexperience of China’s judiciary in many cases creates additional uncertainty as to the outcome of litigation. In addition, enforcement
of existing laws or contracts based on existing laws may be uncertain and sporadic, and it may be difficult to obtain swift and equitable enforcement within
China. All such uncertainties could materially and adversely affect our business, financial condition and results of operations.

Government control of currency conversion may limit our ability to utilize our revenues effectively.

          Substantially all of our revenues and operating expenses are denominated in Renminbi. Under applicable PRC law, the Renminbi is freely
convertible to foreign currencies with respect to “current account” transactions, but not with respect to “capital account” transactions. Current account
transactions include ordinary course import or export transactions, payments for services rendered and payments of license fees, royalties, interest on loans
and dividends. Capital account transactions include cross-border investments and repayments of the principal of loans.

         Accordingly, our PRC subsidiaries currently may purchase foreign currencies for settlement of current account transactions, including payment of
dividends to us, without prior SAFE approval by complying with certain procedural requirements. However, we cannot assure you that the relevant PRC
governmental authorities will not limit or eliminate the ability of our PRC subsidiaries to purchase and retain foreign currencies in the future. Foreign
exchange transactions under the capital account are still subject to limitations and require approvals from or registration with relevant government authorities.
This could affect our PRC subsidiaries’ ability to obtain debt or equity financing from outside China, including by means of loans or capital contributions
from us.

         Since substantially all of our revenues are denominated in Renminbi, including fees and payments from our PRC consolidated controlled entities
pursuant to the Structure Contracts, existing and future restrictions on currency exchange may limit our ability to utilize revenues generated in Renminbi to
fund expenditures denominated in foreign currencies, including any dividends that our PRC subsidiaries may pay to us in the future.


                                                                               35
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 290 of 521


PRC regulations relating to the establishment of offshore special purpose companies by PRC residents may subject our PRC resident beneficial owners
or our PRC subsidiaries to liability or penalties, limit our ability to inject capital into our PRC subsidiaries, limit our PRC subsidiaries’ ability to increase
their registered capital or distribute profits to us, or may otherwise adversely affect us.

          SAFE promulgated the Circular on Relevant Issues Concerning Foreign Exchange Control on Domestic Residents’ Offshore Investment and
Financing and Roundtrip Investment through Special Purpose Vehicles (“SAFE Circular 37”) on July 4, 2014, which replaced the former circular commonly
known as Circular 75 promulgated by SAFE on October 21, 2005. SAFE Circular 37 requires PRC residents to register with local branches of SAFE in
connection with their direct establishment or indirect control of an offshore entity, for the purpose of overseas investment and financing, with such PRC
residents’ legally owned assets or equity interests in domestic enterprises or offshore assets or interests, referred to in SAFE Circular 37 as a “special purpose
vehicle.” Pursuant to SAFE Circular 37, “control” refers to the act through which a PRC resident obtains the right to carry out business operation of, to gain
proceeds from or to make decisions on a special purpose vehicle by means of, among others, shareholding entrustment arrangement. SAFE Circular 37
further requires amendment to the registration in the event of any significant changes with respect to the special purpose vehicle, such as increase or decrease
of capital contributed by PRC individuals, share transfer or exchange, merger, division or other material event. In the event that a PRC shareholder holding
interests in a special purpose vehicle fails to fulfill the required SAFE registration, the PRC subsidiaries of that special purpose vehicle may be prohibited
from making profit distributions to the offshore parent and from carrying out subsequent cross-border foreign exchange activities, and the special purpose
vehicle may be restricted in its ability to contribute additional capital into its PRC subsidiaries. Moreover, failure to comply with the various SAFE
registration requirements described above could result in liability under PRC law for evasion of foreign exchange controls. According to the Notice on
Further Simplifying and Improving Policies for the Foreign Exchange Administration of Direct Investment released on February 13, 2015 by SAFE, local
banks will examine and handle foreign exchange registration for overseas direct investment, including the initial foreign exchange registration and
amendment registration, under SAFE Circular 37 from June 1, 2015.

         We are aware that Mr. Vincent Tianquan Mo, controlling shareholder of Fang and a PRC resident, has not completed the registration as of the date of
this prospectus. We have notified all PRC residents or entities who directly or indirectly hold shares in our Cayman Islands holding company and who are
known to us as being PRC residents to complete the foreign exchange registrations. However, we may not be informed of the identities of all the PRC
residents or entities holding direct or indirect interest in our company, nor can we compel our beneficial owners to comply with SAFE registration
requirements. As a result, we cannot assure you that all of our shareholders or beneficial owners who are PRC residents or entities have complied with, and
will in the future make, obtain or update any applicable registrations or approvals required by, SAFE regulations. Failure by such shareholders or beneficial
owners to comply with SAFE regulations, or failure by us to amend the foreign exchange registrations of our PRC subsidiaries, could subject us to fines or
legal sanctions, restrict our overseas or cross-border investment activities, limit our PRC subsidiaries’ ability to make distributions or pay dividends to us or
affect our ownership structure, which could adversely affect our business and prospects.


                                                                               36
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 291 of 521


Regulations in China may make it more difficult for us to pursue growth through acquisitions.

          On August 8, 2006, six PRC regulatory agencies jointly promulgated the Regulations on Mergers and Acquisitions of Domestic Companies by
Foreign Investors (the “M&A Rules”), which became effective on September 8, 2006 and was amended on June 22, 2009. The M&A Rules and other
regulations and rules concerning mergers and acquisitions established additional procedures and requirements that could make merger and acquisition
activities by foreign investors more time-consuming and complex. For example, the M&A Rules require that MOFCOM be notified in advance of any
change-of-control transaction in which a foreign investor takes control of a PRC domestic enterprise or a foreign company with substantial PRC operations, if
certain thresholds under the Provisions on Thresholds for Prior Notification of Concentrations of Undertakings, issued by the State Council on August 3,
2008 and was amended on September 19, 2018, are triggered. According to the Notice regarding the Establishment of the Security Review System for
Mergers and Acquisitions of Domestic Enterprises by Foreign Investors issued by the General Office of the State Council in February 2011 and the
Implementing Rules Concerning Security Review on the Mergers and Acquisitions by Foreign Investors of Domestic Enterprises issued by MOFCOM in
August 2011, mergers and acquisitions by foreign investors involved in an industry related to national security are subject to strict review by MOFCOM.
These rules also prohibit any transactions attempting to bypass such security review, including by controlling entities through contractual arrangements. We
believe that our business is not in an industry related to national security. However, we cannot preclude the possibility that MOFCOM or other government
agencies may publish interpretations contrary to our understanding or broaden the scope of such security review in the future. Although we have No current
plans to make any acquisitions, we may elect to grow our business in the future in part by directly acquiring complementary businesses in China. Complying
with the requirements of these regulations to complete such transactions could be time-consuming, and any required approval processes, including obtaining
any required MOFCOM approvals, may delay or inhibit our ability to complete such transactions.

We may be subject to fines and legal or administrative sanctions if we or our PRC citizen employees fail to comply with PRC regulations with respect to
the registration of such employees’ share options and restricted share units.

          In February 2012, SAFE promulgated the Notices on Issues concerning the Foreign Exchange Administration for Domestic Individuals
Participating in Stock Incentive Plan of Overseas Publicly-Listed Company (the “Stock Option Rule”). Under the Stock Option Rule, a Chinese entity’s
directors, supervisors, senior management officers, other staff, or individuals who have an employment or labor relationship with such Chinese entity and
who are granted stock options by an overseas publicly listed company are required, through a PRC agent or PRC subsidiary of such overseas publicly listed
company, to register with SAFE and complete certain other procedures. Our local employees who have been granted stock options are subject to these
regulations. We have designated our relevant PRC subsidiaries to handle the registration and other procedures required by the Stock Option Rule. If we or
our PRC option holders fail to comply with these rules, we and our PRC option holders may be subject to fines and other legal or administrative sanctions.
See “Item 4.B. Information on the Company—Business Overview—Regulation—Regulations relating to Employee Share Options” of this annual report.


                                                                             37
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 292 of 521


We face uncertainties with respect to indirect transfers of equity interests in PRC resident enterprises by their non-PRC holding companies. Enhanced
scrutiny over acquisition transactions by the PRC tax authorities may have a negative impact on potential acquisitions we may pursue in the future.

           On February 3, 2015, the SAT issued the Public Notice Regarding Certain Corporate Income Tax Matters on Indirect Transfer of Properties by Non-
Tax Resident Enterprises (“Public Notice 7”). According to Public Notice 7, where a non-resident enterprise investor transfers taxable assets through the
offshore transfer of a foreign intermediate holding company, the non-resident enterprise investor, being the transfer, may be subject to PRC enterprise income
tax, if the indirect transfer is considered to be an abusive use of company structure without reasonable commercial purposes. As a result, gains derived from
such indirect transfer may be subject to PRC withholding tax at the rate of up to 10.0%. In addition, Public Notice 7 provides clearer criteria than Circular
698 on how to assess reasonable commercial purposes and has introduced safe harbors for internal group restructurings and the purchase and sale of equity
through a public securities market. Public Notice 7 also brings challenges to both the foreign transferor and transferee (or other person who is obligated to
pay for the transfer) of the taxable assets. Where a non-resident enterprise conducts an “indirect transfer” by transferring the taxable assets indirectly by
disposing of the equity interests of an overseas holding company, the non-resident enterprise being the transferor, or the transferee, or the PRC entity which
directly owned the taxable assets may report to the relevant tax authority such indirect transfer. Using a “substance over form” principle, the PRC tax
authority may re-characterize such indirect transfer as a direct transfer of the equity interests in the PRC tax resident enterprise and other properties in China.
As a result, gains derived from such indirect transfer may be subject to PRC enterprise income tax, and the transferee or other person who is obligated to pay
for the transfer is obligated to withhold the applicable taxes, currently at a rate of up to 10.0% for the transfer of equity interests in a PRC resident enterprise.
Both the transferor and the transferee may be subject to penalties under PRC tax laws if the transferee fails to withhold the taxes and the transferor fails to pay
the taxes.

         Pursuant to the Notice on Issues Relevant to Withholding of Non-PRC Resident Enterprises Income Tax at Source (“SAT Circular 37”) issued by
the SAT, which became effective as of December January 1, 2017, transferees are subject to filing obligations and withholding obligations. Both the
transferor and the transferee may be subject to penalties under PRC tax laws if the transferee fails to withhold the taxes and the transferor fails to pay the
taxes.

          We face uncertainties with respect to the reporting and consequences of private equity financing transactions, share exchange or other transactions
involving the transfer of shares in our company by investors that are non-PRC resident enterprises, or sale or purchase of shares in other non-PRC resident
companies or other taxable assets by us. Our company and other non-resident enterprises in our group may be subject to filing obligations or being taxed if
our company and other non-resident enterprises in our group are transferors in such transactions, and may be subject to filling obligations and withholding
obligations if our company and other non-resident enterprises in our group are transferees in such transactions, under SAT Circular 37 and Public Notice 7.
For the transfer of shares in our company by investors that are non-PRC resident enterprises, our PRC subsidiaries may be subject to filing obligations and
withholding obligations under SAT Circular 37 and Public Notice 7. As a result, we may be required to expend valuable resources to comply with SAT
Circular 37 and Public Notice 7 or to request the relevant transferors from whom we purchase taxable assets to comply with these circulars, or to establish
that our company and other non-resident enterprises in our group should not be taxed under these circulars. The PRC tax authorities have the discretion under
SAT Circular 37 and Public Notice 7 to make adjustments to the taxable capital gains based on the difference between the fair value of the taxable assets
transferred and the cost of investment. If the PRC tax authorities make adjustments to the taxable income of the transactions under SAT Circular37 and
Public Notice 7, our income tax costs associated with such transactions will be increased, which may have an adverse effect on our financial condition and
results of operations. We have made acquisitions in the past and may conduct additional acquisitions in the future. We cannot assure you that the PRC tax
authorities will not, at their discretion, adjust any capital gains and impose tax return filing obligations on us or require us to provide assistance to them for
the investigation of any transactions we were involved in. Heightened scrutiny over acquisition transactions by the PRC tax authorities may have a negative
impact on potential acquisitions we may pursue in the future.


                                                                                 38
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 293 of 521


Our independent registered public accounting firm is located in China, a jurisdiction where PCAOB is currently unable to conduct inspections without
the approval of the PRC authorities, and as such, investors may be deprived of the benefits of such inspection.

          Our independent registered public accounting firm, KPMG Huazhen LLP, which issues the audit reports included in our annual reports filed with the
SEC, as an auditor of companies that are traded publicly in the United States and a firm registered with the Public Company Accounting Oversight Board
(United States), or PCAOB, is required by the laws of the United States to undergo regular inspections by PCAOB to assess its compliance with the laws of
the United States and professional standards. Our auditor is located in China, a jurisdiction where PCAOB is currently unable to conduct inspections without
the approval of the PRC authorities, our auditor is not currently inspected by the PCAOB. On December 7, 2018, the SEC and the PCAOB issued a joint
statement highlighting continued challenges faced by the U.S. regulators in their oversight of financial statement audits of U.S.-listed companies with
significant operations in China. The joint statement reflects a heightened interest in an issue that has vexed U.S. regulators in recent years. However, it
remains unclear what further actions the SEC and the PCAOB will take to address this issue.

         Inspections of other firms that PCAOB has conducted outside of China have identified deficiencies in those firms’ audit procedures and quality
control procedures, which may be addressed as part of the inspection process to improve future audit quality. The inability of PCAOB to conduct inspections
of independent registered public accounting firms operating in China makes it more difficult to evaluate the effectiveness of our auditor’s audit procedures or
quality control procedures. As a result, investors may be deprived of the benefits of PCAOB inspections.

         The inability of the PCAOB to conduct inspections of auditors in China makes it more difficult toevaluate the effectiveness of our auditor’s audit
procedures or quality control procedures as compared to auditors outside of China that are subject to PCAOB inspections. Investors may lose confidence in
our reported financial information and procedures and the quality of our financial statements.

If additional remedial measures are imposed on the Chinese affiliates of the “big four” accounting firms, including our independent registered public
accounting firm, in administrative proceedings brought by the SEC alleging the firms’ failure to meet specific criteria set by the SEC, with respect to
requests for the production of documents, we could be unable to timely file future financial statements in compliance with the requirements of the
Exchange Act.

          Beginning in 2011, the Chinese affiliates of the “big four” accounting firms (including our independent registered public accounting firm) were
affected by a conflict between the U.S. and Chinese law. Specifically, for certain U.S.-listed companies operating and audited in China, the SEC and the
PCAOB sought to obtain access to the audit work papers and related documents of the Chinese affiliates of the “big four” accounting firms. The accounting
firms were, however, advised and directed that, under Chinese law, they could not respond directly to the requests of the SEC and the PCAOB and that such
requests, and similar requests by foreign regulators for access to such papers in China, had to be channeled through the CSRC.

          In late 2012, this impasse led the SEC to commence administrative proceedings under Rule 102(e) of its Rules of Practice and also under the
Sarbanes-Oxley Act of 2002 against the “big four” accounting firms (including our independent registered public accounting firm). A first instance trial of
these proceedings in July 2013 in the SEC’s internal administrative court resulted in an adverse judgment against the firms. The administrative law judge
proposed penalties on the firms, including a temporary suspension of their right to practice before the SEC. Implementation of the latter penalty was
postponed pending review by the SEC Commissioners. On February 6, 2015, before a review by the Commissioner had taken place, the firms reached a
settlement with the SEC. Under the settlement, the SEC accepts that future requests by the SEC for the production of documents will normally be made to the
CSRC. The firms will receive matching Section 106 requests, and are required to abide by a detailed set of procedures with respect to such requests, which in
substance require them to facilitate production via the CSRC. If the firms fail to follow these procedures and meet certain other specified criteria, the SEC
retains the authority to impose a variety of additional remedial measures, including, as appropriate, an automatic six-month bar on a firm’s ability to perform
certain audit work, commencement of new proceedings against a firm or, in extreme cases, the resumption of the current administrative proceeding against all
four firms.


                                                                              39
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 294 of 521


          In the event that the SEC restarts administrative proceedings, depending upon the final outcome, listed companies in the U.S. with major PRC
operations may find it difficult or impossible to retain auditors in respect of their operations in China, which could result in their financial statements being
determined to not be in compliance with the requirements of the Exchange Act, including possible delisting. Moreover, any negative news about any such
future proceedings against the firms may cause investor uncertainty regarding China-based, U.S.-listed companies, including our company, and the market
price of their shares may be adversely affected.

          If our independent registered public accounting firm was denied, even temporarily, the ability to practice before the SEC and we were unable to
timely find another registered public accounting firm to audit and issue an opinion on our financial statements, our financial statements could be determined
not to be in compliance with the requirements of the Exchange Act. Such a determination could ultimately lead to the delisting of our shares from the New
York Stock Exchange or deregistration from the SEC, or both, which would substantially reduce or effectively terminate the trading of our shares in the
United States.

Fluctuations in the exchange rates of the Renminbi could materially and adversely affect the value of our shares, ADSs or notes and result in foreign
currency exchange losses.

          Substantially all of our revenues, costs and expenses, are denominated in Renminbi, and the functional currency of our principal operating
subsidiaries and consolidated controlled entities is the Renminbi. On the other hand, a portion of our expenditures are denominated in foreign currencies,
primarily the U.S. dollar, and we use the U.S. dollar as our reporting currency. The ADSs and our convertible senior notes are also denominated in U.S.
dollars. As a result, the value of your investment in our ADSs or notes will be affected by fluctuations in exchange rates, particularly appreciation or
depreciation in the value of the Renminbi relative to the U.S. dollar and other foreign currencies, without giving effect to any underlying change in our
business or results of operations.

          The exchange rates between the Renminbi and the U.S. dollar and other foreign currencies are affected by, among other things, changes in China’s
political and economic conditions. In July 2005, the PRC government discontinued pegging the Renminbi to the U.S. dollar. However, the PBOC regularly
intervenes in the foreign exchange market to prevent significant short-term fluctuations in the exchange rate. Between July 2008 and June 2010, the exchange
rate between the Renminbi and the U.S. dollar had been stable and traded within a narrow range. However, the Renminbi fluctuated significantly during that
period against other freely traded currencies, in tandem with the U.S. dollar. Since June 2010, the Renminbi had started to slowly appreciate against the U.S.
dollar, though there have been periods when the U.S. dollar has appreciated against the Renminbi. On August 11, 2015, the PBOC allowed the Renminbi to
depreciate by approximately 2% against the U.S. dollar. Since October 1, 2016, the Renminbi has joined the International Monetary Fund (IMF)’s basket of
currencies that make up the Special Drawing Right (SDR), along with the U.S. dollar, the Euro, the Japanese yen and the British pound. In the fourth quarter
of 2016, the Renminbi has depreciated significantly in the backdrop of a surging U.S. dollar and persistent capital outflows of China. It is therefore difficult
to predict how long such depreciation of Renminbi against the U.S. dollar may last and when and how the relationship between the Renminbi and the U.S.
dollar may change again. Under China’s current exchange rate regime, the Renminbi may appreciate or depreciate significantly in value against the U.S.
dollar in the medium to long term. Moreover, it is possible that in the future the PRC authorities may lift restrictions on fluctuations in the Renminbi exchange
rate and lessen intervention in the foreign exchange market.


                                                                                40
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 295 of 521


          There remains significant international pressure on the PRC government to adopt a flexible currency policy. Any significant appreciation or
depreciation of the Renminbi may materially and adversely affect our revenues, earnings and financial position, and the value of, and any dividends payable
on, our ADSs in U.S. dollars. For example, to the extent that we need to convert U.S. dollars we receive from offshore financing transactions into Renminbi
to pay our operating expenses, appreciation of the Renminbi against the U.S. dollar would have an adverse effect on the Renminbi amount we would receive
from the conversion. Conversely, a significant depreciation of the Renminbi against the U.S. dollar may significantly reduce the U.S. dollar equivalent of our
earnings, which in turn could adversely affect the price of our ADSs. Fluctuations in the exchange rate will also affect the relative value of any dividend we
declare and distribute that will be exchanged into U.S. dollars and earnings from and the value of any U.S. dollar-denominated investments we make in the
future. To the extent that we need to convert future financing proceeds into Renminbi for our operations, any appreciation of the Renminbi against the
relevant foreign currencies would materially reduce the Renminbi amounts we would receive from the conversion. On the other hand, if we decide to convert
our Renminbi into U.S. dollars for the purpose of making payments of dividends on our shares or for other business purposes when the U.S. dollar appreciates
against the Renminbi, the amounts of U.S. dollars we would receive from such conversion would be reduced. In addition, any depreciation of our U.S. dollar-
denominated monetary assets could result in a charge to our income statement and a reduction in the value of our assets.

          In addition, very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations. To date, we have not
entered into any hedging transactions to reduce our exposure to foreign currency exchange risk. While we may decide to enter into hedging transactions in the
future, the availability and effectiveness of these hedging transactions may be limited and we may not be able to successfully hedge our exposure at all. In
addition, our currency exchange losses may be magnified by PRC exchange control regulations that restrict our ability to convert Renminbi into foreign
currency.

You may experience difficulties in effecting service of legal process, enforcing foreign judgments or bringing original actions in China based on United
States or other foreign laws against us or our management.

          We are a company incorporated under the laws of the Cayman Islands. We conduct our operations in China and substantially all of our assets are
located in China. In addition, certain of our directors and executive officers reside in China, and most of the assets of these persons are located within China.
As a result, it may not be possible to effect service of process within the United States or elsewhere outside China upon these directors and executive officers,
including with respect to matters arising under U.S. federal securities laws or applicable state securities laws. Our PRC legal counsel has advised us that the
recognition and enforcement of foreign judgments are provided for under the PRC Civil Procedure Law. PRC courts may recognize and enforce foreign
judgments in accordance with the requirements of the PRC Civil Procedure Law based either on treaties between China and the country where the judgment
is made or on reciprocity between jurisdictions. Currently, there are No treaties between the United States and China for the recognition or enforcement of
U.S. court judgments in China. As a result, recognition and enforcement in China of judgments of a court in the United States or any other jurisdiction in
relation to any matter not subject to a binding arbitration agreement may be difficult. Pursuant to the PRC Civil Procedure Law, any matter, including matters
arising under U.S. federal securities laws, in relation to assets or personal relationships may be brought as an original action in China, only if the institution of
such action satisfies the conditions specified in the PRC Civil Procedure Law. As a result of the conditions set forth in the PRC Civil Procedure Law and the
discretion of the PRC courts to determine whether the conditions are satisfied and whether to accept the action for adjudication, there remains uncertainty as
to whether an investor will be able to bring an original action in a PRC court based on U.S. federal securities laws. In addition, in the event that foreign
judgments contravene the basic principles of laws of China, endanger PRC state sovereignty or security, or are in conflict with the public interest of China,
PRC courts will not recognize and enforce such foreign judgments.


                                                                                 41
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 296 of 521


Risks related to our ADSs, ordinary shares and notes

The market price movement of our ADSs and notes may be volatile.

       The market prices of our ADSs and/or notes may be volatile and subject to wide fluctuations. Among the factors that could affect the prices of our
ADSs and/or notes are risk factors described in this section and other factors, including:

         ·    announcements of competitive developments;

         ·    regulatory developments in our target markets in China which affect us, our users, our customers or our competitors;

         ·    actual or anticipated fluctuations in our quarterly results of operations;

         ·    market acceptance of our existing and new services and our expansion from a media platform to media, transaction and financial platforms;

         ·    failure of our quarterly financial and results of operations to meet market expectations or failure to meet our previously announced guidance;

         ·    changes in financial estimates by securities research analysts;

         ·    changes in the economic performance or market valuations of other online or offline real estate and home-related services companies;

         ·    additions or departures of our executive officers and other key personnel;

         ·    announcements regarding intellectual property litigation (or potential litigation) involving us or any of our directors and officers;

         ·    negative publicity and short seller reports that make allegations against us or our affiliates, even if unfounded;

         ·    fluctuations in the exchange rates between the U.S. dollar and the Renminbi;

         ·    fluctuations in short or long-term interest rates; and

         ·    sales or perceived sales of additional ordinary shares, ADSs or notes, including under the registration statement we have on file with the SEC to
              enable certain of our affiliates to sell their shares.

          In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are not related to the operating
performance of particular industries or companies. For example, the capital and credit markets have experienced significant volatility and disruption in recent
years. In September 2008, such volatility and disruption reached extreme levels and developed into a global crisis. As a result, stock prices of a broad range
of companies worldwide, whether or not they were related to financial services, declined significantly. Future market fluctuations may also have a material
adverse effect on the market prices of our ADSs and/or notes.


                                                                                 42
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 297 of 521


We may need additional capital, and the sale of additional ADSs, convertible notes or other equity securities could result in additional dilution to our
shareholders, while the incurrence of debt may impose restrictions on our operations.

          We believe that our current cash and cash equivalents and anticipated cash flow from operations will be sufficient to meet our anticipated cash needs
for the foreseeable future. We may, however, require additional cash resources due to changed business conditions or other future developments, including
any investments or acquisitions we may decide to pursue and the expansion of our financial services. If these resources are insufficient to satisfy our cash
requirements, we may seek to sell equity or debt securities or obtain a credit facility. The sale of equity securities would result in dilution to our shareholders.
The incurrence of indebtedness would result in increased debt service obligations and could require us to agree to operating and financing covenants that
would restrict our operations.

As a foreign private issuer, we are permitted to, and we rely on exemptions from certain corporate governance standards of The New York Stock
Exchange applicable to U.S. issuers, including the requirement that a majority of an issuer’s directors consist of independent directors. This may afford
less protection to holders of our ordinary shares, ADSs and notes.

          We are a “foreign private issuer” under the securities laws of the United States and the rules of The New York Stock Exchange. Under the securities
laws of the United States, “foreign private issuers” are subject to different disclosure requirements than U.S. domiciled registrants, as well as different
financial reporting requirements. Under the rules of The New York Stock Exchange, a “foreign private issuer” is subject to less stringent corporate
governance requirements. Subject to certain exceptions, the rules of The New York Stock Exchange permit a “foreign private issuer” to follow its home
country practice in lieu of the listing requirements of The New York Stock Exchange. The corporate governance practice in our home country, the Cayman
Islands, does not require a majority of our board to consist of independent directors or that we have annual meetings to elect directors. We currently rely on
the exemptions provided by The New York Stock Exchange to a foreign private issuer and have an audit committee comprised of independent directors, a
compensation committee with one non-independent director and a nominating and corporate governance committee with one non-independent director. As a
result, you may not have the same protections afforded to stockholders of companies that are subject to all of the corporate governance requirements of The
New York Stock Exchange.

As a foreign private issuer, we are exempt from certain disclosure requirements under the Exchange Act, which may afford less protection to our
shareholders than they would enjoy if we were a U.S. company.

         As a foreign private issuer, we are exempt from, among other things, the rules prescribing the furnishing and content of proxy statements under the
Exchange Act. In addition, our executive officers, directors and principal shareholders are exempt from the reporting and short-swing profit and recovery
provisions contained in Section 16 of the Exchange Act. We are also not required under the Exchange Act to file periodic reports and financial statements
with the SEC as frequently or as promptly as U.S. companies whose securities are registered under the Exchange Act. As a result, our shareholders may be
afforded less protection than they would under the Exchange Act rules applicable to U.S. companies.


                                                                                43
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 298 of 521


Since shareholder rights under Cayman Islands law differ from those under U.S. law, you may have difficulty protecting your shareholder rights.

          Our corporate affairs are governed by our fifth amended and restated memorandum and articles of association, the Companies Law of the Cayman
Islands (the “Cayman Companies Law”) and the common law of the Cayman Islands. The rights of shareholders to take action against our directors, actions
by minority shareholders and the fiduciary responsibilities of our directors to us and to our shareholders under Cayman Islands law are to a large extent
governed by the common law of the Cayman Islands. The common law of the Cayman Islands is derived in part from comparatively limited judicial
precedent in the Cayman Islands as well as from English common law, which has persuasive, but not binding, authority on a court in the Cayman Islands.

          The rights of our shareholders and the fiduciary responsibilities of our directors under Cayman Islands law are not as clearly established as they are
under statutes or judicial precedent in some jurisdictions in the United States. In particular, the Cayman Islands has a less developed body of securities laws
as compared to the United States, and some states, such as Delaware, have more fully developed and judicially interpreted bodies of corporate law. In
addition, shareholders of Cayman Islands companies may not have standing to initiate a shareholder derivative action in a federal court of the United States.

        As a result, public shareholders of Cayman Islands companies may have more difficulty in protecting their interests in connection with actions taken
by management, members of the board of directors or controlling shareholders than they would as public shareholders of a U.S. company.

The voting rights of holders of ADSs are limited by the terms of the deposit agreement.

          A holder of our ADSs may only exercise the voting rights with respect to the underlying ordinary shares in accordance with the provisions of the
deposit agreement. Upon receipt of voting instructions of a holder of ADSs in the manner set forth in the deposit agreement and the restricted deposit
agreement pursuant to which ADSs are issuable upon conversion of the notes, the depositary will endeavor to vote the underlying ordinary shares in
accordance with these instructions. Under our amended and restated articles of association and Cayman Islands law, the minimum notice period required for
convening a general meeting is 10 days. When a general meeting is convened, you may not receive sufficient notice to permit you to withdraw your ordinary
shares and allow you to cast your vote as a direct shareholder with respect to any specific matter. In addition, the depositary and its agents may not be able to
send voting instructions to you or carry out your voting instructions in a timely manner. We will make all reasonable efforts to cause the depositary to extend
voting rights to you in a timely manner, but we cannot assure you that you will receive the voting materials in time to ensure that you can instruct the
depositary to vote your shares. Furthermore, the depositary and its agents will not be responsible for any failure to carry out any instructions to vote, for the
manner in which any vote is cast or for the effect of any such vote. As a result, you may not be able to exercise your right to vote and you may lack recourse
if the ordinary shares underlying your ADSs are not voted as you requested.

You may not be able to participate in rights offerings and may experience dilution of your holdings.

          We may, from time to time, distribute rights to our shareholders, including rights to acquire securities. We cannot offer or sell securities in the
United States unless we register those securities under the Securities Act or unless an exemption from the registration requirements of the Securities Act is
available. Under the deposit agreement, the depositary will not distribute rights to holders of ADSs unless the distribution and sale of rights and the securities
to which these rights relate are either exempt from registration under the Securities Act with respect to all holders of ADSs, or are registered under the
Securities Act. The depositary may, but is not required to, attempt to sell such undistributed rights to third parties in this situation. We can give No assurances
that we will be able to establish an exemption from registration under the Securities Act, and we are under No obligation to file a registration statement with
respect to these rights or underlying securities or to endeavor to have a registration statement declared effective. Accordingly, holders of ADSs may be
unable to participate in any rights offerings and may experience dilution of their holdings as a result.


                                                                                44
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 299 of 521


        If the depositary is unable to sell rights that are not exercised or not distributed or if the sale is not lawful or reasonably
practicable, it will allow the rights to lapse, in which case you will receive No value for these rights.
You may not receive distributions on ordinary shares or any value for them if it is illegal or impractical to make them available to you.

          The depositary for our ADSs has agreed to pay to you the cash dividends or other distributions it or its custodian receives on ordinary shares or other
deposited securities after deducting its fees and expenses. You will receive these distributions in proportion to the number of ordinary shares your ADSs
represent. For example, as of the date of this annual report, five ADSs represent one Class A ordinary share. However, the depositary is not required to make
such distributions if it decides that it is unlawful or impractical to make a distribution available to any holder of ADSs. For example, it would be unlawful to
make a distribution to holders of ADSs if it consisted of securities that required registration under the Securities Act, but were not properly registered or
distributed pursuant to an applicable exemption from registration. It could also be impracticable to make a distribution if doing so would entail fees and
expenses that would exceed the value of the distribution or the distribution consisted of property that could not be transported or transferred. We have not
undertaken any obligation to register under U.S. securities laws any ADSs, ordinary shares, rights or other securities that may be distributed to our
shareholders. We also have not undertaken any obligation to take any other action to permit the distribution of ADSs, ordinary shares, rights or anything else
to holders of ADSs. This means that you may not receive any distribution we make on our ordinary shares or any value for it if it is illegal or impractical for
us to make such distribution available to you, such as if an exemption from registration under the U.S. securities laws is not available. These restrictions may
decrease the value of your ADSs.

We may be required to withhold PRC income tax on any dividend we pay you, and any gain you realize on the transfer of our ordinary shares and/or
ADSs may also be subject to PRC withholding tax.

          Pursuant to the New EIT Law, we and our offshore subsidiaries may be treated as a PRC resident enterprise for PRC tax purposes. See “—Risks
related to doing business in China—We may be treated as a resident enterprise for PRC tax purposes under the New EIT Law and therefore be subject to PRC
taxation on our worldwide income.” If we and our offshore subsidiaries are so treated by the PRC tax authorities, we would be obligated to withhold a 10.0%
PRC withholding tax for non-resident enterprises or a 20.0% PRC withholding tax for non-resident individuals, or a withholding tax at a reduced rate as
provided under the applicable double tax treaty between China and the governments of other jurisdictions on any dividend we pay to you, subject to
completion of the record-filing procedures and approval from the relevant tax authorities, pursuant to a Circular No. 124 issued by SAT in August 2009
(“Circular 124”).

         On November 1, 2015, Circular 124 was repealed by the Administrative Measures for Tax Convention Treatment for Non-resident Taxpayers issued
by SAT (“Circular 60”). Circular 60 provides that non-resident taxpayers are not required to obtain pre-approval from the relevant tax authority in order to
enjoy the reduced withholding tax rate. Instead, they may, upon self-assessment that the prescribed criteria are met, submit the relevant statements and
materials directly to the competent tax authorities for the tax return filing, which will be subject to post-filing examinations by the relevant tax authorities.

         In addition, any gain realized by any investors who are non-resident enterprises or non-resident individuals of China from the transfer of our
ordinary shares, ADSs and/or notes could be regarded as being derived from sources within China and be subject to a 10.0% or 20.0% PRC withholding tax,
respectively. Such PRC withholding tax would reduce your investment return on our ordinary shares, ADSs and/or notes and may also materially and
adversely affect the prices of our ADSs and/or notes.


                                                                               45
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 300 of 521


Our dual-class ordinary share structure with different voting rights could discourage others from pursuing any change of control transactions that
holders of our Class A ordinary shares and ADSs may view as beneficial.

         Our ordinary shares are divided into Class A ordinary shares and Class B ordinary shares. Holders of Class A ordinary shares are entitled to one vote
per share, while holders of Class B ordinary shares are entitled to 10 votes per share. Five ADSs represent one Class A ordinary share and the number of
votes to which each ADS would be entitled to is the number of Class A ordinary shares it represents. A number of our shareholders, including primarily
Media Partner and Next Decade, whose shares are held in irrevocable discretionary trusts established by Mr. Mo, hold Class B ordinary shares. We intend to
maintain the dual-class ordinary share structure. Each Class B ordinary share is convertible into one Class A ordinary share at any time by its holder and
Class A ordinary shares are not convertible into Class B ordinary shares under any circumstances. Upon any transfer of Class B ordinary shares by a Class B
ordinary shareholder to any person or entity which is not a majority-owned and majority-controlled subsidiary of certain of our shareholders as set forth in
our amended and restated articles of association, such Class B ordinary shares will be automatically and immediately converted into the equal number of
Class A ordinary shares.

          Due to the disparate voting powers attached to these classes of shares, our shareholders holding Class B ordinary shares have significant voting
power over matters requiring shareholder approval, including election of directors and significant corporate transactions, such as a merger or sale of our
company or our assets. This concentrated control could discourage others from pursuing any potential merger, takeover or other change-of-control
transactions that holders of Class A ordinary shares and ADSs may view as beneficial.

Our articles of association contain anti-takeover provisions that could adversely affect the rights of holders of our ordinary shares and ADSs

          We have included certain provisions in our current articles of association that would limit the ability of others to acquire control of our company.
These provisions could deprive our shareholders of the opportunity to sell their ordinary shares at a premium over the prevailing market price by discouraging
third parties from seeking to obtain control of our company in a tender offer or similar transactions. These provisions include the following:

         ·   A dual-class ordinary share structure; and

         ·   Our board of directors, without further action by our shareholders, may issue preferred shares with special voting rights compared to our
             ordinary shares.

Servicing our debt requires a significant amount of cash, and we may not have sufficient cash flow from our business to pay our substantial debt.

          Our ability to make scheduled payments of the principal of, to pay interest on or to refinance our indebtedness, including the notes, depends on our
future performance, which is subject to economic, financial, competitive and other factors beyond our control. Our business may not continue to generate
cash flow from operations in the future sufficient to service our debt and make necessary capital expenditures. If we are unable to generate such cash flow, we
may be required to adopt one or more alternatives, such as selling assets, restructuring debt or obtaining additional equity capital on terms that may be
onerous or highly dilutive. Our ability to refinance our indebtedness will depend on the capital markets and our financial condition at such time. We may not
be able to engage in any of these activities or engage in these activities on desirable terms, which could result in a default on our debt obligations.


                                                                              46
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 301 of 521


We may incur more debt or take other actions which would intensify the risks discussed above.

          We and our subsidiaries and consolidated controlled entities may incur substantial additional debt in the future, some of which may be secured
debt. We will not be restricted under the terms of the indenture governing the notes from incurring additional debt, securing existing or future debt,
recapitalizing our debt or taking a number of other actions that are not limited by the terms of the indenture governing the notes that could have the effect of
diminishing our ability to make payments on the notes when due.

We may not have the ability to raise the funds necessary to repurchase the 2022 Notes upon a fundamental change (as defined in the relevant note
documents), and our future debt may contain limitations on our ability to repurchase the notes.

          Holders of certain of our outstanding notes will have the right to require us to repurchase their notes upon the occurrence of a fundamental change
(as defined in the relevant note documents) at a repurchase price equal to 100.0% of the principal amount of the notes to be repurchased, plus accrued and
unpaid interest under certain circumstances. However, we may not have enough available cash or be able to obtain financing at the time we are required to
make repurchases of notes surrendered therefor. In addition, our ability to repurchase the notes may be limited by law, by regulatory authority or by
agreements governing our future indebtedness. Our failure to repurchase notes at a time when the repurchase is required by the relevant note documents
would constitute a default under such documents. A default under the relevant note documents or the fundamental change itself could also lead to a default
under agreements governing any future indebtedness. If the repayment of any future indebtedness were to be accelerated after any applicable notice or grace
periods, we may not have sufficient funds to repay the indebtedness and repurchase the notes.

The future sale of substantial amounts of ADSs and/or convertible notes could lower the market price for the ADSs and/or our outstanding notes, as the
case may be.

          Sales of substantial amounts of ADSs and/or notes that may be converted or exchanged into ADSs or ordinary shares in the public market, or the
perception that these sales could occur, could adversely affect the market price of our ADSs, could materially impair our ability to raise capital through
equity offerings in the future and could adversely impact the trading price of the ADSs and/or the notes. The ADSs outstanding not held by our affiliates are
freely tradable without restriction or further registration under the Securities Act, and shares held by our affiliates may also be sold in the public market in the
future subject to the restrictions in Rule 144 under the Securities Act. We may also issue additional options in the future which may be exercised for
additional ordinary shares and additional restricted shares and restricted share units. We cannot predict what effect, if any, market sales of securities held by
our significant shareholders or any other shareholder or the availability of these securities for future sale will have on the market price of the ADSs or the
trading price of the notes.


                                                                                47
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 302 of 521


We may become a passive foreign investment company (“PFIC”), which could result in adverse U.S. tax consequences to U.S. investors.

          A non-U.S. corporation is deemed a PFIC for any taxable year if either (1) at least 75% of its gross income for such year is passive income, or (2) at
least 50% of the value of its assets (based on an average of the quarterly values of the assets) during such year is attributable to assets that produce passive
income or are held for the production of passive income. We operate an active real estate Internet portal in China. Based on the market price of our ADSs, the
value of our assets, and the composition of our income and assets, we do not believe we were a PFIC for the taxable year ended December 31, 2018. The
determination of whether a non-U.S. corporation is a PFIC is made on an annual basis after the close of each tax year. There can be No assurance that we will
not be a PFIC for our current taxable year or any future tax year. One consequential factor affecting the outcome of annual PFIC determination in current and
future tax years will be our market capitalization. Because items of working capital are generally treated as passive assets for PFIC purposes, accumulating
cash, cash equivalents and other assets such as short-term and long-term investments that are readily convertible into cash increases the risk that we will be
classified as a PFIC for U.S. federal income tax purposes. A determination that we are a PFIC could result in adverse U.S. tax consequences to you if you are
a U.S. taxpayer and own our ADSs or ordinary shares, in the form of increased tax liabilities and burdensome reporting requirements. For example, if we
were a PFIC, you would generally be taxed at the higher ordinary income rates, rather than the lower capital gain rates, if you dispose of ADSs or ordinary
shares at a gain in a later year, even if we are not a PFIC in that year. In addition, a portion of the tax imposed on your gain would be increased by an interest
charge. Certain elections may be available to certain of our holders, however, that would mitigate these adverse tax consequences to varying degrees. Also, if
we were classified as a PFIC in any taxable year, you would not be able to benefit from any preferential tax rate (if any) with respect to any dividend
distribution that you may receive from us in that year or in the following year. Since our business and assets may evolve over time in ways that are different
from what we currently anticipate, we cannot assure you that we will not be a PFIC for our current taxable year or any future taxable year. For more
information on the tax consequences to you if we were treated as a PFIC, see “Item 10.E. Additional Information—Taxation—U.S. federal income taxation”
of this annual report.

ITEM 4. INFORMATION ON THE COMPANY

A. History and Development of the Company

         We were incorporated on June 18, 1999 as Fly High Holdings Limited, under the laws of the British Virgin Islands, and on July 14, 1999, we
changed our name to SouFun.com Limited. On June 17, 2004, we changed our corporate domicile to the Cayman Islands, becoming a Cayman Islands
exempted company with limited liability. On June 22, 2004, we changed our name to SouFun Holdings Limited. On September 23, 2016, we changed our
name to Fang Holdings Limited. Since our inception, we have conducted our operations in China primarily through our PRC subsidiaries and consolidated
controlled entities.

          On September 17, 2010, we completed our initial public offering and listing of 2,933,238 ADSs, each representing four Class A ordinary shares, on
the New York Stock Exchange, which are traded under the symbol of “SFUN.” Concurrently with our initial public offering, our majority shareholder,
Telstra International Holdings Ltd. (“Telstra International”), an indirect, wholly owned subsidiary of Telstra Corporation Limited, a Fortune Global 500
company, sold to General Atlantic Mauritius Limited (“General Atlantic”), Hunt 7-A Guernsey L.P. Inc. (“Hunt 7-A”), Hunt 7-B Guernsey L.P. Inc. (“Hunt
7-B”), Hunt 6-A Guernsey L.P. Inc. (“Hunt 6-A,” together with Hunt 7-A and Hunt 7-B, “Apax”), Next Decade and Digital Link Investments Limited
(“Digital Link”), all of its remaining shares in our company in a private sale at the initial public offering price.

         On February 18, 2011, we changed our ADS share ratio from one ADS representing four Class A ordinary shares to one ADS representing one
Class A ordinary share.

         On April 7, 2014, we changed our ADS share ratio from one ADS representing one Class A ordinary share to five ADSs representing one Class A
ordinary share.


                                                                               48
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 303 of 521


          On July 19, 2018, Fang we entered into definitive agreements to acquire a 10% equity interest in Wanli from its controlling shareholder for a cash
consideration of RMB500 million, of which RMB200 million will compensate the seller in connection with the Business Disposal (defined below). In
connection with the acquisition, the seller agrees agreed (1) to enter into an irrevocable voting proxy agreement with a term of three years to adhere to our
action in Wanli’s future meetings of shareholders and board of directors and (2) to purchase from Wanli its battery business for a price of No less than
RMB680 million within three years after the consummation of the acquisition (the “Business Disposal”). Following the completion of the acquisition on
August 10, 2018, we have become the largest shareholder of Wanli.

          On May 2, 2019, our board of directors approved our plan to separate CIH into an independent publicly traded company, whose business will
comprise certain portions of our listing and value-added services. On May 10, 2019, CIH publicly filed its registration statement on Form F-1 with SEC to
effect the proposed separation and distribution.

         Our principal executive offices are located Tower A, No. 20 Guogongzhuang Middle Street, Fengtai District, Beijing 100070, the People’s Republic
of China. Our telephone number at this address is +8610 5631 8000. Our website address is www.fang.com. We do not incorporate the information on our
website into this annual report.

B. Business Overview

Overview

          We believe we operate a leading real estate Internet portal in China in terms of the number of page views and visitors to our websites in 2018. Our
user-friendly websites and mobile apps support active online communities and networks of users seeking information on, and services for, the real estate and
home-related sectors in China. Our service offerings include:

         ·    Marketing services: We offer marketing services on our websites and mobile apps, mainly through advertisements, to real estate developers in
              the marketing phase of new property developments, as well as to real estate agencies and suppliers of home furnishing and improvement and
              other home-related products and services who wish to promote their products and services. Marketing services were our largest source of
              revenues in 2018.

         ·    Listing services: We offer basic and special listing services on our websites and mobile apps. Our basic listing services are primarily offered to
              real estate agents, brokers, developers, property owners and managers and suppliers of home furnishing and improvement and other home-
              related products and services. Our basic listing services allow our customers to post information of their products and services on our websites.
              Our special listing services offer specialized marketing programs through both online channels and offline themed events. Listing services were
              our second largest source of revenues in 2018.

         ·    Financial services: We provide financial services primarily though our offline micro loan subsidiaries. We provide primarily secured consumer
              loans to individuals that meet our credit assessment requirements. We launched financial services in August 2014.

         ·    E-commerce services: Our e-commerce services primarily include Fang membership services, direct sales services for new homes and online
              sublease services. We provide both free and paid Fang membership services to our registered members. Our free services include primarily
              regular updates regarding local property developments, tours to visit property developments and other services relating to property purchases.
              Our paid services primarily include offers to purchase properties at a discount from our partner developers and dedicated information and
              related services to facilitate property purchases. We ceased entering into new contracts for our direct sales services for new homes, online home-
              decorating services and online real estate brokerage services in 2018 due to the change in our business development strategies.


                                                                              49
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 304 of 521



         ·     Value-added services: We provide value-added services including subscription services for access to our information database and consulting
               services for customized and industry-related research reports and indices.

          We have built a large and active community of users, who are attracted by the comprehensive real estate and home related content available on our
portal that forms the foundation of our service offerings. We currently maintain approximately 65 offices across China to focus on local market needs. Our
user base has also attracted numerous customers, which include real estate developers, real estate agents and brokers, property owners, property managers,
mortgage brokers, lenders and suppliers of home furnishing and improvement and other home-related products and services. Our diverse offerings and broad
geographic coverage have resulted in an active and dynamic online community that provides an effective and targeted channel for advertisers to market their
products and services, and serves as a centralized source of information, products and services for consumers in the real estate and home furnishing and
improvement and other home-related markets. With our leading Internet portal, we believe that we are well positioned to develop integrated media and
financing platforms, increase synergy and capture additional growth opportunities in the real estate market in China.

          Following the completion of the proposed separation of CIH from us, CIH will have the exclusive right to operate the spun-off business comprising
certain portions of Fang’s listing and value-added services, and Fang will have the exclusive right to operate the retained business. In particular, the spun-off
business will comprise (1) certain information and analytics services, initially operated as part of our value-added services, and (2) certain marketplace
services, initially operated as part of our listing services. Following the proposed separation and distribution, CIH will strategically focus on serving the
commercial property sector in China to capture the enormous market opportunity from its rapid development, while we will retain our business operating a
real estate Internet portal focusing primarily on serving the residential property sector.

Our Services

        We provide (1) marketing services, (2) listing services, (3) financial services, (4) e-commerce services and (5) value-added services to participants in
the PRC real estate and home-related sectors primarily through our websites and our mobile apps.

    Marketing Services

          We target our marketing services toward participants in China’s real estate and home-related sectors. Marketing is one of our most important
businesses. Revenues from marketing services were US$165.4 million, US$149.3 million and US$119.7 million in 2016, 2017 and 2018, respectively,
representing 18.1%, 33.6% and 39.5% of our revenues, respectively. Our marketing services are delivered through our website www.fang.com and our
mobile apps, which can be downloaded for both iOS- and Android-based operating systems, and include traditional Internet advertisements such as banners,
links, logos and floating signs, as well as featured promotions, which are specially-tailored packages of traditional online advertising tools. Customers of our
marketing services include a broad range of participants in the PRC real estate and home-related sectors, such as:

         ·     real estate developers;


                                                                               50
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 305 of 521



         ·    real estate professionals, such as agents and brokers;

         ·    retailers and other suppliers of home furnishing and improvement products and services; and

         ·    home design, decoration and re-modeling companies.

         We also combine traditional online advertising tools with new marketing strategies to create featured promotion packages for our customers. Using
the inherent flexibility of website advertising, we create customized marketing and promotional packages with additional features at the request of our
customers to meet the different needs of various customers operating in diverse geographic markets in China. We believe that we have the opportunity to
provide additional features to generate additional revenues without incurring significant additional costs. Marketing services have been and will continue to
be a growth area for us, as we believe that participants in China’s real estate and home-related sectors are increasingly looking to the Internet and mobile apps
as an additional vehicle through which to attract customers.

        We generally enter into two main types of marketing contracts with our customers. The first type is a framework contract prescribing the total
payment amount and price of products. The second type is an order contract with payment due within 90 days of the execution of the contract. Our marketing
framework contracts generally have a one-year term.

    Listing Services

         Our listing services include basic listing services and special listing services on our websites and mobile apps. Our revenues from listing services
were US$118.1 million, US$165.4 million and US$113.5 million in 2016, 2017 and 2018, respectively, representing 12.9%, 37.2% and 37.5% of our total
revenues in those years, respectively.

          Basic Listing Services. Basic listing services contributed approximately 78.0%, 85.0% and 74.4% of our listing service revenues in 2016, 2017 and
2018, respectively. Real estate agents, brokers, managers, developers, owners and suppliers of home furnishing and improvement products and services
subscribe to our basic listing services for a fee, which allow them to post listings for properties or home furnishing and improvement products and services
over the subscription periods. All visitors to our websites and mobile apps have access to listing information free of charge.

           Most of our basic listing subscription contracts are one to three months in duration. We typically collect payments for such subscriptions for our
basic listing services before the signing of a subscription contract. We also offer longer arrangements, such as to certain large real estate agencies. For
subscription contracts with longer terms, the contract prices are generally payable in installments every one to three months until the end of the contract term.

          We offer free trials of our basic listing services. These free trials allow users to experience our basic listing services and high user traffic. While
there is No time restriction on our free trials, there are incentives for free trial users to upgrade their free trial accounts to paid subscriptions for our basic
listing services because listings posted through free trial accounts are featured in less prominent positions and rankings than those of subscribers. The average
number of paying subscribers to our listing services was 211,280, 265,649 and 206,250 in 2016, 2017 and 2018, respectively.


                                                                                51
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 306 of 521


          In addition, we allow individual property owners to list their own properties for sale or rent on our property listing sections without charge. Such free
listings do not enjoy prime positioning and are strictly limited to individual, non-real estate professional home owners. To help prevent real estate
professionals from abusing the individual property owner basic listing service, we have created a customer hotline for our users to report any abuse.

          Our basic listing services help us build our comprehensive database of information regarding new, secondary and rental properties as well as home
furnishing and improvement products and services in major urban centers across China. The large amount of our basic listings attracts significant user traffic
on our websites and mobile apps, which we believe can be leveraged to yield more marketing and special listing customers and higher marketing and special
listing fees from our institutional customers.

          We update the listing data on our websites and mobile apps on a daily basis through our proprietary content management process and software. This
proprietary content management process is monitored by our listing monitoring team and allows our customers to submit listing information in a specific
format. Our listing monitoring team periodically checks all listing information uploaded to our websites and mobile apps to identify common anomalies in
posted information in order to limit unreliable data. Once we discover false information in a listing, we liaise with the real estate agent or broker to rectify the
listing immediately. If such listing information is not revised on a timely basis, we will move it into a database that cannot be accessed by our users.

          Special Listing Services. Special listing services are specialized marketing campaigns provided primarily to developers through online channels and
offline themed events. Revenues from special listing services were US$26.4 million, US$24.9 million and US$29.1 million in 2016, 2017 and 2018,
respectively, representing 22.0%, 15.0% and 25.6% of our listing service revenues in those years, respectively.

          Leveraging our data analytical capabilities, we assess the strengths of the brands of companies in various real estate sectors and create a special
listing campaign to recognize the leading companies in those sectors. Once the special listing campaigns are determined, we establish a marketing and
promotional program consisting of various online and offline promotional activities, which together collectively promote each special listing campaign. The
program includes online marketing platforms such as our websites and WeChat and offline themed events such as conferences, discussion forums and
banquets. Prior to the launch of a special listing campaign, our marketing and sales staff directly contact the targeted leading companies to solicit their
participation in the special listing programs for a specified fee. We also provide our customers with periodical updates on industry developments to help them
formulate brand management strategies. The duration of our special listing services typically lasts one year. Some examples of our special listing campaigns
include events and promotions for the top 100 PRC property developers and the China Villa Festival. For details, see “—Brand Awareness and Marketing—
Event Sponsorships” below.

    Financial Services

         Revenues from financial services were US$29.6 million, US$12.1 million and US$18.1 million in 2016, 2017 and 2018, respectively, representing
3.2%, 2.7% and 6.0% of our revenues, respectively.

          We primarily provide secured consumer loans to individuals that meet our credit assessment requirements. We generally charge borrowers both
interest and service fees. We assess each individual loan receivable for impairment on a quarterly basis. As part of our impairment assessment, we consider
the timeliness of collection to date, changes in the value of collateral provided by the borrowers and expected default rates.


                                                                                52
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 307 of 521


         We obtained approvals to engage in the microfinancing business from government authorities of four cities, including Beihai, Shanghai, Chongqing
and Tianjin.

    E-commerce Services

         Our e-commerce services, first launched in 2011, primarily include Fang membership services, direct sales services for new homes and online
sublease services. Our revenues generated from e-commerce services were US$577.7 million, US$87.8 million and US$15.4 million in 2016, 2017 and 2018,
respectively, representing 63.0%, 19.8% and 5.0% of our revenues, respectively. We ceased entering into new contracts for our direct sales services for new
homes, online home-decorating services and online real estate brokerage services in early 2018 due to the change in our business development strategies.

          Fang Membership Services. We provide both free and paid membership services to the registered members of our Fang cards on our websites and
mobile apps. Our free services include primarily regular updates regarding local property developments, tours to visit property developments and other
services relating to properties purchases. Our paid services primarily include offers to home buyers to purchase properties with discounts from our partner
developers and dedicated information and related services to facilitate property purchases, which we began to offer in 2011. Our membership fees for paid
services generally range from RMB5,000 to RMB20,000. The discount is reflected as a fixed amount off, or a percentage discount to, the total purchase price
paid by a home buyer for a specified property, or a combination of both, which is determined by us and our partner developers. The discounts are
significantly higher than our membership fees, resulting in net savings for our members. Membership fees are refundable until our members use the discounts
to purchase properties or pursuant to our refund policy. Our members pay a specified fee each time in order to be eligible for the discount provided for a
particular property. To promote our services and reach additional customers, we may promote the property developments through other advertising channels
and pay real estate agents for customer referrals. In 2018, we offered paid Fang membership services covering approximately 103 property developments in
30 cities in China. Our revenues from Fang membership services totaled US$114.7 million, US$10.3 million and US$2.8 million in 2016, 2017 and 2018,
respectively, or 12.5%, 2.3% and 0.9%, respectively, of our total e-commerce revenues for the same periods.

          Online Real Estate Brokerage Services. We launched our online real estate brokerage services in January 2015, which were offered in 28 major
urban centers in China, such as Beijing, Shanghai, Guangzhou, Shenzhen, Chengdu, Chongqing, Wuhan and Nanjing. We acted as an intermediary between
sellers and buyers of secondary real properties, and our services primarily included property listing, advisory services and transaction negotiation and
documentation. In addition to property sales, we also assisted property owners and potential renters with leasing transactions. Different from conventional
real estate brokers in China, we did not maintain extensive physical sales offices and instead relied primarily on our websites and mobile apps to source
customers. Our revenues from online real estate brokerage services totaled US$248.9 million and US$35.8 million in 2016 and 2017, respectively, or 27.2%
and 8.1%, respectively, of our total revenues for the same periods. We suspended our online real estate brokerage services in early 2018 due to our
transformation back to a technology-driven open platform.

          Direct Sales Services. We launched our direct sales services in August 2014. We promote property developments of our developer clients primarily
through our websites and mobile apps. Different from our Fang membership services, potential individual buyers can register with us free of charge if they
are interested in any real estate properties covered by our direct sales services. In addition, individual buyers can enjoy discounted prices for properties that
we offer from our developer clients. We charge our developer clients a fee for each property they sold through our direct sales services. Our fee generally is a
predetermined percentage of the value of the individual transaction and is refundable pursuant to our refund policy. Our revenues from direct sales services
totaled US$152.1 million, US$26.9 million and US$5.3 million in 2016, 2017 and 2018, respectively, or 16.6%, 6.1% and 1.7%, respectively, of our total
revenues for the same periods.

         Online Sublease Services. We launched our online sublease services in the second quarter of 2015. We promote and market real properties leased
from third parties on our websites and mobile apps, and sublease such properties to our customers for rental fees.


                                                                               53
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 308 of 521


    Value-added Services

         In addition to listing, marketing, e-commerce and financial services, we also provide value-added services which primarily include subscriptions to
our information database and research reports services. Revenues from value-added services were US$25.6 million, US$29.8 million and US$36.4 million in
2016, 2017 and 2018, respectively, representing 2.8%, 6.7% and 12.0% of our total revenues, respectively. We utilize our extensive PRC real estate database,
data analytics and research capabilities to provide online content relating to the real estate sector through our websites and mobile apps, such as real estate
database access, research services, real estate industry and company-specific research reports. Our customers include PRC real estate enterprises, industry
professionals as well as government entities.

Our Websites

         Our principal website, www.fang.com, is the leading real estate Internet portal and one of the leading home furnishing and improvement websites in
China in terms of visitor traffic. As part of our effort to promote our brand recognition, we changed the address of our principal website from
www.soufun.com to www.fang.com in July 2014. “Fang” means “home” in Chinese. We believe that this new and simplified address will be much easier for
Chinese users to remember and access, thereby improving our brand recognition. According to our own records, www.fang.com received a monthly average
of approximately 123 million unique visitors in the fourth quarter of 2018. In addition, we had approximately 96 million registered members of our
www.fang.com website and had about 25 million registered members of our free and paid Fang membership services as of December 31, 2018.

        As of December 31, 2018, our www.fang.com website contained contents covering more than 658 cities across China, as well as Hong Kong,
Taiwan, Singapore, Japan, United States, Canada, Australia, United Kingdom and Spain. This website also contains links to other specialized real estate and
home furnishing and improvement websites, including our www.jiatx.com website, our e-commerce transaction and payment platform.

         We believe user satisfaction ultimately rests on the appeal, attraction and functionality of our websites. Our Internet technology and sales and
marketing teams spend considerable time and resources upgrading and enhancing our websites based on market trends and feedback from users and our
marketing and listing customers. We distinguish ourselves from other websites focused on real estate and home-related products and services through the
quality and breadth of our content. We also maintain a centralized customer service hotline and e-mail reporting system through which users can obtain
assistance or otherwise contact us.


                                                                              54
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 309 of 521


          Our www.fang.com website covers a wide spectrum of PRC real estate and home furnishing and improvement and other home-related information
and constitutes the foundation and gateway for our primary business activities. We aim at providing a central forum of reliable information regarding China’s
real estate and home-related markets that is helpful to market participants in the transaction process. Our content, which is generally free to our website users,
is designed to assist users with each step of the real estate and home furnishing and improvement and other home-related transaction process. Our extensive
home-related content and information is organized into the following sections and categories on our website, which are intended to address the individual
needs of our users.

    Online Property Listings and Search Engines for New Home and Secondary and Rental Properties

         Our www.fang.com website contains databases for new home, secondary and rental properties, and provides search engines on such properties in
our databases.

          With our on-the-ground capabilities in approximately 65 offices in China, we devote significant resources to collect first-hand real estate market
intelligence and listing information in such markets and to update such information on a regular basis. Our user-friendly search engines and website interfaces
allow users to tailor their searches to specific types of properties by using search criteria. Users seeking information on properties in specific geographic
locations can narrow their searches to a specific city and often to specific districts or areas in the vicinity of a particular subway line within that city by using
pull-down menus. Users can further refine their searches using selection criteria, including price range, type of property, number of rooms and size. After
selecting search parameters, users are directed to a page listing available properties as well as basic information about each individual property, including
location, price, number of rooms and the source of the listing.

    Information on Home Related Products and Services

         Our www.fang.com website contains information regarding design firms, contractors, do-it-yourself projects, building materials and a wide range
of products and services relevant to home decoration and re-modeling, furniture and other home furnishing and services. We provide an efficient platform for
companies in the home-related sector, which primarily include suppliers of furnishing and improvement products and services and are usually small in size,
to promote their brands and establish their presence on the Internet. We also provide search tools enabling visitors to search for specific businesses by area of
expertise, product or service category. For example, a visitor interested in searching for suppliers and installers of window products in Beijing can use our
pull-down search tools to focus their search for businesses providing such products and services.

          Other pull-down menus allow visitors to view numerous design concepts, model interior decoration plans or other home improvement ideas. After
selecting search parameters, users are directed to a page listing applicable home furnishing and improvement products and services as well as basic
information about each home furnishing and improvement product or service, including price, product and service information and the source of the
information. Much of the content, pictures and graphics are provided by other users of the website, which allows people interested in home decoration and
furnishing to share ideas and information online. Users can also use this section to find and compare the work and experience of architects and interior
designers.


                                                                                 55
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 310 of 521


    Real Estate Database and Information

          Our website provides an extensive database for users to search real estate information, as well as general research reports regarding the PRC real
estate industry at both the national and regional levels. The research section of our website provides research coverage of different topics within the PRC real
estate industry. For example, our research database contains information on topics such as real estate projects, land information, real estate financing
information, real estate-related laws and regulations and real estate public company information. We believe our research section serves to raise our profile
as experts on the PRC real estate industry. Supported by a dedicated research team and an advisory board of leading real estate experts and industry
professionals, our research section offers a collective body of knowledge that we believe is well-known in the PRC real estate industry.

    Online Residential Communities

          We offer online residential community services through our website,www.fang.com. Such online residential community services provide a forum
for visitors to share personal views, anecdotes and other information regarding different aspects of the PRC real estate market, specific property
developments and residential communities and other subjects. They also provide a platform for conducting real estate and home furnishing and improvement
and other home-related transactions online. We believe our electronic bulletin board forums, blogs and other online community-oriented services are valuable
means for enhancing loyalty and brand awareness among our users by creating virtual communities sharing a common interest in PRC real estate and home-
related topics. In addition to using such forums to increase website traffic, we are also exploring ways to generate new revenue streams from our online
forums and community-oriented services.

Our Mobile Apps

         We have developed a series of mobile apps to meet the diverse needs of home buyers, renters and real estate agents. As of March 31, 2019, we had
approximately ten iOS and seven Android-based mobile apps, respectively. These mobile apps are downloadable through our websites and major app stores
in China. At the end of 2018, approximately 76% of the daily active users were accessing our contents through our mobile platform (including WAP and
mobile apps).

Our National Coverage

          Currently we provide real estate-related content, search services, marketing and listing coverage of more than 658 cities across China and have on-
the-ground personnel located in approximately 65 offices nationwide. In addition, we began to offer e-commerce services in 2011, and our Fang membership
services had already extended to 98 cities as of December 31, 2018. We believe this extensive nationwide coverage enhances our national brand image, and
enables us to deliver consistent and quality listing, marketing and e-commerce services to customers. The real estate industry is inherently a local industry,
and online listing and online marketing services targeted at the real estate industry are most effective when delivered by personnel familiar with and
experienced in the relevant local markets. Our local personnel also provide our central office staff with valuable data regarding these local real estate
markets, which contributes to our knowledge and expertise about real estate markets throughout China. In addition, our network of branch offices helps us to
tailor our listing, marketing and e-commerce services to local conditions and the needs of local real estate developers and real estate professionals.


                                                                               56
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 311 of 521


         We have established a strong presence in 11 major cities, including Beijing and Shanghai, which are our level 1 cities, and Shenzhen, Chongqing,
Tianjin, Chengdu, Guangzhou, Hangzhou, Wuhan, Suzhou and Nanjing, which are our level 2 cities. We entered these cities in the early stages of our
development, and these cities have contributed and are expected to continue to contribute a majority of our revenues in the near future. In most of these cities,
we offer our full line of services and target a full range of customers, including new home developers, agents, brokers, property managers and suppliers of
home furnishing and improvement and other home-related products and services.

        We also offer limited listing and other information relating to the real estate markets in Hong Kong, Taiwan, Singapore, Japan, United States,
Canada, Australia, United Kingdom and Spain, but these markets do not constitute a material part of our business.

Brand Awareness and Marketing

         We believe our comprehensive content has made www.fang.com a leading destination website for real estate participants in China. In addition, we
seek to promote our websites and mobile apps and the related “Fang Tian Xia” and other brands through our directed selling efforts and other means,
including our support for research, academic organizations and the publication of various research reports, event sponsorships, portal collaboration
arrangements and marketing alliances. As a result, we believe we have become commonly associated with China’s growing real estate and home-related
sectors.

    Real Estate Research and Reports

          We believe our knowledge of China’s real estate and home-related sectors provides a valuable competitive advantage and helps promote our brand
name in the PRC real estate and furnishing and improvement market. The attractiveness of our listing, marketing and e-commerce services is rooted in our
ability to commercialize various aspects of our databases and industry knowledge to create new and innovative services for our listing, marketing and e-
commerce customers. To maintain and extend our leading position in this area, we seek to recruit and retain employees knowledgeable about China’s real
estate and home-related sectors through a variety of incentive measures, including share-based compensation plans. Members of our research department
produce research reports and provide other information services that help promote our reputation as an informed participant in China’s real estate and home-
related sectors.


                                                                               57
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 312 of 521


    Event Sponsorships

         We regularly sponsor real estate and home furnishing and improvement events attended by industry participants. We organized and hosted, both
online and offline, ten consecutive China Villa Festivals from 2004 to 2013, each of which is an annual event that attracts media, real estate professionals,
economists and industry academics. This special listing event was coupled with a marketing program which promoted and advertised various villa projects
across 100 cities in China. In March 2019, we also hosted our sixteenth annual conference in Beijing to announce the “Top 100 Property Developers in
China” together with the Enterprise Economic Research Institute of the Development Research Center of the PRC State Council and the Institute of Real
Estate Studies of Tsinghua University, two of China’s leading research institutions. Many PRC real estate developers and government agencies involved in
the PRC real estate sector attended this conference. The event also attracted broad media attention and interest from the public in each of the past ten years
that we held the event.

    Portal Collaboration Arrangements

          We work with well-known Internet portals to attract additional users to our websites and mobile apps. Our portal collaboration arrangements
typically have terms ranging from one to three years, with fees paid to our portal collaboration partners in installments every three months.

         We currently have portal collaboration arrangements with some of China’s large Chinese-language portals to generate user traffic to our website.

    Advertising and Marketing

         We began to conduct general marketing and advertising activities to promote awareness of our new “Fang Tian Xia” and “Fang.com” brands in
July 2014. We have also used outdoor advertisements in the Beijing Capital International Airport, bus bulletin boards and subway stations.

Our Sales Force

          We have built a sales and marketing team that is experienced in the online advertising, Internet and real estate industries. As of December 31, 2018,
our sales and marketing team consisted of approximately 2,463 persons located in approximately 65 offices across China. We also occasionally engage sales
agents for collecting information on local markets or for specific business lines within local markets. Our sales and marketing team, together with these sales
agents, work closely with our customers in local markets and help us gain insight into developments in these local markets, the competitive landscape and
new market opportunities, which helps us to set our prices and strategies for each locality.

          Our sales and marketing personnel are divided into the new homes, secondary and rental properties, home furnishing and improvements and
research product groups. This structure allows our sales and marketing personnel to gain expertise with a specific subset of customers within the market
sectors that we target, and to effectively design and market tailored services to customers within each subset.

         To motivate our sales and marketing personnel, a majority of their compensation consists of performance incentives such as commissions and
bonuses. Sales quotas are assigned to all sales personnel according to monthly, quarterly and annual sales plans. In addition, we apply a merit based
promotion system to motivate our sales personnel.


                                                                               58
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 313 of 521


          Because sales of online marketing services are highly competitive, we strongly emphasize training programs designed to improve the sales and
marketing skills of our staff. We provide three types of training to our sales and marketing personnel: (1) mandatory entrance training for each new sales and
marketing employee during a three-month probationary period, (2) rotation training that aims to rotate every sales and marketing employee in different posts
for a certain period of time, and (3) regular training in which weekly seminars and case studies are conducted for sales and marketing personnel. Our
combination of training, performance-based compensation and a merit based promotion system have been effective in identifying, motivating and retaining
strong performers.

          We also have key account sales representatives in Beijing that serve our approximately 310 key account customers, which are identified based on
their reputation, the scope of their operations as well as the amount of their contracts with us. We appoint one designated contact person to serve each key
account customer. Key account customers in our new home business are generally entitled to more benefits than our other customers, such as preferential
service fee discounts and preferential positioning within our nationwide real estate listings. We also prepare press release and reports for our key account
customers.

Information Technology Systems and Infrastructure

         We maintain most of our servers and backup servers in Beijing and Shanghai. We believe our server hosting partners provide significant operating
advantages, including high-quality bandwidth, constant room temperature and an enhanced ability to protect our systems from power loss, break-ins and
other external causes of service interruption. We have not experienced any material system failures over the past 15 years.

          To better serve our website visitors, we have utilized our key proprietary technologies and developed a technology platform that is specifically used
for our real estate and home related Internet portal services. The key components of our technology platform include:

         ·    Search platform. Our search platform is designed to support targeted searches of our listing databases. Besides the key word search function,
              our search platform provides additional search functions that improve search accuracy with various search criteria, including searches based on
              the location, price and type of the property. In addition, our search engine is able to refine the search by conditional filtering and aggregation of
              the search results.

         ·    Large-scale system infrastructure. With a combination of proprietary in-house and third-party solutions, we have designed our system to handle
              large amounts of data flow with a high degree of scalability and reliability. Our distributed architecture uses parallel computing technology and
              clusters of low-cost computers to handle high-volume visitor traffic and process large amounts of information.

         ·    Anti-fraud and anti-spam technology. We have also developed a proprietary anti-fraud and anti-spam system through which we are able to
              detect fraudulent activities and identify and filter spam messages. We attempt to continuously improve the accuracy and effectiveness of this
              technology through machine-learning capability and customizable rules.


                                                                                59
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 314 of 521


Seasonality

          The real estate sector in China is characterized by seasonal fluctuations, which may cause our revenues to fluctuate significantly from quarter to
quarter. The first quarter of each year generally contributes the smallest portion of our annual revenues due to reduced advertising and marketing activity of
our customers in the PRC real estate industry during and around the Chinese Lunar New Year holiday, which generally occurs in January or February of each
year. In contrast, the third quarter of each year generally contributes the largest portion of our annual revenues due to increased advertising and marketing
activity of our customers in the PRC real estate industry as most property purchases take place in September and October of each year in terms of monthly
transaction volumes. See “Item 3.D. Key Information—Risk Factors—Risks related to our business—You should not rely on our quarterly operating results
as an indication of our future performance because our quarterly financial results are subject to fluctuations.”

Competition

           We face competition from other companies in each of our primary business activities. We compete with these companies principally on the basis of
website traffic volume, the quality and quantity of real estate and home furnishing and improvement listings and other information content, geographic
coverage, service offerings and listing, marketing and e-commerce customers. We also compete for qualified employees with sales, real estate, home
furnishing and improvement and other home-related products and services and Internet industry experience. We monitor our market share in the online
advertising industry in China through market information gathered internally as well as from independent market research institutions such as Analysys and
Talkingdata. Due to the nature of online residential real estate listings and the fact that the PRC market for residential real estate is a developing industry,
there is limited independent third-party information on the market share of websites and mobile apps that provide residential real estate listings. To help
assess our competitiveness and market position, our listing services division gathers information on the number and prices of paid online listing subscription
accounts and similar information on our competitors from public sources for our internal records. Based on these internal records, we believe we are
currently one of the leading Internet portals for residential real estate listings in China.

          Some of our competitors may have greater access to capital markets, more financial and other resources and a longer operating history than us. For
instance, major general-purpose Internet portals, such as Sina.com and Sohu.com, which provide real estate and home furnishing and improvement
information services, may have an advantage over us due to their more established brand name, larger user base and extensive Internet distribution channels.

         Other existing and potential competitors primarily include:

         ·    real estate and home furnishing and improvement websites and mobile apps offering listing and marketing services in China including real
              estate websites and mobile apps sponsored or supported by local governments in China, which may be able to use such government
              connections to develop relationships with locally-active real estate developers;

         ·    traditional advertising media such as general-purpose and real estate-focused newspapers, magazines, television and outdoor advertising that
              compete for overall advertising spending;

         ·    websites and mobile apps focused on real estate research services in China; and

         ·    online listing service providers, including general-purpose Internet portals and regional websites and mobile apps dedicated to online listing.
              We believe the key players in the markets for online real estate marketing and listing services in China include E-House (China) Holdings,
              Sohu.com Inc.’s focus.cn, Leju Holdings Limited, Tencent’s fangqq.com, 58.com, Anjuke.com (acquired by 58.com in March 2015),
              Szhome.com and House365.com.


                                                                               60
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 315 of 521


          Although the barriers to entry for establishing many types of Internet-based businesses are low, we believe that certain key features of our marketing
and listing businesses, together with the complexity of China’s real estate and home-related markets, make it difficult for competitors to grow quickly and
compete successfully against us. Specifically, we believe our brand name in China’s real estate and home related Internet industry, the size and growth of our
average daily user traffic, our customized marketing, listing, financial, e-commerce and value-added service offerings, our ownership of what we believe is
one of the largest online real estate listing databases in China in terms of geographical coverage, including content coverage of more than 658 urban real
estate markets in China as of December 31, 2018, and our relationships and in-depth knowledge of the real estate and home furnishing and improvement
sectors provide us with an advantage over our competitors.

          We believe that we and other domestic operators are likely to have a competitive advantage over international service providers who lack
operational infrastructure and experience in China. We cannot assure you, however, that this competitive advantage will continue to exist, particularly if
international operators establish joint ventures with, form alliances with or acquire domestic operators.

Separation of CIH

      CIH operates a real estate information and analytics service platform in China, providing (1) certain information and analytics services, currently
operated as part of our value-added services, and (2) certain marketplace services, currently operated as part of our listing services. CIH offers a wide
spectrum of information and analytics services primarily through a proprietary platform, based on its China Real Estate Index System, or CREIS, a
comprehensive set of benchmarks and databases widely adopted by industry participants to track, understand and analyze the real estate industry in China. It
covers a vast inventory of residential and commercial properties and land plots data across China. The core value of CREIS lies with the underlying
proprietary database CIH operates. The database delivers real estate information and research reports regarding properties, land plots as well as real estate
industrial regulations and policies in China. CIH employs various advanced technologies to power the database, including geographic information system,
artificial intelligence-based search, data mining and cloud computing. CIH also offers certain marketplace services to clients as marketing tools to
supplement the database and its associated analytical tools, including promotion services based on influential industry reports on select key topics it
disseminates to China's real estate participants and consumers, and listing services to allow clients to list commercial properties in China and utilize advanced
marketing and search tools.

     On May 2, 2019, our board of directors approved our plan to separate CIH into an independent publicly traded company, whose business will comprise
certain portions of our listing and value-added services. On May 10, 2019, CIH publicly filed a registration statement on Form F-1 with SEC to effect the
proposed separation and distribution. The proposed separation and distribution is expected to commence after the SEC completes its review process, subject
to customary closing conditions. There can be No assurance as to the commencement or completion of the proposed separation and distribution.

    Separation and Distribution Related Agreements

          We will enter into a separation and distribution agreement with CIH, which will set forth our agreements with CIH regarding the principal
transactions necessary to separate CIH from us. It will also set forth other agreements that govern certain aspects of our relationship with CIH after the
completion of the separation and distribution.

         Delineation of business. According to the separation and distribution agreement, CIH will have the exclusive right to operate the spun-off business
comprising certain portions of Fang’s listing and value-added services, and we will have the exclusive right to operate the retained business. In particular,
the spun-off business will comprise (1) certain information and analytics services, initially operated as part of Fang’s value-added services, and (2) certain
marketplace services, initially operated as part of Fang’s listing services. Following the separation and distribution, CIH will strategically focus on serving
the commercial property sector in China to capture the enormous market opportunity from its rapid development, while we will retain our business
operating a real estate Internet portal focusing primarily on serving the residential property sector.

          Transfer of assets and assumption of liabilities. The separation and distribution agreement will identify assets to be transferred, liabilities to be
assumed and contracts to be assigned to CIH as part of the separation of Fang into two independent companies, and will describe when and how these
transfers, assumptions and assignments will occur.

          Except as expressly set forth in the separation and distribution agreement or any ancillary agreement, neither we nor CIH will make any
representation or warranty as to the assets, business or liabilities transferred or assumed as part of the separation, as to any approvals or notifications required
in connection with the transfers, as to the value of or the freedom from any security interests of any of the assets transferred, as to the absence or presence of
any defenses or right of setoff or freedom from counterclaim with respect to any claim or other asset of either us or CIH, or as to the legal sufficiency of any
assignment, document or instrument delivered to convey title to any asset or thing of value to be transferred in connection with the separation. All assets will
be transferred on an “as is,” “where is” basis and the respective transferees will bear the economic and legal risks that any conveyance will prove to be
insufficient to vest in the transferee good and marketable title, free and clear of all security interests, that any necessary consents or governmental approval
are not obtained or that any requirements of laws, agreements, security interests, or judgments are not complied with.


                                                                                 61
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 316 of 521


          To the extent that any transfers contemplated by the separation and distribution agreement have not been consummated on or prior to the date of the
separation, the parties will agree to cooperate to affect such transfers as promptly as practicable following the date of the separation. In addition, each of the
parties will agree to cooperate with each other and use reasonable best efforts to take or to cause to be taken all actions, and to do, or to cause to be done, all
things reasonably necessary under applicable law or contractual obligations to consummate and make effective the transactions contemplated by the
separation and distribution agreement and the ancillary agreements.

          The distribution. The separation and distribution agreement will also govern the rights and obligations of the parties regarding the distribution. On
the distribution date, we will cause CIH’s share registrar and depositary to distribute to our equity holders that hold our ordinary shares or ADSs as of the
record date all of CIH’s issued and outstanding ordinary shares (including those represented by ADSs) prior to the separation and distribution. No fractional
ordinary shares will be distributed in the distribution. Our ADSs holders will receive cash in lieu of any fractional ADSs. The separation and distribution
agreement will provide that the distribution is subject to satisfaction (or waiver by us) of certain conditions. We will have the sole and absolute discretion to
determine the terms of, and whether to proceed with, the distribution.

         Business Cooperation Agreement

          CIH and we will enter into a business cooperation agreement in respect of CIH’s cooperation on certain commercial property-related business,
particularly CIH’s listing services, operated through Fang’s website, Fang.com, after the separation and distribution. The initial term of this agreement is 10
years commencing from the signing date and may be terminated by mutual written agreement between Fang and us.

         Business Cooperation. CIH will have the exclusive right to operate all the commercial property-related business, such as the online listing of
commercial properties and lands as well as the advertising and marketing services provided through our commercial property-related web pages, for which
we will be responsible for operating and maintaining at CIH’s expenses, which will include IT system upgrade, servers maintenance and software upgrade.
We will have the exclusive right to operate all the residential property-related business, except for those provided by CIH to clients relating to residential
property-related business, including the information and analytics services as well as promotion services. CIH plans to cooperate with us to operate CIH’s
commercial property-related business through our web pages after the separation and distribution and ultimately migrate such business to CIH’s own website,
3fang.com and 3fang mobile application after CIH obtains the ICP license required for standalone operation of such business.

          Intellectual Property Cooperation. We agree to authorize CIH to use for free certain of our trademarks, copyrights, patents and other
intellectual properties in connection with the operation of CIH’s commercial property-related business.

          Revenue and Expenses Allocation. During the term of our cooperation, we have the right to receive (1) 100% of the revenue generated by residential
property-related business on our residential property-related web pages, (2) 85% of the revenue generated by commercial property-related business on our
residential property-related web pages, and (3) 15% of the revenue generated by residential property-related business on our commercial property-related web
pages. CIH will have the right to receive (1) 100% of the revenue generated by commercial property-related business on our commercial property-related
web pages, for which CIH will bear the cost for operating and maintaining the related web pages and servers, (2) 85% of the revenue generated by residential
property-related business on our commercial property-related web pages, and (3) 15% of the revenue generated by commercial property-related business on
our residential property-related web pages.

         Data License Agreement

          We will enter into a data license agreement with CIH, pursuant to which, we agree to license the right of using certain data to CIH for development
of CIH’s business, and CIH agrees to provide certain data to us, including property appraisal and transaction data. Each of CIH and us will not pay any
royalty fees. The term of the data license agreement is 10 years commencing from the signing date and may be terminated by mutual agreement between CIH
and us.

         Software License Agreement

          We will enter into a software license agreement with CIH, pursuant to which, We agree to license the right of using certain of our software, at annual
royalty fee of RMB500,000, subject to adjustment. The term of the software license agreement is 10 years commencing from the signing date and may be
terminated by mutual agreement between CIH and us.

         Intellectual Property License Agreement

         In connection with the separation, we will enter into an intellectual property license agreement with CIH, pursuant to which CIH will be granted
an non-exclusive and royalty-free right to use certain of Fang’s intellectual properties in connection with the operation of CIH’s business. The intellectual
property license agreement will be valid for a term of 10 years commencing from the signing date and may be terminated by mutual written agreement
between CIH and us.


                                                                                62
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 317 of 521


         Lease Framework Agreement

         We and CIH have entered into a lease framework agreement, pursuant to which we agree to lease properties owned by us or our affiliates to CIH at
market price. The lessors and lessees have entered into detailed lease agreements in accordance with this framework agreement based on CIH’s actual
demands. The initial term of this agreement is 10 years commencing from the signing date and may be terminated by mutual written agreement between
CIH and us.

Intellectual Property

          Our copyrights, trademarks, trade secrets, domain names and other intellectual property are important to our business. We rely on intellectual
property laws and contractual arrangements with our key employees and certain of our customers, collaborators and others to protect our intellectual property
rights. Despite these measures, we cannot assure you that we will be able to prevent unauthorized use of our intellectual property, which would adversely
affect our business.

          Our applications for the “SouFun” trademark for certain industry categories in China conflict with existing registrations of or applications for similar
trademarks, which have resulted in litigations. In April 2014, the Higher People’s Court of Beijing Municipality reversed a lower court’s judgment in favor of
us and ordered the PRC Trademark Review and Adjudication Board of SAIC to reconsider another PRC company’s trademark application for “SOFANG”
that it had previously rejected. In April 2015, the Supreme People’s Court of the PRC accepted our application for retrial over the judgment of the Higher
People’s Court of Beijing Municipality but ultimately denied our application. See “Item 3.D. Key Information—Risk Factors—Risks related to our business
—Unauthorized use of our intellectual property by third parties, and the expenses incurred in protecting our intellectual property rights, may materially and
adversely affect our business, financial condition, results of operations, reputation and competitive advantage” and “—We may be subject to intellectual
property infringement or misappropriation claims by third parties, which may force us to incur substantial legal expenses and, if determined adversely against
us, could materially disrupt our business.” In 2015, we obtained new trademarks “Fang.com” in English and “房天下” (“Fang Tian Xia” in Chinese) and
began to market our services under these new brands in connection with the transformation of our business model. We therefore do not currently expect our
business would be materially and adversely affected even if we lose the right to use the trademark relating to “SouFun” in certain limited industry categories.


                                                                               63
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 318 of 521


         As of December 31, 2018, we held 412 registered copyrights and owned or licensed 613 registered trademarks in China. As of the same date, we
had 737 trademark applications in various industry categories, pending with the PRC Trademark Office.

         We have also filed applications to register certain trademarks in a number of other jurisdictions, including Hong Kong, Macao, Taiwan, Canada,
Australia, France, Japan, Singapore, Spain, the United Kingdom and the United States.

          As of December 31, 2018, we owned or licensed 1,117 registered domain names, including our official website,www.fang.com, and domain names
registered in connection with www.jiatx.com, www.landlist.cn and www.fangtx.com.

         As of December 31, 2018, we had four registered patents and four patent applications relating to database maintenance and computer data backup
under review by the State Intellectual Property Office of the PRC.

Facilities

          Our principal executive offices are located at Tower A, No. 20 Guogongzhuang Middle Street, Fengtai District, Beijing 100070, the People’s
Republic of China, with approximately 69,313 sq.m. of office space. As of December 31, 2018, we leased or owned properties with an aggregate gross floor
area of approximately 53,800 sq.m. for our local offices across China in addition to our principal executive offices in Beijing. Our leased properties mainly
consist of office premises, all of which are leased from independent third parties. We believe our existing leased and owned premises are adequate for our
current business operations and that additional space can be obtained on commercially reasonable terms to meet our future requirements. See “Item 3.D. Key
Information—Risk Factors—Risks related to our business—Certain of our leased property interests may be defective and we may be forced to relocate
operations affected by such defects, which could cause significant disruption to our business.”

         We own an office building with a total usable office space of approximately 69,313 sq.m. in Beijing as our headquarters.

         We own an office building with a gross floor area of 325,000 square feet at 72 Wall Street, New York. It is currently under major refurnishment
work.

          We own certain commercial properties of approximately 3,111 sq.m and 22,064.8 sq.m, in Sanya, Hainan province and Wuhan, Hubei province,
China, respectively. We also own office space of 46,681 sq.m, together with 373 parking spaces, in an office building in Chengdu, Sichuan province, 1264.67
sq.m, in an office building in Changzhou, Jiangsu province, as well as office space of 30,843 sq.m in an office building in Chongqing. We primarily use
these properties as our local offices.

         We own certain Meilin lake villa properties of 10,308 sq.m. in Changzhou, Jiangsu province, China.

         In addition, we own a portion of a building known as the BaoAn Building located at 800 Dongfang Road, Pudong, Shanghai. The property has
usable space of approximately 42,000 sq.m. and is currently used for offices, retail space and a hotel. We acquired the property to support our expansion in
Shanghai and the East China region, which consists of 15 cities including Jiangsu provincial capital Nanjing and Zhejiang provincial capital Hangzhou.


                                                                              64
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 319 of 521


          We also purchased a total net rentable area of 264,964 square feet in an office building in San Francisco. Our San Francisco office is primarily used
as our technology and research center in the US.

Insurance

         We maintain property insurance to cover potential damages to a portion of our property. In addition, we provide medical, unemployment and other
insurance to our employees in compliance with applicable PRC laws, rules and regulations. We do not maintain insurance policies covering losses relating to
our systems and do not have business interruption insurance.

Legal Proceedings

         In January 2018, we applied for an arbitration at China International Economic and Trade Arbitration Commission as a claimant for the
indebtedness owed to us and breach of contract by a third party. The arbitration procedure is still ongoing.

         In April and May 2018, we were involved in suits as one of the defendants for trade mark infringement claimed by a third party, alleging RMB99.9
million, RMB300 million, and RMB500 million, respectively. The suits are still ongoing and we are vigorously contesting the allegations.

          In February 2019, we were served with a subpoena from a court in Beijing, in which a third party claimed that a contract we entered into was
invalid. Pursuant to such contract, we received certain assets from a debtor’s nominee to discharge its indebtedness. The debtor subsequently alleged that
such contract was invalid because the transfer price of such assets was below the fair market value. We intend to vigorously contest the allegation.

         Saved as disclosed above, we are currently not involved in any material legal or arbitration proceedings. From time to time, we may be subject to
claims and legal actions arising in the ordinary course of business, such as intellectual property infringement claims against us for use of others’ articles or
photographs and employment disputes. Such claims or legal actions, even if without merit, could result in the expenditure of significant financial and
management resources and potentially result in civil liability for damages.

Regulation

          Our business is subject to substantial regulation by the PRC government. This section sets forth a summary of certain significant PRC regulations
that affect our business and the industries within which we operate. See “Item 3.D. Key Information—Risk Factors” which discusses risks related to
regulation of our business and industry.

    General

         The telecommunications industry, including Internet information services and Internet access services, is highly regulated by the PRC government.
Regulations issued or implemented by the State Council, MIIT and other relevant government authorities cover virtually every aspect of telecommunications
network operations, including entry into the telecommunications industry, the scope of permissible business activities, interconnection and transmission line
arrangements, tariff policy and foreign investment.

         MIIT, under the leadership of the State Council, is responsible for, among other things:

         ·    formulating and enforcing telecommunications industry policy, standards and regulations;

         ·    granting licenses to provide telecommunications and Internet services;

         ·    formulating tariff and service charge policies for telecommunications and Internet services;

         ·    supervising the operations of telecommunications and Internet service providers; and



                                                                                65
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 320 of 521



         ·    maintaining fair and orderly market competition among telecommunications and Internet service providers.

          In addition to the regulations promulgated by the central PRC government, some local governments have also promulgated local rules applicable to
Internet companies operating within their respective jurisdictions.

        In 1994, the Standing Committee of the National People’s Congress promulgated the PRC Advertising Law. In addition, SAIC and other ministries
and agencies have issued regulations that further regulate our advertising business, as discussed below.

    Restrictions on Foreign Ownership in the Online Advertising Industry

    Internet Content Provision and Wireless Value-Added Services

          In September 2000, the State Council promulgated the Telecommunications Regulations, which categorize all telecommunications businesses in
China as either basic telecommunications businesses or value-added telecommunications businesses. In February 2003, MIIT amended the original
classification of telecommunications business with Internet content provision services and wireless value-added services being classified as value-added
telecommunications businesses. In December 2015, MIIT further amended the classification of telecommunications business, which sets out in details of the
information service business classification under the category of value-added telecommunications businesses. The Telecommunications Regulations also set
forth extensive guidelines with respect to different aspects of telecommunications operations in China.

          In order to comply with China’s commitments with respect to its entry into the World Trade Organization, the State Council promulgated the
Administrative Rules on Foreign-invested Telecommunications Enterprises in December 2001, as amended in September 2008 and February 2016. The
Administrative Rules on Foreign-invested Telecommunications Enterprises set forth detailed requirements with respect to capitalization, investor
qualifications and application procedures in connection with the establishment of a foreign-invested telecommunications enterprise. Pursuant to these
administrative rules, the ultimate capital contribution ratio of the foreign investor or investors in a foreign-invested telecommunications enterprise that aims
to provide value-added telecommunications services may not exceed 50.0%. In addition, pursuant to the Foreign Investment Industrial Guidance Catalog
issued by the PRC government, the permitted foreign investment in value-added telecommunications service providers may not be more than 50.0%.
However, for a foreign investor to acquire any equity interest in a value-added telecommunications business in China, it must satisfy a number of stringent
performance and operational experience requirements, including demonstrating a track record and experience in operating a value-added telecommunications
business overseas. Moreover, foreign investors that meet these requirements must obtain approvals from MIIT and MOFCOM or their authorized local
counterparts, which retain considerable discretion in granting approvals.

         In July 2006, MIIT publicly released the Circular on Strengthening the Administration of Foreign Investment in Value-Added Telecommunications
Services, or the MIIT Notice. According to the MIIT Notice, if any foreign investor intends to invest in a PRC telecommunications business, a foreign-
invested telecommunications enterprise must be established and such enterprise must apply for the relevant telecommunications business licenses. Under the
MIIT Notice, domestic telecommunications enterprises may not rent, transfer or sell a telecommunications license to foreign investors in any form, nor may
they provide any resources, premises, facilities and other assistance in any form to foreign investors for their illegal operation of any telecommunications
business in China.


                                                                              66
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 321 of 521


         As a result of current PRC laws, rules and regulations that impose substantial restrictions on foreign investment in the Internet business in China, we
conduct this portion of our operations through a series of contractual arrangements among our PRC subsidiaries and our consolidated controlled entities.

         In the opinion of our PRC legal counsel:

         ·    each of the Structure Contracts is legal, valid and binding on the contracting parties under applicable PRC laws, rules and regulations;

         ·    the execution, delivery, effectiveness, enforceability and performance of each of the Structure Contracts do not violate any published PRC laws,
              rules and regulations currently in force and effect;

         ·    none of our Structure Contracts contravenes any published PRC laws, rules and regulations currently in force and effect; and

         ·    no filings, registrations, consents, approvals, permits, authorizations, certificates and licenses of any PRC government authorities are currently
              required in connection with the execution, delivery, effectiveness, performance and enforceability of each Structure Contract, provided that the
              pledges of equity interests under the Structure Contracts should be registered with competent PRC government authorities, and provided further
              that the exercise of the call option in the future must be approved and registered by competent PRC government authorities.

          However, there are substantial uncertainties regarding the interpretation and application of current or future PRC laws, rules and regulations,
including the laws and regulations governing the enforcement and performance of our Structure Contracts in the event of any imposition of statutory liens,
bankruptcy and criminal proceedings. Accordingly, we cannot assure you that the PRC regulatory authorities will not ultimately take a contrary view from
that of our PRC legal counsel. See “Item 3.D. Key Information—Risk Factors—Risks related to our corporate structure—If the PRC government determines
that the structure contracts that establish the structure for our business operations do not comply with applicable PRC laws, rules and regulations, we could be
subject to severe penalties or be forced to restructure our ownership structure” and “—Substantial uncertainties exist with respect to the adoption of new or
revised PRC laws relating to our corporate structure, corporate governance and business operations.”

    Regulation Relating to Our Business

    Internet Content Provision Services

          The provision of real estate and home-related and other content on Internet websites is subject to applicable PRC laws, rules and regulations relating
to the telecommunications industry and the Internet, and regulated by various government authorities, including MIIT and SAIC. The principal regulations
governing the telecommunications industry and the Internet include:

         ·    The Telecommunications Regulations (Revised in 2016);

         ·    The Catalog of Classes of Telecommunications Business (2015);

         ·    The Administrative Measures for Telecommunications Business Operating Licenses (2017); and

         ·    The Internet Information Services Administrative Measures (2011).



                                                                              67
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 322 of 521


         Under these regulations, Internet content provision services are classified as value-added telecommunications businesses, and a commercial operator
must obtain a telecommunications and information services operating license, or ICP license, from the appropriate telecommunications authority in order to
carry out commercial Internet content provision operations in China. If an Internet content provider is not engaged in commercial Internet content
operations, it is only required to file a record with the appropriate telecommunications authority. In addition, the regulations also provide that operators
involved in Internet content provision in sensitive and strategic sectors, including news, publishing, education, health care, medicine and medical devices,
must obtain additional approvals from the relevant authorities in relation to those sectors.

       Two of our consolidated controlled entities, Beijing Technology and Beijing JTX Technology, each hold an ICP license issued by the Beijing
Telecommunications Administration Bureau, a municipal branch of MIIT.

          On December 21, 2013, the State Council promulgated the Decision of the State Council on Temporary Adjustments to the Administrative Approval
Items or Special Administrative Measures on Access Prescribed in the Relevant Administrative Regulations or State Council’s Documents in China
(Shanghai) Pilot Free Trade Zone, which provides that temporary adjustments shall be made to special administrative measures on access in respect of
qualification requirements and restrictions on shareholding proportion under the Administrative Rules on Foreign-invested Telecommunications Enterprises.

          Pursuant to the Opinions of the MIIT and the People’s Government of Shanghai Municipality on Further Opening Up Value-added
Telecommunications Business in China (Shanghai) Pilot Free Trade Zone (“Pilot Opinions”), which were jointly issued by the MIIT and People’s
Government of Shanghai Municipality on January 6, 2014, foreign ownership in telecommunications service business (only include apps stores), which
China has committed to opening-up after its WTO entry, may exceed 50% on a pilot basis. Foreign ownership in online data processing and transaction
processing (operational electronic commerce) shall not exceed 55%. Except for the Internet connection service business (provision of internet connection
service for online users), the scope for other businesses services specified by the Pilot Opinions can be nationwide. On April 15, 2014, MIIT promulgated the
Circular on Printing and Distributing the Administrative Measures of China (Shanghai) Pilot Free Trade Zone for the Pilot Operation of Value-added
Telecommunications Business by Foreign Investment, which further provides the requirements and procedures for foreign-invested enterprises to apply for
and obtain the approval to conduct value-added telecommunications business based in the China (Shanghai) Pilot Free Trade Zone.

         On June 19, 2015, MIIT further issued the Circular of the MIIT on Removing the Restrictions on Shareholding Ratio Held by Foreign Investors in
Online Data Processing and Transaction Processing (Operational E-commerce) Business, which liberalizes the foreign ownership restrictions in online data
processing and transaction processing (operational electronic commerce) business by expanding the business areas from the China (Shanghai) Pilot Free
Trade Zone to nationwide, and the foreign ownership may be up to 100%.

          The MIIT Notice requires that a value-added telecommunications business operator (or its shareholders) must own domain names and trademarks
used by it in the value-added telecommunications business, and have premises and facilities appropriate for such business. To comply with the MIIT Notice,
all of our related trademarks and domain names are owned directly by Beijing Technology and Beijing JTX Technology.


                                                                             68
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 323 of 521


         Furthermore, according to the Administrative Provisions on Online Publishing Services, jointly issued by the MIIT and the State General
Administration of Press, Publication, Radio, Film and Television in February 2016, all entities that are engaged in Internet publication services in China must
be approved by competent publication administrative department and acquire an Online Publishing Service License. The online publishing services defined
in the Administrative Provisions on Online Publishing Services refer to the provision of online publications to the public through information networks while
the Online Publications refer to digitized works with characteristics of publishing, such as editing, production or processing provided to the public through
information networks.

    Advertising Services

          SAIC is responsible for regulating advertising activities in China. The principal regulations governing advertising in China, including online
advertising, include:

         ·    the Advertising Law (Revised in 2018); and

         ·    the Administration of Advertising Regulations.

          These regulations stipulate that companies that engage in advertising activities in China must obtain from SAIC or its local branches a business
license which specifically includes operating an advertising business within its business scope. Companies conducting advertising activities without such a
license may be subject to penalties, including fines, confiscation of illegal revenues and orders to cease advertising operations. The business license of an
advertising company is valid for the duration of its existence, unless the license is suspended or revoked due to a violation of any relevant law or regulation.

        The business scope of each of Beijing Advertising, Beijing Technology, Beijing JTX Technology, Shanghai Century JTX Network and Beijing Yi
Ran Ju Ke includes operating an advertising business, which allows them to engage in the advertising business.

         Electronic Bulletin Board Services

          In November 2000, MIIT adopted the Administrative Regulations on Internet Electronic Bulletin Board Services, which required that an Internet
content service provider providing online bulletin board service register with, and obtain approval from, local telecommunications authorities. The
Administrative Regulations on Internet Electronic Bulletin Board Services was abolished by MIIT on September 23, 2014, and the management of Internet
electronic bulletin board services is currently governed by the Telecommunications Regulations, the Internet Information Services Administrative Measures
and the Administrative Measures for Telecommunications Business Operating Licenses, which provide that an Internet content provider that intends to
provide online bulletin board services shall fulfill the approval formalities. On November 6, 2006, the Beijing Telecommunications Administration Bureau
issued to Beijing Technology, respectively, an approval for operating electronic bulletin board services on www.fang.com, respectively. Beijing JTX
Technology also obtained approval for operating electronic bulletin board services on www.jiatx.com on June 15, 2007. These approvals each have an
original validity which is keyed to the corresponding ICP license and their continued validity is subject to the fulfillment of certain conditions and
qualifications.


                                                                               69
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 324 of 521


         Regulations on the Real Estate Service Industry

          The principal regulations governing the real estate service industry in China include the Law on the Administration of the Urban Real Estate, as
amended in August 2009, the Real Estate Brokerage Administration Measures issued by the MOHURD, the NDRC, and the PRC Ministry of Human
Resources and Social Security on January 20, 2011, which became effective on April 1, 2011, and was further amended on March 1, 2016 and became
effective on April 1, 2016.

    Real Estate Service Companies

          In accordance with the Law on the Administration of the Urban Real Estate and the Real Estate Brokerage Administration Measures, real estate
services refer to services of real estate consultation, appraisal and brokerage. A real estate service company is required to meet certain financial and
personnel requirements and register with the SAIC or its local counterpart. To be qualified to engage in real estate services, a company is required to file with
the relevant local branch of SAIC. Pursuant to the Real Estate Brokerage Administration Measures, a real estate brokerage company must have a certain
number of real estate brokers and real estate broker assistants, and shall file with the local real estate regulatory authority within thirty days following the
issuance of its business license. Local authorities have specific requirements on employing such brokers and the registration formalities.

          On May 11, 2011, the MOHURD and the NDRC jointly issued the Notice of Strengthening the Real Estate Brokerage Administration and Further
Standardizing the Order of Real Estate Transactions. On June 13, 2013, the MOHURD and the SAIC jointly issued the Notice of Focusing on Special
Administration on Market of Real Estate Agencies. According to these notices, a real estate brokerage company is forbidden to display any false or
unverified information. The real estate brokerage company and its brokers shall not conceal transaction price and other transaction information from the
transacting parties. Such entities are also prohibited from obtaining any gains by purchasing or renting a property at a lower price and then selling or leasing
such property at a higher price. The real estate brokerage company is also required to establish a separate account for transaction settlement if the real estate
brokerage company is responsible to collect and pay the transaction amount on behalf of the transaction parties.

    Real Estate Service Brokers

          In accordance with the Real Estate Brokerage Administration Measures, the PRC government implemented the occupational qualification system for
real estate broker personnel.

          Pursuant to the Interim Regulations on Professional Qualification for Real Estate Brokerage Professionals and the Implementation Rules on the
Examinations of Real Estate Brokerage Professional Qualification issued by the PRC Ministry of Human Resources and Social Security and the MOHURD
on December 18, 2001 and the relevant circulars, to practice as a qualified real estate broker, an individual was required to pass an exam and obtain a
qualification certificate for real estate brokers, However, the State Council issued the Decision of the State Council on Cancelling and Adjusting a Batch of
Administrative Examination and Approval Items on July 22, 2014, which eliminated the qualification certificate requirement for real estate brokers. On
June 25, 2015, the PRC Ministry of Human Resources and Social Security and the MOHURD further jointly issued Interim Provisions on the Occupational
Qualification System of Professional Real Estate Brokers and the Implementing Measures for Occupational Qualification Exams of Professional Real Estate
Brokers, which provide that real estate brokerage professional qualifications are divided into three levels, namely associate real estate broker, real estate
broker and senior real estate broker. The associate real estate broker and real estate broker shall pass the examination as a method to evaluate their
professional skills.


                                                                                70
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 325 of 521


    Real Estate Service Charges

          According to the Notice on Release of Management of Real Estate Consultant and Brokerage Charges jointly issued by the NDRC and the
MOHURD which became effective on July 1, 2014, a real estate service company must display its service charges, or commissions. The commissions for the
real estate brokerage services are subject to the regulation of the local branch of the MOHURD and the competent pricing department of people’s government
at the provincial level, the local authorities may decide to apply “government-guided” prices or “market-adjusted” prices according to the local situation. The
commissions for the real estate consulting services shall be based on “market-adjusted” prices, and the real estate consulting service providers may negotiate
and determine their commission rates with clients.

         Regulations on Microfinance Companies

          According to the Guiding Opinions on the Pilot Operation of Microfinance Companies (the “Guiding Opinions”) jointly issued by the China
Banking Regulatory Commission and the PBOC on May 4, 2008, microfinance companies are limited liability companies or joint stock companies
established with the capital contribution from natural persons, legal persons and other organizations, which do not accept public deposits and engage in the
microfinance business. To set up a microfinance company, an applicant shall submit a formal application to the competent administrative departments at the
provincial level. Upon approval, the applicant shall apply to the local branch of the SAIC to obtain a business license for the microfinance company. In
addition, the applicant shall complete certain filings with the local police department, the local office of the China Banking Regulatory Commission and the
local branch of the PBOC. According to the Guiding Opinions, the aggregate balance of the loans granted to any single borrower may not exceed 5% of the
net capital of the microfinance company. The PBOC is responsible for monitoring the interest rates and fund flows of microfinance companies and record the
relevant information into the PBOC’s credit information system. Microfinance companies are required to provide information regarding their borrowers, loan
amounts, guarantees for loans and loan repayment to the credit information system.

         According to the Guiding Opinions, a provincial government may launch pilot programs for microfinance companies within prefectural regions of
the province only after it designates a department (finance office or other relevant institutions) to be in charge of supervision and administration of
microfinance companies and is willing to be responsible for risk management and disposals with respect to microfinance companies. Consequently,
microfinance companies are primarily regulated locally by provincial governments under rules and regulations promulgated by the provincial governments.

         Pursuant to Notice on Regulating the “Cash Loan” Business, issued by Office of the Leading Group for the Special Campaign against Internet
Financial Risks and the Office of the Leading Group for the Special Campaign against Peer-to-peer Lending Risks on December 1st, 2017 (“Notice on
Regulating Cash Loan”), internet microfinance businesses are strictly regulated. According to the Notice on Regulating Cash Loan, among other
requirements, microfinance companies are required to suspend distribution of internet microloans that are not supported by specific scenarios and No specific
purpose, gradually reduce the inventory business within a time limit and rectification shall be completed within the prescribed time limit. Issuing “campus
loans” and “down payment loans” are also prohibited.

          According to Notice on Regulating Cash Loan, microfinance companies may not sell, transfer, and disguise the company’s credit assets through
Internet platforms or local trading venues. Providing real property financing and other debt financing matchmaking services in relation to the purchase of real
properties are also prohibited. Violation of these requirements may subject the relevant authorities to various penalties, including restrictions on the entity
conducting such activities’ business operations, or canceling business qualifications and/or closing the entity.


                                                                              71
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 326 of 521


         Regulations on Entrusted Loans

          The General Lending Code was promulgated by the PBOC on June 28, 1996 and came into effect on August 1, 1996. The General Lending Code
defines a “loan provider” as a PRC owned financial institution established in China that engages in the provision of interest bearing loans. One type of loan
defined in and regulated in accordance with the General Lending Code is the entrusted loan. Entrusted loans are arrangements whereby the capital for a loan
is supplied by a government department, an enterprise or a natural person (the “capital provider”) and entrusted to a financial institution as the loan provider.
Entrusted loans are made by the loan provider to a specified borrower for a particular purpose and in an amount, for a term and at an interest rate determined
by the capital provider. The term “specified borrower” describes the party specified by the capital provider as the person who will receive the amount of an
entrusted loan (the “loan recipient”). While the loan provider exercises supervision over and receives repayment from the loan recipient, the loan provider
does not assume any risk of default in repayment by the loan recipient. In accordance with the General Lending Code and the relevant judicial interpretation
from the Supreme People’s Court of the PRC, in an entrusted loan arrangement, the relationship between the loan provider and the capital provider is that of
trustee and trustor; and the relationship between the loan provider and the loan recipient is that of lender and borrower. No creditor/debtor relationship exists
between the capital provider and the loan recipient. The General Lending Code requires that loan providers must be authorized by and have been granted a
financial institution license or a financial institution operation license from the PBOC; and must have registered with the SAIC. The General Lending Code
further stipulates that enterprises which are not authorized and registered as loan providers must not breach the laws of the PRC by engaging in intercompany
loan transactions or the provision of loans through unauthorized means. An intercompany loan is a loan provided directly from one company to another
where the loan provider is not authorized and registered as a loan provider.

          According to the Opinions of the Ministry of Housing and Urban-Rural Development and other Authorities on Strengthening the Administration
Over the Real Estate Agencies to Promote the Healthy Development of the Industry issued by the MOHURD, the MIIT, the SAT, the SAIC, the PRC
National Development and Reform Commission, the CSRC and the PBOC on July 29, 2016, real estate service companies, which prepare the housing loan
applications on behalf of clients, shall not compel clients to choose financial institutions designated by them, nor shall they associate the loan application
services with other services. A real estate service company shall not, by itself or cooperating with other entities, offer illegal financial products and services,
or receive any commissions from financial institutions. In addition, financial institutions are strictly prohibited from cooperating with real estate service
companies which have not gone through the filing formalities with competent real estate authorities.

         Pursuant to Notice on Regulating the “Cash Loan” Business, issued by Office of the Leading Group for the Special Campaign against Internet
Financial Risks and the Office of the Leading Group for the Special Campaign against Peer-to-peer Lending Risks on December 1st, 2017 (“Notice on
Regulating Cash Loan”), internet microfinance businesses shall be under strictly regulated. According to the Notice on Regulating Cash Loan, among other
requirements, microfinance companies are required to suspend distribution of internet microloans that are not supported by specific scenarios and No specific
purpose, gradually reduce the outstanding loan balance within the prescribed time limit and rectification shall be completed within the prescribed time limit.
Issuing “campus loans” and “down payment loans” are also prohibited.


                                                                                 72
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 327 of 521


         Regulations on Online Peer-to-Peer Lending

         Interim Measures for the Administration of the Business Activities of Online Lending Information Intermediary Institutions issued by the PBOC, the
MIIT and the Ministry of Public Security on August 24, 2016, Guidelines for the Administration of Recordation and Registration of P2P Lending
Information Intermediary Institutions issued by the China Banking Regulatory Commission, the MIIT and the SAIC on October 28, 2016, Guidelines for the
Online Lending Fund Depository Business issued by the China Banking Regulatory Commission on February 22, 2017 and Guidelines for the Disclosure of
Information on the Business Activities of Online Lending Information Intermediary Institutions issued by the China Banking Regulatory Commission on
August 23, 2017 (collectively referred to as “One approach and Three Guidelines”), provide a legal system basis for the standardized development and
continuous prudent supervision of the online peer-to-peer lending industry. According to “One approach and Three Guidelines”, peer-to-peer lending
information intermediary institutions should apply for recordation and registration to the local financial regulatory departments.

         The Office of the Leading Group for the Special Campaign against Peer-to-Peer Lending Risks has promulgated the Notice on Compliance
Inspection of Peer-to-Peer Network Lending Institutions and the List of Compliance Checking Questions of Online Lending Information Intermediaries on
August 13, 2018, which includes several inspection procedures: self-inspection of online lending institutions, self-discipline inspection by local internet
finance associations or related institutions, administrative verification by the local office for the special campaign against peer-to-peer lending risks. The
Notice on Compliance Inspection of Peer-to-Peer Network Lending Institutions requires that the local office for the special campaign against peer-to-peer
lending risks should check the contents of the reports submitted by the online lending institutions. If the contents are untrue, omitted or fraudulent, the office
can pursue accountability and exercise vote power for online lending institutions.

         Regulations relating to Information Security and Confidentiality of User Identity and Information

         Internet content in China is also regulated and restricted from a state security standpoint. Based on the Decision of the Standing Committee of the
National People’s Congress on Internet Security Protection enacted by the Standing Committee of the National People’s Congress, any effort to undertake the
following actions may be subject to criminal punishment in China:

         ·    gain improper entry into a computer or system of national strategic importance;

         ·    disseminate politically disruptive information;

         ·    leak government secrets;

         ·    spread false commercial information; or

         ·    infringe intellectual property rights.

         The Ministry of Public Security has also promulgated measures that prohibit the use of the Internet in ways that, among other things, result in the
leakage of government secrets or the spread of socially destabilizing content. The Ministry of Public Security has supervision and inspection powers in this
regard, and we may be subject to the jurisdiction of the local security bureaus. If an ICP license holder violates these measures, the PRC government may
revoke its license and shut down its website.

         The security and confidentiality of information on the identity of Internet users are also regulated in China. The Internet Information Service
Administrative Measures promulgated by the PRC State Council in September 2000 and revised in January 2011 require Internet content service providers to
maintain an adequate system that protects the security of user information. In January 2006, the Ministry of Public Security promulgated the Regulations on
Technical Measures of Internet Security Protection, requiring Internet service providers to utilize standard technical measures for Internet security protection.

          In addition, the Standing Committee of the National People’s Congress promulgated the Cyber Security Law of the People’s Republic of China, or
the Cyber Security Law, effective June 2017, to protect cyberspace security and order. Pursuant to the Cyber Security Law, any individual or organization
using the network must comply with the constitution and the applicable laws, follow the public order and respect social moralities, and must not endanger
cyber security, or engage in activities by making use of the network that endanger the national security, honor and interests, or infringe on the fame, privacy,
intellectual property and other legitimate rights and interests of others. The Cyber Security Law sets forth various security protection obligations for network
operators, which are defined as ‘‘owners and administrators of networks and network service providers,’’ including, among others, complying with a series
of requirements of tiered cyber protection systems, verifying users’ real identity, localizing the personal information and important data gathered and
produced by key information infrastructure operators during operations within the PRC, and providing assistance and support to government authorities
where necessary for protecting national security and investigating crimes. Furthermore, MIIT’s Regulations on Protection of Personal Information of
Telecommunications and Internet Users, effective September 2013, contain detailed requirements on the use and collection of personal information as well as
security measures required to be taken by telecommunications business operators and internet information service providers.

    Regulations relating to Trademarks

          Both the PRC Trademark Law and the Implementation Regulation of the PRC Trademark Law, as currently in effect, provide protection to the
holders of registered trademarks and trade names. The PRC Trademark Office handles trademark registrations and grants a renewable term of rights of 10
years to registered trademarks. In addition, trademark license agreements must be filed with the Trademark Office.

         After receiving a trademark registration application, the PRC Trademark Office will make a public announcement with respect to the proposed
trademark registration application if the relevant trademark passes the preliminary examination. Any person may, within three months after such public
announcement, object to such trademark application. The PRC Trademark Office will then decide who is entitled to the trademark registration, and its
decisions may be appealed to the PRC Trademark Review and Adjudication Board, whose decision may be further appealed through judicial proceedings. If
No objection is filed within three months after the public announcement period or if the objection has been overruled, the PRC Trademark Office will
approve the registration and issue a registration certificate, upon which the trademark is registered and will be effective for a renewable 10-year period, unless
otherwise revoked.


                                                                                73
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 328 of 521


    Regulations relating to Employee Share Options

          Under the Stock Option Rule promulgated by SAFE in February 2012, a PRC entity’s directors, supervisors, senior management officers, other staff
or individuals who have an employment or labor relationship with a Chinese entity and are granted stock options by an overseas publicly listed company are
required, through a PRC agent or PRC subsidiary of such overseas publicly listed company, to register with SAFE and complete certain other procedures. We
and our PRC resident employees who have been granted stock options are subject to these regulations. We have designated our PRC relevant subsidiaries to
handle the registration and other procedures required by the Stock Option Rule. If we or our PRC option holders fail to comply with these regulations in the
future, we or our PRC option holders may be subject to fines and legal sanctions.

    Regulations relating to Employees

         The principal PRC laws and regulations that govern employment include:

         ·    the PRC Labor Law which became effective on January 1, 1995 and was amended on August 27, 2009 and December 29, 2018; and

         ·    the PRC Labor Contract Law which became effective on January 1, 2008, and its amendments which became effective on July 1, 2013.

         Pursuant to the PRC Labor Law and the PRC Labor Contract Law, employers must execute written labor contracts with full-time employees. All
employers must compensate their employees with wages equal to at least the local minimum wage standards. All employers are required to establish a
system for labor safety and sanitation, strictly abide by state rules and standards and provide employees with workplace safety training. Violations of the PRC
Labor Contract Law and the PRC Labor Law may result in the imposition of fines and other administrative liabilities. Criminal liability may arise for serious
violations.

         In addition, employers in China are obliged to provide employees with welfare schemes covering pension insurance, unemployment insurance,
maternity insurance, work-related injury insurance, medical insurance and housing funds.

    Regulations relating to Foreign Investment

          On March 15, 2019, the National People’s Congress promulgated the Foreign Investment Law, which will come into effect on January 1, 2020 and
replace the trio of existing laws regulating foreign investment in China, namely, the Sino-foreign Equity Joint Venture Enterprise Law, the Sino-foreign
Cooperative Joint Venture Enterprise Law and the Wholly Foreign-invested Enterprise Law. The existing foreign-invested enterprises established prior to the
effective of the Foreign Investment Law may keep their corporate forms within five years. The implementing rules of the Foreign Investment Law will be
stipulated separately by State Council. Pursuant to the Foreign Investment Law, ‘‘foreign investors’’ means natural person, enterprise, or other organization
of a foreign country; ‘‘foreign-invested enterprises’’ means any enterprise established under PRC law that is wholly or partially invested by foreign investors
and ‘‘foreign investment’’ means any foreign investor’s direct or indirect investment in mainland China, including: (1) establishing FIEs in mainland China
either individually or jointly with other investors; (2) obtaining stock shares, stock equity, property shares, other similar interests in Chinese domestic
enterprises; (3) investing in new projects in mainland China either individually or jointly with other investors; and (4) making investment through other
means provided by laws, administrative regulations, or State Council provisions.

           The Foreign Investment Law stipulates that China implements the management system of pre-establishment national treatment plus a negative list to
foreign investment and the government generally will not expropriate foreign investment, except under special circumstances, in which case it will provide
fair and reasonable compensation to foreign investors. Foreign investors are barred from investing in prohibited industries on the negative list and must
comply with the specified requirements when investing in restricted industries on that list. When a license is required to enter a certain industry, the foreign
investor must apply for one, and the government must treat the application the same as one by a domestic enterprise, except where laws or regulations
provide otherwise. In addition, foreign investors or foreign-invested enterprises are required to file information reports and foreign investment which affects
or is likely to have effect on the national security shall be subject to the national security review.

    Regulations relating to Foreign Investment in Value-Added Telecommunications Industry

         According to the Administrative Rules on Foreign-invested Telecommunications Enterprises issued by the State Council effective in January 2002,
as amended in September 2008 and February 2016, a foreign investor may hold No more than a 50% equity interest in a value-added telecommunications
services provider in China and such foreign investor must have experience operating in such industry.

          Pursuant to the Opinions of the MIIT and the People’s Government of Shanghai Municipality on Further Opening Up Value-added
Telecommunications Business in China (Shanghai) Pilot Free Trade Zone (“Pilot Opinions”), which were jointly issued by the MIIT and People’s
Government of Shanghai Municipality on January 6, 2014, foreign ownership in telecommunications service business (only include apps stores), which
China has committed to opening-up after its WTO entry, may exceed 50% on a pilot basis. Foreign ownership in online data processing and transaction
processing (operational electronic commerce) shall not exceed 55%. Except for the Internet connection service business (provision of internet connection
service for online users), the scope for other businesses services specified by the Pilot Opinions can be nationwide. On April 15, 2014, MIIT promulgated the
Circular on Printing and Distributing the Administrative Measures of China (Shanghai) Pilot Free Trade Zone for the Pilot Operation of Value-added
Telecommunications Business by Foreign Investment, which further provides the requirements and procedures for foreign-invested enterprises to apply for
and obtain the approval to conduct value-added telecommunications business based in the China (Shanghai) Pilot Free Trade Zone.

         On June 19, 2015, MIIT further issued the Circular of the MIIT on Removing the Restrictions on Shareholding Ratio Held by Foreign Investors in
Online Data Processing and Transaction Processing (Operational E-commerce) Business, which liberalizes the foreign ownership restrictions in online data
processing and transaction processing (operational electronic commerce) business by expanding the business areas from the China (Shanghai) Pilot Free
Trade Zone to nationwide, and the foreign ownership may be up to 100%.


                                                                              74
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 329 of 521


          The MIIT Notice requires that a value-added telecommunications business operator (or its shareholders) must own domain names and trademarks
used by it in the value-added telecommunications business, and have premises and facilities appropriate for such business. To comply with the MIIT Notice,
all of our related trademarks and domain names are owned directly by Beijing Technology and Beijing JTX Technology.

    Regulations relating to the Establishment of Offshore Special Vehicle by PRC Residents

         Pursuant to the Circular 37 promulgated by SAFE, which became effective on July 4, 2014, a PRC resident, including a PRC resident natural person
or a PRC company, shall register with the local SAFE branch before it contributes assets or its equity interests into an overseas SPV established or controlled
by the PRC resident for the purpose of investment and financing. When the overseas SPV that fulfilled the initial registration formalities undergoes certain
major changes, including but not limited to, the change in the PRC-resident shareholder of the overseas SPV, name of the overseas SPV, term of operation, or
any increase or reduction of the registered capital of the overseas SPV, share transfer or swap, and merger or division, the PRC resident shall timely register
such change with the local SAFE branch.

          We have requested our beneficial owners who are PRC residents to make the necessary applications, filings and amendments required by SAFE.
However, we cannot provide any assurances that all of our beneficial owners who are PRC residents will continue to make, obtain or amend any applicable
registrations or approvals required by these SAFE regulations. The failure or inability of our PRC resident beneficial owners to comply with the registration
procedures set forth therein may subject us to fines and legal sanctions, restrict our cross-border investment activities, or limit our ability to contribute
additional capital into our PRC subsidiaries, or limit our PRC subsidiaries’ ability to pay dividends or make other distributions to our company or otherwise
adversely affect our business. Moreover, failure to comply with the SAFE registration requirements could result in liability under PRC laws for evasion of
foreign exchange restrictions.

C. Organizational Structure

         We conduct substantially all of our operations in China through our PRC subsidiaries and consolidated controlled entities. For more information
regarding the contractual arrangements among our PRC subsidiaries and consolidated controlled entities, see “Item 7.B. Major Shareholders and Related
Party Transactions—Related Party Transactions—Structure Contracts.”

         The following is a list of our principal subsidiaries and consolidated controlled entities as of the date of this annual report:

                        Name                                             Place of Formation                                        Relationship

Beijing Cun Fang Real Estate Broking Co., Ltd.           China                                                  Wholly-owned subsidiary
(“Beijing Cun Fang”)

Beijing Fang Chao Real Estate Broking Co., Ltd.          China                                                  Wholly-owned subsidiary
(“Beijing Fang Chao”)

Beijing Fang Tian Xia Hong An Network                    China                                                  Wholly-owned subsidiary
Technology Ltd. (previously known as Beijing Fang
Tian Xia Decorative Engineering Co., Ltd.)
(“Beijing Fang Tian Xia Hong An Network
Technology”)

Beijing Hong An Tu Sheng Network Technology              China                                                  Wholly-owned subsidiary
Co., Ltd. (“Beijing Hong An”)

Beijing Li Man Wan Jia Network Technology Co.,           China                                                  Wholly-owned subsidiary
Ltd. (“Beijing Li Man Wan Jia”)

Beijing SouFun Network Technology Co., Ltd.              China                                                  Wholly-owned subsidiary
(“Soufun Network”)



                                                                                75
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 330 of 521



                       Name                                           Place of Formation                   Relationship

Beihai Tian Xia Dai Microfinance Co., Ltd. (“Beihai   China                                Wholly-owned subsidiary
Tian Xia Dai Microfinance”)

Beijing Tuo Shi Huan Yu Network Technology Co.,       China                                Wholly-owned subsidiary
Ltd. (“Beijing Tuo Shi”)

Beijing Zhong Zhi Shi Zheng Information               China                                Wholly-owned subsidiary
Technology Co., Ltd. (“Beijing Zhong Zhi Shi
Zheng”)

Beijing Zhong Zhi Xun Bo Information Technology       China                                Wholly-owned subsidiary
Co., Ltd. (“Beijing Zhong Zhi Xun Bo”)

Xinjiang Zhong Zhi Shu Ju Information Technology      China                                Wholly-owned subsidiary
Co., Ltd. (“Xinjiang Zhong Zhi Shu Ju”)

Best Work Holdings (New York) LLC                     United States                        Wholly-owned subsidiary

Best Fang Holdings LLC                                United States                        Wholly-owned subsidiary

China Index Holdings Limited (“CIH”)                  Cayman Islands                       Wholly-owned subsidiary

China Index Academy Limited                           Hong Kong                            Wholly-owned subsidiary

Chongqing Fang Tian Xia Real Estate Broking Co.,      China                                Wholly-owned subsidiary
Ltd. (“Chongqing Fang Tian Xia”)

Chongqing Tian Xia Dai Microfinance Co., Ltd.         China                                Wholly-owned subsidiary
(“Chongqing Tian Xia Dai Microfinance”)

Guangzhou Fang Tian Xia Real Estate Broking Co.,      China                                Wholly-owned subsidiary
Ltd. (“Guangzhou Fang Tian Xia”)

Hangzhou Ji Ju Real Estate Agents Co., Ltd.           China                                Wholly-owned subsidiary
(“Hangzhou Ji Ju”)

Hangzhou SouFun Network Technology Co., Ltd.          China                                Wholly-owned subsidiary
(“Hangzhou SouFun Network”)


                                                                            76
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 331 of 521



                       Name                                       Place of Formation                    Relationship

Hong Kong Property Network Limited                    Hong Kong                        Wholly-owned subsidiary

Nanchang Cun Fang Real Estate Broking Co., Ltd.       China                            Wholly-owned subsidiary
(“Nanchang Cun Fang”)

Nanjing Cun Fang Real Estate Broking Co., Ltd.        China                            Wholly-owned subsidiary
(“Nanjing Cun Fang”)

Shanghai BaoAn Enterprise Co., Ltd. (“Shanghai        China                            Wholly-owned subsidiary
BaoAn Enterprise”)

Shanghai BaoAn Hotel Co., Ltd. (“Shanghai BaoAn       China                            Wholly-owned subsidiary
Hotel”)

Shanghai SouFun Microfinance Co., Ltd. (“Shanghai     China                            Wholly-owned subsidiary
SouFun Microfinance”)

Shanghai SouFun Fang Tian Xia Broking Co., Ltd.       China                            Wholly-owned subsidiary
(“Shanghai SouFun Fang Tian Xia”)

SouFun Media Technology (Beijing) Co., Ltd.           China                            Wholly-owned subsidiary
(“SouFun Media”)

Tianjin Jia Tian Xia Microfinance Co., Ltd.           China                            Wholly-owned subsidiary
(“Tianjin Jia Tian Xia Microfinance”)

Tianjin Jia Tian Xia Network Technology Co., Ltd.     China                            Wholly-owned subsidiary
(“Jia Tian Xia Network Technology”)

Tianjin Fang Tian Xia Real Estate Broking Co., Ltd.   China                            Wholly-owned subsidiary
(“Tianjin Fang Tian Xia”)

Tianjin SouFun Network Technology Co., Ltd.           China                            Wholly-owned subsidiary
(“Tianjin SouFun Network”)

Beijing Century Jia Tian Xia Technology               China                            Consolidated controlled subsidiary
Development Co., Ltd. (“Beijing JTX Technology”)


                                                                        77
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 332 of 521



                       Name                                   Place of Formation                    Relationship

Beijing Hua Ju Tian Xia Network Technology Co.,       China                        Consolidated controlled subsidiary
Ltd. (“Beijing Hua Ju Tian Xia”)

Beijing Li Tian Rong Ze Yi Jia Technology             China                        Consolidated controlled subsidiary
Development Co., Ltd. (“Beijing Li Tian Rong Ze”)

Beijing SouFun Internet Information Service Co.,      China                        Consolidated controlled subsidiary
Ltd. (“Beijing Internet”)

Beijing SouFun Science and Technology                 China                        Consolidated controlled subsidiary
Development Co., Ltd. (“Beijing Technology”)

Fang Tian Xia Financial Information Service           China                        Consolidated controlled subsidiary
(Beijing) Ltd. (previously known as Beijing Tianxia
Dai Information service Co., Ltd.) (“Tianxia Dai
Information”)

Beijing Yi Ran Ju Ke Technology Development Co.,      China                        Consolidated controlled subsidiary
Ltd. (“Beijing Yi Ran Ju Ke”)

Beijing Zhong Zhi Hong Yuan Data Information          China                        Consolidated controlled subsidiary
Technology Co., Ltd. (“Beijing Zhong Zhi Hong
Yuan”)

Shanghai Jia Biao Tang Real Estate Broking Co.,       China                        Consolidated controlled subsidiary
Ltd. (“Shanghai JBT Real Estate Broking”)

Wuhan SouFun Yi Ran Ju Ke Real Estate Agents          China                        Consolidated controlled subsidiary
Co., Ltd. (“Wuhan Yi Ran Ju Ke”)




                                                                    78
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 333 of 521


         The following diagram illustrates our corporate structure including our principal subsidiaries and consolidated controlled entities as of the date of
this annual report:




* The diagram above omits the names of subsidiaries and consolidated controlled entities that are insignificant individually and in the aggregate.
(1) Each of Shanghai BaoAn Enterprise and Shanghai BaoAn Hotel is owned as to 25.0% by Shanghai China Index, one of our consolidated controlled
    entities.
(2) Shanghai SouFun Microfinance is owned as to 20.0% by Beijing Technology and as to 10.0% by Beijing JTX Technology, both of which are our
    consolidated controlled entities.
(3) Shanghai JBT Real Estate Broking is owned as to 30.0% by Beijing Jia Tian Xia Advertising Co., Ltd. which is our consolidated controlled entity.
(4) On May 10, 2019, CIH publicly filed its registration statement on Form F-1 with SEC to effect the proposed separation and distribution. For more
    details, see “Item 4. Information on the Company— B. Business Overview— Separation of CIH.”

D. Property, Plant and Equipment

         See “Item 4.B. Information on the Company—Business Overview—Facilities.”

ITEM 4A. UNRESOLVED STAFF COMMENTS

         None.


                                                                               79
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 334 of 521


ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS

          The following discussion of our financial condition and results of operations is based upon and should be read in conjunction with our consolidated
financial statements and their related notes included elsewhere in this annual report. This discussion contains forward-looking statements within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act. See “Forward-Looking Statements.” In evaluating our business, you should
carefully consider the information provided under “Item 3.D. Key Information—Risk Factors.” We caution you that our businesses and financial
performance are subject to substantial risks and uncertainties.

A. OPERATING RESULTS

Overview

          We believe we operate a leading real estate Internet portal in China in terms of the number of page views and visitors to our websites in 2018. Our
user-friendly websites and mobile apps support active online communities and networks of users seeking information on, and services for, the real estate and
home-related sectors in China. Our service offerings include:

         ·   Marketing services: We offer marketing services on our websites and mobile apps, mainly through advertisements, to real estate developers in
             the marketing phase of new property developments, as well as to real estate agencies and suppliers of home furnishing and improvement and
             other home-related products and services who wish to promote their products and services.

         ·   Listing services: We offer basic and special listing services on our websites and mobile apps. Our basic listing services are primarily offered to
             real estate agents, brokers, developers, property owners and managers and suppliers of home furnishing and improvement and other home-
             related products and services. Our basic listing services allow our customers to post information of their products and services on our websites.
             Our special listing services offer specialized marketing programs through both online channels and offline themed events.

         ·   Financial services: We provide financial services primarily though our offline micro loan subsidiaries. We provide primarily secured consumer
             loans to individuals that meet our credit assessment requirements. We launched financial services in August 2014.

         ·   E-commerce services: Our e-commerce services primarily include Fang membership services, direct sales services for new homes and online
             sublease services. We provide both free and paid Fang membership services to our registered members. Our free services include primarily
             regular updates regarding local property developments, tours to visit property developments and other services relating to property purchases.
             Our paid services primarily include offers to purchase properties at a discount from our partner developers and dedicated information and
             related services to facilitate property purchases. We ceased entering into new contracts for our direct sales services for new homes, online
             home-decorating services and online real estate brokerage services in 2018 due to the change in our business development strategies.


                                                                              80
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 335 of 521


         ·   Value-added services: We provide value-added services including subscription services for access to our information database and consulting
             services for customized and industry-related research reports and indices.

          We have built a large and active community of users who are attracted by the comprehensive real estate and home-related content available on our
portal that forms the foundation of our service offerings. According to our own records, in the fourth quarter of 2018, our website, www.fang.com, received a
monthly average of approximately 123 million unique visitors and generated a monthly average of approximately 805 million website visits. We currently
maintain approximately 65 offices to focus on local market needs.

          Our revenues and net loss attributable to our shareholders in 2018 was US$303.0 million and US$114.9 million, respectively. Marketing, listing,
financial, e-commerce and value-added services accounted for 39.5%, 37.5%, 6.0%, 5.0% and 12.0%, respectively, of our revenues in 2018.

Key Operating and Financial Performance Metrics

        We monitor the key operating and financial performance metrics set forth in the tables below to help us evaluate growth trends, establish budgets,
measure the effectiveness of our sales and marketing efforts and assess our operational efficiencies.

                                                                                                                             Year Ended December 31
Selected Metrics                                                                                                               2017           2018
Average monthly unique visitors (million)*                                                                                           115           152
Average monthly mobile unique visitors (million)*                                                                                     75           117

*   Source: Google Analytics for data in 2017; internal records for data in 2018

                                                                                                                Year Ended December 31,
                                                                                                       2016                2017                 2018
                                                                                                                (U.S. dollars in thousands)
Total revenues                                                                                             916,391             444,296             303,016
Net income (loss)                                                                                         (169,635)             21,704            (114,909)
Non-GAAP net income (loss)                                                                                (173,212)             25,057              20,604
Adjusted EBITDA                                                                                           (118,941)             76,316              81,397

          In evaluating our financial performance, we use non-GAAP net income and adjusted earnings before interest, taxes, depreciation and amortization
(“adjusted EBITDA”), which are not measures calculated in accordance with GAAP and should not be considered as an alternative to any measure of
financial performance calculated and presented in accordance with GAAP. In addition, these non-GAAP measures may not be comparable to similarly titled
measures of other companies because other companies may not calculate them in the same manner that we do.

          Non-GAAP net income measures GAAP net income, excluding the impact of share-based compensation expense, change in fair value of securities,
realized gain on available-for-sale securities, other non-operating loss, investment income, impairment on investments and one-off tax impact.


                                                                             81
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 336 of 521


         Adjusted EBITDA is defined as non-GAAP net income before income tax, excluding interest expenses, interest income, depreciation and
amortization. Adjusted EBITDA, while generally a measure of profitability, excludes certain non-cash expenses, interest and other income, income taxes,
and certain other items that management believes affect the comparability of operating results.

         Non-GAAP net income and adjusted EBITDA are key measures used by our management and board of directors to understand and evaluate our
core operating performance and trends. In particular, we believe that the exclusion of the income and expenses in calculating non-GAAP net income and
adjusted EBITDA can provide a useful measure for period-to-period comparisons of our core business. Accordingly, we believe that non-GAAP net income
and adjusted EBITDA provide useful information to investors and others in understanding and evaluating our operating results in the same manner as our
management and board of directors.

          These non-GAAP measures have limitations as analytical tools, and you should not consider them in isolation or as substitutes for analysis of our
financial results as reported under GAAP. Some of these limitations are:

         ·    non-GAAP net income does not reflect the potentially dilutive impact of equity-based compensation;

         ·    although depreciation and amortization are non-cash charges, the assets being depreciated and amortized may have to be replaced in the future,
              and adjusted EBITDA does not reflect cash capital expenditure requirements for such replacements or for new capital expenditures;

         ·    adjusted EBITDA does not reflect tax payments that historically have represented a reduction in cash available to us or tax benefits that may
              arise as a result of generating net losses; and

         ·    other companies, including companies in our industry, may calculate adjusted EBITDA or similarly titled measures differently, which reduces
              its usefulness as a comparative measure.

         The following tables present reconciliations of net income to non-GAAP net income and net income to adjusted EBITDA from continuing
operations for each of the periods indicated:

                                                                                                                 Year Ended December 31,
Reconciliation of net income and non-GAAP net income                                                    2016                2017                 2018
                                                                                                                 (U.S. dollars in thousands)
GAAP net income (loss)                                                                                     (169,635)             21,704             (114,909)

Reconciliation items:
Share-based compensation                                                                                      9,477                7,218              14,082
Impairment on investments                                                                                     2,232                2,768                  —
Other non-operating loss                                                                                         —                 4,562                 (30)
Realized gain on available-for-sale securities                                                                   —                (2,736)             (1,493)
Investment income                                                                                           (13,864)              (6,692)             (6,816)
Change in fair value of securities                                                                                -                 (518)            167,402
Subtotal                                                                                                     (2,155)               4,602             173,145

Tax impact of reconciliation items                                                                           (1,422)              (1,249)            (37,632)

Non-GAAP net income (loss)                                                                                 (173,212)             25,057               20,604


                                                                              82
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 337 of 521



                                                                                                                Year Ended December 31,
Reconciliation of net income and adjusted EBITDA                                                        2016               2017                  2018
                                                                                                                (U.S. dollars in thousands)
GAAP net income (loss)                                                                                    (169,635)             21,704             (114,909)
Add Back
Share-based compensation                                                                                     9,477                7,218              14,082
Impairment on investments                                                                                    2,232                2,768                   -
Change in fair value of securities                                                                               -                 (518)            167,402
Interest expenses                                                                                           20,791               16,153              21,174
Income tax expenses                                                                                         24,983               21,442                   -
Depreciation and amortization expenses                                                                      18,442               23,737              26,735
Subtract
Investment income                                                                                          (13,864)              (6,692)              (6,816)
Realized gain on available-for-sale securities                                                                   -               (2,736)              (1,493)
Interest income                                                                                            (11,367)             (11,322)             (10,302)
Other non-operating loss                                                                                         -                4,562                  (30)
Income tax benefits                                                                                              -                    -              (14,446)
Adjusted EBITDA                                                                                           (118,941)              76,316               81,397

Re-election of Directors

        On December 7, 2018, upon approval of our shareholders, Mr. Shaohua Zhang was re-elected as an independent director of our board of directors
and a member of the audit committee of the board.

Factors Affecting Our Results of Operations

    Economic growth in China and in the PRC real estate market

          We conduct substantially all of our business and operations in China. Accordingly, our results of operations have been, and are expected to continue
to be, affected by the general performance of China’s economy. As a leading real estate Internet portal, our financial results have also been affected by the
performance of the real estate and home furnishing and improvement sectors in China.

    Growth in China’s Internet and online marketing sectors

         We are an Internet portal company and a majority of our revenues are generated from our marketing and listing services.As such, our results of
operations are heavily dependent on the successful and continued development of China’s Internet and online marketing sectors. The Internet has emerged as
an increasingly attractive and cost-effective advertising channel in China, especially as the number of Internet users, disposable income of urban households
and network infrastructure in China have increased.

    Performance of certain geographic areas and urban centers in China

          A substantial portion of our revenues are concentrated in China’s major urban centers including Beijing, Shanghai, Chengdu, Chongqing, Tianjin
and Shenzhen. Although our percentage of revenues from these six urban centers has decreased as we expanded our operations elsewhere in China, we expect
customers in these cities to continue to represent a significant portion of our revenues in the near term. We may also expand into new geographic areas and
sectors. As of December 31, 2018, we had established real estate-related content, search services, marketing and listing coverage of more than 658 cities
across China, and our Fang membership services, which were launched in 2011, were offered in 98 cities. The financial performance of newly penetrated
cities will have a substantial impact on our results of operations as we expand into new markets, as we may incur significant additional operating expenses,
including hiring new sales and other personnel, in order to expand our operations.


                                                                             83
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 338 of 521


    Competition in China’s online real estate and home-related Internet services

          We face competition from other companies in each of our primary business activities. In particular, the online real estate and home-related Internet
service market in China has become increasingly competitive, and such competition may continue to intensify in future periods. As the barriers to entry for
establishing Internet-based businesses are typically low, it is possible for new entrants to emerge and rapidly scale up their operations. We expect additional
companies to enter the online real estate and home-related Internet service industry in China and a wider range of online services in this area to be introduced.

         We expect to face additional competition as we develop and offer new services. For example, we began to offer direct sales services for new homes
in August 2014, online real estate brokerage services in January 2015, and online home-decorating services and online sublease services in the second quarter
of 2015. Some of our customers offer the same or similar services. Accordingly, we may face competition from these customers. In addition, such
competition may adversely affect our relationships with these customers and our business.

    PRC regulations affecting the Internet, online marketing, real estate and financing industries

          The Internet, online marketing, real estate and financing industries in China are heavily regulated. PRC laws, rules and regulations cover virtually
every aspect of these industries, including entry into the industry, the scope of permissible business activities and foreign investment. The PRC government
also exercises considerable direct and indirect influence over these industries by imposing industry policies and other economic measures. Many of these
regulations have recently been implemented and are expected to be refined and adjusted over time. Moreover, the PRC government regulates interest rates,
real estate transaction taxes and the acquisition and ownership of real estate. It also regulates Internet access and the distribution of news, information or other
content, as well as products and services, through the Internet. The PRC government also levies business taxes, value-added taxes, surcharges and cultural
construction fees on advertising-related sales in China, such as sales of our marketing, listing, financial, e-commerce and value-added services. In addition,
because certain of our PRC subsidiaries and consolidated controlled entities currently qualify as “high and new technology enterprises” or “Software
Enterprise,” they enjoy tax holidays or lower rates from the relevant PRC tax authorities or under local governmental policies. If we were to lose such
preferential tax treatment, we would be subject to a higher enterprise income tax rate, which would have a material adverse effect on our financial condition,
results of operations and profitability. See “Item 4.B. Information on the Company—Business Overview—Regulation.” Political, economic and social factors
may also lead to further policy refinement and adjustments. The imposition of new laws and regulations, or changes to current laws and regulations, could
have a material impact on our business, financial condition and results of operations.

    Our ability to grow financial services while maintaining effective risk management

          We began to offer financial services in the third quarter of 2014. We offer secured entrusted loans, mortgage loans as well as unsecured loans to real
estate developers, property buyers and other borrowers and charge interest, service fees and guarantee fees. In 2018, our financial services primarily focused
on secured consumer loans to individual borrowers. As of December 31, 2018, we had loans receivable with a principal balance of US$127.7 million. The
lending market has historically been dominated by commercial banks and other financial institutions. Compared with these market participants, we have
significant less experience in managing the lending business. The growth of our financial services will depend on our ability to develop attractive loan
products and services and manage related credit risk.


                                                                                84
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 339 of 521


    Demand for home furnishing and improvement information and products

          As China’s real estate market has expanded and matured, the ancillary home furnishing and improvement industry has also been growing to meet
rising consumer demand. Similarly, we have expanded our marketing and listing services to suppliers of home furnishing and improvement products and
services. By adding this category of advertisers and clients, we have been able to expand our sources of marketing and listing service revenues and,
accordingly, expect the rate of increase in our revenues to continue to benefit from the continued growth of China’s home furnishing and improvement
sectors.

    Our ability to grow the retained business following the completion of the proposed separation of CIH from us

          On May 2, 2019, our board of directors approved our plan to separate CIH into an independent publicly traded company, whose business will
comprise certain portions of our listing and value-added services. Following the completion of the proposed separation and distribution, we will continue to
retain our business operating a real estate Internet portal in China and will pursue our strategy of enhancing our online operations and residential property-
related business. We anticipate dedicating our managerial attention and resources to developing the retained business in light of the distinct needs of China’s
residential property market, and whether we can continue to grow the retained business depends on our ability to manage and develop such business
effectively.

Basis of Presentation

          To comply with applicable PRC laws, rules and regulations restricting foreign ownership of companies that operate Internet content provision and
online advertising services, we operate our websites and mobile apps and provide such services in China through contractual arrangements with our
consolidated controlled entities. Under the current regulatory regime, Internet content distribution is permitted to operators with less than 50.0% foreign
investment and advertising is permitted to all qualified operators. We may consider further optimizing our corporate structure in light of the evolving
regulatory environment. The equity interests of the consolidated controlled entities are held directly or indirectly by Mr. Mo, our founder, executive chairman
and chief executive officer, together with Mr. Dai, a former director and former chief executive officer, or Ms. Huang, the chief executive officer of CIH, but
the effective control of the consolidated controlled entities has been transferred to us through a series of Structure Contracts. We have funded these
consolidated controlled entities’ paid-in capital by extending loans to Mr. Mo, Mr. Dai and Ms. Huang. Pursuant to the terms of the Structure Contracts, we
are obligated to bear substantially all of the risk of losses from our consolidated controlled entities’ activities and are entitled to receive substantially all of
their profits, if any. See “Item 7.B. Major Shareholders and Related Party Transactions—Related Party Transactions—Structure Contracts” and our
consolidated financial statements included elsewhere in this annual report.

         Based on these Structure Contracts, we believe that, notwithstanding our lack of equity ownership, the arrangements provide us with effective
control over our consolidated controlled entities. Accordingly, the financial results of these entities are included in our consolidated financial statements.

         We refer to our consolidated controlled entities as PRC entities we control through contractual arrangements together with their subsidiaries, or the
PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries in our consolidated financial statements and related notes included elsewhere in this
annual report.

Components of our Results of Operations

    Revenues

         We derive our revenues from marketing services, listing services, financial services, e-commerce services, and value-added services.


                                                                                85
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 340 of 521


    Marketing Services

          Our marketing service revenues consist of revenues derived from the advertising services provided by our new home, secondary and rental
properties and home furnishing and improvement businesses. Our marketing services include the deployment on our websites and mobile apps of banners,
links, logos and floating signs.

    Listing Services

          Our listing service revenues consist of revenues derived from both basic listing services and special listing services. Basic listing services are
targeted at real estate agents, brokers, developers, property owners, property managers and others seeking to sell or rent new and secondary properties and
allow visitors to our websites and mobile apps to search for product suppliers and service providers in China’s home furnishing and improvement sector.
Revenues from basic listing services are predominantly derived from our secondary and rental business. Special listing services are specialized marketing
campaigns primarily to promote brands of leading developers. Leveraging our data analytical capabilities, we assess the strengths of the brands of companies
in various real estate sectors and create a special listing campaign to recognize the leading companies in those sectors. Once the special listing campaigns are
determined, we establish a marketing and promotional program consisting of various online and offline promotional activities, which together collectively
promote the special listings. The program includes online marketing platforms such as our websites and WeChat and offline themed events such as
conferences, discussion forums and banquets.

    Financial Services

          Our revenues from financial services consist of interest income and service fees from primarily secured consumer loans to individuals that meet our
credit assessment requirements.

    E-commerce Services

          Our e-commerce services, first launched in 2011, primarily include Fang membership services, direct sales services for new homes and online
sublease services. Our Fang membership services enable paid members to purchase specified properties from our partner real-estate developers at a discount
significantly greater than the membership fees charged by us. We ceased entering into new contracts for our direct sales services for new homes, online home-
decorating services and online real estate brokerage services in early 2018 due to the change in our business development strategies.

    Value-added services

         We provide value-added services including subscription services for access to our information database and consulting services for customized and
industry-related research reports and indices.


                                                                               86
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 341 of 521


    Cost of Revenues

          Our cost of revenues includes cost of services. Cost of services primarily consists of staff costs, tax surcharges, operating lease expenses, network
costs, communication expenses, share-based compensation expenses and other costs directly related to the offering of our listing, marketing, E-commerce,
financial and value-added services. Prior to January 1, 2018, value-added taxes were also included in cost of revenues. Staff costs include salary and benefits
paid to members of our editorial staff, customer service personnel, personnel dedicated to servicing and designing websites and mobile apps for our
customers and personnel in the brokerage function. E-commerce cost refers to the portion of proceeds to be remitted to real estate brokers under our Fang
membership services. Operating lease expenses consist primarily of rent for our various office facilities as allocated on the basis of the space occupied by our
editorial staff and customer service personnel. Network costs consist of server hosting fees, bandwidth fees and related charges. Communication costs consist
of telephone expenses relating to our operations. Cost of revenues also includes share-based compensation expenses in connection with share options and
other share-based compensation granted to our editorial and production staff. In 2016, 2017 and 2018, our cost of revenues represented 75.0%, 39.3% and
19.3% of our revenues, respectively. We have adopted the new revenue recognition standards, ASC 606, effective January 1, 2018, which relate to the
change in the presentation of value-added tax from gross basis to net basis. For the impact of adopting ASC 606 on our cost of revenues, see “—Recent
Accounting Pronouncements.”

    Operating Expenses

         Our operating expenses consist of selling expenses and general and administrative expenses.

    Selling Expenses

          Our selling expenses primarily consist of staff costs, such as salaries and benefits paid to personnel in our sales and distribution department, costs for
promoting our Fang membership services, operating lease expenses, which include rental expenses related to our selling and distribution department,
traveling and communication expenses, office expenses and advertising and promotion expenses, including fees we pay to other Internet portals for the
purpose of promoting and increasing traffic to our websites and mobile apps. Selling expenses also include other expenses incurred in relation to our selling
and distribution activities and share-based compensation costs in connection with share options and other share-based compensation granted to our sales and
marketing personnel.

    General and Administrative Expenses

         General and administrative expenses primarily consist of staff costs, such as salaries and benefits paid to our management and general
administrative, product and development personnel, bad debt expense relating to uncollectible accounts and loans receivable, office expenses,
communication expenses, professional service fees and other expenses for general and administrative purposes, as well as maintenance expenses. Our general
and administrative expenses also include share-based compensation costs in connection with share options and other share-based compensation granted to
our general administrative, technical and research personnel.


                                                                                87
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 342 of 521


    Taxation

         We are subject to income tax on an entity basis on profits arising in or derived from the jurisdictions where we, our subsidiaries or our consolidated
controlled entities are domiciled or have operations.

    Cayman Islands

          Under the current laws of the Cayman Islands, the company and subsidiaries incorporated in the Cayman Islands are not subject to tax on income or
capital gains. In addition, upon payments of dividends by us to our shareholders, No Cayman Islands withholding tax will be imposed.

    British Virgin Islands

          Under the current laws of the British Virgin Islands, or BVI, subsidiaries incorporated in the BVI are not subject to tax on income or capital gains.
In addition, upon payments of dividends by these companies to their shareholders, No BVI withholding tax will be imposed.

    Hong Kong

         Under the Hong Kong tax laws, subsidiaries in Hong Kong are subject to the Hong Kong profits tax rate at 16.5% and they are exempted from
income tax on their foreign-derived income and there are No withholding taxes in Hong Kong on remittance of dividends. A two-tiered profits tax rates
regime was introduced in 2018 where the first HK$2 million of assessable profits earned by a company will be taxed at half of the current tax rate (8.25%)
while the remaining profits will continue to be taxed at 16.5%. There is an anti-fragmentation measure where each group will have to nominate only one
company in the group to benefit from the progressive rates. No provision for Hong Kong profits tax has been made in the financial statements as the
subsidiaries in Hong Kong have No assessable profits for the three years ended December 31, 2018.

    United States

          On December 22, 2017, the Tax Act was enacted and contains significant changes to U.S. income tax law. Effective in 2018, the Tax Act reduces
the U.S. statutory tax rate from 35% to 21% and creates new taxes focused on foreign-sourced earnings and related-party payments, including the creation of
the base erosion anti-abuse tax and a new tax on global intangible low-taxed income, or GILTI.

         The SEC staff issued SAB 118 on December 22, 2017, which allows companies to record provisional amounts during a measurement period not to
extend beyond one year of the enactment date.

         The Tax Act reduces the U.S. statutory tax rate from 35% to 21% for years after 2017. Accordingly, we re-measured our deferred taxes as of
December 31, 2017, to reflect the reduced rate that will apply in future periods when these deferred taxes are settled or realized. As Best Work Holdings
(New York) LLC is loss making since incorporated, therefore we recognized a deferred tax asset of US$13,834 to reflect the reduced U.S. tax rate and full
valuation allowance is provided and corresponding remeasurement were made to unrecognized tax benefit and valuation allowance.

    Singapore

         Our Singapore-incorporated subsidiary does not conduct any substantive operations of its own. No provision for Singapore profits tax has been
made in the financial statements as this entity has No assessable profits for the three years ended December 31, 2018.


                                                                               88
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 343 of 521


    China

           In March 2007, a new enterprise income tax law in China was enacted and then amended in February 2017 and December 2018. The New EIT Law
applies a unified 25% enterprise income tax, or EIT, rate to both foreign invested enterprises and domestic enterprises, unless a preferential EIT rate is
otherwise stipulated. On April 14, 2008, relevant governmental regulatory authorities issued the Administrative Measures for Certification of High and New
Technology Enterprises which was amended in January 2016. High and New Technology Enterprise, or HNTE, status under the New EIT Law would entitle
qualified and approved entities to a favorable EIT tax rate of 15%. The SAT issued Circular No. 203 in April 2009 and Circular 24 in June 2017 stipulating
that entities which qualified for the HNTE status should apply with competent tax authorities to enjoy the reduced EIT rate of 15% provided under the New
EIT Law starting from the year when the new HNTE certificate becomes effective. The HNTE certificate is effective for a period of three years and can be
renewed for another three years. Subsequently, an entity needs to re-apply for the HNTE status in order to enjoy the preferential tax rate of 15%.

          We obtained HNTE certificates for SouFun Media, Beijing Zhong Zhi Shi Zheng, SouFun Network, Beijing Technology, Beijing JTX Technology
and Beijing Hong An Tu Sheng in November 2015 and have subsequently renewed such HNTE certificates in September and October 2018. Therefore, these
six subsidiaries can enjoy the preferential tax rate of 15% from 2015 to 2020. We newly applied for the HNTE status for Beijing Tuoshi in 2016 and received
the HNTE certificate in December 2016. Beijing Tuoshi can enjoy the preferential tax rate of 15% for 2016, 2017 and 2018. We newly applied for the HNTE
status for Beijing Li Man Wan Jia, Beijing Hua Ju Tian Xia and Beijing Zhong Zhi Xun Bo in 2018 and received the HNTE certificates in September and
October 2018. Beijing Li Man Wan Jia, Beijing Zhong Zhi Xun Bo and Beijing Hua Ju Tian Xia can enjoy the preferential tax rate of 15% for 2018, 2019
and 2020. We newly applied for the Xinjiang Huoerguosi Economic and Technological Development Zone tax preference status for Xinjiang Zhongzhi in
2017 and received the certificates in September 2017. Xinjiang Zhongzhi can enjoy the preferential tax rate of 0% for 2017, 2018, 2019 and 2020.

          If any entities fail to maintain the HNTE qualification under the New EIT Law, they will No longer qualify for the preferential tax rate of 15%,
which could have a material and adverse effect on our results of operations and financial position provided that they do not qualify for any other preferential
tax treatment. Historically, the abovementioned PRC subsidiaries have successfully obtained or renewed their HNTE certificates when the previous
certificates had expired.

        Subsequent to government approval in May 2014, Beijing Li Man Wan Jia, Beijing Zhong Zhi Xun Bo and Beijing Hua Ju Tian Xia obtained the
Software Enterprise status with effect from January 1, 2013. Accordingly, these three subsidiaries are entitled to the two-year EIT exemption for years 2013
and 2014 and a reduced EIT rate of 12.5% for years 2015, 2016 and 2017.

        Dividends paid by our PRC subsidiaries out of the profits earned after December 31, 2007 to non-PRC tax resident investors are subject to PRC
withholding tax. The withholding tax on dividends is 10%, unless a foreign investor’s tax jurisdiction has a tax treaty with the PRC that provides a lower
withholding tax rate and the foreign investor is recognized as the beneficial owner of the income under the relevant tax rules.

          Moreover, the New EIT Law treats enterprises established outside of China with “effective management and control” located in China as PRC
resident enterprises for tax purposes. The term “effective management and control” is generally defined as exercising overall management and control over
the business, personnel, accounting, properties, etc. of an enterprise. Our company, if considered a PRC resident enterprise for tax purposes, would be subject
to the PRC EIT at the rate of 25% on our worldwide income for the period after January 1, 2008. As of December 31, 2017 and 2018, we accrued nil and
US$50 for PRC tax on such basis.

Critical Accounting Policies

          We prepare our financial statements in conformity with U.S. GAAP, which requires us to make judgments, estimates and assumptions that affect the
reported amounts of our assets and liabilities, disclosure of contingent assets and liabilities on the date of each set of financial statements and the reported
amounts of revenues and expenses during each financial reporting period. We continually evaluate these estimates and assumptions based on the most
recently available information, our own historical experience and various other assumptions that we believe to be reasonable under the circumstances. Since
the use of estimates and assumptions is an integral component of the financial reporting process, actual results could differ from those estimates and
assumptions.


                                                                               89
                Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 344 of 521


          An accounting policy is considered to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly
uncertain at the time such estimate is made, and if different accounting estimates that reasonably could have been used, or changes in the accounting
estimates that are reasonably likely to occur periodically could materially impact the consolidated financial statements. We believe the following critical
accounting policies reflect the more significant estimates and assumptions used in the preparation of our consolidated financial statements. The following
descriptions of critical accounting policies, judgments and estimates should be read in conjunction with our consolidated financial statements and other
disclosures included elsewhere in this annual report.

    Revenue Recognition

    Periods prior to January 1, 2018

        Revenue recognition for multiple-element arrangements requires judgment to determine if multiple elements exist, whether elements can be
accounted for as separate units of accounting, and if so, the fair value for each of the elements.

          We enter into arrangements that can include various combinations of services. Where elements are delivered over different periods of time, and
when allowed under U.S. GAAP, revenue is allocated to the respective elements based on their relative selling prices at the inception of the arrangement, and
revenue is recognized as each element is delivered. We use a hierarchy to determine the fair value to be used for allocating revenue to elements: (1) vendor-
specific objective evidence of fair value, or VSOE, (2) third-party evidence, and (3) best estimate of selling price, or ESP. Generally, VSOE is the price
charged when the deliverable is sold separately or the price established by management for a product that is not yet sold if it is probable that the price will not
change before introduction into the marketplace. ESPs are established as best estimates of what the selling prices would be if the deliverables were sold
regularly on a stand-alone basis. The process of determining ESPs requires our judgment and consideration of multiple factors that may vary over time
depending upon the unique facts and circumstances related to each deliverable.

    Adoption of ASC 606, Revenue from Contracts with Customers

        We adopted the new revenue recognition standards, or ASC 606, effective January 1, 2018 using the modified retrospective method for contracts
which were not completed at the date of initial adoption.

          Our policy before the adoption of ASC 606 was to require written signed contracts by both us and our customers as persuasive evidence of our
revenue arrangements. In certain cases where services are being delivered prior to the receipt of the written signed contracts by both parties, revenue had been
deferred until such time the written signed contracts are collected. Under the new revenue standard, revenues may be recognized prior to the receipt of the
written signed contracts by both parties (assuming all other revenue recognition criteria are satisfied), as long as the revenue arrangements between us and our
customers are legally enforceable. As a result, we made an adjustment to increase the opening balance of retained earnings as of January 1, 2018 by US$2.8
million.

           Before the adoption of ASC 606, we assessed whether collectability is reasonably assured at the outset of the arrangement, and subsequently
reassessed if there was a substantive change in facts and circumstances. If the collectability of all or a portion of the fee is not reasonably assured, all revenue
recognition were deferred until payment was received (assuming all of the other revenue recognition criteria have been met). Upon the adoption of ASC 606,
if it is not probable that we will collect substantially all of the consideration to which we will be entitled in exchange for the goods or services that will be
transferred to the customer, consideration received from the customer is initially recorded as a liability. We will recognize nonrefundable consideration
received as revenue only when one of the following events has occurred:

    ·      we have no remaining obligations to transfer goods or services to the customer and all, or substantially all of the consideration has been received;

    ·      the contract has been terminated; or

    ·      we have transferred control of the goods or services to which the consideration that has been received relates, and has stopped transferring (and have
           No obligation under the contract to transfer) additional goods or services to the customer, if applicable.

           As a result, we made an adjustment to decrease the opening balance of retained earnings as of January 1, 2018 by US$0.5 million.

          In addition, our revenues are presented net of value-added tax collected on behalf of governments starting from January 1, 2018. Prior to January 1,
2018, value-added tax collected on behalf of governments was presented as gross in both revenues and cost of revenues. We have elected to adopt the
practical expedient for incremental costs to obtain a contract with a customer, with amortization periods of one year or less to be recorded in selling and
marketing expenses when incurred. We have elected the practical expedient not to disclose the information about remaining performance obligations which
are part of the contracts that have an original expected duration of one year or less.

           The disclosure of the impact of adoption on the consolidated balance sheets was as follows:

                                                                                                                                             Amounts
                                                                                                       As of                                  without
                                                                                                    December 31,                            adoption of
                                                                                                        2018           Adjustments           ASC 606
                                                                                                                    (US$ in thousands)
        Accounts receivable                                                                                  60,950               379              61,329
        Deferred revenue                                                                                   (163,346)          (11,633)           (174,979)
        Accrued expenses and other liabilities                                                             (131,268)            9,701            (121,567)
        Other non-current liabilities                                                                      (153,095)              555            (152,540)

           The impact for adoption of ASC 606 to our consolidated statement of comprehensive income (loss) for the year ended December 31, 2018 is as
follows:

                                                                                                                                              Amounts
                                                                                                      Year ended                               without
                                                                                                     December 31,                            adoption of
                                                                                                         2018          Adjustments            ASC 606
                                                                                                                    (US$ in thousands)
        E-commerce services                                                                                  15,384              928               16,312
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 345 of 521
       Marketing services                                                                               119,680               8,740          128,420
       Listing services                                                                                 113,534               5,717          119,251
       Financial services                                                                                18,060               1,068           19,128
       Value-added services                                                                              36,358               2,893           39,251
       Total revenues                                                                                   303,016              19,346          322,362
       Cost of services                                                                                 (58,570)            (18,117)         (76,687)
       Operating income                                                                                  39,803               1,229           41,032
       Net loss                                                                                              (114,909)        1,229         (113,680)
       Loss per share for Class A and Class B ordinary shares
       Basic and Diluted                                                                                          (1.29)       0.01             (1.28)

          Since the adoption of ASC 606 starting from January 1, 2018, we recognize revenues upon the satisfaction of its performance obligation in an
amount that reflects the consideration to which we expect to be entitled to in exchange for those goods or services, excluding amounts collected on behalf of
third parties, such as value-added taxes. For each performance obligation satisfied over time, we recognize revenue over time by measuring the progress
toward complete satisfaction of that performance obligation. If we do not satisfy a performance obligation over time, the performance obligation is satisfied
at a point in time.

          Our contracts with customers often include promises to transfer multiple products and services. For these contracts, we account for individual
performance obligations separately if they are capable of being distinct and distinct within the context of the contract. Determining whether products and
services are considered distinct performance obligations may require significant judgment. Judgment is also required to determine the stand-alone selling
price, or SSP, for each distinct performance obligation. In instances where SSP is not directly observable, such as when we do not sell the product or service
separately, we determine the SSP using information that may include market conditions and other observable inputs.

    Accounts Receivable and Allowance for Doubtful Accounts

         We review the accounts receivable on a periodic basis and makes general and specific allowances when there is doubt as to the collectability of
individual balances.

          We consider many factors in assessing the collectability of its receivables, such as, the age of the amounts due, the customer’s payment history and
credit-worthiness. An allowance for doubtful accounts is recorded in the period in which a loss is determined to be probable. Accounts receivable balances
are written off after all collection efforts have been exhausted.


                                                                              90
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 346 of 521


    Loans Receivable

          Loans receivable consists primarily of secured consumer loans to individuals that have passed our credit assessment. Such amounts are recorded at
the principal amount less impairment as of the balance sheet date. The loan periods extended by us to the borrowers generally range from one to thirty-six
months.

          An allowance for credit loss is recorded when, based on current information and events, it is probable that we will be unable to collect all amounts
due according to the contractual terms of the loan agreement. We assess the allowance for credit loss related to loans receivable on a quarterly basis, either on
an individual or collective basis. We consider various factors in evaluating loans receivable for possible impairment on an individual basis. These factors
include the amount of the loan, historical experience, value of collateral, if any, credit quality and age of the receivables balances. Impairment is measured on
an individual loan basis using either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the
collateral if the loan is secured. We evaluate the remainder of our loans receivables portfolio for impairment on a collective basis in accordance with ASC
450-20, “Loss Contingencies” and record an allowance for credit loss at the portfolio segment level.

          Loan principal and interest receivables are charged-off when the loan principal and interest receivables are deemed to be uncollectible, which is
generally identified if any of the following conditions are met : (1) the borrower is dead, missing or incapacitate and there is No legal heir and presentee or
the legal heir and presentee refuse to abide the contract; (2) identification of fraud, and the fraud is officially reported to and filed with relevant law
enforcement departments; (3) outstanding amount following 180 days past due after all collection efforts based on management’s judgment.


                                                                               91
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 347 of 521


    Income Taxes

          We follow the liability method of accounting for income taxes, whereby deferred tax assets and liabilities are recognized based on the future tax
consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax
bases, and attributable to operating loss and tax credit carryforwards, if any. We reduce carrying amounts of deferred tax assets by a valuation allowance, if,
based on the available evidence, it is “more-likely-than-not” that such assets will not be realized. Accordingly, we assess the need to establish valuation
allowances for deferred tax assets at each reporting period based on a “more-likely-than-not” realization threshold. This assessment considers, among other
matters, the nature, frequency and severity of current and cumulative losses, forecasts of future profitability, the duration of statutory carryforward periods,
our experience with operating loss and tax credit carryforwards, if any, not expiring.

          We apply ASC 740, “Income Taxes” to account for uncertainties in income taxes. In accordance with the provisions of ASC 740, we recognize in
our financial statements the impact of a tax position if a tax return position or future tax position is “more-likely-than-not” to prevail based on the facts and
technical merits of the position. Tax positions that meet the “more-likely-than-not” recognition threshold are measured at the largest amount of tax benefit
that has a greater than fifty percent likelihood of being realized upon settlement.

          Our estimated liability for unrecognized tax benefits, which is included in “other non-current liabilities,” is periodically assessed for adequacy and
may be affected by changing interpretations of laws, rulings by tax authorities, changes and/or developments with respect to tax audits and expiration of the
statutes of limitation. The outcome for a particular audit cannot be determined with certainty prior to the conclusion of the audit and, in some cases, the
appeal or litigation process. The actual benefits ultimately realized may differ from our estimates. As each audit is concluded, adjustments, if any, are
recorded in our financial statements. Additionally, in future periods, changes in facts, circumstances and new information may require us to adjust the
recognition and measurement estimates with regard to individual tax positions. Changes in recognition and measurement estimates are recognized in the
period in which the changes occur.

         Interest and penalties arising from underpayment of income taxes are computed in accordance with the relevant tax laws. The amount of interest
expense is computed by applying the applicable statutory rate of interest to the difference between the tax position recognized and the amount previously
taken or expected to be taken in a tax return. Interest and penalties recognized in accordance with ASC 740 are classified in our consolidated statements of
comprehensive income (loss) as income tax expense.


                                                                                92
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 348 of 521


    Recent Accounting Pronouncements

           In February 2016, the Financial Accounting Standards Board, or FASB, established Topic 842, Leases, by issuing ASU No. 2016-02, which
requires lessees to recognize leases on-balance sheet and disclose key information about leasing arrangements. Topic 842 was subsequently amended by ASU
No. 2018-01, Land Easement Practical Expedient for Transition to Topic 842; ASU No. 2018-10, Codification Improvements to Topic 842, Leases; and ASU
No. 2018-11, Targeted Improvements. The new standard establishes a right-of-use model, or ROU, that requires a lessee to recognize a ROU asset and lease
liability on the balance sheet for all leases with a term longer than 12 months. Leases will be classified as finance or operating, with classification affecting
the pattern and classification of expense recognition in the income statement.

          The new standard is effective for public business entities for annual periods beginning after December 15, 2018, and interim periods therein. For all
other entities, the standard is effective for fiscal years beginning after December 15, 2019, and interim periods within fiscal years beginning after December
15, 2020. Early adoption is permitted. A modified retrospective transition approach is required, applying the new standard to all leases existing at the date of
initial application. We adopted the new standard on January 1, 2019 and used the effective date as the date of initial application. Consequently, financial
information will not be updated and the disclosures required under the new standard will not be provided for dates and periods before January 1, 2019.

          The new standard provides a number of optional practical expedients in transition. We elected the ‘package of practical expedients’, which permits
us not to reassess under the new standard our prior conclusions about lease identification, lease classification and initial direct costs.

           Leases currently classified as operating leases in Note 21 of our consolidated financial statements will be reported on the consolidated balance
sheets upon adoption at their net present value, which will increase total assets and liabilities. We expect to recognize the right-of-use assets and lease
liability in the amount of approximately US$5.7 million respectively as of January 1, 2019. We used our estimated incremental borrowing rate based on
information available at the date of adoption in calculating the present value of our existing lease payments. The adoption of ASC 842 is not expected to have
a material impact to our consolidated statements of comprehensive income (loss) or net cash provided by operating activities.

         The adoption of ASC 842 is not expected to have a material impact to the accounting and disclosure of sublease services in which we are the lessor.

          In June 2016, the FASB issued ASU No. 2016-13, or ASU 2016-13, Financial Instruments – Credit Losses (Topic 326), Measurement of Credit
Losses on Financial Instruments. ASU 2016-13 changes the impairment model for most financial assets and certain other instruments. The standard will
replace “incurred loss” approach with an “expected loss” model for instruments measured at amortized cost. For available-for-sale debt securities, entities
will be required to record allowances rather than reduce the carrying amount, as they do today under the other-than-temporary impairment model. The
standard is effective for public business entities for annual periods beginning after December 15, 2019, and interim periods therein. Early adoption is
permitted. We are currently evaluating the impact of adopting this standard on our consolidated financial statements.

          In August 2018, the FASB issued ASU 2018-13, Fair Value Measurement (Topic 820): Disclosure Framework—Changes to the Disclosure
Requirements for Fair Value Measurement. ASU 2018-13 eliminates, adds and modifies certain disclosure requirements for fair value measurements. The
amendments applicable to the disclosures of changes in unrealized gains and losses, the range and weighted average of significant unobservable inputs used
to develop Level 3 fair value measurements, and the narrative description of measurement uncertainty should be applied prospectively for only the most
recent interim or annual period presented in the initial year of adoption. This ASU is effective for all entities for fiscal years beginning after December 15,
2019, including interim periods therein. All other amendments should be applied retrospectively to all periods presented upon their effective date. Early
adoption is permitted, and an entity is also permitted to early adopt any removed or modified disclosures and delay adoption of the additional disclosures until
their effective date. We are in the process of evaluating the impact on our consolidated financial statements upon adoption.


                                                                               93
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 349 of 521


Results of Operations

         The following table sets forth selected financial data from our consolidated statements of comprehensive income for the periods indicated:

                                                                                          Year Ended December 31,
                                                                       2016                        2017                          2018
                                                                           Percentage                   Percentage                   Percentage
                                                                Amount     of revenue      Amount       of revenue        Amount     of revenue
                                                                                    (US$ in thousands, except percentage)
Revenues
E-commerce services                                               577,684           63.0%         87,809            19.8%          15,384               5.0%
Marketing services                                                165,437           18.1%        149,267            33.6%         119,680              39.5%
Listing services                                                  118,109           12.9%        165,374            37.2%         113,534              37.5%
Financial services                                                 29,602            3.2%         12,055             2.7%          18,060               6.0%
Value-added services                                               25,559            2.8%         29,791             6.7%          36,358              12.0%
Total revenues                                                    916,391          100.0%        444,296           100.0%         303,016             100.0%
Cost of revenues
Cost of services                                                 (687,184 )        (75.0)%      (174,599 )          (39.3)%       (58,570)            (19.3)%
Total cost of revenues                                           (687,184 )        (75.0)%      (174,599 )          (39.3)%       (58,570)            (19.3)%
Gross profit                                                      229,207           25.0%        269,697             60.7%        244,446              80.7%
Operating income (expenses)
Selling expenses                                                 (229,817)         (25.1)%       (91,250)           (20.5)%       (69,532)            (22.9)%
General and administrative expenses                              (151,251)         (16.5)%      (135,688)           (30.5)%      (138,386)            (45.7)%
Other income (loss)                                                   415              -            (567)            (0.1 )%        3,275               1.1%
Operating income (loss)                                          (151,446)         (16.5)%        42,192              9.5%         39,803              13.1%
Foreign exchange gain (loss)                                       (1,882)             0%             15                -            (598)             (0.2)%
Interest income                                                    11,367            1.2%         11,322              2.5%         10,302               3.4%
Interest expenses                                                 (20,791)          (2.3)%       (16,153)            (3.6)%       (21,174)             (7.0)%
Change in fair value of securities                                      -              -             518              0.1%        167,402             (55.2)%
Realized gain on available-for-sale securities (including
  accumulated other comprehensive income
  reclassifications for unrealized gain on available-for-sale
  securities of US$10,583, US$2,736 and US$1,493 for
  the years ended December 31, 2016, 2017 and 2018,
  respectively)                                                    10,583            1.2%           2,736             0.6%          1,493              0.5%
Government grants                                                   6,469            0.7%           3,154             0.7%          1,435              0.5%
Investment income                                                   3,281            0.4%           6,692             1.5%          6,816              2.2%
Impairment on investments                                          (2,232)          (0.2)%         (2,768)           (0.6)%             -                -
Other non-operating income                                              -              -           (4,562)           (1.0)%           (30)             0.0%
Income (loss) before income taxes and noncontrolling
  interests                                                      (144,651)         (15.8)%        43,146              9.7%       (129,355)            (42.7)%
Income tax (expenses) benefit                                     (24,984)          (2.7 )%      (21,442)            (4.8 )%       14,446               4.8%
Net income (loss)                                                (169,635 )        (18.5)%        21,704              4.9%       (114,909 )           (37.9)%
Net income (loss) attributable to noncontrolling interests             —              —               (3)               -               2               0.0%


                                                                              94
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 350 of 521



                                                                                           Year Ended December 31,
                                                                        2016                         2017                        2018
                                                                            Percentage                    Percentage                 Percentage
                                                                 Amount     of revenue       Amount       of revenue      Amount     of revenue
                                                                                     (US$ in thousands, except percentage)
Net income (loss) attributable to Fang Holdings Limited’s
 shareholders                                                     (169,635 )         (18.5)%        21,707              4.9%      (114,911 )          (37.9)%

    Revenues

          Our revenue decreased 31.8% year-over-year in 2018, primarily due to decline in revenue from e-commerce and listing service. Our revenues
decreased 51.5% year-over-year in 2017, primarily due to a significant decline in revenues from e-commerce services as a result of changes in our business
strategy.

         Marketing Services. Our marketing service revenues consist of revenues derived from the advertising services provided by our new home, secondary
and rental properties and home furnishing and improvement businesses. Our marketing services include the deployment on our websites respectively, and
mobile apps of banners, links, logos and floating signs. Revenues from marketing services decreased 19.8% and 9.8% year-over-year in 2018 and 2017,
respectively, primarily due to (1) the revenues are presented net of value-added tax collected on behalf of government due to the adoption of ASC 606 from
January 1, 2018, and (2) a slowdown in the real estate market and the increased competition for similar services in China. In 2016, 2017 and 2018, revenues
generated from our marketing services represented 18.1%, 33.6% and 39.5% of our revenues, respectively.

         The following table presents our marketing service revenues for each of our businesses by amount and percentage of total marketing service
revenues for the periods indicated:

                                                                                 Year Ended December 31,
                                                    2016                                    2017                                      2018
                                                            Percentage                            Percentage                                  Percentage
                                                           of marketing                          of marketing                                of marketing
                                                              service                               service                                     service
                                       Amount                revenues           Amount             revenues               Amount               revenues
                                                                            (US$ in thousands, except percentage)
New home                                    144,631                   87.4%           121,497               81.4%              119,352                 99.7%
Home furnishing and
  improvement                                19,171                  11.6%                  -                    -                  328                  0.3%
Secondary and rental                          1,635                   1.0%             27,770                 18.6%                   -                    -
Total marketing service
  revenues                                  165,437                 100.0%            149,267                100.0%            119,680                100.0%

          New home business accounted for 87.4%, 81.4% and 99.7% of our marketing service revenues in 2016, 2017 and 2018, respectively. New home
business primarily consists of marketing services for newly developed properties for sale. Our new home customers are largely real estate developers and
their sales agents who are promoting newly developed properties for sale.

          Listing Services. Revenues from our listing services decreased 31.3% in 2018, primarily due to (1) the presentation on a net basis of value-added tax
following the adoption of ASC 606 from January 1, 2018, and (2) the decrease in number of paying subscribers. Revenue from our listing services increased
40.0% year-over-year in 2017, primarily due to an increase in the number of customers, in particular those from lower-tier cities, who paid for our services.
In 2016, 2017 and 2018, revenues from our listing services represented 12.9%, 37.2% and 37.5% of our revenues, respectively. We believe that listing
service revenues will continue to remain a significant source of revenue. However, regulatory efforts to require additional down payments and other actions to
dampen the growing market for secondary homes have impacted and may continue to impact our revenues.


                                                                               95
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 351 of 521


         The following table sets forth our listing service revenues by amount and percentage of our listing service revenues for the periods indicated:

                                                                                 Year Ended December 31,
                                                    2016                                    2017                                        2018
                                                           Percentage                             Percentage                                   Percentage
                                                            of listing                             of listing                                   of listing
                                                             service                                service                                      service
                                        Amount              revenues             Amount            revenues                Amount               revenues
                                                                            (US$ in thousands, except percentage)
Basic listing                                 91,742                  77.7%           140,517                85.0%               84,482                74.4%
Special listing                               26,367                  22.3%            24,857                15.0%               29,052                25.6%
Total listing service revenues               118,109                 100.0%           165,374               100.0%              113,534                 100.0%

         The average revenue per paying subscriber was US$567, US$623 and US$400 for 2016, 2017 and 2018, respectively.

         The following table presents our listing service revenues for each of our businesses by amount and percentage of total listing service revenues for
the periods indicated:

                                                                                 Year Ended December 31,
                                                    2016                                    2017                                        2018
                                                           Percentage                             Percentage                                   Percentage
                                                            of listing                             of listing                                   of listing
                                                             service                                service                                      service
                                        Amount              revenues             Amount            revenues                Amount               revenues
                                                                            (US$ in thousands, except percentage)
Secondary and rental properties               94,507                  80.0%           140,492                85.0%               84,773                     74.7%
Research                                      22,959                  19.4%            24,522                14.8%               28,748                     25.3%
Other                                            643                   0.5%               360                 0.2%                   13                      0.0%
Total listing service revenues               118,109                 100.0%           165,374               100.0%              113,534                    100.0%

         Secondary and rental properties business accounted for 80.0%, 85.0% and 74.7% of our listing service revenues in 2016, 2017 and 2018,
respectively.


                                                                              96
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 352 of 521


         Financial Services. Revenues from financial services increased 49.8% year-over year in 2018, primarily due to (1) increased average balance of
loans receivable, partially offset by the presentation on a net basis of value-added tax following the adoption of ASC 606 from January 1, 2018. Revenues
from financial services decreased 59.3% year-over year in 2017, primarily due to the decreased transaction volumes of secondary homes. In 2016, 2017 and
2018, revenues from financial services represented 3.2%, 2.7% and 6.0% of our revenues, respectively.

         E-commerce Services. Revenues from e-commerce services decreased 82.5% year-over-year in 2018, primarily due to (1) our business
transformation from a transaction-oriented platform back to a technology-driven open platform, and (2) the presentation on a net basis of value-added tax
following the adoption of ASC 606 from January 1, 2018. Revenues from e-commerce services decreased 84.8% year-over-year in 2017, primarily due to
our business transformation from a transaction-oriented platform back to a technology-driven open platform. Revenues from e-commerce services
represented 63.0%, 19.8% and 5.0% of our revenues in 2016, 2017 and 2018, respectively.

         The following table presents our e-commerce service revenues for each of our businesses by amount and percentage of total e-commerce service
revenues for the periods indicated:

                                                                                  Year Ended December 31,
                                                    2016                                     2017                                       2018
                                                           Percentage of                          Percentage of                                Percentage of
                                                            e-commerce                             e-commerce                                   e-commerce
                                                               service                                service                                      service
                                        Amount                revenues            Amount             revenues               Amount                revenues
                                                                             (US$ in thousands, except percentage)
New home                                     265,583                   46.0%            36,672                41.8%                 7,391                48.0%
Other                                        312,101                   54.0%            51,137                58.2%                 7,993                52.0%
Total e-commerce service
revenues                                     577,684                100.0%              87,809                100.0%              15,384                100.0%

        Other product groups accounted for an increasing portion of our e-commerce services revenues in 2016 and 2017 as a result of the continued
development of our online real estate brokerage services, and decreased in 2018 as we discontinued our online real estate brokerage services.

          Value-Added Services. Revenues from value-added services increased 22.0% and 16.6% year-over-year in 2018 and 2017, respectively, primarily
due to a rising demand for our database and research services, partially offset by the presentation on a net basis of value-added tax following the adoption of
ASC 606 from January 1, 2018. In 2016, 2017 and 2018, revenues from value-added services represented 2.8%, 6.7% and 12.0% of our revenues,
respectively.


                                                                               97
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 353 of 521


    Cost of Revenues

          Our cost of revenues consists primarily of staff costs, operating lease and sublease costs, and commission fees. Our cost of revenues as a percentage
of our revenues was 75.0%, 39.3% and 19.3% in 2016, 2017 and 2018, respectively. Prior to January 1, 2018, cost of revenues also included value-added
taxes.

         Our cost of revenues decreased significantly year-over-year in 2017 and 2018, primarily due to a decline in staff costs from US$419.3 million in
2016 to US$61.7 million in 2017 and further to US$19.7 million in 2018 as a result of the reduction in staff headcount of our brokerage team for secondary
properties and the optimization in our cost structure under the technology-driven open platform model.

    Gross Profit and Gross Margin

        As a result of the foregoing, our gross profit decreased 9.4% year-over-year in 2018 and increased 17.7% year-over-year in 2017. Our gross margin
was 25.0%, 60.7% and 80.7% in 2016, 2017 and 2018, respectively.

    Operating Expenses

         Our operating expenses decreased 8.4% year-over-year in 2018, primarily due to the decrease in advertising expenses, management staff costs and
bad debt expenses. Our operating expenses decreased 40.4% year-over-year in 2017, primarily due to a significant decrease in our selling expenses. In 2016,
2017 and 2018, our operating expenses represented 41.6%, 51.1% and 68.6% of our revenues, respectively.

         The following table sets forth our operating expenses by amount and percentage of our total operating expenses for the periods indicated:

                                                                                Year Ended December 31,
                                                    2016                                   2017                                         2018
                                                           Percentage                            Percentage                                    Percentage
                                                           of operating                          of operating                                  of operating
                                        Amount               expenses          Amount              expenses                Amount                expenses
                                                                           (US$ in thousands, except percentage)
Selling expenses                             229,817                 60.3%            91,250               40.2%                 69,532                  33.4%
General and administrative
expenses                                     151,251                 39.7%            135,688                  59.8%            138,386                 66.6%
Total                                        381,068                100.0%            226,938                 100.0%            207,918                100.0%

          Selling Expenses. Our selling expenses decreased 23.8% and 60.3% year-over-year in 2018 and 2017, respectively, primarily due to the decrease in
selling expenses associated with our e-commerce services and advertising and promotional expenses. Advertising and promotional related expense decreased
from US$24.2 million in 2017 to US$7.1 million in 2018, generally consistent with the decrease in our revenues from e-commerce service. Selling expenses
associated with our e-commerce services decreased from US$72.4 million in 2016 to US$0.4 million in 2017, which was in line with the decrease in our
revenues from e-commerce services. Advertising and promotional expenses decreased from US$61.9 million in 2016 to US$16.8 million in 2017, primarily
due to the decrease of promotions for our Fang membership services, our website, new domain name and the Fang mobile applications.

          General and Administrative Expenses. Our general and administrative expenses increased 2.0% year-over-year in 2018, primarily due to the
increase in share-based compensation, operating lease and professional service fee, partially offset by the decrease in bad debt expense. Our general and
administrative expenses decreased 10.3 % year-over-year in 2017, primarily due to a decline in staff cost from US$76.8 million in 2016 to US$63.9 million in
2017.


                                                                              98
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 354 of 521


         Other Income (Loss). Other income in 2018 consisted of rental income of US$2.6 million, income from litigation of US$1.4 million and loss from
hotel operation of US$0.7 million. Other loss in 2017 consisted of other revenue of US$12.2 million and other expenses of US$12.8 million of our
subsidiaries that operate the hotel and office leasing businesses.

    Operating Income (Loss) and Operating Margin

        As a result of the foregoing, we generated operating income of US$39.8 million in 2018 and generated operating income of US$42.2 million in
2017. Our operating margin was negative 16.5%, 9.5% and 13.1% in 2016, 2017 and 2018, respectively.

    Interest Income

        Our interest income, consisting primarily of interest income from cash and cash equivalent,restricted cash as well as fixed rate time deposits,
remained relatively stable at US$11.3 million and US$10.3 million in 2017 and 2018, respectively.

    Interest Expenses

         Our interest expenses consist primarily of interest incurred as a result of our bank borrowings and convertible senior notes. Our interest expenses
increased 31.1% year-over-year in 2018, primarily due to additional bank borrowings amounted to US$76.3 million. Our interest expenses decreased 22.3%
year-over-year in 2017, primarily due to our repurchase of a total of US$394,300 of the notes.

    Change in Fair Value of Securities

          Our change in fair value of securities increased significantly to US$167.4 million in 2018, compared to US$0.6 million in 2017, primarily due to the
decrease in fair value of our equity investments.

    Investment Income, Net

        Our investment income, which primarily consisted of dividends from the respective long-term investments in companies including Color Life,
Hopefluent, and World Union totaled US$3.3 million, US$6.7 million and US$6.8 million in 2016, 2017 and 2018, respectively.

    Impairment on Investments

          We had US$2.2 million, US$2.8 million and nil impairment on investments in 2016, 2017 and 2018, respectively. The impairment resulted from the
deteriorating financial condition of Sindeo, of which company we held 11.03% equity interest, while Sindeo completed its wind-down procedure in 2017.

    Income Tax (Expenses) Benefit

          Our effective tax rate was 17.3%, 56.8% and 11.2% in 2016, 2017 and 2018, respectively. The effective tax rate of 11.2% in 2018 was lower than
the statutory income tax rate of 25% primarily because of (1) the effect of international tax rate differences in the amount of US$6.9 million, (2) non-
deductible expenses in the amount of US$19.4 million, and (3) provision of withholding tax of PRC subsidiaries in the amount of US$11.7 million based on
the dividend tax rate applied to the profits generated by these subsidiaries and expected to be distributed, partially offset by the effect of (1) preferential tax
rates of certain PRC entities in the amount of US$6.6 million, and (2) reversal of previously recorded ASC740 (FIN48) income tax and interest liabilities in
the amount of US$8.9 million, due to expiration of statutory limitation. In 2016 and 2017, we recorded changes in valuation allowances of US$30.9 million
and US$8.8 million, respectively, primarily attributable to operating losses arising from entities operating online real estate brokerage service and not
anticipating sufficient taxable income in foreseeable future.


                                                                                 99
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 355 of 521


B. Liquidity and Capital Resources

          Historically, we have financed our liquidity requirements primarily through cash generated from operations, bank borrowings, convertible senior
notes and equity financings. As of December 31, 2018, we had US$195.1 million in cash and cash equivalents, US$245.5 million in current portion of
restricted cash and US$16.0 million in short-term investments with maturity dates greater than three months but less than one year, compared to US$228.3
million, US$223.0 million and US$55.8 million as of December 31, 2017, respectively. Of our cash and cash equivalents as of December 31, 2018,
US$184.3 million was held inside the PRC and US$10.8 million was held outside of the PRC. See “Item 3.D. Key Information—Risk Factors—Risks related
to doing business in China—We rely primarily on dividends and other distributions on equity paid by our subsidiaries, and any limitation on the ability of our
subsidiaries to make payments to us could have a material adverse effect on our ability to conduct our business as well as our liquidity” and “—Government
control of currency conversion may limit our ability to utilize our revenues effectively” for additional discussion. All of our investments with original stated
maturities of 90 days or less are classified as cash and cash equivalents. All of our investments with original stated maturities of greater than 90 days and less
than 365 days are classified as short-term investments. As of December 31, 2016, 2017 and 2018, we had short-term investments of US$42.9 million,
US$55.8 million and US$16.0 million, respectively.

         As of December 31, 2018, we had U.S. dollar-denominated short-term borrowings of US$220.0 million and RMB denominated short-term
borrowings of US$77.8 million obtained from financial institutions in the United States and the PRC. These bank borrowings are secured by bank deposits of
approximately US$245.5 million, placed with financial institutions in China. The cash deposits pledged for these bank borrowings could be released after we
repay the bank borrowings in full. These pledged deposits are classified as restricted cash on our consolidated balance sheets. Certain of these bank
borrowings included cross default provisions.

        As of December 31, 2018, we had U.S.-dollar denominated long-term bank borrowings of US$65.4 million and RMB denominated long-term bank
borrowings of US$57.8 million obtained from financial institutions in the United States and PRC, respectively.

         These bank borrowings, which initially totaled US$421.0 million, were incurred to satisfy the operating needs of our company and our offshore
subsidiaries outside of the PRC, including repurchase of convertible notes, property acquisitions, leasehold improvement and construction.

          In December 2013 and January 2014, we sold an aggregate principal amount of US$350.0 million and US$50.0 million, respectively, of convertible
senior notes due 2018 (the “2018 Notes”). The 2018 Notes were offered to qualified institutional buyers pursuant to Rule 144A under the Securities Act and
certain non-U.S. persons in compliance with Regulation S under the Securities Act. The 2018 Notes may be converted, under certain circumstances, based on
the current conversion rate of 50.9709 ADSs per US$1,000 principal amount of 2018 Notes (after the five-for-one ADS ratio change effected in April 2014
and dividend distributions in August 2014 and March 2015, respectively), which is equivalent to a conversion price of approximately US$19.62 per ADS.
The net proceeds to us from the issuance of the 2018 Notes were US$390.5 million. We are required to pay cash interest at an annual rate of 2.00% on the
2018 Notes. Interest is payable semiannually in arrears on June 15 and December 15 of each year, beginning on June 15, 2014. We incurred debt issuance
costs of US$9.5 million, which are being amortized to interest expense to the first put date of the 2018 Notes. On November 15, 2016, our company delivered
a notice of repurchase right at the option of the holder to the holders of the 2018 Notes. Upon completion of the repurchase on December 15, 2016, an
aggregate principal amount of US$394.3 million of the notes was tendered for repurchase, representing approximately 98.6% of the outstanding principal
amount of the 2018 Notes prior to such repurchase. The 2018 Notes matured in December 2018.


                                                                               100
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 356 of 521


          In September and November 2015, we sold an aggregate principal amount of U$100.0 million and US$200.0 million, respectively, of convertible
notes due 2022 (the “2022 Notes”). The 2022 Notes were offered to certain non-U.S. persons in compliance with Regulation S under the Securities Act. The
2022 Notes may be converted, under certain circumstances, based on the current conversion rate of 27.9086 Class A ordinary shares per US$1,000 principal
amount of the 2022 Notes, which is equivalent to a conversion price of approximately US$35.83 per Class A ordinary share or approximately US$7.166 per
ADS. The net proceeds to us from the issuance of the 2022 Notes were US$300.0 million. We are required to pay cash interest at an annual rate of 1.5% on
the 2022 Notes. Interest is payable semiannually in arrears on March 31 and September 30 of each year, beginning on March 31, 2016. We incurred debt
issuance costs of US$1.1 million, which are being amortized to interest expense to the first put date of the 2022 Notes. In October 2018, we repurchased a
total of US$50 million of the 2022 Notes, representing approximately 25% of the outstanding principal amount of the 2022 Notes prior to such repurchase,
for a consideration of US$38.9 million, and the difference was recorded in convertible notes as unamortized premium.

         The notes are senior unsecured obligations and rank (1) senior in right of payment to any of our indebtedness that is expressly subordinated in right
of payment to the relevant notes, (2) equal in right of payment to any of our unsecured indebtedness that is not so subordinated, (3) effectively junior in right
of payment to any of our secured indebtedness to the extent of the value of the assets securing such indebtedness, and (4) structurally junior to all
indebtedness and other liabilities (including trade payables) of our subsidiaries and consolidated controlled entities.

          We believe that our working capital is sufficient for our present requirements. We may, however, seek additional cash resources due to changed
business conditions or other future developments, including selling debt securities or additional equity securities or obtaining credit facilities to meet our cash
needs. See “Item 3.D. Key Information—Risks Factors— Risks related to our ADSs, ordinary shares and notes—We may need additional capital, and the
sale of additional ADSs, notes or other equity securities could result in additional dilution to our shareholders, while the incurrence of debt may impose
restrictions on our operations.”

Cash Flows

         The following table sets forth information regarding our cash flows for the periods indicated:

                                                                                                                     Year Ended December 31,
                                                                                                           2016                2017                   2018
                                                                                                                        (US$ in thousands)
Consolidated statements of cash flows data
Net cash generated from operating activities                                                                   131,240              126,889               55,005

Net cash used in investing activities                                                                         (127,946)            (284,512)            (106,665)

Net cash generated from (used in) financing activities                                                        (347,334)              71,969               34,700

Net decrease in cash, cash equivalents and restricted cash                                                    (373,488)             (56,352)             (43,688)

Cash, cash equivalents and restricted cash at beginning of year                                                921,000              547,612              491,260

Cash, cash equivalents and restricted cash at end of year                                                      547,612              491,260              447,572

           *The Accounting Standards Update (“ASU”) 2016-18 Statement of Cash Flows (Topic 230) required that restricted cash should be included with
cash and cash equivalents when reconciling the beginning-of-period and end-of-period total amounts shown on the statement of cash flows. The guidance was
effective as of January 1, 2018 and we applied it using a retrospective transition method to each period presented. The adoption of this guidance changed the
presentation and classification of restricted cash in our consolidated statements of cash flows. For the years ended December 31, 2016 and 2017, substantially
all of the changes in restricted cash of US$107.9 million and US$51.9 million, respectively, were previously reported as part of financing activities in the
statement of cash flows.


                                                                               101
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 357 of 521


    Net Cash Generated from Operating Activities

                We had net cash generated from operating activities of US$55.0 million in 2018, which was primarily attributable to non-cash adjustments of
(1) change in fair value of securities in amount of US$165.9 million, (2) the depreciation and amortization expense of US$26.7 million and (3) allowance for
doubtful accounts of US$24.6 million, partially offset by (1) net loss of US$114.9 million, and (2) a decrease of US$42.9 million in accrued expenses and
other liabilities primarily due to a decrease in the amount payable to sales and marketing agents and payroll payables.

         We had net cash generated from operating activities of US$126.9 million in 2017, which was primarily attributable to (1) our net income of
US$16.3 million during this period, (2) a decrease in loans receivable of US$45.7 million provided to property buyers, real estate developers and other
borrowers primarily as a result of bank loans deposited at relevant banks to secure our loans and (3) an increase of deferred revenue of US$30.3 million
primarily as a result of an increase in advance from customers, partially offset by (1) a decrease of US$39.3 million in accrued expenses and other liabilities
primarily due to a decrease in accrued unrecognized tax benefits and (2) a decrease in customers’ refundable fees of US$22.7 million.

         We had net cash generated from operating activities of US$131.2 million in 2016, which was primarily attributable to a decrease in loans receivable
of US$251.0 million provided to property buyers, real estate developers and other borrowers primarily as a result of bank loans deposited at relevant banks to
secure our loans, partially offset by (1) our net loss of US$169.6 million, (2) a decrease in customers’ refundable fees of US$27.6 million and (3) a decrease
in accrued expenses and other liabilities of US$17.6 million.

    Net Cash Used in Investing Activities

         Our net cash used in investing activities was US$106.7 million in 2018, primarily attributable to (1) acquisition of short -term investment of
US$721.7 million, (2) origination of loans receivable of US$134.8 million, (3) acquisition of property and equipment of US$96.1 million and (4) acquisition
of long-term investments of US$84.5 million, partially offset by (1) proceeds from short-term investments of US$759.7 million, (2) repayment of loans
receivable of US$149.5 million and (3) proceeds from government in connection with the purchase of land use right of US$14.4 million.

         Our net cash used in investing activities was US$284.5 million in 2017, primarily attributable to (1) acquisition of short -term investment of
US$383.6 million, (2) origination of loans receivable of US$212.8 million, (3) deposits for non- current assets of US$55.5 million, partially offset by (1)
proceeds from maturity of fixed-rate time deposits of US$373.4 million and (2) repayment of loans receivable of US$86.9 million.

          Our net cash used in investing activities was US$127.9 million in 2016, primarily attributable to (1) deposits for non-current assets of US$128.6
million, (2) acquisition of fixed-rate time deposits of US$73.8 million and (3) acquisition of property and equipment of US$24.6 million, partially offset by
(1) proceeds from maturity of fixed-rate time deposits of US$90.0 million and (2) proceeds from disposal of an available-for-sale security of US$13.1 million.

    Net Cash Generated from (Used in) Financing Activities

          Our net cash generated from financing activities was US$34.7 million in 2018, primarily due to (1) proceeds of US$36.3 million from short term
loans and (2) proceeds of US$66.8 million from long term loans, partially offset by (1) redemption of convertible senior notes in amount of US$44.6 million
and (2) repayment of US$26.9 million loans.


                                                                              102
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 358 of 521


          Our net cash generated from financing activities was US$72.0 million in 2017, primarily due to proceeds from long-term loans of US$111.5
million, partially offset by repayment of loans of US$44.0 million.

         Our net cash used in financing activities was US$347.3 million in 2016, primarily due to (1) redemption of US$394.3 convertible senior notes
million 2018 Notes, (2) repayment of US$182.4 million short-term loans and (3) repurchase of US$136.6 million ordinary shares, partially offset by (1)
proceeds of US$296.6 million from short-term loans and (2) proceeds of US$67.7 million from long-term loans.

Capital Expenditures

         Our capital expenditures were US$104.6 million, US$100.1 million and US$96.1 million in 2016, 2017 and 2018, respectively. There are also
constructions as well as development and renovation needs. We bought more land and properties. We expect our capital expenditures to increase in the future
as our business continues to develop and expand as we make further improvements to our websites and our services.

Inflation

         According to the National Bureau of Statistics of China, the change in the consumer price index in China was 2.1%, 1.6% and 2.1% in 2016, 2017
and 2018, respectively. Recent inflation has not had a material impact on our results of operations. However, we cannot assure you that we will not be
adversely affected by inflation or deflation in China in the future.

C. Research and Development, Patents and Licenses, etc.

         We have a team of experienced engineers who are primarily based at our headquarters in Beijing. We recruit most of our engineers locally and have
established various recruiting and training programs with leading universities in China. We compete aggressively for engineering talent to help us address
challenges such as Chinese language processing, information retrieval and high performance computing. In each of 2016, 2017 and 2018, our research and
development expenditures, including share-based compensation expenses for research and development staff, were US$45.8 million, US$39.0 million and
US$32.0 million, respectively, representing 5.0%, 8.8% and 10.6% of our total revenues for the same periods.

D. Trend Information

         See “—A. Operating Results” of this Item 5 and “Item 3.D. Key Information—Risk Factors” of this annual report.

E. Off-Balance Sheet Arrangements

         We do not currently have any material outstanding off-balance sheet arrangements or commitments. We have No plans to enter into transactions
involving, or otherwise form relationships with, unconsolidated entities or financial partnerships established for the purpose of facilitating off-balance sheet
arrangements or commitments.

F. Tabular Disclosure of Contractual Obligations

         The following table sets forth our contractual obligations as of December 31, 2018:


                                                                               103
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 359 of 521


                                                                                              Payment due by period*
                                                                                    Less than      One to three      Three to five              More than
                                                                Total               one year           years            years                   five years
                                                                                                (US$ in thousands)
Convertible senior notes with principal and interest               265,019                3,563           261,456                  -                         -
Operating lease commitments                                          6,802                4,368              2,379               55                          -
Capital commitment                                                  10,665               10,665                  -                 -                         -
Loan principal and interest expense obligation                     466,303              312,395            34,719            28,429                     90,760


*   Our estimated liability for unrecognized tax benefits is included in other non-current liabilities. As of December 31, 2018, we had gross accrued
    unrecognized tax benefits and related interest and penalties of US$137.9 million. As we are currently unable to make a reasonably reliable estimate of
    the possible change and the timing of payments in individual years in connection with these tax liabilities, such amounts were not included in the
    contractual obligation table.

           Our 2022 Notes will mature in September and November 2022, respectively, unless earlier repurchased or converted into our ADSs based on the
current conversion rate of 27.9086 Class A ordinary shares per US$1,000 principal amount of the 2022 Notes, which is equivalent to a conversion price of
approximately US$35.83 per Class A ordinary share or approximately US$7.166 per ADS. The conversion rate is subject to certain corporate events. The
interest is payable semiannually in arrears on March 31 and September 30 of each year, beginning on March 31, 2016.

          Our payments under operating leases are expensed on a straight-line basis over the periods of the respective leases. Our lease arrangements have
No renewal options, rent escalation clauses, restrictions or contingent rents and are all conducted with third parties, except for the building leased from a
related party as disclosed in Note 19 to our consolidated financial statements included elsewhere in this annual report. In 2016, 2017 and 2018, total rental
expenses for all operating leases were US$66.3 million, US$22.6 million and US$9.7 million, respectively.

         Our sublease rental income for 2018 was US$6,402. Future minimum sublease receipts payments expected to be received under non-cancellable
sublease agreements as of December 31, 2018 was US$1,222.

         Our loan principal and interest expense obligations relate to our U.S.-dollar denominated bank borrowings of US$307,917and RMB denominated
bank borrowings of US$158,386 obtained from financial institutions in the United States and PRC. US$285,427 of bank borrowings are secured by bank
deposits of approximately US$252,464 placed with financial institutions in China. These pledged deposits are classified as restricted cash on our consolidated
balance sheets.

         US$204,218 of bank borrowings were secured by building and construction in progress as of December 31, 2018.

         Our capital commitments relate primarily to the construction project of a building in Hangzhou and Tianjin, respectively. These properties will be
used as our new branch offices.

G. Safe Harbor

         See “Forward-Looking Statements.”


                                                                              104
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 360 of 521



ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES

A. Directors and Executive Officers

         The following table sets forth certain information relating to our directors and executive officers as of the date of this annual report. The business
address of each of our directors and executive officers is Tower A, No. 20 Guogongzhuang Middle Street, Fengtai District, Beijing 100070, the People’s
Republic of China.

Name                                                                        Age                                         Position
Vincent Tianquan Mo                                                    55              Executive chairman of the board of directors
Jian Liu                                                               43              Chief executive officer
Qian Zhao                                                              50              Independent director
Sam Hanhui Sun                                                         46              Independent director
Shaohua Zhang                                                          55              Independent director
Zhizhi Gong                                                            39              Director
Frank Hua Lei                                                          39              Chief investment officer
Zijin Li                                                               34              Acting chief financial officer and board secretary
Zhihong Zhang                                                          48              Chief operations officer

         Vincent Tianquan Mo is our founder and has served as our executive chairman of our board of directors since 1999. Mr. Mo had served as our chief
executive officer from August 2014 to January 2019. Prior to founding our company, Mr. Mo served as an executive vice president at Asia Development and
Finance Corporation from 1996 to 1998 and a general manager for Asia at Teleres, a venture of Dow Jones &Co. and AEGON USA to provide online
commercial real estate information services, from 1994 to 1996. He currently serves as a director on the board of directors of Hopefluent Group Holdings
Limited, a Hong Kong-listed company, and is the secretary general of the China Real Estate Index System, a real estate research publication operated by us.
Mr. Mo holds a bachelor’s degree in engineering from South China University of Technology, a master of science degree in business administration from
Tsinghua University and a master of arts degree in economics from Indiana University. Mr. Mo is the uncle of Mr. Richard Jiangong Dai, who is a director of
our company (until February 2016 when he resigned) and our former president and chief executive officer.

          Jian Liu has served as our chief executive officer since January 2019. Mr. Liu joined us in April 2000 and was appointed from our chief operations
officer to our president on July 1, 2016. Mr. Liu was also our first chief information officer. Prior to joining us, Mr. Liu worked at the information center of
Ningbo Economic Committee in Zhejiang Province. Mr. Liu holds a bachelor’s degree in computer science from Ningbo University.

         Qian Zhao has served as an independent director of our company and chairman of our nominating and corporate governance committee since
September 2010. Mr. Zhao is a founding partner of CXC China Sustainable Growth Fund, a private equity fund that makes investments in China-based
companies. Mr. Zhao was a lawyer by training and is admitted to practice law in both China and New York. Mr. Zhao co-founded Haiwen & Partners in
1992, a preeminent China corporate finance law firm in Beijing. He worked in Sullivan & Cromwell’s New York office from 1998 to 2000 and Skadden,
Arps, Slate, Meagher & Flom LLP and Affiliates’ Beijing office from 2000 to 2003. Mr. Zhao is currently an independent director of Trina Solar Limited, a
New York Stock Exchange-listed company. Mr. Zhao was a managing director of CXC Capital, Inc., which was the management company of CXC China
Sustainable Growth Fund form 2008 to 2011, and president of Camelot Information Systems Inc., a company listed on NASDAQ, from 2011 to 2013.
Mr. Zhao was the general counsel and chief investment officer of BGI Shenzhen from 2014 to 2015. Mr. Zhao received a J.D. degree from the New York
University School of Law in 1998 and an LL.B degree from University of International Business & Economics, Beijing, in 1990.


                                                                               105
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 361 of 521


          Sam Hanhui Sun has served as an independent director of our company and chairman of our audit committee since September 2010. Mr. Sun
currently serves as an independent director and audit committee chair of Yirendai Ltd., a New York Stock Exchange-listed company, and an independent
director and audit committee chair of CAR Inc., a Hong Kong Stock Exchange-listed company. From January 2010 to September 2015, Mr. Sun assumed a
couple of positions at Qunar Cayman Islands Limited, a company listed on NASDAQ, including serving as Qunar’s president from May 2015 to
September 2015 and its chief financial officer from January 2010 to April 2015. He was chief financial officer of Beijing Ruifeng Co. Ltd. from May 2009 to
September 2009 and KongZhong Corporation, a Nasdaq-listed company, from February 2007 to April 2009. Mr. Sun was also an independent director and
audit committee member of KongZhong Corporation from July 2005 through January 2007. From 2004 to 2007, Mr. Sun took various financial controller
roles at Microsoft China R&D Group, Maersk China Co. Ltd. and our company. From 1995 to 2004, Mr. Sun worked in KPMG’s auditing practice, including
eight years at KPMG in Beijing where he was an audit senior manager, and two years at KPMG in Los Angeles, California. Mr. Sun earned a bachelor’s
degree in business administration from the Beijing Institute of Technology in 1993. He is a Certified Public Accountant in China.

         Shaohua Zhang has served as an independent director of our company and a member of our audit committee since August 2018. Mr. Zhang served
as an executive director and the general manager of Shun Cheong Holdings Ltd. (currently known as IDG Energy Investment Limited), a company listed on
the Hong Kong Stock Exchange (stock code: 0650), from March 2008 to August 2016. He was an independent non-executive director of Shun Cheong
Holdings Ltd. from September 2006 to March 2008. Mr. Zhang is an entrepreneur with over 20 years of experience in starting up, developing and managing
businesses in various industries. Mr. Zhang founded Beijing Beyondal Electric Co., Ltd. and has been the managing director since 2003, a company with a
good market share in setting up internet data centers in China. He also served as the general manager of GE Digital Energy (China). Mr. Zhang received a
bachelor’s degree in science from China University of Technology in 1985 and a master’s degree in economics (majoring in business administration) from
the Capital University of Economics and Business in 1988.

          Zhizhi Gong has served as a director of our company since May 2016. Ms. Gong is a managing director of the Carlyle Group where she focuses on
Asia private equity investment and buyout opportunities. She joined the Carlyle Group in 2010 and is based in Beijing. Ms. Gong also serves as chairwoman
of the supervisory board of Focus Media Information Technology Co., Ltd., a company listed on the Shenzhen Stock Exchange. In 2015, Ms. Gong was also
a member of the board of directors of Natural Beauty BioTechnology Limited, a company listed on the Hong Kong Stock Exchange. Prior to joining the
Carlyle Group, Ms. Gong was a principal at Apax Partners, where she was a founding member of the Greater China team. Prior to that, Ms. Gong worked at
the investment banking department at China International Capital Corporate Limited. Ms. Gong received her M.B.A. from Harvard Business School and
B.A. in economics from Peking University.

         Frank Hua Lei has served as our chief investment officer since January 2019. Mr. Lei had served as the acting chief financial officer of our
company since September 2016 and as our chief financial officer from November 2016 to January 2019. He joined us in 2009 and has accumulated extensive
experience across multiple functions in our company. Prior to the recent appointments, Mr. Lei had been the managing director of our company’s investment
management division and the deputy chief financial officer in 2015 and 2014, respectively. Mr. Lei holds a Ph.D. in finance from University of the West of
England in the United Kingdom, a Master degree in banking and finance from Loughborough University in the United Kingdom and a Bachelor degree in
economics from Beijing Forestry University in China.


                                                                           106
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 362 of 521


         Zijin Li has served as our acting chief financial officer and board secretary since January 2019. Mr. Li joined us in 2018 as a senior director in
charge of reporting and internal control, and then served as our deputy chief financial officer. Prior to joining us, Mr. Li worked for Aofan International
Group in Australia for 10 years in financial management positions and worked for Fenghui Leasing Ltd. in China for 3 years as its General Manager of
Finance Department. Mr. Li holds a master’s degree and a bachelor’s degree from Sydney University of Technology.

          Zhihong Zhang has served as our chief operations officer since July 2016. Ms. Zhang served as senior vice president of our company from
April 2016 to July 2016 and was in charge of the financial and operation optimization. Prior to that, she served as the financial director, vice president of the
resale group and vice president of the sales department of our company. She holds an MBA degree from China Foreign Economic and Trade University.

B. Compensation

Compensation of Directors and Executive Officers

          Our executive directors and executive officers receive compensation in the form of salaries, annual bonuses and share options. Our independent
directors receive annual compensation in connection with the performance of their duties. All directors receive reimbursements from us for expenses
necessarily and reasonably incurred by them for providing services to us or in the performance of their duties. We have entered into service contracts with our
executive officers. None of these service contracts provide benefits to our directors and executive officers upon termination.

          In 2018, we paid aggregate cash compensation of approximately US$0.8 million to our directors and executive officers as a group. We do not pay or
set aside any amounts for pension, retirement or other similar benefits for our officers and directors.

Share Options

1999 Stock Incentive Plan

          At a meeting held on September 1, 1999, our board of directors reserved a total of 12.0% of our fully diluted share capital for issuance upon the
exercise of options to be granted to our executive directors, officers and employees or their affiliated entities from time to time. On September 1, 1999, our
shareholders approved the stock-related award incentive plan (the “1999 Stock Incentive Plan”). The number of options awarded to a person was based on
the person’s potential ability to contribute to our success, the person’s position with us and other factors deemed relevant and necessary by our board of
directors. Under the 1999 Stock Incentive Plan, we awarded to several of our employees and directors options to purchase 10,226,275 ordinary shares of our
company. As of December 31, 2018, options to purchase 2,868,681 ordinary shares remained outstanding. Options generally do not vest unless the grantee
remains under our employment or in service with us on the given vesting date. However, the 1999 Stock Incentive Plan provides that in circumstances where
there is a change in the control of our company, if No substitution or assumption is provided by the successor corporation, the outstanding options will
automatically vest and become exercisable for a period of 30 days, after which such options will terminate. The termination date for the options granted is 10
years after the date of grant.

    a. Standard Stock Options

         From September 1, 1999 to September 30, 2006, we awarded standard stock options exercisable to acquire Class A or Class B ordinary shares of our
company. All standard stock options were granted to employees and directors and vested over the requisite service periods of three to four years using a
graded vesting. The maturity life of the standard stock options was 10 years originally. On April 20, 2010, our board of directors resolved to extend the
maturity life of the standard stock option 10 years to 15 years.


                                                                               107
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 363 of 521


         From 2001 to 2003, we awarded 1,739,500 standard stock options, classified as liability awards, with exercise prices ranging from HK$1.00 to
HK$5.00. In April 2010, we agreed with the grantees to modify the Hong Kong dollar exercise currency to U.S. dollars. The modified exercise prices of these
options range from US$0.13 to US$0.64.

    b. Special Stock Options

          We have awarded 16,229,375 special stock options to our employees and directors, with exercise prices ranging from US$2.50 to US$5.31, since
December 31, 2006. Terms for special stock options are the same as standard stock options, except that two special stock options are exercisable into one
Class A ordinary share. These special stock options vest 10.0% after the first year of service, 20% after the second year of service, 40.0% after the third year
of service and 30.0% after the fourth year of service, except for special stock options granted in September 2010, which vest 20.0% after the first year of
service, 20.0% after the second year of service, 30.0% after the third year of service and 30.0% after the fourth year of service. The maturity life of the
special stock options is 10 years.

         In 2018, we approved to extend the expiration date of an aggregate number of 518,175 share options granted under the 1999 Stock Incentive Plan to
certain employees for a term of period ranging from two days to nine years. These stock options had expired prior to December 31, 2017. The awards granted
were fully vested as of the extension date. These transactions were accounted for as new grant. The total incremental share-based compensation of US$2.8
million resulting from such new grant is fully recognized in 2018.

          Our board of directors may amend, alter, suspend or terminate the 1999 Stock Incentive Plan at any time, provided, however, that our board of
directors must first seek the approval of our shareholders and, if such amendment, alteration, suspension or termination would adversely affect the rights of
an optionee under any option granted prior to that date, the approval of such optionee. Without further action by our board of directors, our 1999 Stock
Incentive Plan has No specified termination date.

2010 Stock Incentive Plan

         We adopted our 2010 stock incentive plan (the “2010 Stock Incentive Plan”) on August 4, 2010.The purpose of our 2010 Stock Incentive Plan is to
recognize and acknowledge the contributions made to our company by eligible participants and to promote the success of our business. By providing an
opportunity to have a personal stake in our company, our 2010 Stock Incentive Plan aims to:

         ·    attract and retain the best available personnel;

         ·    to provide an additional incentive to our employees, directors and consultants; and

         ·    to promote the success of our business.

          As of March 31, 2019, we had awarded options to purchase8,969,792 of our ordinary shares under the 2010 Stock Incentive Plan, with an exercise
price per share ranging from US$10.63 to US$30.00.

    a. Eligible Participants

         Under the 2010 Stock Incentive Plan, our board of directors or its designated committee may, at its discretion, offer to grant an option to subscribe
for such number of our ordinary shares at an exercise price as our directors may determine to the following parties:

         ·    any full-time or part-time employees, executives or officers of us, our parent or any of our subsidiaries;


                                                                              108
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 364 of 521


         ·   any directors, including non-executive directors and independent non-executive directors, of us, our parent or any of our subsidiaries;

         ·   any advisers, consultants and agents to us or any of our subsidiaries; and

         ·   such other persons who, in the sole opinion of our board of directors or its designated committee, has made contributions to the business or
             other development of us.

    b. Maximum Number of Ordinary Shares

         The maximum number of ordinary shares in respect of which options may be granted (including ordinary shares in respect of which options,
whether exercised or still outstanding, have already been granted) under the 2010 Stock Incentive Plan may not in the aggregate exceed 10.0% of the total
number of ordinary shares in issue from time to time, including ordinary shares issuable upon conversion of any preferred shares in issue from time to time.
As of March 31, 2019, there were outstanding options to purchase 2,813,851 of our ordinary shares under the 2010 Stock Incentive Plan, of which options to
purchase 2,141,786 ordinary shares were exercisable.

    c. Price of Ordinary Shares

         The determination by our board of directors, or its designated committee, of the exercise price will be by reference to the fair market value of the
ordinary shares, and the exercise price may be the same as, higher, or lower than the fair market value, except for options or awards which are incentive stock
options or subject to Rule 409A of the Internal Revenue Code. If there exists a public market for our ordinary shares, including our ADSs, the fair market
value of our ordinary shares will be (1) the closing price for the last market trading day prior to the time of the determination (or, if No closing price was
reported on that date, on the last trading date on which a closing price was reported) on the stock exchange determined by our board of directors, or its
designated committee, to be the primary market for our ordinary shares or ADSs, or (2) if the ordinary shares are not traded on any such exchange or national
market system, the average of the closing bid and asked prices of an ordinary shares on the New York Stock Exchange for the day prior to the time of the
determination (or, if not such prices were reported on that date, on the last date on which such prices were reported), in each case, as reported in The Wall
Street Journal or such other source as the board of directors or its designated committee deems reliable. If there is No established market for our ordinary
shares, our board of directors, or its designated committee, will determine the fair market value of our ordinary shares in good faith by reference to the
placing price of the latest private placement of our ordinary shares and the development of our business operations since such latest private placement.

    d. Performance Criteria

          The 2010 Stock Incentive Plan allows our board of directors, or its designated committee, to establish the performance criteria when granting stock
options on the basis of any one of, or combination of, increase in our share price, earnings per share, total shareholder return, return on equity, return on
assets, return on investment, net operating income, cash flow, revenue, economic value-added, personal management objectives, or other measures of
performance selected by our board of directors, or its designated committee. Partial achievement of the specified criteria may result in a vesting
corresponding to the degree of achievement as specified in the award agreement with the relevant optionee.


                                                                             109
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 365 of 521


    e. Time of Exercise of Options

         The time and conditions under which an option may be exercised will be determined by the board of directors, or its designated committee, under
the terms of the 2010 Stock Incentive Plan and as specified in the award agreement with a grantee. Notwithstanding the foregoing, in the case of any options
granted to an officer, director or consultant that may become exercisable, the award agreement governing such grant may provide that the options may
become exercisable, subject to reasonable conditions such as the officer, director or consultant’s continuous service at any time or during any period
established in the award agreement governing such grant.

    f. Administration

         Our board of directors has established a stock option committee, comprised of a single member, Mr. Mo, to administer the 2010 Stock Incentive
Plan with respect to option grants to non-officer/director employees as well as consultants. Our compensation committee has the authority under the 2010
Stock Incentive Plan to determine stock option grants to our officers and directors.

    g. Termination

         Unless terminated earlier, the 2010 Stock Incentive Plan will continue for a term of 10 years. Our board of directors has the authority to amend or
terminate the 2010 Stock Incentive Plan subject to shareholder approval with respect to certain amendments. However, No such action may impair the rights
of any grantee of any options unless agreed by the grantee.

2015 Stock Incentive Plan

         We adopted our 2015 stock incentive plan (the “2015 Stock Incentive Plan”) on July 3, 2015. The purpose of our 2015 Stock Incentive Plan is to
recognize and acknowledge the contributions made to our company by eligible participants and to promote the success of our business. By providing an
opportunity to have a personal stake in our company, our 2015 Stock Incentive Plan aims to:

         ·    attract and retain the best available personnel;

         ·    to provide an additional incentive to our employees, directors and consultants; and

         ·    to promote the success of our business.

          As of March 31, 2019, we had awarded options to purchase 1,570,200 of our ordinary shares under the 2015 Stock Incentive Plan, with an exercise
price per share ranging from US$18.1 to US$27.2, and granted 1,675,570 restricted shares.

    a. Eligible Participants

         Under our 2015 Stock Incentive Plan, our board of directors or its designated committee may, at its discretion, offer to grant an option to subscribe
for such number of our ordinary shares at an exercise price as our directors may determine to the following parties:

         ·    any full-time or part-time employees, executives or officers of us, our parent or any of our subsidiaries;


                                                                              110
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 366 of 521


         ·   any directors, including non-executive directors and independent non-executive directors, of us, our parent or any of our subsidiaries;

         ·   any advisers, consultants and agents to us or any of our subsidiaries; and

         ·   such other persons who, in the sole opinion of our board of directors or its designated committee, has made contributions to the business or
             other development of us.

    b. Maximum Number of Ordinary Shares

          The maximum number of ordinary shares in respect of which options may be granted for each fiscal year during which the 2015 Stock Incentive
Plan is effective may be up to 1.5% of our outstanding ordinary shares as of the last day of the previous fiscal year. As of March 31, 2019, there were
outstanding options to purchase 396,200 of our ordinary shares under the 2015 Stock Incentive Plan, of which options to purchase 146,380 ordinary shares
were exercisable.

    c. Price of Ordinary Shares

          The determination by our board of directors, or its designated committee, of the exercise price will be by reference to the fair market value of the
ordinary shares, and the exercise price may be the same as, higher, or lower than the fair market value, except for options or awards which are incentive stock
options or subject to Rule 409A of the Internal Revenue Code. If there exists a public market for our ordinary shares, including our ADSs, the fair market
value of our ordinary shares will be (1) the closing price for the last market trading day prior to the time of the determination (or, if No closing price was
reported on that date, on the last trading date on which a closing price was reported) on the stock exchange determined by our board of directors, or its
designated committee, to be the primary market for our ordinary shares or the New York Stock Exchange, whichever is applicable, or (2) if the Ordinary
Shares are not traded on any such exchange or national market system, the average of the closing bid and asked prices of an ordinary share on the New York
Stock Exchange for the day prior to the time of the determination (or, if No such prices were reported on that date, on the last date on which such prices were
reported), in each case, as reported in The Wall Street Journal or such other source as the board of directors or its designated committee deems reliable. If
there is No established market for our ordinary shares, our board of directors, or its designated committee, will determine the fair market value of our
ordinary shares in good faith by reference to the placing price of the latest private placement of our ordinary shares and the development of our business
operations since such latest private placement.

    d. Performance Criteria

          The 2015 Stock Incentive Plan allows our board of directors, or its designated committee, to establish the performance criteria when granting stock
options on the basis of any one of, or combination of, increase in our share price, earnings per share, total shareholder return, return on equity, return on
assets, return on investment, net operating income, cash flow, revenue, economic value-added, personal management objectives, or other measures of
performance selected by our board of directors, or its designated committee. Partial achievement of the specified criteria may result in a vesting
corresponding to the degree of achievement as specified in the award agreement with the relevant optionee.

    e. Time of Exercise of Options

         The time and conditions under which an option may be exercised will be determined by the board of directors, or its designated committee, under
the terms of the 2015 Stock Incentive Plan and as specified in the award agreement with a grantee. Notwithstanding the foregoing, in the case of any options
granted to an officer, director or consultant that may become exercisable, the award agreement governing such grant may provide that the options may
become exercisable, subject to reasonable conditions such as the officer, director or consultant’s continuous service at any time or during any period
established in the award agreement governing such grant.


                                                                             111
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 367 of 521


    f. Dissolution, Liquidation or Change in Control

          In the event of the proposed dissolution or liquidation of our company, our board of directors, or its designated committee, will notify the grantee as
soon as practicable prior to the effective date of such proposed transaction. Any options will terminate immediately prior to the consummation of such
proposed action. In the event of a change in control or a merger of our company, each option may be assumed or an equivalent stock option or right may be
substituted by the successor corporation. In the event that No such substitution or assumption occurs, the outstanding options will automatically vest and
become exercisable for a limited period of time as determined by our board of directors, or its designated committee, and such options will terminate upon the
expiration of such period.

    g. Termination

         Unless terminated earlier, the 2015 Stock Incentive Plan will continue for a term of five years. Our board of directors has the authority to amend or
terminate the 2015 Stock Incentive Plan subject to shareholder approval with respect to certain amendments. However, No such action may impair the rights
of any grantee of any options unless agreed by the grantee.

          The following table summarizes, as of the date of this annual report, the outstanding options and restricted shares that we granted to our current
directors and executive officers:

Share options
                                      Number of Class       Number of Class
                                        A ordinary             B ordinary
                                        shares to be          shares to be
                                        issued upon           issued upon           Exercise price
                                         exercise of           exercise of          per ordinary
Name                                       options               options             share (US$)              Date of grant              Date of expiration
Media Partner / Mr. Mo(1)
                                                112,500                    —                  5.00         December 30, 2018            December 30, 2026
                                                112,500                    —                  5.00         December 30, 2018            December 30, 2027
                                                112,500                    —                  5.00         December 30, 2018            December 30, 2028
                                                112,500                    —                 10.00         December 31, 2009            December 30, 2019
                                                500,000                    —                10.625         September 17, 2010           September 16, 2020
                                                 75,000                    —                 12.80           August 15, 2012              August 14, 2022
                                                 50,000                    —                 14.65          December 1, 2016             December 1, 2026
Next Decade / Mr. Mo(1)                              —              1,754,500                 5.00         September 30, 2006           September 29, 2021
                                                112,500                    —                  5.00         December 30, 2018            December 30, 2026
                                                112,500                    —                  5.00         December 30, 2018            December 30, 2027
                                                112,500                    —                  5.00         December 31, 2008            December 30, 2028
                                                112,500                    —                  5.00         December 31, 2009            December 30, 2019
                                                500,000                    —                10.625         September 17, 2010           September 17, 2020
                                                 75,000                    —                 12.80           August 15, 2012              August 14, 2022
                                                 50,000                    —                 14.65          December 1, 2016             December 1, 2026
Qian Zhao                                             *                    —                 30.00           March 31, 2015               March 31, 2025
                                                      *                    —                  27.2          February 25, 2016            February 24, 2026
Sam Hanhui Sun                                        *                    —                 30.00           March 31, 2015               March 31, 2025
                                                      *                    —                  27.2          February 25, 2016            February 24, 2026


                                                                              112
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 368 of 521


                                       Number of Class        Number of Class
                                         A ordinary              B ordinary
                                         shares to be           shares to be
                                         issued upon            issued upon          Exercise price
                                          exercise of            exercise of         per ordinary
Name                                        options                options            share (US$)              Date of grant              Date of expiration
Jian Liu                                              *                      —               10.625         September 17, 2010            September 16, 2020
                                                      *                      —                 12.80           July 26, 2012                August 14, 2022
                                                      *                      —                  27.2         February 25, 2016             February 24, 2026
Frank Hua Lei                                         *                      —                 10.00        December 31, 2009             December 30, 2019
                                                      *                      —               10.625         September 17, 2010            September 16, 2020
                                                      *                      —                  12.8           July 26, 2012                 July 25, 2022
                                                      *                      —                 14.65         December 1, 2016              December 1, 2026
Zhihong Zhang                                         *                      —               10.625         September 17, 2010            September 16, 2020
                                                      *                      —                 12.80           July 26, 2012                 July 25, 2022
                                                      *                      —                 14.65         December 1, 2016              December 1, 2026


* Upon exercise of all options granted, would beneficially own less than 1.0% of our outstanding ordinary shares.
(1) Represents options granted to Mr. Mo in his capacity as our executive chairman. Pursuant to resolutions passed by our board of directors on August 4,
    2010, our board of directors resolved that such options be assigned and allocated to Media Partner and Next Decade.

Restricted shares

                                                                                     Restricted
Name                                                                                  Shares                  Date of grant               Date of expiration
Media Partner / Mr. Mo(1)                                                                 138,188                 August 29, 2017               August 28, 2027
Next Decade / Mr. Mo(1)                                                                   138,188                 August 29, 2017               August 28, 2027
Jian Liu                                                                                    61,253                August 29, 2017               August 28, 2027
Frank Hua Lei                                                                               22,500                August 29, 2017               August 28, 2027
Zhihong Zhang                                                                               30,000                August 29, 2017               August 28, 2027


(1) Represents restricted shares granted to Mr. Mo in his capacity as our executive chairman.

C. Board Practices

Board of Directors

          Our board of directors currently consists of five members. A director is not required to hold any shares in our company by way of qualification. A
director may vote with respect to any contract or transaction in which he or she is materially interested provided the nature of the interest is disclosed prior to
its consideration and any vote on such contract or transaction. Our board of directors may exercise all the powers of the Company to borrow money,
mortgage its business, property and uncalled capital, and issue debentures or other securities whenever money is borrowed or as security for any obligation of
the company or of any third party. None of our non-executive directors has a service contract with us that provides for benefits upon termination of
employment.


                                                                               113
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 369 of 521


Duties of Directors

          Under Cayman Islands law, our directors have a duty of loyalty to act honestly in good faith with a view to our best interests. Our directors also have
a duty to exercise the care, diligence and skills that a reasonably prudent person would exercise in comparable circumstances. In fulfilling their duty of care
to us, our directors must ensure compliance with our fifth amended and restated memorandum and articles of association. We have, in certain circumstances,
the right to seek damages against our directors if a duty owed by our directors is breached.

          Our board of directors has overall responsibility for managing our operations. The functions and powers of our board of directors include, among
others:

          ·   convening shareholders’ meetings and reporting its work to shareholders at such meetings;

          ·   implementing shareholders’ resolutions;

          ·   determining our business plans and investment proposals;

          ·   formulating our profit distribution plans and loss recovery plans;

          ·   determining our debt and finance policies and proposals for the increase or decrease in our registered capital and the issuance of debentures;

          ·   formulating our major acquisition and disposition plans, and plans for merger, division or dissolution;

          ·   proposing amendments to our fifth amended and restated memorandum and articles of association; and

          ·   exercising any other powers conferred by the shareholders’ meetings or under our fifth amended and restated memorandum and articles of
              association.

Board Committees

          Audit Committee. Our audit committee consists of Sam Hanhui Sun, who chairs our audit committee, Qian Zhao and Shaohua Zhang. Our board of
directors has determined that all of our audit committee members are “independent directors” within the meaning of Section 303A of the New York Stock
Exchange Listed Company Manual and meet the criteria for independence set forth in Section 10A of the Exchange Act. In addition, our board of directors
has determined that Sam Hanhui Sun is qualified as an audit committee financial expert within the meaning of the SEC rules and regulations.

          Our audit committee is responsible for, among other things:

          ·   Appointing, retaining, terminating, overseeing and determining compensation of the independent auditor. The independent auditor shall report
              directly to the Committee. The Committee has the sole authority to approve the hiring and discharging of the independent auditors, all
              engagement fees and terms thereof and, to the extent permissible under applicable regulatory guidelines, all non-audit engagements of the
              independent auditors.

          ·   Reviewing the scope and results of the annual audit with the independent auditor.


                                                                              114
    Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 370 of 521


·   Reviewing and discussing, with the internal auditors or the person(s) in the financial department acting as internal auditor(s), the overall scope
    and plans for their audits and determine whether the internal audit function has the appropriate resources and expertise.

·   Reviewing and discussing with management and the independent auditors, the adequacy and effectiveness of our disclosure controls, internal
    accounting and financial controls, the quality of the financial and accounting personnel, and any relevant recommendations.

·   Discussing our guidelines and policies with respect to risk assessment and risk management, reviewing contingent liabilities and risks that may
    be material to us, and reviewing major legislative, regulatory and accounting developments which could materially impact our contingent
    liabilities and risks.

·   Reviewing and discussing with management and the independent auditors the annual audited financial statements and unaudited quarterly
    financial statements and proposed filings with the SEC, including reviewing our specific disclosures under “Management’s Discussion and
    Analysis of Financial Condition and Results of Operations” and among others, discussing the following matter with the independent
    accountants: (1) the quality as well as acceptability of the accounting principles applied in the financial statements, (2) new or changed
    regulatory or accounting policies (including an analysis of the effect of alternative GAAP methods); off-balance sheet structures; significant
    estimates, judgments, uncertainties or unusual transactions; and accounting policies relating to significant financial statement items, and (3)
    financial statement presentations.

·   Reviewing the reports prepared by management and by our independent auditors, assessing the adequacy and effectiveness of our internal
    controls and procedures, prior to the inclusion of such reports in our periodic filings as required under SEC rules. The Committee reviews
    disclosures regarding our internal controls that are required to be included in SEC reports.

·   Reviewing on a regular basis management’s assessment (and the basis therefore) of the adequacy and effectiveness of our system of disclosure
    controls and procedures, including by meeting periodically with our management, independent auditors and legal counsel to review their
    assessment of such disclosure controls and procedures and to review, before its release, the disclosure regarding such system of disclosure
    controls and procedures required under SEC rules to be contained in our periodic filings.

·   Recommending to our board of directors whether the audited financial statements are satisfactory to be included in our annual or other reports
    to the SEC.

·   At least annually, reviewing any management letters or internal control reports prepared by the independent auditors or our internal auditors
    and responses to prior management letters, and reviewing with the independent auditors our internal quality control and financial controls,
    including the budget, staffing and responsibilities of our financial and accounting staff.

·   Reviewing and discussing our earnings press releases, as well as financial information and earnings guidance provided to analysts and rating
    agencies, including the type and presentation of information to be included in earnings press releases.

·   Periodically meeting in separate sessions with management, with internal auditors (or other personnel responsible for the internal audit
    function) and with independent auditors.


                                                                    115
    Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 371 of 521


·   Reviewing with the independent auditor any audit problems or difficulties the independent auditor encountered in the course of audit work
    (e.g., restrictions on the scope of the independent auditor’s activities or access to requested information and any significant disagreements with
    management) and the management’s response. The audit committee shall also be responsible for the resolution of disagreements between
    management and the independent auditors regarding financial reporting.

·   Setting clear hiring policies for employees or former employees of the independent auditors.

·   Reviewing and approving or prohibiting all proposed related-party transactions in accordance with our related party transaction policy and
    procedures.

·   Monitoring compliance with and reviewing, and approving or prohibiting, actual and potential conflicts with our code of business conduct and
    ethics, including reviewing the adequacy and effectiveness of our procedures to ensure proper compliance.

·   Establishing procedures for (1) the receipt, retention and treatment of complaints received by us regarding accounting, internal accounting
    controls, or auditing matters, and (2) the confidential, anonymous submission by employees of concerns regarding questionable accounting or
    auditing matters. Review periodically with management and our internal accounting department these procedures and any significant
    complaints received.

·   Pre-approving all audit services and permissible non-audit services by the independent auditors, as set forth in Section 10A of the Exchange Act
    and the rules and regulations promulgated thereunder by the SEC. The audit committee may establish pre-approval policies and procedures, as
    permitted by Section 10A of the Exchange Act and the rules and regulations promulgated thereunder by the SEC, for the engagement of
    independent auditors to render services to us, including but not limited to policies that would allow the delegation of pre-approval authority to
    one or more members of the audit committee, provided that any pre-approvals delegated to one or more members of the audit committee are
    reported to the audit committee at its next scheduled meeting.

·   Evaluating at least annually, the independent auditors’ qualifications, performance and independence, which evaluation shall include a review
    and evaluation of the lead partner of the independent auditor and consideration whether there should be a rotation of the lead partner or
    independent auditing firm, and take appropriate action to oversee the independence of the independent auditors.

·   At least annually, obtaining and reviewing a report by the independent auditors describing: (1) the audit firm’s internal quality-control
    procedures, (2) any material issues raised by the most recent internal quality-control review, or peer review, of the audit firm, or by any inquiry
    or investigation by governmental or professional authorities, within the preceding five years, respecting one or more independent audits carried
    out by the audit firm, and any steps taken to deal with any such issues, (3) all relationships between the independent auditors and us to enable
    the audit committee to assess the auditors’ independence, and (4) any other matters required to be included in a letter from the independent
    auditors pursuant to applicable requirements of the Public Company Accounting Oversight Board regarding independent auditor’s
    communications with the audit committee concerning independence.


                                                                    116
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 372 of 521


        ·    Reviewing and reassessing, at least annually, the audit committee’s performance and the adequacy of its charter and report its conclusion and
             any recommendations to our board of directors.

        ·    Reporting regularly to the full board of directors.

        ·    Investigating matters came to its attention at the company’s expenses.

          Nominating and Corporate Governance Committee. We have established a nominating and corporate governance committee, which is responsible
for identifying individuals qualified to become directors and recommends director nominees to be approved by our board of directors. The members of our
nominating and corporate governance committee include Qian Zhao, who chairs our nominating and corporate governance committee, and Mr. Mo, our
executive chairman.

        Compensation Committee. Our compensation committee consists of Mr. Mo, who chairs our compensation committee, and Qian Zhao.

        Our compensation committee is responsible for:

        ·    Establishing our general compensation philosophy, and, in consultation with senior management, overseeing the development and
             implementation of compensation programs.

        ·    At least annually, reviewing and evaluating and, if necessary, revising our compensation plans, policies and programs adopted by the
             management.

        ·    At least annually, reviewing and approving corporate goals and objectives relevant to compensation of the CEO and evaluate the CEO’s
             performance in light of those goals and objectives.

        ·    At least annually, either as a committee or together with the other independent directors (as directed by our board of directors), determining and
             approving, based on the evaluation described above, all compensation arrangements with the CEO including, without limitation: (1) the annual
             base salary level, (2) the annual incentive opportunity level, (3) the long-term incentive opportunity level, (4) employment agreements,
             severance arrangements and change-in-control agreements/provisions, in each case as, when and if appropriate, and (5) any special or
             supplemental benefits. In determining the long-term incentive component of the CEO’s compensation, the compensation committee shall
             consider our performance and relative stockholder return, the value of similar incentive awards to chief executive officers at comparable
             companies, and the awards given to the CEO in past years. The compensation committee may choose to discuss the CEO’s compensation with
             the board of directors.

        ·    Reviewing and approving, or making recommendations to our board of directors with respect to our non-CEO executive officer compensation,
             incentive-compensation plans and equity-based plans. The compensation committee shall attempt to ensure that our compensation scheme is
             effective in retaining and attracting key employees, implements business strategies and objectives for enhanced shareholder value, and is
             administered in a fair and equitable manner consistent with our compensation philosophy. The compensation committee shall also seek the input
             of the Chief Executive Officer with respect to the performance evaluation and compensation of executives other than the Chief Executive
             Officer.


                                                                             117
    Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 373 of 521


·   Periodically reviewing the compensation of our directors and approving changes or making recommendations to our board of directors with
    respect thereto.

·   Evaluating periodically the internal equity and external competitiveness of compensation of the CEO, the other executive officers, and key
    management personnel and initiating actions or recommending changes to our board of directors, as appropriate.

·   Advising on the setting of compensation for officers whose compensation is not subject to the approval of the compensation committee.

·   Managing and reviewing annually and approving any long-term incentive compensation or equity or stock option plans, programs or similar
    arrangements, annual bonuses, employee pension and welfare benefit plans. With respect to each plan the compensation committee shall have
    responsibility for:

    ·   setting performance targets under all annual bonus and long-term incentive compensation plans as appropriate;

    ·   certifying that any and all performance targets used for any performance-based equity compensation plans have been met before payment
        of any executive bonus or compensation;

    ·   approving all amendments to, and terminations of, all compensation plans and any awards under such plans or any inducement grant of
        options made to a person not previously an employee or director;

    ·   granting any awards under any performance-based annual bonus, long-term incentive compensation and equity compensation plans to
        executive officers or current employees with the potential to become the CEO or an executive officer, including stock options and other
        equity rights (e.g., restricted stock or stock purchase rights);

    ·   approving which executive officers are entitled to awards under our stock option plan(s);

    ·   repurchasing securities from terminated employees; and

    ·   conducting an annual review of all compensation plans, including reviewing each plan’s administrative costs, reviewing current plan
        features relative to any proposed new features, and assessing the performance of each plan’s internal and external administrators if any
        duties have been delegated.

·   Reviewing and approving officer and director indemnification and insurance matters.

·   Reviewing and approving any employee loan in an amount equal to or greater than US$250,000 unless such transaction is subject to the
    approval of the audit committee as a related-party transaction.

·   Reviewing and considering on an annual basis whether the compensation policies and practices for all employees are reasonably likely to have
    a material adverse effect on us in accordance with SEC rules.


                                                                   118
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 374 of 521


         ·    Providing the compensation committee reports on executive compensation to our board of directors.

         ·    Receiving, reviewing and conferring with the audit committee with respect to any concerns raised by any parties directly or indirectly to the
              compensation committee and take action in response to such concerns as may be deemed appropriate by the compensation committee.

         ·    Reviewing and approving the annual report on executive compensation for inclusion in our annual report on Form 20-F filed with the SEC.

         ·    Administering, interpreting and taking all other actions necessary or appropriate as granted to the compensation committee under our executive
              compensation and other plans.

         ·    Directing any officer or employee or request any employee of our advisors, consultants or counsel or such other individual as it may deem
              appropriate to attend a compensation committee meeting or meet with any compensation committee members.

         ·    Reviewing the compensation committee’s charter on an annual basis and recommend changes, as appropriate, to our board of directors.

         ·    Evaluating the performance of the compensation committee on an annual basis. In conducting such self-evaluation, the compensation committee
              shall evaluate whether its charter appropriately addresses the matters that are or should be within its scope and shall recommend such changes
              as it deems necessary or appropriate to the board for consideration. The compensation committee shall address all matters that it considers
              relevant to its performance, including at least, the adequacy, appropriateness and quality of the information and recommendations presented by
              it to the board of directors, the manner in which they were discussed or debated, and whether the number and length of meetings of the
              compensation committee were adequate for it to complete its work in a thorough and thoughtful manner.

         Our board of directors has established a stock option committee, comprised of a single member, Mr. Mo, to administer the 2010 Stock Incentive
Plan with respect to option grants to our non-officer/director employees as well as consultants. Our compensation committee is responsible for administering
the 2010 Stock Incentive Plan and the 2015 Stock Incentive Plan with respect to option grants to our executive officers and directors.

         No director or officer may be directly involved in decisions regarding his or her own compensation.

          Pursuant to the subscription agreement by and among our company, Safari Group Holdings Limited, Safari Group CB Holdings Limited, and Safari
Parent Limited, dated September 17, 2015, Safari Parent Limited, an affiliate of the Carlyle Group, is entitled to nominate one director to our board of
directors so long as the Carlyle Group beneficially owns at least 1.0% of our total outstanding share capital calculated on a fully diluted basis.

Terms of Directors and Executive Officers

         Each of our directors holds office until a successor has been duly elected and qualified unless the director was appointed by our board of directors,
in which case such director holds office until the following annual meeting of shareholders, at which time such director is eligible for reelection. Officers are
elected by and serve at the discretion of our board of directors.


                                                                               119
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 375 of 521


D. Employees

        We had 18,106, 5,795 and 4,367 employees as of December 31, 2016, 2017 and 2018, respectively. The following table sets forth the number of our
employees categorized by function as of December 31, 2018:

Editorial and production                                                                                                                                  922
Sales and marketing                                                                                                                                     2,463
Management and general administrative                                                                                                                     324
Technical and research                                                                                                                                    658
Total                                                                                                                                                   4,367

         We began to downsize our workforce in the fourth quarter of 2016 to transform our online real estate brokerage business to a model of a mix of
franchisees and self-owned agencies.

        Our employees receive a base salary and are eligible for performance-based bonuses. We have granted share options to certain of our employees.
For more information, see “Item 6.B. Directors, Senior Management and Employees—Compensation—Share Options.”

         As required by PRC regulations, we participate in various employee benefit plans that are organized by municipal and provincial governments,
including housing, pension, medical and unemployment benefit plans. We make monthly payments to these plans for each of our employees based on the
employee’s compensation.

           We believe we maintain a good working relationship with our employees and we have not experienced any significant labor disputes. We believe
this is primarily attributable to our well-established reputation and brand name within the PRC real estate industry, our strong corporate culture, as well as
the positive career development opportunities we provide to our employees. Our employees have not entered into any collective bargaining agreements, and
No labor union has been established by our employees.

E. Share Ownership

          As of March 31, 2019, we had 89,388,643 ordinary shares, consisting of 65,051,993 Class A ordinary shares and 24,336,650 Class B ordinary
shares issued and outstanding. The following table sets forth information with respect to the beneficial ownership, within the meaning of Rule 13d-3 of the
Exchange Act. Except as specifically noted, the beneficial ownership was as of March 31, 2019:

                                                                                                 Ordinary shares beneficially owned(1)
                                                                                Class A No.          Percent           Class B No.              Percent
Principal Shareholders:
Media Partner Technology Limited(2)                                                 1,555,995                   2.6%         11,355,645                   46.7%
Next Decade Investments Limited(3)                                                  2,183,132                   3.3%         11,985,145                   45.9%
Digital Link Investments Limited(4)                                                         *                     *           2,750,360                   11.3%
General Atlantic Singapore Fund Pte. Ltd.(5)                                        6,860,040                  10.5%                 —                      —
Safari Group Holdings Limited(6)                                                    3,418,803                   5.3%                 —                      —
IDG and its affiliated entities(7)                                                 11,539,873                  16.8%                 —                      —
FIL Limited (8)                                                                     3,396,655                   5.2%                 —                      —

Directors and Executive Officers(9):
Mr. Mo(10)                                                                           9,409,889                 13.5%         23,340,790                   89.5%
Qian Zhao                                                                                    *                    *                  —                      —
Sam Hanhui Sun                                                                               *                    *                  —                      —
Jian Liu                                                                                     *                    *                  —                      —


                                                                             120
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 376 of 521



                                                                                                  Ordinary shares beneficially owned(1)
                                                                                 Class A No.           Percent         Class B No.               Percent
Zhihong Zhang                                                                                 *                  *                 —                         —
Frank Hua Lei                                                                                 *                  *                 —                         —
Zhizhi Gong                                                                                   *                  *                 —                         —
All directors and executive officers as a group                                       9,917,482             14.3%          23,340,790                      89.5%


* Less than 1.0% of total outstanding shares.
(1) Beneficial ownership is determined in accordance with the rules and regulations of the SEC and includes voting or investment power with respect to our
    ordinary shares. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, we have included
    shares that the person has the right to acquire within 60 days, including through the exercise of any option, warrant or other right or the conversion of any
    other security. These shares, however, are not included in the computation of the percentage ownership of any other person.
(2) Includes 510,995 Class A ordinary shares, 11,355,645 Class B ordinary shares and options to purchase 1,045,000 Class A ordinary shares within 60 days
    of March 31, 2019.] All of the shares of Media Partner, a British Virgin Islands company, are held in irrevocable discretionary family trusts established
    by Mr. Mo, our founder and executive chairman. The address of Media Partner is P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola,
    British Virgin Islands.
(3) Includes 1,138,132 Class A ordinary shares, 10,230,645 Class B ordinary shares and options to purchase 1,045,000 Class A ordinary shares and
    1,754,500 Class B ordinary shares within 60 days of March 31, 2019.] All of the shares of Next Decade, a British Virgin Islands company, are held in
    irrevocable discretionary family trusts established by Mr. Mo. The address of Next Decade is P.O. Box 957, Offshore Incorporations Centre, Road Town,
    Tortola, British Virgin Islands.
(4) The address of Digital Link Investments Limited, a British Virgin Islands company, is Apt 3B, Taggart Tower, 109 Repulse Bay Road, Hong Kong.
    Shan Li (our director until May 2017 when he resigned) is the sole shareholder of Digital Link Investments Limited.
(5) Represents Class A ordinary shares (as represented by 34,300,200 ADSs) beneficially owned by General Atlantic Singapore Fund Pte. Ltd. as reported
    in a Schedule 13D/A filed by it and its affiliates on November 14, 2016. General Atlantic Singapore Fund Pte. Ltd. is a Singapore company and its
    principal address is Asia Square Tower 1, 8 Marina View, #41-04, Singapore 018960.
(6) Represents 3,418,803 Class A ordinary shares beneficially owned by Safari Group Holdings Limited. Safari Group Holdings Limited is owned as to
    72.0% by Safari Parent Limited, a Cayman Islands company, and as to 28.0% by Ateefa Limited, a British Virgin Islands company. Safari Parent
    Limited is affiliated with the Carlyle Group. Mr. Mo is the sole shareholder of Ateefa Limited. The address of Safari Group Holdings Limited is the
    offices of Intertrust Corporate Services (Cayman) Limited, 190 Elgin Avenue, George Town, Grand Cayman KY1-9005, Cayman Islands.
(7) Represents Class A ordinary shares beneficially owned by IDG and its affiliates as reported in a Schedule 13D/A filed by it and its affiliates on
    December 18, 2018, including 11,539,873 Class A ordinary shares held by IDG-Accel China Capital L.P., IDG-Accel China Capital Investors L.P., IDG
    Alternative Global Limited, Chuang Xi Capital Holdings Limited, Quartz Fortune Limited, IDG Ultimate Global Limited, Velda Power Limited and
    Clever Sight Limited, including 3,488,696 Class A ordinary shares issuable pursuant to convertible notes beneficially owned by IDG and its affiliated
    entities. IDG-Accel China Capital L.P. and IDG-Accel China Capital Investors L.P. have the same ultimate general partner, IDG-Accel China Capital
    GP Associates Ltd., of which Quan Zhou and Chi Sing Ho are directors. Chi Sing Ho is also a director of IDG Alternative Global Limited, Chuang Xi
    Capital Holdings Limited, Quartz Fortune Limited, IDG Ultimate Global Limited, Velda Power Limited and Clever Sight Limited.
(8) Represents Class A ordinary shares (as represented by 16,983,275 ADSs) beneficially owned by FIL Limited and its affiliates as reported in a Schedule
    13G filed by it on February 13, 2019. The address of FIL Limited is Pembroke Hall, 42 Crow Lane, Hamilton, Bermuda, HM19.
(9) The address of our current directors and executive officers is c/o Tower A, No. 20 Guogongzhuang Middle Street, Fengtai District, Beijing 100070, the
    People’s Republic of China.


                                                                              121
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 377 of 521


(10) Represents ordinary shares beneficially owned by Media Partner, Next Decade, Ateefa Limited, Deanhale Limited, a British Virgin Islands company,
     and Karistone Limited, a British Virgin Islands company. All of the shares of Media Partner and Next Decade, including 1,649,127 Class A ordinary
     shares represented by 8,245,635 ADSs, 21,586,290 Class B ordinary shares and options to purchase 2,090,000 Class A ordinary shares and 1,754,500
     Class B ordinary shares within 60 days of March 31, 2019, are held in two irrevocable discretionary family trusts established by Mr. Mo for the benefit of
     his designated family members. Mr. Mo acts as a protector of these family trusts, and Deutsche Bank International Trust Co. (Cayman) Limited and
     Credit Suisse Trust Limited act as the trustee of these trusts, respectively. In addition, Mr. Mo, through Ateefa Limited, is deemed to have beneficial
     ownership of an aggregate of 1,738,706 Class A ordinary shares owned by Safari Group Holdings Limited and Safari Group CB Holdings Limited, and,
     through Deanhale Limited, is deemed to have beneficial ownership of 3,005,596 Class A ordinary shares owned by IDG Alternative. Furthermore, Mr.
     Mo, through Karistone Limited, beneficially owns 926,461 Class A ordinary shares.

          JPMorgan Chase Bank, N.A., the depositary of our ADSs, has advised us that as of March 31, 2019, of the 89,388,643 issued and outstanding
ordinary shares, including both Class A ordinary shares and Class B ordinary shares, approximately 81.1% of our outstanding Class A ordinary shares, were
in the form of ADSs. None of our outstanding Class B ordinary shares was held by any record holder with an address in the United States.

         Our ordinary shares are divided into Class A ordinary shares and Class B ordinary shares. Holders of Class A ordinary shares are entitled to one vote
per share, while holders of Class B ordinary shares are entitled to 10 votes per share. We intend to maintain the dual-class ordinary share structure. Each
Class B ordinary share is convertible into one Class A ordinary share at any time by its holder and Class A ordinary shares are not convertible into Class B
ordinary shares under any circumstances. Upon transfer of any Class B ordinary share by its holder to any person or entity that is not a majority-owned and
majority-controlled subsidiary of certain of our shareholders as set forth in our amended and restated articles of association, such Class B ordinary share will
be automatically and immediately converted into a Class A ordinary share.

          On March 18, 2014, we announced the change of the ratio of our American Depositary Receipts representing Class A ordinary shares from one
ADS for one Class A ordinary shares to five ADSs for one Class A ordinary share. The record date for the ratio change was March 28, 2014. For our ADS
holders, this ratio change had the same effect as a five-for-one ADS split. There was No change to our Class A ordinary shares or Class B ordinary shares.
The effect of the ratio change on the ADS trading price on New York Stock Exchange occurred on April 7, 2014.

          Subject to any contractual restrictions and applicable law, we and our subsidiaries, affiliates or significant shareholders may from time to time, in
their sole discretion, purchase, repay, redeem or retire any of our outstanding debt or equity securities (including any publicly issued debt or equity
securities), in privately negotiated or open market transactions, by tender offer or otherwise.

ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS

A. Major Shareholders

         See “Item 6.E. Directors, Senior Management and Employees—Share Ownership.”


                                                                               122
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 378 of 521


B. Related Party Transactions

Structure Contracts

         PRC laws and regulations restrict and impose conditions on foreign investment in certain industries in China. We used to operate under a tighter
regulatory regime which was restrictive of foreign investment in Internet content distribution and advertising businesses and adopted a series of Structure
Contracts with our consolidated controlled entities (excluding their subsidiaries) and their nominee shareholders to operate our businesses. Under the current
regulatory regime, Internet content distribution is permitted to operators with less than 50.0% foreign investment and advertising is permitted to all qualified
operators. We may consider further optimizing our corporate structure in light of the evolving regulatory environment.

         In anticipation of our originally proposed acquisition of a controlling stake in Wanli and the sale of a portion of our equity interest in our
subsidiaries to Wanli (which was terminated in February 2017), in December 2015, we underwent an internal restructuring, whereby we terminated all of our
previous structure contracts and caused Beijing Zhong Zhi Shi Zheng and Jia Tian Xia Network, our wholly-owned PRC subsidiaries, to enter into the 2016
Structure Contracts with our consolidated controlled entities, with terms and conditions substantially similar to those of our previous structure contracts.
Under the 2016 Structure Contracts, the equity interests of our consolidated controlled entities were held by our nominee shareholders, i.e., Vincent Tianquan
Mo, executive chairman of our board of directors and chief executive officer, Richard Jiangong Dai, our director (until February 2016 when Mr. Dai
resigned) and former chief executive officer, and certain wholly-owned subsidiaries of theirs, and we exercised effective control over our consolidated
controlled entities through Beijing Zhong Zhi Shi Zheng and Jia Tian Xia Network.

         Among the 2016 Structure Contracts, Beijing Zhong Zhi Shi Zheng entered into a series of contractual arrangements with Shanghai China Index
Investment Consulting Co., Ltd., Beijing Yi Ran Ju Ke Technology Development Co., Ltd., Beijing SouFun Technology Development Co., Ltd., Beijing
Century Jiatianxia Technology Development Co., Ltd., Shanghai Century Jiatianxia Internet Technology Development Co., Ltd. and their nominee
shareholders. In anticipation of the separation and distribution in relation to CIH, we terminated the foregoing contractual arrangements between our group
and these entities on May 15, 2018, and subsequently caused Beijing TuoShi, our wholly-owned PRC subsidiary, to enter into a new series of contractual
arrangements with these consolidated controlled entities in 2018, with terms and conditions substantially similar to the 2016 Structure Contracts. CIH,
through its wholly-owned subsidiary, Beijing Zhong Zhi Shi Zheng, has entered into new contractual arrangements with Beijing Zhong Zhi Hong Yuan,
which is held by our nominee shareholders, i.e., Vincent Tianquan Mo and Ms. Yu Huang, the chief executive officer of CIH, with terms and conditions
substantially similar to those of our previous structure contracts.

       For a detailed description of the regulatory environment that necessitates the adoption of our corporate structure, see “Item 4.B. Information on the
Company—Business Overview—Regulation.” For a detailed description of the risks associated with our corporate structure, see “Item 3.D. Key Information
—Risk Factors—Risks related to our corporate structure.”

         The Structure Contracts enable us to:

         ·    receive substantially all of the economic benefits from our consolidated controlled entities in consideration of the services provided by our
              subsidiaries;

         ·    exercise effective control over our consolidated controlled entities; and

         ·    hold an exclusive option to purchase all or part of the equity interests in our consolidated controlled entities when and to the extent permitted by
              PRC laws.


                                                                              123
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 379 of 521


         We did not separately enter into any Structure Contracts with the subsidiaries of the consolidated controlled entities with which we entered into the
Structure Contracts. The following is a summary of the material terms under our Structure Contracts among our wholly-owned PRC subsidiaries, our
consolidated controlled entities and the nominee shareholders of these consolidated controlled entities.

Exclusive Technical Consultancy and Services Agreements

          Under the exclusive technical consultancy and service agreements, our wholly-owned PRC subsidiary has the exclusive right to provide our
consolidated controlled entities with relevant technical services relating to their business, such as information technology system operations and maintenance
services, or technology supporting services for their advertising products. In exchange for these services, each of the consolidated controlled entities has
agreed to make monthly payments to the service provider for such services. The original term of each agreement is 10 years, and our wholly-owned PRC
subsidiary can unilaterally extend the term of the exclusive technical consultancy and services agreements and such request will be unconditionally agreed to
by the consolidated controlled entities.

Equity Pledge Agreements

         In order to secure the payment obligations of the consolidated controlled entities under the exclusive technical consultancy and services agreements,
except as disclosed below, the nominee shareholders have pledged to our wholly-owned PRC subsidiary their entire equity interests in the consolidated
controlled entities. Under these agreements, the nominee shareholders may not transfer the pledged equity interest without the prior written consent of our
wholly-owned PRC subsidiary. Our wholly-owned PRC subsidiary also has the right to collect dividends of the consolidated controlled entities from their
nominee shareholders. These agreements will remain valid for 10 years and can be extended at the sole discretion of our wholly-owned PRC subsidiary.

Operating Agreements

          Under the operating agreements, our wholly-owned PRC subsidiary has undertaken to enter into guarantee contracts with third parties, as required
by third parties, to guarantee the performance of the consolidated controlled entities under their business contracts with third parties. In return, the
consolidated controlled entities are required to pledge their accounts receivable and mortgage all of their assets as counter-security to our wholly-owned PRC
subsidiary. Each of the consolidated controlled entities and the nominee shareholders has agreed not to enter into any transaction that would substantially
affect the assets, rights, obligations or operations of the consolidated controlled entities without the prior written consent of our wholly-owned PRC
subsidiary. The original term of each agreement is 10 years. These agreements can be extended prior to expiration with written confirmation from our
wholly-owned PRC subsidiary, or can be terminated by our wholly-owned PRC subsidiary, upon 30 days’ advance notice.

Shareholders’ Proxy Agreements

          Under the shareholders’ proxy agreements, the nominee shareholders agreed to irrevocably entrust our wholly-owned PRC subsidiary to exercise
their rights as the registered shareholders of the consolidated controlled entities to attend shareholders’ meetings and cast votes. Our wholly-owned PRC
subsidiary may assign part or all of these proxy rights to its designated employees, and will be indemnified for any loss under these agreements. These
agreements will also be binding upon successors of the parties or transferees of the parties’ equity interests. These agreements will remain in effect until
terminated upon written consent by all the parties to the agreements or by their successors.


                                                                             124
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 380 of 521


Loan Agreements

          Under the loan agreements and the related transfer agreements, the nominee shareholders received loans from us to make contributions to the
registered capital of the consolidated controlled entities between 2004 and 2015, and agreed to repay the loans, upon request, by transferring their entire
equity interests in the consolidated controlled entities to our wholly-owned PRC subsidiary or its respective designees, when permitted by applicable PRC
laws, rules and regulations.

Exclusive Call Option Agreements

        Under the exclusive call option agreements, our wholly-owned PRC subsidiary or any third party designated by it has the right to acquire from the
nominee shareholders of the consolidated controlled entities their entire equity interests in such consolidated controlled entities when permitted by applicable
PRC laws, rules and regulations. The proceeds from the exercise of the call option will be applied to repay the loans under the loan agreements described
above. These agreements each has an original term of 10 years and may be extended for another 10 years at our sole discretion.

Telstra Private Placement

        In connection with the private placement by Telstra International in September 2010, on August 13, 2010, we entered into an investor’s rights
agreement with General Atlantic, Apax, Next Decade, Media Partner and Digital Link and a registration rights agreement with General Atlantic and Apax.
We terminated these agreements on September 23, 2015.

2015 Registration Rights Agreements

         On September 24, 2015, we entered into a registration rights agreement with Safari and Safari CB, under which each of Safari and Safari CB has
demand registration rights pursuant to which we will be required to effect the registration of all or a portion of its Class A ordinary shares (issuable pursuant
to the 2022 Notes in the case of Safari CB), subject to terms and conditions substantially similar to those of the 2014 Registration Rights Agreement. See “—
2014 Registration Rights Agreement” above.

         On November 4, 2015, we entered into a registration rights agreement with IDG Alternative and China Merchants Bank Co., Ltd. Tianjin Pilot Free
Trade Zone Branch (“CMB”), under which we are required to file a registration statement on Form F-3 within 45 days after the closing of the private
placement transactions in November 2015, in order to effect the registration of all or a portion of the Class A ordinary shares held by IDG Alternative or
CMB in the case it enforces its security interest on the Class A ordinary shares held by IDG Alternative. In addition, promptly after the offering and sale of
any of their Class A ordinary shares, we will be required to file a prospectus to be used for such offering and sale in accordance with the Securities Act.

          On November 9, 2015, we and Karistone Limited entered into a registration rights agreement with each of IDG-Accel, IDG-Accel Investors,
Winning Star Global Limited, Rainbow Zone Enterprise Inc., Chuang Xi Capital Holdings Limited and Wealth Harvest Global Limited, respectively, under
which we are required to file a registration statement on Form F-3 within 45 days after the closing of the private placement transactions in November 2015, in
order to effect the registration of all or a portion of Class A ordinary shares held by each of Karistone Limited, IDG-Accel, IDG-Accel Investors, Winning
Star Global Limited, Rainbow Zone Enterprise Inc., Chuang Xi Capital Holdings Limited and Wealth Harvest Global Limited (collectively, the “Right
Holders”). In addition, promptly after the offering and sale of any of their Class A ordinary shares, we will be required to file a prospectus to be used for such
offering and sale in accordance with the Securities Act. Each of the Right Holders also has the right to request that its Class A ordinary shares be included in
any registration of our Class A ordinary shares, other than registrations on Form F-4 or S-8 or in compensation or acquisition-related registrations. In
addition, the underwriters may, for marketing reasons, cut back all or a part of the shares that any of the Right Holders has requested to be registered in any
incidental registration and we will have the right to terminate any registration we initiated prior to its effectiveness regardless of any request for inclusion by
any of the Right Holders.


                                                                               125
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 381 of 521


Other Related Party Transactions

         We had relationships with the following related parties in 2018:

                          Name of Related Party                                                         Relationship with Fang

Vincent Tianquan Mo                                                           Executive chairman of the board of directors and chief executive officer
Richard Jiangong Dai                                                          Former director and former chief executive officer of our company
Beihai Silver Beach 1 Hotel and Property Management Company, Ltd.             A company under the control of Vincent Tianquan Mo
  (“Beihai Silver Beach”)
Che Tian Xia Company Ltd. (“Che Tian Xia”)                                    A company under the control of Vincent Tianquan Mo and Richard Jiangong
                                                                                Dai
Guangxi Wharton International Hotel (“Guangxi Wharton”)                       A company under the control of Vincent Tianquan Mo
Research Center on Natural Conservation (“Research Center”)                   A company under the control of Vincent Tianquan Mo
Upsky San Francisco Airport Hotel LLC (formerly known as "Crowne Plaza        A company under the control of Vincent Tianquan Mo
  San Francisco-International Airport") (“Upsky San Francisco”)
Upsky Lighthouse Hotel LLC (“Upsky Lighthouse”)                               A company under the control of Vincent Tianquan Mo
Upsky Long Island Hotel LLC (“Upsky Long Island”)                             A company under the control of Vincent Tianquan Mo
Nanning Xuyin Business Co., Ltd. (“Nanning Xuyin”)                            A company under the control of Vincent Tianquan Mo
New York Military Academy (“Military Academy”)                                A company of which Vincent Tianquan Mo is a director
Wall Street Global Training Center, Inc. (“Training Center”)                  A company under the control of Vincent Tianquan Mo and two other
                                                                                independent directors

         We had the following expenses from related party transactions during 2018:

                                                                                                                                              2018
                                                                                                                                             (US$ in
                                                                                                                                           thousands)
Office building leased from:
- Vincent Tianquan Mo                                                                                                                                162
Management fee incurred:
- Beihai Silver Beach                                                                                                                                523
Hotel service fee incurred:
- Upsky San Francisco                                                                                                                                    -
- Upsky Long Island                                                                                                                                      -
-Upsky Lighthouse                                                                                                                                        -
- Beihai Silver Beach                                                                                                                                    -
Training fee incurred:
- Military Academy                                                                                                                                       -


                                                                            126
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 382 of 521



          In 2011, we entered into an agreement with Training Center to lease to it office space of approximately 220 square feet in a building owned by us
located in New York City, free of charge.

         In February 2012, we entered into an agreement with Mr. Mo, our executive chairman, to lease a building owned by him for a 10-year period from
March 1, 2012. The deemed rental expense of US$ 0.2 million and the corresponding shareholder contribution were included in our consolidated financial
statements for 2017.

          In April 2013, we and Beihai Silver Beach entered into an agreement, pursuant to which Beihai Silver Beach was engaged to manage the hotel and
office leasing operations owned by the BaoAn Entities for 10 years. The management fees incurred for 2017 were US$ 0.5 million.

          In April 2013, we entered into an agreement with Che Tian Xia to use its domain name for six years free of charge.

       In 2016, Upsky San Francisco, Upsky Long Island and Beihai Silver Beach provided hotel accommodations to our employees that amounted to
US$17,000, US$81,000 and US$113,000.

          In 2016, Military Academy provided training services to us for training fees amounting to US$111,000.

        Nanning Xuyin held 73,430,061 shares in Guilin Bank Co., Ltd. on behalf of us, through a nominee arrangement, in 2015, and transferred
30,595,859 shares of Guilin Bank to us in 2016.

         On September 25, 2017, additional 42,834,202 shares of Guilin Bank were transferred by the third-party in full satisfaction of its remaining overdue
receivables of US$24,695 to us. The total investment constituted a 1.98% and 1.79% ownership in Guilin Bank as of December 31, 2017 and 2018,
respectively. In October 2017, we received 7,343,006 shares of Guilin Bank as a stock dividend and our shareholding increased from 73,430,061 to
80,773,067. No impairment on the investment in Guilin Bank was recognized for the year ended December 31, 2018.

          For more details of our related party transactions in 2018, see Note19 to our consolidated financial statements included elsewhere in this annual
report.

Stock Incentive Plans

          See “Item 6.B. Directors, Senior Management and Employees—Compensation—Share Options.”

C. Interests of Experts and Counsels

          Not applicable.


                                                                              127
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 383 of 521


ITEM 8. FINANCIAL INFORMATION

A. Consolidated Statements and Other Financial Information

         We have appended consolidated financial statements filed as part of this annual report.

Legal Proceedings

         See “Item 4.B. Information on the Company—Business Overview—Legal Proceedings.”

Dividend Policy

          Our board of directors has the discretion over whether to pay dividends on our ordinary shares. If our board of directors decides to pay dividends on
our ordinary shares, the form, frequency and amount will be based upon our future operations and earnings, capital requirements and surplus, general
financial condition, shareholders’ interests, contractual restrictions and such other factors as our board of directors may deem relevant. For a description of
our corporate structure and its potential impact upon our ability to pay dividends, see “Item 3.D. Key Information—Risk Factors—Risks related to doing
business in China—We rely primarily on dividends and other distributions on equity paid by our subsidiaries, and any limitation on the ability of our
subsidiaries to make payments to us could have a material adverse effect on our ability to conduct our business as well as our liquidity.”

          Holders of ADSs are entitled to receiving dividends, subject to the terms of the deposit agreement, to the same extent as the holders of our ordinary
shares. Cash dividends, if any, will be paid to the depositary in U.S. dollars and paid to holders of ADSs according to the terms of the deposit agreement.
Other distributions, if any, will be paid by the depositary to holders of ADSs in any means it deems legal, fair and practical. Under the deposit agreement, the
depositary is required to distribute dividends to holders of ADSs unless such distribution is prohibited by law. The amounts distributed to holders will be net
of fees, expenses, taxes and other governmental charges payable by holders under the deposit agreement.

         In August 2014, we declared a cash dividend of US$1.00 per share on our ordinary shares (US$0.20 per ADS), or an aggregate of US$82.4 million
to holders of our ordinary shares and ADSs, payable to shareholders of record on August 18, 2014. As of December 31, 2014, all the declared dividends had
been paid.

         In March 2015, we declared a cash dividend of US$1.00 per share on our ordinary shares (US$0.20 per ADS), or an aggregate of US$82.8 million
to holders of our ordinary shares and ADSs, payable to shareholders of record on March 13, 2015. As of the date of this annual report, all the declared
dividends had been paid.

       In May 2019, we declared a stock dividend to holders of our ordinary shares and ADSs to separate CIH into an independent publicly traded
company. For details, see “Item 4. Information on the Company—B. Business Overview—Separation of CIH.”

B. Significant Changes

          Except as disclosed elsewhere in this annual report, we have not experienced any significant changes since the date of our audited consolidated
financial statements included in this annual report.


                                                                              128
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 384 of 521


ITEM 9. THE OFFER AND LISTING

A. Offer and Listing Details

         Our ADSs have been listed for trading on the New York Stock Exchange under the symbol “SFUN” since September 17, 2010.

B. Plan of Distribution

         Not applicable.

C. Markets

         Our ADSs have been listed for trading on the New York Stock Exchange under the symbol “SFUN” since September 17, 2010.

D. Selling Shareholders

         Not applicable.

E. Dilution

         Not applicable.

F. Expenses of the Issue

         Not applicable.

ITEM 10. ADDITIONAL INFORMATION

A. Share Capital

         Not applicable.

B. Memorandum and Articles of Association

         We incorporated by reference into this annual report the description of our fifth amended and restated memorandum and articles of association
contained in our current report on Form 6-K originally filed with the SEC on August 3, 2012. Our shareholders adopted our fifth amended and restated
memorandum and articles of association by a special resolution on August 1, 2012.

C. Material Contracts

        Material contracts other than in the ordinary course of business are described in “Item 4. Information on the Company” and in “Item 7. Major
Shareholders and Related Party Transactions” and elsewhere in this annual report.


                                                                            129
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 385 of 521


D. Exchange Controls

Regulations relating to Foreign Exchange, Taxation and Dividend Distribution

Foreign Exchange

          The principal regulation governing foreign exchange in China is the Foreign Currency Administration Regulations issued by the State Council in
January, 1996 and as amended in August, 2008 and the Regulations of Settlement, Sale and Payment of Foreign Exchange, which were promulgated by the
PBOC on June 20, 1996, and became effective on July 1, 1996. The Renminbi is freely convertible for current account transactions, such as trade and
service-related foreign exchange transactions, but not for capital account transactions, such as direct investments, loans or investments in securities outside
China, without the prior approval of the relevant government authorities. Pursuant to the Foreign Currency Administration Regulations, foreign-invested
enterprises in China may purchase foreign exchange at authorized commercial banks without the approval of SAFE for trade and service-related foreign
exchange transactions by providing commercial documents evidencing these transactions. They may also retain foreign exchange, subject to a cap approved
by SAFE, to satisfy foreign exchange liabilities or to pay dividends. However, the relevant PRC government authorities may limit or eliminate the ability of
foreign-invested enterprises to purchase and retain foreign currencies in the future. In addition, foreign exchange transactions for capital accounts are still
subject to limitations and require approval from or registration with relevant government authorities.

Taxation and Dividend Distribution

          We are incorporated in the Cayman Islands. Under the current laws of the Cayman Islands, we are not subject to income or capital gains tax. In
addition, dividend payments are not subject to withholding tax in the Cayman Islands.

         In March 2007, the National People’s Congress of China enacted the New EIT Law, which took effect on January 1, 2008, as amended in February,
2017 and December 2018. Under the New EIT Law, foreign-invested enterprises, such as our subsidiaries and consolidated controlled entities, are subject to
enterprise income tax at a uniform rate of 25.0% if No tax preferential policy is applicable. In addition, under the New EIT Law, enterprises organized under
the laws of jurisdictions outside China may be classified as either “non-resident enterprises” or “resident enterprises.” Non-resident enterprises without an
establishment or place of business in China are subject to withholding tax at the rate of 10.0% with respect to their PRC-sourced dividend income, which rate
can be reduced under applicable double tax treaties or arrangements. As we are incorporated in the Caymans Islands, we may be regarded as a “non-resident
enterprise.” We hold equity interests in several of our major PRC subsidiaries indirectly through subsidiaries incorporated in Hong Kong. According to the
Avoidance of Double Taxation Arrangement between Mainland China and Hong Kong, dividends declared by a resident enterprise in mainland China to a
Hong Kong resident enterprise should be subject to withholding tax at a rate of 5.0%, provided, however, that such Hong Kong resident enterprise directly
owns at least 25.0% of the equity interest in the PRC resident enterprise. In September 2013, SouFun Media and SouFun Network were granted a reduced
withholding tax rate of 5% on earnings to be distributed to their Hong Kong parent entities between 2013 and 2015.


                                                                              130
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 386 of 521


           In August 2009, SAT issued Circular 124. Pursuant to Circular 124, non-tax residents of China who wish to enjoy a treaty benefit on their China-
sourced income under a Sino-foreign double tax agreement have to go through either an “approval application” procedure (for passive income—dividends,
interest, royalties and capital gains) or “record filing” procedure (for active income—business profits of a permanent establishment, service fees and personal
employment income) in which specific forms attached to Circular 124 have to be submitted to the relevant Chinese tax authorities together with the relevant
supporting documentation. On November 1, 2015, Circular 124 was repealed by the Administrative Measures for Tax Convention Treatment for Non-
resident Taxpayers issued by SAT (“Circular 60”). Circular 60 abolishes the “approval application” procedure and provides that any non-resident taxpayer
filing a tax return shall determine whether such taxpayer is entitled to the treaty benefit, and shall submit the relevant statements and materials to the
competent tax authority for the tax return filing. In the case of withholding at source and designated withholding, where a non-resident taxpayer who
considers it meets the conditions for enjoying the convention treatment needs to be entitled to the convention treatment, the taxpayer shall take the initiative
to propose the same to the withholding agent, and provide the withholding agent with the relevant statements and materials for the withholding declaration.
The withholding agent shall withhold tax in accordance with the conventions, and forward the relevant statements and materials to the competent tax authority
when making the withholding declaration.

         In addition, SAT released Circular 9 in February 2018. Circular 9 provides guidance for the determination of “beneficial ownership” for the purpose
of claiming benefits under double taxation arrangements by treaty residents in respect of articles of dividends, royalties and interest under double taxation
arrangements. Under Circular 9, a “beneficial owner” shall generally engage in “substantive business activities” which is further referred to as manufacturing,
trading and management activities under Article 2 of Circular 9. Circular 9 also sets forth several factors, the existence of which generally does not provide
support that the treaty resident is a “beneficial owner.” According to Circular9, non-resident enterprises which could not provide valid supporting documents
as “beneficiary owners” could not be approved to enjoy treaty benefits. Therefore, dividends from our PRC subsidiaries paid to us through our Hong Kong
subsidiaries may be subject to a withholding tax rate of 10.0% if our Hong Kong subsidiaries cannot be considered as a “beneficial owner” under Circular 9.

        Despite the above, the New EIT Law also provides that an enterprise incorporated outside China with its “de facto management bodies” located
within mainland China should be considered a PRC resident enterprise and therefore be subject to enterprise income tax on its worldwide income at the rate
of 25.0%.

          The implementing rules for the New EIT Law defines “de facto management organization” as the body that exercises substantial and comprehensive
control over the production, operation, personnel, accounting, property and other factors of an enterprise. SAT issued Circular 82 in April 2009. Circular 82
provides certain specific criteria for determining whether the “de facto management bodies” of a Chinese-controlled offshore-incorporated enterprise is
located in China. Although Circular 82 only applies to offshore enterprises controlled by PRC enterprises, not those controlled by PRC individuals or
foreigners in China, like us, the determining criteria set forth in Circular 82 may reflect SAT’s general position on how the “de facto management bodies”
test should be applied in determining the tax resident status of offshore enterprises, regardless of whether they are controlled by PRC enterprises, individuals
or foreigners.

          Substantially all members of our management are currently located in China and we expect them to continue to be located in China for the
foreseeable future. Therefore, if we are deemed to be a PRC tax resident enterprise, we will be subject to an enterprise income tax rate of 25.0% on our
worldwide income if No preferential tax treatment is applicable. According to the New EIT Law and its implementing rules, dividends are exempted from
income tax if such dividends are received by a resident enterprise on an equity interest it directly owns in another resident enterprise. Therefore, it is possible
that dividends we derive through our Hong Kong subsidiaries from our PRC subsidiaries would be tax exempt income under the New EIT Law if our Hong
Kong subsidiaries are also deemed to be “resident enterprises.”


                                                                               131
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 387 of 521


          If we are deemed to be a PRC tax resident enterprise, we would then be obliged to withhold PRC withholding income tax on the gross amount of
dividends declared to shareholders who are non-PRC tax residents. The withholding income tax rate is 10.0% for non-resident enterprises and 20.0% for non-
resident individuals, unless otherwise provided under the applicable double tax treaties between China and governments of other jurisdictions.

         Significant uncertainties still exist with respect to the interpretation of the New EIT Law and its implementing rules. Any increase in the enterprise
income tax rate applicable to us, the imposition of PRC income tax on our global income or the imposition of withholding tax on dividends declared by our
subsidiaries to us could have a material adverse effect on our business, financial condition and results of operations.

Regulations relating to Foreign Exchange in Certain Onshore and Offshore Transactions

           Pursuant to SAFE Circular 37, a PRC resident must register with the local SAFE branch before such PRC resident contributes assets or equity
interests in an Overseas SPV that is established or controlled by the PRC resident for the purpose of conducting investment or financing, and following the
initial registration, the PRC resident is required to register with the local SAFE branch for any major change in respect of the Overseas SPV, including,
among other things, a change in the PRC resident shareholder of the Overseas SPV, the name of the Overseas SPV, its term of operation, or any increase or
reduction in the registered capital of the Overseas SPV, any share transfer or swap, and any merger or division. According to the Notice on Further
Simplifying and Improving Policies for the Foreign Exchange Administration of Direct Investment released on February 13, 2015 by SAFE, local banks will
examine and handle foreign exchange registration for overseas direct investment, including the initial foreign exchange registration and amendment
registration, under SAFE Circular 37 from June 1, 2015. Any failure to comply with these registration procedures may result in penalties, including the
imposition of fines, criminal liability, and restrictions on the ability of the PRC subsidiary of the Overseas SPV to distribute dividends to its overseas
shareholders.


                                                                              132
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 388 of 521


E. Taxation

    Cayman Islands taxation

          The Cayman Islands currently levies no taxes on individuals or corporations based upon profits, income, gains or appreciation and there is
No taxation in the nature of inheritance tax or estate duty and there are No other taxes likely to be material to us levied by the Government of the Cayman
Islands except for stamp duties which may be applicable on instruments executed in, or after execution brought within the jurisdiction of, the Cayman
Islands. Although it is unlikely that we will be subject to material taxes, there is No assurance that the Cayman Islands government will not impose taxes in
the future, which could be material to us. In addition, there may be tax consequences if we are, for example, involved in any transfer or conveyance of
immovable property in the Cayman Islands. The Cayman Islands is not party to any double tax treaties that are applicable to any payments made to or by us
and there are No exchange control regulations or currency restrictions in the Cayman Islands.

          Under existing Cayman Islands laws, payments of interest and principal on the notes and dividends and capital in respect of our shares will not be
subject to taxation in the Cayman Islands and No withholding will be required on the payment of interest and principal or a dividend or capital to any holder
of the notes or our shares, as the case may be, nor will gains derived from the disposal of the notes or our shares be subject to Cayman Islands income or
corporation tax.

         No stamp duty is payable in respect of the issue or conversion of the notes. The notes themselves will be stamp able if they are executed in or
brought into the Cayman Islands.

    People’s Republic of China taxation

          The PRC enterprise income tax is calculated based on the taxable income determined under the PRC laws and accounting standards. Under the New
EIT Law, all domestic and foreign- invested companies in China are subject to a uniform enterprise income tax at the rate of 25% and dividends from a PRC
subsidiary to its foreign parent company are subject to a withholding tax at the rate of 10%, unless such foreign parent company’s jurisdiction of
incorporation has a tax treaty with China that provides for a reduced rate of withholding tax, or the tax is otherwise exempted or reduced pursuant to the PRC
tax laws. Our subsidiaries in China are considered foreign investment entities (“FIEs”), and certain of these subsidiaries are directly held by our subsidiaries
in Hong Kong. According to the currently effective tax treaty between China and Hong Kong, dividends payable by an FIE in China to a company in Hong
Kong which directly holds at least 25% of the equity interests in the FIE will be subject to a withholding tax of 5%. In February 2009, SAT issued Circular
No. 81. According to Circular No. 81, in order to enjoy the preferential treatment on dividend withholding tax rates, an enterprise must be the “beneficial
owner” of the relevant dividend income, and No enterprise is entitled to enjoy preferential treatment pursuant to any tax treaties if such enterprise qualifies for
such preferential tax rates through any transaction or arrangement, the major purpose of which is to obtain such preferential tax treatment. The tax authority
in charge has the right to make adjustments to the applicable tax rates, if it determines that any taxpayer has enjoyed preferential treatment under tax treaties
as a result of such transaction or arrangement. In February 2018, SAT issued Circular No. 9 to provide guidance on the criteria to determine whether an
enterprise qualifies as the “beneficial owner” of the PRC sourced income for the purpose of obtaining preferential treatment under tax treaties. Pursuant to
Circular No. 9, the PRC tax authorities will review and grant tax preferential treatment on a case-by-case basis and adopt the “substance over form” principle
in the review. Circular 9 specifies that a beneficial owner should generally carry out substantial business activities and own and have control over the
income, the assets or other rights generating the income. Therefore, an agent or a conduit company will not be regarded as a beneficial owner of such
income. Circular 9 provides that the tax authorities shall make the decision based on a comprehensive consideration of all determining factors provided in
Circular 9 rather than the status of a single determining factor. Since the two circulars were issued, it has remained unclear how the PRC tax authorities will
implement them in practice and to what extent they will affect the dividend withholding tax rates for dividends distributed by our subsidiaries in China to our
Hong Kong subsidiary. If the relevant tax authority determines that any of our Hong Kong subsidiaries is a conduit company and does not qualify as the
“beneficial owner” of the dividend income it receives from our PRC subsidiaries, the higher 10% withholding tax rate may apply to such dividends.


                                                                               133
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 389 of 521


          Under the New EIT Law, an enterprise established outside of China with its “de facto management body” within China is considered a resident
enterprise and will be subject to enterprise income tax at the rate of 25% on its worldwide income. The “de facto management body” is defined as the
organizational body that effectively exercises overall management and control over production and business operations, personnel, finance and accounting,
and properties of the enterprise. It remains unclear how the PRC tax authorities will interpret such a broad definition. If the PRC tax authorities determine that
we should be classified as a resident enterprise, our global income will be subject to income tax at a uniform rate of 25%, which may have a material adverse
effect on our financial condition and results of operations. Notwithstanding the foregoing provision, the New EIT Law also provides that, if a resident
enterprise directly invests in another resident enterprise, the dividends received by the investing resident enterprise from the invested enterprise are exempted
from income tax, subject to certain conditions. However, it remains unclear how the PRC tax authorities will interpret the PRC tax resident treatment of an
offshore company, like us, having indirect ownership interests in PRC enterprises through intermediary holding vehicles.

          If we were treated as a PRC resident enterprise, any interest payable to non-resident enterprise holders of the notes and dividends payable to non-
resident enterprise holders of our ordinary shares or ADSs may be treated as income derived from sources within PRC and therefore subject to a 10%
withholding tax (or 20% in the case of non-resident individual holders) unless an applicable income tax treaty provides otherwise. In addition, capital gains
realized by non-resident enterprise holders upon the disposition of the notes, our ordinary shares or ADSs may be treated as income derived from sources
within China and therefore subject to 10% income tax (or 20% in the case of non-resident individual holders) unless an applicable income tax treaty provides
otherwise.

    U.S. federal income taxation

          The following discussion describes the material U.S. federal income tax consequences of the ownership and disposition of our ADSs or ordinary
shares under currently applicable law. This discussion does not address any U.S. federal consequences other than U.S. federal income tax consequences (such
as the gift or estate tax). This discussion also does not address any state, local or non-U.S. tax consequences of an investment in our ordinary shares or ADSs.
This discussion applies to you only if you are a U.S. holder (as defined below) and beneficially own our ordinary shares or ADSs as capital assets for U.S.
federal income tax purposes. This discussion does not apply to you if you are a member of a class of holders subject to special rules, such as:

         ·    dealers in securities or currencies;

         ·    traders in securities that elect to use a mark-to-market method of accounting for securities holdings;

         ·    banks or other financial institutions;

         ·    insurance companies;


                                                                              134
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 390 of 521


         ·    tax-exempt organizations;

         ·    partnerships and other entities treated as partnerships for U.S. federal income tax purposes or persons holding ordinary shares or ADSs through
              any such entities;

         ·    real estate investment trusts;

         ·    regulated investment companies;

         ·    persons that hold ordinary shares or ADSs as part of a hedge, straddle, constructive sale, conversion transaction or other integrated investment;

         ·    U.S. holders (as defined below) whose functional currency for tax purposes is not the U.S. dollar;

         ·    certain former citizens or long-term residents of the United States;

         ·    persons subject to special tax accounting rules as a result of any item of gross income with respect to our ordinary shares or ADSs being taken
              into account in an “applicable financial statement” as defined in Section 451(b) of the Code (as defined below);

         ·    persons liable for alternative minimum tax; or

         ·    persons who actually or constructively own 10.0% or more of the total combined voting power of all classes of our shares (including ADSs)
              entitled to vote or 10.0% or more of the total value of our shares (including ADSs.

          This discussion is based on the U.S. Internal Revenue Code of 1986, as amended, or the Code, its legislative history, existing and proposed
regulations promulgated thereunder, published rulings and court decisions, all as currently in effect. These laws are subject to change, possibly on a
retroactive basis. In addition, this discussion relies in part on our assumptions regarding the projected value of our shares and the nature of our business.
Finally, this discussion is based in part upon the representations of the depositary and the assumption that each obligation in the deposit agreement and any
related agreement will be performed in accordance with its terms.

          You should consult your own tax advisor concerning the particular U.S. federal income tax consequences to you of the purchase, ownership and
disposition of our ordinary shares or ADSs, as well as the consequences to you arising under the laws of any other taxing jurisdiction.

         For purposes of the U.S. federal income tax discussion below, you are a “U.S. holder” if you beneficially own our ordinary shares or ADSs and are:

         ·    a citizen or resident of the United States for U.S. federal income tax purposes;

         ·    a corporation, or other entity taxable as a corporation, that was created or organized in or under the laws of the United States or any political
              subdivision of the United States;

         ·    an estate the income of which is subject to U.S. federal income tax regardless of its source; or

         ·    a trust, if (1) a court within the United States is able to exercise primary supervision over its administration and one or more U.S. persons have
              the authority to control all substantial decisions of the trust, or (2) the trust has a valid election in effect to be treated as a U.S. person.

          If a partnership or other flow-through entity holds ordinary shares or ADSs, the tax treatment of a partner or other owner will generally depend on
the status of the partner or other owner and the activities of the partnership or other flow-through entity. A holder of ordinary shares or ADSs that is a
partnership or a partner in such partnership should consult its own tax advisor regarding the U.S. federal income tax consequences of the purchase, ownership
and disposition of the ordinary shares or ADSs.


                                                                               135
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 391 of 521


         ADSs. If you hold ADSs, for U.S. federal income tax purposes, you generally will be treated as the owner of the underlying ordinary shares that are
represented by such ADSs. Accordingly, deposits or withdrawals of ordinary shares for ADSs will not be subject to U.S. federal income tax.

          Dividends on Ordinary Shares or ADSs. Subject to the passive foreign investment company, or PFIC, discussion below, the gross amount of any
distributions (including amounts withheld to reflect PRC withholding taxes, if any) you receive on your ordinary shares or ADSs are generally treated as
dividend income if the distributions are made from our current or accumulated earnings and profits, calculated according to U.S. federal income tax
principles. Such income (including any withheld taxes) will be includable in your gross income on the day actually or constructively received by you, in the
case of ordinary shares, or by the depositary in the case of ADSs. Distributions in excess of current and accumulated earnings and profits will be treated first
as a non-taxable return of capital to the extent of your basis in the ordinary shares or ADSs and thereafter as a capital gain. If you are a non-corporate U.S.
holder, including an individual, and have held your ADSs for a sufficient period of time, dividend distributions paid on our ADSs (but not our ordinary
shares) will generally constitute qualified dividend income taxed at a preferential rate as long as our ADSs continue to be readily tradable on the New York
Stock Exchange. Based on existing guidance, it is not clear whether a dividend on an ordinary share will be treated as a qualified dividend, because the
ordinary shares are not themselves listed on a U.S. exchange. If, however, we are treated as a PRC “resident enterprise” under PRC law, we may be eligible
for the benefits of the income tax treaty between the United States and the PRC, in which case dividends paid on our ordinary shares and ADSs would both
be treated as qualified dividends (subject to the relevant holding period requirements). You should consult your own tax advisor as to the rate of tax that will
apply to you with respect to dividend distributions, if any, you receive from us.

          We do not intend to calculate our earnings and profits according to U.S. tax accounting principles. Accordingly, notwithstanding the discussion in
the preceding paragraph, distributions on our ordinary shares or ADSs, if any, will generally be taxed to you as dividend distributions for U.S. tax purposes. If
you are a corporation, you will not be entitled to claim a dividends-received deduction with respect to distributions you receive from us. In the event we are
treated as a PRC “resident enterprise” under PRC law, we may be required to withhold PRC income tax on dividends paid to you under the New EIT Law.
See “Item 3.D. Key Information—Risk Factors—Risks related to our ADSs, ordinary shares and notes—We may be required to withhold PRC income tax
on any dividend we pay you, and any gain you realize on the transfer of our ordinary shares and/or ADSs may also be subject to PRC withholding tax.”
Subject to generally applicable limitations, you may be eligible to claim a deduction or a foreign tax credit for PRC tax withheld at the appropriate rate.
Dividends generally will be categorized as “passive category income” or, in the case of some U.S. holders, as “general category income” for foreign tax credit
limitation purposes. The rules governing the use of foreign tax credits are very complex, and you are urged to consult your own tax advisor as to your ability,
and the various limitations on your ability, to claim foreign tax credits in connection with the receipt of dividends.

          Sales and Other Dispositions of Ordinary Shares or ADSs.Subject to the PFIC discussion below, when you sell or otherwise dispose of ordinary
shares or ADSs in a taxable transaction, you will generally recognize capital gain or loss in an amount equal to the difference between the amount realized on
the sale or other taxable disposition and your adjusted tax basis in the ordinary shares or ADSs, both as determined in U.S. dollars. Any gain or loss you
recognize will be long-term capital gain or loss if you have held the ordinary shares or ADSs for more than one year at the time of disposition. If you are an
individual, long-term capital gain will be taxed at preferential rates. Your ability to deduct capital losses will be subject to various limitations.


                                                                              136
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 392 of 521


          The gain or loss you recognize on a sale or disposition of our ordinary shares or ADSs generally will be treated as arising from sources within the
United States for foreign tax credit limitation purposes. However, if gains from the disposition of ordinary shares or ADSs are taxed under the New EIT Law,
see “Item 3.D. Key Information—Risk Factors—Risks related to our ADSs, ordinary shares and notes—We may be required to withhold PRC income tax on
any dividend we pay you, and any gain you realize on the transfer of our ordinary shares and/or ADSs may also be subject to PRC withholding tax,” the
income tax treaty between the United States and the PRC may apply, in which case you may elect to treat such gains as arising from sources within China for
foreign tax credit limitation purposes. You are urged to consult your own tax advisors regarding the tax consequences to you under your particular
circumstances if any PRC withholding tax is imposed on the disposition of ordinary shares or ADSs, including the availability of the foreign tax credit.

           Status as a PFIC. If we are a PFIC in any taxable year in which you hold ordinary shares or ADSs, you will generally be subject to additional taxes
and interest charges on certain “excess distributions” we make and on any gain realized on the disposition or deemed disposition of your ordinary shares or
ADSs, regardless of whether we continue to be a PFIC in the year in which you receive an “excess distribution” or dispose of or are deemed to dispose of
your ordinary shares or ADSs. Distributions in respect of your ordinary shares or ADSs during a taxable year will generally constitute “excess distributions”
if, in the aggregate, they exceed 125% of the average amount of distributions in respect of your ordinary shares or ADSs over the three preceding taxable
years or, if shorter, the portion of your holding period before such taxable year.

          To compute the tax on excess distributions or any gain, (1) the excess distribution or the gain will be allocated ratably to each day in your holding
period, (2) the amount allocated to the current year and any tax year before we first became a PFIC will be taxed as ordinary income in the current year, (3)
the amount allocated to other taxable years will be taxable at the highest applicable marginal rate in effect for that year, and (4) an interest charge at the rate
for underpayment of taxes for any period described under (3) above will be imposed with respect to any portion of the excess distribution or gain that is
allocated to such period. In addition, if we are a PFIC or were in the year prior to a distribution, No distribution that you receive from us will qualify for
taxation at the preferential rate discussed in the “—U.S. Federal Income Taxation—Dividends on Ordinary Shares or ADSs” section above.

          We will be classified as a PFIC in any taxable year if, after the application of certain look-through rules, either: (1) 75.0% or more of our gross
income for the taxable year is passive income (such as certain dividends, interest, rents or royalties), or (2) the average percentage value (determined on a
quarterly basis) of our gross assets during the taxable year that produce passive income or are held for the production of passive income is at least 50.0% of
the value of our total assets. For purposes of the asset test, any cash, cash equivalents, cash invested in short-term, interest bearing, debt instruments, or bank
deposits, and any other current asset that is readily convertible into cash, will generally count as a passive asset.

          We operate an active online real estate Internet portal in China and do not believe we were a PFIC for our 2018 taxable year. We have No current
intention to change the general manner in which we organize or conduct our business in later taxable years, not taking into account transactions outside of the
ordinary course of business. Our expectations are based on assumptions as to our projections of the value of our outstanding shares and of the other cash that
we will hold and generate in the ordinary course of our business. We have not conducted a separate appraisal of the values of our assets for this purpose.
Although the law in this regard is not entirely clear, we treat our consolidated controlled entities as being owned by us for U.S. federal income tax purposes.
Despite our expectations, there can be No assurance that we will not be a PFIC in the current or any future taxable years, as PFIC status is re-tested each year
and depends on the actual facts in such year. We could be a PFIC, for example, if our market capitalization (i.e., our share price multiplied by the total
number of our outstanding ordinary shares) at any time in the future is lower than projected, if it is determined that we are not the owner of our consolidated
controlled entities for U.S. federal income tax purposes, or if our business and assets evolve in ways that are different from what we currently anticipate. In
addition, though we believe that our assets and the income derived from our assets do not generally constitute passive assets and income under the PFIC
rules, there is No assurance that the Internal Revenue Service, or IRS, will agree with us.


                                                                                137
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 393 of 521


       If we are a PFIC in any year, as a U.S. holder, you will generally be required to file a return on IRS Form 8621 regarding your ordinary shares or
ADSs on an annual basis. You should consult your own tax adviser regarding reporting requirements with regard to your ordinary shares or ADSs.

          If we are a PFIC in any year, so long as the ADSs are and remain “marketable,” you will be able to avoid the excess distribution rules described
above by making a timely so-called “mark-to-market” election with respect to such U.S. holder’s ADSs. The ADSs will be “marketable” as long as they
remain regularly traded on a national securities exchange, such as The New York Stock Exchange. If you make this election in a timely fashion, you will
generally recognize as ordinary income or ordinary loss (limited to the amount of prior ordinary gain) the difference between the adjusted tax basis of your
ADSs on the first day of any taxable year and their value on the last day of that taxable year. Your basis in the ADSs will be adjusted to reflect any such
income or loss. A mark-to-market election will be effective for the taxable year for which the election is made and for all subsequent taxable years, unless the
ADSs are No longer regularly traded on a qualified exchange or the IRS consents to the revocation of the election. However, because a mark-to-market
election cannot be made for any lower-tier PFICs that we may own, you may continue to be subject to the PFIC rules with respect to any indirect interest in
any investments held by us that are treated as an equity interest in a PFIC for U.S. federal income tax purposes, including our subsidiaries. In addition,
because our ordinary shares are not regularly traded on a national securities exchange, you will not be able to make a mark-to-market election with respect to
any ordinary shares held by such U.S. holder. You should consult your own tax advisors with respect to making a mark-to-market election.

         In addition, if we are a PFIC in any year, you might be able to avoid the excess distribution rules described above by making a timely so-called
“qualified electing fund,” or QEF, election to be taxed currently on your pro rata portion of our income and gain. However, we do not intend to provide the
information that would be necessary for you to make a QEF election. Accordingly, you will not be able to make or maintain a QEF election with respect to
your ADSs or ordinary shares.

         You should consult with your tax advisors regarding the U.S. federal income tax consequences of holding ADSs or ordinary shares if we are
considered to be a PFIC in any taxable year as well as your eligibility for a “mark-to-market” election and whether making such an election would be
advisable to you in your particular circumstances.

Additional Tax on Net Investment Income

        If you are an individual, estate or trust whose income exceeds certain thresholds, you will be subject to a 3.8% Medicare contribution tax on net
investment income, including, among other things, dividends on, and capital gains from, the sale or other taxable disposition of, your ordinary shares or
ADSs, subject to certain limitations and exceptions.


                                                                              138
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 394 of 521


U.S. Information Reporting and Backup Withholding Rules

          In general, dividend payments with respect to the ordinary shares or ADSs and the proceeds received on the sale or other disposition of those
ordinary shares or ADSs may be subject to information reporting to the IRS, and to backup withholding (currently imposed at a rate of 24.0%). Backup
withholding will not apply, however, if you (1) are a corporation or come within certain other exempt categories and, when required, can demonstrate that
fact or (2) provide a taxpayer identification number, certify as to No loss of exemption from backup withholding and otherwise comply with the applicable
backup withholding rules. To establish your status as an exempt person, you will generally be required to provide certification on IRS Form W-9. Any
amounts withheld from payments to you under the backup withholding rules will generally be allowed as a refund or a credit against your U.S. federal
income tax liability, provided that you timely furnish the required information to the IRS.

          You may be required to report information with respect to your ordinary shares or ADSs not held through a custodial account with a U.S. financial
institution to the IRS. In general, if you hold specified “foreign financial assets” (which generally would include ordinary shares or ADSs) with an aggregate
value exceeding $50,000, you will be required to report information about those assets on IRS Form 8938, which must be attached to your annual income tax
return. Higher asset thresholds apply if you file a joint tax return or reside abroad. If you fail to report required information, you could become subject to
substantial penalties. You should consult your own tax advisor regarding your obligation to file IRS Form 8938.

          You should consult your own tax advisor regarding the application of the U.S. federal income tax laws to their particular situations as well as any
additional tax consequences resulting from purchasing, holding or disposing of ordinary shares or ADSs, including the applicability and effect of the tax laws
of any state, local or foreign jurisdiction and any estate, gift, and inheritance laws.

F. Dividends and Paying Agents

         Not applicable.

G. Statement by Experts

         Not applicable.

H. Documents on display

          We have previously filed with the SEC our registration statement on Form F-1 (File Number 333-169170), as amended, and a prospectus under the
Securities Act with respect to our ordinary shares represented by our ADSs, and a related registration statement on Form F-6 (File Number 333-169176) with
respect to our ADSs, as amended. We have also filed with the SEC registration statements on Form S-8 (File Numbers 333-173157 and 333-207182) with
respect to our ADSs, as amended. In addition, we have filed with the SEC an automatic shelf registration statement on Form F-3 (File Number 333-208628),
as amended, and a prospectus under the Securities Act with respect to our ordinary shares and ADSs.

          We are subject to the periodic reporting and other informational requirements of the Exchange Act. Under the Exchange Act, we are required to file
reports and other information with the SEC. Specifically, we are required to file annually a Form 20-F within four months after the end of each fiscal year for
fiscal years ending on or after December 15, 2011. Copies of reports and other information, when so filed, may be inspected without charge and may be
obtained at prescribed rates at the public reference facilities maintained by the SEC at 100 F Street, N.E., Room 1580, Washington, D.C. 20549. The public
may obtain information regarding the Washington, D.C. Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a web site
at www.sec.gov that contains reports, proxy and information statements, and other information regarding registrants that make electronic filings with the SEC
using its EDGAR system.


                                                                             139
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 395 of 521


         As a foreign private issuer, we are exempt from the rules of the Exchange Act prescribing the furnishing and content of quarterly reports and proxy
statements, and our executive officers, directors and principal shareholders are exempt from the reporting and short-swing profit recovery provisions
contained in Section 16 of the Exchange Act. In addition, we are not required under the Exchange Act to file periodic reports and financial statements with
the SEC as frequently or as promptly as U.S. companies whose securities are registered under the Exchange Act.

         We will furnish JPMorgan Chase Bank, N.A., the depositary, with our annual reports, which include a review of operations and annual audited
consolidated financial statements prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP” or
“GAAP”), and all notices of shareholders’ meeting and other reports and communications that are made generally available to our shareholders. The
depositary makes such notices, reports and communications available to holders of ADSs and, upon our request, mails to all record holders of ADSs the
information contained in any notice of a shareholders’ meeting received by the depositary from us.

I. Subsidiary Information

         Not applicable.

ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK

         Our primary market risk exposure is interest rate risk associated with short and long-term borrowings bearing variable interest rates. We are also
exposed to foreign currency risk, which can adversely affect our operating profits.

         The following discussion should be read in conjunction with the notes to our audited consolidated financial statements contained in this annual
report, which provide further information on our debt and derivative instruments contained in this annual report.

Liquidity Risk

          The principal method we use to manage liquidity risk arising from liabilities is maintaining an adequate level of cash and cash equivalents with
different banks. In 2016, 2017 and 2018, we monitored our liquidity risks by considering the maturity of our financial assets and projected cash flows from
operations. Our objective is to maintain a balance between a continuity of funding and flexibility through settlement from customers and subsequent payment
to vendors to meet our working capital requirements.

Interest Rate Risk

          Our earnings are affected by changes in interest rates due to the impact of such changes on interest income and expense from interest-bearing
financial assets and liabilities. Our interest-bearing financial assets and liabilities are predominately denominated in Renminbi and U.S. dollars. Our financial
assets consist primarily of cash deposits with fixed interest rates and receivables.


                                                                              140
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 396 of 521


Foreign Currency Risk

         Substantially all of our revenues, cash and cash equivalent assets, costs and expenses, are denominated in Renminbi, and the functional currency of
our principal operating subsidiaries and consolidated controlled entities is the Renminbi. On the other hand, a portion of our expenditures are denominated in
foreign currencies, primarily the U.S. dollar, and we use the U.S. dollar as our functional and reporting currency. The ADSs are also traded in U.S. dollars.
As a result, the value of your investment in our ADSs will be affected by fluctuations in exchange rates, particularly appreciation or depreciation in the value
of the Renminbi relative to the U.S. dollar and other foreign currencies, without giving effect to any underlying change in our business or results of
operations. For example, if the Renminbi had weakened 5.0% against the U.S. dollar with all other variables held constant, our loss for 2016 would have been
US$4.1 million lower, our profit for 2017 would have been US$0.8 million lower, and our loss for 2018 would have been US$2.8 million lower. See “Item
3.D. Key Information—Risk Factors—Risks related to doing business in China—Fluctuations in the exchange rates of the Renminbi could materially and
adversely affect the value of our shares or ADSs and result in foreign currency exchange losses.”

         From time to time we manage to convert Renminbi into foreign currencies for purchases of equipment from overseas suppliers and for certain
expenses. The Renminbi is not freely convertible into foreign currencies. In July 2005, the PRC government discontinued pegging the Renminbi to the U.S.
dollar. However, the PBOC, regularly intervenes in the foreign exchange market to prevent significant short-term fluctuations in the exchange rate.
Nevertheless, under China’s current exchange rate regime, the Renminbi may appreciate or depreciate significantly in value against the U.S. dollar in the
medium to long term.

          Very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations. To date, we have not entered into any
hedging transactions to reduce our exposure to foreign currency exchange risk. While we may decide to enter into hedging transactions in the future, the
availability and effectiveness of these hedging transactions may be limited and we may not be able to successfully hedge our exposure at all. In addition, our
currency exchange losses may be magnified by PRC exchange control regulations that restrict our ability to convert Renminbi into other currencies.

Credit Risk

          Assets that potentially subject us to significant concentration of credit risk primarily consist of cash and cash equivalents, restricted cash, fixed-rate
time deposits classified as short-term investments, accounts receivable, funds receivable, loans receivable and commitment deposits. As of December 31,
2018, we had US$463.6 million in cash and cash equivalents, restricted cash and short-term investments, 96.2% and 3.8% of which were held by financial
institutions in the PRC and financial institutions outside of the PRC, respectively. Under PRC law, it is generally required that a commercial bank in the PRC
that holds third-party cash deposits protect the depositors’ rights and interests over their deposited money; PRC banks are subject to a series of risk control
regulatory standards; and PRC bank regulatory authorities are empowered to take over the operation and management of any PRC bank that faces a material
credit crisis. In the event of bankruptcy of one of the financial institutions in which we have deposits or investments, it may be unlikely to claim our deposits
or investments back in full. We selected reputable financial institutions with high credit ratings to deposit its assets. We regularly monitor the ratings of the
financial institutions in case of any defaults. There has been No recent history of default in relation to these financial institutions.


                                                                                141
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 397 of 521


         Accounts receivable are typically unsecured and are derived from revenue earned from customers in the PRC. The risk with respect to accounts
receivable is mitigated by credit evaluations we perform on our customers and our ongoing monitoring of outstanding balances. We regularly review the
creditworthiness of our customers and require collateral from our customers in certain circumstances when accounts receivables become long overdue.

          Funds receivable represent amounts due from third-party payment service providers. We carefully consider and monitor the credit worthiness of the
third-party payment service providers to mitigate any risks associated with funds receivable.

          We are also exposed to default risk on our loans receivable. We assess the allowance for credit loss related to loans receivable on a quarterly basis,
either on an individual or collective basis. As of December 31, 2018, No single borrower comprised a significant portion of our loan portfolio.

       We regularly review the creditworthiness of real estate developers and require collateral from real estate developers in certain circumstances when
commitment deposits become overdue.

ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES

A. Debt Securities

         Not applicable.

B. Warrants and Rights

         Not applicable.

C. Other Securities

         Not applicable.

D. American Depositary Shares

          On March 18, 2014, we announced the change of the ratio of our American Depositary Receipts representing Class A ordinary shares from one
ADS for one Class A ordinary shares to five ADSs for one Class A ordinary share. The record date for the ratio change was March 28, 2014. For our ADS
holders, this ratio change had the same effect as a five-for-one ADS split. There was No change to our Class A ordinary shares or Class B ordinary shares.
The effect of the ratio change on the ADS trading price on New York Stock Exchange occurred on April 7, 2014.

          JPMorgan Chase Bank, N.A., our depositary, may charge each person to whom ADSs are issued, including, without limitation, issuances against
deposits of shares, issuances in respect of share distributions, rights and other distributions, issuances pursuant to a stock dividend or stock split declared by
us or issuances pursuant to a merger, exchange of securities or any other transaction or event affecting the ADSs or deposited securities, and each person
surrendering ADSs for withdrawal of deposited securities in any manner permitted by the deposit agreement or whose ADRs are cancelled or reduced for any
other reason, $5.00 for each 100 ADSs (or any portion thereof) issued, delivered, reduced, cancelled or surrendered, the case may be. The depositary may sell
(by public or private sale) sufficient securities and property received in respect of a share distribution, rights and/or other distribution prior to such deposit to
pay such charge.


                                                                                142
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 398 of 521


         The following additional charges shall be incurred by the ADR holders, by any party depositing or withdrawing ordinary shares or by any party
surrendering ADSs or to whom ADSs are issued (including, without limitation, issuance pursuant to a stock dividend or stock split declared by us or an
exchange of stock regarding the ADRs or the deposited securities or a distribution of ADSs), whichever is applicable:

         ·    a fee of $1.50 per ADR or ADRs for transfers of certificated or direct registration ADRs;

         ·    a fee of up to $0.05 per ADS for any cash distribution made pursuant to the deposit agreement;

         ·    a fee of up to $0.05 per ADS per calendar year (or portion thereof) for services performed by the depositary in administering the ADRs (which
              fee may be charged on a periodic basis during each calendar year and shall be assessed against holders of ADRs as of the record date or record
              dates set by the depositary during each calendar year and shall be payable in the manner described in the next succeeding provision);

         ·    reimbursement of such fees, charges and expenses as are incurred by the depositary and/or any of the depositary’s agents (including, without
              limitation, the custodian and expenses incurred on behalf of holders in connection with compliance with foreign exchange control regulations or
              any law or regulation relating to foreign investment) in connection with the servicing of the ordinary shares or other deposited securities, the
              delivery of deposited securities or otherwise in connection with the depositary’s or its custodian’s compliance with applicable law, rule or
              regulation (which charge shall be assessed on a proportionate basis against holders as of the record date or dates set by the depositary and shall
              be payable at the sole discretion of the depositary by billing such holders or by deducting such charge from one or more cash dividends or other
              cash distributions);

         ·    a fee for the distribution of securities (or the sale of securities in connection with a distribution), such fee being in an amount equal to the fee for
              the execution and delivery of ADSs which would have been charged as a result of the deposit of such securities (treating all such securities as if
              they were ordinary shares) but which securities or the net cash proceeds from the sale thereof are instead distributed by the depositary to those
              holders entitled thereto;

         ·    stock transfer or other taxes and other governmental charges;

         ·    cable, telex and facsimile transmission and delivery charges incurred at your request in connection with the deposit or delivery of ordinary
              shares;

         ·    transfer or registration fees for the registration of transfer of deposited securities on any applicable register in connection with the deposit or
              withdrawal of deposited securities; and

         ·    expenses of the depositary in connection with the conversion of foreign currency into U.S. dollars.

          We will pay all other charges and expenses of the depositary and any agent of the depositary (except the custodian) pursuant to agreements from
time to time between us and the depositary. The charges described above may be amended from time to time by agreement between us and the depositary.

          Our depositary has agreed to reimburse us for certain expenses we incur that are related to establishment and maintenance of the ADR program,
including investor relations expenses and exchange application and listing fees. Neither the depositary nor we can determine the exact amount to be made
available to us because (1) the number of ADSs that will be issued and outstanding, (2) the level of fees to be charged to holders of ADSs, and (3) our
reimbursable expenses related to the ADR program are not known at this time. The depositary collects its fees for issuance and cancellation of ADSs directly
from investors depositing ordinary shares or surrendering ADSs for the purpose of withdrawal or from intermediaries acting for them. The depositary collects
fees for making distributions to investors by deducting those fees from the amounts distributed or by selling a portion of distributable property to pay the fees.
The depositary may collect its annual fee for depositary services by deduction from cash distributions, or by directly billing investors, or by charging the
book-entry system accounts of participants acting for them. The depositary may generally refuse to provide services to any holder until the fees and expenses
owing by such holder for those services or otherwise are paid.


                                                                                143
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 399 of 521


                                                                            PART II

ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES

         Not applicable.

ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS

A. Material Modifications to the Rights of Security Holders

         None.

B. Use of Proceeds

         Not applicable.

ITEM 15. CONTROLS AND PROCEDURES

Disclosure Controls and Procedures

          Our management, with the participation of our chief executive officer and acting chief financial officer, has performed an evaluation of the
effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) as of the end of the period covered by this
report, as required by Rule 13a-15(b) under the Exchange Act.

          Based upon that evaluation, our management has concluded that, as of December 31, 2018, our disclosure controls and procedures were not
effective in certain respects, primarily due to the material weakness in our internal controls, as discussed below, to ensure that the information required to be
disclosed by us in the reports that we file and furnish under the Exchange Act was recorded, processed, summarized and reported, within the time periods
specified in the SEC’s rules and forms, and that the information required to be disclosed by us in the reports that we file or submit under the Exchange Act is
accumulated and communicated to our management, including our chief executive officer and acting chief financial officer, to allow timely decisions
regarding required disclosure.

Management’s Annual Report on Internal Control over Financial Reporting

          Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rule 13a-15(f)
under the Exchange Act. Our management evaluated the effectiveness of our internal control over financial reporting, as required by Rule 13a-15(c) of the
Exchange Act, based on criteria established in the Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the
Treadway Commission (2013 framework). Based on this evaluation, our management has concluded that our internal control over financial reporting was
not effective as of December 31, 2018 due to the existence of a material weakness, as described below.

         Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. In addition, projections of any
evaluation of effectiveness of our internal control over financial reporting to future periods are subject to the risk that controls may become inadequate
because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate.


                                                                              144
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 400 of 521


          A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable
possibility that a material misstatement of the company’s financial statements will not be prevented or detected on a timely basis. Our material weakness is
that we did not have sufficient financial reporting and accounting personnel to formalize, design, implement and operate key controls over financial reporting
process in order to report financial information in accordance with U.S. GAAP and SEC reporting requirements.

         Notwithstanding the identified material weakness, management, including our chief executive officer and acting chief financial officer, believes the
consolidated financial statements included in this annual report on Form 20-F present fairly, in all material respects, our financial condition, results of
operations and cash flows in conformity with U.S. GAAP.


                                                                             145
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 401 of 521


Attestation Report of the Registered Public Accounting Firm

         Our independent registered public accounting firm, KPMG Huazhen LLP, has audited the effectiveness of our internal control over financial
reporting as of December 31, 2018, as stated in its report, which appears on page F-2 of this annual report.

Changes in Internal Control over Financial Reporting

         We are currently in the process of remediating the material weakness described above. In 2019, we will continue to implement additional measures
to remediate the existing material weakness as discussed above. However, we cannot assure you that we will remediate our material weakness in a timely
manner. See “Item 3. Key Information—D. Risk Factors—Risks Related to Our Business— If we fail to achieve and maintain an effective system of internal
control over financial reporting, we may be unable to accurately report our financial results or prevent fraud, which could result in harm to our business, loss
of investor confidence in our financial reporting and a lower trading price of our ADSs or notes.”

          As disclosed in “Item 15. Controls and Procedures” of our Annual Report on Form 20-F for the year ended December 31, 2017, management
previously identified and disclosed a material weakness in our internal control over financial reporting in the design of controls to monitor and timely identify
significant legal contingencies, or developments thereto, in order to perform appropriate accounting analysis and review, including related financial statement
disclosures, as part of the financial statement close process. With the oversight of management and our audit committee, we have implemented the following
remediation actions designed to improve our internal control over financial reporting and to help address our prior material weakness:

         ·    assessed the progress made on legal contingencies in a timely manner by formalizing a litigation inventory and tracking report on a quarterly
              basis prepared and reviewed by our internal legal group; and
         ·    improved timely communication between accounting team and internal legal group to address impact on the consolidated financial statements
              as a result of latest developments, if any, on legal contingencies.

         Other than as described above, No changes in our internal controls over financial reporting occurred during the period covered by this annual report
that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting.

ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT

         Our board of directors has determined that Sam Hanhui Sun is an “audit committee financial expert” as defined by SEC rules, and that he satisfies
the independence requirements of Section 303A of the New York Stock Exchange Listed Company Manual and Rule 10A-3 promulgated under the
Exchange Act.

ITEM 16B. CODE OF ETHICS

         Our board of directors has adopted our code of conduct and ethics, a code that applies to members of the board of directors including its chairman
and other senior officers, including the chief executive officer, the acting chief financial officer and the chief operations officer. This code is publicly
available on our website at ir.fang.com.

ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES

         The following table sets forth the aggregate fees by categories specified below in connection with certain professional services rendered by our
independent registered public accounting firms, Ernst & Young Hua Ming LLP and KPMG Huazhen LLP, for the years ended December 31, 2017 and 2018,
respectively. Save as disclosed below, we did not pay any other fees to Ernst & Young Hua Ming LLP and KPMG Huazhen LLP during the periods indicated
below.

                                                                                                                              2017                2018
                                                                                                                             (U.S. dollars in thousands)
Audit fees(1)                                                                                                                       1,061              1,741
Audit-related fees(2)                                                                                                                  71                800
Tax fees(3)                                                                                                                            45                  -
Total                                                                                                                               1,177              2,541


(1) Audit fees are defined as the audit that needs to be performed each year in order to issue opinions on our consolidated financial statements and limited
    procedures performed in relation to interim financial information. We paid or accrued expenses of USD1,061 and USD541 for the years ended
    December 31, 2017 and 2018 related to Ernst & Young Hua Ming LLP. We paid or accrued expenses of USD1,200 to KPMG Huazhen LLP related to
    its audit of our annual financial statements for the year ended December 31, 2018 and limited procedures performed in relation to interim financial
    information.
(2) Audit-related fees include fees associated with the audit and reviews of carve-out financial statements of CIH for inclusion in the stand-alone SEC filings
    in connection with the proposed separation of CIH.
(3) Tax fees include those tax services provided by the independent auditor for tax compliance, tax advice and tax planning.


                                                                              146
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 402 of 521


Policy on Pre-Approval of Audit and Non-Audit Services of Independent Auditors

          Our audit committee is responsible for pre-approving all audit and non-audit services provided by our auditor. These services may include audit
services, audit related services, tax services and other services, as described above. Pre-approval is detailed as to the particular service or categories of
services, and is subject to a specific budget. Our management and our auditor report to the audit committee regarding the extent of services provided in
accordance with this pre-approval and the fees for the services performed to date on an annual basis. The audit committee may also pre-approve additional
services on a case-by-case basis.

ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES

         Not applicable.

ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS

         Not applicable.

ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT

         On July 19, 2018, we dismissed Ernst & Young Hua Ming LLP, as our independent registered public accounting firm, and engaged KPMG
Huazhen LLP as our independent registered public accounting firm in connection with the audit of our consolidated financial statements for the fiscal year
ending December 31, 2018, each effective immediately. The decision to change accountants was approved by the Audit Committee and our Board of
Directors on July 19, 2018. The decision was not made due to any disagreements with Ernst & Young Hua Ming LLP.

         The audit reports of Ernst & Young Hua Ming LLP on our consolidated financial statements as of and for the two fiscal years ended December 31,
2017 did not contain an adverse opinion or a disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope or accounting principles.
However, Ernst & Young Hua Ming LLP issued an adverse report with our internal control over financial reporting as of December 31, 2017 because of a
material weakness related to the design of controls to monitor and timely identify significant legal contingencies, or developments thereto, in order to perform
appropriate accounting analysis and review, including related financial statement disclosures, as part of the financial statement close process.

          During the two fiscal years ended December 31, 2017 and the subsequent interim period through July 19, 2018, there were No (1) disagreements
with Ernst & Young Hua Ming LLP on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, any of
which, if not resolved to their satisfaction would have caused them to make reference in connection with their opinion to the subject matter of the
disagreement, or (2) “reportable events” requiring disclosure, pursuant to Item 16F(a)(1)(v) of the instructions to Form 20-F, except that Ernst & Young Hua
Ming LLP having advised us that the internal controls necessary for us to develop reliable financial statements did not exist for the reason stated above.

          We provided Ernst & Young Hua Ming LLP with a copy of the foregoing disclosure, and requested that Ernst & Young Hua Ming LLP furnish us
with a letter addressed to the SEC stating whether it agrees with the above statements, and if not, stating the respects in which it does not agree. We have
received the requested letter from Ernst & Young Hua Ming LLP, a copy of which is filed as Exhibit 16.1 to this Form 20-F.

          During the two fiscal years ended December 31, 2017 and the subsequent interim period through July 19, 2018, neither we nor anyone on behalf of
us has consulted with KPMG Huazhen LLP regarding (1) the application of accounting principles to a specified transaction, either completed or proposed, or
the type of audit opinion that might be rendered on our consolidated financial statements, and neither a written report nor oral advice was provided to us that
KPMG Huazhen LLP concluded was an important factor considered by us in reaching a decision as to any accounting, auditing, or financial reporting issue,
(2) any matter that was the subject of a disagreement pursuant to Item 16F(a)(1)(iv) of the instructions to Form 20-F, or (3) any reportable event pursuant to
Item 16F(a)(1)(v) of the instructions to Form 20-F.


                                                                              147
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 403 of 521


ITEM 16G. CORPORATE GOVERNANCE

         As a foreign private issuer with shares listed on the New York Stock Exchange, we are subject to corporate governance requirements imposed by the
New York Stock Exchange. Under Section 303A of the New York Stock Exchange Listed Company Manual, New York Stock Exchange listed non-US
companies may, in general, follow their home country corporate governance practices in lieu of some of the New York Stock Exchange corporate governance
requirements. A New York Stock Exchange listed non-U.S. company is simply required to provide a general summary of the significant differences to its
U.S. investors either on the company website or in its annual report distributed to its U.S. investors.

         We are committed to a high standard of corporate governance. As such, we endeavor to comply with most of the New York Stock Exchange
corporate governance practices. However, the following are ways in which our current corporate governance practices differ from New York Stock Exchange
corporate governance requirements since the laws of Cayman Islands do not require such compliance:

         ·   We are not required to schedule an executive session at least once a year to be attended by only independent directors and all directors are
             currently entitled to attend all of our board meetings.

         ·   We have not yet adopted or disclosed a method for interested parties to communicate directly with the presiding director or with non-
             management directors as a group.

         ·   We are not required to obtain shareholder approval for the adoption of, or material revisions to, our equity compensation plans and our
             directors may amend, materially revise, or terminate our equity compensation plans, but No such action will affect any outstanding award in
             any manner materially adverse to a participant without the consent of the participant.

         ·   Our compensation committee and our nominating and corporate governance committee are comprised with a majority of independent directors
             and not only independent directors. Our executive chairman, Mr. Mo, who serves on both our compensation committee and nominating and
             corporate governance committee, is not independent under the relevant New York Stock Exchange rules.

          None of the above practices conflicts with the laws of the Cayman Islands or our fifth amended and restated memorandum and articles of
association.

         We may in the future determine to voluntarily comply with one or more of the foregoing provisions.

ITEM 16H. MINE SAFETY DISCLOSURE

         Not applicable.


                                                                             148
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 404 of 521


                                                                         PART III

ITEM 17. FINANCIAL STATEMENTS

       We have elected to provide financial statements pursuant to Item 18.

ITEM 18. FINANCIAL STATEMENTS

       Our consolidated financial statements are included at the end of this annual report.

ITEM 19. EXHIBITS

       We have filed the following documents as exhibits to this annual report:

  Exhibit No.                                                                Description of Exhibit
       1.1          Fifth Amended and Restated Memorandum and Articles of Association (incorporated by reference to Exhibit 99.2 of our Current
                    Report on Form 6-K filed with the SEC on August 3, 2012).
       2.1          Specimen ordinary share certificate (incorporated by reference to our Registration Statement on Form F-1 filed with the SEC on
                    September 2, 2010).
       2.2          Specimen American depositary receipt (incorporated by reference to our Registration Statement on Form F-6 filed with the SEC on
                    March 18, 2014).
       2.3          Form of Deposit Agreement (incorporated by reference to our Registration Statement on Form F-6 filed with the SEC on September 2,
                    2010).
       2.4          Form of Amendment No. 1 to Deposit Agreement (incorporated by reference to Exhibit (a)(2) of our Registration Statement on Form F-
                    6 filed with the SEC on January 31, 2011).
       2.5          Form of Amendment No. 2 to Deposit Agreement (incorporated by reference to Exhibit (a)(3) of our Registration Statement on Form F-
                    6 filed with the SEC on May 15, 2012).
       2.6          Form of Amendment No. 3 to Deposit Agreement (incorporated by reference to Exhibit (a) of our Registration Statement on Form F-6
                    filed with the SEC on March 18, 2014).
       2.7          Form of Restricted Deposit Agreement by and among SouFun Holdings Limited, JPMorgan Chase Bank, N.A. and the holders of
                    American depositary receipts issued thereunder (incorporated by reference to Exhibit 99.3 of our Registration Statement on Form 6-K
                    filed with the SEC on December 4, 2013).
       2.8          Form of Indenture by and among SouFun Holdings Limited, JPMorgan Chase Bank, N.A. and the holders of American depositary
                    receipts issued thereunder (incorporated by reference to Exhibit 99.2 of our Current Report on Form 6-K filed with the SEC on
                    December 18, 2013).
                    Certain instruments which define rights of holders of long-term debt of Fang and its subsidiaries are not being filed because the total
                    amount of securities authorized under each such instrument does not exceed 10% of the total consolidated assets of SouFun and its
                    subsidiaries. We will furnish a copy of each such instrument to the SEC upon request.
       4.1          Registration Rights Agreement among SouFun Holdings Limited, Vincent Tianquan Mo, Next Decade, Media Partner, Digital Link,
                    Shan Li, IDG-Accel China Capital L.P., and IDG-Accel China Capital Investors L.P., dated April 11, 2014 (incorporated by reference
                    to Exhibit 4.2 of our Annual Report on Form 20-F filed with the SEC on April 30, 2014).
       4.2          Termination and Release Agreement among SouFun Holdings Limited, General Atlantic and Apax, dated September 23, 2015
                    (incorporated by reference to Exhibit 4.3 of our Annual Report 20-F filed with the SEC on May 17, 2016).
       4.3          Termination and Release Agreement among SouFun Holdings Limited, General Atlantic, Apax, Next Decade, Media Partner and
                    Digital Link, dated September 23, 2015 (incorporated by reference to Exhibit 4.4 of our Annual Report 20-F filed with the SEC on
                    May 17, 2016).
       4.4          Registration Rights Agreement among SouFun Holdings Limited, Safari Group Holdings Limited and Safari Group CB Holdings
                    Limited, dated September 24, 2015 (incorporated by reference to Exhibit 99.15 to the Schedule 13D filed with the SEC by Vincent
                    Tianquan Mo on October 9, 2015).




                                                                            149
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 405 of 521


Exhibit No.                                                              Description of Exhibit
     4.5        Supplemental Agreement among SouFun Holdings Limited, IDG Alternative Global Limited and China Merchants Bank Co., Ltd.,
                Tianjin Pilot Free Trade Zone Branch, dated November 4, 2015 (incorporated by reference to Exhibit 99.19 to the Amendment No. 1 to
                Schedule 13D filed with the SEC by Vincent Tianquan Mo on November 12, 2015).
     4.6        Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and IDG-Accel China Capital L.P., dated
                November 10, 2015 (incorporated by reference to Exhibit 99.45 to the Amendment No. 1 to Schedule 13D filed with the SEC by
                Vincent Tianquan Mo on November 12, 2015).
     4.7        Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and IDG-Accel China Capital Investors L.P.,
                dated November 10, 2015 (incorporated by reference to Exhibit 99.46 to the Amendment No. 1 to Schedule 13D filed with the SEC by
                Vincent Tianquan Mo on November 12, 2015).
     4.8        Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and Winning Star Global Limited, dated
                November 10, 2015 (incorporated by reference to Exhibit 99.47 to the Amendment No. 1 to Schedule 13D filed with the SEC by
                Vincent Tianquan Mo on November 12, 2015).
     4.9        Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and Rainbow Zone Enterprise Inc., dated
                November 10, 2015 (incorporated by reference to Exhibit 99.48 to the Amendment No. 1 to Schedule 13D filed with the SEC by
                Vincent Tianquan Mo on November 12, 2015).
     4.10       Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and Chuang Xi Capital Holdings Limited, dated
                November 10, 2015 (incorporated by reference to Exhibit 99.49 to the Amendment No. 1 to Schedule 13D filed with the SEC by
                Vincent Tianquan Mo on November 12, 2015).
     4.11       Registration Rights Agreement among SouFun Holdings Limited, Karistone Limited and Wealth Harvest Global Limited, dated
                November 10, 2015 (incorporated by reference to Exhibit 99.50 to the Amendment No. 1 to Schedule 13D filed with the SEC by
                Vincent Tianquan Mo on November 12, 2015).
     4.12       Stock Related Award Incentive Plan of 1999 (incorporated by reference to our Registration Statement on Form F-1 filed with the SEC
                on September 2, 2010).
     4.13       2010 Stock Incentive Plan (incorporated by reference to our Registration Statement on Form F-1 filed with the SEC on September 2,
                2010).
     4.14       2015 Stock Incentive Plan (incorporated by reference to Exhibit 99.2 to our Current Report on Form 6-K filed with the SEC on July 6,
                2015).
     4.15       Form of Employment Agreement (incorporated by reference to our Registration Statement on Form F-1 filed with the SEC on
                September 2, 2010).
     4.16       Form of Indemnification Agreement (incorporated by reference to our Registration Statement on Form F-1 filed with the SEC on
                September 2, 2010).
     4.17       Form of Loan Agreement between and among Beijing Tuo Shi Huan Yu, SouFun Media or SouFun Network, Mr. Mo and/or Mr. Dai
                as shareholders of a consolidated controlled entity (incorporated by reference to Exhibit 4.19 of our Annual Report 20-F filed with the
                SEC on May 17, 2016).
     4.17.1     Schedule of Loan Agreements between and among certain PRC subsidiary of Fang Holdings Limited and shareholders of a
                consolidated controlled entity (incorporated by reference to Exhibit 4.17.1 of our Annual Report on Form 20-F filed with the SEC on
                May 12, 2017).
     4.18       Form of Creditor’s Rights Transfer Agreement among Beijing Zhong Zhi Shi Zheng or Jia Tian Xia Network, Beijing Tuo Shi Huan
                Yu, SouFun Media or SouFun Network, and Mr. Mo and/or Mr. Dai as shareholders of a consolidated controlled entity (incorporated
                by reference to Exhibit 4.20 of our Annual Report 20-F filed with the SEC on May 17, 2016).
     4.18.1*    Schedule of Creditor’s Rights Transfer Agreements among certain PRC subsidiaries of Fang Holdings Limited and shareholders of
                certain consolidated controlled entity.


                                                                      150
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 406 of 521


Exhibit No.                                                              Description of Exhibit
     4.19       Form of Equity Pledge Agreement among Beijing Zhong Zhi Shi Zheng or Jia Tian Xia Network, Mr. Mo and/or Mr. Dai and/or other
                shareholders of a consolidated controlled entity pledging the shares of the consolidated controlled entity (incorporated by reference to
                Exhibit 4.21 of our Annual Report 20-F filed with the SEC on May 17, 2016).
     4.19.1*    Schedule of Equity Pledge Agreements among certain PRC subsidiary of Fang Holdings Limited and shareholders of a consolidated
                controlled entity.
     4.20       Form of Shareholders’ Proxy Agreement among Beijing Zhong Zhi Shi Zheng or Jia Tian Xia Network, a consolidated controlled
                entity, Mr. Mo and/or Mr. Dai and/or other shareholders of the consolidated controlled entity (incorporated by reference to Exhibit 4.22
                of our Annual Report 20-F filed with the SEC on May 17, 2016).
     4.20.1*    Schedule of Shareholders’ Proxy Agreements among certain PRC subsidiary of Fang Holdings Limited, a consolidated controlled
                entity and shareholders of the consolidated controlled entity.
     4.21       Form of Operating Agreement among Beijing Zhong Zhi Shi Zheng or Jia Tian Xia Network, a consolidated controlled entity, Mr. Mo
                and/or Mr. Dai and/or other shareholders of the consolidated controlled entity (incorporated by reference to Exhibit 4.23 of our Annual
                Report 20-F filed with the SEC on May 17, 2016).
     4.21.1*    Schedule of Operating Agreements among certain PRC subsidiary of Fang Holdings Limited, a consolidated controlled entity and
                shareholders of the consolidated controlled entity.
     4.22       Form of Exclusive Technical Consultancy and Services Agreement between Beijing Zhong Zhi Shi Zheng or Jia Tian Xia Network and
                a consolidated controlled entity (incorporated by reference to Exhibit 4.24 of our Annual Report 20-F filed with the SEC on May 17,
                2016).
     4.22.1*    Schedule of Exclusive Technical Consultancy and Services Agreements between certain PRC subsidiary of Fang Holdings Limited and
                a consolidated controlled entity.
     4.23*      Form of Exclusive Call Option Agreement among Fang Holdings Limited, Mr. Mo and/or Mr. Dai and/or other shareholders of a
                consolidated controlled entity, the consolidated controlled entity and certain PRC subsidiaries of Fang Holdings Limited.
     4.23.1*    Schedule of Exclusive Call Option Agreements among SouFun Holdings Limited, shareholders of a consolidated controlled entity, the
                consolidated controlled entity and certain PRC subsidiaries of Fang Holdings Limited.
     4.24       Form of Intra-group Memorandum of Understanding between SouFun Network or SouFun Media and a consolidated controlled entity
                (incorporated by reference to our Registration Statement on Form F-1 filed with the SEC on September 2, 2010).
     4.24.1     Schedule of Intra-group Memorandums of Understanding between certain PRC subsidiary of SouFun Holdings Limited and a
                consolidated controlled entity (incorporated by reference to Exhibit 4.16.1 of our Annual Report 20-F filed with the SEC on April 26,
                2012).
     4.25       Summary Translation of Strategic Cooperation Agreement between Beijing SouFun Network Technology Co., Ltd. and Shenzhen
                World Union Properties Consultancy Co., Ltd.(incorporated by reference to Exhibit 99.4 of our Current Report on Form 6-K filed with
                the SEC on July 11, 2014).
     4.26       Summary Translation of Investment and Cooperation Framework Agreement between SouFun Holdings Limited and Hopefluent
                Group Holdings Limited (incorporated by reference to Exhibit 99.5 of our Current Report on Form 6-K filed with the SEC on July 11,
                2014).
     4.27       Summary Translation of Joint Venture Agreement between SouFun Holdings Limited and Tospur Real Estate Consulting Co., Ltd.
                (incorporated by reference to Exhibit 99.3 of our Current Report on Form 6-K filed with the SEC on November 13, 2014).


                                                                       151
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 407 of 521


Exhibit No.                                                             Description of Exhibit
     4.28       Summary Translation of Shareholders Agreement among Beijing China Index Information Co., Ltd., Shanghai SouFun Advertising
                Co., Ltd., Beijing Tian Xia Dai Information Service Co., Ltd., Beijing RunZe Microfinance Co., Ltd. and certain other parties thereto
                (incorporation by reference to Exhibit 4.36 of our Annual Report on Form 20-F filed with the SEC on April 28, 2015).
     4.29       Summary Translation of Investment and Cooperation Agreement between SouFun Holdings Limited and Colour Life Services Group
                Co., Limited (incorporation by reference to Exhibit 4.37 of our Annual Report on Form 20-F filed with the SEC on April 28, 2015).
     4.30       Subscription Agreement between SouFun Holdings Limited and IDG Alternative Global Limited, dated September 17, 2015
                (incorporated by reference to Exhibit 99.2 of our Current Report on Form 6-K filed with the SEC on September 21, 2015).
     4.31       Subscription Agreement among SouFun Holdings Limited, Safari Group Holdings Limited, Safari Group CB Holdings Limited and
                Safari Parent Limited, dated September 17, 2015 (incorporated by reference to Exhibit 99.3 of our Current Report on Form 6-K filed
                with the SEC on September 21, 2015).
     4.32       Subscription Agreement Supplement among SouFun Holdings Limited, Safari Group Holdings Limited and Safari Group CB Holdings
                Limited, dated November 23, 2015 (incorporated by reference to Exhibit 99.2 of our Current Report on Form 6-K filed with the SEC on
                November 23, 2015).
     4.33       Convertible Note (US$28.00 million) by SouFun Holdings Limited, dated September 24, 2015 (incorporated by reference to
                Exhibit 99.3 to the Schedule 13D filed with the SEC by Vincent Tianquan Mo on October 9, 2015).
     4.34       Convertible Note (US$72.00 million) by SouFun Holdings Limited, dated September 24, 2015 (incorporated by reference to
                Exhibit 99.4 to the Schedule 13D filed with the SEC by Vincent Tianquan Mo on October 9, 2015).
     4.35       Subscription Agreement Supplement between IDG Alternative Global Limited and SouFun Holdings Limited, dated October 29, 2015
                (incorporated by reference to Exhibit 99.17 to the Amendment No. 1 to Schedule 13D filed with the SEC by Vincent Tianquan Mo on
                November 12, 2015).
     4.36       Letter Agreement between IDG Alternative Global Limited and SouFun Holdings Limited, dated November 4, 2015 (incorporated by
                reference to Exhibit 99.18 to the Amendment No. 1 to Schedule 13D filed with the SEC by Vincent Tianquan Mo on November 12,
                2015).
     4.37       Supplemental Agreement among the IDG Alternative Global Limited, China Merchants Bank Co., Ltd., Tianjin Pilot Free Trade Zone
                Branch and SouFun Holdings Limited, dated November 4, 2015 (incorporated by reference to Exhibit 99.19 to the Amendment No. 1 to
                Schedule 13D filed with the SEC by Vincent Tianquan Mo on November 12, 2015).
     4.38       Convertible Note (US$200.00 million) by SouFun Holdings Limited, dated November 4, 2015 (incorporated by reference to
                Exhibit 99.20 to the Amendment No. 1 to Schedule 13D filed with the SEC by Vincent Tianquan Mo on November 12, 2015).
     4.39       Subscription Agreement between SouFun Holdings Limited and Karistone Limited, dated November 9, 2015 (incorporated by
                reference to Exhibit 99.26 to the Amendment No. 1 to Schedule 13D filed with the SEC by Vincent Tianquan Mo on November 12,
                2015).
     4.40       Subscription Agreement between SouFun Holdings Limited and IDG-Accel China Capital L.P., dated November 9, 2015 (incorporated
                by reference to Exhibit 99.11 of our Current Report on Form 6-K filed with the SEC on November 23, 2015).
     4.41       Subscription Agreement between SouFun Holdings Limited and IDG-Accel China Capital Investors L.P., dated November 9, 2015
                (incorporated by reference to Exhibit 99.12 of our Current Report on Form 6-K filed with the SEC on November 23, 2015).
     4.42       Subscription Agreement between SouFun Holdings Limited and Winning Star Global Limited, dated November 9, 2015 (incorporated
                by reference to Exhibit 99.13 of our Current Report on Form 6-K filed with the SEC on November 23, 2015).
     4.43       Subscription Agreement between SouFun Holdings Limited and Rainbow Zone Enterprise Inc., dated November 9, 2015 (incorporated
                by reference to Exhibit 99.14 of our Current Report on Form 6-K filed with the SEC on November 23, 2015).


                                                                     152
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 408 of 521


Exhibit No.                                                             Description of Exhibit
     4.44       Subscription Agreement between SouFun Holdings Limited and Chuang Xi Capital Holdings Limited, dated November 9, 2015
                (incorporated by reference to Exhibit 99.15 of our Current Report on Form 6-K filed with the SEC on November 23, 2015).
     4.45       Subscription Agreement between SouFun Holdings Limited and Wealth Harvest Global Limited, dated November 9, 2015
                (incorporated by reference to Exhibit 99.16 of our Current Report on Form 6-K filed with the SEC on November 23, 2015).
     4.46       Summary Translation of Cooperation Framework Agreement among SouFun Holdings Limited, Chongqing Wanli New Energy Co.,
                Ltd. and other relevant parties, dated November 13, 2015 (incorporated by reference to Exhibit 99.3 of our Current Report on Form 6-K
                filed with the SEC on November 13, 2015).
     4.47       Summary Translation of Share Subscription Agreement among Beijing SouFun Fang Tian Xia Network Technology Co., Ltd., Beijing
                Fang Tian Xia Network Technology Co., Ltd., Beijing SouFun Decorative Engineering Co., Ltd., Beijing SouFun Science and
                Technology Development Co., Ltd., Chongqing Wanli New Energy Co., Ltd. and other relevant parties, dated January 19, 2016
                (incorporated by reference to Exhibit 99.2 of our Current Report on Form 6-K filed with the SEC on January 22, 2016).
     4.48       Summary Translation of Compensation Agreement among Beijing SouFun Fang Tian Xia Network Technology Co., Ltd., Beijing
                Fang Tian Xia Network Technology Co., Ltd., Beijing SouFun Decorative Engineering Co., Ltd. and Chongqing Wanli New Energy
                Co., Ltd., dated January 19, 2016 (incorporated by reference to Exhibit 99.3 of our Current Report on Form 6-K filed with the SEC on
                January 22, 2016).
     4.49       Summary Translation of the Non-compete Agreement among Vincent Tianquan Mo, SouFun Holdings Limited and Chongqing Wanli
                New Energy Co., Ltd., dated May 2, 2016 (incorporated by reference to Exhibit 4.58 of our Annual Report 20-F filed with the SEC on
                May 17, 2016).
     4.50       Summary Translation of Commercial Properties Purchase Agreement between Beijing SouFun Network Technology Co., Ltd. and
                Beijing Jinyu Dacheng Co., Ltd., dated November 10, 2015 (incorporated by reference to Exhibit 99.3 of our Current Report on Form
                6-K filed with the SEC on November 23, 2015).
     4.51       Summary Translation of Share Subscription and Asset Purchase Termination Agreement among Beijing SouFun Fang Tian Xia
                Network Technology Co., Ltd., Beijing Fang Tian Xia Network Technology Co., Ltd., Beijing SouFun Decorative Engineering Co.,
                Ltd., Beijing SouFun Science and Technology Development Co., Ltd., Chongqing Wanli New Energy Co., Ltd. and other relevant
                parties, dated February 22, 2017 (incorporated by reference to Exhibit 4.51 of our Annual Report on Form 20-F filed with the SEC on
                May 12, 2017).
     4.52*      Summary Translation of Share Transfer Agreement among Shenzhen Nanfang Tongzheng Investment Co., Ltd., Jia Tian Xia Asset
                Management Co., Ltd. and Mr. Xicheng Liu in relation to Chongqing Wanli New Energy Co., Ltd, dated July 19, 2018.
     4.53*      English Translation of Loan Agreement among Beijing Zhong Zhi Shi Zheng, Mr. Vincent Tianquan Mo and Ms. Yu Huang, dated
                June 11, 2018
     4.54*      English Translation of Equity Pledge Agreement among Beijing Zhong Zhi Shi Zheng, Mr. Vincent Tianquan Mo and Ms. Yu Huang,
                dated June 11, 2018
     4.55*      English Translation of Shareholders’ Proxy Agreement among Beijing Zhong Zhi Shi Zheng, Beijing Zhong Zhi Hong Yuan, Mr.
                Vincent Tianquan Mo and Ms. Yu Huang, dated June 11, 2018
     4.56*      English Translation of Operating Agreement among Beijing Zhong Zhi Shi Zheng, Beijing Zhong Zhi Hong Yuan, Mr. Vincent
                Tianquan Mo and Ms. Yu Huang, dated June 11, 2018
     4.57*      English Translation of Exclusive Technical Consultancy and Services Agreement between Beijing Zhong Zhi Shi Zheng and Beijing
                Zhong Zhi Hong Yuan, dated June 11, 2018
     4.58*      English Translation of Exclusive Call Option Agreement among Beijing Zhong Zhi Shi Zheng, Beijing Zhong Zhi Hong Yuan, Mr.
                Vincent Tianquan Mo and Ms. Yu Huang, dated June 11, 2018
     4.59*      English Translation of Supplementary Agreement to the Exclusive Call Option Agreement, among China Index Holdings Limited,
                Beijing Zhong Zhi Shi Zheng, Beijing Zhong Zhi Hong Yuan, Mr. Vincent Tianquan Mo and Ms. Yu Huang, dated October 1, 2018
     8.1*       List of Principal Subsidiaries and Consolidated Controlled Entities.


                                                                     153
                 Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 409 of 521


     Exhibit No.                                                            Description of Exhibit

          11.1       Code of Business Conduct and Ethics (incorporated by reference to Exhibit 99.1 of our Registration Statement on Form F-1 filed with
                     the SEC on September 2, 2010).
          12.1*      Certification of Chief Executive Officer required by Rule 13a-14(a) (17 CFR 240.13a-14(a)) or Rule 15d-14(a) (17 CFR 240.15d-
                     14(a)).
          12.2*      Certification of Chief Financial Officer required by Rule 13a-14(a) (17 CFR 240.13a-14(a)) or Rule 15d-14(a) (17 CFR 240.15d-
                     14(a)).
          13.1**     Certification of Chief Executive Officer required by Rule 13a-14(b) (17 CFR 240.13a-14(b)) or Rule 15d-14(b) (17 CFR 240.15d-14
                     (b)) and Section 1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. 1350).
          13.2** Certification of Chief Financial Officer required by Rule 13a-14(b) (17 CFR 240.13a-14(b)) or Rule 15d-14(b) (17 CFR 240.15d-14(b))
                 and Section 1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. 1350).
          15.1* Consent of Jingtian & Gongcheng.
          15.2* Consent of KPMG Huazhen LLP.
          15.3* Consent of Ernst & Young Hua Ming LLP.
          16.1* Letter from Ernst & Young Hua Ming LLP to the Securities and Exchange Commission.
        101.INS* XBRL Instance Document.
        101.SCH* XBRL Taxonomy Extension Schema Document.
        101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document.
        101.DEF* XBRL Taxonomy Extension Definition Linkbase Document.
        101.LAB* XBRL Taxonomy Extension Label Linkbase Document.
        101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document.


*         Filed herewith
**        Furnished herewith


                                                                           154
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 410 of 521


                                                                        SIGNATURES

         The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and that it has duly caused and authorized the
undersigned to sign this annual report on its behalf.

FANG HOLDINGS LIMITED

                                                                                By:    /s/ Vincent Tianquan Mo
                                                                                Name: Vincent Tianquan Mo
                                                                                Title: Executive Chairman

Date: May 14, 2019


                                                                              155
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 411 of 521




                                                Report of Independent Registered Public Accounting Firm

To the Shareholders and Board of Directors
Fang Holdings Limited:

Opinion on the Consolidated Financial Statements

We have audited the accompanying consolidated balance sheet of Fang Holdings Limited and subsidiaries (the “Company”) as of December 31, 2018, the
related consolidated statements of comprehensive income (loss), shareholders’ equity, and cash flows for the year then ended, and the related notes
(collectively, the “consolidated financial statements”). In our opinion, the consolidated financial statements present fairly, in all material respects, the
financial position of the Company as of December 31, 2018, and the results of its operations and its cash flows for the year then ended, in conformity with
U.S. generally accepted accounting principles.

We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States) (PCAOB), the Company’s
internal control over financial reporting as of December 31, 2018, based on criteria established in Internal Control – Integrated Framework (2013) issued by
the Committee of Sponsoring Organizations of the Treadway Commission, and our report dated May 14, 2019 expressed an adverse opinion on the
effectiveness of the Company’s internal control over financial reporting.

Changes in Accounting Principle

As discussed in Note 2 to the consolidated financial statements, in 2018, the Company has changed its method of accounting for revenue recognition due to
the adoption of Accounting Standards Codification Topic 606, Revenue from Contracts with Customers, and has changed its method of accounting for
investments in equity securities due to the adoption of Accounting Standards Update No. 2016-01, Financial Instruments - Overall (Subtopic 825-10),
Recognition and Measurement of Financial Assets and Financial Liabilities.

Basis for Opinion

These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these
consolidated financial statements based on our audit. We are a public accounting firm registered with the PCAOB and are required to be independent with
respect to the Company in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange
Commission and the PCAOB.

We conducted our audit in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain reasonable
assurance about whether the consolidated financial statements are free of material misstatement, whether due to error or fraud. Our audit included performing
procedures to assess the risks of material misstatement of the consolidated financial statements, whether due to error or fraud, and performing procedures that
respond to those risks. Such procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the consolidated financial
statements. Our audit also included evaluating the accounting principles used and significant estimates made by management, as well as evaluating the overall
presentation of the consolidated financial statements. We believe that our audit provides a reasonable basis for our opinion.

/s/ KPMG Huazhen LLP

We have served as the Company’s auditor since 2018.

Beijing, China
May 14, 2019


                                                                              F-1
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 412 of 521


                                                 Report of Independent Registered Public Accounting Firm

To the Shareholders and Board of Directors
Fang Holdings Limited:

Opinion on Internal Control Over Financial Reporting

We have audited Fang Holdings Limited and subsidiaries’ (the “Company”) internal control over financial reporting as of December 31, 2018, based on
criteria established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission.
In our opinion, because of the effect of the material weakness, described below, on the achievement of the objectives of the control criteria, the Company has
not maintained effective internal control over financial reporting as of December 31, 2018, based on criteria established in Internal Control – Integrated
Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission.

We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States) (PCAOB), the consolidated
balance sheet of the Company as of December 31, 2018, the related consolidated statements of comprehensive income (loss), shareholders’ equity, and cash
flows for the year then ended, and the related notes (collectively, the “consolidated financial statements”), and our report dated May 14, 2019 expressed an
unqualified opinion on those consolidated financial statements.

A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility
that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis. A material weakness
related to the lack of sufficient financial reporting and accounting personnel to formalize, design, implement and operate key controls over financial reporting
process in order to report financial information in accordance with U.S. GAAP and SEC reporting requirements has been identified and included in
management’s assessment. The material weakness was considered in determining the nature, timing, and extent of audit tests applied in our audit of the 2018
consolidated financial statements, and this report does not affect our report on those consolidated financial statements.

Basis for Opinion

The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of
internal control over financial reporting, included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting. Our
responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We are a public accounting firm
registered with the PCAOB and are required to be independent with respect to the Company in accordance with the U.S. federal securities laws and the
applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

We conducted our audit in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain reasonable
assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit of internal control over financial
reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and
evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as
we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion.

Definition and Limitations of Internal Control Over Financial Reporting

A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and
the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over
financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect
the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being
made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements.

Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance
with the policies or procedures may deteriorate.

/s/ KPMG Huazhen LLP

Beijing, China
May 14, 2019


                                                                               F-2
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 413 of 521


                                                   Report of Independent Registered Public Accounting Firm

To the Shareholders and the Board of Directors of Fang Holdings Limited

Opinion on the Financial Statements

We have audited the accompanying consolidated balance sheet of Fang Holdings Limited (the Company) as of December 31, 2017, the related consolidated
statements of comprehensive income (loss), shareholders' equity and cash flows for each of the two years in the period ended December 31, 2017, and the
related notes (collectively referred to as the “consolidated financial statements”). In our opinion, the consolidated financial statements present fairly, in all
material respects, the financial position of the Company at December 31, 2017, and the results of its operations and its cash flows for each of the two years in
the period ended December 31, 2017, in conformity with U.S. generally accepted accounting principles.

Adoption of New Accounting Standard

As discussed in Note 2 to the consolidated financial statements, the accompanying consolidated statements of cash flows for each of the two years in the
period ended December 31, 2017 have been adjusted for the retrospective application of the authoritative guidance on the presentation and classification of
restricted cash which was adopted by the Company on January 1, 2018.

Basis for Opinion

These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on the Company’s financial
statements based on our audits. We are a public accounting firm registered with the PCAOB and are required to be independent with respect to the Company
in accordance with the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain reasonable
assurance about whether the financial statements are free of material misstatement, whether due to error or fraud. Our audits included performing procedures
to assess the risks of material misstatement of the financial statements, whether due to error or fraud, and performing procedures that respond to those risks.
Such procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial statements. Our audits also included
evaluating the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the financial
statements. We believe that our audits provide a reasonable basis for our opinion.

/s/ Ernst & Young Hua Ming LLP

We served as the Company’s auditor from 2008 to 2018.

Shenzhen, The People’s Republic of China
May 15, 2018
except for Note 2, as to which the date is May 14, 2019, related to the effect of the restatement related to the presentation and classification of restricted cash
in the consolidated statements of cash flows


                                                                                F-3
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 414 of 521


                                                             FANG HOLDINGS LIMITED

                                                     CONSOLIDATED BALANCE SHEETS
                       (Amounts in thousands of United States Dollars (“US$”), except for number of shares andper share data)

                                                                                                                             As of December 31,
                                                                                                       Notes               2017             2018
                                                                                                                           US$               US$

ASSETS
Current assets:
Cash and cash equivalents                                                                                                    228,276          195,108
Restricted cash, current                                                                                                     223,002          245,474
Short-term investments                                                                                   5                    55,801           16,043
Accounts receivable (net of allowance of US$31,127 and US$33,276 as of December 31, 2017
 and 2018, respectively)                                                                                 6                    66,884           60,950
Funds receivable                                                                                                               6,264            5,474
Prepayments and other current assets                                                                     7                    32,704           27,995
Commitment deposits (net of allowance of US$206 and nil as of December 31, 2017 and 2018,
 respectively)                                                                                                                 5,876               191
Loans receivable, current (net of allowance of US$4,810 and US$3,697 as of December 31, 2017
  and 2018, respectively)                                                                               8                    129,438          117,602
Amounts due from a related party                                                                        19                       167                -

Total current assets                                                                                                         748,412          668,837

Non-current assets:
Property and equipment, net                                                                              9                   622,145          728,312
Land use rights                                                                                                               35,728           33,153
Loans receivable, non-current (net of allowance of US$106 and US$132 as of December 31,
  2017 and 2018, respectively)                                                                          8                     14,674            6,249
Deferred tax assets                                                                                     17                     7,602            2,202
Restricted cash, non-current portion                                                                                          39,982            6,990
Deposits for non-current assets                                                                         10                    58,722              902
Long-term investments                                                                                   5                    470,964          373,233
Other non-current assets                                                                                11                     2,026            4,558

Total non-current assets                                                                                                   1,251,843        1,155,599

Total assets                                                                                                               2,000,255        1,824,436

                                   The accompanying notes are an integral part of the consolidated financial statements.


                                                                           F-4
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 415 of 521


                                                          FANG HOLDINGS LIMITED
                                                CONSOLIDATED BALANCE SHEETS (continued)
                       (Amounts in thousands of United States Dollars (“US$”), except for number of shares andper share data)

                                                                                                                              As of December 31,
                                                                                                        Notes               2017             2018
                                                                                                                            US$               US$

LIABILITIES AND SHAREHOLDERS’ EQUITY

Current liabilities:
Short-term loans (including short-term loans of the People’s Republic of China (“PRC”)
  Domestic Entities and the PRC Domestic Entities’ subsidiaries without recourse to the
  Company of US$59,820 and US$76,267 as of December 31, 2017 and 2018, respectively)                     12                   236,985          297,811
Deferred revenue (including deferred revenue of the PRC Domestic Entities and the PRC
  Domestic Entities’ subsidiaries without recourse to the Company of US$27,095 and US$32,816
  as of December 31, 2017 and 2018, respectively)                                                                             168,884          163,346
Accrued expenses and other liabilities (including accrued expenses and other liabilities of the
  PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries without recourse to the
  Company of US$54,516 and US$36,266 as of December 31, 2017 and 2018, respectively)                     13                   158,799          131,268
Customers’ refundable fees (including customers’ refundable fees of the PRC Domestic Entities
  and the PRC Domestic Entities’ subsidiaries without recourse to the Company of US$10,986
  and US$3,274 as of December 31, 2017 and 2018, respectively)                                           14                     7,070               3,976
Income tax payable (including income tax payable of the PRC Domestic Entities and the PRC
  Domestic Entities’ subsidiaries without recourse to the Company of US$1,325 and US$1,982 as
  of December 31, 2017 and 2018, respectively)                                                                                  4,374               4,493
Amounts due to a related party                                                                           19                         -                  19
Convertible senior notes                                                                                 15                     5,700                   -

Total current liabilities                                                                                                     581,812          600,913

Non-current liabilities:
Long-term loans (including long-term loans of the PRC Domestic Entities and the PRC Domestic
 Entities’ subsidiaries without recourse to the Company of US$55,958 and US$44,891 as of
 December 31, 2017 and 2018, respectively)                                                               12                   114,109          123,215
Convertible senior notes                                                                                 15                   291,365          254,435
Deferred tax liabilities (including deferred tax liabilities of the PRC Domestic Entities and the
 PRC Domestic Entities’ subsidiaries without recourse to the Company of US$51,227 and
 US$10,488 as of December 31, 2017 and 2018, respectively)                                               17                   126,641           97,578
Other non-current liabilities (including other non-current liabilities of the PRC Domestic Entities
 and the PRC Domestic Entities’ subsidiaries without recourse to the Company of US$37,936
 and US$51,144 as of December 31, 2017 and 2018, respectively)                                                                146,053          153,095
Total non-current liabilities                                                                                                 678,168          628,323

Total liabilities                                                                                                           1,259,980        1,229,236

Commitments and contingencies                                                                            21                         -                   -

                                    The accompanying notes are an integral part of the consolidated financial statements.


                                                                              F-5
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 416 of 521


                                                         FANG HOLDINGS LIMITED
                                               CONSOLIDATED BALANCE SHEETS (continued)
                      (Amounts in thousands of United States Dollars (“US$”), except for number of shares andper share data)

                                                                                                                             As of December 31,
                                                                                                       Notes               2017             2018
                                                                                                                           US$               US$
Shareholders’ equity:
  Class A ordinary shares, par value Hong Kong Dollar (“HK$”) 1 per share, 600,000,000
     shares authorized for Class A and Class B in aggregate, issued shares as of December 31,
     2017 and 2018: 71,425,120 and 72,069,645; outstanding shares as of December 31, 2017
     and 2018: 64,360,062 and 65,004,587                                                                16                     9,204               9,286
  Class B ordinary shares, par value HK$1 per share, 600,000,000 shares authorized for Class A
     and Class B in aggregate, and 24,336,650 shares and 24,336,650 shares issued and
     outstanding as at December 31, 2017 and December 31, 2018, respectively                            16                     3,124            3,124
Additional paid-in capital                                                                                                   500,666          517,802
Accumulated other comprehensive income (loss)                                                                                137,630          (75,837)

Retained earnings                                                                                                            225,574          276,746
Less: Treasury stock (7,065,058 and 7,065,058 shares as of December 31, 2017 and 2018,
 respectively.)                                                                                                             (136,615 )       (136,615 )
Total Fang Holdings Limited shareholders’ equity                                                                             739,583          594,506
Noncontrolling interests                                                                                                         692              694

Total shareholders’ equity                                                                                                   740,275          595,200

Total liabilities and shareholders’ equity                                                                                 2,000,255        1,824,436

                                   The accompanying notes are an integral part of the consolidated financial statements.

                                                                           F-6
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 417 of 521


                                                             FANG HOLDINGS LIMITED

                                 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS)
                      (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                          For the Years Ended December 31,
                                                                                   Notes               2016             2017             2018
                                                                                                       US$               US$             US$
Revenues
  E-commerce services                                                                                     577,684                 87,809                 15,384
  Marketing services                                                                                      165,437                149,267                119,680
  Listing services                                                                                        118,109                165,374                113,534
  Financial services                                                                                       29,602                 12,055                 18,060
  Value-added services                                                                                     25,559                 29,791                 36,358
Total revenues                                                                       4                    916,391                444,296                303,016

Cost of revenues
 Cost of services                                                                                        (687,184 )             (174,599 )              (58,570)

Gross profit                                                                                              229,207                269,697                244,446

Operating (expenses) income
 Selling expenses                                                                                  (229,817)                      (91,250)              (69,532)
 General and administrative expenses (including related party amounts of US$897, US$501 and US$685 for the years
   ended December 31, 2016, 2017 and 2018, respectively)                                                                        (151,251) (135,688) (138,386)
 Other income (loss)                                                                                                                 415      (567)    3,275

Operating income (loss)                                                                                                      (151,446) 42,192    39,803
 Foreign exchange (loss) gain                                                                                                  (1,882)      15     (598)
 Interest income                                                                                                               11,367   11,322   10,302
 Interest expense                                                                                                             (20,791) (16,153) (21,174)
 Change in fair value of securities                                                                                        5        -      518 (167,402)
 Realized gain on sale of available-for-sale securities (including accumulated other comprehensive income
   reclassifications for unrealized gain on available-for-sale securities of US$10,583, US$2,736 and US$1,493 for the
   years ended December 31, 2016, 2017 and 2018, respectively)                                                             5      10,583      2,736       1,493
 Government grants                                                                                                                 6,469      3,154       1,435
 Investment income, net                                                                                                    5       3,281      6,692       6,816
 Other non-operating loss                                                                                                              -     (4,562)        (30)
 Impairment on investments                                                                                                 5      (2,232 )   (2,768 )         -

Income (loss) before income taxes and noncontrolling interests                                                                  (144,651 ) 43,146 (129,355 )
  Income tax (expense) benefits                                                                                            17    (24,984) (21,442) 14,446

Net income (loss)                                                                                                               (169,635 )   21,704 (114,909 )
 Net income (loss) attributable to noncontrolling interests                                                                            -         (3)       2
 Net income (loss) attributable to Fang Holdings Limited’s shareholders                                                         (169,635)    21,707 (114,911)

                                   The accompanying notes are an integral part of the consolidated financial statements.

                                                                            F-7
             Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 418 of 521


                                                        FANG HOLDINGS LIMITED
                          CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (continued)
                     (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                        For the Years Ended December 31,
                                                                                  Notes              2016              2017            2018
                                                                                                     US$               US$             US$
Other comprehensive income (loss), before tax
 Foreign currency translation adjustments                                                                (60,732)            56,571       (46,648)
 Amounts reclassified from accumulated other comprehensive income                                        (10,583)            (2,736)       (1,493)
 Unrealized gain on available-for-sale securities                                                          7,326            212,838         1,493
 Gain (loss) on intra-entity foreign transactions of long-term-investment
   nature                                                                                                 (6,996)             1,872        (3,034)
Other comprehensive income (loss), before tax                                                            (70,985)           268,545       (49,682)
 Income tax expense related to components of other comprehensive income                                        -            (49,566)            -
Other comprehensive income (loss), net of tax                                                            (70,985)           218,979       (49,682)
Comprehensive income (loss)                                                                             (240,620)           240,683      (164,591)
 Comprehensive income (loss) attributable to noncontrolling interests                                          -                 (3)            2
 Comprehensive income (loss) attributable to Fang Holdings Limited’s
   shareholders                                                                                         (240,620 )          240,686      (164,593 )

Earnings (loss) per share for Class A and Class B ordinary shares
  Basic                                                                            23                      (1.81)               0.25          (1.29)
  Diluted                                                                          23                      (1.81)               0.24          (1.29)

Weighted average number of Class A and Class B ordinary shares
 outstanding:
 Basic                                                                             23                93,605,749           88,475,665   88,749,432
 Diluted                                                                           23                93,605,749           91,585,677   88,749,432

                                  The accompanying notes are an integral part of the consolidated financial statements.


                                                                            F-8
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 419 of 521


                                                               FANG HOLDINGS LIMITED

                                              CONSOLIDATED STATEMENTS OF CASH FLOWS
                       (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                           For the Years Ended December 31,
                                                                                                        2016              2017            2018
                                                                                                        US$               US$             US$

CASH FLOWS FROM OPERATING ACTIVITIES
Net income (loss)                                                                                          (169,635)         21,704        (114,909)
Adjustments to reconcile net income (loss) to net cash generated from operating activities:
     Share-based compensation                                                                                 6,552           7,218          14,082
     Depreciation of property and equipment and amortization of land use rights                              25,004          27,961          26,735
     Deferred tax benefits                                                                                   (2,250)           (317)        (21,271)
     Allowance for doubtful accounts and loans receivable                                                    29,712          32,614          24,598
     Allowance for funds receivable                                                                           2,322               -               -
     Realized and unrealized loss (gain) related to investment securities                                   (10,583)         (3,254)        165,931
     Impairment on investments                                                                                2,232           2,768               -
     Amortization of loan origination costs                                                                   1,302             191               -
     Amortization of issuance costs and unamortized discount/premium for convertible senior
       notes                                                                                                  4,964            1,797             1,665
     Loss on disposal of property and equipment                                                                 719            5,571               985
     Deemed rental expense (Note 19)                                                                            154              159               162
     Allowance of doubtful accounts of commitment deposit                                                         -              206                 -

Changes in operating assets and liabilities:
   Accounts receivable                                                                                      16,190              (437)       (18,395)
   Funds receivable                                                                                          7,769             2,330            509
   Prepayments and other current assets                                                                     16,730             9,405          3,405
   Commitment deposits                                                                                       4,119               816          5,608
   Loans receivable, current                                                                               214,824            30,901              -
   Loans receivable, non-current                                                                            36,158            14,800              -
   Amounts due from a related party                                                                            273              (445)           167
   Other non-current assets                                                                                   (317)            5,644         (3,443)
   Deferred revenue                                                                                         (6,535)           30,260         12,644
   Accrued expenses and other liabilities                                                                  (17,574)          (39,343)       (42,877)
   Customers’ refundable fees                                                                              (27,580)          (22,651)        (2,861)
   Income tax payable                                                                                       (3,437)           (1,685)          (294)
   Other non-current liabilities                                                                               127               676          2,564

Net cash generated from operating activities                                                               131,240           126,889         55,005

                                     The accompanying notes are an integral part of the consolidated financial statements.


                                                                             F-9
              Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 420 of 521


                                                          FANG HOLDINGS LIMITED
                                        CONSOLIDATED STATEMENTS OF CASH FLOWS (continued)
                       (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                                                    For the Years Ended December 31,
                                                                                                 2016              2017            2018
                                                                                                 US$               US$             US$

CASH FLOWS FROM INVESTING ACTIVITIES
   Acquisition of short-term investments                                                            (73,804)          (383,064)       (721,703)
   Proceeds from maturity and disposal of fixed-rate time deposits and trading securities            89,952            373,363         164,350
   Proceeds from disposal of available-for-sale securities                                           13,074             13,931         595,363
   Acquisition of property and equipment                                                            (24,576)           (65,885)        (96,117)
   Origination of loans receivable                                                                        -           (212,824)       (134,802)
   Repayment of loans receivable                                                                          -             86,931         149,545
   Purchase of land use rights                                                                            -            (34,263)              -
   Proceeds from government in connection of purchase of land use rights                                  -                  -          14,368
   Acquisition of long-term investments                                                              (4,902)           (13,000)        (84,544)
   Proceeds from disposal of property and equipment                                                     924              5,755             230
   Proceeds from disposal of equity investment with readily determinable fair value                       -                  -           6,645
   Deposits for non-current assets                                                                 (128,614 )          (55,456)              -

Net cash used in from investing activities                                                         (127,946 )         (284,512 )      (106,665 )

CASH FLOWS FROM FINANCING ACTIVITIES

    Proceeds from exercise of share options                                                           1,664             4,785            2,974
    Proceeds from short-term loans                                                                  296,558                 -           36,327
    Proceeds from long-term loans                                                                    67,721           111,475           66,843
    Repayment of loans                                                                             (182,362)          (43,989)         (26,884)
    Redemption of convertible senior notes                                                         (394,300)                -          (44,560)
    Repurchase of ordinary shares                                                                  (136,615)                -                -
    Payment of loan origination costs                                                                     -              (302)               -

Net cash (used in) generated from financing activities                                             (347,334 )           71,969          34,700

Exchange rate effect on cash, cash equivalents and restricted cash                                  (29,448)            29,302         (26,728)

Net decrease in cash, cash equivalents and restricted cash                                         (373,488)           (56,352)        (43,688)

Cash, cash equivalents and restricted cash at beginning of year                                     921,100           547,612          491,260

Cash, cash equivalents and restricted cash at end of year                                           547,612           491,260          447,572

Supplemental schedule of cash flow information:
Income tax paid                                                                                       6,664             7,979            8,218
Interest paid                                                                                        19,418            16,895           12,215
Acquisition of property and equipment through utilization of deposits                                14,345           244,568           57,102
Acquisition of property and equipment included in accrued expenses and other liabilities                  -             6,121           10,438
Long-term investments received in settlement of funds receivable                                     13,947            12,058                -

The following table provides a reconciliation of cash, cash equivalents and restricted cash reported within the consolidated
balance sheets that sum to the total of the same such amounts shown in the consolidated statements of cash flows.

                                                                                                                    As of December 31,
                                                                                                                  2017              2018
                                                                                                                  US$               US$
Cash and cash equivalents                                                                                            228,276           195,108
Restricted cash, current                                                                                             223,002           245,474
Restricted cash, non-current portion                                                                                   39,982            6,990

Total cash, cash equivalents and restricted cash                                                                     491,260           447,572



                                                                            F-10
                Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 421 of 521


                                                                  FANG HOLDINGS LIMITED

                                        CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY
                        (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                           Total Fang Holdings Limited’s Equity
                   Number of Ordinary
                        Shares                                            Accumulated Other Comprehensive Income (Loss)
                                                                        Foreign
                                                    Additional         currency Unrealized gain on       Intra-entity
                                            Ordinary Paid-in Treasury translation available-for- sale foreign currency              Retained Noncontrolling    Total
                   Class A      Class B      Shares  Capital   stock adjustments      securities       transaction loss Total       Earnings   Interests       Equity

Balance as of
December 31,
2015                70,736,679 24,336,650     12,234    478,391        -      (16,870)             6,506             - (10,364) 373,505                761     854,527
Net loss for the
  year                       -          -          -          -        -            -                   -            -          -   (169,635)             - (169,635)
Other
  comprehensive
  loss:
   Foreign
     currency
     translation
     adjustments             -          -          -          -        -      (60,732)                  -            - (60,732)            -              -    (60,732)
   Unrealized loss
     on available-
     for-sale
     securities              -          -          -          -        -            -              7,326             -    7,326            -              -      7,326
Foreign currency
  transaction
  losses                     -          -          -          -        -            -                   -       (6,996)   (6,996)          -              -     (6,996)
Amounts
  reclassified from
  accumulated
  other
  comprehensive
  income                     -          -          -          -        -            -             (10,583)           - (10,583)                           -    (10,583)
Contribution by
  noncontrolling
  interests                  -          -          -          -        -            -                   -            -          -          -            (66)       (66)
Contribution from
  shareholder
  (Note 19(b))               -          -          -       154         -            -                   -            -          -          -              -       154
Repurchase of
  treasury stock    (7,065,058)         -          -          - (136,615)           -                   -            -          -          -              - (136,615)
Share-based
  compensation               -          -          -      6,552        -            -                   -            -          -          -              -      6,552
Excess tax benefits          -          -          -        470        -            -                   -            -          -                         -        470
Exercise of share
  options              341,137          -         47      3,376        -            -                   -            -          -          -              -      3,423

Balance as of
 December 31,
 2016             64,012,758 24,336,650       12,281    488,943 (136,615)     (77,602)             3,249        (6,996) (81,349) 203,870               695     487,825



                                                                                F-11
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 422 of 521


                                                           FANG HOLDINGS LIMITED
                                  CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (continued)
                        (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                           Total Fang Holdings Limited’s Equity
                 Number of Ordinary
                      Shares                                          Accumulated Other Comprehensive Income (Loss)
                                                                    Foreign
                                                Additional         currency Unrealized gain on       Intra-entity
                                        Ordinary Paid-in Treasury translation available-for- sale foreign currency                 Retained Noncontrolling     Total
                 Class A     Class B     Shares  Capital   stock  adjustments     securities       transaction loss Total          Earnings   Interests        Equity

Balance as of
  December 31,
  2016             64,012,758 24,336,650      12,281   488,943 (136,615)    (77,602)                 3,249       (6,996) (81,349) 203,870               695    487,825
Net profit for the
  year                       -           -         -         -         -           -                     -           -         -       21,704             -     21,704
Other
  comprehensive
  loss:
   Foreign
     currency
     translation
     adjustments             -           -         -         -         -     56,571                      -           -    56,571            -             -     56,571
   Unrealized
     loss on
     available-
     for-sale
     securities              -           -         -         -         -           -             163,272             - 163,272              -             - 163,272
Foreign currency transaction losses                                  -        -          -       -           -   -      - 1,872          1,872      -      -  1,872
Amounts reclassified from accumulated other comprehensive
  income                                                             -        -         -        -           -   -   (2,736)       -    (2,736)           -     (2,736)
Contribution by noncontrolling interests                             -        -         -        -           -   -        -        -         -      -    (3)        (3)
Contribution from shareholder (Note 19(b))                           -        -         -      159           -   -        -        -         -      -     -        159
Share-based compensation                                             -        -         -    7,218           -   -        -        -         -      -     -      7,218
Excess tax benefits                                                  -        -         -        -           -   -        -        -         -            -          -
Exercise of share options                                      347,304        -        47    4,346           -   -        -        -         -      -     -      4,393

Balance as of December 31, 2017                          64,360,062 24,336,650 12,328 500,666 (136,615) (21,031) 163,785 (5,124) 137,630 225,574 692 740,275


                                       The accompanying notes are an integral part of the consolidated financial statements.


                                                                                  F-12
               Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 423 of 521


                                                           FANG HOLDINGS LIMITED
                                  CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (continued)
                        (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

                                                                Total Fang Holdings Limited’s Equity
                 Number of Ordinary
                      Shares                                             Accumulated Other Comprehensive Income (Loss)
                                                                      Foreign
                                                  Additional         currency Unrealized gain on       Intra-entity
                                          Ordinary Paid-in Treasury translation available-for- sale foreign currency                  Retained Noncontrolling   Total
                 Class A      Class B      Shares  Capital   stock  adjustments     securities       transaction loss Total           Earnings   Interests      Equity

Balance as of
 December 31,
 2017         64,360,062 24,336,650         12,328    500,666     (136,615)     (21,031)           163,785       (5,124) 137,630       225,574           692    740,275
Cumulative
 effect of
 adoption of
 ASC 606               -          -              -          -            -            -                     -         -          -       2,298              -     2,298
Cumulative
 effect of
 adoption of
 ASU 2016-01           -          -              -          -            -            -           (163,785)           - (163,785) 163,785                   -            -

Balance as
  of January 1,
  2018            64,360,062 24,336,650     12,328    500,666     (136,615)     (21,031)                    -    (5,124)   (26,155) 391,657              692    742,573
Net (loss) profit
  for the year             -          -          -          -            -            -                     -         -          -    (114,911)            2 (114,909)
Other
  comprehensive
  loss:
   Foreign
     currency
     translation
     adjustments           -          -          -          -            -      (46,648)                    -         -    (46,648)          -              -   (46,648)
Loss on intra-
  entity foreign
  transactions of
  long-term
  investment
  nature                   -          -          -          -            -            -                     -    (3,034)    (3,034)          -              -    (3,034)
Unrealized gain
on available-for-
sale securities            -          -          -          -            -            -                1,493          -     1,493            -              -     1,493
Amounts
  reclassified
  from
  accumulated
  other
  comprehensive
  income                   -          -          -          -            -            -                (1,493)        -    (1,493)           -              -    (1,493)
Contribution
  from
  shareholder
  (Note 19(b))             -          -          -       162             -            -                     -         -          -           -              -      162
Share-based
  compensation             -          -          -     14,082            -            -                     -         -          -           -              -    14,082
Exercise of share
  options and
  vesting of
  unvested
  shares             644,525          -         82      2,892            -            -                     -         -          -           -              -     2,974

Balance as of
 December 31,
 2018         65,004,587 24,336,650         12,410    517,802     (136,615)     (67,679)                    -    (8,158)   (75,837) 276,746              694    595,200


                                        The accompanying notes are an integral part of the consolidated financial statements.


                                                                                    F-13
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 424 of 521


                                                         FANG HOLDINGS LIMITED

                                   NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                  (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.   ORGANIZATION AND BASIS OF PRESENTATION

     The Company was incorporated on June 18, 1999 as Fly High Holdings Limited under the laws of the British Virgin Islands (“BVI”). In June 2004,
     the Company changed its name to SouFun Holdings Limited and its corporate domicile to the Cayman Islands and became a Cayman Islands
     company with limited liability under the Companies Law of the Cayman Islands. In 2016, the Company changed its name to Fang Holdings
     Limited (formerly known as SouFun Holdings Limited). The accompanying consolidated financial statements include the financial statements of (i)
     Fang Holdings Limited (the “Company”), (ii) its subsidiaries located outside of the People’s Republic of China (the “PRC”) (the “non-PRC
     subsidiaries”), (iii) wholly foreign owned entities in the PRC (the “WOFEs”) and their subsidiaries, (iv) entities controlled through contractual
     arrangements (the “PRC Domestic Entities”) and (v) the PRC Domestic Entities’ subsidiaries. The Company, and where appropriate, the term
     “Company” also refers to its non-PRC subsidiaries, WOFEs, PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries as a whole.

     The Company is principally engaged in the provision of marketing services, listing services, financial services, E-commerce services and value-
     added services to the real estate and home furnishing industries in the PRC. Details of the Company’s major subsidiaries, PRC Domestic Entities
     and the PRC Domestic Entities’ subsidiaries as of December 31, 2018 were as follows:
                                                                        Date of            Place of
                             Company                               Establishment        Establishment              Principal Activities

     Beijing SouFun Internet Information Service Co., Ltd.                                              Provision of marketing services and listing
      ("Beijing Internet")                                     December 17, 2003      PRC               services

     SouFun Media Technology (Beijing) Co., Ltd. ("SouFun                                               Provision of technology and information
      Media")                                                  November 28, 2002      PRC               consultancy services

     Beijing SouFun Network Technology Co., Ltd. ("SouFun                                               Provision of technology and information
      Network")                                           March 16, 2006              PRC               consultancy services

     Beijing SouFun Science and Technology Development                                                  Provision of marketing services and listing
      Co., Ltd. ("Beijing Technology")                         March 14, 2006         PRC               services

     Beijing Century Jia Tian Xia Technology Development                                                Provision of marketing services and listing
      Co., Ltd. ("Beijing JTX Technology")                     December 21, 2006      PRC               services

     Beijing Zhong Zhi Shi Zheng Information Technology                                                 Provision of technology and information
      Co. Ltd., ("Beijing Zhongzhi")                           June 5, 2007           PRC               consultancy services

     Xinjiang Zhong Zhi Shu Ju Information Technology Co.,                                              Provision of technology and information
      Ltd. (“Xinjiang Zhong Zhi Shu Ju”)                       August 10, 2017        PRC               consultancy services

     Beijing Hong An Tu Sheng Network Technology Co.,                                                   Provision of technology and information
      Ltd. ("Beijing Hong An")                                 November 15, 2010      PRC               consultancy services

     Beijing Tuo Shi Huan Yu Network Technology Co., Ltd.                                               Provision of technology and information
      ("Beijing TuoShi")                                       November 19, 2010      PRC               consultancy services

     Beijing Yi Ran Ju Ke Technology Development Co., Ltd.                                              Provision of marketing services, rental
      ("Beijing Yi Ran Ju Ke")                             July 8, 2011               PRC               services and real estate agency services

     Beijing Hua Ju Tian Xia Network Technology Co., Ltd.                                               Provision of technology and information
      ("Beijing Hua Ju Tian Xia")                              July 25, 2012          PRC               consultancy services


                                                                      F-14
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 425 of 521


                                                     FANG HOLDINGS LIMITED
                                   NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                  (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.   ORGANIZATION AND BASIS OF PRESENTATION (continued)

                                                                     Date of           Place of
                            Company                               Establishment     Establishment               Principal Activities

     Beijing Zhong Zhi Hong Yuan Data Information                                                   Provision of technology and information
     Technology Co., Ltd. (“Beijing Zhong Zhi Hong Yuan”)      June 11, 2018        PRC             consultancy services

     Beijing Li Man Wan Jia Network Technology Co., Ltd.                                            Provision of technology and information
      ("Beijing Li Man Wan Jia")                               July 25, 2012        PRC             consultancy services

     Shanghai Jia Biao Tang Real Estate Broking Co., Ltd.                                           Provision of real estate agency services,
      ("Shanghai JBT Real Estate Broking")                     July 7, 2005         PRC             marketing services and listing services

     Beijing Zhong Zhi Xun Bo Information Technology Co.                                            Provision of technology and information
      Ltd., ("Zhongzhi Xun Bo")                                January 6, 2012      PRC             consultancy services

     Tianjin SouFun Network Technology Co., Ltd.("Tianjin                                           Provision of technology and information
      SouFun Network")                                         March 8, 2012        PRC             consultancy services

     Tianjin Jia Tian Xia Network Technology Co., Ltd. (“Jia                                        Provision of technology and information
       Tian Xia Network Technology”)                           April 15, 2014       PRC             consultancy services

     Hangzhou SouFun Network Technology Co., Ltd.,                                                  Provision of technology and information
      ("Hangzhou SouFun Network")                              August 27, 2013      PRC             consultancy services

     Wuhan SouFun Yi Ran Ju Ke Real Estate Agents Co.,                                              Provision of real estate agency services
      Ltd. ("Wuhan Yi Ran Ju Ke")                              December 13, 2013    PRC             and real estate information services

     Hangzhou Ji Ju Real Estate Agents Co., Ltd. ("Hanzhou Ji                                       Provision of real estate agency services
      Ju")                                                    December 23, 2013     PRC             and real estate information services

     Fang Tian Xia Financial Information Service (Beijing)
      Ltd. (previously known as Beijing Tianxia Dai
      Information service Co., Ltd.)                           April 9, 2014        PRC             Provision of finance information services

     Shanghai SouFun Microfinance Co.,Ltd.("Shanghai
      SouFun Microfinance")                                    January 19, 2015     PRC             Provision of Microfinance services

     Beihai Tian Xia Dai Microfinance Co., Ltd.("Beihai Tian
      Xia Dai Microfinance")                                   September 12, 2014   PRC             Provision of microfinance services

     Shanghai BaoAn Enterprise Co., Ltd. (“Shanghai BaoAn
      Enterprise”)                                             March 31, 2013       PRC             Lease, resale and management of property

     Shanghai BaoAn Hotel Co., Ltd. (“Shanghai BaoAn                                                Operation and management of hotel,
      Hotel”)                                                  March 31, 2013       PRC             restaurant and other catering business


                                                                      F-15
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 426 of 521


                                                     FANG HOLDINGS LIMITED
                                   NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                  (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.   ORGANIZATION AND BASIS OF PRESENTATION (continued)

                                                                       Date of          Place of
                             Company                                Establishment    Establishment              Principal Activities

     Beijing Fang Tian Xia Hong An Network Technology
      Ltd. (previously known as Beijing Fang Tian Xia                                                Provision of decorative engineering
      Decorative Engineering Co., Ltd.)                          October 15, 2014    PRC             services

     Chongqing Tian Xia Dai Microfinance Co., Ltd
      ("Chongqing Tian Xia Dai Microfinance")                    December 11, 2014   PRC             Provision of microfinance services

     Tianjin Jia Tian Xia Microfinance Co. ,Ltd. ("Tianjin Jia
      Tian Xia Microfinance")                                    December 5, 2014    PRC             Provision of microfinance services

     Beijing Fang Chao Real Estate Broking Co., Ltd.
      (“Beijing Fang Chao”)                                      March 6, 2015       PRC             Provision of real estate agency services

     Guangzhou Fang Tian Xia Real Estate Broking Co., Ltd.
      (“Guangzhou Fang Tian Xia”)                                March 9, 2015       PRC             Provision of real estate agency services

     Beijing Cun Fang Real Estate Broking Co., Ltd. (“Beijing
      Cun Fang”)                                              April 7, 2015          PRC             Provision of real estate agency services

     Shenzhen Fang Tian Xia Real Estate Broking Co., Ltd.
      (“Shenzhen Fang Tian Xia”)                                 April 13, 2015      PRC             Provision of real estate agency services

     Tianjin Fang Tian Xia Real Estate Broking Co., Ltd.
      (“Tianjin Fang Tian Xia”)                                  May 21, 2015        PRC             Provision of real estate agency services

     Nanjing Cun Fang Real Estate Broking Co., Ltd.
      (“Nanjing Cun Fang”)                                       April 30, 2015      PRC             Provision of real estate agency services



                                                                        F-16
         Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 427 of 521


                                                     FANG HOLDINGS LIMITED
                                   NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                  (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.   ORGANIZATION AND BASIS OF PRESENTATION (continued)

                                                                   Date of           Place of
                           Company                              Establishment     Establishment                Principal Activities

     Nanchang Cun Fang Real Estate Broking Co., Ltd.
      (“Nanchang Cun Fang”)                                  June 3, 2015        PRC                Provision of real estate agency services

     Chongqing Fang Tian Xia Real Estate Broking Co., Ltd.
      (“Chongqing Fang Tian Xia”)                            May 27, 2015        PRC                Provision of real estate agency services

     Shanghai SouFun Fang Tian Xia Broking Co., Ltd.
      (“Shanghai Fang Tian Xia”)                             April 16, 2015      PRC                Provision of real estate agency services

     Beijing Li Tian Rong Ze Yi Jia Technology Development                                          Provision of technology and information
      Co., Ltd. (“Beijing Li Tian Rong Ze”)                September 4, 2015     PRC                consultancy services

     Hong Kong Property Network Limited ("HK Property")      May 19, 2011        Hong Kong          Investment holding

     Best Fang Holdings LLC                                                      United States of
                                                             Aug 30, 2017        America            Investment holding

     Best Work Holdings (New York) LLC ("Best Work")                             United States of
                                                             March 14, 2011      America            Investment holding

     China Index Holdings Limited                            July 26, 2018       Cayman             Investment holding



                                                                    F-17
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 428 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.   ORGANIZATION AND BASIS OF PRESENTATION (continued)

     In order to comply with PRC laws and regulations which restrict foreign control of companies involved in internet content provision (“ICP”) and
     advertising businesses, the Company operates its websites and provides online marketing advertising services in the PRC through its PRC Domestic
     Entities and the PRC Domestic Entities’ subsidiaries.

     The equity interests of the PRC Domestic Entities are legally held directly by Vincent Tianquan Mo, executive chairman of the board of directors,
     Yu Huang, chief executive officer of China Index Holdings Limited (“CIH”), a wholly owned subsidiary of the Company, or Richard Jiangong Dai,
     a director of the board who resigned from the board effective February 25, 2016. The effective control of the PRC Domestic Entities is held by the
     Company through three of its WOFEs, namely, SouFun Network, Beijing Zhongzhi and Jia Tian Xia Network Technology as a result of a series of
     contractual arrangements and their supplementary agreements signed with each of the PRC Domestic Entities which arrangements and agreements
     contain similar provisions regarding obligations and rights of the Company and the PRC Domestic Entities (hereinafter, together the “Contractual
     Agreements”). As a result of the Contractual Agreements, the Company maintains the ability to approve decisions made by the PRC Domestic
     Entities, is entitled to substantially all of the economic benefits from the PRC Domestic Entities and is obligated to absorb all of the PRC Domestic
     Entities’ expected losses.

     Therefore, the Company consolidates the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries in accordance with the United States
     of America Securities and Exchange Commission (“SEC”) Regulation S-X Article 3A-02 and Accounting Standards Codification (“ASC”) 810,
     Consolidation (“ASC 810”).

     The following is a summary of the Contractual Agreements:

     Exclusive Technical Consultancy and Service Agreements

     The WOFEs provide the following exclusive technical services to the PRC Domestic Entities: (i) access to information assembled by the WOFEs
     concerning the real estate industry and companies in this sector to enable the PRC Domestic Entities to target potential customers and provide
     research services; and (ii) technical information technology system support to enable the PRC Domestic Entities to service the needs of its
     customers. The agreements can be extended indefinitely at the sole discretion of the WOFEs.

     Operating Agreements

     Pursuant to the operating agreements, each PRC Domestic Entity and its legal shareholders have agreed not to enter into any transaction that would
     substantially affect the assets, rights, obligations or operations of the PRC Domestic Entity without prior written consent from the WOFEs. In
     addition, the PRC Domestic Entities will appoint or remove their directors and executive officers based on instruction from the WOFEs. The
     agreements can be extended indefinitely at the sole discretion of the WOFEs.

     Equity Pledge Agreements, Shareholders Proxy Agreements and Exclusive Call Option Agreements

     In order to secure the payment obligations of each PRC Domestic Entity under the exclusive technical consultancy and service agreements, the legal
     shareholders have pledged their entire respective ownership interests in each Domestic PRC Entity to the WOFEs. The legal shareholders shall not
     transfer the pledged ownership interests without the prior written consent from the WOFEs. The WOFEs are entitled to dividends and funds
     obtained through conversion, auction or sale of the ownership interests that the legal shareholders pledged to the WOFEs. The agreements can be
     extended at the sole discretion of the WOFEs.

     The legal shareholders irrevocably appoint the WOFEs to act as proxy for the legal shareholders to exercise their respective rights as shareholders of
     the PRC Domestic Entities to attend shareholders' meetings and cast votes. The agreements will remain valid until terminated upon written consent
     by the WOFEs, the PRC Domestic Entities and their legal shareholders or by their successors.


                                                                         F-18
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 429 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.   ORGANIZATION AND BASIS OF PRESENTATION (continued)

     The legal shareholders granted the Company or any third party designated by the Company the exclusive right to acquire from the legal shareholders
     the whole or part of the respective equity interests in each PRC Domestic Entity at a price equivalent to the historical cost when permitted by
     applicable PRC laws and regulations. The legal shareholders shall not sell, transfer or dispose of the equity interests in the PRC Domestic Entities
     without the prior written consent of the Company or any third party designated by the Company. The proceeds from the exercise of the call option
     will be applied to repay the loans under the loan agreements. The Company does not have to make any additional payment to the legal shareholders.
     The PRC Domestic Entities will not distribute any dividend without the prior written consent from the WOFEs. The agreements can be extended
     indefinitely at the sole discretion of the Company.

     Loan Agreements

     The WOFEs provided loans to the legal shareholders to enable them to contribute the registered capital of the PRC Domestic Entities. Under the
     terms of the loan agreements, the legal shareholders will repay the loans by transferring their legal ownership in the PRC Domestic Entities to the
     WOFEs when permitted by applicable PRC laws and regulations. Any gains from the transfer shall be paid back to the WOFEs or any third party
     designated by the WOFEs. The legal shareholders shall repay the loan by means of transferring their respective equity interests in the PRC Domestic
     Entities to the WOFEs or any other person designated by the WOFEs.

     Supplementary Agreements

     In addition to the above contractual agreements, the Company, the WOFEs, the PRC Domestic Entities and their legal shareholders entered into
     supplementary agreements in March 2010 to memorialize certain terms previously agreed amongst the Company, the WOFEs, the PRC Domestic
     Entities and their legal shareholders. While these supplementary agreements were signed in 2010, the terms, intent and substance of all the
     agreements above remained unchanged. Pursuant to the supplementary agreements:

     ·        the WOFEs have unilateral discretion in setting the technical service fees charged to the PRC Domestic Entities;

     ·        the WOFEs are obligated to provide financial support to the PRC Domestic Entities in the event the PRC Domestic Entities incur losses;

     ·        the annual budget of the PRC Domestic Entities should be assessed and approved by the WOFEs;

     ·        the legal shareholders agree to remit any profits distributed from the PRC Domestic Entities to the Company upon request by the
              Company; and

     ·        the PRC Domestic Entities are obligated to transfer their entire retained earnings, after deduction of PRC income tax, to the WOFEs in the
              form of a donation upon the WOFEs’ request.

     All of these provisions have been incorporated into the Contractual Agreements signed subsequent to March 2010.

     Furthermore, the WOFEs and the PRC Domestic Entities entered into supplementary agreements in March 2013 to memorialize the following terms
     previously agreed between the WOFEs and the PRC Domestic Entities when the Exclusive Call Option Agreements were entered into:

     ·        the legal shareholders agreed to remit the purchase consideration received from the exercise of the exclusive right to acquire the equity
              interests in the PRC Domestic Entities to the WOFEs or any entity designated by the WOFEs.

     This provision has been incorporated into the Contractual Agreements signed subsequent to March 2013.


                                                                         F-19
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 430 of 521


                                                       FANG HOLDINGS LIMITED
                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.   ORGANIZATION AND BASIS OF PRESENTATION (continued)

     Through the design of the aforementioned agreements, the legal shareholders of the PRC Domestic Entities effectively assigned their full voting
     rights to the WOFEs, which give the WOFEs the power to direct the activities that most significantly impact the PRC Domestic Entities’ economic
     performance. The WOFEs obtained the ability to approve decisions made by the PRC Domestic Entities and the ability to acquire the equity interests
     in the PRC Domestic Entities when permitted by PRC law. The WOFEs are obligated to absorb a majority of the expected losses from the PRC
     Domestic Entities’ activities through providing unlimited financial support to the PRC Domestic Entities and are entitled to receive a majority of
     profits from the PRC Domestic Entities through the exclusive technical consultancy and service fees. As a result, the Company, through the
     WOFEs, is the primary beneficiary of the PRC Domestic Entities. Accordingly, in accordance with SEC Regulation S-X Article 3A-02 and ASC
     810, the Company, through the WOFEs, has consolidated the operating results of the PRC Domestic Entities in the Company’s financial statements.
     Business taxes (“BT”) and value added taxes (“VAT”) relating to service fees charged by the WOFEs are recorded as cost of services.

     The carrying amounts of the assets, liabilities, the results of operations and cash flows of the PRC Domestic Entities and the PRC Domestic Entities’
     subsidiaries included in the Company’s consolidated balance sheets, consolidated statements of comprehensive income (loss) and consolidated
     statements of cash flows were as follows:

                                                                                                                        As of December 31,
                                                                                                                       2017           2018
                                                                                                                       US$             US$
     ASSETS
     Current assets:
     Cash and cash equivalents                                                                                             50,948             34,004
     Restricted cash, current                                                                                             223,002            214,876
     Short-term investments                                                                                                19,838              5,586
     Accounts receivable (net of allowance of US$13,691 and US$12,913 as of December 31, 2017 and 2018,
       respectively)                                                                                                       22,119             25,910
     Funds receivable                                                                                                       2,824              5,124
     Prepayments and other current assets                                                                                  16,856             25,384
     Commitment deposits (net of allowance of US$206 and nil as of December 31, 2017 and 2018,
       respectively)                                                                                                        5,876                191

     Total current assets                                                                                                 341,463            311,075

     Non-current assets:
     Property and equipment, net                                                                                          275,601            358,432
     Land use rights                                                                                                       34,951             32,428
     Deferred tax assets, non-current                                                                                           2                  2
     Deposits for non-current assets                                                                                       41,428                 95
     Long-term investments                                                                                                433,894            291,808
     Other non-current assets                                                                                                 204              1,815

     Total non-current assets                                                                                             786,080            684,580

     Total assets                                                                                                       1,127,543            995,655


                                                                        F-20
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 431 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.   ORGANIZATION AND BASIS OF PRESENTATION (continued)

                                                                                                                     As of December 31,
                                                                                                                    2017           2018
                                                                                                                    US$             US$
     Current liabilities:
     Short-term loans                                                                                                   59,820            76,267
     Deferred revenue                                                                                                   27,095            32,816
     Accrued expenses and other liabilities                                                                             54,516            36,266
     Customer’s refundable fees                                                                                         10,986             3,274
     Income tax payable                                                                                                  1,325             1,982
     Intercompany payable to the non PRC Domestic Entities                                                             431,770           445,556

     Total current liabilities                                                                                         585,512           596,161

     Non-current liabilities:
     Long-term loans                                                                                                    55,958            44,891
     Deferred tax liabilities                                                                                           51,227            10,488
     Other non-current liabilities                                                                                      37,936            51,144

     Total non-current liabilities                                                                                     145,121           106,523

     Total liabilities                                                                                                 730,633           702,684

     Net assets                                                                                                        396,910           292,971

     Intercompany payable to the non PRC Domestic Entities represents the amounts due to the WOFE and its wholly-owned subsidiaries, which are
     eliminated upon consolidation.

                                                                                                    For the Years Ended December 31,
                                                                                                  2016             2017           2018
                                                                                                  US$              US$            US$
     Total revenues                                                                                 287,475           91,087         89,111
     Net loss                                                   (24,135)                          (6,484)                          (79,229)

                                                                                                    For the Years Ended December 31,
                                                                                                  2016             2017           2018
                                                                                                  US$              US$            US$
     Net cash generated from (used in) operating activities                                            (790)         122,327          26,241
     Net cash used in investing activities                                                           (3,763)         (99,946)         (9,851)
     Net cash (used in) generated from financing activities                                          90,828            8,565         (25,220)

     The PRC Domestic Entities had No intercompany amounts payable to the WOFEs for accrued service fees as of December 31, 2017 and 2018. The
     WOFEs did not charge the PRC Domestic Entities, technology consultancy service fees during the years ended December 31, 2016, 2017 and 2018.

     As of December 31, 2018, except for the current restricted cash of US$214,876, accounts receivable of US$2,988 and property and equipment of
     US$324,564 pledged to secure bank borrowings (Note 12), there was No other pledge or collateralization of the assets of the PRC Domestic Entities
     and the PRC Domestic Entities’ subsidiaries.


                                                                      F-21
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 432 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

1.   ORGANIZATION AND BASIS OF PRESENTATION (continued)

     Creditors of the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries have No recourse to the general credit of their respective
     primary beneficiary. The amounts of liabilities of the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries have been parenthetically
     presented on the consolidated balance sheets. The PRC Domestic Entities held certain registered copyrights, trademarks and registered domain
     names, which are used for the Company’s business operations. All of these revenue-producing assets were internally developed, for which the
     Company did not incur significant development costs. There were No other assets of the PRC Domestic Entities and the PRC Domestic Entities’
     subsidiaries that can only be used to settle their own obligations except for restricted cash of US$214,876, accounts receivable of US$2,988 and
     property and equipment of US$324,564 pledged to secure bank borrowings. The WOFEs have not provided any financial support that they were not
     previously contractually required to provide to the PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries during the years presented.

     Basis of Presentation

     The accompanying consolidated financial statements have been prepared in accordance with the United States generally accepted accounting
     principles (“U.S. GAAP”).

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

     Use of Estimates

     The preparation of the consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions
     that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the balance sheet dates and the reported
     amounts of revenues and expenses during the reporting periods. Significant estimates and assumptions reflected in the Company’s financial
     statements include, but are not limited to, estimated stand-alone selling prices of performance obligations, customer refunds, allowance for doubtful
     accounts, allowance for credit losses, useful lives of property and equipment, realization of deferred tax assets, impairment of long-lived assets,
     share-based compensation expense, uncertain income tax positions, fair value of the embedded derivatives in the convertible senior notes and fair
     value of long term investments. Changes in facts and circumstances may result in revised estimates. Actual results could materially differ from
     those estimates.

     Principles of Consolidation

     The consolidated financial statements include the financial statements of the Company, its non-PRC subsidiaries, WOFEs, the PRC Domestic
     Entities in which the Company, through its WOFEs, has a controlling financial interest, and the PRC Domestic Entities’ subsidiaries. The Company
     has determined that it has a controlling financial interest, even though it does not hold a majority of the voting equity interest in an entity, because
     the Company has the ability to control the PRC Domestic Entities through the WOFEs’ rights to all the residual benefits of the PRC Domestic
     Entities and the WOFEs’ obligation to fund losses of the PRC Domestic Entities. As a result, the PRC Domestic Entities are included in the
     consolidated financial statements. All significant intercompany balances and transactions between the Company, its subsidiaries, the PRC Domestic
     Entities and the PRC Domestic Entities’ subsidiaries have been eliminated in consolidation.


                                                                          F-22
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 433 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Foreign Currency Translation and Transactions

     The functional currency of the Company and its non-PRC subsidiaries is the United States dollars (“US$”). The WOFEs, PRC Domestic Entities
     and PRC Domestic Entities’ subsidiaries determine their functional currency to be the Chinese Renminbi (“RMB”) based on the criteria of ASC
     830, Foreign Currency Matters. The Company uses US$ as its reporting currency. The Company uses the monthly average exchange rate for the
     year and the exchange rate at the balance sheet date to translate the operating results and financial position, respectively. Translation differences are
     recorded in accumulated other comprehensive income (loss), a component of shareholders’ equity.

     Transactions denominated in foreign currencies are remeasured into the functional currency at the exchange rates prevailing on the transaction dates.
     Foreign currency denominated financial assets and liabilities are remeasured at the exchange rates prevailing at the balance sheet date. Exchange
     gains and losses are included in the consolidated statements of comprehensive income (loss).

     The assets and liabilities of the Company’s PRC subsidiaries, PRC Domestic Entities and PRC Domestic Entities’ subsidiaries are translated into
     US$ at the exchange rates prevailing at the balance sheet date. The consolidated statements of comprehensive income (loss) of these entities are
     translated into US$ at the weighted average exchange rates for the year. The resulting translation gains (losses) are recorded in accumulated other
     comprehensive income (loss) as a component of shareholders’ equity.

     For the purpose of the consolidated statements of cash flows, cash flows of the Company’s PRC subsidiaries, PRC Domestic Entities and PRC
     Domestic Entities’ subsidiaries are translated into US$ at the exchange rates prevailing on the dates of the cash flows. Frequently recurring cash
     flows of these entities which arise throughout the year are translated into US$ at the weighted average exchange rates for the year.

     Transaction gains and losses are recognized in the consolidated statements of operations. Gains and losses on intra-entity foreign currency
     transactions that are of a long-term-investment nature (that is, settlement is not planned or anticipated in the foreseeable future) between
     consolidated entities are not recognized in earnings, but are included as a component of other comprehensive income.

     Cash and Cash Equivalents

     Cash and cash equivalents represent cash on hand and demand deposits placed with banks or other financial institutions with original maturity of 90
     days or less at the date of purchase which are unrestricted as to withdrawal and use. In addition, all highly liquid investments with original stated
     maturity of 90 days or less are classified as cash equivalents.

     Restricted Cash

     Restricted cash represents cash pledged to financial institutions as collateral for the Company’s bank loans. The restricted cash is not available for
     withdrawal or the Company’s general use until after the corresponding bank loans are repaid.

     The Accounting Standards Update (“ASU”) 2016-18, Statement of Cash Flows (Topic 230): Restricted Cash, required that restricted cash should be
     included with cash and cash equivalents when reconciling the beginning-of-period and end-of-period total amounts shown on the consolidated
     statements of cash flows. The guidance was effective as of January 1, 2018 and the Company applied it using a retrospective transition method to
     each period presented. The adoption of this guidance changed the presentation and classification of restricted cash in the Company’s consolidated
     statements of cash flows. For the years ended December 31, 2016 and 2017, substantially all of the changes in restricted cash of US$107,905 and
     US$51,900, respectively, were previously reported as part of financing activities in the consolidated statements of cash flows.


                                                                          F-23
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 434 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Investments

     Periods prior to January 1, 2018

     All highly liquid investments with original maturities of greater than 90 days but less than 365 days are classified as short-term investments which
     are stated at their approximate fair value.

     The Company accounts for its investments in accordance with ASC 320, Investments-Debt and Equity Securities (“ASC 320”). The Company
     classifies the investments in debt and equity securities as “held-to-maturity”, “trading” or “available-for-sale”, whose classification determines the
     respective accounting methods stipulated by ASC 320. Dividend and interest income, including amortization of the premium and discount arising at
     acquisition, for all categories of investments in securities are included in earnings. Any realized gains or losses on the sale of the investments are
     determined on a specific identification method, and such gains and losses are reflected in the consolidated statements of comprehensive income
     (loss).

     The securities that the Company has positive intent and ability to hold to maturity are classified as held-to-maturity securities and stated at amortized
     cost. For individual securities classified as held-to-maturity securities, the Company evaluates whether a decline in fair value below the amortized
     cost basis is other-than-temporary in accordance with the Company’s policy and ASC 320. If the Company concludes that it does not intend or is
     not required to sell an impaired debt security before the recovery of its amortized cost basis, the impairment is considered temporary and the held-
     to-maturity securities continue to be recognized at the amortized costs. When the Company intends to sell an impaired debt security or it is more
     likely than not that it will be required to sell prior to recovery of its amortized cost basis, an other-than-temporary impairment is deemed to have
     occurred. In these instances, the other-than-temporary impairment loss is recognized in the consolidated statements of comprehensive income (loss)
     equal to the entire excess of the debt security’s amortized cost basis over its fair value at the balance sheet date of the reporting period for which the
     assessment is made.

     The securities that are bought and held principally for the purpose of selling them in the near term are classified as trading securities. Unrealized
     holding gains and losses for trading securities are included in earnings.

     Investments not classified as trading or as held-to-maturity are classified as available-for-sale securities. Available-for-sale securities are reported at
     fair value, with unrealized gains and losses recorded in accumulated other comprehensive income (loss) in shareholders’ equity. Realized gains or
     losses are charged to earnings during the period in which the gain or loss is realized. An impairment loss on the available-for-sale securities are
     recognized in the consolidated statements of comprehensive income (loss) when the decline in value is determined to be other-than-temporary.
     No impairment loss was recognized for the year ended December 31, 2017.

     In accordance with ASC 325 Investments-Other, for investments in an investee over which the Company does not have significant influence and
     which do not have readily determinable fair value, the Company carries the investment at cost and only adjusted for other-than-temporary declines
     in fair value and distributions of earnings that exceed the Company’s share of earnings since its investment. Management regularly evaluates the
     impairment of the cost method investments based on performance and financial position of the investee as well as other evidence of market value.
     Such evaluation included, but is not limited to, reviewing the investee’s cash position, recent financing, projected and historical financial
     performance, cash flow forecasts and financing needs. An impairment loss is recognized in earnings equal to the excess of the investment’s cost over
     its fair value at the balance sheet date of the reporting period for which the assessment is made. The fair value would then become the new cost basis
     of investment. An impairment loss of US$2,232 and US$2,768 was recognized for the years ended December 31, 2016 and 2017, respectively.


                                                                           F-24
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 435 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Period commencing January 1, 2018

     The Company adopted ASU 2016-01, Financial Instruments—Overall (Subtopic 825-10), Recognition and Measurement of Financial Assets and
     Liabilities from January 1, 2018, which requires all equity securities with readily determinable fair values, other than those accounted for under
     equity method of accounting or those that result in consolidation of the investee, to be measured at fair value with changes in the fair value
     recognized through net income. Change in fair value of available-for-sale equity securities are reported in earnings. Upon the adoption of ASU
     2016-01, accumulated unrealized gain, net of income taxes, of US$163,785 was reclassified from accumulated other comprehensive income to
     retained earnings as of January 1, 2018.

     (1) Debt Securities

     The Company accounts for its debt investments in accordance with ASC 320,Investments-Debt Securities (“ASC 320”). The Company classifies
     the debt investments as “held-to-maturity”, “trading” or “available-for-sale”, whose classification determines the respective accounting methods
     stipulated by ASC 320. Interest income, including amortization of the premium and discount arising at acquisition, for all categories of debt
     investments are included in earnings. Any realized gains or losses on the sale of the debt investments are determined on a specific identification
     method, and such gains and losses are reflected in the consolidated statements of comprehensive income (loss).

     The debt securities that the Company has positive intent and ability to hold to maturity are classified as held-to-maturity securities and stated at
     amortized cost. For individual securities classified as held-to-maturity securities, the Company evaluates whether a decline in fair value below the
     amortized cost basis is other-than-temporary in accordance with the Company’s policy and ASC 320. If the Company concludes that it does not
     intend or is not required to sell an impaired debt security before the recovery of its amortized cost basis, the impairment is considered temporary and
     the held-to-maturity securities continue to be recognized at the amortized costs. When the Company intends to sell an impaired debt security or it is
     more likely than not that it will be required to sell prior to recovery of its amortized cost basis, an other-than-temporary impairment is deemed to
     have occurred. In these instances, the other-than-temporary impairment loss is recognized in the consolidated statements of comprehensive income
     (loss) equal to the entire excess of the debt security’s amortized cost basis over its fair value at the balance sheet date of the reporting period for
     which the assessment is made.

     The debt securities that are bought and held principally for the purpose of selling them in the near term are classified as trading securities.
     Unrealized holding gains and losses for trading securities are included in earnings. All highly liquid investments with original maturities of greater
     than 90 days but less than 365 days are classified as short-term investments which are stated at their approximate fair value.

     Investments not classified as trading or as held-to-maturity are classified as available-for-sale securities. Available-for-sale debt securities are
     reported at fair value, with unrealized gains and losses recorded in accumulated other comprehensive income (loss) in shareholders’ equity. Realized
     gains or losses are charged to earnings during the period in which the gain or loss is realized. An impairment loss on the available-for-sale securities
     are recognized in the consolidated statements of comprehensive income (loss) when the decline in value is determined to be other-than-temporary.
     No impairment loss was recognized for the year ended December 31, 2018.

     (2) Equity Securities

     All equity investments with readily determinable fair values, other than those accounted for under equity method of accounting or those that result
     in consolidation of the investee, are measured at fair value with changes in the fair value recognized through net income.


                                                                         F-25
     Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 436 of 521


Equity investments without readily determinable fair values which do not qualify for net asset value per share (or its equivalent) practical expedient
and over which the Company does not have the ability to exercise significant influence through the investments in common stock, are accounted for
under the measurement alternative. The carrying values of equity investments without readily determinable fair values are measured at cost, less any
impairment, plus or minus changes resulting from observable price changes in orderly transactions for identical or similar investments of the same
issuer. All gains and losses on these investments, realized and unrealized, are recognized in the consolidated statements of comprehensive income
(loss). The Company makes assessment of whether an investment is impaired at each reporting date, and recognizes an impairment loss equal to the
difference between the carrying value and fair value in earnings. No impairment loss was recognized for the year ended December 31, 2018. As a
result of adoption of ASU 2016-01, the Company is not required to disclose the fair value for equity investments without readily determinable fair
value.

(3) Equity method investments

In accordance with ASC 323 Investments-Equity Method and Joint Ventures, the Company applies the equity method of accounting to equity
investments in common stock over which it has significant influence but does not own a majority equity interests or otherwise control. Under the
equity method, the Company initially records its investment in the common stock of an investee at cost. The excess of the carrying amount of the
investment over the underlying equity in net assets of the equity investee represents goodwill and intangible assets acquired. The Company adjusts
the carrying amount of an investment for its share of the earnings or losses of the investee after the date of investment and reports the recognized
earnings or losses in the consolidated statements of comprehensive income (loss). When the Company’s share of losses in the equity investee equals
or exceeds its interest in the equity investee, the Company does not recognize further losses, unless the Company has incurred obligations or made
payments or guarantees on behalf of the equity investee, or the Company holds other investments in the equity investee.

The equity method investments are subject to periodic testing for other-than-temporary impairment, by considering factors including, but not limited
to, stock prices of public companies in which the Company has an equity investment, current economic and market conditions, operating
performance of the investees such as current earnings trends and undiscounted cash flows, and other company-specific information, such as recent
financing rounds. Changes in these estimates and assumptions could affect the calculation of the fair value of the investments and the determination
of whether any identified impairment is other-than-temporary. If any impairment is considered other-than-temporary, the Company will write down
the asset to its fair value and take the corresponding charge to the consolidated statements of comprehensive income (loss). No impairment was
recorded for equity method investments for the year ended December 31 2018.

Funds Receivable

Funds receivable represents cash collection through third-party payment service providers. The Company carefully considers and monitors the credit
worthiness of the third-party payment service providers used. An allowance for doubtful accounts is recorded in the period in which a loss is
determined to be probable. Funds receivable balances are written off after all collection efforts have been exhausted.

Commitment deposits

Commitment deposits represent cash paid to real estate developers for the right to provide sales agency services for their real estate projects. The
commitment deposits are refundable at specified dates and are classified accordingly.

In accordance with relevant contract terms, in the event of default, the Company is normally entitled to collateral or other forms of security from the
real estate developers, which it can then resell to recover its original commitment deposit. The Company’s recovery of its original commitment
deposit is dependent on market conditions.

The Company considers many factors in assessing the collectability of commitment deposits, such as the age of the amounts due, the market value of
collaterals, as well as the real estate developer’s payment history and credit-worthiness. An allowance for doubtful accounts is recorded in the
period in which a loss is determined to be probable. Commitment deposits are written off after all collection efforts have been exhausted.


                                                                    F-26
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 437 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Loans receivable

     Loans receivable consists primarily of secured loans in the form of mortgage loans and unsecured loans to borrowers that have passed the
     Company’s credit assessment. Such amounts are recorded at the principal amount less impairment as of the balance sheet date. The loan periods
     extended by the Company to the borrowers generally range from 1 to 36 months.

     An allowance for credit loss is recorded when, based on current information and events, it is probable that the Company will be unable to collect all
     amounts due according to the contractual terms of the loan agreement. The Company assesses the allowance for credit loss related to loans
     receivable on a quarterly basis, either on an individual or collective basis. The Company considers various factors in evaluating loans receivable for
     possible impairment on an individual basis. These factors include the amount of the loan, historical experience, value of collateral, if any, credit
     quality and age of the receivables balances. Impairment is measured on an individual loan basis using either the present value of expected future
     cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is secured. The Company evaluates the
     remainder of its loans receivables portfolio for impairment on a collective basis in accordance with ASC 450-20, Loss Contingencies and records an
     allowance for credit loss at the portfolio segment level.

     Loan principal and interest receivables are charged-off when the loan principal and interest receivables are deemed to be uncollectible. In general,
     loan principal and interest receivables are identified as uncollectible if any of the following conditions are met : 1) the borrower is dead, missing or
     incapacitate and there is No legal heir and presentee or the legal heir and presentee refuse to abide the contract; 2) identification of fraud, and the
     fraud is officially reported to and filed with relevant law enforcement departments; 3) outstanding amount following 180 days past due after all
     collection efforts based on management’s judgment.

     Property and Equipment, Net

     Property and equipment are stated at cost and are depreciated using the straight-line method over the estimated useful lives of the assets, as follows:

     Category                                                                                                         Estimated Useful Life

     Office equipment                                                                                                              3 - 5 years
     Motor vehicles                                                                                                               5 - 10 years
     Leasehold improvement                                                                            shorter of lease term or economic lives
     Buildings                                                                                                                    12 -45 years

     Land is stated at cost and is not depreciated.

     Construction in progress represents buildings and related premises under construction, which is stated at actual construction cost less any
     impairment loss. Construction in progress is transferred to the respective category of property and equipment when completed and ready for its
     intended use.

     Interest associated with major development and construction projects is capitalized and included in the cost of the project. The capitalization of
     interest cease when the project is substantially completed or the development activity is suspended for more than a brief period. The amount to be
     capitalized is determined by applying the capitalization rate to the average amount of accumulated qualifying capital expenditures for assets under
     construction during the year.

     Repair and maintenance costs are charged to expense as incurred, whereas the cost of renewals and betterments that extend the useful lives of
     property and equipment are capitalized as additions to the related assets. Retirements, sales and disposals of assets are recorded by removing the
     cost and accumulated depreciation from the asset and accumulated depreciation accounts, respectively, with any resulting gain or loss reflected in
     the consolidated statements of comprehensive income (loss).


                                                                         F-27
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 438 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Land Use Rights

     Land use rights are recorded at cost less accumulated amortization. Amortization is provided on a straight-line basis over the estimated terms of the
     land use rights which are 40-50 years.

     Impairment of Long-Lived Assets

     The Company evaluates its long-lived assets or asset group with finite lives for impairment whenever events or changes in circumstances, such as a
     significant adverse change to market conditions that will impact the future use of the assets, indicate that the carrying amount of an asset group may
     not be fully recoverable. When these events occur, the Company evaluates the impairment by comparing the carrying amount of the assets to future
     undiscounted cash flows expected to result from the use of the assets and their eventual disposition. If the sum of the expected undiscounted cash
     flows is less than the carrying amount of the assets, the Company recognizes an impairment loss based on the excess of the carrying amount of the
     asset group over its fair value, but not below the fair values of the individual long-lived assets within the asset group. No impairment charge was
     recognized for any of the years presented. Asset groups to be disposed of would be reported at the lower of the carrying amount or fair value less
     costs to sell, and No longer depreciated. The assets and liabilities of a disposal group classified as held for sale would be presented separately in the
     appropriate asset and liability sections of the consolidated balance sheets.

     Fair Value of Financial Instruments

     Financial instruments of the Company primarily include cash and cash equivalents, restricted cash, accounts receivable, commitment deposits,
     funds receivable, short-term and long-term investments, loans receivable, short-term and long-term loans, convertible senior notes (Note 15) and
     related derivative liabilities. As of December 31, 2017 and 2018, the carrying values of these financial instruments, other than long-term
     investments, long-term loans, convertible senior notes and related derivative liabilities, approximate their fair values due to the short-term maturity
     of these instruments. The fair value method investments and trading securities were recorded at fair value based on the quoted price in active markets
     as of December 31, 2017 and 2018. The carrying values of the long-term loans approximate their fair values, as the loans bear interest at rates
     determined based on the prevailing interest rates in the market. The convertible senior notes were recognized based on residual proceeds after
     allocation to the derivative liabilities at fair market value. The estimated fair values of the convertible senior notes based on a market approach were
     approximately US$301,036 and US$199,172 as of December 31, 2017 and 2018, respectively, and represents a Level 3 valuation in accordance
     with ASC 820, Fair Value Measurements and Disclosures (“ASC 820”). When determining the estimated fair value of the convertible senior notes,
     the Company used a commonly accepted valuation methodology and market-based risk measurements that are indirectly observable, such as credit
     risk. The fair value of the bifurcated derivative liabilities was insignificant for the years ended December 31, 2016, 2017 and 2018. Prior to January
     1, 2018, the Company determined that it was not practicable to estimate the fair value of its cost method investments as of December 31, 2017 and
     measures the cost method investment at fair value on a nonrecurring basis only if an impairment charge were to be recognized.

     The Company applies ASC 820 in measuring fair value. ASC 820 defines fair value, establishes a framework for measuring fair value and expands
     disclosures about fair value measurements.

     ASC 820 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows:

     Level 1 - Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets.

     Level 2 - Include other inputs that are directly or indirectly observable in the marketplace.

     Level 3 - Unobservable inputs which are supported by little or No market activity.

     ASC 820 describes three main approaches to measuring the fair value of assets and liabilities: (1) market approach; (2) income approach and
     (3) cost approach. The market approach uses prices and other relevant information generated from market transactions involving identical or
     comparable assets or liabilities. The income approach uses valuation techniques to convert future amounts to a single present value amount. The
     measurement is based on the value indicated by current market expectations about those future amounts. The cost approach is based on the amount
     that would currently be required to replace an asset.


                                                                           F-28
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 439 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Assets measured at fair value on a recurring basis as of December 31, 2017 and 2018 are summarized below.

                                                                          Fair Value Measurement as of December 31, 2017
                                                                         Quoted Prices
                                                                           in Active      Significant
                                                                          Markets for       Other
                                                                           Identical      Observable       Unobservable              Fair Value at
                                                                            Assets          Inputs            Inputs                 December 31,
                                                                           (Level 1)       (Level 2)         (Level 3)                   2017
                                                                              US$            US$               US$                       US$

     Available-for-sale securities                                                 52,283            318,065                     -           370,348
     Trading securities                                                            15,833                  -                     -            15,833

                                                                        Fair Value Measurement as of December 31, 2018
                                                                     Quoted Prices
                                                                       in Active        Significant
                                                                      Markets for         Other
                                                                       Identical        Observable        Unobservable               Fair Value at
                                                                        Assets            Inputs              Inputs                 December 31,
                                                                       (Level 1)         (Level 2)           (Level 3)                   2018
                                                                          US$              US$                 US$                       US$

     Equity investments                                                       181,483                       -                    -           181,483
     Trading securities                                                         1,773                       -                    -             1,773

     Revenue Recognition

     Revenues are derived from marketing services, listing services, E-commerce services, value-added services and financial services.

     Periods prior to January 1, 2018

     Revenues for each type of service sales were recognized only when the following criteria are met: (a) persuasive evidence of an arrangement exists;
     (b) price is fixed or determinable; (c) delivery of services has occurred; and (d) collectability is reasonably assured.

     Listing Services

     Listing services revenues consist of revenues derived from both basic listing services and special listing services.

     The Company’s basic and special listing services are provided to agents, brokers, property developers, property owners, property managers and
     others seeking to sell or rent new or secondary residential and commercial properties.

     (1) Basic listing services

     Basic listing services entitle customers to post and make changes to information for properties, home furnishings and other related products and
     services in a particular area on the website and mobile apps for a specified period of time, which typically range from 1 to 36 months, in exchange
     for a fixed fee. Written contracts, containing all significant terms, signed by the Company and its customers provide persuasive evidence of the
     arrangement. The amount of fee to be paid is not subject to change once the contract has been signed. The contracts generally do not contain any
     specific performance target or refund guarantee. Delivery of services occurs by making access to the websites and mobile apps available for posting
     by the customers over the specified listing period. The Company performs credit assessments of its customers prior to signing the written contract to
     ensure collectability is reasonably assured. In accordance with ASC 605, revenues were recognized ratably over the duration of the service period as
     the basic listing services were being delivered.


                                                                          F-29
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 440 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     (2) Special listing services

     Special listing services consist of promotional activities associated with themed marketing campaigns, each generally over a one year duration and
     designed to recognize the leading companies within a specific real estate sector. For each special listing campaign, targeted leading companies
     participate in a collective marketing and promotional program for a specified fee, consisting of various online and offline promotional activities tied
     to the specialized theme of the campaign. Each revenue arrangement may include one or multiple special listing campaigns.

     The Company evaluated its special listing revenue arrangements in accordance with ASC 605-25,Revenue recognition–Multiple-element
     arrangements. The promotional services within a special listing program were accounted for as one combined unit of accounting, as each
     promotional deliverable did not have standalone value to the customer since all the deliverables were tied to the specialized theme of the campaign,
     and were not sold separately. For contractual arrangements that contain multiple special listing campaigns, the program for each campaign was
     accounted for as a separate unit of accounting. ASC 605-25 required revenues to be allocated to each unit of accounting on a relative fair value basis
     based on a selling price hierarchy. The selling price for a deliverable was based on vendor-specific objective evidence (“VSOE”) if available, third
     party evidence (“TPE”) if VSOE was not available, or best estimate of selling price (“BESP”) if neither VSOE nor TPE was available. The
     Company allocated total arrangement consideration to each unit of accounting based on its relative selling price, which was determined based on its
     BESP for that deliverable since neither VSOE nor TPE exist. In determining the BESP for each deliverable, the Company considered its overall
     pricing model and objectives when sold separately, as well as market or competitive conditions that may impact the price at which the Company
     would transact if the deliverable were sold regularly on a standalone basis. The Company monitored the conditions that affect its determination of
     selling price for each deliverable and reassess such estimates periodically. In accordance with ASC 250, “Accounting Changes and Error
     Corrections,” changes in the determination of the BESP were considered a change in accounting estimate and were accounted for on a prospective
     basis. The effect of changes in the BESP on the allocation of arrangement consideration was insignificant for all periods presented.

     Written contracts, containing all significant terms, signed by the Company and its customers provide persuasive evidence of the arrangement. The
     amount of fee to be paid is not subject to change once the contract has been signed. The contracts do not contain any specific performance,
     cancellation, termination or refund provisions. The Company performs credit assessments of its customers prior to signing the written contract to
     ensure collectability is reasonably assured. In accordance with ASC 605, “Revenue Recognition,” revenues were recognized ratably over the
     duration of the campaign period as the special listing services were being delivered.

     Marketing Services

     The Company offers marketing services on the Company’s websites and mobile apps, primarily through banner advertisements, floating links, logos
     and other media insertions. These marketing services are offered to real estate developers and to a lesser extent provider of products and services for
     home decoration and improvement. Marketing services allow customers to place advertisements on particular areas of the Company’s websites and
     mobile apps, in particular formats and over particular periods of time. Written contracts, containing all significant terms, signed by the Company and
     its customers provide persuasive evidence of the arrangement. The contracts generally do not contain any specific performance target or refund
     guarantee.

     The service fee is negotiated between the customer and the Company but once a price is agreed to and the written contract is signed by both parties,
     the price is fixed and not subject to change. The service fee is due and payable in installments over the service period. The marketing services
     typically last from several days to one year. Delivery of the service occurs upon displaying the agreed forms of services on the Company’s websites
     and mobile apps over the specified service period. The Company performs credit assessments on its customers prior to signing the written contract
     to ensure collectability is reasonably assured. Revenues were recognized ratably over the contract period, as there was persuasive evidence of an
     arrangement, the fee is fixed or determinable and collection was reasonably assured, as prescribed by ASC 605.


                                                                         F-30
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 441 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Beginning in 2015, the Group began to enter into marketing service agreements with certain real estate developers, where the Company may elect to
     collect the contractually stated marketing service fee in the form of (i) a designated real estate property, if transferred to the Company or sold to a
     third-party buyer designated by the Company prior to a pre-determined date, which typically falls at the end of the marketing service period, or (ii)
     cash, if the Company elects not to take the designated real estate property as settlement consideration by the pre-determined date. The Company
     determines the contractually stated marketing service fee under the new payment arrangements with reference to the cash price of the comparable
     services offered by the Company under the sole cash payment arrangements. The designated real estate property is typically a specifically identified
     residential unit within a residential community developed by the real estate developer and its fair value is generally commensurate with the
     contractually stated marketing service fee as of the date of the marketing service agreement. If the Company elects settlement through the sale of the
     designated real estate property to a third-party buyer, the Company is entitled to retain the entire sales proceeds. In this scenario, the Company has
     the sole discretion in setting the sales price of the designated real estate property to the third-party buyer but has No incentive to permit such real
     estate property to be sold at a price lower than the contractually stated marketing service fee, which serves as a de-facto minimal selling price,
     because the Company would instead accept the cash payment of the stated marketing service fee. Prior to the pre-determined date, the real estate
     developer is obligated not to sell, encumber or otherwise dispose of the designated real estate property without the consent of the Company.

     Under these arrangements, the Company initially recognizes the marketing service revenue up to the amount of the contractually stated marketing
     service fee. Any excess is contingent upon the sale of the designated real estate properties and is accounted for as contingent marketing service
     revenues, if and when the sale is consummated and all other revenue recognition criteria are met. For the years ended December 31, 2016 and 2017,
     the Company recognized marketing service revenue of US$9,730 and nil under such arrangement. Since 2016, the Company ceased entering into
     these arrangements with real estate developers and collected all the marketing service fees in the form of (i) cash, or (ii) a designated real estate
     property transferred to the Company, from real estate developers.

     Instead, the Company began to provide marketing services whereby the sole consideration for the services is in the form of a specifically identified
     unit of a development. The Company accounts for these arrangements pursuant to ASC 845, Nonmonetary transactions, and have determined that
     the fair value of consideration received, i.e. the specifically identified real estate property, is more readily determinable than the marketing services
     surrendered. Accordingly, the fair value of property is used for measurement and revenues are recognized ratably over the service period. Revenue
     recognized under such arrangement was US$728 and US$1,361 for the years ended December 31, 2016 and 2017.

     For certain arrangements, the Company provides marketing services that contain multiple deliverables, that is, different forms of services to be
     delivered over different periods of time.

     The Company accounted for each deliverable in the arrangement as separate unit of accounting. Revenues were allocated to each unit of accounting
     on a relative fair value basis based on a selling price hierarchy and was recognized ratably over the duration of the service period. The selling price
     for a deliverable was based on its vendor-specific objective evidence (“VSOE”) if available, third party evidence (“TPE”) if VSOE is not available,
     or BESP if neither VSOE nor TPE is available. The total arrangement consideration was allocated to each unit of accounting based on its relative
     selling price which is determined based on the Company’s BESP for that deliverable because neither VSOE nor TPE exist. In determining its BESP
     for each deliverable, the Company considered its overall pricing model and objectives, as well as market or competitive conditions that may impact
     the price at which the Company would transact if the deliverable were sold regularly on a standalone basis. The Company monitored the conditions
     that affect its determination of selling price for each deliverable and reassesses such estimates periodically

     E-commerce service

     E-commerce service revenues consist of revenues derived from:

     (1) Fang membership services

     The Company enters into arrangements with real-estate developers, pursuant to which the Company charges its customers RMB5,000 to
     RMB20,000 in order for them to purchase specified properties from the real estate developers at a discount significantly greater than the face value
     of the fees charged by the Company. The discount is either a fixed amount off or a fixed percentage to the price of the specified property. The fees
     paid by the customers to the Company are refundable before a purchase of the specified properties at a discount is made by the customers or if after
     the purchase, only if the customers can fulfil certain requirements under the refund policy. The Company chose to analogize to rights of return
     guidance in ASC 605-15 when accounting for refundable fees as reliable estimates of refunds can be made based on company-specific historical
     evidence. Revenues were recognized by the Company when cash consideration of the fees was received and the discount has been applied by the
     customers to pay for the purchase price of the specified properties, net of estimated refunds. Cash received in advance of the purchase of specified
     properties and provision for refunds were recorded as “customers’ refundable fees” (Note 14). The provision of refunds was insignificant for the
     years ended December 31, 2016 and 2017.


                                                                          F-31
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 442 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Additionally, the Company, real-estate developers and marketing agencies entered into tri-party cooperation arrangements for certain Fang
     membership services. When customers use their Fang membership cards to purchase specified properties in selected advertisements published by the
     marketing agents, a portion of the proceeds from the Fang membership services is remitted to the marketing agents. The Company recognized
     revenues from this type of Fang membership services on a net basis, representing the portion of proceeds received from customers that is ultimately
     retained by the Company as it is an agent in the arrangement. Commencing in 2014, the Company also entered into cooperation arrangements
     directly with real-estate developers for Fang membership services. The Company either engages third-party real estate agents or places
     advertisements with marketing agents to promote the real-estate projects. The Company recognized revenues from this type of Fang membership
     services on a gross basis, representing the proceeds received from the real-estate developers, as the Company is the primary obligor in the
     arrangement. Payments to third-party real estate agents are recorded as cost of sales, while payments to marketing agents are recorded as selling
     expenses. The portion to be remitted to third-party real estate agents and marketing agents was recorded as amounts payable to sales and marketing
     agents in “accrued expenses and other liabilities” on the consolidated balance sheets (Note 13).

     (2) Direct sales services

     The Company promotes property developments of its developer clients primarily through its websites and mobile applications (“mobile apps”).
     Potential buyers can register with the Company free of charge if they are interested in any real estate properties covered by its direct sales services.
     After the registration, the Company provides the buyers with additional information about the properties and related services, such as tours to visit
     the property developments and other services to facilitate property purchases. By using the direct sales services, individual buyers can enjoy
     discounted prices for properties that the Company offers from its developer clients. The Company charges its developer clients a fee for each
     property it sold through its direct sales services at a predetermined percentage of the value of the individual transaction. Thereafter, the real estate
     developers can request for refund only if they can fulfil certain requirements under the refund policy. The Company chose to analogize to rights of
     return guidance in ASC 605-15 when accounting for refundable fees as reliable estimates of refunds can be made based on company-specific
     historical evidence. Revenues were recognized by the Company based on total of successful purchase transactions made, net of estimated refunds.
     The provision of refunds was insignificant for the years ended December 31, 2016 and 2017.

     (3) Sublease services

     Beginning in 2015, the Company began to provide sublease service through its websites. The Company identifies suitable properties and initially
     enters into lease agreements with the property owners. The lease agreements allow the Company to sublease the properties. Regardless whether the
     leased property is subsequently sub-leased by the Company, the lease agreement between the Company and the property owner remains in effect,
     including the Company’s obligation to make fixed rental payments over the non-cancellable lease term. The property owner is not a party to, and
     therefore not entitled to, any rights or obligations under the sublease agreement. Sublease rental income was recorded as revenue from subleasing
     services and recognized on a gross basis as the Company is the principal to the sublease arrangements. The sublease income was recognized on a
     straight-line basis over the lease term. Sublease rental income for the years ended December 31, 2016 and 2017 was US$31,929 and US$15,085,
     respectively.

     (4) Real estate online brokerage services

     Commencing in 2015, the Company provided brokerage services for sellers and buyers of secondary properties. Brokerage services may include
     property listing services, advisory services, transaction negotiation services and administration services. In addition to secondary property sales, the
     Company also assists property owners and potential tenants with leasing transactions. Commission revenues derived from brokerage services is
     recognized upon the execution, fulfillment of all performance obligations specified on the tri-party transaction agreement that is entered into
     between the seller, buyer and the Company in its capacity as broker, and cash receipt.


                                                                         F-32
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 443 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     (5)    Online decoration services

     Beginning in 2015, the Company launched online decoration services, which includes interior design, remodeling, renovation, furnishing and other
     home improvement services. The Company generally charges the customers a fixed fee. The Company recognized revenues based on the
     percentage-of-completion method and measures progress using input measures, i.e., cost-to-cost, in accordance with ASC 605-35, Revenue
     Recognition Construction-Type and Production-Type Contracts. Estimated losses, if any, were recognized during the period in which the loss
     becomes probable and reasonably estimable.

     Financial Services

     Financial services are provided through the Company’s online financial platform www.fangtx.com and offline micro loan subsidiaries. The
     Company provides secured loans in the form of entrusted loans, mortgage loans and unsecured loans, primarily to borrowers that meet the
     Company’s credit assessment requirements. The Company ceased to provide entrusted loans since 2017. Revenues derived from loan interest
     income and annual service fees are recognized using the effective interest rate method. The Company does not accrue interest on loans receivable
     that are considered impaired or more than 90 days past due unless either the receivable has not been collected due to administrative reasons or the
     receivable is well secured and in the process of collection. Unsecured loans stop accruing interest when 60 days past due and are classified as
     impaired loan.

     Value-added Services

     The Company generates revenues from value-added services including subscription services for access to the Company’s information database and
     consulting services for customized and industry-related research reports and indices. Revenues derived from subscription services for access to the
     Company’s information database are recognized ratably over the subscription period. Revenues derived from consulting services for customized and
     industry-related research reports and indices were recognized when the relevant services were completed.

     The Company’s business was subject to VAT, surcharges or cultural construction fees levied on advertising-related sales in the PRC. In accordance
     with ASC 605-45, Revenue Recognition-Principal Agent Considerations, all such VAT, surcharges and cultural construction fees were presented as
     cost of revenues in the consolidated statements of comprehensive income (loss). VAT, surcharges and cultural construction fees for the years ended
     December 31, 2016 and 2017 were US$68,007 and US$33,320, respectively.

     All service fees received in advance of the provision of services were initially recorded as deferred revenues and subsequently recognized as
     revenues when the related services were performed by the Company.

     Period commencing January 1, 2018

     The Company adopted ASC 606, Revenue from Contracts with Customers (“ASC 606”), from January 1, 2018, applying the modified retrospective
     method to those contracts which were not completed as of January 1, 2018. Accordingly, revenues for the year ended December 31, 2018 were
     presented under ASC 606, while revenues for the years ended December 31, 2016 and 2017 were not adjusted and continued to be reported under
     ASC 605. Upon the adoption of the ASC 606, the Company recognized the cumulative effect of US$2.3 million, net of income taxes, as an increase
     to the opening retained earnings as of January 1, 2018. The cumulative effect of adoption is primarily related to the following reasons:

     (1) Before the adoption of ASC 606, the Company assessed whether collectability is reasonably assured at the outset of the arrangement, and
         subsequently reassessed if there was a substantive change in facts and circumstances. If the collectability of all or a portion of the fee is not
         reasonably assured, all revenue recognition were deferred until payment was received (assuming all of the other revenue recognition criteria have
         been met). Upon the adoption of ASC 606, if it is not probable that the Company will collect substantially all of the consideration to which it will
         be entitled in exchange for the goods or services that will be transferred to the customer, consideration received from the customer is initially
         recorded as a liability. The Company will recognize nonrefundable consideration received as revenue only when one of the following events has
         occurred:


                                                                         F-33
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 444 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

        ·     the Company has No remaining obligations to transfer goods or services to the customer and all, or substantially all of the consideration has
              been received;

        ·     the contract has been terminated; or

        ·     the Company have transferred control of the goods or services to which the consideration that has been received relates, and has stopped
              transferring (and has No obligation under the contract to transfer) additional goods or services to the customer, if applicable.

        As a result, the Company made an adjustment to decrease the opening balance of retained earnings as of January 1, 2018 by US$ 0.5 million.

     (2) The Company’s policy before the adoption of ASC 606 was to require written signed contracts by both the Company and its customers as
         persuasive evidence of its revenue arrangements. In certain cases where services are being delivered prior to the receipt of the written signed
         contracts by both parties, revenue had been deferred until such time the written signed contracts are collected. Under the new revenue standard,
         revenues may be recognized prior to the receipt of the written signed contracts by both parties (assuming all other revenue recognition criteria are
         satisfied), as long as the revenue arrangements between the Company and its customers are legally enforceable. As a result, the Company made
         an adjustment to increase the opening balance of retained earnings as of January 1, 2018 by USD 2.8 million.

     In addition, the Company’s revenues are presented net of value-added tax collected on behalf of governments starting from January 1, 2018. Prior to
     January 1, 2018, value-added tax collected on behalf of governments were presented as gross in both revenues and cost of revenues. The Company
     has elected to adopt the practical expedient for incremental costs to obtain a contract with a customer, i.e. sales commissions, with amortization
     periods of one year or less to be recorded in selling expenses when incurred. The Company has elected the practical expedient not to disclose the
     information about remaining performance obligations which are part of the contracts that have an original expected duration of one year or less.

     The disclosure of the impact of adoption on the consolidated balance sheets was as follows:


                                                                                                                        Amounts
                                                                                              As of                     without
                                                                                          December 31,                 adoption of
                                                                                              2018       Adjustments    ASC 606
                                                                                            USD’000       USD’000       USD’000
            Accounts receivable                                                                  60,950           379       61,329
            Deferred revenue                                                                   (163,346)      (11,633)    (174,979)
            Accrued expenses and other liabilities                                             (131,268)        9,701     (121,567)
            Other non-current liabilities                                                      (153,095)          555     (152,540)

     The impact for adoption of ASC 606 to the Company’s consolidated statement of comprehensive income (loss) for the year ended December 31,
     2018 is as follows:

                                                                                                                         Amounts
                                                                                            Year ended                   without
                                                                                           December 31,                 adoption of
                                                                                               2018       Adjustments    ASC 606
                                                                                             USD’000       USD’000       USD’000
            E-commerce services                                                                   15,384           928       16,312
            Marketing services                                                                   119,680         8,740      128,420
            Listing services                                                                     113,534         5,717      119,251
            Financial services                                                                    18,060         1,068       19,128
            Value-added services                                                                  36,358         2,893       39,251
            Total revenues                                                                       303,016        19,346      322,362
            Cost of services                                                                     (58,570)      (18,117)     (76,687)
            Operating income                                                                      39,803         1,229       41,032
            Net loss                                                                            (114,909)        1,229     (113,680)
            Loss per share for Class A and Class B ordinary shares
            Basic and Diluted                                                                        (1.29)           0.01            (1.28)


                                                                         F-34
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 445 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Since the adoption of ASC 606 starting from January 1, 2018, the Company recognizes revenues upon the satisfaction of its performance obligation
     (upon transfer of control of promised goods or services to customers) in an amount that reflects the consideration to which the Company expects to
     be entitled to in exchange for those goods or services, excluding amounts collected on behalf of third parties (for example, value-added taxes). For
     each performance obligation satisfied over time, the Company recognizes revenue over time by measuring the progress toward complete satisfaction
     of that performance obligation. If the Company does not satisfy a performance obligation over time, the performance obligation is satisfied at a
     point in time.

     The Company’s contracts with customers often include promises to transfer multiple products and services. For these contracts, the Company
     accounts for individual performance obligations separately if they are capable of being distinct and distinct within the context of the contract.
     Determining whether products and services are considered distinct performance obligations may require significant judgment. Judgment is also
     required to determine the stand-alone selling price (“SSP”) for each distinct performance obligation. In instances where SSP is not directly
     observable, such as when the Company does not sell the product or service separately, the Company determines the SSP using information that may
     include market conditions and other observable inputs.

     Marketing Services

     The Company offers marketing services on the Company’s websites and mobile apps, primarily through banner advertisements, floating links, logos
     and other media insertions. These marketing services are offered to real estate developers and to a lesser extent provider of products and services for
     home decoration and improvement. Marketing services allow customers to place advertisements on particular areas of the Company’s websites and
     mobile apps, in particular formats and over particular periods of time. The marketing services typically last from several days to one year. The
     Company determines that the customer simultaneously receives and consumes benefits provided by the Company’s performance as the Company
     performs during the term of the contract. Revenues from marketing services are recognized ratably over the service period.

     Listing Services

     Listing services revenues consist of revenues derived from both basic listing services and special listing services.

     (1) Basic listing services

     Basic listing services entitle customers to post and make changes to information for properties, home furnishings and other related products and
     services in a particular area on the website and mobile apps for a specified period of time, which typically range from one to 12 months, in exchange
     for a fixed fee. Revenues are recognized on a straight line basis over the service period. The Company determines that its performance pattern to be
     straight line since the customer simultaneously receives and consumes the benefits provided by the Company as the Company performs during the
     term of the contract and the earning process is straight line.

     (2) Special listing services

     The Company offers special listing services, consisting of a number of online and offline themed events, including industry forums, periodic
     updates and online promotions to its customers to promote their brands. The special listing services contain a number of defined but not identical or
     similar activities to be performed over the period of one year. These activities are to fulfill the special listing service and are not separate promises in
     the contract. The Company determines that each day of the promotion service is distinct because the customer can benefit from each increment of
     service on its own (that is, it is capable of being distinct) and each increment of service is separately identifiable because No day of service
     significantly modifies or customizes another and No day of service significantly affects either the Company’s ability to fulfill another day of service
     or the benefit to the customer of another day of service. The Company determines that it is providing a series of distinct goods or services because
     the services provided each day are substantially the same, the customer simultaneously receives and consumes the benefits provided by the
     Company as the Company performs, and the same measure of progress would be used to measure the Company’s progress toward satisfying its
     promise to provide the promotion services. Revenues of special listing services are recognized on a straight-line basis over the period of one year.


                                                                           F-35
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 446 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Value-added Services

     Value-added services consist of revenues derived from:

     (1) Data services

     The Company derives revenues by providing access and analytics tools, including appraisal and rating modules, and city maps, based on its
     proprietary database of commercial real estate information, typically through a fixed monthly fee for its data services. The Company determines
     that the customer simultaneously receives and consumes benefits provided by the Company’s performance as the Company performs during the term
     of the contract and the earning process is straight-line. Revenues from data services are recognized on a straight-line basis over the subscription
     period.

     (2) Analytics services

     The Company derives revenues by providing customized research reports to customers. There are No contractual customer acceptance provisions.
     Revenues from customized research reports are recognized when the Company delivers the reports to customers, which is when the control over the
     report has been transferred to customers.

     The Company provides data monitoring and survey services over a period of time, generally less than one year. Revenues are recognized on a
     straight-line basis over the term of the agreement since the customer simultaneously receives and consumes benefits provided by the Company’s
     performance as the Company performs during the term of the contract and the earning process is straight-line.

     Financial Services

     The Company provides secured loans in the form of mortgage loans and unsecured loans, primarily to borrowers that meet the Company’s credit
     assessment requirements. Revenues derived from loan interest income and annual service fees are recognized using the effective interest rate
     method. The Company does not accrue interest on loans receivable that are considered impaired or more than 90 days past due unless either the
     receivable has not been collected due to administrative reasons or the receivable is well secured and in the process of collection. Unsecured loans
     stop accruing interest when 60 days past due and are classified as impaired loan.

     E-Commerce Services

     E-commerce service revenues consist of revenues derived from:

     (1) Fang membership services

     For the year ended December 31, 2018, the Company enters into arrangements with real-estate developers, pursuant to which the Company charges
     individual buyers who are interested to purchase specified properties from the real estate developers at a discount significantly greater than the face
     value of the fees charged by the Company. The discount is either a fixed amount or a fixed percentage to the price of the specified property. The fees
     paid by the individual buyers to the Company are refundable before a purchase of the specified properties is consummated by the individual buyers.
     Upon the successful purchase of the specified properties by the individual buyers, a portion of the proceeds from the Fang membership services is
     remitted to the real-estate developers or its designated marketing agents.

     The Company determines real-estate developers as its customers and identifies one single performance obligation as the referral service. The
     Company determined the referral service to be satisfied at a point in time only when the purchase of the specified properties have been
     consummated by the individual buyers. Consideration payable to the real-estate developers or its designated marketing agents are accounted for as a
     reduction of the transaction price.


                                                                         F-36
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 447 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     (2) Direct sales services

     The Company promotes properties of its property developer customers primarily through its websites and mobile applications by providing the
     potential individual buyers with additional information about the properties and related services, such as tours to visit the properties and other
     services to facilitate property purchases. In return, the Company charges its property developer customers a fee for each property it sells at a
     predetermined percentage of the value of the individual transaction. The Company determines real-estate developers as its customers and identifies
     one single performance obligation as the referral service. The Company determined the referral service to be satisfied at a point in time only when
     the purchase of the specified properties have been consummated by the individual buyers. Revenues were recognized by the Company based on
     total of successful purchase transactions made.

     (3) Sublease services

     The Company identifies suitable properties and initially enters into lease agreements with the property owners. The lease agreements allow the
     Company to sublease the properties. Regardless whether the leased property is subsequently sub-leased by the Company, the lease agreement
     between the Company and the property owner remains in effect, including the Company’s obligation to make fixed rental payments over the non-
     cancellable lease term. The property owner is not a party to, and therefore not entitled to, any rights or obligations under the sublease agreement.
     Sublease rental income is recorded as revenue from subleasing services and recognized on a gross basis. The sublease income is recognized on a
     straight-line basis over the lease term.

     Sublease rental income for the year ended December 31, 2018 was US$6,402. Future minimum sublease rental incomes expected to be received
     under noncancellable sublease agreements as of December 31, 2018 are as follows:

                                                                                                                                       US$

     2019                                                                                                                                   1,125
     2020                                                                                                                                      97
     2021 and thereafter                                                                                                                        -

                                                                                                                                            1,222

     Contract Balances

     The timing of revenue recognition, billings and cash collections result in accounts receivable and contract liabilities (i.e. deferred revenue).
     Accounts receivable are recognized in the period when the Company has provided services to its customers and when its right to consideration is
     unconditional. The Company reviews the accounts receivable on a periodic basis and makes general and specific allowances when there is doubt as
     to the collectability of individual balances.

     The Company considers many factors in assessing the collectability of its receivables, such as the age of the amounts due, the customer’s payment
     history and credit-worthiness. An allowance for doubtful accounts is recorded in the period in which a loss is determined to be probable. Accounts
     receivable balances are written off after all collection efforts have been exhausted.

     Amounts collected on accounts receivable are included in net cash provided by operating activities in the consolidated statements of cash flows.

     Deferred revenue (a contract liability) is recognized when the Company has an obligation to transfer goods or services to a customer for which the
     Company has received consideration from the customer, or for which an amount of consideration is due from the customer. The majority of the
     balance as of January 1, 2018 were recognized as revenue during the year ended December 31, 2018.


                                                                        F-37
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 448 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Cost of Revenues

     Cost of revenues consists of employee costs, tax surcharges, rental costs incurred in relation to sublease services, server and bandwidth leasing fees,
     payments to third-party real estate agents and other direct costs incurred in providing the related services. Prior to January 1, 2018, VAT was also
     included in cost of revenues. These costs are expensed when incurred.

     Advertising Expenses

     Advertising expenses are expensed when incurred and are included in selling expenses in the consolidated statements of comprehensive income
     (loss). For the years ended December 31, 2016, 2017 and 2018, the advertising expenses were US$61,762, US$16,869 and US$7,110, respectively.

     Leases

     Leases are classified at the inception date as either a capital lease or an operating lease. A lease is a capital lease if any of the following conditions
     exists: (a) ownership is transferred to the lessee by the end of the lease term, (b) there is a bargain purchase option, (c) the lease term is at least 75%
     of the property’s estimated remaining economic life or (d) the present value of the minimum lease payments at the beginning of the lease term is
     90% or more of the fair value of the leased property to the lessor at the inception date. A capital lease is accounted for as if there was an acquisition
     of an asset and an incurrence of an obligation at the inception of the lease. All other leases are accounted for as operating leases wherein rental
     payments are expensed as incurred. The Company had No capital leases for any of the years presented.

     Income Taxes

     The Company follows the liability method of accounting for income taxes, whereby deferred tax assets and liabilities are recognized based on the
     future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and
     their respective tax bases, and attributable to operating loss and tax credit carryforwards, if any. The Company reduces the carrying amounts of
     deferred tax assets by a valuation allowance, if based on the available evidence, it is “more-likely-than-not” that such assets will not be realized.
     Accordingly, the need to establish valuation allowances for deferred tax assets is assessed at each reporting period based on a “more-likely-than-
     not” realization threshold. This assessment considers, among other matters, the nature, frequency and severity of current and cumulative losses,
     forecasts of futures profitability, the duration of statutory carryforward periods, the Company’s experience with operating loss and tax credit
     carryforwards, if any, not expiring.

     The Company applies ASC 740, Income taxes (“ASC 740”), to account for uncertainties in income taxes. In accordance with the provisions of
     ASC 740, the Company recognizes in its financial statements the impact of a tax position if a tax return position or future tax position is “more-
     likely-than-not” to prevail based on the facts and technical merits of the position. Tax positions that meet the “more-likely-than-not” recognition
     threshold are measured at the largest amount of tax benefit that has a greater than fifty percent likelihood of being realized upon settlement.

     The Company’s estimated liability for unrecognized tax benefits, which is included in “other non-current liabilities”, is periodically assessed for
     adequacy and may be affected by changing interpretations of laws, rulings by tax authorities, changes and/or developments with respect to tax
     audits, and expiration of the statutes of limitation. The outcome for a particular audit cannot be determined with certainty prior to the conclusion of
     the audit and, in some cases, appeal or litigation process. The actual benefits ultimately realized may differ from the Company’s estimates. As each
     audit is concluded, adjustments, if any, are recorded in the Company’s financial statements. Additionally, in future periods, changes in facts,
     circumstances, and new information may require the Company to adjust the recognition and measurement estimates with regard to individual tax
     positions. Changes in recognition and measurement estimates are recognized in the period in which the changes occur.

     Interest and penalties arising from underpayment of income taxes are computed in accordance with the related PRC tax law. The amount of interest
     expense is computed by applying the applicable statutory rate of interest to the difference between the tax position recognized and the amount
     previously taken or expected to be taken in a tax return. Interest and penalties recognized in accordance with ASC 740 are classified in the
     consolidated statements of comprehensive income (loss) as income tax expense.


                                                                           F-38
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 449 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Government Grants

     Government grants primarily consist of financial subsidies received from provincial and local governments for operating a business in their
     jurisdictions and compliance with specific policies promoted by the local governments. For certain government grants, there are No defined rules
     and regulations to govern the criteria necessary for companies to receive such benefits, and the amount of financial subsidy is determined at the
     discretion of the relevant government authorities. The government grants of non-operating nature with No further conditions to be met are recorded
     as non-operating income in “Other income, net” when received. The government grants with certain operating conditions are recorded as liabilities
     when received and will be recorded as operating income when the conditions are met. Government grants related to the acquisition of property and
     equipment and land use rights are recorded as other non-current liabilities on the consolidated balance sheets when the grants become receivable,
     and recognized as other income in the consolidated statements of comprehensive income (loss) on a straight-line basis over the estimated useful
     lives of those assets. For the years ended December 31, 2016, 2017 and 2018, US$6,469 and US$3,154, US$1,435 respectively, of government
     grants were recognized in the consolidated statements of comprehensive income (loss).

     Share-based Compensation

     The Company’s employees and directors participate in the Company’s share-based award incentive plan which is more fully discussed in Note 18.
     The Company applies ASC 718, Compensation-Stock Compensation (“ASC 718”), to account for its employee share-based payments. There were
     No share-based payments made to non-employees for any of the years presented.

     In accordance with ASC 718, the Company determines whether a share option should be classified and accounted for as a liability award or an
     equity award. All grants of share-based awards to employees classified as equity awards are recognized in the financial statements based on their
     grant date fair values which are calculated using an option pricing model. All grants of share-based awards to employees and directors classified as
     liabilities are remeasured at the end of each reporting period with an adjustment for fair value recorded to the current period expense in order to
     properly reflect the cumulative expense based on the current fair value of the vested rewards over the vesting periods. The Company has elected to
     recognize compensation expense using the straight-line method for all employee equity awards granted with graded vesting based on service
     conditions, which were not subject to performance vesting conditions.

     Meanwhile, the Company uses the accelerated attribution method for equity awards with performance conditions on a tranche-by-tranche basis
     based on the probable outcome of the performance conditions. To the extent the required vesting conditions are not met resulting in the forfeiture of
     the share-based awards, previously recognized compensation expense relating to those awards is reversed.

     Cancellation of an award accompanied by the concurrent grant of a replacement award is accounted for as a modification of the terms of the
     cancelled award (“modified awards”). The compensation costs associated with the modified awards are recognized if the new vesting condition is
     achieved. Total recognized compensation cost for the awards is at least equal to the fair value of the awards at the grant date unless at the date of the
     modification the performance or service conditions of the original awards are not expected to be satisfied. The incremental compensation cost is
     measured as the excess of the fair value of the replacement award over the fair value of the cancelled award at the cancellation date. Therefore, in
     relation to the modified awards, the Company recognizes share-based compensation over the vesting periods of the replacement award, which
     comprises, (i) the amortization of the incremental portion of share-based compensation over the remaining vesting term and (ii) any unrecognized
     compensation cost of the original award over the original term.

     In March 2016, the Financial Accounting Standards Board (“FASB”) issued a new accounting standard update on simplifying the accounting for
     share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification
     on the statement of cash flows. The new guidance also allows an entity to account for forfeitures when they occur. This guidance became effective
     for reporting periods beginning after December 15, 2016. The Company adopted this new guidance on January 1, 2017. In prior years, excess tax
     benefits were recognized in additional paid-in capital; tax deficiencies were recognized either as an offset to accumulated excess tax benefits, if any,
     or in the consolidated statement of comprehensive income (loss). Excess tax benefits were not recognized until the deduction reduces taxes payable.
     Upon adoption, all excess tax benefits and tax deficiencies are recognized as income tax expense or benefit in the consolidated statement of
     comprehensive income (loss). This change was adopted prospectively and did not have a material impact on the Company’s consolidated financial
     statements. The Company elected to account for forfeitures as they occur, rather than estimate expected forfeitures. These changes were adopted on
     a modified retrospective basis, and resulted in No material cumulative effect adjustment to retained earnings.


                                                                          F-39
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 450 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     Earnings per Share

     The Company computes earnings per Class A and Class B ordinary shares in accordance with ASC 260, Earnings Per Share (“ASC 260”), using
     the two class method. Under the provisions of ASC 260, basic net income per share is computed using the weighted average number of ordinary
     shares outstanding during the period except that it does not include unvested ordinary shares subject to repurchase or cancellation. Diluted net
     income per share is computed using the weighted average number of ordinary shares and, if dilutive, potential ordinary shares outstanding during
     the period. Potentially dilutive securities have been excluded from the computation of diluted net income per share if their inclusion is anti-dilutive.
     Potential ordinary shares consist of the incremental ordinary shares issuable upon the exercise of stock options, contracts that may be settled in the
     Company’s stock or cash and the conversion of the convertible senior notes. The dilutive effect of outstanding stock options and convertible senior
     notes is reflected in diluted earnings per share by application of the treasury stock method and the if-converted method, respectively. The
     computation of the diluted net income per share of Class A ordinary shares assumes the conversion of Class B ordinary shares, while the diluted net
     income per share of Class B ordinary shares does not assume the conversion of those shares.

     The liquidation and dividend rights of the holders of the Company’s Class A and Class B ordinary shares are identical, except with respect to voting.
     The Class B ordinary shareholders do not have the legal ability to cause the Company’s board of directors to declare unequal dividends to the
     holders of Class A and Class B ordinary shares. As a result, and in accordance with ASC 260, the undistributed earnings for each year are allocated
     based on the contractual participation rights of the Class A and Class B ordinary shares as if the earnings for the year had been distributed. As the
     liquidation and dividend rights are identical, the undistributed earnings are allocated on a proportionate basis. Further, as the conversion of Class B
     ordinary shares is assumed in the computation of the diluted net income per share of Class A ordinary shares, the undistributed earnings are equal to
     net income for that computation. For the purposes of calculating the Company’s basic and diluted earnings per Class A and Class B ordinary shares,
     the ordinary shares relating to the options that were exercised are assumed to have been outstanding from the date of exercise of such options.

     Derivative Instruments

     ASC 815, Derivatives and Hedging, requires all contracts which meet the definition of a derivative to be recognized on the balance sheet as either
     assets or liabilities and recorded at fair value. Changes in the fair value of derivative financial instruments are either recognized periodically in
     earnings or in other comprehensive income (loss) depending on the use of the derivative and whether it qualifies for hedge accounting. Changes in
     fair values of derivatives not qualified as hedges are reported in earnings. The estimated fair values of derivative instruments are determined at
     discrete points in time based on the relevant market information. These estimates are calculated with reference to the market rates using industry
     standard valuation techniques. The fair value of the derivative instruments held by the Company was insignificant for all of the years presented.


     Comprehensive Income (Loss)

     Comprehensive income (loss) is defined as the change in equity of the Company during a period from transactions and other events and
     circumstances excluding transactions resulting from investments from owners and distributions to owners. Accumulated other comprehensive
     income (loss), as presented on the consolidated balance sheets, includes (i) the cumulative foreign currency translation adjustments, and (ii) gains
     and losses on intra-entity foreign currency transactions that are of a long-term-investment nature (that is, settlement is not planned or anticipated in
     the foreseeable future) between consolidated entities. Comprehensive income (loss) also included changes in unrealized gains (losses) on available-
     for-sale equity securities for the years ended December 31, 2016 and 2017, before the adoption of ASU 2016-01.

     Contingencies

     The Company records accruals for certain of its outstanding legal proceedings or claims when it is probable that a liability will be incurred and the
     amount of loss can be reasonably estimated. The Company evaluates, on a quarterly basis, developments in legal proceedings or claims that could
     affect the amount of any accrual, as well as any developments that would make a loss contingency both probable and reasonably estimable. The
     Company discloses the amount of the accrual if it is material.


                                                                         F-40
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 451 of 521


                                                            FANG HOLDINGS LIMITED

                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     When a loss contingency is not both probable and estimable, the Company does not record an accrued liability but discloses the nature and the
     amount of the claim, if material. However, if the loss (or an additional loss in excess of the accrual) is at least reasonably possible, then the
     Company discloses an estimate of the loss or range of loss, if such estimate can be made and material, or states that such estimate is immaterial if it
     can be estimated but immaterial, or discloses that an estimate cannot be made. The assessments of whether a loss is probable or reasonably possible,
     and whether the loss or a range of loss is estimable, often involve complex judgments about future events. Management is often unable to estimate
     the loss or a range of loss, particularly where (i) the damages sought are indeterminate, (ii) the proceedings are in the early stages, or (iii) there is a
     lack of clear or consistent interpretation of laws specific to the industry-specific complaints among different jurisdictions. In such cases, there is
     considerable uncertainty regarding the timing or ultimate resolution of such matters, including eventual loss, fine, penalty or business impact, if any.

     Recent accounting pronouncements

     In February 2016, the FASB established Topic 842, Leases, by issuing ASU No. 2016-02, which requires lessees to recognize leases on balance
     sheet and disclose key information about leasing arrangements. Topic 842 was subsequently amended by ASU No. 2018-01, Land Easement
     Practical Expedient for Transition to Topic 842; ASU No. 2018-10, Codification Improvements to Topic 842, Leases; and ASU No. 2018-11,
     Targeted Improvements. The new standard establishes a right-of-use model (ROU) that requires a lessee to recognize a ROU asset and lease liability
     on the balance sheet for all leases with a term longer than 12 months. Leases will be classified as finance or operating, with classification affecting
     the pattern and classification of expense recognition in the income statement.

     The new standard is effective for public business entities for annual periods beginning after December 15, 2018, and interim periods therein. For all
     other entities, the standard is effective for fiscal years beginning after December 15, 2019, and interim periods within fiscal years beginning after
     December 15, 2020. Early adoption is permitted. A modified retrospective transition approach is required, applying the new standard to all leases
     existing at the date of initial application. The Company adopted the new standard on January 1, 2019 and used the effective date as the date of initial
     application. Consequently, financial information will not be updated and the disclosures required under the new standard will not be provided for
     dates and periods before January 1, 2019.

     The new standard provides a number of optional practical expedients in transition. The Company elected the ‘package of practical expedients’,
     which permits the Company not to reassess under the new standard its prior conclusions about lease identification, lease classification and initial
     direct costs.

     Leases currently classified as operating leases in note 21 will be reported on the consolidated balance sheets upon adoption at their net present value,
     which will increase total assets and liabilities. The Company expects to recognize the right-of-use assets and lease liability in amount of
     approximately US$5.7 million respectively as of January 1, 2019. The Company used its estimated incremental borrowing rate based on
     information available at the date of adoption in calculating the present value of its existing lease payments. The adoption of ASC 842 is not expected
     to have a material impact to the Company’s consolidated statements of comprehensive income (loss) or net cash provided by operating activities.

     The adoption of ASC 842 is not expected to have a material impact to the accounting and disclosure of sublease services in which the Company is
     the lessor.

     In June 2016, the FASB issued ASU No. 2016-13 (“ASU 2016-13”),Financial Instruments – Credit Losses (Topic 326), Measurement of Credit
     Losses on Financial Instruments. ASU 2016-13 changes the impairment model for most financial assets and certain other instruments. The standard
     will replace “incurred loss” approach with an “expected loss” model for instruments measured at amortized cost. For available-for-sale debt
     securities, entities will be required to record allowances rather than reduce the carrying amount, as they do today under the other-than-temporary
     impairment model. The standard is effective for public business entities for annual periods beginning after December 15, 2019, and interim periods
     therein. Early adoption is permitted. The Company is currently evaluating the impact of adopting this standard on its consolidated financial
     statements.


                                                                           F-41
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 452 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

2.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

     In August 2018, the FASB issued ASU No. 2018-13, Fair Value Measurement (Topic 820): Disclosure Framework—Changes to the Disclosure
     Requirements for Fair Value Measureme nt. ASU No. 2018-13 eliminates, adds and modifies certain disclosure requirements for fair value
     measurements. The amendments applicable to the disclosures of changes in unrealized gains and losses, the range and weighted average of
     significant unobservable inputs used to develop Level 3 fair value measurements, and the narrative description of measurement uncertainty should
     be applied prospectively for only the most recent interim or annual period presented in the initial year of adoption. This ASU is effective for all
     entities for fiscal years beginning after December 15, 2019, including interim periods therein. All other amendments should be applied
     retrospectively to all periods presented upon their effective date. Early adoption is permitted, and an entity is also permitted to early adopt any
     removed or modified disclosures and delay adoption of the additional disclosures until their effective date. The Company is in the process of
     evaluating the impact on its consolidated financial statements upon adoption.

3.   CONCENTRATION OF RISKS

     Concentration of Credit Risk

     Assets that potentially subject the Company to significant concentration of credit risk primarily consist of cash and cash equivalents, restricted cash,
     fixed-rate time deposits classified as short-term investments, accounts receivable, funds receivable, loans receivable and commitment deposits. As
     of December 31, 2018, the Company had US$463,615 in cash and cash equivalents, restricted cash and short-term investments, 96.2% and 3.8% of
     which were held by financial institutions in the PRC and financial institutions outside of the PRC, respectively. Under PRC law, it is generally
     required that a commercial bank in the PRC that holds third-party cash deposits protect the depositors’ rights and interests over their deposited
     money; PRC banks are subject to a series of risk control regulatory standards; and PRC bank regulatory authorities are empowered to take over the
     operation and management of any PRC bank that faces a material credit crisis. In the event of bankruptcy of one of the financial institutions in
     which the Company has deposits or investments, it may be unlikely to claim its deposits or investments back in full. The Company selected
     reputable financial institutions with high credit ratings to deposit its assets. The Company regularly monitors the ratings of the financial institutions
     in case of any defaults. There has been No recent history of default in relation to these financial institutions.

     Accounts receivable are typically unsecured and are derived from revenue earned from customers in the PRC. The risk with respect to accounts
     receivable is mitigated by credit evaluations the Company performs on its customers and its ongoing monitoring of outstanding balances. The
     Company regularly reviews the creditworthiness of its customers, and requires collateral from its customers in certain circumstances when accounts
     receivables become long overdue.

     Funds receivable represent amounts due from third-party payment service providers. The Company carefully considers and monitors the credit
     worthiness of the third-party payment service providers to mitigate any risks associated with funds receivable.

     The Company is exposed to default risk on its loans receivable. The Company assesses the allowance for credit loss related to loans receivable on a
     quarterly basis, either on an individual or collective basis. As of December 31, 2018, No single borrower comprised a significant portion of the
     Company’s loan portfolio.

     The Company regularly reviews the creditworthiness of real estate developers, and requires collateral from real estate developers in certain
     circumstances when commitment deposits become overdue.

     Concentration of Customers

     There were No revenues from customers which individually represented greater than 10% of the total revenues for any of the years ended
     December 31, 2016, 2017 and 2018.

     Current Vulnerability Due to Certain Other Concentrations

     The Company’s operations may be adversely affected by significant political, economic and social uncertainties in the PRC. Although the PRC
     government has been pursuing economic reform policies for more than 30 years, No assurance can be given that the PRC government will continue
     to pursue such policies or that such policies may not be significantly altered, especially in the event of a change in leadership, social or political
     disruption or unforeseen circumstances affecting the PRC’s political, economic and social conditions. There is also No guarantee that the PRC
     government’s pursuit of economic reforms will be consistent or effective.

     The Company almost transacts all of its business in RMB, which is not freely convertible into foreign currencies. On January 1, 1994, the PRC
     government abolished the dual rate system and introduced a single rate of exchange as quoted daily by the People’s Bank of China (the “PBOC”).
     However, the unification of the exchange rates does not imply that the RMB may be readily convertible into United States dollars or other foreign
     currencies. All foreign exchange transactions continue to take place either through the PBOC or other banks authorized to buy and sell foreign
     currencies at the exchange rates quoted by the PBOC.


                                                                          F-42
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 453 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

3.   CONCENTRATION OF RISKS (continued)

     Approval of foreign currency payments by the PBOC or other institutions requires submitting a payment application form together with suppliers’
     invoices, shipping documents and signed contracts. Additionally, the value of the RMB is subject to changes in central government policies and
     international economic and political developments affecting supply and demand in the PRC foreign exchange trading system market.

     Internet and advertising related businesses are subject to significant restrictions under current PRC laws and regulations. Specifically, foreign
     investors are not allowed to own more than a 50% equity interest in any ICP business. In 2016, a foreign invested entity mainly owned and
     ultimately controlled by our WFOE obtained the ICP to operate www.fang.com.

     The Company conducts its operations in the PRC through contractual arrangements entered into between the WOFEs and the PRC Domestic
     Entities. The relevant regulatory authorities may find the current contractual arrangements and businesses to be in violation of any existing or future
     PRC laws or regulations. If the Company or any of its current or future PRC Domestic Entities or subsidiaries are found in violation of any existing
     or future laws or regulations, or fail to obtain or maintain any of the required permits or approvals, the relevant regulatory authorities would have
     broad discretion in dealing with such violations, including levying fines, confiscating the income of WOFEs, PRC Domestic Entities and the PRC
     Domestic Entities’ subsidiaries, revoking the business licenses or operating licenses of WOFEs, PRC Domestic Entities and the PRC Domestic
     Entities’ subsidiaries, shutting down the Company’s servers or blocking the Company’s websites, discontinuing or placing restrictions or onerous
     conditions on the Company’s operations, requiring the Company to undergo a costly and disruptive restructuring, or enforcement actions that could
     be harmful to the Company’s business. Any of these actions could cause significant disruption to the Company’s business operations and severely
     damage the Company’s reputation, which would in turn materially and adversely affect the Company’s business and results of operations. In
     addition, if the imposition of any of these penalties causes the Company to lose the rights to direct the actives of PRC Domestic Entities or the
     Company’s right to receive their economic benefits, the Company would No longer be able to consolidate the PRC Domestic Entities.

     In addition, if the WOFEs, PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries or their shareholders fail to perform their obligations
     under the Contractual Agreements, the Company may have to incur substantial costs and expend resources to enforce the Company’s rights under
     the contracts. The Company may have to rely on legal remedies under PRC law, including seeking specific performance or injunctive relief and
     claiming damages, which may not be effective. All of these Contractual Agreements are governed by PRC law and provide for the resolution of
     disputes through arbitration in the PRC. Accordingly, these contracts would be interpreted in accordance with PRC law and any disputes would be
     resolved in accordance with the PRC legal procedures. The legal system in the PRC is not as developed as in other jurisdictions, such as the United
     States. As a result, uncertainties in the PRC legal system could limit the Company’s ability to enforce these Contractual Agreements. Under PRC
     law, rulings by arbitrators are final, parties cannot appeal the arbitration results in courts, and prevailing parties may only enforce the arbitration
     awards in PRC courts through arbitration award recognition proceedings, which would incur additional expenses and delay. In the event the
     Company is unable to enforce these Contractual Agreements, the Company may not be able to exert effective control over its PRC Domestic
     Entities, and the Company’s ability to conduct its business may be negatively affected.

     The Company believes that its corporate structure and Contractual Agreements of the Company’s PRC Domestic Entities and WFOEs in China are
     in compliance with all existing PRC laws and regulations. Therefore, in the opinion of management, (i) the ownership structure of the Company and
     the PRC Domestic Entities are in compliance with existing PRC laws and regulations; (ii) the Contractual Agreements with PRC Domestic Entities
     and their nominee shareholder are valid and binding, and will not result in any violation of PRC laws or regulations currently in effect; and (iii) the
     Company’s business operations are in compliance with existing PRC law and regulations in all material respects.


                                                                         F-43
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 454 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

4.   REVENUE

     The following table presents revenue disaggregated by nature of services:
                                                                                                                                  For the Year
                                                                                                                                     Ended
                                                                                                                                  December 31,
                                                                                                                                     2018
     E-commerce services
       - Fang membership services                                                                                                            2,752
       - Direct sales services                                                                                                               5,294
       - Sub lease services                                                                                                                  6,402
       - Other                                                                                                                                 936
     Subtotal                                                                                                                               15,384

     Marketing services                                                                                                                    119,680

     Listing services
       - Basic listing services                                                                                                             84,482
       - Special listing services                                                                                                           29,052
     Subtotal                                                                                                                              113,534

     Financial services                                                                                                                     18,060

     Value-added services
       - Data services                                                                                                                      18,905
       - Analytics services                                                                                                                 12,220
       - Other                                                                                                                               5,233
     Subtotal                                                                                                                               36,358
     Total revenues                                                                                                                        303,016
     The following table presents revenue disaggregated by categories of customers:

                                                                                                                                  For the Year
                                                                                                                                     Ended
                                                                                                                                  December 31,
                                                                                                                                     2018
     E-commerce services
       - New home (a)                                                                                                                        7,391
       - Other                                                                                                                               7,993
     Subtotal                                                                                                                               15,384

     Marketing services
       - New home (a)                                                                                                                      119,352
       - Home furnishing and improvement                                                                                                       328
     Subtotal                                                                                                                              119,680

     Listing services
       - Secondary and rental (b)                                                                                                           84,773
       - Research (c)                                                                                                                       28,748
       - Other                                                                                                                                  13
     Subtotal                                                                                                                              113,534

     Financial services                                                                                                                     18,060

     Value-added services                                                                                                                   36,358

     Total revenues                                                                                                                        303,016

     (a) New home business primarily consists of sales to residential property developers and their sales agents who are promoting newly developed
         properties for sale.

     (b) Secondary and rental business primarily consists of sales to real estate agents who are promoting secondary properties for sale or rental.

     (c) Research primarily consists of online and offline themed marketing campaigns provided to customers.


                                                                         F-44
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 455 of 521


                                                     FANG HOLDINGS LIMITED
                                   NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                  (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

5.   INVESTMENTS

     Short-term investments and long-term investments consisted of the following:

                                                                                                                         As of December 31,
                                                                                                            2017                2018
                                                                                                            US$                 US$
     Short-term investments
     Trading securities                                                                                        15,833                 1,773
     Fixed-rate time deposits                                                                                  39,968                14,270
                                                                                                               55,801                16,043

     Long-term investments:
     Equity Investments with Readily Determinable Fair Values:
     - Color Life Service Company ("Color Life")                                                                4,554                     -
     - Hopefluent Company Holdings Limited ("Hopefluent")                                                      47,729                30,733
     - Shenzhen World Union Properties Consultancy Co., Ltd. ("World Union")                                  318,065               150,750
                                                                                                              370,348               181,483
     Equity Investments without Readily Determinable Fair Values:
     - Guilin Bank                                                                                             38,817                47,664
     - Xian Chuangdian Quancheng Real Estate Consultant Limited (“Chuangdian”)                                  3,498                 3,330
     - Tospur Real Estate Consulting Co., Ltd. ("Tospur")                                                      58,301                55,507
      -Foshan Nature Lvke Science                                                                                   -                   729
                                                                                                              100,616               107,230
     Equity method investments
     - Chongqing Wanli New Energy Co., Ltd. (“Wanli”)                                                                -               84,520

                                                                                                              470,964               373,233

     As of December 31, 2017 and 2018, the Company held fixed-rate time deposits purchased from commercial banks and financial institutions with
     maturities of less than one year.

     In October 2017, the Company invested US$15,299 in PRC mutual funds, which were classified as trading securities as they were held principally
     for the purpose of selling in the near term. As of December 31, 2017, the market price increases to US$15,833 and an unrealized gains of US$518
     was included in earnings. In 2018, the Company sold majority of such trading securities in the amount of US$11,705, and recognized a loss of
     US$2,091 in the consolidated statements of change in fair value of trading securities.

     Interest income on the fixed-rate time deposits and cash and cash equivalents and restricted cash of US$11,367, US$11,322 and US$10,302 were
     recognized for the years ended December 31, 2016, 2017 and 2018, respectively.

     Dividends from the long-term investments of US$3,281, US$6,692 and US$6,838 were recognized as investment income in the consolidated
     statements of comprehensive income (loss) for the years ended December 31, 2016, 2017 and 2018, respectively.


                                                                      F-45
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 456 of 521


                                                     FANG HOLDINGS LIMITED
                                   NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                  (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

5.   INVESTMENTS (continued)

     On June 27, 2014, the Company acquired 27,551,733 shares of Color Life, a Hong Kong listed company, for US$13,583. The investment
     constituted a 2.76% ownership in Color Life and was classified as an available-for-sale security. As of December 31, 2016, the market price further
     declined to US$20,606 and an unrealized loss of US$3,097 was recorded in other comprehensive income (loss). In 2017, the Company sold
     20,705,000 shares for a total consideration of US$12,317, and recognized a gain of US$ 2,110 in the consolidated statements of comprehensive
     income (loss). As of December 31, 2017, the market price of the remaining shares declined to US$4,554. Total fair value decrease of US$3,735 was
     recorded in other comprehensive income (loss) and US$2,110 gain related to the sale was reclassified out of accumulated other comprehensive
     income for the year ended December 31, 2017. In 2018, the Company sold 6,846,733 shares for a total consideration of US$6,645, and recognized a
     gain of US$2,091 in the consolidated statements of comprehensive income (loss). The Company received cash dividends in the amount of US$440
     distributed by Color Life in 2018.

     In November 2014, the Company acquired an aggregate of 111,935,037 shares of Hopefluent, a Hong Kong listed company, for US$43,361. The
     investment constituted a 17.26% ownership in Hopefluent and was classified as an available-for-sale security. As of December 31, 2016, an
     unrealized loss of US$306 was recorded in other comprehensive income (loss) for the year ended December 31, 2016. In 2017, the Company sold
     3,164,000 shares for a total consideration of US$1,614, and recognized a gain of US$626 in the consolidated statements of comprehensive income
     (loss). As of December 31, 2017, the market price of the remaining shares increased to US$47,729. Total fair value increase of US$18,309 was
     recorded in other comprehensive income and US$626 gain related to the sale was reclassified out of accumulated other comprehensive income for
     the year ended December 31, 2017. In 2018, the Company received cash dividends in the amount of US$1,711 distributed by Hopefluent. As of
     December 31, 2018, the market price of the shares declined to US$30,733. Total fair value decrease of US$16,996 was recorded in change in fair
     value of securities for the year ended December 31, 2018

     On May 29, 2015, the Company acquired an aggregate of 145,376,744 shares of World Union, a PRC listed company, at a total consideration of
     US$121,393. The investment constituted a 10.06% ownership in World Union. The investment in World Union was classified as a cost method
     investment upon acquisition, as the Company could not freely sell the shares due to a lock-up provision of 36 months. On April 8, 2016, World
     Union declared a stock dividend whereby four shares were distributed to shareholders for every ten shares held. As a result, the Company’s
     shareholding increased from 145,376,744 shares to 203,527,442 shares. As of December 31, 2017, as the lock-up restriction will terminate within
     one year, the classification of the investment changed from a cost method to an available for sale security, and the fair value of the investment was
     measured based on the market price, adjusted for the effect of the remaining restriction, in accordance with ASC 820. As of December 31, 2017, the
     fair value of World Union was US$318,065 and the related tax effect of US$49,566 were recorded in other comprehensive income for the year
     ended December 31, 2017. As of December 31, 2017 and 2018, the investment constituted a 9.96% ownership in World Union. The Company
     received cash dividends distributed by World Union in amount of US$2,417 and US$2,445 in 2017 and 2018 respectively. As of December 31,
     2018, the fair value of World Union was US$150,750, total fair value decrease of US$161,039 was recorded in change in fair value of securities for
     the year ended December 31, 2018.

     On October 29, 2015, the Company acquired 11.03% of the share capital of Sindeo, a non-listed company, for US$5,000. The investment in Sindeo
     was classified as a cost method investment, as the Company does not have significant influence over Sindeo and because there is No readily
     determinable fair value. During the year ended December 31, 2016 and 2017, the impairment loss of US$2,232 and US$2,768, respectively, was
     recorded in the statement of comprehensive income (loss) as Sindeo’s financial condition had deteriorated as evidenced by significant operating
     losses.

     On July 12, 2016, 30,595,859 shares of Guilin Bank, a PRC non-listed company, was transferred by a third-party to repay a portion of its overdue
     receivables of US$12,173 owed to the Company. The investment constituted a 1.02% ownership in Guilin Bank. The investment was classified as
     equity securities without readily determinable fair values, as the Company does not have significant influence over Guilin Bank and because there is
     No readily determinable fair value. On September 25, 2017, additional 42,834,202 shares of Guilin Bank was transferred by the third-party in full
     satisfaction of its remaining overdue receivables of US$24,695 to the Company. In October 2017, the Company received 7,343,006 shares of Guilin
     Bank as a stock dividend and the Company’s shareholding increased from 73,430,061 to 80,773,067. The total investment constituted a 1.98% and
     1.79% ownership in Guilin Bank as of December 31, 2017 and 2018 respectively. No impairment on the investment in Guilin Bank was recognized
     for the year ended December 31, 2017 and 2018. The Company received cash dividends distributed by Guilin Bank in amount of US$1,308 and
     US$1,402 in 2017 and 2018 respectively. In 2018, Guilin Bank entered into a new financing agreement with a group of new investors. The new
     financing provided the observable price for the Company’s investment. The Company evaluated this investment’s carrying amount based on the
     observable price, and recognized a gain of US$10,633 in change in fair value of securities. The Company accounts for the investment in Guilin Bank
     at cost adjusted for observable price changes for the years ended December 31, 2018.

     On January 21, 2016, the Company acquired an aggregate of 4,411,765 shares of Chuangdian, which is listed on the National Equities Exchange
     and Quotations (“NEEQ”) in the PRC, for a total consideration of US$3,294. The investment constituted a 15% ownership in Chuangdian and was
     classified as equity securities without readily determinable fair values, as the Company does not have significant influence and because there is
     No readily determinable fair value, as the breadth and scope of NEEQ is not comparable to equivalent U.S markets. The Company received
     2,766,177 and 1,378,165 shares as dividends in 2016 and 2017, respectively. The Company received cash dividends in the amount of US$96 and
     US$113 in 2017 and 2018 respectively. No impairment on the investment in Chuangdian was recognized for the year ended December 31, 2017 and
     2018.


                                                                        F-46
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 457 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

5.   INVESTMENTS (continued)

     On December 10, 2014, the Company acquired 16% of the share capital of Tospur, a non-listed company, for US$62,257. The investment in Tospur
     was classified as equity securities without readily determinable fair values, as the Company does not have significant influence over Tospur and
     because there is No readily determinable fair value. No impairment on the investment in Tospur was recognized for the year ended December 31,
     2018. The Company received US$649 and US$619 cash dividends in 2017 and 2018 respectively.

     In July 2018, the Company has entered into definitive agreements (the Agreement) to acquire a 10% equity interest in Chongqing Wanli New
     Energy Co., Ltd. (“Wanli”), a company listed on the Shanghai Stock Exchange, from its controlling shareholder for a cash consideration of
     US$72,852, of which US$29,141 will compensate the seller in connection with the Business Disposal (defined below). The difference between the
     cash consideration of the investment and the amount of underlying equity in net assets of Wanli was US$60,980 as of August 10, 2018, the closing
     date of the acquisition. In connection with the acquisition, the seller agrees (1) to enter into an irrevocable acting-in-concert agreement with a term of
     three years to adhere to the Company’s action in Wanli’s future meetings of shareholders and board of directors, (2) to purchase from Wanli its
     battery business for a price of No less than US$99,758 within three years after the consummation of the proposed acquisition, and (3) to ensure the
     profitability of Wanli measured by the lower of net profit or net profit excluding extraordinary items in three years subsequent to the Agreement.
     Following the consummation of the acquisition, the Company became the largest shareholder of Wanli.

     During September to December in 2018, the Company acquired additional 4.67% equity interest in Wanli through daily transactions in the
     secondary market with total consideration of US$11,667. As at December 31, 2018, the Company holds 14.67% equity interest in Wanli.

     The investment is accounted for under equity method as the Company can exercise significant influence over operating and financial policies of
     Wanli.

     The following is a summary of the available-for-sale securities as of December 31, 2017. Due to the adoption of ASU 2016-01, change in fair value
     of available-for-sale equity securities are recorded in change in fair value of securities in the consolidated financial statement of comprehensive
     income (loss).

                                                                                                 Gross               Gross              Fair Value
                                                                              Original         Unrealized          Unrealized         (Net Carrying
                                                                               Cost              Gains              Losses               Amount)
                                                                               US$               US$                 US$                   US$
     December 31, 2017
     - Color Life                                                                   3,376              1,178                      -            4,554
     - Hopefluent                                                                  33,956             13,773                      -           47,729
     - World Union                                                                121,393            196,672                      -          318,065

                                                                                  158,725            211,623                      -          370,348


                                                                          F-47
         Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 458 of 521


                                                     FANG HOLDINGS LIMITED
                                   NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                  (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

6.   ACCOUNTS RECEIVABLE

     Accounts receivable and the related allowance for doubtful accounts were summarized as follows:

                                                                                                                          As of December 31,
                                                                                                                         2017           2018
                                                                                                                         US$             US$

     Accounts receivable                                                                                                    98,011         94,226
     Allowance for doubtful accounts                                                                                       (31,127)       (33,276)

     Accounts receivable, net                                                                                   66,884                    60,950

                                                                                                              For the Years Ended
                                                                                                                 December 31,
                                                                                                 2016                 2017              2018
                                                                                                 US$                  US$               US$
     Movement in allowance for doubtful accounts:
     Balance at beginning of year                                                                       31,064              34,336         31,127
     Additional provision charged to expenses                                                           30,025              31,695         28,050
     Write-offs                                                                                        (24,250)            (38,351)       (23,442)
     Foreign currency translation adjustments                                                           (2,473 )             3,417         (2,459 )

     Balance at end of year                                                                            34,366               31,127        33,276

       The recoveries of amounts previously charged off were US$2,568 in 2018.


                                                                      F-48
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 459 of 521


                                                     FANG HOLDINGS LIMITED
                                   NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                  (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

7.   PREPAYMENTS AND OTHER CURRENT ASSETS

     Prepayments and other current assets consisted of the following:
                                                                                                                    As of December 31,
                                                                                                                   2017            2018
                                                                                                                   US$             US$

     Prepaid expenses                                                                                                   5,845            5,999
     Advance to employees                                                                                                 903              603
     Receivable from a broker for exercise of employee stock options                                                      808               65
     Rental deposits and others                                                                                         4,876            2,325
     Interest receivable                                                                                                2,902            3,801
     Rent paid to original lessors for sublease services                                                                5,590              346
     Properties held for sale                                                                                           5,429            9,906
     Others                                                                                                             6,351            4,950

                                                                                                                      32,704            27,995

8.   LOANS RECEIVABLE

     Beginning in August 2014, the Company initially provided secured and unsecured loans to both individuals and businesses, but ceased to provide
     loans to businesses by end of 2015. Loans made to individuals consist of loans secured by pledged properties for consumption and property
     renovations use, as well as unsecured loans.

     Secured loans

     As of December 31, 2017 and 2018, the duration of secured loans ranged from 3 to 36 months, and had interest rates ranging from 6% to 21.6% per
     annum and 7.8% to 18% per annum, respectively. As of December 31, 2017 and 2018, the total outstanding balance is US$132,841 and
     US$123,673.

     Unsecured loans

     As of December 31, 2017 and 2018, the duration of unsecured loans ranged from 1 to 36 months, and had interest rates ranging from 1% to 28%
     per annum and 5.4% to 18% per annum. As of December 31, 2017 and 2018, the total outstanding balance is US$16,187 and US$4,007.


                                                                        F-49
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 460 of 521


                                                     FANG HOLDINGS LIMITED
                                   NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                  (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

8.   LOANS RECEIVABLE (continued)

     The Company assesses the allowance for credit loss related to loans receivable on a quarterly basis, either on an individual or collective basis. The
     Company considers various factors in evaluating loans receivable for possible impairment on an individual basis. These factors include the amount
     of the loan, historical experience, value of collateral, if any, credit quality and age of the receivables balances. This evaluation is inherently
     subjective as it requires material estimates that may be susceptible to significant revision as more information becomes available. When the
     evaluation indicates that it is probable that the scheduled interest and principal payments due per the loan agreement are unlikely to be collected,
     such loan receivable is considered impaired. Impairment is measured on an individual loan basis using either the present value of expected future
     cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is secured. The Company evaluates the
     remainder of its loans receivables portfolio for impairment on a collective basis in accordance with ASC 450-20, Loss Contingencies, and records
     an allowance for credit loss at the portfolio level. When evaluating the loans receivable on a collective basis, the Company applies a formula-based
     percentage utilizing historical loss data to calculate the collective allowance.

     The Company’s internal credit risk ratings are categorized into three categories: pass, special attention and non-performing. A “pass” rating
     represents the highest quality loans receivable. Typically, the Company considers loans receivable with a risk rating of non-performing to be fully
     impaired, or up to the fair value of collateral, if any.

     The Company derives internal credit risk rating by taking into consideration various customer-specific factors, such as the Company’s specific
     historical experience with the borrower. Such credit risk rating is updated when facts or circumstances change. Loans receivable are written off at
     the point when they are considered uncollectible, and all outstanding balances, including any previously earned but uncollected interest income, will
     be reversed and charged against the allowance for credit loss.

     The internal credit risk rating considerations are as follows:
     • Pass: Loans for which borrowers are expected to honor the terms of the contracts. There are No indicators to question the borrowers’ ability to
     repay the principal and accrued interest in full and on a timely basis.
     • Special attention: Loans for which borrowers are currently able to repay the principal and No interests are accrued when considered impaired or
     overdue more than 90 days, the repayment of loans might be adversely affected by some factors.
     • Non-performing: Loans for which borrowers may not able to repay the principal and accrued interest in full. These loans are fully provided for
     unless secured by collateral

     The Company does not accrue interest on loans receivable that are considered impaired or more than 90 days past due unless either the receivable
     has not been collected due to administrative reasons or the receivable is well secured and in the process of collection. After an impaired loans
     receivable has been placed on nonaccrual status, interest will be recognized when cash is received on a cash basis method-cost recovery. A loan
     receivable may be returned to accrual status after all of the borrower’s delinquent balances of principal and interest have been settled, and the
     borrower remains current for an appropriate period. The outstanding balance of nonaccrual loans as of December 31, 2017 and 2018 were US$3,996
     and US$5,749.


                                                                        F-50
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 461 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

8.   LOANS RECEIVABLE (continued)

     A summary of the Company’s loans receivables is presented as follows:

                                                                                            As of December 31, 2017 As of December 31, 2018
                                                                                                   US$’000                 US$’000
     Personal loans                                                                                        149,028                 127,680
     Total Loans receivable                                                                                149,028                 127,680

     Allowance for loan losses
     Individually assessed                                                                                         574                         546
     Collectively assessed                                                                                       4,342                       3,283
     Loans receivable, net                                                                                     144,112                     123,851

     Current portion                                                                                           129,438                     117,602
     Non-current portion                                                                                        14,674                       6,249

     For the years ended December 31, 2016, 2017 and 2018, a provision of US$80 and US$1,180, and a reversal of provision of US$884, were recorded
     to the consolidated statements of comprehensive income (loss) respectively, while No charge-offs against provisions occurred.

     Analysis of loans by credit quality indicator

     The following table summarizes the Company’s loan portfolio by credit quality indicator as of December 31, 2018 and 2017, respectively:

                                                                     As of December 31,                       As of December 31,
     Internal credit risk rating                                            2017                  %                  2018                  %
                                                                            US$                                      US$
     Pass                                                                       144,908               97.2               121,931               96.0
     Special attention                                                              763                0.5                 1,383                1.0
     Non-performing                                                               3,357                2.3                 4,366                3.0

     Total                                                                       149,028              100                127,680               100

     The following tables represent the aging of loans by portfolio segment as of December 31, 2017 and 2018, respectively:

                                                           90-179 days    180-365 days     Over 1 year
     As of December 31,2018                                 past due        past due        past due          Total      Current        Total loans
                                                            US$’000         US$’000         US$’000          US$’000     US$’000         US$’000
     Personal loans                                              1,717             164           3,345          5,226     122,454          127,680

     Total                                                        1,717             164           3,345         5,226         122,454      127,680

                                                           90-179 days    180-365 days     Over 1 year
     As of December 31,2017                                 past due        past due        past due          Total      Current        Total loans
                                                            US$’000         US$’000         US$’000          US$’000     US$’000         US$’000
     Personal loans                                                245             180           3,445          3,870     145,158          149,028

     Total                                                          245             180           3,445         3,870         145,158      149,028


                                                                       F-51
          Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 462 of 521


                                                     FANG HOLDINGS LIMITED
                                   NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                  (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

8.   LOANS RECEIVABLE (continued)

     Allowance for loan losses

     The following tables present the activity in the allowance for loan losses in loans receivable by loan portfolio as of and for the year ended December
     31, 2017 and 2018, respectively:

                                                                                                                       Personal
     For the year ended December 31, 2018                                                                               loans
     Beginning balance                                                                                                      4,916
     Provision                                                                                                              2,776
     Reversal                                                                                                              (3,660)
     Foreign currency translation adjustments                                                                                (203)

     Ending balance                                                                                                          3,829
       Ending balance: individually evaluated for impairment                                                                   546
       Ending balance: collectively evaluated for impairment                                                                 3,283
     Loans
       Of which individually evaluated for impairment                                                                          546
       Of which collectively evaluated for impairment                                                                      127,134

     For the year ended December 31, 2017                                                                              Personal
     Beginning balance                                                                                                      3,736
     Provision                                                                                                              1,180
     Write offs                                                                                                                 -
     Ending balance                                                                                                         4,916
       Ending balance: individually evaluated for impairment                                                                  574
       Ending balance: collectively evaluated for impairment                                                                4,342
     Loans
       Of which individually evaluated for impairment                                                                        4,477
       Of which collectively evaluated for impairment                                                                      144,551

9.   PROPERTY AND EQUIPMENT, NET

     Property and equipment consisted of the following:

                                                                                                                         As of December 31,
                                                                                                                        2017           2018
                                                                                                                        US$             US$

     Buildings                                                                                                             576,467            701,413
     Office equipment                                                                                                       24,892             21,358
     Motor vehicles                                                                                                          1,408              1,427
     Leasehold improvement                                                                                                  16,244             18,152
     Land                                                                                                                   50,731             50,731

     Total                                                                                                                 669,742            793,081
     Less: Accumulated depreciation                                                                                        (78,187)           (99,340)

     Construction in progress                                                                                               30,590             34,571

                                                                                                                           622,145            728,312


                                                                         F-52
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 463 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

9.    PROPERTY AND EQUIPMENT, NET (continued)

      Depreciation of property and equipment and amortization of land use rights were US$25,004, US$27,961 and US$26,735 for the years ended
      December 31, 2016, 2017 and 2018, respectively.

      As of December 31, 2018, the Company is still in the process of obtaining the property ownership certificates for certain buildings with aggregate
      net carrying values of US$14,796. As the transfer of ownership of the buildings have been legally registered with the applicable government
      authority and the purchase consideration has been fully paid by the Company, the Company has the ability to obtain and control the future economic
      benefits of the buildings. As a result, these buildings were recognized as assets in the consolidated balance sheets as of December 31, 2017 and
      2018.

      As of December 31, 2018, certain buildings with aggregate net carrying value of US$406,738 were pledged for bank borrowings.

      The Company capitalized interest cost as a component of the cost of construction in progress as follows:

                                                                                                                       As of December 31,
                                                                                                                      2017           2018
                                                                                                                      US$             US$

      Interest cost capitalized                                                                                              756                 -
      Interest cost charged against income                                                                                16,153            21,174
      Total interest cost incurred                                                                                        16,909            21,174

10.   DEPOSIT FOR NON-CURRENT ASSETS

      Deposit for non-current assets consisted of the following:

                                                                                                                       As of December 31,
                                                                                                                      2017           2018
                                                                                                                      US$             US$

      Buildings                                                                                                           55,364                 -
      Others                                                                                                               3,358               902

      Total                                                                                                               58,722               902

      As of December 2017, deposits for buildings represent interest-free non-refundable deposits for the purchases of certain office buildings: (i) an
      office building in Wuhan in the PRC for US$41,107; (ii) two floors of an office building in Chongqing, Sichuan province in the PRC for
      US$13,758; and (iii) one floor of an office building in Changzhou, Jiangsu province in the PRC for US$499. In 2018, deposits for buildings were
      reclassified to property and equipment as the Company obtained the control of these buildings. As of December 31, 2018, deposits for others
      represent deposits for the purchase of office equipment.

      As of December 31, 2017, US$41,107 of deposits for non-current assets have been pledged for US$18,403 bank borrowings from financial
      institutions in China. No deposits for non-current assets have been pledged in 2018.


                                                                         F-53
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 464 of 521


                                                       FANG HOLDINGS LIMITED
                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

11.   OTHER NON-CURRENT ASSETS

      Other non-current assets consisted of the following:

                                                                                                                         As of December 31,
                                                                                                                        2017            2018
                                                                                                                        US$             US$

      Rental and other deposits                                                                                               852              1,861
      Rental deposits paid to lessors for sublease services                                                                   409                 85
      Others                                                                                                                  765              2,612

                                                                                                                             2,026             4,558

12.   SHORT-TERM AND LONG-TERM LOANS

      Short-term and long-term loans consisted of the following:

                                                                                                                         As of December 31,
                                                                                                                        2017           2018
                                                                                                                        US$             US$

      Short-term loans                                                                                                    236,985            297,811

      Long-term loans                                                                                                     114,109            123,215

      Short-term loans as of December 31, 2017 and 2018 represents US$ denominated bank borrowings of US$190,000 and US$190,000, respectively
      obtained from financial institutions in the United States and the current-portion of long-term loans of US$46,985 and US$107,811, respectively.
      The short-term loan of US$190,000 are repayable on demand and bear interest rates of three month London Interbank Offered Rate (“LIBOR”) plus
      1.25% (2017: 3-month LIBOR plus 1.25%). The short-term bank borrowings were secured by RMB denominated bank deposits placed with
      financial institutions in the PRC of US$223,002 and US$245,474 as of December 31, 2017 and 2018, respectively, and were classified as restricted
      cash, current on the consolidated balance sheets. The weighted average interest rate for the short-term borrowings for the years ended December 31,
      2017 and 2018 was approximately 2.32% and 3.64%, respectively.

      The long-term loan of US$26,808 as of December 31, 2017 represents US$ denominated bank borrowing obtained from financial institutions in
      China. The long-term loan is repayable on demand and bear interest rates of three month LIBOR plus 2.8%. The bank borrowing was secured by
      RMB denominated bank deposits placed with financial institutions in the PRC of US$32,139 as of December 31, 2017, and was classified as
      “restricted cash, non-current” on the consolidated balance sheets. US$26,808 of the bank loan was re-classified to short term loans because it was
      repayable within twelve months. The bank deposits placed with financial institutions in the PRC to secure the loan were re-classified as “restricted
      cash, current”.

      The long-term loan of US$31,353 as of December 31, 2018 represents US$ denominated bank borrowing obtained from financial institutions in the
      United States. The long-term loan is repayable by installments from October 6, 2017 to November 11, 2027 and bears interest rate of 4.1% for the
      first 3 years; thereafter the interest rate will be floating at Industrial and Commercial Bank of China (USA) NA Prime plus 1.0%. US$3,218 of the
      bank loan was re-classified to short term loans because it was repayable within twelve months. The loan is secured by land and building in the
      United States with carrying value of US$43,230 as of December 31, 2018. Certain bank account was funded from the loan proceeds and was
      restricted for use to pay for the tenant improvements of the collateral property and the loan payments. As of December 31, 2018, the balance of the
      account of US$5,989 was classified as restricted cash (non-current) on the consolidated balance sheets.


                                                                         F-54
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 465 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

12.   SHORT-TERM AND LONG-TERM LOANS (continued)

      The long-term loans of US$83,771 and US$70,640 as of December 31, 2017 and 2018 represent RMB denominated bank borrowings from financial
      institutions in China for the purchase of buildings in Beijing, PRC. The long-term loans are repayable by installments from September 23, 2016 to
      September 22, 2026 and bear interest rate of 4.9%. As of December 31, 2018, US$70,640 of the bank loans were classified as short term loans
      because the Company did not meet certain loan covenants. Even though the Company obtained a waiver from the lender indicating that the lender
      permanently gave up its right to demand payment as a result of the violation as of December 31, 2018, the loan was classified as current because
      without the waiver, the Company would be in default at the December 31, 2018 balance sheet date and it is probable that the Company will be
      unable to comply with all provisions of the debt agreement for a period of one year from the balance sheet date. The loans were secured by building
      in the PRC with carrying value of US$214,798 as of December 31, 2018. As of December 31, 2017, US$43,333 of the bank loans were re-classified
      to short term loans because i) US$31,904 was repayable on demand as the Company did not meet certain loan covenants, and ii) US$11,429 was
      repayable within twelve months. The loans were secured by building and construction in progress in the PRC with carrying value of US$237,055 as
      of December 31, 2017.

      The long-term loan of US$19,644 as of December 31, 2018 represents RMB denominated bank borrowings from financial institutions in China for
      the purchase of buildings in Wuhan, PRC. The long-term loan is repayable by installments from March 21, 2017 to March 21, 2027 and bears
      interest rate of 4.9%. US$2,381 of the bank loan was re-classified to short term loans because it was repayable within twelve months. The loan was
      secured by accounts receivable with carrying amount of US$2,988 and building in the PRC with carrying value of US$45,398 as of December 31,
      2018.

      The long-term loan of US$45,315 as of December 31, 2018 represents RMB denominated bank borrowings from financial institutions in China for
      the purchase of buildings in Chongqing, PRC. The long-term loan is repayable by installments from August 2, 2018 to August 1, 2028 and bears
      interest rate of 6.86%. US$4,764 of the bank loan was re-classified to short term loans because it was repayable within twelve months. The loan was
      secured by buildings in the PRC with carrying value of US$94,077 as of December 31, 2018.

      The long-term loan of US$37,266 as of December 31, 2018 represents US$ denominated bank borrowing obtained from financial institutions in
      Taiwan. The principal of the long-term loan, in the amount of US$40,000, is repayable by 10% on October 23, 2020 and by 90% on October 23,
      2021. The loan bears an annual interest rate of 2.35% plus LIBOR of three months. US$2,820 was paid to the bank as service charges and
      accounted for as reduction of the long-term loan. The loan was secured by building in the United States with carrying value of US$9,235. Certain
      bank account was restricted for use to pay for interest payments. As of December 31, 2018, the balance of the account of US$1,001 was classified as
      restricted cash (non-current) on the consolidated balance sheets. The Company met certain covenants in the loan agreement.

13.   ACCRUED EXPENSES AND OTHER LIABILITIES

      Accrued expenses and other liabilities consisted of the following:

                                                                                                                        As of December 31,
                                                                                                                       2017           2018
                                                                                                                       US$             US$

      Payroll and welfare benefit                                                                                          19,152            14,265
      Other taxes and surcharges payable                                                               (1)                 38,669            40,676
      Amounts payable to employees                                                                                          2,794             2,269
      Amounts payable to sales and marketing agents                                                                        46,529            38,304
      Amounts due to foremen and suppliers of decoration services                                                           3,693             2,562
      Amounts due to Tianxiajin investors                                                                                     357               860
      Down payments collected on behalf of secondary home sellers                                                           1,806             1,202
      Cash incentives payable to home buyers                                                           (2)                 12,018             5,893
      Others                                                                                                               33,781            25,237

                                                                                                                         158,799            131,268

      (1) Other taxes and surcharges payable consist of VAT, cultural construction fee (“CCF”), city construction tax (“CCT”) and withholding
          individual income tax (“IIT”).

      (2) Cash incentives payable to home buyers, are payable when home buyers successfully purchase new properties through the Company’s platform
          and successfully registers on the Company’s website.


                                                                           F-55
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 466 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

14.   CUSTOMERS’ REFUNDABLE FEES

      Roll-forward of customers’ refundable fees:

                                                                                                                         As of December 31,
                                                                                                                        2017            2018
                                                                                                                        US$             US$
      Balance at beginning of year                                                                                         28,630            7,070
      Cash received from customers during the year                                                                         69,148           20,512
      Revenue recognized during the year                                                                                  (30,998)        (13,563)
      Payments to sales and marketing agents during the year                                                              (36,836)          (7,313)
      Refunds paid during the year                                                                                        (23,941)          (2,128)
      Foreign currency translation adjustments                                                                               1,067            (602)
      Balance at end of year                                                                                                 7,070           3,976

15.   CONVERTIBLE SENIOR NOTES

      On December 4, 2013, the Company issued US$400,000, including an US$50,000 overallotment option (the “Overallotment Option”) which was
      exercised on January 3, 2014, of convertible senior notes which would mature on December 15, 2018 (collectively the “December 2018 Notes”).
      The total net proceeds from the December 2018 Notes were US$390,455. The investors may convert the December 2018 Notes to Class A ordinary
      shares at any time in whole or in part at specified conversion prices. The conversion rate for the December 2018 Notes was initially 9.6839 ADSs
      per US$1,000 principal amount of notes (equivalent to an initial conversion price of approximately US$103.26 per ADS), subject to adjustment as
      described in the respective Subscription Agreement.

      Investors of the December 2018 Notes had the right to require the Company to repurchase for cash all or part of their notes on December 15, 2016,
      and this was exercised accordingly. The Company repurchased a total of US$394,300 of the December 2018 Notes, which represents approximately
      98.6% of the outstanding principal amount of the Notes prior to such repurchase. In 2018, the Company repurchased the remaining balance of
      US$5,700 of the December 2018 Notes.

      On September 24, 2015, the Company issued (i) 3,418,803 Class A ordinary shares for US$100,000 and (ii) US$100,000 of convertible notes
      which will mature on September 24, 2022 (the “September 2022 Notes”) to Safari Company. The Safari Company is beneficially owned by the
      Carlyle Company (“Carlyle”) (72%) and Ateefa Limited, a company owned by Vincent Tianquan Mo (28%). A representative of Carlyle is entitled
      to hold a seat on the Company’s board of directors so long as Carlyle continues to beneficially own at least 1% of the Company’s total outstanding
      share capital calculated on a fully-diluted basis. The total net proceeds from the Class A ordinary shares and the September 2022 Notes were
      US$199,645. The investors may convert the September 2022 Notes to Class A ordinary shares at any time in whole or in part at specified conversion
      prices. The conversion rate for the September 2022 Notes is initially 27.9086 Class A Shares per US$1,000 principal amount of the Note
      (equivalent to an initial conversion price of approximately US$35.83 per Class A Share), subject to adjustment as described in the respective
      Subscription Agreement.

      On November 4, 2015, the Company issued (i) an aggregate of 8,436,581 Class A shares for an total consideration of US$246,770 and (ii)
      US$200,000 of convertible notes which will mature on November 3, 2022 (the “November 2022 Notes”). The total net proceeds from the Class A
      ordinary shares and the November 2022 Notes were US$446,059. The investors may convert the November 2022 Notes to Class A ordinary shares
      at any time in whole or in part at specified conversion prices. The conversion rate for the November 2022 Notes is initially 27.9086 Class A Shares,
      representing Class A ordinary shares at par value HK$1.00 per share, per US$1,000 principal amount of the Note (equivalent to an initial
      conversion price of approximately US$35.83 per Class A Share), subject to adjustment as described in the respective Subscription Agreement.


                                                                         F-56
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 467 of 521


                                                       FANG HOLDINGS LIMITED
                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

15.   CONVERTIBLE SENIOR NOTES (continued)

      On October 25, 2018, the Company and the note holder entered into a Note Repurchase Agreement pursuant to which the Company issued five
      replacement notes in the total amount of US$150,000 to the same note holder (“New November 2022 Notes”), together with US$38,860 paid in cash
      in satisfaction of the November 2022 Notes. The New November 2022 Notes have the same terms as the November 2022 Notes, except for the
      change of principal amount from US$200,000 to US$150,000.

      The December 2018 Notes, the September 2022 Notes, the November 2022 Notes and the New November 2022 Notes bear interest at the rate of
      2.00%, 1.50%, 1.50% and 1.50% per annum, respectively, payable semi-annually. The December 2018 Notes, September 2022 Notes, November
      2022 Notes and New November 2022 Notes are collectively referred to as the “Notes”.

      The Company intends to use the proceeds of the Notes for general corporate purposes, including development of new products and services,
      working capital, capital expenditures, business expansion and potential business acquisitions, technologies and/or products.

      The Notes are senior unsecured obligations and rank (i) senior in right of payment to any of the Company’s indebtedness that is expressly
      subordinated in right of payment to the Notes; (ii) equal in right of payment to any of the Company’s unsecured indebtedness that is not so
      subordinated; (iii) effectively junior in right of payment to any of the Company’s secured indebtedness to the extent of the value of the assets
      securing such indebtedness; and (iv) structurally junior to all indebtedness and other liabilities of the subsidiaries or consolidated controlled entities
      of the Company.

      The issuance costs of US$9,545, US$355 and US$711 of the December 2018 Notes, the September 2022 Notes and the November 2022 Notes,
      respectively, were amortized as interest expense using the effective interest rate method through the maturity date of the respective Notes.

      The principal amount and unamortized discount/premium and debt issuance costs as of December 31, 2017 and 2018 were as follows:

                                                                                                                             As of December 31,
                                                                                                                            2017            2018
                                                                                                                            US$             US$
      Principal amount                                                                                                        305,700         250,000
      Unamortized (discount)/premium and debt issuance costs                                                                   (8,635 )         4,435

                                                                                                                               297,065            254,435

      The effective interest rate was 2.86%, 1.56%, 2.46% and 0.69% for the December 2018 Notes, the September 2022 Notes, the November 2022
      Notes and the New November 2022 Notes, respectively. For the years ended December 31, 2016, 2017 and 2018, the Company recognized interest
      expense related to the Notes of US$17,001, US$6,395 and US$6,154, respectively.

      Accounting treatment

      The Notes were originally recorded as long-term debt. The conversion option was not required to be bifurcated because the conversion options of
      the December 2018 Notes, the September 2022 Notes, the New November 2022 Notes are indexed to the Company’s ADSs and Class A ordinary
      shares, respectively, and meet all additional conditions for equity classification. Since the conversion options were not required to be bifurcated, the
      Company then determined if there were any beneficial conversion features (“BCF”) in accordance with ASC 470-20. The Company assessed the
      embedded conversion option feature of the December 2018 Notes and the September 2022 Notes and concluded that there is No BCF because the
      effective conversion price of the December 2018 Notes and the September 2022 Notes exceeded the fair value of the Company’s ADSs and Class A
      ordinary shares at their respective commitment dates. For the November 2022 Notes, the Company recognized a BCF of US$12,113 through a
      credit to additional paid-in capital because the fair value per Class A ordinary share of US$38.00 exceeded the most favorable conversion price of
      US$35.83 at the commitment date on November 4, 2015. The resulting discount of US$12,113 to the November 2022 Notes is then accreted to the
      redemption value as interest expense using the effective interest method through the consolidated statements of comprehensive income (loss) over
      the term of the November 2022 Notes. The Company did not reassess the BCF upon the exchange of the November 2022 Notes with the New
      November 2022 Notes since the exchange is not accounted for as an extinguishment.

      In connection with the make-whole fundamental change provision within the Notes agreements, the number of ADSs and Class A ordinary shares
      issuable upon conversion of the Notes will be increased if the Holders decide to convert. As (i) the fair value of the ADSs into which the December
      2018 Notes is convertible plus the make-whole ADSs and (ii) the fair value of the Class A ordinary shares into which the September 2022 Notes, the
      November 2022 Notes and the New November 2022 Notes are convertible plus the make-whole Class A ordinary shares, respectively, do not
      approximate the fair value at the settlement date, the make-whole features are not indexed to the Company’s ADSs for the December 2018 Notes
      and Class A ordinary shares for the September 2022, the November 2022 Notes and the New November 2022 Notes, and are required to be
      bifurcated. The fair values of the make-whole features were insignificant for the years ended December 31, 2016, 2017 and 2018.


                                                                           F-57
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 468 of 521


                                                       FANG HOLDINGS LIMITED
                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

15.   CONVERTIBLE SENIOR NOTES (continued)

      The Company evaluated the embedded contingent redemption features contained in the Notes in accordance with ASC 815. The contingent
      redemption features were not required to be bifurcated because they are considered to be clearly and closely related to the debt host, as the Notes
      were not issued at a substantial discount and are puttable at par.

      The Company evaluated the contingent interest features contained in the Notes in accordance with ASC 815 to determine if these features require
      bifurcation. Certain embedded contingent interest features are not considered to be clearly and closely related to the debt host and met the definition
      of a derivative. Accordingly, these embedded contingent interest features were bifurcated from the Notes on the issuance date, and their fair values
      were insignificant for the years ended December 31, 2016, 2017 and 2018. For the embedded contingent interest features not bifurcated from the
      December 2018 Notes, the September 2022 Notes, the November 2022 Notes and the New November 2022 Notes, the Company determined
      whether the additional interest payments need to be accrued as a liability in accordance with ASC 450. Since the likelihood of occurrence of such
      default events is remote, the Company determined that a liability was not probable and No accrual was made as of December 31, 2017 and 2018.
      The Company will continue to assess the accrual for these additional interest payment liabilities at each reporting date.

      The Company evaluated the contemporaneous exchange of cash between the Company and the note holder from issuance of New November 2022
      Notes and satisfaction of the November 2022 Notes pursuant to ASC 470-50 and concluded that they are not substantially different. The Company
      determined a new effective interest rate at the repurchase date based on the carrying amount and the revised cash flows.

      As of December 31, 2018, aggregate future principal payments for long-term debt, including short-term and long-term loans (Note 12), and
      convertible senior notes, were as follows:
                                                                                                                                 US$

      2019                                                                                                                                     297,811
      2020                                                                                                                                      14,363
      2021                                                                                                                                      10,363
      2022                                                                                                                                     260,363
      2023 and thereafter                                                                                                                       90,862
                                                                                                                                               673,762

16.   SHAREHOLDERS’ EQUITY

      Ordinary Shares

      Upon completion of the Company’s initial public offering (“IPO”) in September 2010, the Company’s ordinary shares were converted into
      50,767,426 Class A ordinary shares and 25,298,329 Class B ordinary shares. The Memorandum and Articles of Association were amended and
      restated such that the authorized share capital consisted of 600,000,000 ordinary shares at a par value of HK$1.00 per share.

      In 2015, the Company completed various follow-on offerings which resulted in 70,736,679 Class A ordinary shares issued and outstanding as of
      December 31, 2015.

      The rights of the holders of Class A and Class B ordinary shares are identical, except with respect to voting rights. Each Class A ordinary share is
      entitled to one vote per share whereas each Class B ordinary share is entitled to 10 votes per share. Each Class B ordinary share is convertible into
      one Class A ordinary share at any time by its holder, but Class A ordinary shares are not convertible into Class B ordinary shares under any
      circumstances. Upon any transfer of Class B ordinary shares by a Class B ordinary shareholder to any person or entity which is not an affiliate of
      such holder, such Class B ordinary shares will be automatically and immediately converted into the equal number of Class A ordinary shares.

      No class B ordinary shares were converted into Class A ordinary shares for the years ended December 31, 2016, 2017 and 2018.

      Treasury stock

      Treasury stock represents shares repurchased and held by the Company. Treasury stock is accounted for under the cost method. As of December 31,
      2017 and 2018, under the repurchase plan, the Company has repurchased an aggregate of 7,065,058 Class A ordinary shares on the open market for
      a total cash consideration of US$136,615. The repurchased shares are classified as “treasury stock” in shareholders’ equity on the Company’s
      consolidated balance sheets.


                                                                          F-58
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 469 of 521


                                                       FANG HOLDINGS LIMITED
                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

16.   SHAREHOLDERS’ EQUITY (continued)

      Restricted net assets

      The Company’s ability to pay dividends is primarily dependent on the Company receiving distributions of funds from its subsidiaries. Relevant
      PRC statutory laws and regulations permit payments of dividends by the Company’s PRC subsidiaries only out of their retained earnings, if any, as
      determined in accordance with PRC accounting standards and regulations. The results of operations reflected in the consolidated financial statements
      prepared in accordance with U.S. GAAP differ from those reflected in the statutory financial statements of the Company’s PRC subsidiaries.

      In accordance with the PRC Regulations on Enterprises with Foreign Investment and its articles of association, a foreign invested enterprise
      established in the PRC is required to provide certain statutory reserves, namely general reserve fund, the enterprise expansion fund and staff welfare
      and bonus fund which are appropriated from net profit as reported in the enterprise’s PRC statutory accounts. A foreign invested enterprise is
      required to allocate at least 10% of its annual after-tax profit to the general reserve until such reserve has reached 50% of its respective registered
      capital based on the enterprise’s PRC statutory accounts. Appropriations to the enterprise expansion fund and staff welfare and bonus fund are at the
      discretion of the board of directors for all foreign invested enterprises. The aforementioned reserves can only be used for specific purposes and are
      not distributable as cash dividends. The WOFEs were established as foreign invested enterprises and therefore are subject to the above mandated
      restrictions on distributable profits.

      Additionally, in accordance with the Company Law of the PRC, a domestic enterprise is required to provide a statutory common reserve of at least
      10% of its annual after-tax profit until such reserve has reached 50% of its respective registered capital based on the enterprise’s PRC statutory
      accounts. A domestic enterprise is also required to provide a discretionary surplus reserve, at the discretion of the board of directors, from the profits
      determined in accordance with the enterprise’s PRC statutory accounts. The aforementioned reserves can only be used for specific purposes and are
      not distributable as cash dividends. The PRC Domestic Entities and the PRC Domestic Entities’ subsidiaries were established as domestic invested
      enterprises and therefore are subject to the above mentioned restrictions on distributable profits.

      As a result of these PRC laws and regulations that require annual appropriations of 10% of after-tax income to be set aside prior to payment of
      dividends as general reserve fund, the Company’s PRC subsidiaries are restricted in their ability to transfer a portion of their net assets to the
      Company. Amounts restricted are net assets of the Company’s PRC subsidiaries, as determined pursuant to PRC generally accepted accounting
      principles, totaling US$983,333 and US$885,152 as of December 31, 2017 and 2018, respectively. Therefore, in accordance with Rules 504 and
      4.08(e)(3) of Regulation S-X, the condensed parent company only financial statements as of December 31, 2017 and 2018 and for each of the three
      years in the period ended December 31, 2018 are disclosed in Note 24.


                                                                           F-59
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 470 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.   TAXATION

      Cayman Islands

      Under the current laws of the Cayman Islands, the Company and subsidiaries incorporated in the Cayman Islands are not subject to tax on income or
      capital gains. In addition, upon payments of dividends by the Company to its shareholders, No Cayman Islands withholding tax will be imposed.

      British Virgin Islands (“BVI”)

      Under the current laws of the BVI, subsidiaries incorporated in the BVI are not subject to tax on income or capital gains. In addition, upon payments
      of dividends by these companies to their shareholders, No BVI withholding tax will be imposed.

      Hong Kong

      Under the Hong Kong tax laws, subsidiaries in Hong Kong are subject to the Hong Kong profits tax rate at 16.5% and they are exempted from
      income tax on their foreign-derived income and there are No withholding taxes in Hong Kong on remittance of dividends. A two-tiered profits tax
      rates regime was introduced in 2018 where the first HK$2 million of assessable profits earned by a company will be taxed at half of the current tax
      rate (8.25%) whilst the remaining profits will continue to be taxed at 16.5%. There is an anti-fragmentation measure where each group will have to
      nominate only one company in the group to benefit from the progressive rates. No provision for Hong Kong profits tax has been made in the
      financial statements as the subsidiaries in Hong Kong have No assessable profits for the three years ended December 31, 2018.

      United States of America

      On December 22, 2017, the Tax Act was enacted and contains significant changes to U.S. income tax law. Effective in 2018, the Tax Act reduces
      the U.S. statutory tax rate from 35% to 21% and creates new taxes focused on foreign-sourced earnings and related-party payments, including the
      creation of the base erosion anti-abuse tax and a new tax on global intangible low-taxed income ("GILTI").

      The Securities and Exchange Commission (SEC) staff issued SAB 118 on December 22, 2017, which allows companies to record provisional
      amounts during a measurement period not to extend beyond one year of the enactment date.

      The Tax Act reduces the U.S. statutory tax rate from 35% to 21% for years after 2017. Accordingly, the Company re-measured its deferred taxes as
      of December 31, 2017, to reflect the reduced rate that will apply in future periods when these deferred taxes are settled or realized. As Best Work
      Holdings (New York) LLC. is loss making since incorporated therefor the Company recognized a deferred tax asset of US$13,834 to reflect the
      reduced U.S. tax rate and full valuation allowance is provided and corresponding remeasurement were made to unrecognized tax benefit and
      valuation allowance.

      Singapore

      A subsidiary was incorporated in Singapore in November 2014 and does not conduct any substantive operations of its own. No provision for
      Singapore profits tax has been made in the financial statements as this entity has No assessable profits for the three years ended December 31, 2018.


                                                                         F-60
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 471 of 521


                                                       FANG HOLDINGS LIMITED
                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.   TAXATION (continued)

      China

      In March 2007, a new enterprise income tax law (the “New EIT Law”) in the PRC was enacted which became effective on January 1, 2008. The
      New EIT Law applies a unified 25% enterprise income tax (“EIT”) rate to both foreign invested enterprises and domestic enterprises, unless a
      preferential EIT rate is otherwise stipulated. On April 14, 2008, relevant governmental regulatory authorities released further qualification criteria,
      application procedures and assessment processes for meeting the High and New Technology Enterprise (“HNTE”) status under the New EIT Law
      which would entitle qualified and approved entities to a favorable EIT tax rate of 15%. In April 2009 and June 2017, the State Administration for
      Taxation (“SAT”) issued Circular Guoshuihan [2009] No. 203 (“Circular 203”) and SAT Announcement [2017] No. 24 (“Announcement 24”)
      stipulating that entities which qualified for the HNTE status should apply with in-charge tax authorities to enjoy the reduced EIT rate of 15%
      provided under the New EIT Law starting from the year when the new HNTE certificate becomes effective. The HNTE certificate is effective for a
      period of three years and can be renewed for another three years. Subsequently, an entity needs to re-apply for the HNTE status in order to be able
      to enjoy the preferential tax rate of 15%.

      The Company obtained new HNTE certificates for its various subsidiaries i.e. SouFun Media, Beijing Zhong Zhi Shi Zheng, SouFun Network,
      Beijing Technology, Beijing JTX Technology and Hong An Tu Sheng in November 2015 and subsequently renewed in September and October
      2018. Therefore, these six subsidiaries can enjoy the preferential tax rate of 15% in years 2015, 2016 and 2017. The Company newly applied for the
      HNTE status for Beijing Tuoshi in 2016 and received the new HNTE certificates in December 2016. Beijing Tuoshi can enjoy the preferential tax
      rate of 15% for the three years ended December 31, 2018. The Company newly applied for the HNTE status for Beijing Li Man Wan Jia, Beijing
      Hua Ju Tian Xia and Beijing Zhong Zhi Xun Bo in 2018 and received the new HNTE certificates in September, September and October 2018,
      respectively. Beijing Li Man Wan Jia, Beijing Zhong Zhi Xun Bo and Beijing Hua Ju Tian Xia can enjoy the preferential tax rate of 15% in 3 years
      since 2018. The Company newly applied for the Xinjiang Huoerguosi Economic and Technological Development Zone tax preference status for
      Xinjiang Zhongzhi in 2017 and received the certificates in September 2017. Xinjiang Zhongzhi can enjoy the preferential tax rate of 0% in 4 years
      since 2017.

      If any entities fail to maintain the HNTE qualification under the New EIT Law, they will No longer qualify for the preferential tax rate of 15%,
      which could have a material and adverse effect on the Company’s results of operations and financial position provided that they do not qualify for
      any other preferential tax treatment. Historically, the abovementioned PRC subsidiaries have successfully obtained or renewed the HNTE
      certificates when the previous certificates had expired.

      Subsequent to government approval in May 2014, Beijing Li Man Wan Jia, Beijing Zhong Zhi Xun Bo and Beijing Hua Ju Tian Xia obtained the
      Software Enterprise status with effect from January 1, 2013. Accordingly, these three subsidiaries are entitled to the two-year EIT exemption for
      years 2013 and 2014 and a reduced EIT rate of 12.5% for years 2015, 2016 and 2017.

      Moreover, the current EIT Law treats enterprises established outside of China with “effective management and control” located in the PRC as PRC
      resident enterprises for tax purposes. The term “effective management and control” is generally defined as exercising overall management and
      control over the business, personnel, accounting, properties, etc. of an enterprise. The Company, if considered a PRC resident enterprise for tax
      purposes, would be subject to the PRC EIT at the rate of 25% on its worldwide income for the period after January 1, 2008. As of December 31,
      2017 and 2018, the Company had not accrued for PRC tax on such basis. We will continue to monitor our tax status.


                                                                          F-61
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 472 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.   TAXATION (continued)

      Income (loss) before income taxes consisted of:

                                                                                                   For the Years Ended December 31,
                                                                                                 2016             2017           2018
                                                                                                 US$              US$            US$
      PRC                                                                                         (136,773)          56,101         (89,670)
      Non-PRC                                                                                       (7,878 )        (12,995)        (39,685)

                                                                                                  (144,651 )           43,146         (129,355 )

      Income tax expenses (benefits) comprised:

                                                                                                   For the Years Ended December 31,
                                                                                                 2016             2017           2018
                                                                                                 US$              US$            US$
      Current tax expense                                                                           27,685           21,759           6,825
      Deferred tax benefit                                                                          (2,701 )           (317)        (21,271)

                                                                                                    24,984             21,442           (14,446)

      A reconciliation between the amount of income tax expenses (benefits) and the amount computed by applying the PRC statutory tax rate to income
      (loss) before income taxes was as follows:

                                                                                                   For the Years Ended December 31,
                                                                                                 2016             2017           2018
                                                                                                 US$              US$            US$
      Income (loss) before income taxes                                                           (144,651 )         43,146       (129,355 )
      Income tax at applicable tax rate of 25%                                                     (36,163)          10,786         (32,339)
      Effect of international tax rate differences                                                    (598)             472           6,891
      Non-deductible expenses                                                                       24,135            7,360          19,427
      Non-taxable income                                                                                  -               -          (1,145)
      Effect of tax holidays or preferential tax rates                                              (5,759)         (12,001)         (6,557)
      Effect of tax rate changes                                                                          -          (1,725)              -
      Investment basis difference in the PRC Domestic Entities                                      (2,757)           2,696               -
      Withholding tax                                                                                     -               -          11,720
      Research and development super-deduction                                                            -               -          (3,260)
      Changes in valuation allowance                                                                30,856            8,849          (1,707)
      Expiration of loss carry forwards                                                                                                 101
      Unrecognized tax benefits                                                                           -          (4,302)         (8,881)
      Interest and penalties on unrecognized tax benefits                                           15,270            9,307           1,304

                                                                                                    24,984             21,442           (14,446)


                                                                      F-62
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 473 of 521


                                                       FANG HOLDINGS LIMITED
                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.   TAXATION (continued)

      A roll-forward of unrecognized tax benefits, exclusive of related interest and penalties, was as follows:

                                                                                                                        As of December 31,
                                                                                                           2016                2017                2018
                                                                                                           US$                 US$                 US$

      Balance at beginning of year                                                                             70,296               78,933             79,436
      Increase relating to prior year tax positions                                                             5,070                4,192                577
      Increase relating to current year tax positions                                                           4,769               10,666              9,183
      Decrease relating to reversal of prior years’ tax position                                                    -              (14,102)            (1,821)
      Decrease relating to expiration of applicable statute of limitations                                          -               (4,586)            (9,220)
      Foreign currency translation adjustments                                                                 (1,202 )              4,333             (3,160 )

      Balance at end of year                                                                                   78,933               79,436             74,995

      As of December 31, 2017 and 2018, the Company had recorded US$144,915 and US$137,904 as an accrual for unrecognized tax benefits and
      related interest and penalties, respectively, which is included in the account of “Other non-current liabilities”. As of December 31, 2017 and 2018,
      unrecognized tax benefits of US$77,561 and US$72,608 respectively, would impact the effective tax rate if recognized. The final outcome of the tax
      uncertainty is dependent upon various matters including tax examinations, interpretation of tax laws or expiration of statute of limitations. However,
      due to the uncertainties associated with the status of examinations, including the protocols of finalizing audits by the relevant tax authorities, there is
      a high degree of uncertainty regarding the future cash outflows associated with these tax uncertainties. The amount of unrecognized tax benefits may
      change in the next twelve months, pending clarification of current tax law or audit by the tax authorities. However, a reliable estimate of the range of
      the possible change cannot be made at this time.

      For the years ended December 31, 2016, 2017, and 2018, the Company recognized US$15,270, US$9,593 and US$1,304 in income tax expenses for
      interest and penalties related to uncertain tax positions. Accrued interest and penalties related to unrecognized tax benefits were US$67,355 and
      US$65,296 as of December 31, 2017 and 2018, respectively.

      The Company’s PRC entities have been subject to the New EIT Law since January 1, 2008. The PRC tax authorities, US tax authorities and Hong
      Kong tax authorities have up to five years, three years and six years, respectively, to conduct examinations of the Company’s tax filings.
      Accordingly, the PRC subsidiaries’ tax years 2013 through 2018, the US subsidiaries’ tax years 2015 through 2018 and the Hong Kong
      subsidiaries’ tax years 2012 through 2018 remain open to examination by the respective taxing jurisdictions.


                                                                             F-63
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 474 of 521


                                                       FANG HOLDINGS LIMITED
                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.   TAXATION (continued)

      The aggregate amount and per share effect of tax holidays and preferential tax rates were as follows:

                                                                                                          For the Years Ended December 31,
                                                                                                        2016             2017           2018
                                                                                                        US$              US$            US$

      The aggregate amount                                                                                     (5,759 )    (12,001)          (6,557 )
      The aggregate effect on basic and diluted earnings per share for Class A and Class B
       ordinary shares:
       -Basic                                                                                                    0.06            0.14           0.07
       -Diluted                                                                                                  0.06            0.13           0.07

      The components of deferred taxes were as follows:

                                                                                                          As of December 31,
                                                                                                        2017             2018
                                                                                                        US$              US$

      Deferred tax assets
        Net operating losses                                                                                   74,040       71,308
        Impairment of loans receivable                                                                            274          933
        Overcharged advertising and promotion fee                                                                  87        1,061
        Fixed assets depreciation                                                                                  49          208
        Share based compensation                                                                                6,167            -
        Less: Valuation allowance                                                                             (73,015)     (71,308)

      Total deferred tax assets, net                                                                            7,602           2,202

      Deferred tax liabilities
        Investment basis in the PRC entities                                                                  (61,961)     (72,088)
        BaoAn Acquisition – Property                                                                          (13,309)     (12,191)
        Investments                                                                                           (51,229)     (13,160)
        Interest capitalization                                                                                  (142)        (139)

      Deferred tax liabilities                                                                            (126,641 )       (97,578)

      As of December 31, 2018, the Company had net operating losses of US$37,243 from the Company’s subsidiaries incorporated in the US, which can
      be carried forward indefinitely to offset future taxable income. The remaining accumulated net operating losses of US$238,577 arose from several
      of its PRC entities, which can be carried forward to offset future taxable profit and will expire in years 2019 to 2023 if not utilized.


                                                                         F-64
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 475 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

17.   TAXATION (continued)

      Deferred tax liabilities arising from undistributed earnings

      As of December 31, 2017 and 2018, a portion of the aggregate undistributed earnings of the PRC subsidiaries that were available for distribution to
      non-PRC parent companies was not considered to be indefinitely reinvested under ASC 740-30, “Income Taxes: Other Consideration or Special
      Areas”. In accordance with the New EIT Law, a withholding income tax will be imposed on the PRC subsidiaries when dividends are distributed to
      their non-PRC parent companies. The withholding tax rate is 10% unless a foreign investor’s tax jurisdiction has a tax treaty with the PRC that
      provides for a lower withholding tax rate and the foreign investor is recognized as the beneficial owner of the income under the relevant tax rules.
      Deferred tax liabilities amounting to US$28,716 and US$40,436 were provided for the withholding tax of the PRC entities as of December 31, 2017
      and 2018, respectively.

      The deferred tax liabilities arising from the aggregate undistributed earnings of the PRC Domestic Entities and the PRC Domestic Entities’
      subsidiaries that are available for distribution to the PRC tax resident parent companies, that is, the WOFEs, amounted to US$33,246 and
      US$31,652 as of December 31, 2017 and 2018, respectively.

      As of December 31, 2017 and 2018, the Company did not provide for deferred tax liabilities and foreign withholding taxes on certain undistributed
      earnings of its PRC subsidiaries, PRC Domestic Entities and PRC Domestic Entities’ subsidiaries that were available for distribution to non-PRC
      parent companies on the basis of its intent to permanently reinvest these foreign subsidiaries’ earnings. The cumulative amount of such temporary
      difference was US$338,695 and US$319,483 as of December 31, 2017 and 2018, respectively. The amount of the unrecognized deferred tax
      liability for temporary differences related to investments in PRC subsidiaries, PRC Domestic Entities and PRC Domestic Entities’ subsidiaries that
      are essentially permanent in duration was US$33,869 and US$31,948 as of December 31, 2017 and 2018, respectively.

18.   SHARE-BASED PAYMENTS

      Stock related award incentive plan of 1999

      On September 1, 1999, the Company’s shareholders approved the 1999 Stock Related Award Incentive Plan (the “1999 Plan”). Under the 1999
      Plan, the Company may issue up to 12% of the fully diluted ordinary shares of the Company to its directors and employees. The purpose of the 1999
      Plan is to provide additional incentive and motivation to its directors and employees, through an equity interest in the Company, to work towards
      increasing the value of the Company. The 1999 Plan provides for accelerated vesting, subject to certain conditions, if there is a change in control.
      The 1999 Plan has No stated expiry date.

      The exercise price, vesting and other conditions of individual awards are determined by the executive chairman of the board of directors. The
      awards are typically subject to a three-year to a four-year service vesting condition and expire 10 or 15 years after the grant date. In addition, the
      grantee must return all awards and any proceeds from the sale of the awards if he/she violates certain provisions including a non-compete condition
      for a period of 2 years after cessation of employment with the Company. The non-compete condition does not give rise to an in-substance service
      condition.


                                                                          F-65
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 476 of 521


                                                       FANG HOLDINGS LIMITED
                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

18.   SHARE-BASED PAYMENTS (continued)

      Stock related award incentive plan of 2010

      On August 4, 2010, the Company’s board of directors and shareholders approved the 2010 Stock Related Award Incentive Plan (the “2010 Plan”).
      Under the 2010 Plan, the Company may issue up to 10% of the total number of ordinary shares, including ordinary shares issuable upon conversion
      of any preferred shares to its directors and employees. The purpose of the 2010 Plan was to recognize and acknowledge the contributions made to
      the Company by eligible employees and to promote the success of the Company’s business. The 2010 Plan allows the board of directors, or its
      designated committee, to establish the performance criteria when granting stock options on the basis of any one of, or combination of, increase in
      share price, earnings per share, total shareholder return, return on equity, return on assets, return on investment, net operating income, cash flow,
      revenue, economic value added, personal management objectives, or other measures of performance selected by the Company’s board of directors,
      or its designated committee. Partial achievement of the specified criteria may result in a vesting corresponding to the degree of achievement as
      specified in the detail rules.

      The exercise price, vesting and other conditions of individual awards are determined by the executive chairman of the board of directors, except for
      awards to officers which are determined by the board of directors or the compensation committee. The awards are typically subject to a four-year
      service vesting condition and multiple performance conditions with a contractual life of ten years. In addition, the grantee must return all awards and
      any proceeds from the sale of the awards if he/she violates certain provisions.

      Stock related award incentive plan of 2015

      On June 4, 2015, the Company’s board of directors and shareholders approved the 2015 Stock Related Award Incentive Plan (the “2015 Plan”).
      Under the 2015 Plan, the Company may issue up to 1.5% of the total number of ordinary shares, including ordinary shares issuable upon conversion
      of any preferred shares to its directors and employees. The purpose of the 2015 Plan was to recognize and acknowledge the contributions made to
      the Company by eligible employees and to promote the success of the Company’s business. The 2015 Plan allows the board of directors, or its
      designated committee, to establish the performance criteria when granting stock options on the basis of any one of, or combination of, increase in
      share price, earnings per share, total shareholder return, return on equity, return on assets, return on investment, net operating income, cash flow,
      revenue, economic value added, personal management objectives, or other measures of performance selected by the Company’s board of directors,
      or its designated committee. Partial achievement of the specified criteria may result in a vesting corresponding to the degree of achievement as
      specified in the detail rules.

      The exercise price, vesting and other conditions of individual awards are determined by the executive chairman of the board of directors, except for
      awards to officers which are determined by the board of directors or the compensation committee. The awards are typically subject to a four-year
      service vesting condition and multiple performance conditions with a contractual life of ten years. In addition, the grantee must return all awards and
      any proceeds from the sale of the awards if he/she violates certain provisions.

      On August 29, 2017 (the “2017 Replacement Date”), the Company’s board of directors approved to replace 1,377,730 share options granted during
      the years ended December 31, 2015 and 2016 under the 2015 Plan to 200 employees with 153,036 options and 1,224,694 restricted shares (the
      “Replacement Awards”). The exercise price of 153,036 options was reduced from US$27.2~US$30.0 per share to US$18.1 per share. The
      replacement awards were subject to graded vesting over four years from the Replacement Date, in which 25% of the awards vest at the end of each
      of the next four years. The total incremental share-based compensation of US$12,537 resulting from the modification is recognized ratably over the
      new requisite service period. The total unamortized share-based compensation of US$7,447 resulting from the modification is recognized ratably
      over the original requisite service period.

      On December 30, 2018 (the “2018 Replacement Date”), the Company’s board of directors approved to replace 252,500 share options granted
      during the year ended December 31, 2008 under the 1999 Plan to 5 employees with 252,500 options (the “2018 Replacement Awards”). The
      expiration date of 252,500 options was extended from December 30, 2018 to December 30, 2028. The replacement awards were fully vested as of
      the replacement date. The total incremental share-based compensation of US$619 resulting from the modification is fully recognized during the
      year ended December 31, 2018.

      During 2018, the Company approved to extend the expiration date of an aggregate number of 518,175 share options granted under the 1999 Plan to
      10 employees for terms between 2 days and nine years. These stock options expired prior to December 31, 2017. The awards granted are fully
      vested as of the grant date. These transactions were accounted for as new grant. The total share-based compensation of US$2,764 resulting is fully
      recognized during the year ended December 31, 2018.


                                                                          F-66
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 477 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

18.   SHARE-BASED PAYMENTS (continued)

      A summary of the equity award activity under the 1999 Plan, 2010 Plan and 2015 Plan for the year ended December 31, 2018 was stated below:

                                                                                                                        Weighted
                                                                                           Weighted-    Weighted-       Average
                                                                                          Average per    Average       Remaining
                                                                                            Share       Grant-date     Contractual       Aggregate
      Options Granted to Employees                                       Number of         Exercise     Fair Value        Term           Intrinsic
      and Directors                                                       Shares             Price      per Share        (Years)          Value

      Outstanding, December 31, 2017                                        7,241,667           11.93           5.51            5.01   US$     136,242
      Granted (new options)                                                   518,175            4.77           5.33               -
      Granted (replacement options)                                           252,500            5.00           4.20
      Forfeited                                                              (312,156)          21.17           8.55               -
      Expired                                                              (1,125,301)          11.27           5.22               -
      Exercised                                                              (288,331)          10.31           4.33               -
      Replaced                                                               (252,500 )          5.00           3.75
      Outstanding, December 31, 2018                                        6,034,054           10.92           4.57            4.50   US$       5,919
      Vested and expected to vest at December 31, 2018                      6,034,054           10.92           4.57            4.50   US$       5,919
      Exercisable at December 31, 2018                                      5,160,774            9.55           3.97            3.98   US$       5,919

      The aggregate intrinsic value as of December 31, 2018 in the table above represents the difference between the fair value of the Company’s ordinary
      share at December 31, 2018 and the exercise price.

      Total intrinsic value of options exercised for the years ended December 31, 2016, 2017 and 2018 was US$10,011, US$ 2,953 and US$3,979
      respectively.

      As of December 31, 2018, there was US$4,447 of unrecognized share-based compensation cost related to equity awards that are expected to be
      recognized over a weighted-average vesting period of 1.53 years.

      The fair value for stock options granted during the year ended December 31, 2018 under the 1999 and 2015 Plan was estimated using the Black-
      Scholes option pricing model. The volatility assumption was estimated based on the price volatility of the shares of the Company and comparable
      companies in the internet media business. The expected term was estimated based on the resulting output of the Black-Scholes option pricing model.
      The risk-free rates were based on the market yield of US Treasury Bonds and Notes with maturity terms equal to the expected term of the option
      awards. Forfeitures were estimated based on historical experience. The dividend yield of nil are based on the Company’s estimated dividend
      distribution for the stock options granted during the year ended December 31, 2018.


                                                                        F-67
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 478 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

18.   SHARE-BASED PAYMENTS (continued)

      The assumptions used to estimate the fair values of the share options granted were as follows:

                                                                                                                               For the Years Ended
                                                                                                                                  December 31,
                                                                                                                                       2018

      Risk-free interest rate                                                                                                         2.19% to 2.54%
      Dividend yield                                                                                                                             nil
      Expected volatility range                                                                                                     48.22% to 49.24%
      Weighted average expected life                                                                                              0.01 to 5.50 years
      Estimated forfeiture rate                                                                                                                    -
      Fair value of ordinary share                                                                                             US$6.00 to US$27.90

      Restricted Shares

      A summary of the restricted shares for the year ended December 31, 2018 was stated below:

                                                                                                   Weighted-
      Restricted Shares                                                      Number of        Average Grant date
      Granted to Employees and Directors                                      Shares          Fair Value per Share

      Outstanding, December 31, 2017                                            1,604,768                      17.55
      Granted                                                                      19,500                      25.05
      Forfeited                                                                  (201,439)                     17.91
      Vested                                                                     (356,194 )                    17.55
      Unvested, December 31, 2018                                               1,066,635                      17.62

      Total intrinsic value of restricted shares vested for the year ended December 31, 2018 was US$4,119.

      As of December 31, 2018, there was US$9,527 of unrecognized share-based compensation cost related to restricted shares that are expected to be
      recognized over a weighted-average vesting period of 2.67 years.

      Total share-based compensation expense of share-based awards granted to employees and directors was as follows:

                                                                                                       For the Years Ended December 31,
                                                                                              2016                    2017                2018
                                                                                              US$                     US$                 US$

      Cost of revenues                                                                                   443                364                     506
      Selling expenses                                                                                   512                479                     405
      General and administrative expenses                                                              5,597              6,375                  13,171

                                                                                                       6,552              7,218                  14,082


                                                                         F-68
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 479 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

19.   RELATED PARTY TRANSACTIONS

      a)   Related Parties

      Name of Related Parties                                                                   Relationship with the Company

      Vincent Tianquan Mo                                                     Executive chairman of the board of directors and chief executive
                                                                               officer

      Richard Jiangong Dai                                                    Director of the board up until February 25, 2016

      Wall Street Global Training Center, Inc.                                A company under the control of Vincent Tianquan Mo and two other
                                                                               independent directors

      Beihai Silver Beach 1 Hotel and Property Management Company, Ltd.       A company under the control of Vincent Tianquan Mo
       (“Beihai Silver Beach”)

      Che Tian Xia Company Ltd.                                               A company under the control of Vincent Tianquan Mo and Richard
                                                                               Jiangong Dai

      Guangxi Wharton International Hotel ("Guangxi Wharton")                 A company under the control of Vincent Tianquan Mo

      Research Center on Natural Conservation, Inc. ("Research Center")       A company under the control of Vincent Tianquan Mo

      Upsky Long Island Hotel LLC ("Upsky Long Island")                       A company under the control of Vincent Tianquan Mo

      Upsky San Francisco Airport Hotel LLC (formerly known as "Crowne        A company under the control of Vincent Tianquan Mo
       Plaza San Francisco-International Airport") ("Upsky San Francisco")

      Upsky Lighthouse Hotel LLC ("Upsky Lighthouse")                         A company under the control of Vincent Tianquan Mo

      Nanning Xuyin Business Co., Ltd. (“Nanning Xuyin”)                      A company under the control of Vincent Tianquan Mo

      New York Military Academy                                               A company of which Vincent Tianquan Mo is a director

      b) The Company had the following related party transactions for the years ended December 31, 2016, 2017 and 2018:

                                                                                               For the Years Ended December 31,
                                                                                        2016                  2017                     2018
                                                                                        US$                   US$                      US$

      Office building leased from:
         -Vincent Tianquan Mo                                                                   154                     159                      162
      Management fee incurred:
         -Beihai Silver Beach                                                                   421                     501                      523
      Hotel service fee incurred:
         - Beihai Silver Beach                                                                                                   113     -        -
         - Upsky San Francisco                                                                                                    17     -        -
         - Upsky Long Island                                                                                                      81     -        -
      Training fee incurred
         - New York Military Academy                                                                                             111     -        -

      Free rental space to Wall Street Global Training Center, Inc.

      Starting from 2011, the Company provided Wall Street Global Training Center, Inc. with office space of approximately 220 square feet in the
      Company’s building located in New York City, United States of America, free of charge. The estimated fair value of the free office space was
      insignificant for each of the years ended December 31, 2016, 2017 and 2018.

      Office building leased from Vincent Tianquan Mo

      The Company entered into an agreement with Vincent Tianquan Mo to lease a building owned by him for a 10-year period for nil consideration
      starting from March 1, 2012. The deemed rental expense of US$154 and US$159 and US$162, and the corresponding shareholder contribution were
      included in the consolidated financial statements for the years ended December 31, 2016, 2017 and 2018, respectively.


                                                                      F-69
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 480 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

19.   RELATED PARTY TRANSACTIONS (continued)

      Management service provided by Beihai Silver Beach

      On April 1, 2013, the Company and Beihai Silver Beach entered into a contract, pursuant to which Beihai Silver Beach was engaged to manage the
      hotel and office leasing operations owned by the BaoAn Entities for ten years. The management fees incurred for the years ended December 31,
      2016, 2017 and 2018 were US$421 and US$501, and US$523 respectively.

      Hotel service fee

      In the year ended December 31, 2016, Upsky San Francisco, Upsky Long Island and Beihai Silver Beach provided hotel accommodation to the
      Company amounting to US$17, US$81 and US$113. No such services were provided for the years ended December 31, 2017 and 2018.

      Training service fee

      In the year ended December 31, 2016, New York Military Academy, a company of which Vincent Tianquan Mo is a director, provided training
      service to the Company in the amount of US$111. No such services were provided for the years ended December 31, 2017 and 2018.

      Use of domain name of Che Tian Xia Company Ltd.

      In April 2013, the Company entered into a contract with Che Tian Xia Company Ltd. to use the latter’s domain name www.youtx.com for six years
      at nil consideration.

      Nanning Xuyin holds shares of Guilin Bank Co., Ltd (“Guilin Bank”)

      As of December 31, 2015, Nanning Xuyin, which is 80% owned by Vincent Tianquan Mo, held 73,430,061 shares of Guilin Bank that were
      pledged by a third-party for its overdue receivables to the Company through an entrustment agreement. In 2016, 30,595,859 shares of Guilin Bank
      have been transferred to the Company from Naning Xuying. In 2017, the rest of shares of Guilin Bank have been transferred to the Company from
      Naning Xuying.

      c)   The Company had the following related party balances as of December 31, 2017 and 2018:

                                                                                                                        As of December 31,
                                                                                                                 2017                   2018
                                                                                                                 US$                     US$
      Amounts due from a related party:
      - Beihai Silver Beach                                                                                               167                        -

                                                                                                                     As of December 31,
                                                                                                                  2017                 2018
                                                                                                                  US$                   US$
      Amounts due to a related party:
      - Beihai Silver Beach                                                                                                     -                  19

      The balances as of December 31, 2017 and 2018 represented outstanding management fees which were unsecured and interest-free.

20.   EMPLOYEE DEFINED CONTRIBUTION PLAN

      Full time employees of the Company in the PRC participate in a government mandated defined contribution plan, pursuant to which certain pension
      benefits, medical care, employee housing fund and other welfare benefits are provided to employees. Chinese labor regulations require that the PRC
      subsidiaries of the Company make contributions to the government for these benefits based on certain percentages of the employees’ salaries. The
      Company has No legal obligation for the benefits beyond the contributions made. The total amounts for such employee benefits, which were
      expensed as incurred, were US$79,676, US$21,583 and US$20,093 for the years ended December 31, 2016, 2017 and 2018, respectively.


                                                                        F-70
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 481 of 521


                                                        FANG HOLDINGS LIMITED
                                      NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                     (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

21.   COMMITMENTS AND CONTINGENCIES

      Capital commitment

      The Company has commitments for the acquisition and construction of fixed assets of US$10,665 as of December 31, 2018, which are scheduled to
      be paid within one year.

      Operating lease commitments

      As of December 31, 2018, the Company had future minimum lease payments under non-cancellable operating leases with initial terms in excess of
      one year as follows:

                                                                                                                                              US$

      2019                                                                                                                                           4,368
      2020                                                                                                                                           2,198
      2021                                                                                                                                             181
      2022                                                                                                                                              18
      2023 and thereafter                                                                                                                               37

                                                                                                                                                     6,802

      Payments under operating leases are expensed on a straight-line basis over the periods of the respective leases.The Company’s lease arrangements
      have no renewal options, rent escalation clauses, restrictions or contingent rents and are all conducted with third parties, except for the building
      leased from a related party as disclosed in Note 19. For the years ended December 31, 2016, 2017 and 2018, total rental expenses for all operating
      leases were US$66,330, US$27,832 and US$9,678, respectively.

      Contingencies

      In April and May 2018, the Company was sued as one of the defendants for trade mark infringement by a third party, alleging the claim of damage
      in the amount of RMB 99.9 million, RMB 300 million, and RMB 500 million, respectively. The cases are still ongoing at the Beijing Intellectual
      Property Court. The Company is vigorously contesting the allegations. In February 2019, the Company was served with a subpoena from a court in
      Beijing, in which a third party claimed that a contract the Company entered into was invalid. Pursuant to such contract, the Company received
      shares of Guilin Bank from a debtor’s nominee to discharge its indebtedness (See Note 5). The debtor subsequently alleged that such contract was
      invalid because the transfer price of such assets was below the fair market value. The Company intends to vigorously contest the allegation.

      In accordance with ASC Topic 450, No accrual of loss contingency was accrued as of December 31, 2018 since it is not probable that a liability has
      been incurred because of these legal proceedings and the amount of loss cannot be reasonably estimated.

      Income taxes

      As of December 31, 2018, the Company had accrued US$137,904 for unrecognized tax benefits (Note 17). The final outcome of the tax uncertainty
      is dependent upon various matters including tax examinations, interpretation of tax laws or expiration of statute of limitations. However, due to the
      uncertainties associated with the status of examinations, including the protocols of finalizing audits by the relevant tax authorities, there is a high
      degree of uncertainty regarding the future cash outflows associated with these tax uncertainties.


                                                                          F-71
            Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 482 of 521


                                                         FANG HOLDINGS LIMITED
                                       NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                      (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

22.   SEGMENT REPORTING

      In accordance with ASC 280, “Segment Reporting”, the Company’s chief operating decision maker has been identified as the executive chairman of
      the board of directors and chief executive officer, who makes resource allocation decisions and assesses performance based on the Company’s
      consolidated results. As a result, the Company has only one reportable segment.

      Geographic disclosures

      As the Company generates substantially all of its revenues from customers domiciled in the PRC, No geographical segments are presented. All of
      the Company’s long-lived assets are located in the PRC except for buildings and land (i.e. including the construction in progress) with net book
      values of US$104,327 and US$112,713 as of December 31, 2017 and 2018, respectively, which are located in the United States of America.

23.   EARNINGS (LOSS) PER SHARE

      Basic and diluted earnings (loss) per share for each of the years presented are calculated as follows:

                                                                                                                      For the Years Ended
                                                                                                                         December 31,
                                                                                                2016                          2017                        2018
                                                                                       US$              US$            US$           US$         US$              US$
                                                                                      Class A          Class B       Class A        Class B     Class A          Class B
      Earnings (loss) per share - basic:
      Numerator:
      Allocation of net income (loss) attributable to ordinary shareholders used in
       calculating income (loss) per ordinary share-basic                               (125,531)         (44,104)      15,736          5,971      (83,400)         (31,511)
      Denominator:
      Weighted average number of ordinary shares outstanding used in calculating
       basic earnings (loss) per share                                                69,269,099       24,336,650    64,139,015   24,336,650    64,412,782       24,336,650
      Denominator used for basic earnings (loss) per share                            69,269,099       24,336,650    64,139,015   24,336,650    64,412,782       24,336,650
      Earnings (loss) per share - basic                                                    (1.81)           (1.81)         0.25         0.25         (1.29)           (1.29)

      Earnings (loss) per share - diluted:
      Numerator:
      Allocation of net income (loss) attributable to ordinary shareholders used in
       calculating income (loss) per ordinary share                                     (125,531)         (44,104)      15,736          5,971      (83,400)         (31,511)
      Allocation of net income (loss) attributable to ordinary shareholders used in
       calculating income (loss) per ordinary share-diluted after assumed
       conversion                                                                       (125,531)         (44,104)      15,736          5,971      (83,400)         (31,511)
      Reallocation of net income (loss) attributable to ordinary shareholders as a
       result of conversion of Class B to Class A shares                                 (44,104)               -        5,971              -      (31,511)               -
      Net income (loss) attributable to ordinary shareholders                           (169,635)         (44,104)      21,707          5,971     (114,911)         (31,511)
      Denominator:
      Weighted average number of ordinary shares outstanding used in calculating
       basic earnings (loss) per share                                                69,269,099       24,336,650    64,139,015   24,336,650    64,412,782       24,336,650
      Conversion of Class B to Class A ordinary shares                                24,336,650                -    24,336,650            -    24,336,650                -
      Employee stock options                                                                   -                -     3,110,012            -             -                -
      Denominator used for diluted earnings (loss) per share                          93,605,749       24,336,650    91,585,677   24,336,650    88,749,432       24,336,650
      Earnings (loss) per share -diluted                                                   (1.81)           (1.81)         0.24         0.24         (1.29)           (1.29)



                                                                                      F-72
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 483 of 521


                                                      FANG HOLDINGS LIMITED
                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

23.   EARNINGS (LOSS) PER SHARE (continued)

      The repurchased but not retired ordinary shares are accounted as treasury stock which are not considered outstanding and excluded from the
      calculation of basic earnings (loss) per share since the date of repurchase.

      Options to purchase 6,034,054 shares of common stock at US$1.95~US$30 per share and 1,066,635 restricted shares were outstanding in 2018 but
      were not included in the computation of diluted EPS due to anti-dilutive effect. In addition, 2,790,860 related to the Company’s September 2022
      Notes and 4,186,290 related to the Company’s New November 2022 Notes were not included in the calculation of diluted earnings (loss) per share
      because the impact of inclusion would be anti-dilutive.

      In 2017, the number of securities that were not included in the calculation of diluted earnings (loss) per share because the impact of inclusion would
      be anti-dilutive were as follows: 2,961,570 share options, 290,534 related to the Company’s December 2018 Notes, 2,790,860 related to the
      Company’s September 2022 Notes and 5,581,720 related to the Company’s November 2022 Notes. As of December 31, 2017, the conversion prices
      for the December 2018 Notes, the September 2022 Notes and the November 2022 Notes were US$19.62 per ADS, US$7.166 per ADS and
      US$7.166 per ADS, respectively, as of December 31, 2017. There is No cash conversion rate.

      In 2016, the number of securities that were not included in the calculation of diluted earnings (loss) per share because the impact of inclusion would
      be anti-dilutive were as follows: 5,763,088 employee stock options, 4,153,642 related to the Company’s December 2018 Notes, 2,790,860 related to
      the Company’s September 2022 Notes and 5,581,720 related to the Company’s November 2022 Notes. As of December 31, 2016, the conversion
      prices for the December 2018 Notes, the September 2022 Notes and the November 2022 Notes were US$19.62 per ADS, US$7.166 per ADS and
      US$7.166 per ADS, respectively, as of December 31, 2016. There is No cash conversion rate.


                                                                          F-73
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 484 of 521


                                                       FANG HOLDINGS LIMITED
                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

24.   PARENT COMPANY ONLY CONDENSED FINANCIAL INFORMATION


      Condensed balance sheets

                                                                                                                      As of December 31,
                                                                                                                   2017               2018
                                                                                                                   US$                US$

      ASSETS
       Cash and cash equivalents                                                                                        11,801                   2,529
       Prepayments and other current assets                                                                              1,485                      98
       Amounts due from subsidiaries                                                                                     8,835                  17,056

        Total current assets                                                                                            22,121                  19,683

        Non-current assets:
        Long-term investments                                                                                           52,283                  30,733
        Investment in subsidiaries, PRC Domestic Entities and PRC Domestic Entities’ subsidiaries                      992,902                 869,895
        Restricted cash, non-current                                                                                         -                   1,001

        Total non-current assets                                                                                     1,045,185                 901,629

        Total assets                                                                                                 1,067,306                 921,312

        LIABILITIES AND SHAREHOLDERS’ EQUITY

        Current liabilities:
        Short-term loans                                                                                                     -                  26,808
        Accrued expenses and other liabilities                                                                           3,850                   2,575
        Amounts due to subsidiaries, PRC Domestic Entities and PRC Domestic Entities’ subsidiaries                           -                   5,722
        Convertible notes- current                                                                                       5,700                       -
        Total current liabilities                                                                                        9,550                  35,105
        Non-current liabilities:
        Convertible senior notes                                                                                                   291,365     254,435
        Long-term loans                                                                                                             26,808      37,266
        Total non-current liabilities                                                                                              318,173     291,701

        Total liabilities                                                                                                          327,723     326,806

      Commitments and contingencies                                                                                                       -            -

      Shareholders’ equity:

      Class A ordinary shares, par value HK$1.00 per share, 600,000,000 shares authorized for Class A and Class B in aggregate,
       issued shares as of December 31, 2017 and 2018: 71,425,120 and 72,069,645; outstanding shares as of December 31, 2017
       and 2018: 64,360,062 and 65,004,587                                                                                           9,204        9,286
      Class B ordinary shares, par value HK$1.00 per share, 600,000,000 shares authorized for Class A and Class B in aggregate,
       24,336,650 shares and 24,336,650 shares issued and outstanding as of December 31, 2017 and 2018, respectively                 3,124        3,124
      Additional paid-in capital                                                                                                   500,666      517,802
      Accumulated other comprehensive income (loss)                                                                                137,630      (75,837)
      Retained earnings                                                                                                            225,574      276,746
      Treasury stock (7,065,058 and 7,065,058 shares as of December 31, 2017 and 2018, respectively.)                             (136,615 )   (136,615 )

      Total shareholders’ equity                                                                                                   739,583     594,506

      Total liabilities and shareholders’ equity                                                                                  1,067,306    921,312


                                                                       F-74
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 485 of 521


                                                            FANG HOLDINGS LIMITED

                                     NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                    (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

24.   PARENT COMPANY ONLY CONDENSED FINANCIAL INFORMATION (continued)


      Condensed statements of comprehensive income (loss)

                                                                                                      For the Years Ended December 31,
                                                                                                     2016            2017         2018
                                                                                                     US$             US$           US$

      Revenues                                                                                              -               -            -
      Cost of revenues                                                                                      -               -            -
      Gross profit                                                                                          -               -            -
      General and administrative (expenses) income                                                      3,610            (998)      (9,348 )
      Operating (loss) income                                                                           3,610            (998)      (9,348 )

      Equity in profits (losses) of subsidiaries, PRC Domestic Entities and PRC Domestic Entities’
      subsidiaries                                                                                   (167,967)         27,339      (85,190)
      Foreign exchange gain                                                                               832             211            7
      Interest income                                                                                   1,775             196           73
      Interest expenses                                                                               (17,807)         (7,233)      (7,700)
      Change in fair value of securities                                                               10,583           2,736      (14,904)
      Investment income                                                                                 1,571           2,221        2,151
      Other-than-temporary impairment on available-for-sale securities                                 (2,232)         (2,768)           -

      Income (loss) before income taxes                                                              (169,635 )        21,704     (114,911 )

      Income tax expenses                                                                                    -                -           -

      Net income (loss)                                                                              (169,635 )        21,704     (114,911 )

      Other comprehensive income (loss), net of tax
      Foreign currency translation adjustments                                                        (60,732)         56,571      (46,648)
      Amounts reclassified from accumulated other comprehensive income                                (10,583)         (2,736)      (1,493)
      Unrealized gain on available-for-sale securities                                                  7,326          14,575        1,493
      Other comprehensive income recorded by subsidiaries, PRC Domestic Entities and PRC
        Domestic Entities’ subsidiaries                                                                      -        198,263             -

      Gain (loss) on intra- entity foreign transactions of long-term-investment nature                 (6,996 )         1,872       (3,034 )

      Other comprehensive income (loss), before tax                                                   (70,985)        268,545      (49,682)
      Income tax expense related to components of other comprehensive income                                -         (49,566)           -

      Other comprehensive income (loss), net of tax                                                   (70,985)        218,979      (49,682)
      Comprehensive income (loss)                                                                    (240,620)        240,683     (164,593)



                                                                          F-75
           Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 486 of 521


                                                           FANG HOLDINGS LIMITED

                                    NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
                   (Amounts in thousands of United States Dollars (“US$”), except for number of shares and per share data)

24.   PARENT COMPANY ONLY CONDENSED FINANCIAL INFORMATION (continued)


      Condensed statements of cash flows

                                                                                                         2016              2017             2018
                                                                                                         US$               US$              US$

      Net cash provided by (used in) operating activities                                                  117,398           (67,381)          (3,302)
      Net cash provided by investing activities                                                             11,575            13,931            8,272
      Net cash used in financing activities                                                               (522,057)          (31,179)         (13,241)
      Net decrease in cash and cash equivalents                                                           (393,084)          (22,271)          (8,271)
      Cash and cash equivalents and restricted cash at beginning of year                                   427,156            34,072           11,801
      Cash and cash equivalents and restricted cash at end of year                                          34,072            11,801            3,530

      Basis of Presentation

      For the presentation of the parent company only condensed financial information, the Company records its investment in subsidiaries, PRC
      Domestic Entities and PRC Domestic Entities’ subsidiaries which it effectively controls through contractual agreements, under the equity method of
      accounting as prescribed in ASC 323, Investments-Equity Method and Joint Ventures. Such investments are presented on the condensed balance
      sheets as “Investment in subsidiaries, PRC Domestic Entities, and PRC Domestic Entities’ subsidiaries” and the subsidiaries, PRC Domestic
      Entities and PRC Domestic Entities’ subsidiaries’ profit or loss as “Equity in profits (losses) of subsidiaries, PRC Domestic Entities and PRC
      Domestic Entities’ subsidiaries” on the condensed statements of comprehensive income (loss). The parent company only condensed financial
      information should be read in conjunction with the Company’s consolidated financial statements.

25.   SUBSEQUENT EVENTS

      On January 21, 2019, the Company announced its intention to separate into two publicly traded companies: the spun-off business that will comprise
      certain portions of the Company’s listing and value-added services, and the retained business that will comprise the Company’s remaining
      operations, which will continue to be operated by Fang. On May 2, 2019, the board of directors approved the plan to separate CIH, which operates
      the spun-off business, into an independent publicly traded company. The Company expects the spun-off be completed in the second quarter of 2019.


                                                                           F-76

End of Document
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 487 of 521




                     Exhibit 6



           November 14, 2016
            RCNC Form 990
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 488 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 489 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 490 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 491 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 492 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 493 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 494 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 495 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 496 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 497 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 498 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 499 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 500 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 501 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 502 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 503 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 504 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 505 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 506 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 507 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 508 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 509 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 510 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 511 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 512 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 513 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 514 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 515 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 516 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 517 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 518 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 519 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 520 of 521
Case 2:20-cv-02333-KJD-BNW Document 51 Filed 06/03/21 Page 521 of 521
